./
 I-;:.

 LJ

 0                   This document contains some
                     pages that are of poor quality
                     at the time of imaging.                    RECEIVED IN
 0                                                     COURT OF CRIMINAL APPEALS

                                                                NOV 30 2Ui5
 n       THE STATE OF TEXAS
                                                          Abe, Acost~. Clerk
         COUNTY OF Brazos
 D
         I, Marc Hamlin      , Clerk of the 272ND DISTRICT COURT of Brazos
 0       County, Texas do hereby certify that the documents contained in this
         record to which this certification is attached are all of the documents
         specified by Texas Rule of Appellate Procedure 34.5(a) and all other
 0       documents timely requested by a party to this proceeding under Texas
         Rule of Appellate Procedure 34.5{b).                   ·

 o·            GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office

 0       in Brazos County, Texas, this the 26th day of February,2013.


 0
~-o


 0                                               Marc Hamlin, District Clerk

 0                                               Brazos County, Bryan Texas



 0                                               jf_shfey :Morgan
                                                 Deputy Clerk

 0
 0
 0
 0                                    Page 80
 I)                                                                                       /
                                                                                        /---
1                                                                                              1




l           1

            2
                                                 RTER'S RECORD

                                           Volume 1 of 6 Volumes
]           3                   Trial Court Cause No. 12-03324-CRF-272

            4                    Court of Appeals No. 10-13-00049-CR
J                                                        ..
            5

            6         THE STATE OF TEXAS                 IN THE DISTRICT COURT OF
J
            7         vs.                                BRAZOS   COUNT~,              TEXAS
]           8         DAVID DUANE GREER                  272nd JUDICIAL DISTRICT

]           9

          10
                                                   I·;
J         11

          12
]
         t' 13                                 MASTER INDEX.
]'\'      14

          15
~         16

          17
                                                CERTIFIED                                                                     2



      1                       A P P E A R A N C E S
1-
      2

1     3   ATTORNEY(S)   FOR STATE:

              RYAN CHARLES CALVERT
~
      4
              SBOT NO. 24036308
      5       WILLIAM LEE WARD
              SBOT NO. 24077302
      6       Assistant District Attorneys
              300 East 26th Street, Suite 310
      7       Bryan, Texas    77803
              Telephone:   979-361-4320.
      8

      9   ATTORNEY(S)   FOR DEFENDANT:

     10       EARL R. GRAY
              SBOT: 24.007265
     11       Gray, Granberry & Jones
              103 N. Main Street
     12       Bryan, Texas    77803-3235
              Telephone:   979-822-4759
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL'COURT REPORTER
                                 272ND DISTRICT COURT
0                                                                4




D     1

      2   October 29, 2012
                                CHRONOLOGICAL INDEX

                                                          Volume 2

0     3                                                       Page


~
      4   Opening Remarks by the Court                           4
          Announcements of Ready                                 4
      5   Defense Request for Audio/Video Evidence               4
          The Court's Ruling on Request                          5
0     6   Adjournment
          Court Reporter's Certificate
                                                                 6
                                                                 7
      7

0     8   November 13, 2012                               Volume 3


0     9

     10
          Venire pan~l seated
          Voir Dire Examination by The Court
          Voir Dire Examination by Mr. Calvert
                                                                 5
                                                                 5
                                                                11

0    11
          Venire panel retired
          Discussion at bench:
                                                                99


     12   Venireperson No.    1                                 99
0    13
          Venireperson
          Venireperson
                       No.
                       No.
                              5 excused for cause
                              17
                                                               104
                                                               104
          Venireperson No.    17 excused by agreement          107
0    14   Venireperson
          Venireperson
                       No.
                       No.
                              22
                              22 excused for cause
                                                               107
                                                               108
     15   Venireperson No.    24                               108
0    16
          Venireperson
          Venireperson
                       No.
                       No.
          Veni~eperson No.
                              30
                              30 excused by agreement
                              57 excused by agreement
                                                               111
                                                               111
                                                               112

0    17

     18
          Venireperson No.
          Venireperson No.
                              53 excused by agreement
                              48
                                                               112
                                                               112

          Short recess                                         114
0    19   Venire panel reseated
          Venireperson No. 30 excused by agreement
                                                               114
                                                               114
     20   Voir Dire Examination by Mr. Gray                    114
0    21
          Venirepersons Nos. 54 through 60 excused
          Venire panel retired
                                                               142
                                                               142
          Short recess                                         143
0    22   Discussion at bench:

     23   Venireperson No. 9                                   143

0    24
          Venireperson No. 38
          Defense challenge as to Venireperson No. 38
          Court's ruling·
                                                               150
                                                               153
                                                               153

-0   25

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
 0                               272ND DISTRICT COURT


u                                                                    I
l                                                              5




l    1

     2   November 13, 2012
                              CHRONOLOGICAL INDEX

                                                        Volume 3

J    3                                                      Page

     4   Venireperson No. 39                                 153
J    5
         Venirep~rson No. 39 excused for cause
         Venireperson No. 40
                                                             157
                                                             157

J    6   Discussion with Defendant                           159
         Strikes made                                        161
     7   Venire panel reseated                               162
         Jury seated                                         162
J    8   Remaining venire panel released                     162
         Instructions read to Jury                           164
     9   Jury retired                                        165
J        Evening recess                                      174
    10   Reporter's Certificate                              175

J   11   November 14, 2012                              Volume 4

    12   Witness sworn                                        20
J   13
         Discussion with Defendant
         Jury seated
                                                              20
                                                              22
         Jury sworn                                           22
]   14   Indictment presented
         Defendant's plea
                                                              22
                                                              22
    15   Opening Statement by Mr. Calvert                     22
]   16
         Witness sworn                                        26

         STATE'S WITNESSES:
    17
J        TERRY YOUNG:
    18
            Direct Examination By Mr. Calvert                 26
J   19      Cross-Examination By Mr. Gray                     57
            Redirect Examination By Mr. Calvert               73
    20      R~cross-Examination By Mr. Gray                   74
J   21   Jury retired                                         76
         Short recess                                         76
    22   Discussion with the Defendant                        76
J        Jury seated                                          78
    23   Witness sworn                                        78

J   24

    25
J
                              DENISE C.PHILLIPS, CSR
                              OFFICIAL COURT REPORTER
J                              272ND DlSTRlCT COURT



J
                                                                       6
1
]   .
         1                            CHRONOLOGICAL INDEX

         2   November 14, 2 012                                  Volume 4

l        3                                                           Page

         4   RICARDO LEDESMA:
1                                                                      78
         5      Direct Examination By Mr. Ward
                Cross-Examination By Mr. Gray                          87
]        6      Redirect Examination By Mr. Ward
                Recross-Examination By Mr. Gray
                                                                       91
                                                                       93
         7
]        8
             Witness sworn                                             95

             LAKETH McKINNEY: ,' ;.
]        9
                Direct Examination By Mr. Calvert                      95
        10      Cross-Examination By Mr. Gray                          97

L       11   State rests
             Jury retired
                                                                      100
                                                                      100
                                                                      100
        12   Defendant's Motion to Suppress
l       13
             Court's ruling
             Jury seated
                                                                      112
                                                                      112

]       14   DEFENDANT'S WITNESSES:

        15   MONISHIA   R~NE   CAMPBELL: . ··
]       16      Direct Examination By Mr. Gray                        112
                Cross-Examination By Mr. Calvert                      122
]       17      Redirect Examination By Mr. Gray                      137

        18   Defendant rests                                          142

]       19   STATE'S REBUTTAL WITNESSES:

        20   RICARDO LEDESMA:
I       21      Direct Examination By Mr. Ward                        1~4
                Cross-Examination By Mr. Gray                         147
~       22      Redirect Examination By Mr. Ward                      150

        23   Jury retired                                             151
             Noon· recess                                             153
        24   Jury seated                                              154

        25
r                                      DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
~                                       272ND DISTRICT COURT


I
l                                                                 7




l    1

     2   November 14, 2012
                               CHRONOLOGICAL INDEX

                                                           Volume 4
]    3                                                         Page

         TERRY YOUNG:.
]4
     5      Direct Examination By Mr. Calvert                   154
            Cross-Examination By Mr. Gray                       156
J    6
         Witness sworn                                          157
     7
]    8
         JASON WARE:\-

            Direct Examination By Mr. Calvert                   157
]    9      Cross-Examination By Mr. Gray                       159

    10   State closes                                           160
         Defendant rests and closes                             160
J   11   Jury retired                                           160
         Objections to Charge                                  '160
    12   Jury seated                                            161
J        Charge read                                            162
    13   Closing Argument by Mr. Ward                           162
         Closing Argument by Mr. Gray                           168
)   14   Closing Argument by Mr. Calvert
         Jury retired for deliberations
                                                                176
                                                                183
    15   Jury request to view video                             183
         Jury continued deliberations                           183
J   16   Jury seated                                            183
         Verdict                                                184
]   17   Jury retired and released
         ~vening recess
                                                                185
                                                                185
    18   Reporter's Certificate                                 186

J   19   November 15, 2012                                 Volume 5

    20   Enhancement paragraphs presented                         5
]        Defendant's plea                                         5
    21   Witness sworn                                            6

    22   STATE'S WITNESSES:
J
    23   BRYAN WADE RUEBUSH:
                               ·~- ..

1   24     Direct Examination By Mr. Ward                         6
           Cross-Examination By Mr. Gray                          8
    25

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
                                  272ND DISTRICT COURT
[]                                                                                  8




[}               1                                  CHRONOLOGICAL INDEX

                 2   November 15, 2012                                        Volume 5

0                3                                                                Page

                 4   Witness sworn                                                  12
0                5   GREG SILBER:
                                    ...   .-   ..




0                6      Direct Examination By Mr. Calvert
                        Voir Dire.Examination By Mr. Gray
                                                                                    12
                                                                                    20
                 7      Direct Examination Continued By Mr. Calvert                 25
0                8
                        Voir Dire Examination By Mr. Gray
                        Direct Examination Continued By Mr. Calvert
                                                                                    26
                                                                                    27
                        Cross-Examination By Mr .. Gray                             36

0              10
                 9
                     State rests
                     Witness sworn
                                                                                    36
                                                                                    37

0              11    DEFENDANT'S WITNESSES:

               12    KENNETH GREER:
0              '13      Direct Examination By Mr. Gray                              37
                        Cross-Examination By Mr. Ward                               41
0              14       Redirect Examination By Mr. Gray                            44

               15    Witness sworn                                                  45
0              16    ANNETTE GREER


0              17

               18
                        Direct Examination By Mr. Gray
                        Cross-Examination By Mr. Ward
                        Redirect Examination By Mr. Gray
                                                                                    45
                                                                                    50
                                                                                    52

0              19    Defendant rests
                     State closes
                                                                                    53
                                                                                    53
               20    Closing Argument by Mr. Calvert                                54
0              21
                     Closing Argument by Mr. Gray
                     Ruling of Court
                                                                                    56
                                                                                    58
                     Reporter's Certificate                                         61
0              22

               23

0              24


0    : .. •'
               25

                                                    DENISE C.PHILLIPS, CSR
                                                    OFFICIAL COURT REPORTER
0                                                    272ND DISTRICT COURT

·-   I


'1
l                                                                  9



l           1

            2
                                   CHRONOLOGICAL INDEX

                                                             Volume 6

J           3   Reporter's certificate                              3
                State's Exhibit No. 1                               5
            4   State's Exhibit No. 2                               6
]               State's Exhibit No. 3'                              7
            5   State's Exhibit No. 4                               8
                State's Exhibit No. 5                               9
]           6   State's Exhibit No. 6                              10
                                                                   11
                State's Exhibit No. 7
            7   State's Exhibit No. 8                              12
]           8
                State's Exhibit No. 9
                State's Exhibit No. 10
                                                                   13
                                                                   14
                State's Exhibit No. 11                             15

~           9   State's Exhibit No. 12
                State's Exhibit No. 14
                                                                   16
                                                                   17
           10   State's Exhibit No. 15                             18
                State's Exhibit No. 16                             19
J          11   State's Exhibit No. 17                             20
                State's Exhibit No. 18                             21
           12   State's Exhibit No. 19                             22
]               State's Exhibit No. 19-A                           23
           13   State's Exhibit No. 20                             24
                State's Exhibit No. 21                             25
]          14   State's Exhibit No. 22
                State's Exhibit No. 23
                                                                   26
                                                                   27
           15   State's Exhibit No. 24                             28
~          16                \
]          17

           18

J          19

           20

           21

           22

           23

J          24

           25
1
     .."                           DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
]                                   272ND DISTRICT COURT

•I
fi

~
                                                                         10


                                      '
         1                         ALPHABETICAL INDEX
    '

         2                                  Direct      Cross   V.Dire   Vol

         3   Campbell, Monishia Rene          112        122              4
                                              137
         4
             Greer, Annette                    45         so              5
         5                                     52

         6   Greer, Kenneth                    37         41              5
                                               44
         7
             Ledesma, Ricardo                  78         87              4
         8                                     91         93

         9   Ledesma, Ricardo                 144        147              4
                                              150
        10
             McKinney, Laketh                  95         97              4
        11
             Ruebush, Bryan Wade                6          8              5
        12
             Silber, Greg.                     12                 20      5
        13                                     25                 26
                                               27         36
        14
             Young, Terry                      26         57              4
        15                                     73         74
l       16   Young, Terry                     154        156              4


]       17   Ware, Jason                      157        159              4

        18

        19

        20

        21

        22

        23

        24

        25

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
                                    272ND DISTRICT COURT
l                                                                    11



l    1

     2
                                 EXHIBIT INDEX

                               State's Exhibits

l    3    EXHIBIT      DESCRIPTION             OFFERED   ADMITTED   VOL

     4     1         Arrest Warrant                16       19        4
]          2         Arrest Warrant                16       19        4
     5     3         Video                         34       34        4
           3         Video                        143      144        4
     6     4         Photograph                    48       48        4
J          5         Photograph                    48       48        4
     7     6         Photograph                    48       48        4
]    8
           7
           8
                     Photograph
                    _Photograph
                                                   48
                                                   48
                                                            48
                                                            48
                                                                      4
                                                                      4
           9        _Photograph                    48       48        4
     9     10        Leather jacket                41       41        4
J          11        Weapon                        41       41        4
    10     12        Bullets from weapon           54       54        4
         . 14        Stipulation                   20       22        4
J   11     14        Stipulation                   99      100        4
           15        Inventory form                90       90        4
    12     16        Inventory Search Policy      107                 4
J   13
           17
           18
                     Judgment and Sentence
                     Pen Pack
                                                   15
                                                   26
                                                            17
                                                            27
                                                                      5
                                                                      5
           19        Pen Pack                      20       25        5
]   14     19-A
           20
                     Judgment and Sentence
                     Judgment and Sentence
                                                   20
                                                   30
                                                            22
                                                            30
                                                                      5
                                                                      5
    15     21        Judgment and Sentence         30       30        5
           22        Indictment                    28                 5
J   16     23        Judgment' and Sentence        28       29        5
           24.       Fingerprint card              36       36        5
    17
J
    18

]   19

    20

    21

    22
J
    23

    24


~
    25

                              DENISE C.PHILLIPS, CSR
                              OFFICIAL COURT REPORTER
J                              272ND DISTRICT COURT



1                                                                         I
I
                                                                                                                                                            1
r                                     The State of Texas v. David Duane 'Greer                                         October 29, 2012



].     ..;•                1                                                   REPORTER'S RECORD
                                                                             VOLUME 2 OF 6 VOLUMES
                          2
J                                                             TRIAL COURT CAUSE NO. 12-03324-CRF-272
                           3
                                                             APPELLATE COURT CASE NO. 10-13-00049-CR
~                          4

                           5          THE STATE OF TEXAS                                        § IN THE DISTRICT COURT OF
~                         6
                                                                                                §
                                                                                                §
                                                                                                §
                          7           v.                                                        § BRAZOS COUNTY, TEXAS
J                                                                                               §
                          8                                                                     §
                                                                                                §
1                         9            DAVID DUANE GREER                                        § 272ND JUDICIAL DISTRICT
                        10
~                       11
]                       12
                        13
J                       14                                                         DOCKET CALL

~                      '15

                       .. 16__
~.
                        17

ij                      18

                        19                        On the __ 29th day of             October}?.~~               2/ the fo l1 owi nQ           r. b-·,.~­
]                                                 . -H ..... ····        .             &4.1(_       •                                                                                                                 2
:n                                The State of Texas v. David Duane Greer                     October 29, 2012



n.                            1                           A P P E A R A N C E S
                              2 Mr. Ryan C. Calvert
D                               Brazos County District Attorney's Office
                              3 SBOT No. 24036308
                                300 East 26th Street, Suite 310
                              4 Bryan, Texas 77803
D                               (979) 361-4320
                              5 ATTORNEY FOR THE STATE OF TEXAS
D                             6
                          Mr. Earl R. Gray
                        7 Gray, Granberry & Jones
D                         SBOT No. 24007265
                        8 103 N. Main Street
                          Bryan, Texas 77803
D                       9 (979) 822-4759
                          ATTORNEY FOR THE DEFENDANT
                       10
D                      11

D                      12
                       13
0                      14

D                      15
                     _16_

0                      17

0                      18
                       19
0                      20
                       21
0                      22
D                      23
                       24
0                      25
Q_   - ---·-··--   --·-··-.

                                                             K.qethetyne B. Kytiell, CSR

u                                                              OfficiC:ll Court Reporter
                                                     272ncl District Court, BtC:lzos County, TexC:lS
                                                                                                      3
l                  The State of Texas v. David Duane Greer                  October 29, 2012



l            1                              CHRONOLOGICAL INDEX
                                                  VOLUME 2
             2                                 (DOCKET CALL)
J            3                                                                       PAGE      VOL.
                   OCTOBER 29, 2012
l            4
               Opening Remarks by the Court ............... .                            4       2
             5 Announcements of Ready ..................... .                            4       2
]            6     Defense Request For Audio/Video Evidence ... .                        4       2
                   The Court's Ruling on Request .............. .                        5       2
             7
J                  Adjournment ................................ .                        6       2

                   Court Reporter's Certificate ............... .                        7       2
J            9

            10                         ALPHABETICAL WITNESS INDEX
J                                               VOLUME 2
            11                               (DOCKET CALL)
J           12
                                       (No witnesses this volume.)
            13
J
            14                                   EXHIBIT INDEX
                                                    VOLUME 2
~           15                                   (DOCKET CALL)
            -16-
J           17
                                       (NO exhibits this volume.)

            18
J
            19
~           20
            21
J
            22
J           23
            24
J
            25
J_ --- --
                                              Kqethetyne B. Kytiell, CSR
                                                Officiql Court Reporter
1                                     272ncl District Court, Btqzos County, Texqs
                                                                                                            4
n                  The State of Texas v. David Duane Greer                         October 29, 2012



0     1
      2                                  (Open court, defendant present, no jury,
D     3                                   10:01 AM.)

B     4                                 THE COURT:          David Greer.
      5                                 THE COORDINATOR:             Possibly be number one,
D     6            depending on what Mrs. Lowry does.

0     7                                 THE COURT:
                                        MR. GRAY:
                                                            Be number·ohe case.
                                                          Good morning, Judge.
D     9                                 THE C0 URT : _ Good mo r n i ng , s i r .
                                                                        '
                                                                                            Wh at says
     10            the State?
0    11                                 MR. CALVERT:           We're ready, Judge.
0    12                                 MR. GRAY:         Judge, we'll announce ready on
     13            t h e c o n d i .t i o n t h a t i f t h e r e i s a u d i o a n d v i d e o a n d a n
0    14
           __   ..----··   ..



                   inventory list.of what was actually seized at the time

0    15            of the arrest, that we get that sometime week.                                If I get
     1.6. someth-ing --thi-s- week, -I have still have time to prepare.
o-   17                                 THE COURT:          Audio and video on what?

o    18-
     19
                                        MR . GRAY : · 0 n t he a r r e s t .
                                        MR. CALVERT:
                                                    -
                                                               There was       a   traffic stop,
0    20           Judge.        At   pces~nt,    -we    don'~-   have any audio· or vi de().

0    21

     22
                  We have requ!3sted it.
                  week but have not heard anything yet.
                                                        Requested it, I            believe, last
                                                                                   So I don't know
0    23            if those things exist or not; but if they do, we'll get
     24            them to counsel as soon as we get them.
D    25                                 THE COURT:          When are you going to be able
Q__: ------ -----~============='
                                                 K4etheryne B. Kyriell, CSR
-U                                                 Offici                                                                                                  5
n               The State of Texas v. David Duane Greer                  October 29, 2012



n       1       to do that?
        2                        MR. CALVERT:          Hopefully today.
n       3                        THE COURT:         May go to trial and may be

B       4       inadmissible if you don't.
        5                        MR. CALVERT:          Yes, sir.
D       6                        MR. GRAY:        Judge, we normally wouldn't be

0       7

        8
                concerned about a codefendant's video or audio or
                anything of that nature; but when he was arrested                           not
0       9       getting into the details of the case -- but whenever he
       10       was arrested, he was arrested with a female.                      And the
0      11       statements that she may or may not have made may be
0      12       beneficial to the defense as well.                  I just don't know.
       13                        THE COURT:        When do you need to have that
[J     14       by?

0      15                        MR. GRAY:        Any time --
       16_ ..            -- ----- _ THE COURT:     .No 1 at e r t h a n?
0      17                        MR. GRAY:        Any time this week and I'll have

0      18       time to prepare.       I contacted their office.                 I know they
       19       have contacted PD but --
0      20                        THE COURT:        State is ordered to have it to
       21   them by the end of this week or risk it not being
D
       22   admitted.
0      23                        MR. CALVERT:         Yes, sir.

o.     24
       25
                                 THE COURT:
                                 MR. GRAY:
                                                   Thank you very much.
                                                 Okay, thank you, Judge.

-U---------···----------~~~~~~---~~~~~
                          Kqetheryne B. Kyriell, CSR
1·1                                        Offici                                                                                                     6
l                        The State of Texas v. David Duane Greer                  October 29, 2012



l-                  1                      (Proceedings concluded at 10:03 AM.)
                    2
J                   3
                    4
J
                    5
J                   6

                    7
J
                    8
J                   9
                10
~
                 11
J               12
                 13
J
                14

J                15


r
              .16_

                17

]               18
                19
                20
                21
                22
l               23
                24
l               25

L    -·"··---··-----·-

                                                   K                                                                                                7
1             The State of Texas v. David Duane Greer                  October 29, 2012



l       1                            REPORTER'S CERTIFICATE
        2     THE STATE OF TEXAS
1       3     COUNTY OF BRAZOS
        4           I, Kaetheryne B. Kyri ell, Official Court Reporter
J
        5     in and for the 272nd District Court of Brazos County,
J       6     State of Texas, do hereby certify that the above and

]       7     foregoing contains a true and correct transcription of
        8     all portions of evidence and other proceedings requested
]       9     in writing by counsel for the parties to be included in
      10      this volume of the Reporter's Record, in the
J
      11      above-styled and -numbered cause, all of which occurred
]     12      in open court or in chambers and were reported by me.
      13            I   further certify that this Reporter's Record of
J
      14      the proceedings truly and correctly reflects the

J     15      exhibits, if any, admitted by the respective parties.
      16-- ··-.-    -I- -f-u-rthe-r- cer-tify that the total cost for the
r     17      preparation of this Reporter's Record is $ jq.Do                            and

]     18      was paid/will be paid by Brazos County.
      19            WITNESS MY OFFICIAL HAND this the 19th day of
J     20      February 2013.
      21

                                     ~--             ~-~~-----
J
      22
                                     Kaethe'ryne~r.Tyri ell, ~CSR 6083
~     23                              Expiration Date: 12/31/2013
                                      Official Court Reporter
      24                              272nd District Court
J                                     Brazos County, Texas                      CERTIFIED
      25                              Bryan, Texas 77803                        TRANSCRIPT
J· ____ ------------'====================="=====~
                                         ~etheryne B. Kytiell, CSR
]                                         Officin                                                                                                               1


 0-{_                 1                                              REPORTER'S RECORD


 n                    2

                      3
                                                       Volume 3 of-.6 Volumes

                                         Trial Court Cause No. 12-03324-CRF-272
                                                                         I
0                     4                     Court of Appeals No .. 10-13-00049-CR

                      5

0                     6     THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF


0                     7

                      8
                            vs.
                            DAVID DUANE GREER
                                                                                BRAZOS COUNTY, TEXAS

                                                                                272nd JUDICIAL_DISTRICT

0                     9



0                   10

                    11.                           JURY VOIR DIRE PROCEEDINGS


0                   12

                    13
o·    \

      l
                    14            On the 13th day of November, 2012, the                          following


0     I
                    15

                    16
                            proceedings came ort to be held in the

                            . numbered cause before the Honorable Travis B. Bryan, III,
                                                                                         above-ti~led    and



-B--                17      Judge Presiding, held in Bryan, Brazos County, Texas.
  -,
                    18            -Proceedings reported by computerized stenotype·
0                   ·19 ·   machine.


:o                  20

                    21

CL                  22                   Denise C. Phillips, Texas CSR #6482
                                    Official Court Reporter - 272nd District Court
                    23                     300 East 26th Street, Suite 204
l1                  24
                                                 Bryan, Texas   77803
                                                     979-361-4221                                  CERTIFIED
                                                                                                   TRANSCRIPT
J ;_;
  '       /
              :)~

              .
                    25

                                                   DENISE C.PHILLIPS, CSR
                                                   OFFICIAL COURT REPORTER
      _______________________________________________2,_]__2~D __p_::I;_STR:j:C_1' ____C::QUR'L




                                                        \.'.~   .· ;..
l                                                                                 2




l·
.. ,
               1

               2
                                             A P P E A R A N C E S



J              3    ATTORNEY(S)      FOR STATE:


]              4          RYAN CHARLES CALVERT
                          SBOT NO. 24036308
               5          WILLIAM LEE WARD
                          SBOT NO. 24077302
J              6          Assistant District Attorneys
                          300 East 26th Street, Suite 310
               7          Bryan, Texas    77803
]              8
                          Telephone:   979-361-4320


               9    ATTORNEY(S)      FOR DEFENDANT:
J
             10           EARL R. GRAY

~            11
                          SBOT: 24007265
                          Gray, Granberry & Jones
                          103 N. Main Street

~
             12           Bryan, Texas    77803-3235
                          Telephone:   979-822-4759
             13

]            14

             15
 ~           16

 ~-·         17

             18

 J           19

             20
 1           21

             22

             23

             24

             25

                                                       DENISE C.PHILLIPS, CSR
                                                       OFFICIAL COURT REPORTER
 I     ___________ --------------------------------- ___ 2_7_2ND-DTSTRICT COURT           .i.




                                                                                      '    /
                                                                             3




l           1                               CHRONOLOGICAL INDEX

                                                                       Volume 3
            2        November 13, 2012
]           3                                                              Page

            4        Venire panel seated                                      5
}                    Voir Dire Examination by The Court                       5
            5        Voir Dire Examination by Mr. Calvert                    11
                     Venire panel retired                                    99
J           6        Discussion at bench:


r           7        Venireperson   No.   1                                  99
                     Venireperson   No.   5 excused for cause               104
            8        Venireperson   No.   17                                104
                     Venireperson   No.   17 excused by agreement           107
            9        Venireperson   No.   22                                107
                     Venireperson   No.   22 excused for cause              108
          10         Venireperson   No.   24                                108
                     Venireperson   No.   30                                111
          11         Venireperson   No.   30 excused by agreement           111
                     Venireperson   No.   57 excused by agreement           112
          12         Venireperson   No.   53 excused by agreement           112
                     Venireperson   No.   48                                112
          13
                     Short recess                                           114
          14         Venire panel reseated                                  114
                     Venireperson No. 30 excused by agreement               114
          15         Voir Dire Examination by Mr. Gray                      114
                     Venirepersons Nos. 54 through 60 excused               142
1         16         Venire panel retired                                   142
                     Short recess                                           143

l         17

          18
                     :Oiscuss~ion-a.t: -b-ei1ch =

                     Venireperson No. 9                                     143
                     Venireperson No. 38                                    150
          19         Defense challenge as to Venireperson No. 38            153
                     Court's ruling                                         153
          20         Venireperson No. 39                                    153
                     Venireperson No. 39 excused for cause                  157
          21         Venireperson No. 40                                    157

          22         Discussion with Defendant                              159
                     Strikes made                                           161
          23         Venire panel reseated                                  162
                     Jury seated                                            162
          24         Remaining venire panel released                        162

          25

                                             DENISE C.PHILLIPS, CSR

'----------------   ~---·-----------~---~-~-~~~~~~1~-~~~-~T~~~~~~-ER
l                                                                                                    4




l-       1                                             CHRONOLOGICAL INDEX

                                                                                               Volume 3
         2         November 13, 2012
]        3                                                                                         Page

         4         Instructions read to Jury                                                        164
J                  Jury retired                                                                     165
         5         Evening recess                                                                   174
                   Reporter's Certificate                                                           175
1        6

         7
]         8


1         9

        10
]       11

        12
1       13

] .,    14

        15
J       16


~       17

        18
j       19

        20
]
        21

1       22

        23
J       24

]       25

                                                        DENISE C.PHILLIPS, CSR
                                                        OFFICIAL COURT REPORTER
l-- -   - ----   ----------------·-----------~--- ---~----2-"'-2-N-D --DIS'I'RIG'I'-   COURT



I
D                                                                                                     5




0         1                                         P R 0 C E E D I N G S

          2                                             November 13, 2012

D         3                                 (Venire panel seated.)


0         4

          5      David Greer.
                                           THE COURT:             This is the State of Texas v.

                                           This is a criminal accusation.                 Unlawful

0         6      possession of a firearm by a felon is the title of the

          7      charge.
0        ·a                                What says the State of Texas?

0         9                                MR. CALVERT:               State is present and ready.

         10                                THE COURT:              What says the Defense?

0        11                                MR. GRAY:             Ready, Judge.


0        12

         13
                                       VOIR DIRE EXAMINATION BY THE COURT

                                           THE COURT:              We're about to embark on the

0        14      jury selection process.                          I'm going to speak to you for a

         15      little while; and then,                        I'll turn it over to the lawyers
0        16      to begin to ask you questions.


0        17                                Let me ask you to turn your cell phones off.

         18     And another admonition about t1JE;:: __cell phone, we've had a
.o       19      couple of .. m~.s~~:L.a.~..s oyer the . ~-~~t:. couple of yea~-~--~

                 j_ll,:rQ~El... _~h.?... go~___ Qp ..!:J:le~r
0        20

         21      infor!!l.?!-~JC?.~.    about the
                                                                _S_rnar_t: phones and looked up

                                                           C:.?is~,   G()()g],ed names, Googled the

0        22     .l0                                                                                                                 6




n             1

              2
                     Don't Tweet anybody about your experience on the jury

                     panel today.          We like to make sure that all the evidence
D             3      you receive comes from that witness box over there and


0             4

              5
                     you're not contaminated by outside information.

                                           Don't discuss the case among yourselves and

0             6      don't relay any personal· experiences,                        "While I was on·the·

              7      jury one time; and they did this, that or the other," to
0             8      the other jurors.               We like for you to remain as pure as

0             9      possible as far as information about the criminal law,

            10       about your jury service or about this particular charge or

D           11       these people.           Now, I thank you for doing that.


0           12

            13
                                           They're going to be asking you some

                     questions, trying to determine who they do not want on the

0           14       jury.      The way we pick the jury is actually we pick

            15       they pick the people they do not want, and the leftovers
0           16      are the ones that serve.                   And that is usually a pretty

o-          17       fair    syst~m     because the leftovers generally can be fair.

            18                             They're going to be asking you questions --

0           19      my wife is always asking me,                    "How do I get out of serving


0           20

            21
                    on the jury?"            And I always tell her,

                    answer every question they ask you as completely as
                                                                                   "Go down there and



0           22      possible," and someone will figure out something about you

            23      they don't like, and they'll strike your name off the
0           24      list.


0_
            25                             Of course, the other side of that is if you

                                                     DENISE C.PHILLIPS, CSR
\) .                                             .   OFFICIAL COURT REPORTER
·-bJ--··----------·-·------- ----------------------- ---~----2-7-2-ND-DI-SIP-R-I-e--T--eeHRT------------------~-------- ----------------

D
D                                                                        7




D-      1   want to serve -- how many of you want to serve on the

        2   jury?   Raise your hand now.
0       3                  (Show of hands . )

                                        Just two or maybe three.· That's
D       4

        5
                           THE COURT:

            about par for the course.

D       6                  The rest of you are here because it's your

        7   duty, and you're glad to give your time and serve, but
0       8   you'd rather be somewhere else.     And you are the norm.

0       9   Very few would actually like to serve on the jury, but

       10   that's always good, too.
0      11                  So, they get a list of you at the end of


0      12

       13
            this; and they strike a certain number of names that they

            have off the list and the first 12 that are left are on

0      14   the jury.

       15                  We've already let about 12 people go to get
0      16   the number down to about 60, and I think it's now down to

o--    17   about 59 because we don't need 70 to try to pick up a

       18   jury.   But we do need the 59 because sometimes we actually

 0     19   get into the 50s betause there's another way you could be

       20   discharged.   And that is through a challenge for cause
 0     21   which is a legal reason.    That's not a strike that they

-0     22   use because they don't like you.     That's a legal reason

       23   that comes up during the questioning that you're not --
 0     24   you're not able to serve.


 0     25                  So, after all the challenges for cause and
                                 DENISE C.PHILLIPS, CSR
\/                               OFFICIAL COURT REPORTER
-t:j~-------- --~----------~-7-;2-N-B-BJ:-S-TRI-C'I'-CGURT--------~-----     ------------


D
0                                                                                           8




D          1    after all thes~ strikes are used, the 12 that are first

           2     left are the jurors in the case.
D          3                       They're going to be asking you about a


0          4

           5
                 couple of areas.       They're going to be going into your.

                past, asking you about your life experiences because our

0          6     life experiences make impressions upon us.                 And if we get

           7     on a jury and something similar to that comes into play,
0          8     some of those old feelings,          those old -- even

0          9     subconsciously sometimes, those old impressions come into

         10     play in this case.

0        11                        And that might mean that you couldn't be


0        12

         13
                 fair to one side or the other.            So, if they begin to ask

                you questions that you believe touch on things that might

0        14     make you less than fair or unable to be fair to one side

         15     or the other, please express that to the lawyers.                   They
0        16     need to know that.

0        17                        If they bring up something that is a little

         18     bit private -- and if they're doing their job, they will

0        19     border on invading your privacy-- you can say,                   "I'd

                rather talk to the Judge about that later," if you feel
0        20

         21     that you'd rather not talk about it in              ~rant   of the entire

0        22     group.     We'll bring you up at a long break at the end of

         23     the group questioning, and we'll allow you to talk to us
0        24      just by yourself and the lawyers and me here at the front


0        25     later on.

                                                        DENISE C.PHILLIPS, CSR
 [/                                                     OFFICIAL COURT REPORTER                '
-1:::\-------- -----·---- --·--------------------------2-7-2-NB-BTSTR-I-CT-CE>HRT---------------- ------------

D
0                                                                                              9




D-        1                       So, all you need to do is just say,              "I'd

          2     like to talk to you about that or talk to the Judge about

O         3     that later."


0         4

          5
                                  You know, for instance, if you have been --

                if this was a drunk driving case, hypothetically

0         6     speaking -- which it's not -- and you had been the victim

          7     of a drunk driver or were close to someone who was, you
0         8     might not be able to be fair to the accused,             if this were

0         9     a drunk driving case.        So, you need to -- you would need

         10     to let us know about that.

0        11                       On the other hand, if you had been


0        12

         13
                mistreated by a police officer and if this was a police

                testifying case and due to that what you felt was

0        14     mistreatment you just didn't believe you could ever

         15     believe a police officer or you'd be prejudiced against
0        16     the State because of that -- how you were mistreated in

0        17     that case, that also is something you should tell the

         18     lawyers about.

 0       19                      The other area they're going to be going


-0       20

         21
                into is law.     Each side always has certain laws that they

                depend on for to represent their respective sides.                    They

 0       22     may touch on a law that you don't agree with, that you

         23     don't know if you could follow that law.             This inevitably
 0       24     happens when laws are being discussed with jurors.


0        25                       I want to assure you, if we sat here and

                                         DENISE C.PHILLIPS, CSR
f~/                                      OFFICIAL COURT REPORTER
-tj------ -- -~ ------------------------2--9.ZN-B-D-LSTR-I-eT-e01:T-RT-~-----   ---------------~- -----------~-




D
n                                                                                                       10



O-           1     talked about the law long enough, we would come to a law



n
             2     that each and every one of you would have a problem with.

             3     Not all of you would have a problem with the same one, but


 0           4

             5
                   some one law that you personally would have a problem

                   following.

0            6                          That is another thing you should tell the

             7     lawyers.       If they bring up a law you just don't think you
D            8     could follow,        it's okay to say,           "Judge,     I just don't

D            9     believe I can follow that law if I'm on the jury."                             Be

           10      sure and let them know that.
0          11                           Keep your voice up.             Our court reporter over


0          12

           13
                   here, Denise Phillips, is trying to take down everything

                   you say and I say.            Hold up your card when you begin to

0          14      answer questions.            That's so that we can get your number

           15      for the record.           If the lawyer's standing between you and
0          16      the eyes of the court reporter where she can't see your

0          17      number, try to hold it out to the side.

           18                           We don't need for you to just hold it up the

0          19      entire time you're answering, because your arm will get

                   sore doing that.           Just hold it long enough for her to see
0          20

           21      it, for the lawyer to see it, call on you and then make

0          22      sure she can see it; and then, you can put your card down.

           23                           The -- the work that we're doing here is
0          24      very serious.         We're looking for 12 jurors that can be


0          25      fair to both sides-of this case.                   If you've ever been the

                                                           DENISE C.PHILLIPS, CSR
\/                                                         OFFICIAL COURT REPORTER
--8--- ---- ------------ ------------------------------2-7-2-N-8--8-I-S!F-R-I-G-T-GGHR.!:F----------------------- -----------

0
0                                                                                          11



                 victim of a crime or were the close relative or a loved
D--        1

           2     one of somebody who was,         I think you probably personally
Ll         3     understand and realize how important the criminal justice


B          4

           5
                 system is because you've been down that path before.

                                       On the other hand, if you've ever been

D-         6     wrongfully accused of a crime in your life or were close

           7     to someone who was·           and I assure you it does happen from
O          8     time to time, ladies and gentlemen -- you also know how

0          9     important our criminal justice is.

          10                           I am proud of the fact that we bring in
0         11     people like you to make these decisions.               I'm a firm
                                   (


0         12

          13
                 believer in the jury system.           We don't want to turn the

                 system over to lawyers, ladies and gentlemen.                 We'll mess

          14     it up.    As long as we're bringing in people like you off

          15     the street to sit in that box and make decisions, we're

          16    going to have a good brand of justice down here.

          17                           Thank you for coming today.       At this point,

          18     I'll turn it over to the lawyers.             The State gets to go

          19    first because they have the burden of proof.                 And each


Q         20

          21
                side will introduce their respective parties in the case.

                                   Go right ahead, sir.

0         22                       MR. CALVERT:      Thank you, Judge.

          23                   VOIR DIRE EXAMINATION BY MR. CALVERT
0         24                       MR. CALVERT:      Good morning.

0     ·
          25                       VENIREPERSONS:       Good morning.

                                                  DENISE C.PHILLIPS, CSR                         .
r/                                                OFFICIAL COURT REPORTER
-t;j---------------- ------------------------2-"l:imD-D-rSTR-rCT-·COURT-----:---------------- --·-------------


0
0                                                                                                                                                  12




D                 1                                       MR. CALVERT:                  That wasn't bad for a Tuesday

                  2        morning.              My name is Ryan Calvert.                                 I'm a prosecutor here
[J                3        at the District Attorney's Office in Brazos County.                                                                 I


 0              ·5
                  4        work for your elected D.A., Bill Turner.

                           with me this week is going to be Will Ward.
                                                                                                                       Trying the case

                                                                                                                              Will is

 0                6        another Assistant D.A. here.

                  7                                       Right here is the Defendant in this case,
 D                8        Mr. David Greer.                       And up here is the Defense attorney,

 0              10
                  9        Mr. Earl Gray.

                                                          Does anybody                o~t      there know anybody up here?

-0              11                                        Yes, sir, who do you know?


0               12

                13
                                                         VENIREPERSON NO. 4:

                                                          MR. CALVERT:
                                                                                                       Mr. Greer.

                                                                                        You know Mr. Greer?                               Okay.

0               14         And you are Mr. Kelling?

                15                                       VENIREPERSON NO. 4:                           Sparks.
0               16                                        MR. CALVERT:                  Oh,      I apologize. Mr. Sparks.


0               17

                18
                                                          How do you know Mr. Greer?

                                                         VENIREPERSON NO. 4:                           Mutual friend of the

D               19         family.

                20                                       MR. CALVERT:                   How long have you known him?
0               21                                       VENIREPERSON NO. 4:                           Gosh, about 20 years.

0               22                                       MR. CALVERT:                   Long time.                Okay.           Fair to say

                23         as a friend that you've known for 20 years, probably
0               24         couldn't be -- probably wouldn't be the most impartial or


0               25         objective juror on Mr. Greer's case?

                                                                       DENISE C.PHILLIPS, CSR
                                                                                                              Would that be fair?


rl                                                                     OFFICIAL COURT REPORTER
--{;j--- ~-- -- ------------------ - ---------~ -~--- ----~-- ----~--------2~7--2-N-:9--fl-I-S-'1'-R-I-G-T--GE>BR'=.P----- --- -- -----   -----~----- ~-----~~------~---




0
D                                                                                                     13



0             1                          VENIREPERSON NO. 4:           Yes.

              2                          MR. CALVERT:        Okay.
0             3                          VENIREPERSON NO. 4:           I wouldn't be


0             4

              5
                     comfortable convicting him or not convicting him.

                                         MR. CALVERT:        I understand.         I appreciate

0             6      that, Mr. Sparks.

              7                          Anybody else know anybody up here?                  Wow.
0             8     All right.

0             9                          Yes, ma'am?

             10                          VENIREPERSON NO. 23:            I know the attorney.
0            11                          MR. CALVERT:        You know Mr. Gray?           You don't


0            12

            _13
                    need to be shy about it.

                    He's a good guy.
                                                          It's okay to know Mr. Gray.



0            14                          How do you know him?

             15                          VENIREPERSON NO. 23:           My professor.
0            16                          MR. CALVERT:        He was your professor?             Okay.
o-~-         17     And you're a paralegal; is that right?                    What type of work

             18     do you do?

o            19                         VENIREPERSON NO. 23:            Real estate.


0            20

             21
                                        MR. CALVERT:         All right.

                    court -- y'all come to court a lot and do a lot of the
                                                                              So, you come to



0           22      jury trials, right?            No, it's all paper, isn't it?

            23                          VENIREPERSON NO. 23:            Uh-huh.
[]          24                          MR. CALVERT:         All right.


0           25                          VENIREPERSON NO. 23:

                                                 DENISE C.PHILLIPS, CSR
                                                                        Tom Geisenschlag,


 n
-8---
                                                 OFFICIAL COURT REPORTER
        ---~--~~---- ----------~----------~-~~-----~-~-2-7-2-N-B-B-I-S-'P-R-I-e'I'~-eeUR-T------------------- ---~--~-----
n                                                                                                                   14
Ll
              1       Brazos County Abstract Company.

              2                              THE COURT:           Let me have the lawyers come up

0              3      here just a minute.

               4                              (Bench conference:)
D              5                             THE COURT:           I've got a problem with No. 4.

D              6      Do you have any problem letting 4 go?

               7                             MR. CALVERT:            That's fine,          Judge.
0              8                             MR. GRAY:          No, that's fine.

0              9                              (Bench proceedings concluded.)

             10                              THE COURT:           Juror No. 4,          I think we probably

0            11       need to let you go.                And there's no use in keeping you


0            12

             13
                      around all morning.

                                              So, you can go, sir.

0            14                              VENIREPERSON NO. 4:                 Okay.       Thank you very

             15       much.
0            16                               THE COURT:          You can leave the courtroom.

o-           17                               Ladies and gentlemen, we're going to be

             18       going here most of the morning; and I should have done

o            19       this before I turned it over to the State.                                I pardon this


0            20

             21
                      interruption.

                                              Both sides are going to be talking to you.

B            22       Each side is going to talk to you for about an hour, maybe

             23       a little more, ask you questions.                          We'll be here for most
[}           24       of the morning, and we may even go into the noon hour.


0            25                               So, here's the question I want to ask you:

                                                        DENISE C.PHILLIPS, CSR
                                                        OFFICIAL COURT REPORTER
_Q____ --   -- ----- ~- ----------------------~----------~-~2~-2-N-D-DI-S '1!-R-I-G-'I'~GGU-R-'I'----------~------------- -------------------


[}
n                                                                                                15



8                1

                 2
                           How many of you would rather
                                                    r
                                                        just go ahead and work

                           through the noon hour and get through with this and get
 0               3         out of here -- those of you who are not on the jury -- as


 0               4

                 5
                           soon as we can?      As opposed to the other option, and that

                           is, to take a lunch break, an hour and 15 minutes, come

 0               6         back and get through later in the afternoon then you would

                 7         otherwise?
0                8                          How many of you would rather just work on

0                9         through the noon hour and get through?            Raise your hands.

               10                            (Show of hands.)
0              11                           THE COURT:     And how many of you would rather

               12          take a noon break and come back later?
D              13                            (Show of hands.)

0              14                           THE COURT:     All right.     The Option 1s have

               15          it; so, that's what we'll do.
0              16                           Go right ahead, Mr. Calvert.

o--            17                           MR. CALVERT:      Thank you, Judge.

               18                           All right.     Ms. Henry, when was Earl your

D              19          professor?     How long ago was that?


0              20

               21
                                            VENIREPERSON NO. 23:

                                            MR. CALVERT:      Okay.
                                                                        Two years ago.

                                                                       Is there anything about

0              22          the fact that he was your professor or that relationship

               23          that's causing you to come in here biased in favor of him,
u              24          against him


0              25                           VENIREPERSON NO. 23:        I am friends with one
                                                    DENISE C.PHILLIPS, CSR
 n
-bJ----·---·· --------
                                                    OFFICIAL COURT REPORTER
                         --~----·----------------2-'7-2-N:Q-:Q-I-S'I'-R-:tG--'I'--GGUR'I'~----------·- -------~----



0
D                                                                           16



0    1   of his paralegals.

     2                  MR. CALVERT:     Okay.     Is that something -- if
0    3   you're honest with me and honest with yourself, is that

     4   something that would make you uncomfortable as a juror?

     5                 VENIREPERSON NO. 23:        No.

     6                  THE COURT:     Okay.     so, you're good?

     7                 VENIREPERSON NO. 23:        Yes.

     8                  MR. CALVERT:     All right.       Thank you, ma'am.

     9   I appreciate it.

    10                 Anybody else that I missed know anybody up

    11   here?   I'm shocked after one person said,         "Yeah, I know

    12   somebody," and that person isn't here anymore, there's no

    13   more.

    14                  Yes, ma'am?

    15                 VENIREPERSON NO. 1:        I just know Mr. --

    16                 MR. CALVERT:      You know Ernie?

    17                 VENIREPERSON NO. 1:        A long time ago I used

    18   to be a cashier at Kroger, but I just know him -- he was a

    19   police guard of the store.

    20                 MR. CALVERT:      Yes, ma'am.      Anything about

    21   that that is going to make you

    22                 VENIREPERSON NO. 1:        No.

    23                 MR. CALVERT:      All right.       Very good.

    24                 Anybody have questions about anything before

    25   we jump into some law?      Anything y'all are curious about

                              DENISE C.PHILLIPS, CSR
0                                                                                                            17



o.               1     or wondering about right now?                  I know there are -- what's

                 2     the first question everybody always has in situations like
D                3     this?      How long is this going to take, right?                      Heads are


0                4

                 5
                       nodding.       Yes, that's my question.

                                            Well, myself and Will in the next six to

0                6     eight weeks, we look forward to presenting this case to 12

                 7     of y'all.        No, this is going to be-- it's going to be
0                8     pretty quick.          Scheduling-wise here's how this is going to

0                9     go.

               10                           You asked the question about are we just

0              11      talking about jury selection?                  That's all we're going to

Q              12      do today.        Okay.     We're going to do this process today.

               13      And it'll take most of the day.

0              14                           Like the Judge said, I'm going to talk to

               15      y'all for an hour, hour and 15, somewhere in there.                             When
0              16      I'm done, Earl will have a chance to talk to y'all.                             The

o-             17      good news is invariably because we go first, we always end

               18      up going over stuff that they were going to go over so

o              19      usually -- no pressure, Earl -- but usually theirs doesn't


0              20

               21
                       take quite as long as ours does because a lot of it would

                       be repetitive.

0              22                           But we're going to get through that process

               23      today; and then, the Judge will give y'all a fairly long
0              24      break, 20, 30 minutes, give us a change to make our


0              25      strikes, maybe talk to some of y'all individually; and

                                                     DENI$E C.PHILLIPS, CSR
                                                     OFFICIAL COURT REPORTER
0------   ·-   ·---~--- -----------------------------~--2-'7-2-N-B~B-I-STR'I-eT--eeURT-------------------------- ~---------------




[J
")

ll                                                                                                                       18



0              1      then, at the end of the day, we'll have a jury seated and

               2      that will be what we'll do today.
0              3                                 We'll start tomorrow morning with the actual


D              4

               5
                      evidence portion of the trial.

                      9:00 o'clock in the morning, 9:00, 9:30, somewhere in
                                                                              We usually start around



n              6      there.        And the Judge is real good about keeping business

               7      hours, try to break as close to 5:00 o'clock at the end of
0              8      the day as we can.                  And   I   think this case will probably

0              9      there's an outside chance it could be over tomorrow, or it

             10       might·bleed into Thursday.                       I   don't think it will go any
0            11       past that.           All right?


0            12

             13       last week or           I
                                                 I    almost made a mistake.

                                                     guess two weeks ago, and
                                                                                            We were in trial

                                                                                             I   was doing this

0            14       part of the trial.                 And I made the comment that somebody

             15       said they had nonrefundable plane tickets Thursday of the
0            16       next week, which was last week; and I said,                                   "Man, if we're

0            17       still here Thursday of next week,                           something has gone

             18       horribly, horribly wrong."                       And, boy, we almost made it.
D            19       We made it until late Tuesday night -- probably should


0            20

             21
                      have gone into Wednesday, but I was getting nervous.

                                                 This one isn't going to take that long, but

0            22       it is very important.

            23                                   So,   that's kind of what the schedule is
 0          24        going to look like for the rest of the day.                                    Is there

-o          25        anybody that has, like, nonrefundable plane tickets

                                                         DENISE C.PHILLIPS, CSR
-0--~-- -- - - ------- ---------------------------~~-~-~-~~~~-I-~~~-~~T~~-~~~~E~---··-----------·---------- ----- ______..._- -------------------·

0
[l                                                                                                  19



n_
 ";'"J
               1   tomorrow or the next day going to Hawaii or anything like

               2   that?
0              3                       VENIREPERSON NO. 8:            Not necessarily


B              4

               5
                   nonrefundable, but I'm leaving the state Thursday and

                   Friday.

0              6                       MR. CALVERT:        Thursday and Friday?

               7                       VENIREPERSON NO. 8:            Correct.
0              8                       MR. CALVERT:        Is that for work?

0              9                       VENIREPERSON NO. 8:            For work.

              10                       MR. CALVERT:        Okay.      If -- let me ask you

0             11   this:     If this trial were still going, is that something


0             12

              13
                   that would be a real hardship on you if you were no~ able

                   to go?

D             14                       VENIRE PERSON NO.·- 8:        , It's --   I'm the main

              15   assistant, and I have to go.
0             16                       MR. CALVERT:        You have to go.

-o--          17                       VENIREPERSON NO. 8:            Yes.

              18                       MR. CALVERT:        Okay.      Obviously, if something
io            19   were to happen and you couldn't go, is that something that

              20   would be a distraction to you, the fact that you're not
0             21   going on this trip that you have to go on?

0             22                       VENIREPERSON NO. 8:            I mean, if -- if -- it

              23   could be, yeah.
0             24                       MR. CALVERT:        Okay.     All right.        And you're


0             25   a -- is it Mr. Schlechte?

                                                DENISE C.PHILLIPS, CSR
({ .      .                                     OFFICIAL COURT REPORTER
·-bi--· ----·----·------ -·-------~----~---~----~Q-7-2-N-B-B-I-S-'F-R-I-G-'P--GGT:TRT-------------~----- ----------------

u
0                                                                                                                              20



[1            1                                  VENIREPERSON NO. 8:                    Yes.

               2                                 MR. CALVERT:              Did I say that correctly?
n
\_,            3                                VENIREPERSON NO. 8:                     Yes.


0              4

               5
                                                 MR. CALVERT:

                                                 VENIREPERSON NO. 8:
                                                                           What type of work do you do?

                                                                                       Accident

0              6       reconstruction.

               7                                 MR. CALVERT:             Who do you work for?
D              8                                VENIREPERSON NO. 8:                     James Locke.

u            10
               9                                MR. CALVERT:

                      primarily for attorneys or what?
                                                                           Okay.       And do y'all work



0            11                                 VENIREPERSON NO. 8:                    Correct.


0            12

             13
                                                MR. CALVERT:

                      y'all do work for criminal lawyers or what?
                                                                           Insurance companies, or do



D            14                                 VENIREPERSON NO. 8:                    A little bit of

             15        everything.
0            16                                 MR. CALVERT:              Okay.        Okay.         How long have
o---         17       you been doing that?

            18                                  VENIREPERSON NO. 8:                    Four years.

o           19                                  THE COURT:             All right.            Very good.


u            20

            21
                                                VENIREPERSON NO. 8:

                      it's important, but we had a former employee that the D.A.
                                                                                       And I don't know if



D           22        is investigating.

            23                                  MR. CALVERT:              Oh, okay.            Well, let's talk
0           24        about that.             How do you feel about that?


0           25                                  VENIREPERSON NO. 8:                     I'm not too happy about

                                                                     DENISE C.PHILLIPS, CSR
                                                                     OFFICIAL COURT REPORTER
-0-----   - ------- - ----------- ---------- ----- -- --- --------- --2-/2-ND-D-J:-S TR-I-CT-COURT ____ ----- -------- -- ----- -- ----- ----- ----------



0
0                                                                                                                                         21



fl
 -:I
                 1        it.

                 2                                   MR. CALVERT:                Not too happy with our office?

0                3                                   VENIREPERSON NO. 8:                       No, with her.


B                4

                 5       happy with our office?
                                                     MR. CALVERT:                Oh, okay.

                                                                          I like your attitude, Mr.
                                                                                                        So, you're very



0                6       Schlechte.

                 7                                   VENIREPERSON NO. 8:                       Yes.
D                8                                   MR. CALVERT:                 Is there anything about that

·o               9       .situation besides the fact that our office is currently

               10        investigating somebody that you used to work with that

0              11        would affect you in any way in this case as a juror?


0              12

               13
                                                     VENIREPERSON NO. 8:

                                                     MR. CALVERT:                Okay.
                                                                                               Only towards her.

                                                                                               Very good.               I don't

0              14        think she's going to be involved in this case, but I

               15        appreciate it.
0              16                                    VENIREPERSON NO. 8:                       No.

·n··-          17                                    MR. CALVERT:                All right.              Any other

               18        questions about anything before we kick off?

~              19                                    What's the second                          the first question is

               20        always how long is this going to take?                                          The second
D              21        question is always what?                            What is this case about, right?

u              22

               23
                         And what's the one thing we can't tell you at this point?

                         What is this case about?                            We're not allowed at this point
D              24        to go into what this specific case is about, what the


0              25        facts of this case are.                            If you think about that, that

                                                                            DENISE C.PHILLIPS, CSR
r1                                                                          OFFICIAL COURT REPORTER
-}:j--- --- ---- _____:_ ____________ -----------------------------------2-9-2-ND-B·I-STR-I-eT--eeURT----------------------------------- -------------·------------.--


0
f}                                                                                                                          22



(l             1       makes sense.



n              2                                It would not be fair to Mr. Greer if I could

 v             3       get up here and go,                 "All right.            We have X fact, Y fact


 0
 -/
               4

               5
                       and    z   fact.

                       can stick around.
                                              What would you do?                   I like that answer.

                                                         You, nope, I don't think I like that
                                                                                                                         You



 0             6       one.       You're gone," and so on and so on.

               7                                We can't do that.                 Okay?        So, if it seems to
 0             8       y'all that myself or Earl are speaking in very broad terms
 (1            9       and in general terms, in hypothetical terms, it's because
 L1
             10        that's exactly what we're doing because that's what the
0            11        law requires of us at this point.                              All right?

                                                Let me'ask y'all this:                     Let's go back to
0            12

             13        high school, high school civics.                             This is a criminal case.

D            14       How many of y'all watch the law shows on TV?                                        I know more

             15       people than that watch the law shows.                                  That's all that's
 0           16        on TV now, right?                 You can't turn the TV on without a law

-n---        17        show being on.

             18                                 In a criminal case, who has the burden of

0            19       proof, me or them?

             20                                 VENIREPERSONS:               You.
0            21                                 MR. CALVERT:             We do, Ryan and Will.                     Always,

D            22        always, always.               The burden of proof is here with the

             23       State.         It never, never shifts over here.                              As he sits here
0            24        right now, Mr. Greer is what?


0            25                                 VENIREPERSONS:               Innocent.

                                                           DENISE C.PHILLIPS, CSR
 n                                                                    OFFICIAL COURT REPORTER
--}:j----- ------- ------------ -·----------------------------- ---------2-7--2N-B--B-I-S-TR-I-ET-e0HRT---------------------- --------------------- --
                                                                                                                                                      .
                                                                                                                                                        23
fl
D          1                                              MR. CALVERT:                               Innocent.            And he stays

           2     innocent until when?
[J          3                                             VENIREPERSONS:                                  Proven guilty.


u          4

            5
                                                          MR .. CALVERT:

                                                          VENIREPERSONS:
                                                                                                    Until proven guilty by who?

                                                                                                          By you.

0           6                                             MR. CALVERT:                              By Ryan and Will, right?

            7                                             Okay.                Now, those of you that watch the law
·o          8    shows, what's the burden of proof in a criminal case?

0           9    Proof beyond a?

          10                                              VENIREPERSONS:                                  Reasonable doubt.
0         11                                              MR. CALVERT.:                             Y'all are good.             Usually I


0         12

          13
                 trick somebody up, and they go,

                 because that's what I saw on TV.
                                                                                                                 "shadow of a doubt,"



0         .14                                             Okay.                We're going to talk about that                                 ~n    a

          15     minute.                   But let's talk for a minute about what that
D         16     means, what the burden of proof means and what
                - ----~..-- ---- -- --------------·-·---·-- ----·--- ---· ----·--------------------------- ----t- .__ _


0         17

          18
                 specifically we have to prove.

                                                          The Legislature in this big old fat book
0         19     right here has defined each and every crime in the State


0'        20

          21
                 of Texas.

                 are called elements.
                                                 And the way they define crimes are through what

                                                                                  Element are just specific factual

D         22     things that Ryan and Will have to prove.                                                                   And if we prove

          23     each element of the offense to the jury beyond a
0         24     reasonable doubt, the jury is required by law to come back


D         25     with what verdict?

                                                                            DENISE C.PHILLIPS, CSR
_g ~--- ~- ----·-------- ~~ -----~------------------~~~~~~~~I~~~~~T~~~~~~~!:-~-                                                  -   ~-- --~--- - --~--~~--~- --~---------------~-

0
r'
 J
                                                                                                               24



             1                             VENIREPERSONS:            Guilty~


             2                             MR. CALVERT:          Guilty, right?             If we fail to

             3      prove any element of the offense, the jury is required by

             4      law to come back with what verdict?

             5                             VENIREPERSONS:            Not guilty.

             6                             MR. CALVERT:          Not guilty, right?                Everybody

             7      with me?

             8                             Like the Judge said, in this case, Mr. Greer

             9      is charged with unlawful possession of a firearm by a

            10      felon.       These are the elements of that offense.                            These are

0           11      the specific things that we have to prove.

            12                             One, the defendant, we have to prove that
[J                  the person on trial is actually the same person that
            13

0           14      committed the offense.                 Two, has been convicted of a

            15      felony and possessed a firearm.                       Okay?
0           16                             That's kind of a bare-bones outline.                          That's


0           17

           18
                    the elements of unlawful possession of a firearm by,a

                    felon in Texas.
Q          19                              Now, we're lawyers; and so, for lawyers,

           20       nothing is ever this simple, right?                         We have to have long
0          21       definitions and stuff.                 The possession of a firearm has to

0          22

           23
                    be within five years of the defendant's release from

                    either confinement or parole, whichever is later.                                  All
0          24       right?


0          25                              So, if somebody is convicted of a felony and
                                                          DENISE C.PHILLIPS, CSR
n                                                         OFFICIAL COURT REPORTER
-t::J-------- ------------- -----------------------2·7-:~m-:E>--:E>-:r-s TR-:teT-eOURT------------------------------ ------------------

0
n                                                                                                             25


                                        they go to prison and they're in prison for five years and
 0--                    1

                        2               then they're on parole for another ten after that, the
D                       3               possession has to be within five years of the time they


0                       4

                        5
                                        get off of parole.

                                                      MR. GRAY:
                                                               Does that make sense?      All right.

                                                                    Judge, my only objection would be

n                       6

                        7
                                        there's also the rest of it entails probation as well.

                                                      MR. CALVERT:     Well, it does, Judge --
0                       8                             MR. GRAY:     Parole and probation.

0                       9                             MR. CALVERT:     Yeah.

                   10                                 MR. GRAY:     That's the entire definition.
·o                 11                                 MR. CALVERT:     It is, Judgei but I'm only


0                  12

                   13
                                        talking about the portions of the law that would be

                                        relevant in the case.

0                  14                                 MR. GRAY:     Well, then, Judge,     I would

                   15                   object --
0                  16                                 THE COURT:     Come on up.

-rJ    ~--   --.    -
                   17
                        -   ~.   ----
                                                      MR. GRAY:     -- that's a Standifer objection.

                   18                                 THE COURT:     Come on up here.

0                  19                                 (Bench    proceed~ngs:)



0                  20

                   21
                                                      THE COURT:

                                        about on probation now.
                                                                     Tell me what you're talking

                                                                    What's the law on that?

'0                 22                                 MR. GRAY:     Well, the way the Penal Code

                   23                   reads, it's five years after discharge from the
0                  24                   penitentiary or parole or probation.       They left out the


0                  25                   probation part.

                                                             DENISE C.PHILLIPS, CSR
                                                             OFFICIAL COURT REPORTER
1J
- --------------------- --------~------------~-----2-7-2-ND--D-I-£~R-I-G--'T-GGU-R--'T----------~------------------ -------------~--


0
0                                                                                                                 26




D           1                              THE COURT:           Is he one of those or not?

            2                              MR. CALVERT:            No, he doesn't qualify.

0           3                              MR. GRAY:          But in commenting on that,                    I

                   would object under Standifer, Judge, he's basically now
0           4

            5      committing the jury panel to the fact that he's either in

f]          6      prison, which he isn'ti so, he's on parole.                                  So, we're

            7      getting into the facts of the case.
0           8                              THE COURT:          He's on parole?

0           9                              MR. CALVERT:            It's an element of the offense

           10      that we have to -- I'm going over the elements of the

D          11      offense.


0          12

           13
                                           THE COURT:

                   release from confinement?
                                                               Okay.       So, you're going under



D          14                              MR. CALVERT:            No, no, no, it's release from

           15      confinement, penitentiary or release -- discharge from
0          16      parole.

a-         17                              THE COURT:          Which is applicable in this

           18      case?

o          19

           20
                                           MR. CALVERT:            He's still on parole.

                                           MR. GRAY:         Still on parole.
0          21                              THE COURT:          How are you prosecuting if he's

'0         22      still on parole because that would be five years after?

           23                              MR. CALVERT:           No, no, it has to be within

0          24      while you're still on supervision or --


0          25                              THE COURT:

                                         DENISE C.PHILLIPS, CSR
                                                               Okay.


                                         OFFICIAL COURT REPORTER
!0------   ----- --··---------------- ---2-7-'2-N-B-B-I-S-T-R-I-G-T-G0l:JRT-------------·----------------- ------- --···-·---·- -----------


0
0                                                                                                        27



               1                         (Bench proceedings concluded.)
D--
               2                         THE COURT:        All right.         I'm going to

O              3   overrule the objection.

                                         MR. CALVERT:         All right.          Let's talk about
0              4

               5   what some of these words mean.                    Possession -- where's my

0              6   chart.

               7                         Ms. -- I would pick a hard one right up
0              8   front.       Is it Galimbertti?


0              9                         VENIREPERSON NO. 15:              (Nods head.)

              10                         MR. CALVERT:         Did I say that correctly?

0             11                         VENIREPERSON NO. 15:              Close enough.

                                         MR. CALVERT:         All right.          Close enough
Q,            12

              13   anyway?

01            14                         VENIREPERSON NO. 15:              Yes.



n             15

              16   mean to you?
                                         MR. CALVERT:         Possession, what does that

                                         What does it mean to possess something?

,u-·          17                         VENIREPERSON NO. 15:              That you have it.

              18                         MR. CALVERT:         That you have it.             Okay.

0   :--       19                         Ms. Blair, how about you?                What do you

g·            20   think?

              21                         VENIREPERSON NO. 14:              In your hands.


D             22

              23
                                         MR. CALVERT:

                                         All right.
                                                              In your hands.

                                                           Is it Dr. Schlitter?

D             24                         VENIREPERSON NO. 13:              Yes.


0             25                         MR. CALVERT:         Dr. Schlitter, what do you

                                                        DENISE C.PHILLIPS, CSR

-·Q
   .      ·                                             OFFICIAL COURT REPORTER
   -------- . ___ --·-·- --------·-----------------2-7-2NB--B-I-S-'I'R-I-e-T-e0l:JRT-----------------·----- --------------------
,         I                          .
                                                                                                        28



          1      think, that word possession?                    What does it mean to possess

          2      something?

          3                           VENIREPERSON NO. 13:               If you have it under

          4      your control.

          5                           MR. CALVERT:          Okay.      Under your control.

          6     And what -- you were a professor, correct?

          7                           VENIREPERSON NO. 13:              Yes.

          8                           MR. CALVERT:          And what did you teach?

          9                           VENIREPERSON NO. 13:              Biology.

        10                            MR. CALVERT:          Biology?

        11                            VENIREPERSON NO. 13:              Yes.

        12                            THE COURT:         Thank you, ma'am.

        13                            Ms. Bernal, what do you think?                    Possession,

        14      what does that word mean to you?

        15                            VENIREPERSON NO. 12:              To have something;

        16                            MR. CALVERT:          To have something.             All right.

        17                            Mr. -- is it Slovak?

        18                            VENIREPERSON NO. 11:              Yes.

        19                            MR. CALVERT:          What do you think, sir?
                                                             \
       . 20                           VENIREPERSON NO. 11:              Well, it doesn't say

        21       ownership, so I would think possession means within your

        22       control.

        23                            MR. CALVERT:          Okay.      Very good.         It doesn't

        24      say ownership, right?               That's exactly right.               Okay.

        25                            Mr. -- is it Dr. Smith?

                                                 DENISE C.PHILLIPS, CSR
\"                                               OFFICIAL COURT REPORTER
\-- --- --- -- --- -- ----------- -------------;---272ND-DISTRICT-COURT ___________ ---------- ----------- -------------------
l                                                                                         29
J

          1                            VENIREPERSON NO. 10:        No.

          2                            THE COURT:       Mr. Smith, you're a professor as

          3     well, right?

          4                            VENIREPERSON NO. 10:        Yes.

          5                            MR. CALVERT:      What do you teach?

          6                            VENIREPERSON NO. 10:        History, American

          7     History.

          8                            MR. CALVERT:       Okay . . What do you think

           9    possession means?

         10                            VENIREPERSON NO .. 10:      I would say it's
.,
nJ•




         11     control but not ownership .

         12                        .   ~R.   CALVERT:    All right.       Y'all are exactly

         13.-   right.     Okay.        Possession is one of these words that is

         14     legally defined in Texas.               And the legal definition of

 ),      15     possession is care, custody, control,                 like y'all said, or
a
         16     management.        Any one o-f those things.             Okay?

         17                            Now, Ms. Blair, you said in your hand,

         18     right?

         19                            VENIREPERSON NO. 14:        Uh-huh.

         20                            MR. CALVERT:      Are you possessing that No. 14

         21     right now?

         22                            VENIREPERSON NO. 14:        Yes.

         23                            MR. CALVERT:       Yeah.   ·Because it's in your

         24     hand, right?

         25                            VENIREPERSON NO. 14:        Uh-huh.

                                              DENISE C.PHILLIPS, CSR
                                              OFFICIAL COURT REPORTER
      --------- ---------------------------2?2-ND-nT-STRTCT-COURT ______ --------------- ---------------
                                                                                30



~      1                    MR. CALVERT:    Is your purse in your hand?
J
       2    Do you have a purse with you today?

       3                    VENIRE PERSON NO. 14:       I do.

       4                    MR. CALVERT:    Are you possessing that purse

       5    right now?

J      6                    VENIRE PERSON NO. 14:       Yes.

       7                    MR. CALVERT:    Why?    It's not in your hand?
}
       8                    VENIRE PERSON NO. 14:       It's close enough to

       9    me.

      10                    MR. CALVERT:    Okay.
}     11                    VENIRE PERSON NO. 14:       It's in my hand in a

}     12    split second.

      13                    MR. CALVERT:    Okay.      Very good.     Is this

      14    yours, Will?    I walked off with Will's pen.

      15                    This is -- this is my pen.           I stole it from

      16    Will.   Will you hold that for me?

      17                    VENIREPERSON NO. 12:        Yes.

      18                    MR. CALVERT:    Thank you.         I want you to hold
:]
1     19    that for me, but don't give it away or anything.             I'm

      20    going to need it back later.       Okay?

      21                    VENIREPERSON NO. 12:        Okay.

      22                    MR. CALVERT:    Okay.      Thanks.    Just hang on

      23    to it for me.

      24                    Ms.   -- is it Nieto?

      25                    VENIREPERSON NO. 2:        Uh-huh.

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
}'~~- -~--~- ----~-----------~- --2-7-2N-D-D-I-£~-RI~G~-GOUR'I'-~-----~~-~------~-~- ----~---
                                                                                             31


\        1                        MR. CALVERT:        Did I say that correctly?
j --
         2                        VENIREPERSON NO. 2:           Yes.
(
         3                        MR. CALVERT:        All right.        I just gave her

         4     that pen to hold for me, but I'm going to get it back
1
         5     later.     Okay?

~        6                        VENIREPERSON NO. 2:           Okay.

         7                         MR. CALVERT:       Is she possessing that pen
}
         8     right now?

         9                        VENIRE PERSON NO. 2 :         At the moment, yes.
1
        10                        MR. CALVERT:        Yeah.     Why?

~
i
        11                        VENIRE PERSON NO. 2:          Because you gave it to

               her to hold on to.
}       12

        13                        MR. CALVERT:        Yeah.     Am I possessing it?

}       14                        VENIRE PERSON NO. 2:          No.

        15                        MR. CALVERT:        Anybody think otherwise?            Oh,
~       16     I see a head nodding back here.                Is it Ms. -- help me.


~       17                        VENIREPERSON NO. 42:           Ford.

        18                        MR. CALVERT:        Ms. Ford.·       Ms . Ford, you're

~       19     hiding back there, Ms. Ford.              You say I am still

               possessing it.        Why?
~
        20

        21                        VENIREPERSON NO. 42:           Because it's yours,

~       22     and you intend to get it back from her.

        23                        MR. CALVERT:        Yeah.     Okay.     What do you
~       24     think about, Mr. Davis?

]
        25                        VENIREPERSON NO. 41:           I think that's

                                            DENISE C.PHILLIPS, CSR
~                                           OFFICIAL COURT REPORTER
~---~---------- -----------------------------2-72 ND-DI S'I'-R-IC'I'-COUR'I'----------------~----- -----------~--



J
                                                                                 32


]         1    correct.

          2                     MR. CALVERT:     You think that's correct.
J         3                     What do you think        is it Mr. Irvin?

          4                     VENIREPERSON NO. 33:      Yes.
]
          5                     MR. CALVERT:     What do you think?    They say
lu        6    I'm possessing that right now.        I'm not even touching it,

          7    man.   She's got it over there.       Why am I possessing it?
}
          8    What do you think?
~         9                     VENIREPERSON NO. 33:      Because you gave her
J
         10    instructions that it remain in her possession and to
J        11    return it to you.

         12                     MR. CALVERT:     Okay.
J
         13                     THE REPORTER:     What number are you, sir?

J        14                     MR. CALVERT:     Okay.   I'm sorry.   Mr. Irvin,

         15    No. 33, right?     AS opposed to the other Mr. Irvin who was
J        16    No. 88.

         17                     Okay._    Mr. -- let's go down that row.
J
         18                     Mr. Moore, what do you think about that?         Am

J        19    I possessing that pen?

         20                     VENIREPERSON NO. 30:      You still have it.      I
J
         21    say you still have control and management over it.

         22                     MR. CALVERT:     Okay.   Okay.
·J
         23                     What do you think, Mr. Masterson?
~        24                     VENIREPERSON NO. 35:      I think that you are


~        25    no longer possessing it.

                                         DENISE C.PHILLIPS, CSR

~--
                                         OFFICIAL COURT REPORTER
      · · - - · - --------~------ ----~------222ND-DTS.TRICT-COURT--~--~--------·-- ·---~----
l
j
                                                                               33



l      1                     MR. CALVERT:   Okay.   Tell me why.

       2                     VENIREPERSON NO. 35:    Because she now has

       3    the care and management of it until she gives it back to

       4    you.

       5                     MR. CALVERT:   All right.      What do you think,

       6    Ms.    -- is it Strickman?

       7                     VENIREPERSON NO. 36:    Steckman.

       8                     MR. CALVERT:   Steckman.     I apologize.     What

l      9    do you think, ma'am?     I mean, you're No. 36; is that

      10    right?
J     11                     VENIREPERSON NO. 36:    Yes.

      12                     MR. CALVERT:   Okay.
J
      13                     VENIREPERSON NO. 36:    The pen would belong

      14    to you, but you have no control over it right now because

      15    it is in her possession and whatever she does with it,

      16    it's her fault.

      17                     MR. CALVERT:   Okay.   Let's go forward.

      18                     Mr. -- is it Mr. Hernandez, No. 19, what do

      19    you think, Mr. Hernandez?

      20                    VENIREPERSON NO. 19:     I say she has
J
      21    possession of it.

      22                    MR. CALVERT:    She does, clearly.      Does

      23    anybody in here dispute that she has possession?          You're

      24    not disputing you possess my pen, right?

      25                    VENIREPERSON NO. 12:    No.

                                   DENISE C.PHILLIPS, CSR
J___________ -------------------0-~-~~-~-~A~~~~~~~~ R~~~~;ER    _____________ ,________


J
                                                                               34



1            1                   MR. CALVERT:   Okay.   Don't throw it away or

             2   anything.
J            3                   No question she has possession.     But what do


~
             4   you think?    Can she possess it and I possess it?      Is that

             5   possible?    What do you think, Mr. Hernandez?     Can two

~            6   people or three people or 20 people possess the same thing

             7   at the same time?
J                                VENIREPERSON NO. 19:    I would say no.
             8

             9                   MR. CALVERT:   You would say no.    Okay.    What
J
            10   do you think?    Let's go right down that row.     What do you
J           11   think, Ms.   -- you're going to have to help me with this

            12   one.
J
            13                   VENIREPERSON NO. 18:    Defrancesco.
~   .
        '   14                   MR. CALVERT:   That's exactly what I was

            15   going to say.    What do you think, Ms. Defrancesco?
J           16                   VENIREPERSON NO. 18:    I don't think you have

            17   possession of it.     You don't have control over it.
J
            18                   MR. CALVERT:   Okay.   Yes, sir.   What do you

J           19   think?   Were you holding up your hand?

            20                   VENIREPERSON NO. 11:   Well, I do have a
J
            21   question about it.

~           22                   MR. CALVERT:   Yeah.

            23                   VENIREPERSON NO. 11:   What about the reason

            24   for giving it away?     Is -- what if the reason for giving

]           25   it away is because I'm not supposed to have it.

                                       DENISE C.PHILLIPS, CSR

~~..~-~- ---- -----~--~~~~~--~0~.~~~-~-~~~~~~~-~~T~~~~-~~E~---~-------
                                                                                          35
J

             1                       MR. CALVERT:      Okay.   How does that work?
l--
             2     Tell me what you're thinking.          Flesh that out for me.
J            3     What are you thinking?

             4                       VENIREPERSON NO. 11:       If I'm not supposed to
J
             5     be in possession of something, so I give it away to

l            6     somebody else, I don't have it anymore.

             7                       MR. CALVERT:      This is not a box of Kleenex.
J
             8     I know it looks like one.          But it's not.      It's a kilo of

             9     cocaine.      Okay?    I don't want that.     Here you take it.
J
            10     I'm not supposed to have that, right?           And you're, like,
J           11     wait, no, I don't want that either.           I'll take it.

            12                       I knew what this was, right?         Okay.   I knew
J
            13     what this was, and I had this -- you bring up an

J           14     interesting point.        If you      legally, are you in_

            15     possession of something-- let's -- let's do this a little
~           16     bit different.        What your name, ma'am?

~           17                       VENIREPERSON NO. 3:       Marilyn Mathis.

            18                       MR. CALVERT:     Marilyn, let's say on a break
~           19     you leave the courtroom; and you leave your purse.              You've

            20     got a big red bag down there_.         You leave your purse here,
J
            21     and   I   take some methamphetamine that we have back there in

~           22     the evidence deal, and I put it in your purse while you're

            23     out there.     Okay?     You don't know that this has happened.
J
            24    All right?

            25                      VENIREPERSON NO. 3:        Uh-huh.

                                            DENISE C.PHILLIPS, CSR

~---:~---
                                            OFFICIAL COURT REPORTER
                                                                                               --------------------
                 ------·~-------------------2-7-2N-B-DI~STR-I-CT-C0URT---------------------

                                                                                           ,
J
                                                                           36
1
       1                  MR. CALVERT:   And you come back in and you
l--
       2   leave for the day and take your bag with you.        Are you
l      3   exercising, custody, control or management over that

       4   methamphetamine?
J
       5                  VENIREPERSON NO. 3:     Evidently, but that

J      6   ain't going to happen.   I'm not leaving my purse.

       7                  MR. CALVERT:   Well, a wise policy for sure.
~
J
       8   But what do you think?   Let's say that happened.       Are you

       9   in possession of the methamphetamine?
J
      10                  VENIREPERSON NO.   3~   Sadly, yes.
J     11                  MR. CALVERT:   Yeah, you are.      Under those

      12   circumstances, though, would you be committing a crime?
J
      13   It is illegal to possess methamphetamine except you have

J     14   to know you're possessing it, right?     And that kind of

      15   gets to what you're talking about, Mr. Slovak, right?
J     16                  VENIREPERSON NO. 11:    Yes.

      17                  MR. CALVERT:   In order to possess something
J
      18   and it be a crime to possess it, you have to be aware of
j     19   your possession of it for a long enough period that you

      20   could have terminated your control over it at any point.
J
      21                  For example, if you are    ~-   you go to get

J     22   your keys and you find a little Baggie of meth and you go,

      23   "Good Lord, this is a Baggie of meth;" and there's a cop
J     24   standing there; and you go,   "Officer, I just found this in

      25   my bag.   I think somebody planted it in here."      At that

                                DENISE C.PHILLIPS, CSR

L-- ------ ---------~--~~~~~~~~~-~~~~-~~T~~~~~~-E-R----------------1-----------
[}                                                                                                               37




0              1      point, you haven't committed a crime.                           You actually did

               2      exercise care, custody, control or management over the
0              3      meth.       Okay?      But that       wouldn~t      have been illegal because


0              4

               5
                      as soon as you knew about it, you're getting rid of it,

                      right?

0              6                             Does that make sense?                Does that kind of get

               7      to what you were talking about?
0              8                             VENIREPERSON NO. 11:                Well, I'd be

0              9      interested in the question about, well, at what point did

              10      someone get possession?
0             11                             MR. CALVERT:           Sure.


0             12

              13
                                             VENIREPERSON NO. 11:

                      they found -- when they knew that they weren't supposed to
                                                                                And did they -- when



0             14      have it, did they take steps to get rid of it?

              15                             MR. CALVERT:           Okay.      So, what you're talking
0             16      about is let's say instead of when she discovers the

0             17      methamphetamine finding the nearest officer and going,

              18      "Officer, I just found this," she takes it home and says,

0             19      "Look what I found in my purse?"


0             20

              21      think?
                                             Is that a different scenario?

                                   Is she probably committing a crime at that point
                                                                                               What do you



0             22      by possessing that methamphetamine?

             23                              VENIREPERSON NO. 11:               I don't know.            I'd
0            24       want to hear that argument.

0            25                              MR. CALVERT:          Okay.

                                                      DENISE C.PHILLIPS, CSR
                                                                               Well, what do you



0.1                                                   OFFICIAL COURT REPORTER
     ---- --· -- ----- ---------- --------- ----------------~2-7-2ND--D±£'I'RI-G~--GGUR-'I'-----·----·-- ---~.--------- --···-----------



0
n                                                                                    38



D-        1      think?     Make the argument.   What do you think?        She's

          2      known about it for --
0         3                       VENIREPERSON NO. 11:      I don't know all the


0         4

          5
                 details of the circumstances.

                                  MR. CALVERT:   Okay.

0         6                       VENIREPERSON NO. 11:      I'd need to know more.

          7                       MR. CALVERT:   Okay.     What do you think?        Are
0         8      you committing a crime by taking that meth home and

0         9                       VENIREPERSON NO. 3:      Well,   I wouldn't know

         10      what it looked like, so I don't know.
0        11                       MR. CALVERT:   That's good.        What do you


0        12

         13
                 think, Mr. Cessna?

                                  VENIREPERSON NO. 6:      Well, I think that if

0        14      she knowingly possessed it, then she'd be a liability.

         15                       MR. CALVERT:   Okay.     Ms.       is it Manchi?
0        16                       VENIREPERSON NO. 7:      Manchi.

0        17

         18
                                  MR. CALVERT:

                 what do you think?
                                                 Manchi.     Okay.    Ms. Manchi,

                                         Do you agree with Mr. Cessna that if

0        19      she knows about it and she continues to possess it, at

         20      that point, she's committirrg the offense?          Do you agree?
0        21                       VENIREPERSON NO. 7:      Yes.

0        22                       MR. CALVERT:   Okay.     What do you think,

         23      Mr.    -- Ms. Welsh?   Where are you, Ms. Welsh?       There you
0        24      are.


 0       25                       VENIREPERSON NO. 9:      I think whenever

                                         DENISE C.PHILLIPS, CSR

.0 ---- -----                            OFFICIAL COURT REPORTER
                ---------·-----2-7-2-NE>-El±S'I'-R-I-~-'F-GGUR.!:.F--------------




 D
0                                                                               39



0-       1   something is knowingly done, then, yes, that's when it

         2   ·revolves into a crime.
0        3                    MR. CALVERT:   Okay.     Y'all are right.     Y'all


0        4

         5
             are right.     And that's the law.      Okay.   That's the law.

              If you are aware of your possession of something for a

0        6   long enough period of time that you could have terminated

         7   your control over ·it and you continue to possess it, at
0        8   that point, you're guilty of the offense of possessing,

0        9   whether it's dope or whatever.        Does that make sense?

        10                    Any questions about that?       Now, one of the
0       11   cool things about my job is I get to talk to a lot of


0       12

       13
             folks.

             that.
                       And a lot of people, say,      "You know, Ryan, I get

                       I get what the law is; but for me, personally, I

0      14    couldn't find somebody guilty.        I couldn't convict

       15    somebody of a felony as a juror unless it's like in their
0      16    hands or on their person," right?         "I mean, that's just

0      .17

       18
             me.     I couldn't do it."

                              And a lot of folks feel that way, and

0      19    there's nothing wrong with feeling that way.          But who kind

             of thinks that way?     Because there's a lot of people when
0      20

       21    they hear the word "possession," they think            kind of

B      22    like we heard from Ms. Blair, in your hand, in your

       23    pocket, in your purse, right?        That was the first thought
0      24    that went into your head.

0      25                     I mean, how do you feel about that?
                                    DENISE C.PHILLIPS, CSR
                                                                          Do you



Q_________________________ ·-----0~-~~~~~~T~-~~~~T~~~-~~~-ER----------------~ ------------
0
                                                                       40



 1   think it's fair to -- that somebody could be convicted of

 2   possessing something that literally is not on their

 3   person, that's not in their hands?      Are you okay with

 4   that?

 5                 VENIREPERSON NO. 14:      I think if you    do~'t

 6   have control at that point, somebody else could have put

 7   it somewhere without you knowing it; then,     I don't think

 8   you should be in trouble for that.      Like her, if she

 9   wouldn't -- I wouldn't know what it looks like either; but

10   if somebody put it in there and she walked off and then

11   two weeks later she went through her big purse and found

12   it, you know, I don't think she should be the one getting

13   in trouble for it.

14                 MR. CALVERT:   Okay.    What do you think,

15   Ms. -- is it Steckman?   Did I say your name right?

16                 VENIREPERSON NO. 36:      Yes, Steckman.

17                 MR. CALVERT:   Steckman.     Okay.

18   Ms. Steckman, what do you think?     Are you okay with the

19   notion that somebody can possess something that is not

20   physically in their hand or on their person?       How do you

21   feel about that?

22                 VENIREPERSON NO. 36:      Oh, definitely.

23                 MR. CALVERT:   But why?     Why do you say that?

24                 VENIREPERSON NO. 36:      Because he could

25   have -- he or she could have it, like, on -- in the car,

                          DENISE C.PHILLIPS, CSR
0                                                                              41



 D       1   in their house.

         2                   MR. CALVERT:    Okay.
rJ       3                   VENIREPERSON NO. 36:      And to me, you could


 0       4

         5
             possess it.

                             MR. CALVERT:    Okay.    Mr. Arias, what do you

0        6   think about that?

         7                   VENIREPERSON NO. 37:      I agree.     You can
D        8   have -- you know,   I have tools in my truck right now.


0        9

        10
             . They're clearly in my possession.

                             MR. CALVERT:    Did -- you drove your truck to

0       11   the courthouse today?


0       12

        13
                             VENIREPERSON NO. 37:

                             MR. CALVERT:
                                                       Yes, sir.

                                             It's parked out in the parking

0       14    lot?

        15                   VENIREPERSON NO. 37:      Yes, sir.
0       16                   MR. CALVERT:    You didn't bring your tools

0       17

        18
              into the courtroom, did you?

                             VENIREPERSON NO. 37:      No, sir.

0       19                   MR. CALVERT:    Okay.   And you said those


0       20

        21
             tools, even though they're in your vehicle, they're in

             your possession, right?

0       22                   VENIREPERSON NO. 37:      Yes, sir, they are.

        23                   MR. CALVERT:    Why?    Why do you think so?
0       24                   VENIREPERSON NO. 37:      Because they're under


0       25   my care.   I can manage those tools.

                                   DENISE C.PHILLIPS, CSR
-8----- ____ ·--··------------------~~-~~~~A~T~~~~~/~-~~g~~ER     ----------·----•---------



0
0                                                                                                                    42



n.                 1                                         MR. CALVERT:      Okay.    Very good.

                   2                                         What do you think about that, Mr. -- let's
D                  3          keep going down that row.                       Is it Mr. Pfitzer?


0                  4

                   5
                                                             VENIREPERSON NO. 38:

                              with the previous gentleman's statement.
                                                                                          Yes, sir.      I agree



0                  6                                         MR. CALVERT:      Okay.    So, you agree that his

                   7          tools are in his truck.                      They're not even in the same
0                  8          building as him, but he's saying they're still in his

0                  9          possession, right?

                10                                           VENIREPERSON NO. 38:         They're in his
0               11            vehicle.


0               12

                13            with him in being in possession
                                                             MR. CALVERT:      Okay.    And you're comfortable

                                                                                        saying that he's in

0               14            possession of those even though they're in his vehicle in

                15            another part of the
0               16                                       VENIREPERSON NO. 38:             I am.

0               17

                18            think?
                                                         MR. CALVERT:          Okay.    Ms. Nelson, what do you



0               19                                       VENIREPERSON NO. 39:            I think he put them in


0               20

                21
                              his vehicle.               He parked his vehicle.

                              possession, and nobody got him to do it.
                                                                                            They're in his



0               22                                       MR. CALVERT:         All right.       Mr. Cobos, what do

                23            you .think about that?
0              24                                        VENIREPERSON NO. 16:            I agree.

0              25                                        MR. CALVERT:         Okay.     Are you comfortable

                                                                      DENISE C.PHILLIPS, CSR
                                                                      OFFICIAL COURT REPORTER
-U----   ---- ----------   -----------------------------~-   -----------2 72 ND-DTS TRICT-COURT____________ --- -------- -- -- ---------



0
0                                                                                       43




0        1     with that, that if something's in your vehicle or in your

         2     home or something, it's in an area that you control, that

0        3     you are in possession of that?           Are you okay with that


0        4

         5
               notion?

                                 VENIREPERSON NO. 16:         Uh-huh.

0        6                       MR. CALVERT:      All right.        How about you,

         7     Mr. Holt?
0        8                       VENIREPERSON NO. 17:         Yes,    I agree with


0        9

        10
               that.

                                 MR. CALVERT:      All right.        Ms.   -- is it

0       11     Albernaz?     Did I say that right?

        12                       VENIREPERSON NO. 46:         Yes.
0       13                       MR. CALVERT:      All right.        What do you think

0       14     about that?

        15                       VENIREPERSON NO. 46:         I agree.
0       16                       MR. CALVERT:      Who feels the other way?           You


0       17

        18
               know, a lot of folks do.          They feel like,

               couldn't convict somebody of a felony unless
                                                                       "Yeah, I

                                                                           i~'s   like on

0       19     them, in their pocket, in their hand."

        20                       What do you think about that, Ms. Blair?
0       21                       VENIREPERSON NO. 14:         Well, his tools ·are in

0       22     his truck in the parking garage.            What if somebody walks

        23     by and drops something in the bed of that pickup truck?

0       24                       MR. CALVERT:      That's a good


0       25                       VENIREPERSON NO. 14:         Is he still in -- you

                                         DENISE C.PHILLIPS, CSR

D-                                       OFFICIAL COURT REPORTER
     - -~---- ------------ -----------2-7-2N-D-I)-I-S'I'-R-I-G-T-GGUR'I'-- ----------------~- ----~-------~


O
rl~J                                                                                        44



0               1        know, are you in possession then?

                2                          MR. CALVERT:   Well, and again, this is where

0               3        we get into two different things.          Is he in possession in


0               4

                5
                         that he has care, custody or control over whatever item

                         you•re talking about?       Say it•s a drug, right?        Would he

0               6        have care, custody, control or management over those

                7        drugs?
0               8                          VENIREPERSON NO. 14:      Right.

fJ              9                          MR. CALVERT:   Would he?     Yes.   But would

              10         that be a crime?      No.   And the reason is why?

0             11                           VENIREPERSON NO. 8:      Because he doesn•t know

              12         it.
0             13                           MR. CALVERT:   Because he doesn•t know it.

0             14         He didn•t know it.       Those are two different things.        Okay?

              15         Those are two different things.          Does that make sense?
0             16                           VENIREPERSON NO. 14:      Uh-huh.


0             17

              18
                                           MR. CALVERT:

                         getting that right?
                                                          Okay.     Ms. Galimbertti, am I



0             19                           VENIREPERSON NO. 15:      Galimbertti.

              20                           MR. CALVERT:   Okay.     What do you think about
0             21         that?    Are you okay with this notion that you can just

0             22         possess something that is not physically on your person?

              23                           VENIREPERSON NO. 15:     Yes.
D             24                           MR. CALVERT:   Yeah?    Dr. Schlitter, how


0             25         about you?      Are you okay with that?

                                                   DENISE C.PHILLIPS, CSR
_g ___ - -   --~-----   ---------~~---
                                                   OFFICIAL COURT REPORTER
                                         ----- ----z7 2ND-DISTRTCT-COURT ____________________ ---------



0
[}                                                                                                                         45



                                          VENIREPERSON NO. 13:               Yes.
0--          1

             2                            MR. CALVERT:          How about you, Ms. Bernal?

D            3                            VENIREPERSON NO. 12:               I don't think so.


0            4

             5
                                          MR. CALVERT:

                                          VENIREPERSON NO. 12:
                                                                Okay.      Talk to me.

                                                                             If it's not on me,

0            6      then I shouldn't claim something that doesn't belong to me

             7      or that's -- it could be belong to somebody else.
0            8                            MR. CALVERT:          That's a good point.                It could

0            9

            10
                    belong to somebody else, right?

                    holding for me, that was my pen, right?
                                                                        That pen that you were



0           11                            VENIREPERSON NO. 12:               Yes.


0           12

            13      It was Will's, right?
                                          MR. CALVERT:          Actually, it wasn't even mine.



0          14                             VENIREPERSON NO. 12:               That's what I was

          15        going to say, also.              I mean, it could be a third party's
0          16       item the second party gave to me.


0          17

           18
                                          MR. CALVERT:

                                          VENIREPERSON NO. 12:
                                                                Right.

                                                                             So, I      --

0          19                             MR. CALVERT:          Right.

           20                             VENIREPERSON NO. 12:               -- I can always pass
0          21       the blame to somebody.                I wouldn't want to take the blame.

0          22                             MR. CALVERT:          Okay.      But that brings up,~-
                                                                                                                    .t~·


           23       good point.         Well, let me square this up with you f:i,tst.
0          24      A lot of folks feel exactly like you do, that I j·u,st- don't
                                                                                                   '·:·;
                                                                                                           ;.!.•;




                                                                                                                    ·.,.


0          25       think that's fair for somebody to be convicted offa felony

                                                          DENISE C.PHILLIPS,      C~R
n                                                         OFFICIAL COURT REPORTER
tJ·--- ---- ------- ---------------------------- --- --------2/2N-D--DTSTRTCT_:__COURT----c--------------------- ----:--- --------·-

0
0                                                                              46



o.       1   for something unless it's like on them, in their pocket or

         2   in their hand, right?    Is that kind of how you feel?

0        3                  VENIREPERSON NO. 12:       If it's not mine


0        4

         5
             legally, if it's not mine, I was just asked to hold it for

             somebody

0        6                  MR. CALVERT:    Uh-huh.

         7                  VENIREPERSON NO. 12:       -- I wouldn't want to
0        8   take responsibility for it

n        9

        10
                            MR. CALVERT:    Well

                            VENIREPERSON NO. 12:       -- other than --

0       11                  MR. CALVERT:    Well, I understand you not


D       12

        13
             wanting to take responsibility for it.

                            VENIREPERSON NO. 12:       Well,   I shouldn't be

0       14   having to take the blame.

        15                  MR. CALVERT:    Okay.     Okay.    Then let's --
0       16   let's explore that for a minute, and then I'm going to

D       17   I've got you, Ms. Blair.

        18                  What I hear you saying -- and I don't want
[I      19   to put words in your mouth, so let's talk about this -- is


0       20

        21
             just in your mind, you don't think it's fair for somebody

             to be held responsible for possessing something unless

0       22   they own it, unless it's theirs, right?

        23                  VENIREPERSON NO. 12:       Correct.
0       24                  MR. CALVERT:    Okay.     Okay.    And so, in your


0       25   mind, even if the evidence proves that maybe somebody was

                                   DENISE C.PHILLIPS, CSR
_g -· -- - --- - --------------------~~~~-~~~~~-~~~~~T~~~~:~~~- -------------- -----------
0
0                                                                                     47



0-.      1    exercising care, custody, control or management over

         2    prope~ty,      a firearm, righti and they knew they had iti but

0        3    it wasn't theirs, I mean, they didn't own it


n        4

         5
                                 VENIREPERSON NO. 12:

                                 MR. CALVERT:        right?
                                                           Right.

                                                               In your mind, you
[j       6    couldn't convict somebody of a felony under those

         7    circumstancesi is that true?
0        8                       VENIREPERSON NO. 12:      I probably-- I would

0        9    be able to only because it's not me.            But if it were

        10    somebody else, I could -- I can -- if the evidence were
0       11    proven then, yes, I could.


0       12

        13
                                 MR. CALVERT:     Okay.   Ms. Bernal -- or, I'm

              sorry, Ms. Blair, what were you going to say?

D       14                       VENIREPERSON NO. 14:      Well, I think the

        15    question is access.        You know, is it limited access?         Is
0       16    it -- if it's not your possession or, at the time, it's in

[}      17    my car   1   then I I m t.he only one who could possibly   I   then I

        18    would say, yes, you're in possession.           But if there's six

0       19    other people that have keys to that car, then I'm not sure

        20    you could establish possession immediately.
0       21                       MR .. CALVERT:   Okay.   Ms. -- let's go

0       22    straight back.       Ms. Moore, what do you think about that?

        23    Can -- what do you think about the notion, first of all,
0       24    Ms. Moore, that somebody can possess something that's not

[J      25    physically on them?        Are you okay with that?

                                        DENISE C.PHILLIPS, CSR
g--------------·--------- -------~~~-~-~~A~-I-~~~~-~T~~~~~~~-~--------------------·-       ----------------


0
 0                                                                                          48


 [}
. !
      __    1                       VENIREPERSON NO. 30:            Yes.

            2                       MR. CALVERT:       Okay.       Let's take it a step
 [J         3    further.     What about the notion that -- well/ are you


B           4

            5
                 married?

                                    VENIREPERSON NO. 30:            Yes.

0           6                       MR. CALVERT:       Okay.       Do you own a horne?

            7                       VENIREPERSON NO .. 30:          Yes/ sort of.
0           8                       MR. CALVERT:       Sort of.       That's okay.     Do you

 0          9    have a TV?

           10                       VENIRE PERSON NO. 30:           Yes.

 0         11                       MR. CALVERT:       Is it in your house?


 0         12

           13
                                    VENIRE PERSON NO. 30:

                                    MR. CALVERT:       Okay.
                                                                    It should be.

                                                                   Do you possess that TV?

 0         14                       VENIRE PERSON NO. 30:           Yes.

           15                       MR. CALVERT:       Yeah.       Why?
 0         16                       VENIRE PERSON NO. 30:           Oh, well


 0         17                       MR. CALVERT:       It's not a trick question.

           18                       VENIREPERSON NO. 30:            I possess it in the

 0         19    material sense, but I don't possess what could happen to

           20    it because unless you have control of the remote control/
 0         21    that's not possession.

 B         22                       MR. CALVERT:       Yes   1   but here's the problem

           23    with what you just said.           You're the wife; therefore/ you
 0         24    always have control.
                                                        -
 0         25                       VENIREPERSON NO. 30:

                                            DENISE C.PHILLIPS, CSR
                                                                    I'm also a mother/ and


 fl                                          OFFICIAL COURT REPORTER
 bJ------ -- ~-·--- ---·-------·-~--------2-:-7-2-ND -Il:ES-':&R-I-G--T-e0URIP---~------------- ----------------

 0
0                                                                                 49



0       1    I never have control.

        2                   MR. CALVERT:        All right.      Would you agree
D       3    that your TV is in your house; and because it's in your

        4    house, you have control or management over that TV, right?
D       5                   VENIREPERSON NO. 30:         Yes.

G       6                   MR. CALVERT:        Because it's in your house.

        7    You didn't bring it with you today, right?
0       8                   VENIREPERSON NO. 30:         Right, I did not bring

0       9    it with me.

       10                   MR. CALVERT:        Well, I mean, Ms. Moore, are
0      11    you okay with the notion -- are you comfortable saying

       12    that you are in possession of the things that are in your
D      13    home, like a TV or a refrigerator, things that you know

[l     14    about?

       15                   VENIREPERSON NO. 30:         I'm more comfortable
0      16    with the refrigerator.

0      17                   MR. CALVERT:        Why aren't you comfortable
                                                                 I
       18    with the idea of -- do you have a flat screen or a big

0      19    one?

       20                   VENIREPERSON NO. 30:         Yes.
D      21                   MR. CALVERT:        Okay.   And you're not

0      22    comfortable saying you possess that?

       23                   VENIREPERSON NO. 30:         No, no,     I possess it,
0      24    I just can't control what     --    I just can't control what


0      25    comes across it or what people view.

                                  DENISE C.PHILLIPS, CSR
II                                OFFICIAL COURT REPORTER
tJ------ -- --- -- --------~-~--~~~~-272ND-DISTRTCT-COURT-~--------------- -------------

0
ll                                                                            so


n.    1

      2    of it.
                             MR. CALVERT:     I'm not talking about the use



0     3                      VENIREPERSON NO. 30:      Okay.


0     4

      5    of it.
                             MR. CALVERT:     I'm not talking about the use

                     I'm talking about the actual item, the TV itself.

0     6    Okay.    Is that in your possession?

      7                      VENIREPERSON NO. 30:      Yes.
u     8                      MR. CALVERT:     Yeah.   Why?     Because it's in

0     9    your house, right?

     10                      VENIREPERSON NO. 30:      Yeah.
0    11                      MR. CALVERT:     What's your husband doing


0    12

     13
           today?

                             VENIREPERSON NO. 30:      He's at work.

0    14                      MR. CALVERT:     Is that TV in his possession?

     15                      VENIREPERSON NO. 30:      Yes.
0    16                      MR. CALVERT:     Yeah.   So, what about -- what

D    17

     18·
           about that?   How can two people or more than two people

           have possession of the same thing at the same time?

0    19                      VENIREPERSON NO. 30:      Well for us,    I guess,

     20    it's because we're in a marriage; and you have mutual
D
..
     21    possession.

0    22                      MR. CALVERT:     Sure.   Okay.    Ms. Carter, what

     23    do you think about that?         Do you agree that more than one
0    24    person can possess the same thing at the same time?

0    25    You' re No. 29.
                                   DENISE C.PHILLIPS, CSR
fl                                 OFFICIAL COURT REPORTER
-H                  ------   ----27ZND~DISTRICT-COURT-·------~----------           ---··-------
0                                                                             51


[J_ _    1                   VENIRE PERSON NO. 29:     Yes.

         2                   MR. CALVERT:   Why?     Explain to me how that•s

D        3   possible.


0        4

         5
                             VENIRE PERSON NO. 29:

                             MR. CALVERT:   Okay.
                                                      We share it.

                                                     Mr.      is it Lavender?

Q        6                   VENIRE PERSON NO. 28:     Yes.

         7                   MR. CALVERT:   What do you think about that?
D        8                   VENIREPERSON NO. 28:      I agree.

n        9

        10
                             MR. CALVERT:   Why?

                             VENIREPERSON NO. 28:     Because more than
0       11   person can have care and control of everything to do with

        12
0       13
             it.

                             MR. CALVERT:   Okay.    Ms. Frosch, do you

0       14   agree with that?

        15                   VENIREPERSON NO. 27:      I agree with him.
0       16                   MR. CALVERT:   Yeah.

0       17

        18
                             VENIREPERSON NO. 27:      I agree with what he

             said because more than one person can have control.or

0       19   management of the things in the home.

        20                   MR. CALVERT:   Okay.    Dr. Hash, do you agree
0       21   with that?

0       22                   VENIREPERSON NO. 26:     Yes.

        23                   MR. CALVERT:   And you•re a physician; is
0       24   that correct?


D 25                       VENIREPERSON NO. 26: Yes.

                                 DENISE C.PHILLIPS, CSR

Q___ - - · --·- -----------------~!-~-;~~~r~-~~-~~-T~~~~-~~~~------------ -·---------
                                   0




0
}                                                                                                              52



               1                                        MR. CALVERT:     Let's say that -- let's say,

               2          Dr. Hash, that you have -- you ever seen the movie "Scar
}              3          Face"?

               4                                        VENIREPERSON NO. 26:         Portions of it.

               5                                        MR. CALVERT:     Portions of it.         Okay.    What's

               6          it about?              Tell me.

               7                                        VENIREPERSON NO. 26:         It's about Al Pacino

               8          being a gangster, and he was essentially running things up

               9          in Miami.

             10                                         MR. CALVERT:     Ends up in Miami, not just a

             11           gangster but what's his business?                        Cocaine.      Cocaine,

             12           right?            He's a drug lord.          He's a drug lord, right?

             13                                         VENIREPERSON NO. 26:         Yes.

             14                                         MR. CALVERT:     And he -- by the end of the

             15           movie, he's top dog, right?                     He's sitting in the mansion

             16           on Miami Beach.                  And he is responsible for a cocaine

             17           empire, right?                  Sending out dealers all over the place

             18           selling cocaine.

             19                                         Now, let's take cocaine as an example.               The

             20           guy standing on the street corner, Dr. Hash, slinging, you

             21           know, 1 gram bags of cocaine, is that guy in possession of

             22           the cocaine that he's selling?

             23                                         VENIREPERSON NO. 26:        Yeah.

             24                                         MR. CALVERT:     Yeah.     What about the guy over

~            25           him that gave him that cocaine to deal as part of that

                                                                    DENISE C.PHILLIPS, CSR
                                                                    OFFICIAL COURT REPORTER
l----   -- ·--------   -~--   ---   --·----~---~-----   -- -----------272 ND-DISTRI
                                                                                 CTTOURT----~----------------- ·-------------~---~
}                                                                           53


1     1    same operation?       Is he in possession of that cocaine?
1
      2                       VENIREPERSON NO. 26:     Under that definition,
}     3    yes.

      4                       MR. CALVERT:    Yeah.   Why?

      5                       VENIREPERSON NO. 26:     He controls it.
                                                                 '.

}     6                       MR. CALVERT:    And what about the guy over

      7    him, all the way up to Al Pacino sitting in the mansion in
}
      8    Miami, right?       Is Al Pacino, who is not touching the

}     9    cocaine, he doesn't even see it, right; but he knows it's

     10    there.       He's running the operation of it.     Is he in

     11    possession of the cocaine that his organization is

     12    selling?      What do you think?

     13                       VENIREPERSON NO. 26:     Under that definition

     14    I would say, yes.

     15                       MR. CALVERT:    Yeah.   Why?

     16                      VENIREPERSON NO. 26:      He controls the

     17    distribution.

     18·                     MR. CALVERT:     How do you feel about that?

     19    Is that fair?

     20                      VENIREPERSON NO. 26:      That Al Pacino

     21    controls the industry?

     22                      MR: CALVERT:     Is that fair that a person who

     23    is not physically touching the items possessed, a lot of

           time doesn't even see them, but can still be held to be in

     25    possession of them and legally responsible for them if the
                    (




                                    DENISE C.PHILLIPS, CSR
IJ                                  OFFICIAL COURT REPORTER
                                     272ND DISTRICT COURT
                                                                                  54
J

}    1   evidence shows that they are in control or they're somehow

     2   managing that property or those items?                 Is that fair in

     3   your mind?

     4                    VENIREPERSON NO. 26:           Yes.

     5                    MR. CALVERT:      Okay.      What do you think?         Is

}    6   it Ms. -- help me with your name.

     7                    VENIREPERSON NO. 25:           Miao.

     8                    MR. CALVERT:      Miao.      Okay.      What do you

     9   think about what Dr. Hash said?

    10                    VENIREPERSON NO. 25:           I don't know because I

    11   don't know what's the difference between the possess and

    12   the ownership.

    13                    MR. CALVERT:       Okay.     That's a good question.

    14   What's the difference between possession and ownership?

    15   What number are you, Ms. Miao?             No. 25.      Do you own   ~hat


    16   No. 25?

    17                    VENIREPERSON NO. 25:           No.

    18                    MR. CALVERT:      No.      But are you in possession

    19   of it?

    20                    VENIREPERSON NO. 25:           Yes.

    21                    MR. CALVERT:       Why?

    22                    VENIREPERSON NO. 25:           Because it's in my

    23   hand.

    24                    MR. CALVERT:       Right.      That's kind of the

    25   difference, okay.

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
                               - - 27-2ND- DIS~RIG'I' -GOUR'I'-- -- --
                                                                          55


      1                    VENIREPERSON NO. 25:     Okay.

      2                    MR. CALVERT:   The Court owns it, right?

l     3                    VENIREPERSON NO. 25:     Yeah.

      4                    MR. CALVERT:   So, let's use Ms. Miao's No.
J
      5   25 as an example and let's go down that row.
:1
j     6                    Is it Mr. Mcintyre?

      7                    VENIREPERSON NO. 24:     Right.
J     8                    MR. CALVERT:   Mr. Mcintyre, do you agree

      9   with Ms. Miao that she is in control of that 25 or that
J
     10   No. 25?

     11                    VENIREPERSON NO. 24:     Yes,    I do.

     12                    MR. CALVERT:   Yeah.    What about Mr. ·Montoya

     13   who is in charge of handing those numbers out to y'all and

     14   picking them back up at the end of the jury selection?          Is

     15   Mr. Montoya also in possession of that No. 25?

     16                    VENIREPERSON NO. 24:     I would agree with

     17   that.

     18                    MR. CALVERT:   Yeah.    Yeah.     What about

     19   what about Judge Bryan who's in charge of everything in

     20   here?     This is his world, right?

     21                    VENIREPERSON NO. 24:     Going pack to the

     22   example of the drug lord, yes, he's in the control of the

     23   courtroom, so everything in here is under him.

     24                    MR. CALVERT:   Are you comfortable with that?

     25                    VENIREPERSON NO. 24:     Yeah.

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
                                  "272ND·-DISTRTCT· COURT·· ··
[I                                                                               56



D-    1                   MR. CALVERT:     Okay.    Ms. Henry, how about

      2   you?   What do you think?      Do you agree with Mr. Mcintrye?

O     3                   VENIREPERSON NO. 23:       Yes, because of care,

      4   kind of like what you have in your house.              You put locks,

      5   alarms, possession.       You take care and do what you can,
g     6   whether that means bringing that with you inside, like,

      7   you know, people's credit cards, cash, driver's license.
0     8   Well, not your car; but leaving tools or something like

0     9   that, he made the choice to leave it in his truck.

          it's still in his possession.        He took the care and
                                                                          So,

     10

0    11   control of doing that.

                          MR. CALVERT:     Mr. Parker, what do you think
0    12

     13   about that?

0    14                   VENIREPERSON NO. 22:       I agree.       I think he

     15   was in possession and control.        They're side-by-side.           But
0    16   it's like you're talking about the number, yes, the

0    17   possession is her   in    hand; but it's actually owned by this

     18   court system.    Now, she has control whether she's going to

0    19   give it back or not; but legally, the Court owns the

          number.
0    20

     21                   MR. CALVERT:     Right.    Mr. Lamb, are you okay

0    22   with that?

     23                   VENIRE PERSON NO. 21:      Yes.

     24                   MR. CALVERT:     Do you think that's a fair way


0    25   of defining possession that you can have multiple people

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
Q                               - -272ND--rn-STR-ICT -cOURT --



0
0                                                                                  57




0      1    being in possession of the same object at the same time?

       2    Are you comfortable with that?

0      3                     VENIREPERSON NO. 21:          Yes.

                             MR. CALVERT:     Okay.       What do you think,
0      4

       5    Mr. Smith?

D      6                     VENIREPERSON NO.
                                                 ---10:    I agree.

       7                     MR. CALVERT:     Oops.       I'm sorry.    That was
D      8    Mr. Smith.

0      9

      10-
                             VENIREPERSON NO. 20:

                             MR. CALVERT:     Okay.
                                                           I agree.

                                                          Now, some folks,

0     11    though, feel kind of like we talked with Ms. Bernal over

      12    here that ownership to them is the most important.               That I
D     13    just don't think it's fair to convict somebody of a crime

0     14    unless they own the property.         Okay.      Even if they're

      15    holding it, even if they know about it, I don't think
0     16    that's fair.


0     17

      18
                             Who feels that way and says, to me ownership

            kind of trumps everything?        Is there anybody that feels

0     19    that way?    Ms. -- who are my quiet ones?            Let's go in

      20    back.     Is it Ms. Heidick?
0     21                     VENIREPERSON NO. 49:          Yes.

D     22                     MR. CALVERT:     How do ·you feel about that?

      23    Do   you think that it's fair that somebody could be held
0     24    responsible for possessing something even if they don't


0     25    own it?

                                    DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
~o·                               - -2-72-ND-ni-STR'TCT~-coURT ___ --


0
0                                                                                           58



                                  VENIREPERSON NO. 49:         Yes.
D-         1

           2                      MR. CALVERT:       Okay.    How come?

El         3                      VENIREPERSON NO. 49:         You ,have a bunch of


0          4

           5
                drugs and you gave them to me, and I possessed them.

                shouldn't get away because I don't own them.
                                                                                        I




0          6                      MR. CALVERT:       All right.       Mr. -- help me,

           7    right next door.
0          8                      VENIREPERSON NO. 50:         Bardenhagen.

0          9                      MR. CALVERT:       Bardenhagen.       What do you

          10    think about that, Mr. Bardenhagen?
0         11                      VENIREPERSON NO. 50:         I agree.


0         12

          13    Ms. Good?
                                  MR. CALVERT:       Okay.    How about you,



0         14                      VENIREPERSON NO. 51:         I agree.

          15                      MR. CALVERT:       Is there anybody that
0         16    disagrees with that?         Is there anybody that feels

0         17    differently?      Yes, ma'am, help me with your number.

          18    No. 54.

0         19                      VENIREPERSON NO. 54:         54.

          20                      MR. CALVERT:       No. 54, Ms. Dean.        What are
Q         21    you thinking, Ms. Dean?

0         22                      VENIREPERSON NO. 54:         It could be either

          23    way.    Like in a situation you're living with roommates;
0         24    and a roommate has a controlled substance in their room or


0         25    alcohol, you know, whatever; and you know it's there --

                                            DENISE C.PHILLIPS, CSR
n····                                       OFFICIAL COURT REPORTER
-tJ"- -    -- --- ------------- - --- ------z72ND-DISTRICT-COURT ________________________________



0
D                                                                                                                                                    59



                                                        MR. CALVERT:                Yeah.
D-                 1

                   2                                    VENIREPERSON NO. 54:                         -- but you're not in

o                  3        control of it or, you know, in possession; but it's in


0                  4

                   5
                            your house.

                                                        MR. CALVERT:                Right.           What do y'all think

0                  6        about that?               That's a great example.                            Let's use that.

                   7        Let's say you live with somebody, and they have -- we'll
0                  8        use drugs because that was the example you used.                                                            They

0                  9        have drugs.               You know they have drugs in your house that

                 10         you share with them; but you don't own them, right?

0                11         You're not using them, right?                                  That's what you're talking

                            about?
0                12

                 13                                     VENIREPERSON NO. 54:                          (Nods head.)

0                14                                     MR. CALVERT:                What do you think about that,

                 15         Ms. Welsh?
0                16                                     VENIREPERSON NO. 9:                        I was in that same

0                17         position while I was in college.                                     But I felt uncomfortable

                 18         because I had a roommate that thought that that was okay,

D                19         and I didn't agree with their decisions.                                             And, well, if

                 20         I'm paying rent, it's my property whatever.                                                  Well, I don't
0                21         want to be in a place where I'm around stuff like that.

0                22         So, I can agree with that.                              The fact that I had no control

                 23         of that other than the fact that I got stuck with this
0                24         girl who thought that it was okay to do drugs.


0                25                                     But, no, 'like if the cops were to come in, I

                                                                    DENISE C.PHILLIPS, CSR
n
-tj --· --
                                                                    OFFICIAL COURT REPORTER
             -- ----- -------- --------------- ------------ ___________________ 2_7.2Nn-·-or·sTRI-CT- ·c-OURT ________              .
                                                                                                                         -~---~--- ----------------~-------------------------------------




u
                                              .I


0                                                                                         60



                   would get in trouble.           I would not have agreed that it was
D-         1

           2       under my possession, too, because I didn't use them.                  They
O          3       weren't in my room.       They weren't


0          4

           5
                                    MR. CALVERT:       Yeah.    And in the house

                   example, you could get into a whole lot of really

fJ         6       specific -- I mean, you could change that around a whole

           7       bunch of different ways, like whose room was it in or
0          8       whose stuff was it in, right?          There's a million different

0          9       little variables you could change in there.

          10                        But let's -- let's do it this way.              What if,

0         11       like you said, it's your place.             It's your house, and you

         12
0        13
                  know it's there.       You know it's there.

                                    VENIREPERSON NO. 9:         Right.

0        14                         MR. CALVERT:       And you just choose to kind of

         15        ignore it.     It's not yours.       You don't own it.         You're not
0        16       using it.     You know it's in your house; but, you know, you

0        17

         18
                  kind of turn a blind eye and say,

                  of that. "
                                                                "I don't want any part



0        19                         VENIREPERSON NO. 9:         Right.

         20                         MR. CALVERT:       "I'm just going to" --
0        21                         VENIREPERSON NO. 9:         Which isn't probably

0        22       the right thing to do; but as an 18-year-old, at the time,

         23       you don't really -- I don't· know.            You don't -- I didn't
0        24       want to be a part of that.


0        25                         MR. CALVERT:       Absolutely.

                                           DENISE C.PHILLIPS, CSR
                                                                         No,   I understand.


n
·t:J--~- ~~--~
                                           OFFICIAL COURT REPORTER
                 -- -------~-- ~-----·-----~---·-272ND-DTSTRrCT-COURT·-----·----------          -   -   --


D
    0                                                                                                                            61


    Q,,_         1                                          VENIREPERSON NO. 9:              I didn't want to get in

                 2          trouble by ratting out my roommate and all that; and so, I

    0            3          don't know.                   I could understand how seeing it that way.


    o·           4

                 5
                                                            MR. CALVERT:

                            Mr. Smith, what do you think about that?
                                                                                  Sure.      Now, and Mr. -- No. 10,

                                                                                                      Legally -- and

    0            6          not to pick on you, Ms. Welsh --

                 7                                          VENIREPERSON NO. 9:              That's fine.
    0            8                                          MR. CALVERT:          But legally, in that scenario

    0            9          where she knows there's dope in the house, okay?                                         She

               10           doesn't own it.                          She's not using it, but she knows it's
I   0          11           there.         It's her house.                    Legally, is she in possession of

               12           that -- of those drugs?
    0          13                                           VENIREPERSON NO. 10:              No.

    0          14                                           MR. CALVERT:          Okay.      Why not?

               15                                           VENIREPERSON NO. 10:              She's not exercising
    D          16           control over it.                          She has knowledge, but no control.                   She

    0          17           has a moral obligation but not a legal obligation.

               18                                           MR. CALVERT:          Okay.      Who disagrees with

    0          19           that?        What do you think?

               20                                          VENIREPERSON NO. 5:               I disagree.          I think
    8          21           she's in possession.

    0          22                                          MR. CALVERT:           Why?

               23                                          VENIREPERSON NO. 5:               Because she has the
    0          24           ability to --


    0          25                                           MR. CALVERT:          You're Mr. Kelling, No. 5.

                                                                        DENISE C.PHILLIPS, CSR
                                                                        OFFICIAL COURT REPORTER
    0----   --· ------   -~-------~-----------   ----- -----------                     ____
                                                                     ~-----272ND--DISTRICT    C6URT~-----------   -----------   ------~   -----------------



    D
                                                                                            62



        1                    VENIREPERSON NO. 5:           Sorry.      She has the

        2   ability to manage the situation by either leaving the

        3   situation or having the people and the items removed from

        4   the house.

        5                    MR. CALVERT:      Okay.       Yes, ma'am, all the way

J       6   back in the back, Ms. Hudspeth, No. 60.                 What do you

        7   think?
J       8                    VENIREPERSON NO. 60:           I agree.

        9                    MR. CALVERT:      All right.          You agree with

       10   what Mr. Kelling said?        Okay.     Who else feels that way?_

       11                    All right.     Mr. Cessna, you said you feel

       12   that way, and Mr. Parker and Mr. Pfitzer.                  What do you

       13   think about that, Mr. Pfitzer?

       14                    VENIREPERSON NO. 38:           I agree with that,

       15   yes.     If under the circumstances, one could do something,

       16   they are in control.

       17                    MR. CALVERT:      Okay.      All right.

       18                    VENIREPERSON NO. 11:           Could I add something?

       19                    MR. CALVERT:      Absolutely.

       20                    VENIREPERSON NO. 11:           Technically, you could

       21   say someone's in possession of it, but I think the law

       22   allows the jury and the Judge a range of punishment for

       23   circumstances.

       24                    MR. CALVERT:      Well done, Mr. Slovak.

]      25   Absolutely.    Say that a little bit louder.                 The law allows

                                    DENISE C.PHILLIPS, CSR
~--­
                                    OFFICIAL COURT REPORTER
                                 - --272NIY-rH-STRTCT---COURT _______ --------------------- ·----- ---------------


]
n
,_j                                                                                                    63




0---        1      a range of?

            2                             VENIREPERSON NO. 11:           Punishment.
u            3                            MR. CALVERT:       Punishment, right?

                   Absolutely.           And you're correct about that.
[J          4

             5                            Why is that important?            In your mind, what

0            6     made you say that?            What made you think about that?

             7                            VENIREPERSON NO. 11:           Well, because I think
0            8     there's different levels of guilt.

0          10
             9                            MR. CALVERT:       Yeah.     You're right about

                   that.        Okay.     You're absolutely 100 percent right about
0          11      that.


0          12

           13      works.        Okay.
                                         And what you said is exactly how the law

                                          There are three phases in any jury trial.

0          14      You're in the first one right now, jury selection.                            Or as

           15      the Judge correctly pointed out, jury deselection.                            Okay?
0          16                            The next phase is the guilty/not guilty

0          17      phase.        In the guilt phase, the only issue -- the only

           18      question in front of the jury is did the State prove that?

0          19      Yes or no, period, the end.                Okay.      At the guilt phase,

           20      that is the only question that the jury has to answer is:
0          21      Did Ryan and Will prove each one of these elements beyond

0          22      a reasonable doubt?

           23                            And if the answer is yes, they jury is
0          24      required to come back with what verdict?


0          25                            VENIREPERSONS:         Guilty.

                                                 DENISE C.PHILLIPS, CSR
-0--·- --- ------ ·~ -- -------------- "---- ---~~-~~~~~~T~~~-~~T~~~g:~ER______ --------- ----- -·---- ------- -- ~---------
                            /

0
0                                                                                         64


         1                     MR. CALVERT:        Guilty.      And if the answer is

         2    no to any one of these, the jury is required to come back
0        3    not guilty.     Is everybody with me?


0        4

         5
                               VENIREPERSONS:

                               MR. CALVERT:
                                                      Uh-huh.

                                                   Once a guilty verdict has been

0        6     reached, then we get into what phase, Mr. Slovak?

         7                     VENIREPERSON NO. 11:           Punishment.
0        8                     MR. CALVERT:        Punishment.       Okay.     And you're

0        9    correct in that the law builds in punishment ranges, big

        10    punishment ranges, specifically for that reason.                    So, that
0       11     level -- you know, degrees of guilt or degrees of


0       12

        13
              culpability, I guess we'll say, can be properly addressed

              as far as the punishment.          Does that make sense?            Does

0       14    that make sense to everybody?

        15                     Now, in this particular case -- in all
0       16    criminal cases prior.to the time that we get here to this

0       17    part of the trial, the person on trial has to make an

        18    election, a choice.        In the event I'm convicted, in the
0       19    event that I'm found guilty, I want either the jury or the

        20    Judge to assess my punishment.            All right?
0       21                     Now, in this particular case, Mr. Greer has

0       22    opted for the Judge.        S~,   the jury's job in this case will

        23    only be this right here (indicating).               Okay?      It will only
·o      24    be guilt.     And the Judge will be handling punishment.

0·      25    Does everybody         does that make sense?
                                            DENISE C.PHILLIPS, CSR
                                                                     Is   everybod~    okay


Q~-   .. - -- -. ---   - --
                                            OFFICIAL COURT REPORTER
                              ------------------z72Nn--DTSTRICT- COURT_______ - -- - ---- --------
             ~--------------------------------------------------~--~

·0
0                                                                                                                 65



                  with that?
D-         1

           2                              Is there anybody that says,                     "I don't think

B          3      that's right.             I think if the jury's doing guilt, I think

           4      the jury should get to do punishment"?
0          5                              All right.          Getting back to what we were

0          6      talking about a minute ago, is there anybody here kind of

           7      in line with the discussion that we were having, that
0          8      says,     "You know, Ryan, if I look deep down in the depths

[J         9      of my soul and I'm honest with myself, I could not pull

         10       the trigger and find somebody guilty of a felony unless

0        11       they ~- it was their property that they owned"?

                                          Ms. Welsh, is that how you feel?
0        12

         13                               VENIREPERSON NO. 9:                Yeah, I don't -- either

0        14       side of it, I feel sick to my stomach having to send

         15       somebody anywhere.
Q        16                              MR. CALVERT:             I understand.            I understand.

0        17      And I appreciate that.                   A lot of folks feel that way.                         And

         18       that's what I was talking about earlier.                               They just feel

0        19       like,     "Ryan, unless you own it,                   I couldn't do that."                  A

         20       lot folks feel that way, and there's nothing wrong with
0        21       that.

0        22                              Yes, ma'am, No. 42, Ms. Ford?

         23                              VENIREPERSON NO. 42:                  Yes, sir.
0        24                              MR. CALVERT:             Is that how you feel?


D        25                              VENIREPERSON NO. 42:

                                                        DENISE C.PHILLIPS, CSR
                                                                               No, I would have


                                                        OFFICIAL COURT REPORTER
Q- -   - -- -   --- · --- ---- ----- ---- - -- -- -- - - 2'72NB-DIS!F-R-IG!F---G0U-RT-- ------------ --- --------------


0
n                                                                                                          66


o.         1

           2
                  trouble     ~-    I can see a scenario where someone who was told

                  they couldn't have a gun for a certain period of time and
B          3      they found a friend or a family member who would keep that


[]         4      well away from        ~hem   where they would have no access or
                                                                                                                 \;\/
           5      anything like that, and -- and it was still in their --

0          6      technically, I guess, in their possession, but in someone

           7      else's and looked after --
0          8                           MR. CALVERT:       Right.

D          9                           VENIREPERSON NO. 42:           -- and nothing was

          10      done, that person could legally hold that gun for them.

0         11                           MR. CALVERT:       Yeah.      That's not what we're


0         12

          13
                  talking about here.           In that scenario that you're

                  addressing, that actually happens; and that does exist.

D         14      And there are certain types of offenses, domestic

          15      violence, for example, that you can't have a gun for a
0         16      period of time.         But that's -- that's a very good point,

0         17

          18
                  but that's not really what we're discussing in terms of

                  this discussion.          Does that make sense?             We're talking

0         19      about -- anybody else that agrees with Ms. Welsh that

                  says,    "Unless it's like your property that you're using,
0
          20

          21      that you -- that you own, I can't find you guilty of a

0         22      felony"?         Who else feels that way?

          23                           All right.      Ms. Welsh, I appreciate that.
0         24                           VENIREPERSON NO. 9:           Sorry.


0         25                           MR. CALVERT:       No, you don't need to

                                               DENISE C.PHILLIPS, CSR
~-~                                            OFFICIAL COURT REPORTER
tJ- ··- ··- -- - ----------- ------------------------272-ND--D-I-STRI-CT--COURT----   - ------- --------    -- -- -- ·



0
0                                                                                                                        67



0        1         apologize.            That's exactly-- you did exactly what you're

         2         supposed to do.                That's exactly -- look at this point in
B        3         time, y'all might have noticed when y'all came in here,


0        4

         5
                   the very first thing y'all did was you took an oath to

                   what?

0        6                                  VENIREPERSONS:               To be honest.

         7                                  MR. CALVERT:              To be honest, right.                    You
0        8         might have noticed you did not take an oath to follow the

[}       9         law.       And that's one of the really, really cool things

        10         about our system, is there's a reason you haven't taken an

0       11         oath to follow the law because you don't have to at this


0       12

        13
                   point, right?

                   your opinions.
                                              All you've got to do is be honest about

                                                We're allowed to disagree.                         That's what's

8       14         so neat about this.

        15                                  But we have to have that discussion now
0       16         because the 12 of you that wind up over here, the very

0       17         first thing that you'll do once you wind up over here is

        18         you're going to take a different oath.                                  And that is to

0       19         render a true verdict based on the law and the evidence in

        20         this case.
Q
        21                                  And so, we can't have it be once you get

0''
        22         over here, you go,                 "Yeah, I don't think I could follow

        23         that law."           Too late at that point.                       So, we have to figure
0       24         that out now.              All right?


0       25                                  So, you did exactly the right thing.

                                                        DENISE C.PHILLIPS, CSR
                                                                                                                  I


Q-·-·                                                   OFFICIAL COURT REPORTER
             ··-- ·- ----·------------ ---- ------- ·-·-272ND-IHSTRreT-··e0                                                                                                                            68



0     1   appreciate that.

                         Mr. Holt, you're orie of my quiet ones.                                                         How
      2

0     3   do you feel about that?            And you're No. 17.


0     4

      5
                         VENIREPERSON NO. 17:

                         MR. CALVERT:
                                                                          Yes.

                                                     Are you okay with what we were

0     6   talking about, that somebody could not own something and

      7   not even physically be in possession; but they can still
0     8   be in possession of it?            Are you okay with that?

[l    9                  VENIREPERSON NO. 17:                             Yes.

     10                  MR. CALVERT:                Okay.             Ms. Defrancesco, did I

0    11   get .that right?


0    12

     13
                         VENIREPERSON NO. 18:

                         MR. CALVERT:                All right.
                                                                          Yes.

                                                                                    How do you feel

0    14   about that?

     15                  VENIREPERSON NO. 18:                             I think it's --
0    16   there's a lot of gray areas, and it's very circumstantial.

n
u
     17                  MR. CALVERT:                Okay.

     18                  VENIREPERSON NO. 18:                             Like going back to the
[J   19   scenario with the tools, he's in possession of his tools.

     20                  MR. CALVERT:                Yep.
0    21                  VENIREPERSON NO. 18:                             He owns those tools,

u    22   but if somebody comes and steals something out of his

     23   truck and uses it to break into somebody else's car or hit
0    24   somebody over the head, he should not be responsible at


0    25   that point.

                                DENISE C.PHILLIPS, CSR

0                               OFFICIAL COURT REPORTER
                             - ---2-7-2N:O---DI-S-'FR-±·G!F-~G-G·UR-T---·- ------------·-·-----·---------------------- ------- ---------------- --------· --- ----



0
[l                                                                                                               69




0                 1                                MR. CALVERT:

                                                   VENIREPERSON NO. 18:
                                                                         He's not.

                                                                                      Great.         But going back
                  2

0                 3          to he's in possession of his possessions.


0                 4

                   5
                                                   MR. CALVERT:

                             tools, but that's like saying -- you know,
                                                                         He's in possession of the

                                                                                                 I'm in

0                  6         possession of my gun; but if you steal my gun and you

                  7          murder Mr. Hernandez with it, I'm not guilty of murder,
0                  8         right?       I'm just not.          I'm not guilty of anything.                 You're

[]                 9         guilty of murder, right, because you shot him; but I'm

               10            not.     Does that make sense?

0              11                                  VENIREPERSON NO. 18:               Uh-huh.

               12                                  MR. CALVERT:          Okay.      Mr. Hernandez, how do
fl
u
               13            you feel about that?               Are you okay as a juror finding

0              14            somebody in possession of something that they don't

               15            necessarily own?
0              16                                  VENIREPERSON NO. 19:               I agree.


0              17

               18
                                                   MR. CALVERT:

                                                   VENIRE PERSON NO. 19:
                                                                         Are you okay with it?

                                                                                      Yes.

n              19                                  MR. CALVERT:          Okay.      Mr. Watson,         in the back

               20            row, how do you feel about that, sir?
0              21                                  VENIRE PERSON NO. 48:              The same.

0              22                                  MR. CALVERT:          All right.          47, Mr. Everett,

               23            are you okay with that?
B              24                                  VENIREPERSON NO. 47:               I'm wondering if· they

[]             25            know that they have it --

                                                            DENISE C.PHILLIPS, CSR
/l                                                          OFFICIAL COURT REPORTER
-~~~-   __   -----~-   _   -~-------------------- --------~---~-----------27.2ND-DISTRICT-COURT-~-



o
                                                                                                                       70



        1                        MR. CALVERT:               That's the key.                   You have to

        2   know you have it.              Okay.        You have to -- for something to

8       3   be a crime, you have to know you have it.                                     All right.

            Does that make sense?                 And that's part of what has to be
B       4

        5   proven by Ryan and Will.                    Does that make sense?

[J      6                        VENIREPERSON NO. 48:                      If they know they have

        7   it, then they are in possession.
0       8                        MR. CALVERT:               All right.             Let me ask you

[]      9   this, Mr. Watson.              That brings up a good point.                                Let's

       10   just say-- and we've been talking about drugs.                                             Let's
[}     11   let's keep talking about drugs.

       12                        Let's say I have some cocaine; and you know
0      13   I have some cocaine, right?                       And I say,           "Mr. Watson, can

0      14   you take me down to the grocery sore for a minute?"                                                 And

       15   you're like,       "Yeah, come on."                  And you let me in your car
0      16   knowing I have cocaine.                   Am I in possession of the cocaine

0      17

       18
            that's in my pocket?

                                 VENIREPERSON NO. 48:                      Uh-huh.

0      19                        MR. CALVERT:               Absolutely.              Is he in

       20   possession at that point of the cocaine that's in my
0      21   pocket?

0      22                        VENIREPERSON NO. 22:                      If he knows it's in

       23   your pocket
0      24                        MR. CALVERT:               Yeah, he knows.                  He knows.


0      25                        VENIREPERSON NO. 22:

                                            DENISE C.PHILLIPS, CSR
                                                                           Then, yes, he's in

r-,.                                        OFFICIAL COURT REPORTER
-lJ                   -- . -- ------------------- 2 7-2N-D --D-I-5-T-R-I-C-T--CO-U-R.T-   ------ -- ------- ---- ------------- --- ----- --- -----



0
0                                                                                                    71




0          1     possession.

                                      MR. CALVERT:        Everybody comfortable with
           2
[]         3     that?


0          4

           5
                                      VENIREPERSONS:

                                      MR. CALVERT:
                                                             Uh-huh.

                                                           So, does that make sense to

[]         6     you, Mr. Watson?

           7                          VENIREPERSON NO. 47:            Everett.
[]                                    MR. CALVERT:         Oh, you're Mr. Everett.              I'm
           8


0          9     sorry.      Mr. Everett.         Are you okay with that, Mr. Everett?

          10                          VENIREPERSON NO. 47:             (Nods head. )

0         11                          MR. CALVERT:         I apologize.

                                      Okay.     Let's talk about this -- any other
0         12

          13     questions about possession before we move on to something

0         14     else?.     Is there anybody else sitting there right now

         15      talking about -- or thinking about possession going,                           "I
0         16     just don't think that's fair.                 I don't think that's a fair

0        17      definition, Ryani and I couldn't find somebody guilty of

         18      the felony offense under that definition."                       Speak now or

0        19      forever hold your peace.

         20                           All right.       Let's talk about this one for a
0        21      minute.      Normally, during the guilt phase of a trial, a

0        22      jury is not going to get to know anything, one way or the

         23      other, about whether a defendant has any criminal history.
D        24      But this is one of the offenses where the jury -- it is an


u        25      element of the offense.              It's something that we have to

                                                         DENISE C.PHILLIPS, CSR
                                                         OFFICIAL COURT REPORTER
.0----   ------- ---- - - - - ------ ---- ------- ---- ----2-7-2-ND--D I-S'F-R-1-G--T-GGURT---------------- --·- -----·--



u
0                                                                                                                                      72




o.
 I
                1

                2
                        prove ~hat the person who's on tiial is a convicted felon.

                        Okay?        We have to prove that.

0               3                                  It's kind of like if -- y'all have heard of

                        the offense failure to register as a sex offender, right?
0               4

                5       Well, Element No. 1, we have to prove the person on trial

0               6       is what, a sex offender, right?

                7                                  How many of y'all when you walked in here,
0               8       you're kind of eyeballing us up here and trying to figure

[l              9       out who everybody is?                        Were y'all doing that?                        Yeah.

              10                                 . And once the Judge said it was a criminal

0             11        case, how many of y'all were trying to, you know, figure

                        out who the defendant was; and you                                  h~d     the thought to
D             12

              13        yourself,           "I wonder what that. guy did, " ri,ght?                                  That's

0             14        perfectly natural.                     It's a human response.                        The~e's


              15        nothing wrong with that.
0             16                                   But here's the thing you've always got to


0             17

              18
                        keep in mind.                And y'all told me.this earlier.

                        as Mr. Greer sits here right now, he is presumed?
                                                                                                                     So, now,



0             19                                   VENIREPERSONS:                 Innocent.

                                                   MR. CALVERT:               Innocent, right?                   And so, with
0             20

              21        regards to having been convicted of a felony, let's -- how

D             22        many of y'all -- everybody drive?                                   How many of y'all

              23        speed?          I do.
B             24                                   Let's say you're driving on Monday, and you


0             25        get a speeding ticket, and you're completely good for it

                                                               DENISE C.PHILLIPS, CSR
 \l                                                                     OFFICIAL COURT REPORTER
·U ·- - ···----·-- ---- ··--·-·· ---------- --·-------·--- ·-··----·- -2-7-2ND--D-IS'I'R-I-C'I'--COUR-T----···-------- -·   ----- --· ----- --- ··-- -------------··



0
n
[J                                                                                                                   74




fJ           1       not mean that they're now all of a sudden automatically

             2       guilty of the new offense.

0            3                                    Can everybody on this half of the room agree

                     with that?
[J           4

             5                                    VENIREPERSONS:           Yes.

0            6                                    MR. CALVERT:          Everybody on that half room

             7       agree with that?
0            8                                    VENIREPERSONS:            (Nods heads.)

0          10
             9                                    MR. CALVERT:          And so, the only reason that

                     the jury even gets to know about a prior felony conviction

0          11        is because that's what makes the possession of a firearm a

                     crime, okay, under those circumstances.                                 But it has
0          12

           13        nothing whatsoever to do with whether or not they're

0          14        guilty of that crime.                      Does that make sense?                Does that

           15        make sense?
0          16                                     VENIREPERSON NO. 3:              Uh-huh.
                                              /




0          17

           18        row by row.
                                                  MR. CALVERT:          Okay.       I'm going to go kind of



0          19                                     First row, can everybody on the first row

                     promise me -- and more importantly, promise Mr. Greer and
0          20

           21        promise Mr. Gray -- that you're not going to hold against

0          22        him the fact that he has a prior felony conviction as

           23        evidence that he's guilty now of possessing a firearm
B          24        having been convicted of a felony?


0          25                                     Are you okay with that?

                                                            DENISE C.PHILLIPS, CSR
                                                                                          Can you make that



.o -   --- -- -- --- ---- ---- . --- ---- -
                                                            OFFICIAL COURT REPORTER
                                                  -- --- ----27 2ND--DISTRICT--COURT-------·-··-·------ -··-··--------- -- ,-···---- - ----·


0
D                                                                                                      75



0-.               1     promise?

                  2                        VENIREPERSON NO. 1:          Yes.

0                 3                        MR. CALVERT:        Okay.

                                           VENIREPERSON NO. 2:           (Nods head.)
0                 4

                  5                        MR. CALVERT:        Yeah.    How about you?

0                 6                        VENIREPERSON NO. 3:          Yes.

                  7                        VENIREPERSON NO. 4:          Yes.
0                 8                        VENIREPERSON NO. 5:          Yes.


Ll                9                        VENIREPERSON NO. 6:          Yes.

              10                           VENIREPERSON NO. 7:          Yes.

0             11                           VENIREPERSON NO. 8:          Yes.

              12                           VENIREPERSON NO. 9:          Yes.
D             13                           VENIREPERSON NO. 10:          Yes.

0             14                           VENIREPERSON NO. 11:          Yes.

              15                           VENIREPERSON NO. 12:          Yes.
0             16                           VENIREPERSON NO. 13:          Yes.


n             17

              18
                                           VENIREPERSON NO. 14:

                                           VENIREPERSON NO. 15:
                                                                         Yes.

                                                                         Yes.

0             19                           MR. CALVERT:        Okay.    Let's start right there

              20        and go back the other way.             Second row, can all of y'all
D             21        make that same promise,{that you're not going to convict

a             22

              23
                        Mr. Greer or start Ryan and Will off at an advantage

                        simply due to the fact that he has some criminal history?
B             24        Are you okay with that?             Yes?   Everybody else?


D             25                           VENIREPERSON NO. 24:          What is the felony?

                                                      DENISE C.PHILLIPS, CSR
                                                      OFFICIAL COURT REPORTER
-U- --   --   ~   --- - ------ -- ------- -------   ----2~-2ND-DISTRICT--COUR'I'----   ---- -------------- -----·- --------


0
·D                                                                                                                  76


[l             1                                    MR. CALVERT:       Well, right now, we can't tell

               2        you.      That's one of those things that right now we have to

D              3        keep things very broad and very general.


0              4

               5
                                                    VENIREPERSON NO. 24:

                        truthfully answer that I cannot hold --
                                                                                   I'm not going



0              6                                    MR. CALVERT:       And that's okay.             Let's talk

                        about that.             You know, let me ask you this:                    Obviously,
n              7

               8        these are the elements that                     ~have ~o        psove.       Let's say
                                                                                                                          0




n            10
               9        that you hear the evidence, whatever the evidence in this

                        case is; and the evidence convinces you beyond a

0            11         reasonable doubt, yeah, they've got the right guy and,

[}           12         okay, they've proven he was convicted of a felony,

             13         whatever the felony was; but the State hasn't proven to me

'U           14         beyond a reasonable doubt that he exercised care, custody

             15         or control over that firearm.                      Under those circumstances,
0            16         you understand the law would require you to find him not

nv
             17

             18
                        guilty?

                                                    VENIREPERSON NO. 24:           Right.

0            19                                     MR. CALVERT:       Even though you know he's been

             20         convicted of a felony.                     You understand that, right?                 Is
0            21         that something that                        is that a law that you could follow

0            2'2        and say,      .··
                                            "Yeah   I
                                                            I'm going to hold the State to their

             23         burden of.proof and require them to prove each element of
'B           24         the offense and not give the State a head start simply


D            25         because I know the peison has previciusly been convicted"?

                                                        ·
                                                        DENISE C.PHILLIPS, CSR
f(                                                      OFFICIAL COURT REPORTER
-kJ--- ---- -------   --.----------------------- ----------2-72ND--D;k.£'I'RI-GT-COUR'I'---------------- --·--------- -----·--·------------

0
0                                                                                          77



o.        1                       VENIREPERSON NO. 24:          Well, there again, it

          2     kind of depends on what that felony was.

0         3                       MR. CALVERT:       Okay.

                                  VENIREPERSON NO. 24:          I mean, if it's
0         4

          5     something involving a firearm, the original felony, that

0         6     would make me think a little differently.

          7                       MR. CALVERT:       Okay.     I understand.       I
0         8     understand.      I understand.       Thank you, sir.

n         9

         10
                                   Everybody else, the rest of that row, are

                y'all good promising me, promising Earl, and also

0        11     promising Mr. Greer that you're not going to hold that


0        12

         13
                against him?

                                   VENIREPERSON NO. 17:         Well, to be honest,

·aJ      14     I'm going to agree with that gentleman right there.

         15                       MR. CALVERT:       Sure.     This is one of those
0        16     tricky scenarios where y'all are kind of at a disadvantage

(]       17     because you don't know the facts of this case, right?                    And

         18     there's always -- when you're in the position that y'all

D        19     are in, it's very easy and very natural to say,                 "Well, if

         20     this fact were there or if this fact were there," and
0        21     that's precisely why for purposes of this discussion, we

0        22     have to keep it very broad and general.

         23                        Let me       let me use a different example.
0        24     If -- sometimes we have to come in here and try cases


0        25     where somebody is charged with, like, you know, horrible

                                            DENISE C.PHILLIPS, CSR

u-~- ~ ------·-- -~-- · ·- -·- · - ---·----~~~~~~~~~I-~~-~~~~~:~~~~~-~----·-----··--·--·----------------
0
                                                                                     78



       1   thirigs,   like, aggravated sexual assault of a child, right?

       2   And people's immediate reaction is anger, outrage; and

n      3   let's kill somebody, right?         Well, that doesn't mean


B      4

       5
           they're guilty, right?

           been charged with.
                                        That means that's what they've

                                  You understand that, right?

       6                   VENIREPERSON NO. 17:          Right.

       7                   MR. CALVERT:      And so -- and there's a
0      8   million little different facts.           Do they have any history?


0      9

      10
           If so, what for?

                           Right now, the question for purposes of this

0     11   discussion that we have to address is for this type-of


0     12

      13
           law, for this type of offense, do you agree with me that

           the defendant is presumed innocent as he sits right now

0     14   having heard no evidence?

      15                   VENIREPERSON NO. 17:         Oh, yes,      I agree with
0     16   that.


D     17

      18
                           MR. CALVERT:      Okay.     And do you agree with

           me that if the State -- we should have the burden and do

0     19   have the burden of proof?

      20                   VENIREPERSON NO. 17:         Yes.

      21                   MR. CALVERT:      And if -- giving an example

      22   of -- give an example of a prior offense that you're

      23   talking about that would concern you?

      24                   VENIREPERSON NO. 17:         Well   1   unless I


cj    25   misunderstood your question, what I was under the

                                  DENISE C.PHILLIPS CSR   1



Q__                               OFFICIAL COURT REPORTER
                                - ---2~2ND-IJI-S'I'-R-I-C-T-GOUR'I'--------- -------- - --- - --- -------


u
1                                                                                                79




l.          1      impression was, if you were to be able to prove that he

            2      was a convicted felon and that he had used a gun

            3      previously in the felony --

            4                         MR. CALVERT:         I understand.

            5                         VENIREPERSON NO. 17:            It's like where

            6      there's smoke, there may be fire.                 I mean, that's --

            7                         MR. CALVERT:         Sure.

            8                         VENIREPERSON NO. 17:            -- been my experience.

                   Not always; but I mean, it would definitely jade my
J           9

           10      thinking a little bit.             But I would look at the --
J          11                         MR. CALVERT:         Yeah.     And that's -- that's

           12      okay.     Okay.    That's okay.         Again, that's going to depend
J          13      on the facts and evidence in that particular case, right?

J          14      I guess the point I'm making is that at this point in the

           15      discussion, it could be any felony.                  It could be drugs.
J          16      It could be anything, right?

           17                         Keeping that in mind and not looking for

           18      specific facts,       "Well, if I hear this fact, that's going

           19      to be bad for him."           Well, of course, that's true in any

           20      case, right?       But keeping in mind the fact that you know
]
           21      there's a felony out there or that there's an allegation

~
./
           22      of a felony conviction out there, can you put that aside

           23      and force the State to prove each and every element of the
j          24      offense and not simply convict him because there's an

           25      allegation of a prior felony conviction?
J
                                                 DENISE C.PHILLIPS, CSR

~
                                                 OFFICIAL COURT REPORTE.R
     --   ~--   _______    ---~-----------   ______ 2_7_2ND-DTSTRICT-COURT---------------------------- --------------

~1
)
0                                                                                         80



0--,         1                    VENIREPERSON NO. 17:        I think I can.

             2                    MR. CALVERT.:    Okay.     Very good.

D            3                    VENIREPERSON NO. 17:        I think I can.

                                  MR. CALVERT:     All right.        Mr. Cobos, are you
B            4

             5    okay with that?

             6                    VENIREPERSON NO. 16:        Yes,    sir.

             7                    MR. CALVERT:     Mr. -- is it Espino?           Did I

             8    say that right?


n            9

            10
                                  VENIREPERSON NO. 32:

                                  MR. CALVERT:     No. 32.
                                                              Espino.

                                                               Okay.     And you're one

0           11    of my real quiet ones, Mr. Espino.          Do you have any

                  questions about anything so far?
D~          12

            13                    VENIREPERSON NO. 32:        Not yet.

0           14                    MR. CALVERT:     All right.        Can you, again,

            15    promise the Defendant that you're not going to hold it
D           16    against him or at least start us off at a disadvantage

·o,
'    '
            17    simply because there's an allegation that he's previously

            18    been convicted of a felony?

0           19                    VENIREPERSON NO. 32:        I have no problem.

            20                    MR. CALVERT:     Are you okay with that?
D           21                    Mr. Irvin?

.n          22                    VENIREPERSON NO. 33:        Yes.

            23                    MR. CALVERT:     All right.        Mr. Moore?
G           24                    VENIREPERSON NO. 34:        Yes.

[J          25                    MR. CALVERT:     Mr. Masterson?

                                          DENISE C.PHILLIPS, CSR

    Q_______ -------------------------0~-~~~~~~I~-~~~~T R~~~~~-ER_______________ --------------------
    '0
n                                                                                           81



n.
~/
           1

           2
                                    VENIREPERSON NO. 35:

                                    MR. CALVERT:      All right.
                                                                 Yes.

                                                                        Ms. Steckman?

B          3                        VENIREPERSON NO. 36:         Yes.

                                    MR. CALVERT:       The rest of that row,
8          4

           5     everybody else -- everybody else good?

0          6

           7
                                    VENIREPERSONS:

                                    MR. CALVERT:
                                                         Yes, sir.

                                                       Last row, starting back there.
r]·
·L         8     and going down this way, is there anybody else that says,


0          9

          10
                 "I -- the fact          I don't care what the felony is, the

                 fact that there's an allegation that somebody's been

0         11     previously convicted of a felony,             I'm starting the State

                 off with    ~n   advantage."
0         12

          13                        Last row, is everybody good?

0'
          14                        Yes, sir, No. 48, Mr. Watson?

          15                        VENIREPERSON NO. 48:         Yeah, I think so
,0        16     because if I know that I have certain circumstances that


D         17

          18
                 I'm supposed to abide by to enable me to, you know, be a

                 member of society again, and whether -- if I know my

0·        19     roommate has a gun in the house and I'm not supposed to

          20     have a firearm in my possession, then that's on me.                    I
0         21     know that he has it in the house.

          22                        MR. CALVERT:       Sure.    Sure.    At this point,

          23     though -- and that's fair.            But the question right now is
B         24     can you look at the evidence in this case and make the


0         25     State prove each and every element of the offense and not

                                               DENISE C.PHILLIPS, CSR
                                               OFFICIAL COURT REPORTER
D-~-   ___________ ------------------------- ___ 2_7.2ND__ D.IS.TRICT_CO.URT____________________________________
n                                                                                                                                         82



p:J                  1         simply say,             "Well, clearly,. he was convicted of a felony

                     2         beforei so, he must be guilty of possessing a firearm

0                    3         here."        That's kind of what we're talking about.


n·. v
                     4

                     5
                                                        VENIREPERSON NO. 48:

                               knowledge that it's on -- even if it's not mine, in light
                                                                                                   I'm stuck on the



 0·                  6         of what you said earlier, I'm stuck on the knowledge that

 (l                  7         it•s,in my house even though it's not mine personally.
LJ                   8                                  MR. CALVERT:                I understand.                Okay.


 0                 10
                      9                                 Can anybody tell me what that is?

                               Amendment to the United States Constitution?
                                                                                                                             The Fifth



 0                 11                                   The Fifth Amendment is protection against

                               self --
 0                 12

                   13                                   VENIREPERSONS:                  Incrimination.

 [J                14                                   MR. CALVERT:                Incrimination.                 Very good.

                   15          What the Fifth Amendment says is in a criminal trial the
 D                 16          person charged with a crime has an absolute right if they


 0                 17

                   18
                               want to, to not testify at all, period, the end.

                               they exercise that right, under absolutely no
                                                                                                                               And if



 [J                19          circumstances can the jury hold that silence against them

                               at all for any reason whatsoever.                                 Does that make sense?
 0                 20

                   21                                   Let me go back to                        let me go to one of my

0                  22          really quiet ones;                   Mr. Strong, are you okay with that?

                   23                                   VENIREPERSON NO. 45:                       Yes.
:0                '24                                   MR. CALVERT:                Is it Mr. -- help me with your


0                  25          name, sir?

                                                                    DENISE C.PHILLIPS, CSR
                                                                    OFFICIAL COURT REPORTER
 r1
-'C:;;i--   ·-   -··-··---
                             ____ _____ _ __ _____ _    __ ____   ~-2._72_ND_ ___ D_IS_TRICT___C_O_UR T_________
                                                                                                               . __________________ ...... _______ ~-- ______ ---- __ _


 0
                                                                                                         83


\          1                            VENIREPERSON NO. 44:              Haque.
1--
           2                            MR. CALVERT:            Haque?
                                                            I

           3                            VENIREPERSON NO. 44:              Yes.

           4                            MR. CALVERT:            Okay.    Is it Dr. Haque?

           5                            VENIREPERSON NO. 44:              Yes.
II'        6                            MR. CALVERT:            What do you teach, sir?
J
           7                            VENIREPERSON NO. 44:              Structural science.

           8                            MR. CALVERT:            Okay.    Are you okay with the

           9      notion, Doctor, of that you don't have to testify?                                If

          10      you're accused of a crime, you don't have to say a word?

          11      Are you okay with that?

          12                            VENIREPERSON NO. 44:              Yes.

          13                            MR. CALVERT:            Okay.    Mr. Barker, how about

          14      you?     Are you okay with that?

          15                            VENIREPERSON NO. 43:              I'm okay.
)
 'j
          16                            MR. CALVERT:            Yeah.    If'-- very often in

 }        17      criminal trials, a jury will never hear the voice of the

          18      defendant.         Okay?     And that's okay.             What the law says is
_}
          19      if the defendant chooses not to testify, the jury cannot

          20      consider that as evidence against him.

          21                            Now, a lot of folks tell me,                 "Ryan, I get

          22      that; but if it was me, wild horses could not keep me off

          23      the witness stand.             I would want to get up there and

          24      defend myself."            And that's a perfectly natural way to

          25      feel.      And it's great to have the luxury to be able to say

                                          DENISE C.PHILLIPS, CSR
 l                                        OFFICIAL COURT REPORTER
 ~--- - -- --- --- --- - ----- -- ------- --27-2ND-D-I-S~R-I-CI'---COUR~------ ------ ----- ------------ - - --- ---------- ----
l                                                                                                        84



I           1      that.
J
            2                            But, Mr. Kelling, you agreed with me earlier

            3      when we talked about how the State has the burden of

            4      proof, right?
J
             5                          VENIREPERSON NO. 5:              Right.

             6                           MR. CALVERT:         Would you agree with me that

             7     if a jury was going to hold it against somebody if they
}
             8     don't testify, you're shifting that burden to a degree

             9     over here because you're telling the defendant,                           "You've
J
           10      got to show me something; and if you don't,                         I'm going to

           11      hold it against you," right?

1
J
           12                            VENIREPERSON NO. 5:             I agree, but I also

           13      I go back to your other statement.                     If I felt I was

}          14      innocent, wild horses couldn't keep me from being on the

           15      stand.
J          16                           MR. CALVERT:          Sure.

           17                         ( VENIREPERSON NO. 5:              And as a juror, I would

           18      look at, okay, what is that person afraid to say on the
,,~
J          19      stand?      What are they hiding?

           20                           MR. CALVERT:          Sure.     And absolutely.            That's
}
           21      a fair way to feel.             But can you think of any other reason

}          22      why somebody may not want to testify?                       Can anybody?

           23                           Yes, _rna' am?
l
lf         24                           VENIREPERSON NO. 42:              Their counsel may have

}          25      ~dvised     them not to.

                                                  DENISE C.PHILLIPS, CSR
                                                  OFFICIAL COURT REPORTER
J --   -- --- --- --- ---- ----------- -- ---- ---27-2ND--DISTRICT----COURT-----------~------------------- ---   ------~----------



}
                                                                                             85



        1                         MR. CALVERT:        Yeah.     What if your lawyer

        2      says,   "Shut up.      You're not testifying," right?                Or can
1
J       3     anybody think of another one?

        4                         Yes, ma'am, No. 54?

        5                         VENIREPERSON _NO. 54:          Incriminating somebody

        6      else.

        7                         MR. CALVERT:        You might incriminate somebody
                                                                                                              .,,
        8      else, right?

        9                         Can anybody think of another one?

       10                         VENIREPERSON NO. 11:           Cross-examination, you

       11      can lead the witness.
      ' 12                        MR. CALVERT:        You caR -- anybody here

       13      anybody here have the feeling as we're                     as I'm up here

       14      talking to y'all and in a little bit Earl will be up here

       15      talking to y'all, do you get kind of nervous when you know

       16     you're going to get called on and asked to talk and answer

       17     questions?       Anybody have that feeling?

       18                         VENIREPERSON NO. 42:           Yes.

       19                         MR. CALVERT:        Yeah.     You think that might be

       20      a little bit true if you come up here, and we're going to

       21      cross-examine you, and it's going to be a lot different

       22      than this, right?         Anybody here feel like themselves or

       23      they know somebody who from whatever reason just does not

       24     present well in -- I used to have a boss who was a lawyer

       25      and we used to joke that we should have a rule that he's

                                               DENISE C.PHILLIPS, CSR
                                               OFFICIAL COURT REPORTER
    -- ---- - ------------------ --.---- ------2.'7-2ND-D I STRICT-COURT-------- ------ ------ --- ------------ -c
                                                                                                                 86


l                                                                                                                                    I
             1         not allowed to talk in public because .it was bad, right,
J-.
             2         when he talked.
J            3                               So, can everybody agree there's a lot of


~
             4         reasons why somebody may not testify?

              5                              Mr. Kelling, do you agree with that?

J             6                              VENIREPERSON NO. 5:              Again, I'll go back to

              7        I don't care how bad of a speaker I am.                          I don't care how
J                      bad of a presence I have.                  If I truly in my heart feel I'm
              8

              9        innocent, I should have nothing to be afraid of.
J
            10                               MR. CALVERT:          Okay.      Yes, ma'am?

~           11                               VENIREPERSON NO. 42:               I can address that.                I

            12         had a situation when I was in college where my car was
J
            13         stolen, and the police carne to the house, and I don't

J           14         present well, and my spouse at the time didn't look like

            15         he presents well.             And they went away clearly believing
J           16         that we had stolen our car, and -- and they cased the
h
            17         joint for the next week waiting for it to turn back up.
u
            18                               MR. CALVERT:          Let me -- that's absolutely--

J           19         let me kind of give you a real world example.                             We tried a

            20         case in here,         I guess,      just a week or two ago where a _guy
J
            21         was charged with the offense of assault, okay, on a

j           22         girlfriend.         And he assaulted -- or had been accused of

            23         assaulting not one, but two other girlfriends previously,
~           24         right?      And there was a real danger that if you testify

            25         and say something, it might open the door to us getting
J
                                                      DENISE C.PHILLIPS, CSR
    .                                                 OFFICIAL COURT REPORTER
·]---- ---- ------ -   -----~--------------·-- -2-7-2-N-D-IJI-S'I'-R-I-                                                                                                    87


                                                               "'""'-I.
               1     into these other girls, right?              J
               2                          There's all kinds of reasons,               like you said,

               3     why somebody may not testify, right?

               4                          And so, Mr. Kelling, I'll start with you.

               5     And the real question is this:                  Right now -- you

               6     understand and we can agree that the law requires the jury

               7     to not hold it against the defendant if he doesn't

               8     testify, right?

             . 9                          VENIREPERSON NO. 5:             Sure .

             10                           MR. CALVERT:      At the end of the day the

             11      question we have to have answered is:                     Is that a law that

             12      you can promise me and promise the Defense that you can

             13      follow?

             14                           VENIREPERSON NO. 5:             I would have a

             15      difficult time with that.

             16                           MR. CALVERT:      Okay.         All right.        Everybody

             17      else on the first row, can everybody make that promise

             18      that if the Defendant exercises his right not to testify,

             19      you're not going to hold it against him?                      All right.

             20                           Second row, same question, everybody good?

             21                           Oh, talk to me.        What's going on?            And

             22      you're -- hold om.          What's your number?               You're

             23      Mr.     Parker~    Mr. Parker, No. 22, what are you thinking?

             24                           VENIREPERSON NO. 22:             If you don't stand up

             25      for yourself, why should you think somebody else should?
J
                                                 DENISE C.PHILLIPS, CSR

~---   --   --- -- ---   -~---------------------~~-~~~-~~~1-~~~-~~T~~~~~~~~--------------------------    - - - - ------ ------
l                                                                                                                     88



l       1                                MR. CALVERT:              That's why Earl gets the big

        2       bucks.
l       3                                VENIREPERSON NO: 22:                     I'm a believer in, you

j       4       know, you have to speak your side of everything.

        5                                MR. CALVERT:              Okay.

l       6                                VENIREPERSON NO. 22:                    And if you elect not

        7       to, then, to me, you're just -- basically you're hiding
l
J       8       behind something.

        9                                MR. CALVERT:              All right.
J
      10                                 Yes, ma'am, No. 30, Ms. Moore.                             What are you

~     11        thinking?

~-
c)
      12                                 VENIREPERSON NO. 30:                    I would say that you

      13        probably couldn't help but be somewhat suspicious as to
~-    14        why.

      15                                 MR. CALVERT:              And that's okay.                 Look, nobody
J     16        is saying              there's not a sign,downstairs that says,

~     17        "Please check your life experience and common sense with

      18        the courthouse security before coming to jury duty,"

~     19        right?        Nobody is saying you can't be people, and nobody

      20        is saying you can't be curious about that.                                      That's not
J
      21        what we're saying at all.

J     22                                 What the law says simply is that it requires

      23        jurors to compartmentalize and say -- you can be as
~     24        curious as you want to and think,                             "Hey, I wonder why he


~     25        didn't testify."                That's fine as long as you don't then
                                                      DENISE C.PHILLIPS, CSR
                                                      OFFICIAL COURT REPORTER
     ---- - ---- - ----- ----------------- ------- ----2-7 2 ND-DJ: STRJ:CT--C OUR'I'------ ---------------------------- -- -   -- ------ -- ---



]
0                                                                                                           89



[l           1      take the next step of saying,                  "I'm going to take that as

             2      evidence that he's hiding something, or he's guilty, or
n            3      I'm going to see it as evidence in favor of the State."


0            4

             5
                                          That's all the law requires.

                    be curious as long as you don't then take that next step
                                                                                         Okay?      You can



D            6      of shifting that burden and telling the Defendant,                              "You

             7      have to show me something, or I'm going to find you
0            8      guilty."

0            9                            Are you comfortable with that?

            10                            VENIREPERSON NO. 30:              Right.       Right.       I'm

0           11      just saying that, ultimately, there's the chance that it


0           12

            13
                    could influence your reaction to things.

                                          MR. CALVERT:          Okay.     Well, let's talk about

0           14    ·that.       If the Judge instructs you, as I anticipate the

            15      Judge will, in the event the Defendant doesn't testify,
0           16      that you are not to consider the failure to testify for

0           17      any purpose whatsoever, is that an instruction, is that a

            18      law that you could follow?

D          19                             VENIREPERSON NO. 30:              Well, consciously, I

           20       could.      Subconsciously, I don't know.
0          21                             MR. CALVERT:          Okay.     Ms. Carter, are you

tJ         22       okay with that?

           23                            VENIREPERSON NO. 29:               Yes.
0          24                            MR. CALVERT:          Mr. Lavender, how about you?


D          25                            VENIREPERSON NO. 28:

                                                   DENISE C.PHILLIPS, CSR
                                                                            Yes.


_Q:_   -
                                                   OFFICIAL COURT REPORTER
           --- - ---· ------- ---------------- -----2-7-2ND--D-I-S-'T-R-IC-'I'-COUR-'I'-- ------- ---------- ----- ----------- -



0
0                                                                                  90



0         1                    MR. CALVERT:     Mr. Strong, are you okay with

          2    that?

0         3                    VENIREPERSON NO. 45:      Yes.

          4                    MR. CALVERT:     Mr. Barker?
G         5                    VENIREPERSON NO. 43:      I think where I

D         6    struggle with it is that each -- each on its own, I

          7    probably could; but when you put the two together, you
0         8    know, having the past felony and then choosing not to

0         9    speak for himself, each one erodes the credibility.            So, I

        10     think it becomes easier in my mind to prove the -- without

0       11     reasonable doubt, that there was a law broken because each

        12     one promotes a little bit more on top.           So, it becomes a
0       13     little more difficult.

0       14                     MR. CALVERT:     Ms. Ford, what you do think?

        15     Are you okay if the Judge instructs you that you can't
0       16     consider it for any reason?


0       17

        18
                               VENIREPERSON NO. 42:

                               MR. CALVERT:
                                                         I could.

                                                All right.      Mr. Davis, how

0       19     about you, sir?

        20                     VENIREPERSON NO. 41:      I'm okay with it.
0       21                     MR. CALVERT:     You're okay.

D       22                     Okay.    Ms. Boone?

        23                     VENIREPERSON NO. 40:      Yes,    I'm good.
0       24                     MR. CALVERT:     Okay.   The rest of that row is


D       25     everybody good?

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
0
- . ---·· --- -----· ~---------------------------222ND-DTSTRICT-COURT-------.--------   ------------~-




0
0                                                                                                                      91



              1                               Ms. Nelson, you've been real quiet.                              Do you
D---
              2      have any questions about anything?

0             3                               VENIREPERSON NO. 39:                   I just couldn't say.


8             4

              5
                      I would try very hard not to hold that against him; but,

                     especially, you know, having a past felony; and if he's --

0             6       it would be very --               psycholo~ically,               I don't think I can.

              7       It would             I'm afraid I might tend to hold it against
0             8      him.       And if his lawyer is telling him that, get a new

0           10
              9       lawyer.

                                              MR. CALVERT:             I'm going to -- I'm going

0           11        to -- I'm going to disagree with you for a second,

                     Ms. Nelson, because I'm somebody who's been -- I've done
0           12

            13        both jobs.           I've been a criminal defense attorney, too.

0           14       And I can tell you that there's a lot of times where you

            15       don't want the defendant on the stand.                                 Okay?
0           16                                And I've been prosecuting long enough now to


0           17       know that very often if the- defendant does get on the

            18        stand, it doesn't help him.                       Okay.       And it's a defense

0           19        attorney's job to know when that might happen and know

            20        that that may be a possibility and tell them,                                   "Shut up."
0           21       okax.

0           22                                And so -- and again, the concerns that you

            23        have about yourself are very natural.                               And I think
0           24        everybody shares those concerns on some level if they're


0           25        in the position that you're in.

                                                         DENISE C.PHILLIPS, CSR
                                                                               But ultimately, the


                                                         OFFICIAL COURT REPORTER
D
_ _____ __ __ ____ ________________________________________ 2_7_2 ND_D_ISTRICT____COURT _----------------------------- -------- -----------------


0
0                                                                                           92



0.-,        1     question is this -- it's kind of like we talked about over

            2     here.    I anticipate the Judge will instruct you that,
[l          3     again, if the Defendant exercises his right and doesn't


0           4

            5
                  testify, you may not consider that as evidence, period,

                  the end.     Is that something -- is that an instruction from

0           6     the Judge you could follow if you realiy look inside

            7     yourself?
0           8                       VENIREPERSON NO. 39:         Yes.

0           9

           10
                                    MR. CALVERT:       Okay.    Thank you, ma'am.

                                    Mr. Pfitzer, what do you think?

0          11                       VENIREPERSON NO. 38:         Yeah, it is an

           12     instruction that I could follow certainly.                But like
D          13     Ms. Nelson said, I fear that subconsciously it will

0          14     influence me.       You know, and I'm not speaking about

           15     specifics, in general.
[J         16                       MR. CALVERT:       Sure.


0          17

           18
                                    VENIREPERSON NO. 38:

                  I mean, it's just -- and I think you said that.
                                                                 That's just a reality.



0          19                       Yes, to answer your question,           I could follow

           20     iti but it would be difficult.
0          21                       MR. CALVERT:       Sure.    Okay.     That's fine.

0          22     The rest of that row, are y'all good?

           23                       Mr. Arias, are you okay with that?
0          24                       VENIREPERSON NO. 37:         Yes, sir.


0          25                       MR. CALVERT:       All right.

                                             DENISE C.PHILLIPS, CSR
                                                                        Last row back


                                             OFFICIAL COURT REPORTER
0----   ________ ----------- _________________ 2_72ND_DIS.TRICT_COURT ____________ . _________________________


[]
}                                                                                                            93



     1     here, everybody good?

     2                             Yes, ma'am, No. 53, is it Draper?

l    3                             VENIREPERSON NO. 53:                 Draper.

     4                             MR. CALVERT:            What are you thinking?
1                                                                       I don't think I could
     5                             VENIREPERSON NO. 53:

J    6     follow that.

     7                             MR. CALVERT:            Okay.       I appreciate that.                I
]
     8     appreciate it very much.                    Anybody else in that last row?

]    9                             MR. GRAY:         What's the number on that?

    10                             MR. CALVERT:            53.

J   11                             All right.          Oh, yes, ma'am, No. 60?

    12                             VENIREPERSON NO. 60:                 I want to make a

    13     comment that,           I mean, if it was my daughter up there on

    14     trial and she was totally innocent, I might not want her

    15     to speak up.

    16                            MR. CALVERT:            Okay.

    17                            VENIREPERSON NO. 60:                  That's because I would

    18     feel that what she might say might make her look guilty,

    19     and that's not fair to her.

    20                            MR. CALVERT:            Yes, ma'am.            Thank you,

    21    Ms. Hudspeth.

    22                            THE COURT:           You've got about three or four

    23    minutes to go.

    24                            MR. CALVERT:            Yes, ma'am -- yes, Your Honor.

    25     I'm sorry.          I apologize, Judge.

                                        DENISE C.PHILLIPS, CSR
                                        OFFICIAL COURT REPORTER
         ________________________________ 2_72 ND___ DI STR I CT_CODR T--·----·----- ----------------------- --- ----·-------------
                                                                                                                      94



           1                                Last thing I want to talk about                               and,

           2       again, this is something that we're not going to spend a

           3       whole lot of time on now, but I want to reiterate

           4       something the Judge said earlier.                             That if myself or Earl

           5       ever ask y'all anything that you're not comfortable

           6       discussing in front of a really big group of strangers, we

           7       can bring you in with a much smaller group of strangers

           8       later on.          Okay?

           9                               But I want to ask y'all, personal

         10        experience, either you or somebody close to you -- and

         11        we're going to focus on negative experience with law

         12        enforcement.            You've been arrested or somebody close to
J
         13        you has been arrested or charged with something.                                         And,

J        14        again, if you're not comfortable discussing it here, we

         15        can discuss it later.                    I just need to know if there's
J        16        something there that we need to talk about.

         17                                First row, show of hands, anybody, anything

         18        that we need to talk about as far as experience with law

         19        enforcement, experience with cops?

         20                                Yes, ma'am?

         21                                VENIREPERSON NO. 1:                   I'd like to discuss it

         22        later.

        . 23                               MR. CALVERT:             Talk later.            Yes, ma'am.             And

         24       you're Ms. Cox, No. 1.                     Thank you.

         25                                Anybody else on that first row?
l1
                                                      DENISE C.PHILLIPS, CSR
                                                      OFFICIAL COURT REPORTER
     --- -- --···- ··-···-·----------------- ----------2-7-2ND-Il:IS'I'R-:IG'I'-GOUR'.I'.- ---- ------------------------ --------·--·----------
n
u                                                                                                                    95




0              1

               2
                                              Second row?

                                              VENIREPERSON NO. 17:
                                                                    Yes, sir, Mr. Holt?

                                                                                   Yes.
D              3                              MR. CALVERT:           Are you okay talking about it?


0              4

               5      talk --
                                              VENIREPERSON NO. 17:                 No,    I'd prefer to



0              6                              MR. CALVERT:           Talk later.           Okay.

               7                              Rest of that second row?
0              8                              Third row, anybody?

0              9                              Last row back there?

             10                               Yes, sir, Mr. Watson?

0            11                               VENIREPERSON NO. 48:                 Speak later, please.


0            12

             13       another one.
                                              MR. CALVERT:           Yes, sir.

                                              We've got a couple more back there.
                                                                                         I ·thought· I saw



0            14                               Ms. Nichols, is it?

             15                               VENIREPERSON NO. 57:                 Yes,     later.
0            16                               MR. CALVERT:           Later~      yes, ma'am.


0            17                               And Ms. Dean?

             18                               VENIREPERSON NO. 54:                 Make a difference if I

0            19       have a lot of family in law enforcement in                               thi~    area?


0            20

             21
                                              MR. CALVERT:

                      difference if -- well, first of all who?
                                                                      It would only make a



0            22                               VENIREPERSON NO. '54:                Sergeant Dean who

             23       works for College Station.
0            24                               MR. CALVERT:           For College Station?                  Okay.


0            25                               VENIREPERSON NO. 54:                 Uh-huh.

                                                               DENISE C.PHILLIPS, CSR

0                                                              OFFICIAL COURT REPORTER
    ____ -- --------- ------------------·-·--------------------2-7-2ND--DISTR-ICT-COUR-T---------·--------- ----   --------- ---------- --- ---


D
0                                                                                                                   96



0                1                             MR. CALVERT:           Okay.       His name is Dean,

                 2      Sergeant Dean?
0                3                             VENIREPERSON NO. 54:                Yeah.


8                4

                 5
                                               MR. CALVERT:           Okay.

                        going to be a witness in this case, but if other police
                                                                                  I don't think he's



0                6      officers come in to testify, are you going to start them

                 7      off more with credibility than anybody else or treat them
0                8      differently than any other witness because of your family

0                 9      relationships?

                10                             VENIREPERSON NO. 54:                 I know a lot of them,
0               11       but I wouldn't --


0               12

                13
                                               MR. CALVERT:           Okay.       Anybody else with

                         experience with law enforcement that we need to talk about

0               14       later?

                15                             Yes 1 sir, No. 20, Mr. Smith?
0               16                             VENIREPERSON NO. 20:                 I work for the police

0               17       department.

                18                             MR. CALVERT:           Okay.

0               19                             VENIRE PERSON NO. 20                  At Texas A&M.


0               20

                21
                                               MR. CALVERT:

                                               VENIRE PERSON NO. 20:
                                                                       Is there anything

                                                                                    I'm not an officer.

0               22                             MR. CALVERT:            Is there anything about the

                23       fact that you work for a police department that -- you
0               24       understand the law requires jurors to -- in assessing


0               25       credibility start everybody off equally, right?

                                                         DENISE C.PHILLIPS, CSR

0
-   ~
                                                         OFFICIAL COURT REPORTER
        ··-- ---· -----·- --··------·--------·------------·-2-7-2ND---:GJ-I-S~RI-GT--GOURT·-------·- -------···------------- ---------------
n                                                                                           97




0
i'
          1                        Could you treat a cop the same way you treat

          2     everybody else until after you hear what they have to say?

0         3                        VENIREPERSON NO. 20:          Yes.

                                   MR. CALVERT:       All right.        Anybody else that
0         4

          5     we missed?

D         6                        Yes, ma'am, No. 39?

          7                        VENIREPERSON NO. 39:          I don't know if I'm
0         8     supposed to say so, but I have a son who was a DPS

0         9     officer; and now he's in the FBI.

         10                        MR. CALVERT:       He's in the FBI.         Okay.    Where

0        11     is he stationed?

                                   VENIREPERSON NO. 39:          He's in Washington.
0        12

         13                        MR. CALVERT:       Washington.        Is there anything

0        14     about the fact that your son is an FBI agent that would,

         15     again, cause you to start a police officer witness off
0        16     with more or less credibility than any other witness


0        17     before you hear what they have to say?

         18                        VENIREPERSON NO. 39:          I don't think so.

D        19                        MR. CALVERT:       Okay.     Thank you, ma'am.


u        20

         21
                                   Anybody else that I missed?

                                   VENIREPERSON NO. 3:          I had a cousin who was

0        22     a police officer in another state, and he was on a stop,

         23     was shot and killed by a felon.
D        24                        MR. CALVERT:       Well, I'm sorry to hear that.


0        25     Was that recent?

                                           DENISE C.PHILLIPS, CSR
                                           OFFICIAL COURT REPORTER
_Q __   --- -- ------------------- -----2-7-2ND--D-I-£~R-I-C.!I'--COUR'T------------------ --------- ---- ------


0
                                                                                                       98



      1                            VENIREPERSON NO. 3:               No.

      2                            MR. CALVERT:           Can we agree that obviously

      3     Mr. Greer had nothing to do with that?

      4                            VENIREPERSON NO. 3:               Yes.

      5                            MR. CALVERT:           Would you agree           w~th    me that

      6     it would not be fair to hold that family experience

      7     against Mr. Greer, right?

      8                            VENIREPERSON NO. 3:               Yes.

      9                            MR. CALVERT:           Could you promise me and

     10     promise the Defense that you're not going to somehow use

     11     the fact that your cousin who was an officer was killed,

     12     use that in any way against Mr. Greer who had nothing to

     13     do with that?
J
1    14                            VENIREPERSON NO. 3:               No.

     15                            MR. CALVERT:           Okay.      You're okay with that?

     16     Thank you, ma'am.

     17                            THE COURT:         Time has expired.

     18                            MR. CALVERT:           Yes, sir.         I thank y'all very
}    19     much for your attention and participation and ask that you

     20     give Earl the same level of participation, and I look
J
     21     forward to working with 12 of you.                         Thank you.

J    22                            THE COURT:         Ladies and gentlemen,                I'm about

     23     to give you a break.                It's going to be a little bit

     24     longer, 15 minutes.               We're going to be in here talking to

     25     some of you one-on-one during your 15-minute break.                                    I'm

                                             DENISE C.PHILLIPS, CSR
}_                                           OFFICIAL COURT REPORTER
          -------------- ------- - -~ ----- ----2~-2N-D--D I-S'J'.RI-G-T-GQUR-'E---- -------------· ----· -------- --------·-·-



1
0                                                                                           99



n         1

          2
               going to ask these to stay outside the door to be ready to

               have your name called to come in and talk to us

B         3    one-on-one.


0         4

          5
                                           The rest of you, leave your cards under your

               seat; and when I excuse you, take a 15-minute break and

0         6    then gather outside the door.                    Hold up just a second.

          7                                Those people that I need to remain outside
D         8    the door now are Juror No. 1, Juror No. 5, Juror No. 17,

0         9    Juror No. 22, Juror No. 24, No. 30, No. 48, No. 53, and

         10    No. 57.

0        11                                The rest of you take a 15-minute break.


0        12

        13
               Thank you very much.

                                           (Venire panel retired.)

0       14                                 THE COURT:   Ma'am, wait outside the door;

        15     and I'm going to call you in.                    You'll be the first one to
0       16     talk.           I tell you what.         Since you're   f~rst,    you can just

0       17     sit right there in the chair.                    Thank you.

        18                                 VENIREPERSON NO. 1:      Yes, .sir.

0       19                                 THE COURT:   Okay.     Let's take up Juror


0       20

        21
               No. 1.          Come on up, ma'am.

                                           (Venireperson No. 1, Kathryn Patricia Cox,

0       22     at bench.)

        23                                 THE COURT:   You mentioned you had something
0-      24
          -          --   ..    --
               you wanted to tell us.
                                     ··-




0       25                                 VENIREPERSON NO. 1:

                                           DENISE C.PHILLIPS, CSR
                                                                    Hello, sir.



0-- -                                      OFFICIAL COURT REPORTER
        ---- -------------- --------------2-7-2N-D-B-I-STRTeT-eOURT---- -------------------- --------------


0
0                                                                                                       100



0              1                            THE COURT:        How are you today?

                                            VENIREPERSON NO. 1:              I just didn't feel
               2

B              3        comfortable talking about this in front of everybody.


0              4

               5       you.
                                            THE COURT:        That's why I wanted to hear from



n              6                            VENIREPERSON NO.          1:     There's an experience

               7       with police, not really me personally; but I guess in a
0              8       way me personally; but my older three sons are in trouble

0              9       with the law.          My oldest son, his name is Heath Hopkins.

              10        I don't know if it matters to say his name; but, anyway,

0             11       he has mood disorder bipolar.                  And in July 2009, he and

                       his girlfriend -- and she has mood disorder bipol~r; and
0             12

              13        they had an argument; and she called me; and then, I carne;

0             14       and apparently, theii            argurn~nt     escalated; and she --

              15                            THE COURT:        Okay.        Let me stop you there.
D             16       You have a son that's had problems with law enforcement.

0             17                            VENIREPERSON NO. 1:             He got tased, and he --

              18                            THE COURT:        Okay.

0             19                            VENIREPERSON NO. 1:             Anyway, my older three
                                                                                               .f)



0            20

             21
                       sons and my brother.

                                            THE COURT:        And you've got other sons that

u            22        have been in trouble with law enforcement?

             23                             VENIREPERSON NO. 1:             Yes.
-~--------- -~ 24
  1
             --- -   -- ----------- ------------·---------------------------------------------- - - - - - - - - -
                                            THE COURT:        Anything e_lse you want to tell


0            25        us?     Could you be fair to both sides of this case?



u- --- --- -
                                                     DENISE C.PHILLIPS, CSR
                                                     OFFICIAL COURT REPORTER
                                             -2 92NB--B-I-S'P-R-I-C'I'--C0URT- · --- ---- -- ---- - --- --- - ----   -- ---- --- ----
                     ~--------------------------------------------------------------~


0
]                                                                                                                                  101


             1                                            VENIREPERSON NO. 1:            I think so.

             2                                            THE COURT:        Any questions from the State?

             3                                            MR. CALVERT:         Ma'am, briefly, do you feel

}            4          like -- you mentioned your son was tased and that kind of

             ·5         thing.               Do you feel law enforcement treated your son
}            6          fairly?

             7                                            VENIREPERSON NO. 1:            Well, they felt
J
             8          threatened as far as from hearing the case.                                     They asked me

             9          to speak, and I gave the best ability, and I watched his

         10             jury trial, and they found him guilty.                                  But it was kind of
1J
         11             hard on me, but I gave the honesty that I saw that I could

         12             see.

         13                                               MR. CALVERT:         So, you --

         14                                               VENIREPERSON NO. 1:            One officer told me to

         15             stand back.                     They thought he was resisting arrest.

        16                                                MR. CALVERT:        Okay.      So, your son went to

        17              trial like this?

        18                                                VENIREPERSON NO. 1:            Yes.

        19                                                MR. CALVERT:        Okay.      Was that here in Brazos

        20              County?

        21                                                VENIREPERSON NO. 1:            Yes.

        22                                                MR. CALVERT:        Okay.      Let's first talk about

        23              the police out there at the scene.                                Okay?      Do you feel

        24              like the police were fair to your son in how they treated

        25              him and what they did?

                                                                       DENISE C.PHILLIPS, CSR
~ --   ~~-        - -   --   ~-   -----   ~-~ -~--
                                                                       OFFICIAL COURT REPORTER
                                                     -- ------- - - --- -2 72N:E>-DrSTRTCT-COl:JRT- -- -- ---
                                                                                                         -~     ~ ~-   -   ~-- ~   -   ~--   ----


}
[l                                                                                                                         102



[]          1                                VENIREPERSON NO. 1:                     I guess they felt

            2      threatened because he was upset, and they felt he was
0           3      argumentative.


0           4

            5
                                             MR. CALVERT:

                                             VENIREPERSON NO. 1:
                                                                        I understand.

                                                                                     I knew he didn't think
'[}         6      he was doing any wrong.

            7                                MR. CALVERT:               I understand.                I'm asking for
 0          8      your opinion.               Do you think the police were fair in what

 0          9

           10
                   they did?

                                             VENIREPERSON NO. 1:                     Well, at the time, I

 0         11      didn't think they needed to tase him; and I was wanting


 0         12

           13
                   them to let me try to talk to him to calm him down; but

                   they wanted me to stand back.                             And it was just a hard time

 [)        14      at that time.

           15                                MR. CALVERT:               I understand.                And then, with
 0         16      respect to the fact that our office prosecuted your son,

 0         17

           18
                   is that something that you feel like is going to be a

                   factor in your mind in hearing this case given the fact

 0         19      that we're the same agency that prosecuted your son?


 0         20

           21
                                             VENIREPERSON NO. 1:

                   think so because I would look at this like a different
                                                                                      I would hopefully not·



 0         22      thing of someone else.                        It's just -- he had mental issues,

           23     mood disorder bipolar, but not on any medicine; and he had
 0         24      an argument his with girlfriend.

 [l        25                                MR. CALVERT:               I understand.
                                                         DENISE C.PHILLIPS, CSR
                                                         OFFICIAL COURT REPORTER
 0------        ----------- ---- '-- ---------·- ------------ --2-9--2 ND -DrS TR:-I-C:T-- -C:OURT---------- -- ----------------- -----------------------



 0
n
'\.-'
                                                                                                              . 103



              1                              VENIREPERSON NO. 1:              They did what they

              2      thought was best at the time.

              3                              MR. CALVERT:          I understand.        And ultimately,


0             4

              5
                     the one question that we have to know from you is:

                     you         would you be able to treat police officers the same
                                                                                                          Can



[J            6      as any other witness?

              7                              VENIREPERSON NO. 1:              Yes, I would treat them
0             8      with respect and listen impartially.

[}            9                              MR. CALVERT:          Okay.      And could you -- are

            10       you coming in here -- am I coming in here as a prosecutor
0           11       in Brazos County at                 a   disadvantage in your mind because of


 0          12

            13
                     the fact that we prosecuted your. son?

                                             VENIREPERSON NO. 1:              No, you would not be.

0           14                               MR. CALVERT:          All right.         Thank you.          That's

            15       all I have.
D           16                               VENIREPERSON NO. 1:               I just wanted to say

 0          17

            18
                     what happened.

                                             THE COURT:          Thank you.       You can take your

0           19       break now.

                                             VENIREPERSON NO.                 Okay.
0           20

            21                               THE COURT:
                                                                        1:

                                                                 Stay with us.

0           22                                (Venireperson No.           1   retired to hallway.)

            23                               THE COURT:          No. 5.
 0          24                               MR. CALVERT:          Earl, we'll stipulate on this

 D          25       guy.      He was pretty clear.
                                                         DENISE C.PHILLIPS, CSR
 f(                                                      OFFICIAL COURT REPORTER
-h/~-   - - - --- ----------- --------·-----·---···---   -2·9-2-ND--BI-STRTCT-CC::>URT----~   --------·---- ------------ ··· -····-····-- ----


 0
n                                                                                                                 104



o.             1                     MR. GRAY:          What's that?

               2                     MR. CALVERT:             No. 5, we'll stipulate on him.

0              3       He was pretty clear.


0              4

                5
                                     MR. GRAY:

                                     THE COURT:
                                                        Okay.

                                                          You agreeable?

n               6

                7
                                     MR. GRAY:

                                     THE COURT:
                                                         Yeah, t_hat's fine,

                                                          No. 5, for the record is excused
                                                                                             Judge.


0               8      for cause.

[1              9                    (Venireperson No. 5 excused for cause.)

             10                      THE COURT:           No. 17.

n            11                      THE BAILIFF:             Do you want me to tell that to


u            12

             13
                       No. 5?

                                     THE COURT:           Yes, No. 5 is excused.                        He can

0            14        leave the courthouse.

             15                      No. 17.
tJ           16                      (Venireperson No. 17, Michael Lee Holt, at


D            17

             18
                       bench.)

                                     THE COURT:           Hello, Mr. Holt, how are you

0            19        today, sir?

             20                      VENIREPERSON NO. 17:                     I'm doing good.                 Thank
0            21        you.

0            22                      THE COURT:           There was something you wanted

             23        to bring up privately?
0            24                      VENIREPERSON NO. 17:                    Yes.


0            25                      THE COURT:           More privately, anyway.

                                                DENISE C.PHILLIPS, CSR
                                                OFFICIAL COURT REPORTER
D---   --- --- - ---                 ------ - ----2-7-2-NB-B-I-S!f-R-I·G.o:I'---eGURT------------------- ------ ----- ------- --- - - --------


[J
0                                                                                                                 105




0             1                             VENIREPERSON NO. 17:                  Yes.      Well, the

              2      question was whether I'd had a bad experience or -- with

0             3      law enforcement, and I've had three.

              4                             THE COURT:           Okay.
G             5                             VENIREPERSON NO. 17:                  And all of them were

'0            6      when I was younger.



n             7

              8
                                            THE COURT:

                                            VENIREPERSON NO. 17:
                                                                 All right.

                                                                                  When I was a teenager

[}
•/
              9      and going to college at Tarleton State University, and I

            10       was going through a little town called Dublin.                                    We had to

n           11       go through Dublin to get to Proctor where the dance hall

[}          12       was.      And I had two other friends with me, and I had a

            13       pickup.        I had loud pipes on it, and the police officer

0           14       stopped me outside of the city limits.                              He and his deputy

            15       asked us to step out of the car.                         He said leave it
'Q          16       running.         He got in and floorboarded my truck, and


0           17

            18
                                            THE COURT:           In the interest of time, we may

                     need to get the details on this later; but let me just

0           19       jump         cut to the chase on this.                     Are those three

            20       incidents, are any one of them going to render you in any
0           21       way unfair to the State in this case?

u           22

            23
                                            VENIREPERSON NO. 17:

                                            THE COURT:
                                                                                  I don't think so.

                                                                 Are you holding any bad feelings
0           24       about that against law enforcement?


0           25                              VENIREPERSON NO. 17:

                                                       DENISE C.PHILLIPS, CSR
                                                                                  No,    I think I'm a


f'(                                                    OFFICIAL COURT REPORTER
-l::::f--------------------- ----------------~-----------------2-7-2-NB--DTSTR-I-CT-C0URT---------------------------------------------------

o
                                                                                           106



         1     pretty good judge of characteri but I will have to say

         2     that every time I get stopped, which is not very often, I

         3     flinch a little bit because I never know what I'm goipg to

}        4     get.

         5                         THE COURT:      I understand.        And you mentioned
}        6     that you had a few problems with the Fifth Amendment, as I

         7     recall -- no
J        8                        VENIREPERSON NO. 17:           No.

         9                        THE COURT:       -- the prior conviction, that

        10     you might hold that against him on the guilt/innocence

        11     issue of the case on trial?

        12                        VENIREPERSON NO. 17:           It would --

        13                        THE COURT:       Can you assure me that you would

        14     not let that influence you in the guilt or decision?

        15                        VENIREPERSON NO. 17:           I think it would

        16     depend on how it was presented.               For example, I mean, I

        17     know what the law is saying, that he's innocent until

        18     proven guilty.

        19                        MR. GRAY:       We'll agree.

l       20                        THE COURT:       Do we have an agreement?
u
        21                        MR. CALVERT:        We do.

J       22                        THE COURT:       We're going to excuse you for

        23     cause, sir.       Mr. Holt, you're free to leave the

        24     courthouse.       You do not have to return.             Thank you very

        25     much.
.J
                                           DENISE C.PHILLIPS, CSR
J-- -- ----- ~- ----- -------- -- - - ----- --~-~-~~~~~~I-~~-~~~T~~~~~~ER__ --- ---·--------- -- ---------- ·---

J
I                                                                                                             107
J


r.             1                             VENIREPERSON NO. 17:               Thank you.

               2                              {Venireperson No. 17 excused by agreement.)
\              3                             THE COURT:         No. 22.

               4                             MR. GRAY:         Which one was that?

               5                             THE REPORTER:            17.

1              6                             THE COURT:         Mr. Holt, No. 17.

               7                              {Venireperson No. 22, Brent Keith Parker, at
1
               8       bench.)

               9                             THE COURT:         Mr. Parker.

             10                              VENIREPERSON NO. 22:               How are you?

             11                              THE COURT:         How are you, sir?

             12                              VENIREPERSON NO. 22:               Fine.
1
             13                              THE COURT:         The prosecutor may have some
)            14        questions for you right now.

             15                              MR. CALVERT:           I don't, Judge.

             16                              THE COURT:         Do you have any questions?

             17                              MR. GRAY:         Yes.     It's Mr. Parker; is that

             18        right?

             19                              VENIREPERSON NO. 22:               Yes.

')           20                              MR. GRAY:         Okay.        Whenever the prosecutor
J
             21        had gone through the Fifth Amendment rights,                            I believe you
~
l            22        had indicated that you had some tendency to want the

             23        defendant to testify --

             24                              VENIREPERSON NO. 22:               Yes.

             25                              MR. 'GRAY:        -~   for whatever.          Is that still

                                                       DENISE C.PHILLIPS, CSR
                                                       OFFICIAL COURT REPORTER
r. --- --   ---- -   --- --------------------------------2 7·2ND--niSTR-r-cT---coURT·--------------------··------- --------------------



l
                                                                                 108


         1   your position?

         2                    VENIREPERSON NO. 22:        That's always been my

         3   position.


0·       4

         5   in way --
                              MR. GRAY:    Would that affect your decision



D        6                    VENIREPERSON NO. 22:        Yes, it will.

         7                    THE COURT:     I'm going to excuse you for
[l       8   cause.    You're free to leave the courthouse.         You do not

o·       9   have to return.

        10                    VENIREPERSON NO. 22:        That's just always
0       11   been one of my pet peeves.


0       12

        13   your candor.
                              THE COURT:     I understand.     Thank you for



0       14                    MR. CALVERT:     Thank you, Mr. Parker.

        15                    (Venireperson No. 22 excused for cause.)
0       16                    THE COURT:     No. 24.


0       17

        18   bench.)
                              (Venireperson No. 24, David P. Mcintyre, at



0       19                    THE COURT:     How are you doing, Mr. Mcintyre?

        20
0       21
                              VENIREPERSON NO. 24:

                              THE COURT:     I'm fine.
                                                          Pretty good.

                                                           Back to -- and,
                                                                          And you?



0       22   again, I don't have any problem with your feelings.             I

        23   just need to know how you feel.           All right?
0       24                    VENIREPERSON NO. 24:        I understand.


0      25                     THE COURT:     That you would have trouble not
                                    DENISE C.PHILLIPS, CSR
_Q ___ ------ ------------_______o:~-~-~-~~~~-~~~~~T~~~~:~~R    ____________ ----------
0'
0                                                                          109



D-.      1   holding the prior conviction against him on the question

         2   of guilt or innocence on this case.
D        3                  VENIREPERSON NO. 24:        I'm not going to say


0        4

         5
             it won't affect me.    I mean, again, it gets back, if it

             were a felony that were not related to this case, I' think

0        6   the bearing would be less.      I'm just trying -- I want to

         7   be honest to him, and I want to be honest to both sides.
[l       8   I still feel like if I heard the facts,        I could still make

0        9   a honest conviction on the facts.

       10                   THE COURT:     But I need to understand that
0      11    you can assure me that it would not affect you on the


0      12

       13
             decision.

                            Now, you're going to be asked to find

0      14    whether he was convicted or not.

       15                   VENIREPERSON NO. 24:        Correct.
D      16                   THE COURT:     If you find that he was

0      17    convicted, is that going to influence you on the decision

       18    of the actual case itself?
[J     19                   VENIREPERSON NO. 24:        I think I could make


0      20

       21
             myself do that.

                            THE COURT:     Okay.   Do you have any

0      22    questions?

       23                   MR. CALVERT:     No, sir.
0      24                   THE COURT:     Do you have any questions?


0     . 25                  MR. GRAY:    Just a couple.

                                   DENISE C.PHILLIPS, CSR
Q_._.·__ ---· -------·----·----0-~·~·~-;~~~:r-~·~~~~T~~~~-~~-ER______________

0
}                                                                                                         110


l                                                   THE COURT:    Go ahead, sir.
                 1
l-       .

                 2                                  MR. GRAY:    I notice that you said that you
J                3         could "make an honest conviction."                 I don't know if that

                           was a Freudian slip or --
}                4

                 5                                  VENIREPERSON NO. 24:      Well, an honest
'l

lJ               6         decision maybe should be the correct one.

J'---~----7-             -·----····--··-·--------   MR. GRAY:    Okay.   And it ' s -- and I
                 8         understand we can't get into the facts just like the

                 9         prosecutor said.

               10                                   VENIREPERSON NO. 24:      I understand that,

               11          too.

               12                                   MR. GRAY:    But if it would affect your

               13          ability in any way to serve on this jury, then we need to

               14          know about that.

               15                                   VENIREPERSON NO. 24:      Correct.

               16                                   MR. GRAY:    so, you would not hold it against

               17          him whatsoever if they first proved beyond a reasonable

               18          doubt he's been convicted?               You would not then let that go

               19          into your thinking as to the possession?

               20.                                  VENIREPERSON NO. 24:      Yes, sir.

               21                                   MR. GRAY:    That's correct?

               22                                   VENIREPERSON NO. 24:      I mean,     I understand

               23          because a lot of time you work with people that don't

               24          necessarily -- you have to separate the action.                       Kind of

               25          like with your kids sometimes, you separate actions.

                                                       DENISE C.PHILLIPS, CSR

    l.
     ,- -- · -- ·-----
                                                       OFFICIAL COURT REPORTER
                         -----·-------------------------2 72ND-D-:r-STR-I-cT--COURT----·----------·· -------- ··---------·------



     ~
                                                                                   111
   J
  ...,
. I
           1                     MR. GRAY:     Absolutely.
   l-
           2                     THE COURT:     Thank you for your candor.        Step
   J       3    outside, and you can go ahead and take your break.

   ~       4                      (Venireperson No. 24 retired to hallway.)
  u
           5                     THE COURT:     No. 30.
   'j

  u        6                     MR. CALVERT:     What was her issue, Judge?

           7                     THE COURT:     Failure to testify.
   J       8                     MR. CALVERT:     Earl, I'll agree if you'll

   ~       9    agree.

          10                     MR. GRAY:     Yes.   That's good.
   ~      11                     THE COURT:     No. 30 is excused by agreement

   ~
   II
          12    for cause.
   !J
          13                      (Venireperson No. 30, Sharon Alice Moorer at
   0u     14    bench.)

          15                     THE COURT:     Madam, the parties have agreed
   ~      16    to excuse you.     You're free to leave the courthouse.           You

   u~     17    do not have to return.        You're Juror No. 30i is that

          18    correct?
   ll
   u      19                     VENIREPERSON NO. 30:        Right.

          20
   ~
                                 THE COURT:     Thank you very much.
   l,
          21                     VENIREPERSON NO. 30:        I thought I had
   R
   0'     22    questions to answer.

          23                     (Venireperson No. 30 excused by agreement.)
   ~      24                     THE COURT:     No. 48.   57 is so far back.      Do

   n      25    you want to just agree on that one?
   u
                                        DENISE C.PHILLIPS, CSR
   ~                                    OFFICIAL COURT REPORTER
   ~---- - ----- --~---------~------~------z-7:2-ND--IJI-STR-I-eT--CCH:JRT---------~----- -----------



   J
                                                                                 112


                                  MR. CALVERT:    Yes, sir.
J.           1

             2                    MR. GRAY:    Yes, sir.
J            3                    THE COURT:     57 is excused.

~            4                     {Venireperson No. 57 excused by agreement.)
~
             5                    THE COURT:     Can we agree on 53?
~
II
u            6                    MR. CALVERT:     I was about to say, Judge, 53,

             7    also.
~            8                    THE COURT:     53 is excused for cause.
 n
 \·
             9                     {Venireperson No. 53 excused by agreement.)
 a
·•

            10                    THE COURT:     Ernie, you can go ahead and
 !l
 llJ
            11    excuse for cause Juror No. 53 and Juror No. ·57.         Those are


 ~
            12    agreed upon.

            13                     {Venireperson No. 48, Jeffrey Matt Watson,
     ~-j    14    at bench.)

            15                    THE COURT:     Come on up, sir.    How are you?
     ~      16    Mr. Watson?


     ~      17                    VENIREPERSON NO. 48:     Yes, sir.

            18                    THE COURT:     You had an issue you wanted to

     ~      19    bring up to us a little more in a private ·setting, right?

     il     20                    VENIREPERSON NO. 48:     Yes, sir.     I wanted to
     u
            21    let y'all know that I had an arrest for DWI about 15, 16

     ~      22    years ago.     I just wanted to let y'all know.

            23                    THE COURT:     That's a misdemeanor.     It
     ~      24    doesn't legally ?isqualify you to serve as a juror.


      ~     25                    Do you have any questions?

                                         DENISE C.PHILLIPS, CSR
      ~--------------- __________________o~!~~~~~r~~~~~T~~~~-:~E~--------------------- ------------
                                                                                   113


        1                     MR. CALVERT:     Do you feel like you were

        2    treated fairly by the police?

        3                     VENIREPERSON'NO. 48:        I do, yes.

        4                     MR. CALVERT:     And by the    D~A.   's Office or

        5    the County Attorney's Office?

J       6                    VENIREPERSON NO. 48:         Yes.

        7                    MR. CALVERT:      Okay.   Is there anything about
J       8    that case that would play any role in your decision in

        9    this case?

       10                    VENIREPERSON NO. 48:         No, not at all.
n
u      11                    MR. CALVERT:      That_'s all I have, Judge.

       12                    THE COURT:      All right.     Stay with us.     Go

       13    ahead and take the rest of your break.

       14                     (Venireperson No. 48 retired to hallway.}

       15                    THE COURT:      So, we have agreed, for the

       16    record, on 4, 5, 17, 22, 30, 53 and 57.

       17                    MR. CALVERT:      And I don't know if we were on

       18    the record earlier, 31 as well, Judge.              Ms. Frederick, was

       19    gone before we started.

       20                    THE COURT:      Yes, 31 is Ms. Frederick.        31 is

       21    excused.

       22                    All right.      Y'all take a five-minute break,
      23     and we'll get started again.

      24                     MR. GRAY:    Yes, sir.

      25                     MR. CALVERT:     Yes, sir.

                                    DENISE C.PHILLIPS, CSR
~---- ----- ----~----------------~~-~-~-~~~~1-~~~-~~T~~~~:~~~--------------- - - - - - - - - - -
                                                                        114
J

       1                   (Short recess.)

       2                   THE COURT:    You ready?

       3                   MR. GRAY:    Yes, sir.

       4                   THE COURT:    Bring them in, Ernie.

       5                   (Venire panel reseated.)

       6                   THE COURT:    Y'all notice we've got a few

       7   empty chairs.    We've excused some of the jurors during the

       8   break after we talked to them.      Here are the jurors that

       9   have been excused so far, that there should be an empty

      10   chair, but there should be no other empty chairs:      No. 4,

      11   No. 5, No. 17, No. 22, No. 30, No. 31, No. 53, and No. 57.

      12   Other than those, do any of you see a vacant chair that

      13   shouldn't be vacant?

J     14                   All right.    I believe we've got everybody,

      15   then.   Let me ask you, the court reporter has requested
J     16   that y'all keep your voices up.      She's having a little

      17   trouble hearing a couple of you, so keep your voice up if
J
      18   you would, please.

J     19                   (Venireperson No. 30 excused by agreement.)

      20                   THE COURT:    Go ahead, sir.

      21                   MR. GRAY:    Thank you, Judge.

      22                VOIR DIRE EXAMINATION BY MR. GRAY

      23                   MR. GRAY:    Well, I apologize if you're not

      24   one of those empty chairs.      I'll see what we can do.

      25                   The prosecutor has already introduced me.       I
                                  DENISE C.PHILLIPS, CSR
~
I
                                  OFFICIAL COURT REPORTER
,--- -·---- ·------------·----- -272ND-IJ-ISTR-rCT-COURT---------~--- ----------
l                                                                                            115



J_            1          want to tell you a little bit more about myself.           My name

              2          is Earl Gray.     I'm with Gray, Granberry and Jones.          We

              3          specialize in criminal cases.        We do some select injury

              4          cases, but primarily we do criminal law.

              5                          Actually, I was raised in the Brenham area,

              6          went to Texas A&M University, graduated and then went to

              7          Regent University Law School.        That's in Virginia Beach,

              8          Virginia.     Has anybody heard of the "700 Club" or "Pat

              9          Robertson?"     It's his school.     Okay.

            10                            Just as the prosecutor indicated, at this

            11           point, if you had to take a vote, what would it be?

            12                           VENIREPERSONS:      Not guilty.

            13                           MR. GRAY:   Not guilty.      Because at this

            14           point, he's only accused.     Okay.     David Greer is only

            15           accused.    This is the first time we've had an opportunity

            16           to test the evidence in the case.        Okay.

            17                            Let me ask you this -- and I'm going to do

            18           my very best to get you out of here by lunch.          Okay.        So,

            19           I'm going to speed up on some things, but I don't want to

            20           rush over things that are important as well.

            21                           Who .out there would rather be somewhere

            22           else?

            23                            (Show of hands.)

            24                           MR. GRAY:   I probably shouldn't raise my


~                        hand because this is what I do for a living.          But we're
            25

                                                DENISE C.PHILLIPS, CSR
                                                OFFICIAL COURT REPORTER
~--~                - - - - - - - - - - --- --- ---2-7-2-ND-BI-ST-RI-C-T-GG:U-R-T-~------------· -------------
       --- - - - - - -

                  ~------------------------------------------------------~

1
                                                                                        116



            1     going to get you out of here as soon as we can today.

            2                        And if you are selected, we don't anticipate

            3     this is going to be a very long trial.           As the Judge

            4     indicated and the Prosecution, you know, Wednesday, maybe

             5    Thursday.        So, a day, day and a half is probably about it.

             6    Okay.

             7                       As the prosecutor also indicated, you're
J            8    only decision is going to be guilt/innocent.            You're not

             9    going to have to be around -- stick around for any of the

           10     punishment phase, if we get there.          Okay?

           11                         Now, after the Prosecution's voir dire, who

           12     out there, though -- you need to be honest with

           13     yourself    ~-    who out there believes that Mr. Greer has been

           14     convicted of a felony?         All that talk about a felony

           15     conviction.       Anybody?

           16                        VENIREPERSON NO. 11:     Well,   I would make the

           17     assumption          I was making the assumption that the case

           18     would not have been brought up had that not been the

           19     foundation already established.

           20                        MR. GRAY:    Okay.   And I'm not going to pick

           21     directly on you-all -- and I don't fault the Prosecution.

J
           22     I think it's just kind of the way it sort of went.              But

           23     does everybody understand that there's 'been no evidence
~          24     that's he's been convicted of any felony?           Does everybody

           25     understand that?
'l

      .                                         DENISE C.PHILLIPS, CSR
                                               OFFICIAL COURT REPORTER
l    --- ·- -----·-- -·---------'------------2-7-2ND-D-IBTR-I-CT-C0URT------------------- --·--- -------


1
0                                                                                           117



0-        1                        Does everybody also understand that's an

          2     element of the offense?            Okay.     And so, if they do not
0         3     prove beyond a reasonable doubt that the person is


0         4

          5
                convicted of a felony -- of a felony, what must your

                verdict be?

0         6                        VENIREPERSON NO. 8:            Not guilty.

          7                        VENIREPERSONS:          Not guilty.
0         8                        MR. GRAY:      That's even before we get to

D         9     possession stuff.         Does everybody understand that?

         10     Anybody have any problem with that?

0        11                        VENIREPERSONS:          No.


B        12

         13
                                   MR. GRAY:

                                   All right.
                                                  Okay.

                                                    I want to talk a little bit

0        14     about the burden of proof.             I use this chart, and I'll

         15     kind of point to            I don't want to step on the
0        16     Prosecutor.       It's sort of a gradation.            You know, we don't

0        17     have a definition anymore for beyond a reasonable doubt.

         18     The court system has said that -- and the cases have said

0        19     that we're going to leave it up to you guys to decide what

         20     that level of proof is.           So, about all we can do is
0        21     compare it to other things.             Okay?

0        22                        At the very bottom, of course, no evidence.

         23     That's a pretty easy one, right?                 If they bring no
0        24     evidence, what does the verdict have to be?                   Not guilty


0        25     obviously.

                                              DENISE C.PHILLIPS, CSR
                                              OFFICIAL COURT REPORTER
0-----        ---·· ----------------------:--2-7-2 NB--DI-S'I'R-I-eT-e0URT--------------------- -----------------



D
0                                                                                  118



0-
:
        1

        2
                               Scintilla, you hear that in legal case law,

             that's any amount of evidence.
G       3                      Reasonable suspicion, that's a higher level


0       4

        5
             of proof.     That's enough -- that's what an officer needs

             to stop a vehicle, talk to you, things of that nature.

0       6                      Probable cause.           Probable cause is a level

        7    of proof that an officer needs to arrest a person.                Okay.
[J      8    Doesn't need beyond a reasonable doubt.               Doesn't even need

0       9    a preponderance.         Okay.     But they do have to have probable

       10    cause.   Okay.
0      11                      But does an arrest equate to a guilty


8      12

       13
             verdict in a jury trial?

                               VENIREPERSONS:        No.

0      14                      MR. GRAY:        It doesn't.    And can you see


u      15

       16
             you know,

             arrested.
                         sometimes, you know, an individual may be

                           For example, in DWis, this happens sometimes.

0      17    A person is arrested.            They go to jail.    Then, we have a

       18    jury trial.      Okay?     Maybe the person is found guilty.

0      19    Maybe they're acquitted.            But at that point, isn't the

       20    focus a little bit different on the streets?
0      21                      Wouldn't we want the level of proof in a DWI

0      22    to be beyond a reasonable doubt before you could arrest

       23    somebody?     No, we wouldn't.         We want to get   th~m   off the
B      24    streets, right?      We want to       ~rr   on the side of caution.

0      25    Does everybody see that?            Okay.

                                        DENISE C.PHILLIPS, CSR
_Q_ --·--- -- - ----·---· _____________                                                                                                 119



          1                          But I just want to make sure you see the

          2     distinction between those.

          3                          Preponderance, that's the level of proof

          4     that you have to have in a civil case.                      What level of

          5     proof is that, anybody?

          6                          VENIREPERSON NO. 11:             The greater weight of

          7     the evidence.

          8                          MR. GRAY:        The greater weight of the

          9     evidence sounds like what?

        10                           VENIREPERSON NO. 11:             51 percent.

        11                           MR. GRAY:        51 percent or more likely than

        12      not.     Okay.      Millions of dollars in verdicts awarded every

        13      month in this United States of ours under that level of

        14      proof, that 51 percent.


r:      15

        16      see in CPS cases.
                                     Clear and convincing, that's a standard you

                                             That's a level of proof that's

r:      17

        18
                necessary for basically the government to take away your

                child.      Obviously, a higher level of proof.                      That is

~i      19      defined as a firm belief that the allegations are true.

        20      Well, that's pretty convincing, isn't it?                       A firm belief

        21      that the allegations are true?                  Is that enough?          It's not.

        22                           What does the level of proof have to be?

        23                           VENIREPERSON NO. 9:            Beyond a reasonable

        24      doubt.

        25                           MR. GRAY:        Beyond a reasonable doubt.               Okay.

                                                  DENISE C.PHILLIPS, CSR
                                                  OFFICIAL COURT REPORTER
     · - - ·- --- -- · -- -- ·· ---·--- ··-·-··· --2-7·2ND··-DrSTR-ICT--COURT·-C -
0                                                                                    121



0        1     got her a set that automatically turned off.

         2                      But do you see how you might have had that
0         3    hesitation in your mind?       She had that hesitation.         It's a


B        4

          5
               hesitation I'm talking about.

               to,
                                                      Okay.     It's a hesitation as

                     "Hmmm, I wonder if I know at that level of proof

0        6     beyond a reasonable doubt that the person committed the

          7    offense."    Okay?    It's that hesitation I'm talking about.
0         8    And does that go to each and every element or to some of

0         9    the elements?

        10                      VENIREPERSON NO. 11:          All of them.

0       11                      MR. GRAY:    All of them, okay.         And that's


0       12

        13
               why I wanted to make that distinction between the felpny

               part.   That's an element.      You cannot go in assuming that

0       14     anyone has been convicted of a felony.              You have to assume

        15     that they have not been.       Does everybody agree to do that?
0       16                     VENIREPERSONS:        (Nods heads.)

0       17                     MR. GRAY:     Okay.     And then, the other

        18     elements, it's the same standard.           Okay.

0       19                      So, at the end of the day, if you think he

        20    may have done, is that enough?
0       21                     VENIREPERSONS:        No.

[j      22                     MR. GRAY:     May have done it?

        23                     VENIREPERSONS:        No.
8       24                     MR. GRAY:     How about probably did it?

0       25                     VENIREPERSONS:        No.

                                       DENISE C.PHILLIPS, CSR

0"~:- - --- -------------------------0--c~~-~-~~~~I-~-~~~~T R!!~~~~-R ----------·--- ---------------

0
0                                                                                      122



0          1                      MR. GRAY:     Probably is the preponderance.

           2    Even a firm belief that the allegations are true,                is that

n          3    enough?


0          4

           5
                                  VENIREPERSONS:

                                  MR. GRAY:     No.
                                                       No.

                                                       This is critically important

0          6    stuff.    And I said this to the last jury I picked.                If I

           7    could just get 12 people, the first 12 that will agree to
0          8    follow that rule, I'm fine.           That's how important that is.

0          9                      My concern is that it sounds all great in

         10     theory; and then, we get back there; and we don't follow

0        11     that rule.      Okay?    We have to know about that now because

         12     once you get in this box, okay, it's too late.                Okay.
0        13     You're going to be sworn as the prosecutor said, to take

0        14     an oath to follow the law.

         15                       And can you see the problems?           You know,
0        16     without hurting your conscience, are you going to be able

0        17

         18
                to do that if you can't follow the law.

                have problems.
                                                                     You're going to

                                     And then, what's the possibility that

0        19     could occur if you can't come to a decision one way or the

         20     other?    What happens?       It's a mistrial; and then what do
0        21     we have to do?       We have to do the whole thing over again.

0        22

         23
                                  So,   you know, I'm not trying to convince you

                to come up with reasons to get off this jury.                If you want
0        24     to be on here, we want you on here.             But if there's an


0        25     issue that we need to know about, then you need to tell us
                                                    DENISE C.PHILLIPS, CSR

0. - -                                              OFFICIAL COURT REPORTER
         --------- ~---- -----------· --------------2-7-2ND-DI STRI-C-T-COURT--- ----------- --------------


0
0                                                                                                                    123




0-.           1      now.      And at the end, I'll give you that option to raise

              2      your hand if there's something that we missed.

fl            3                              Okay.        All right.          Any fans of the "Andy

                     Griffin Show."
0             4

              5                               (Show of hands. )

0             6                              MR. GRAY:           Let's say this is a DWI case.

              7      And we try a fair number of alcohol cases -- go figure,
0             8      right, in a college town.                      That's a lot of our clients

0           10
              9      that hire us.             Let's say that they prove beyond a

                     reasonable doubt the elements.                          Person was driving.                  They

0           11       were intoxicated.                  They were falling down drunk, above a

            12       .OBi but they didn't prove -- they left out the element of
0           13       in a public place -- has to be in a public place.

0           14                               What would your verdict be if they didn't

            15       prove that one element?
D           16                               VENIREPERSONS:              Not guilty.


0
                                                    '
            17                               MR. GRAY:           Not guilty.           But what if he's

            18       like the town drunk.                  Who's the town drunk in Andy

0           19       Griffin?

            20                               VENIREPERSONS:              Otis.
0           21                               MR. GRAY:           Otis.       Barney was probably_my

0           22       favorite character, and that's what I like about it.

            23       Black and white television.                        So, let's say if it was Otis.
0           24       Otis is the town drunk.                     For those of y'all who don't know


0           25       the show, he would actually sleep in a cell.
                                                          DENISE C.PHILLIPS, CSR
                                                                                                     He'd let


l) .                                                      OFFICIAL COURT REPORTER
1:j- --· ·-- ---· -· ____:._ __ _:_·-------------------2-7-2NI~-B~-S-'I'-R-I·G-'F--GOUR-'I'~---_:_ _________________ - - - - - · c · - - - - - ·


u
0                                                                                     124



0       1   himself into the cell and sleep it off and wake up the

        2   next day.
0       3                    So, let's say this guy is drunker than Otis,


0       4

        5
             falling down drunk; but they didn't prove that one element

             in a public place.     Would your verdict still be not

0       6   guilty?

        7                    VENIREPERSON$:          Yes.
0       8                    MR. GRAY:     But what if this is his twentieth

0       9   DWI and this guy is going to kill somebody, same decision?

       10   Does it make any     differenc~whether               it's a traffic ticket
0      11   or murder?     No.   Ironically,     y~sterday          I had a traffic


0      12

       13
            ticket set at the same time-that I had a murder case set.

             I sent one of our partners, Dan, to take care of the

0      14   ticket case;· and I took care of the murder case.

       15                    But the level of proof is the same in both.
0      16   Does everybody see that?        Okay.             These Constitutional
                                                 .

0
                                                     '•   .
       17   rights are imp·ortant for everybody, okay; for any crime.

       18   Does everybody see that?        Okay.

0      19                    All right.     And, you           k~ow,   if you are

       20   selected as a juror, you know, I want you to stay back
0      21   there as long as it takes t6 come to the right decision,

rJ     22   whate~er    that may be.     Okay?       If your decision -- if

       23   you're convinced beyond a reasonable doubt as to all the
0      24   elements, what is your duty?

0      25                    VENIREPERSONS:          Guilty.

                                   DENISE C.PHILLIPS, CSR
_Q ________ -----------,---------~~-~~~~~~1~~~-~-~T~~~~~~-ER______________,_____

0
0                                                                               125



0-       1                     MR. GRAY:    You•re duty bound to convict,

         2    guilty.
0        3                     On the same accord, if one of the elements

              are not proven beyond a reasonable doubt, what•s your
0        4

         5    oath; or what do you have to do?

0        6                     VENIREPERSONS:     Not guilty.

         7                     MR. GRAY:    Not guilty.     Okay.   And that•s
rJ       8    why I say stay back there as long as it takes.

0        9                     Something magical happens right about 5:00

        10    p.m. in jury trials.      It•s interesting.       What could that

0       11    be?     Why do we have so many jury verdicts at 5:00 and

        12    5:05?     Any ideas?
0       13                     VERNIREPERSON NO. 6:       Folks want to go horne.

0       14                     MR. GRAY:    Yeah, we•ve got to go horne.

        15    That•s what we call a compromised verdict, right?           Would
1J      16    that make you a little       sus~i~ious   a little bit, right?

0       17

        18
              Okay:     Maybe it•s just a coincidental timing.        I don•t

              know, but the long arid short of it is I just want you to

0       19    stay back there as long as you want.

        20                     The Prosecutor did a really good job I think
0       21    on the Fifth Amendment, going through that.           And you

0       22    notice the seats.      Some of the folks are excused because

        23    of that issue.     I just want to make sure we didn•t miss
0       24    anybody.     Dbes anybody out there that we may have missed


0       25    on the Fifth Amendment feel that if they do not hear from

                                     DENISE C.PHILLIPS, CSR
-Q-------------~ -------------------~~~~-~-~~~T~~~~~T~-~~~~~~~-------------- - - - - - - - - - -

0
n                                                                               126



Q_      1      Mr. Greer, they would hold that against him in any way?

        2      It would enter into your judgment as to gtiilt or innocence
0       3      in any way, even 1 percent?      Anybody?


0       4

        5
                                Okay.   He gave a few examples of why a

               person would not -- might not want to testify.          One of

0       6      them I found interesting was maybe on the advice of


u       7

        8
               counsel.

                                Okay.   I tried a case, it was a public

0       9      intoxication by a guy by the name Doug Supernaw was the

       10      defendant.     Does anybody know who Doug is?       He's a country

0      11      western singer.     He was actually really    bi~   in his time,


0      12

       13
               but he's had some pioblems since, and he's been in the

               media a lot.

0      14                       We were trying the case down at the

       15      municipal court; and he was going to testify, every
0      16      anticipation he was going to testify.        There was news

0      17.     media there and cameras, the reason I believe because he

       18      was going testify.       I was actually going to have him sing

0      19      the song that he said he was singing.        That's why he had


0      20

       21
               that breach of the peace, and he was arrested.

               did not end up doing that.
                                                                       Okay.

                                               He did not testify, and it was
                                                                                I



0      22      because I did not believe the State had proven their case

       23      beyond a reasonable doubt.      Okay.
0      24                       And so, can you see how that may be a


0      25      strategic decision.      I can assure you he wanted to

                                          DENISE C.PHILLIPS, CSR
_g ________                               OFFICIAL COURT REPORTER
              ----·-------------------272ND--DTSTRTCT-COURT _____________ ---------


D
n                                                                              127




D-         1   testify.    Doug loves to talk to the media, and he would

           2   have loved to sing.      I can tell you that.    It would have

O          3   been   intere~ting.    It would have been fun.   But I didn't

               think they had proven their case beyond a reasonable
0          4

           5   doubt.

0          6                   So, can everybody see how that may be a

           7   strategy.    Okay.    And just like the Prosecutor alluded to,
[]         8   you know, what's the No. 1 fear outside of the IRS, I

0          9   guess?

                               VENIREPERSON NO. 1:     Might self-incriminate
          10

0         11   yourself.

          12                   MR. GRAY:    Yeah.   Public speaking,· right?
0         13   Does anybody want to stand up here and do this?        No.    As·

0         14   the Prosecutor alluded to, even if you're called on, .that

          15   makes you feel maybe a little bit uncomfortable.        I'm done
D         16   with that, right?      I'm not in school anymore.    Okay.    And·


0         17

          18
               so, that's why we leave you that option i£ you want to

               talk up there at the bench.      We can visit with you.      Okay.

0         19                   Let's talk about witnesses.      I anticipate

          20   there's going to be a few witnesses.       I don't think it's
[]
-------



0         22   But let me ask you this.      I have to ask some of these in

          23   very specific wording because that's how the case law or
0         24   the law instructs me to ask these.       Okay?


0         25                   Would anyone automatically disbelieve a
                                       DENISE C.PHILLIPS, CSR
_g_________ -------------------~~~-~~-~~~~-~~~~~T~~~~-~~~~-----------------          --------------



0
n                                                                                                              128



[)           1      witness because they had been convicted of a crime if they

             2      testified?          Automatically disbelief a witness because they

0            3      hadbeen convicted of a crime?                        Anyone?

                                           Can a person who has been convicted of a
D            4

             5      crime still tell the truth?

0            6                             VENIREPERSONS:             (Nods heads.)

                                        - MR. -GRAY: ---Yeah--;- -Now-;- once they take· the
[]           8      stand and they start testifying, obviously, you can make

0            9      your own decision as to credibility.                           And who makes

           10       while we're on that, who makes that decision as to whether

0          11       somebody's telling the truth or not?                           Is it the

                    Prosecutor, me, the Judge?                    Who makes that call?
0          12

           13                              VENIREPERSONS:             The jury.

D          14                              MR. GRAY:         Yeah, the jury does.                 Okay.       We

           15       don't make that call.                 You guys decide whether an
D          16       individual is telling the truth or not.                             If something just


0          17

           18
                    didn't make sense, why would that be?

                    telling the truth.               Okay.
                                                                                    Maybe they're not



0          19                              I mean,      I'd like to think that everyone that

           20       takes the oath would tell the truth, right?                               Wouldn't it
0          21       be a wonderful world?                 Does that always happen?

0          22                              VENIREPERSONS:            No.

           23                              MR. GRAY:         No, it doesn't.             Okay.-
0          24                              All right.          We talked a little bit -- I


0          25       think we've talked some on law enforcement, so I won't

                                               DENISE C.PHILLIPS, CSR
r~l                                            OFFICIAL COURT REPORTER
1::}----- - ------ -~- ~~-~---------~---------~~2 '7-QN-B --B-I-S'I'-RI e'J'~-eoURT-------~---------------------- ----------------------


0
0                                                                                 129



0-       1     spend a lot of time on that.           But let me ask you this one

         2     question.    Again,   I have to ask it in a specific way.

0        3                      Who believes that a police officer, if


0        4

         5
               called to the witness stand, would always tell the truth?

               Who out there believes a police officer who's called to

0        6     the stand, takes the oath, would always tell the truth?

         -7-                   -sometime·s -I -get none:·-- Sometimes· I_- get ·a- lot
[]       8     on this one.

0        9                      Anybody?    On the first row, believe a police

        10     officer would always tell the truth?

0       11                      Second row?     Even Mr. Smith, you're a


0       12

        13
               security, right?

                                VENIREPERSON NO. 20:        Right.    I would say

0       14     no, that's not necessaiily they would all tell the truth.

        15                      MR. GRAY:     Okay.    Does the government make
0       16     mistakes sometimes?


0       17

        18
                               VENIREPERSON NO. 20:

                               MR. GRAY:
                                                           Absolutely.·

                                              So, would you wait until you

0       19     heard all the testimony?        Would that be fair to say?

        20
0       21
               Okay.   Would everybody agree with that?

                               VENIREPERSONS:         (Nods heads.)

0       22                    --MR. GRAY:     All right.     We've already really

        23     covered the felony conviction, so I'm not going to go back
0       24     ovei that.     I do want to talk a little bit about the

[J      25     possession and the ownership.

                                      DENISE C.PHILLIPS, CSR
_g_:________ ~--------------------------0~!~-~-~~~~-~~~~~T~~~-~~~~-R______________ -------~----

0
D                                                                                             13 0



[J          1                         The Prosecution spent a lot of time on

            2       possession.      I think they did a great job; and so, I'm not
f]          3        going to spend a whole lot more time.             I may sort of flesh


0           4

            5
                     out some of the same things with y'all.

                                      One, we had a lot of talk about ownership.

0           6        Does everybody understand ownership, that does not equate

            7        to possession?
0           8                         VENIREPERSONS:         (Nods heads. )


0           9

           10
                                      MR. GRAY:      Okay.     I can own something.

                     can own this, hand it to you; and you willfully take it.
                                                                                          I



0          11       Are you now in possession of it?

           12                         VENIREPERSON NO. 12:         Yes.
0          13                         MR. GRAY:      Yes.     Otherwise, how would we

0          14        ever -- how would they prosecute drug cases?                It's

           15       manufactured, right?          It's distributed; and then, it goes
0          16        from big amounts into smaller amounts where you have the


u          17

           18
                    street dealers ..     Okay.

                                      Does everybody see that, that the street

0         19        dealer, he may not own the narcotics, right?                 He_may be


·o         20

           21
                    holding it for a higher            a higher up; but do you see how

                    that person is still in possession of it?                 Does anybody

          22        got any problems with that?

           23                         VENIREPERSONS:         No.

          24                          MR. GRAY:     Okay.      Ownership does not equate

          25        to possession.       Okay.    We had the house example, which I
                                             DENISE C.PHILLIPS, CSR
fl                                           OFFICIAL COURT REPORTER                                       . '
SJ------- ------   ---------------------------2 7 2ND--nr-sTRTCT-COlJRT ______________________ ----------------



0
                                                                                 131



      1      think was real good.        I think ii was -- was it, Ms. Welsh?

      2      You had some issues or some problems with a roommate; is

      3      that right?

      4                         VENIREPERSON NO. 9:        Uh-huh.   Yes, sir.

      5                          MR. GRAY:   Okay.   There's a lot of marijuana

      6      in this community.        More so than I guarantee you most of

      7      you folks would ever want to know.             I know, they know,

      8      because we prosecute and defend these kinds of cases.

      9      Okay.    So, that's a common deal in college-type

     10      situations, and I've had people that have even had prior

     11      convictions have gone straight and what are their

     12      roommates doing?        They're still continuing· to smoke

     13      marijuana or use marijuana.          And that is a problem.

     14                          But it falls down io the facts of the case,

     15      right?     Just like the Prosecutor :said, it would be one

     16      thing if    ~he    marijuana was in an open area, right?        It was

     17      on the dining room table.         Everybody had access to it.

     18      Could you see how multiple people might be in possession

     19      of it?     Okay.

     20                          What if it was   hidd~n    in the roommate's

     21      closet in her purse?        Could you see how the other roommate
                                                      '
     22      would not have possession of that?            Does that make sense?

     23      Okay.

     24                         What if, though, the other roommate knew

     25      about it?     Is that enough?        Knew the other person had the


r--------                              DENISE C.PHILLIPS, CSR
            ---------------------0~-~-~~~A~I~~~~~T R~~g:~ER ___________________
0                                                                                132


n
u       1   marijuana in their purse in their closet, is that enough?

        2   No.     Okay.   You have to knowingly possess it.            Okay.
D
-I·'    3                     Juror No. 10, Mr. Smith?


0       4

        5
                              VENIREPERSON NO. 10:

                              MR. GRAY:
                                                           Yes, sir.

                                          Reach under your chair for me, if

0       6   you could, all the way back.           Okay.    You've got to keep

        7   going.     Anything back there?
0       8                     VENIREPERSON NO. 10:         If I can get to it.

u
n       9

       10
                              MR. GRAY:   All right.

                              VENIREPERSON NO. 10:
                                                            What is that?

                                                           Either a kilo of

0      11   cocaine or a box of Kleenex.


0      12

       13
                              MR. GRAY:   That was the same kilo of cocaine

            or box that was sitting right up here.               Well, come on now.

0      14   Y'all saw him sit it here.        Didn't you wonder where it


:o     15

       16
            went?

            down?
                      Didn't you check under your chair before you sat




D      17

       18
                              VENIREPERSON NO. 10:

                              MR. GRAY:
                                                           No.

                                          Kind of set him up.           I made sure

0      19   it wasn't any of the females because you put your purse

            under there, and you might have saw it.               But does
0      20

       21   everybody see the point I'm trying to make?                Do you always

0      22   know necessarily what's in your house or what's in your

       23   car if others have used it?        Who out there has kids that
0      24   drive?


0      25                     (Show of hands . )

                                    DENISE C.PHILLIPS, CSR
-8-----~-- ----------------~0-~-~~~~~~T~~~-~-~T~~-~g~~-E_R______________ ----------

u
0                                                                                    133



n. _     1

             sometimes?
                              MR. GRAY:     Do they use your vehicle

                            Each time when they get home do you check
         2
p
.,:;J    3   their vehicle?     No?     Some folks might.          So, can you be


0        4

         5
             assured if you then take the victim to go fill it up with

             gas that you know every single belonging in there?                No.

0        6                    Okay.     So, does it -- does it depend on the

         7   facts?   Okay.    We don't get to talk about the facts here,
0        8   but I can assure you that's all we're going to be talking

0        9   about, or that's most of what we're going to be talking

        10   about in a criminal case.           Okay.       So, you will get to hear

0       11   all that.     All right.


0       12

        13   Objections.
                              All right.        Talked about credibility.

                              If either side feels that the other side is

0       14   not playing by the rules or it's not going the proper

        15   predicate or something of that nature, then we can object.
0       16   You've seen that on TV shows or whatnot.


0       17

        18
                              You know, it's something that we have to do.

             Both sides have to do that.           Is that anything that you
[}      19   would -- I apologize.        I know it's distracting, and we'll

        20   try to keep it to a minimum, but is that anything that any
:o      21
                                                         '
             of you-all would hold against me and even more importantly

0       22   against my client, Mr. Greer?           Anybody?

        23                    Do you understand why that's something that
D       24   I would have to do?        Okay.     You know, if you were on -- if


0       25   you were the accused, would you want your lawyer to

                                      DENISE C.PHILLIPS, CSR
Q~------- ----------~--~~-~-~~~~~-I-~~~~-~T~~~~:~~-------·---11~-------

0
n
L_.
                                                                                          134



[l-  __)
                 1       object?     Of course.

                 2                          All right.   Let's talk a little bit about

n                3       technicalities.         Let's say that we have a burglary of a

                 4      home, and they allege in the indictment -- does everybody
D                5      know what an indictment is?          I teach criminal procedure at

0                6      Blinn to some legal assistants/ and we're going through

                 7       informations and indictments.
0                8                          An   indictment is basically a piece of paper.


0                9

                10
                         It's pink.        It's the formal charging instrument that the

                        State uses to charge an individual with a crime.          The

0               11      State of Texas -- not all states -- but in the State of

                12      Texas, you have a right to an indictment on any felony
0               13       case.     Okay.     It spells out those elements that they have

0               14      to prove.      Okay.

                15                          Let's say in the indictment, that this is
0               16      the burglary of a habitation, burglary of a home case; and


 0              17

                18
                        they allege that the person broke into this home; and they

                        stole a VCR.        That's what the indictment says.

 0              19                          They get their witnesses.    They come in.

                20      The police officer testifies.         The owner of the home
0               21      testifies, and he testifies that, yeah, something was

0               22      stolen.      It was my DVD player.     Then they rest.

                23                          Now, have they proven beyond a reasonable
 8              24      doubt the person broke into the house and stole a VCR?


 0              25                          VENIREPERSONS:   No.

                                                   DENISE C.PHILLIPS, CSR
 lr
-;
                 .
           --~----·~
                                                   OFFICIAL COURT REPORTER
                       ~--~-----~~~--~----2-7-2ND--D-I-£'I'-R.I-C-'I'-GOU.RT~~~--~----~--~---   -------


     0
n                                                                                 135



0       1                     MR. GRAY:      So,   what would the verdict have

        2    to be?
[]      3                     VENIREPERSON NO. 11:           Not guilty.

                                                                       Isn't that
0       4

        5
                              MR. GRAY:

             just a technicality?
                                             Not guilty.

                                          Isn't that lawyering?
                                                               Okay.

                                                                       I mean, they

0       6    still broke into the house, right?              Why not just convict

        7    ~he   guy?   Because the big stuff they proved, right?              They
0       8    proved he broke into a house.            So,    do we really care what

0       9

       10
             he stole?

             stuff?
                           Is that a technicality, or is that important



0      11                     Upstairs in the 36lst I was trying a case.

             I think it was two years ago, and the Judge said -- I
0      12

       13    think he had heard it from another lawyer -- "that those

0      14    technicalities," he said,        "I call those the Bill of

       15    Rights."     Okay.   So,    are they technicalities?          Yeah, but
0      1.6   they're a big deal.         Does everybody see that?

0'     17                     VENIREPERSONS:         Yeah.

       18                     MR. GRAY:      Okay.     You know, if we start this
h

u      19    sliding slope; and we don't take this oath seriously; and


[J     20

       21
             we dori't hold the State to the burden, I mean, what's

             next, right?

0      22                     I mean, I want you to just envision if a

       23    .person is wrongfully accused.           You know, wouldn't you want
B      24    the level of proof to be beyond a reasonable doubt and


0      25    that that jury follow the law?            Wouldn't you want that?
                                        DENISE C.PHILLIPS, CSR

-Q---------~-------------~--~~-~-~-~-~~~~-~-~~~~T~~~-~-:~~R-----~~----~-11-----~~-
0                                                                                 136



u
tn
               1

               2
                   Okay.   That's all we're going to ask you to do.

                                  Okay.     The Judge is going to give you -- you
A   " ..'!     3   get to hear the facts; and the Judge is going to give you

               4   the law, okay, on how you apply that law to the facts of
B              5   the case.   So, there won't be a bunch of questions.       All

[J             6   you have to do is follow that law, and that's what we're

               7   asking you to do.
n
,_-
               8                  All right.     I want to talk to a few

0              9

              10
                   people -- as the Judge     indidat~d,


                   the jury, it's -- this is Juror No. 1.
                                                           the folks that end up on

                                                                 So, you're in the

D             11   hot seat.   Okay.    And then whoever is left over, we start

              12   here, and it's 1 through 12.      Okay.    So, the back row,
0             13   Juror -- is it 60?      How do you say your name?

[1            14                  VENIREPERSON NO. 60:       Hudspeth.

              15                  MR. GRAY:     You're the least likely person to
:o            16   be on this jury.     Probably the whole back row because we

0             17

              18
                   just won't get to you.

                   ten strikes.
                                               We'll run out of strikes.

                                  They get ten strikes.
                                                                            I get

                                                             Ten and ten is 20.
r-r.
u             19   We've got to have 12 people on the jury, so where does it

              20   stop?   The first 32.     Well, there may be some issues
D             21   because we sometimes double strike, but that's pretty

0             22   close to the way it works.

              23                  Let me ask some other folks.
B             24                  Ms. Cox, you worked at -- do you work at


D             25   Wal-Mart currently?

                                           DENISE C.PHILLIPS, CSR
_g~                                        OFFICIAL COURT REPORTER
'        .---~-II-----------------2-7-2-NB-B:I:-S-'I'R-Fe-T-e0HRT-------------I-------




·o
0                                                                             137



o.       1                    VENIREPERSON NO. 1:     Eighteen years cashier.

         2                    MR. GRAY:   Eighteen years.     Wow.    You were
D        3    probably there when I was there.       I worked at the Super

         4    Center; and then, before it was the Super Center, and

         5    then, I also worked at the College Station store; and

0        6    then, I went to the home office after college.

         7                    Any question that the Prosecutor asked or I
D        8    asked that you need clarity on 'at all, or is everything

0        9    other than what we-talked about at the bench?          You think

        10    you can be fair to both sides in this case?
G       11                    VENIREPERSON NO. 1:     Yes, sir.


0       12

        13
                              MR. GRAY:   Let me see.

              were a teacher in Chapel Hill?
                                                          Ms. Nelson, 39, you



0       14                    VENIREPERSON NO. 39:      Yes, sir.

        15                    MR. GRAY:   Okay.   Do you know a guy by the
0       16    name of Doug Hone?

0       17

        18
                              VENIREPERSON NO. 39:      No, sir.

                              MR. GRAY:   He's actually the JP there at

        19    Chapel Hill now, Justice of the Peace.        He went to A&M

        20    with me.   He also owns Chapel Hill Sausage Company.

        21    You're aware of the sausage company.        Okay.

        22                    You had some issues, I think, with the Fifth

        23    Amendment, wanting a person to testify.        Now, that I've

        24    kind of explained some of the reasons as to why a person

        25    might not want to testify, has that -- has that changed

                                    DENISE C.PHILLIPS, CSR
_g____·____ --·-------------------0~-~-~~-~~~l-~~-~~~T·~·~~-~:~E_R__.____________
0
0                                                                               138



0.-       1    your viewpoint at all; or would you still need to hear

          2    from that person?
0         3                      VENIREPERSON NO. 39:      I would think it would

               be the wisest decision to testify.
0         4

          5                      MR. GRAY:     Okay.

0         6                      VENIREPERSON NO. 39:      I understand the law.

          7    I'm just saying what I would consider the wisest.
0         8                      MR. GRAY:     Yeah.   And the way it will work

0         9

         10
               is is that the Judge will give you that law, and that will

               be one of the things that will be in there if he so

D        11    chooses.      And it's his ultimate choice; but obviously, I'm

               here to advise.      Okay.
[}       12

         13                      Now, if he does not testify, then you would

0        14    get that instruction.         You cannot hold it -- you cannot

         15    consider it for any reason.         Okay.
[J       16                     VENIREPERSON NO. 39:       Yes.
                                                       -

0        17

         18
                                MR. GRAY:     And in doing so, if that person

               was to bring it up, the other jurors have to tell them not
n
u        19    to.   Okay.    So, that's -- that's a concern.         I don't want
         20    a situation where anyone is in this box; and then, where
0        21    do you go, right?      You can't make that decision.

0        22                     So, would you be able to follow that law if

         23    given that law_by the Judge?
0        24                     VENIREPERSON NO. 39:       Yes.


0        25                     MR. GRAY:     Okay.    Anyone else out there have
                                       DENISE C.PHILLIPS, CSR

-8---------- --·----------------------0~~~~~~~1~-~~~-~T~~~-~-~~-E_R
                                                                  ______________ _    ·---·--·--




0
D                                                                               139




0--     1    any problem as to the Fifth Amendment?            Some reason we've

        2    got a lot more hands in this panel than anyone I'm

D       3    normally come across on the Fifth Amendment.

        4                       This is sort of -- we don't go back and
D       5    forth.       It's not like TV.   They don't get a shot; and

D       6    then,    I   get a shot; and we do this all day.       When I sit

        7    down, we're done.       All right.       So, I've got to know.     He
0       8    may have left something out,         I   may have left something

0       9    out.

       10                       I was picking a jury.       I actually tried a

G      11    murder case from the prosecution side.            I was actually a

             prosecutor twice and a defense attorney twice with the
0      12

       13    D.A. 's office, so I've gone back and forth.

0      14                       I was prosecutor, I think, for five years

       15    the last time I was with the D.A. 's Office.           I was trying
0      16    a case with Jay Granberry.        It was upstairs.      It was a


0      17

       18
             murder case.

             of testimony.
                                We ended up -- I think it was the last day

                                 I had two officers corning in from Houston

0      19    to testify.       We were through with the trial.       It had been

       20    a week-long trial.       And we ended up working out a deal.
0      21    Sometimes that happen.       We got back, and we interviewed

0      22    the jury panel, which I do in every single case.            I always

       23    talk to the jurors afterwards if they want to talk.
8      24                      And one of the jurors said,       "Oh, thank


0      25    goodness, you settled this thing because I'm on so many

                                      DENISE C.PHILLIPS, CSR
-~--~--------- _______________________o_;~;~_;_~~~3:~~~~~T R!~~~~-~~---------- _______

0
l                                                                          140
J

l      1   antipsychotic drugs; and I don't think I could have made

       2   it another day. "
lL
J      3                    Well, from the prosecutor's standpoint - I

       4   was the prosecutor then -- you could understand why, well,
J
       5   I guess,    I should have asked that question.
~

J      6                    My point is is that I may -- I may have

       7   forgotten something or the Prosecutor may have forgotten
J      8   something.     Okay.     And we can still talk about it at the
~
       9   bench if you want.        We don't want to embarrass you.
u
      10   That's not our purpose.        But we just want to make sure
n
u     11   that we get a fair and impartial panel for both sides. can

n
,,    12   everybody agree to do that?
!J
      13                    Okay.     Did I leave anything out?   Anybody?

J     14   Okay.     Does anybody know either one of the prosecutors or

      15   have a close affiliation with the District Attorney's
u     16   Office?    Anybody?

~     17                    VENIREPERSON NO. 37:     I have a niece that

      18   works for Marc Hamlin's office.

J     19                    MR. GRAY:     Okay.

n     20                    THE REPORTER:     I can't see his number.
u
      21                   THE COURT:      And your number?   He said he has
n.
      22   a niece that works for Marc Hamlin.
J
      23                   THE REPORTER:      Thank you.
J     24                   MR. GRAY:      And that would be the District
1I·   25   Clerk's office.        They obviously work with the D.A. 's
J
                                     DENISE C.PHILLIPS, CSR
J~~-------- -------~~-------~----~~~~-~-~~~T~~~-~~T~~~~~~~E_R___________~ _______

J
                                                                                 141


             Office as well.      Any problems with that at all?

                               VENIREPERSON NO. 37:         No.

                               MR. GRAY:    I have a close affiliation with

             the District Attorney's Office.           I work with them all the

             time.    I used to work there.         Okay.    That's not the issue.

             The issue is whether it will bias you in any way.               Okay.

                               And we talked about bias not in the -- it's

             not any kind of a racial kind of thing bias.             What we're

             talking about is do you have strong feelings about the law

             one way or the other, okay, such that it would affect your

             ability to serve on a jury?         Okay?

                               Is there anything I left out?

                               Okay.    We've got a student of mine,

             Ms. Henry; is that right?

                               VENIREPERSON NO. 23:         Uh-huh.

                               MR. GRAY:    Okay.     Anything about me being

             your instructor at one point --

                               VENIREPERSON NO. 23:         No.

                               MR. GRAY:    Hopefully, I gave you a good

             grade.    Okay.

                               All right.    Well, I'll sit down.        Thank you.

                               THE COURT:    Let me have the lawyers come up

             just a minute.

                               (Bench conference:)

                               THE COURT:    I'm thinking about letting 54

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
-----------I---------------------------2~~-NB-~~S~-R-FG-T--GGBR~~----------------------I--------
l
J
                                                                          142


       1    through 60 go.

       2                     MR. CALVERT:    Yes, sir.

       3                     MR. GRAY:    I agree.

       4                     (Bench proceedings concluded.)

       5.                    THE COURT:     Jurors No. 54 through 60, you

J      6    are excused.     You can leave the courthouse.     You do not

       7    have to return.     Have a nice day.
J      8                     (Venirepersons Nos. 54 through 60 excused.)

       9                     THE BAILIFF:    As you're going out, please
J
      10    leave your number on the last chair as you're going out.

      11                     THE COURT:     The rest of you, we're going to

      12    take probably a break of about 30 minutes.        It could run a

      13    little longer, to talk to some of you one-on-one.        I don't

      14    think there will be many of those.       And then the lawyers

      15    will strike their lists, and we'll bring you back in and

      16    announce the jury.     So, take a ten-minute break and then

      17    gather outside the door and let's see if we need to talk

      18    to you.

      19                     THE BAILIFF:    As you're going out, place

      20    your card on the last chair of your row.        If you're going

      21    out this way, place your card on the last chair of your

      22    row.

      23                     (Venire panel retired.)
~     24                     (Off-the-record discussion.)

~     25                     (Short recess.)

                                   DENISE C.PHILLIPS, CSR
~-·                                OFFICIAL COURT REPORTER
            ----------------~-2/:0                                                                                  143



0       1                         THE COURT:     All right.     Bring in No. 9.

        2                         Earl, you didn't have any you wanted to

0       3   bring in, right?

        4                         MR. CALVERT:     No, he did, Judge.     He's got
D       5   3 8 , 3 9 and 4 0 .

0       6                         MR. GRAY:    And 43, Judge.

        7                         THE COURT:     So, we've got five people.
0       8                         MR. CALVERT:     I don't know that we're going


0       9

       10
            to get to 43.

                                  THE COURT:     Probably won't.     Right now,

D      11   we're at one, two, three

       12                         MR. CALVERT:     Right now, we're through -- 39
D      13    is in range right now.

0      14                         THE COURT:     Yeah, 39·is in range.     Okay.     If

       15   38 and 39 go,         then we'll have to talk to 40.
0      16                         (Venireperson No. 9, Halley Ann Welsh, at


0      17

       18
            bench.)

                                  THE COURT:     All right.     Ms. Welsh, how are

0      19   today?

       20                         VENIREPERSON NO. 9:     Good.     How are you?
0      21                         THE COURT:     All right.     The Prosecution will

0      22   have a couple of questions for you.

       23                         MR. CALVERT:     Ms. Welsh,    just to go back
0      24   over what we talked about earlier --


0      25                         THE COURT:     Remember, this lady over here is

                                        DENISE C.PHILLIPS, CSR
U------- ----·---------------~~~~-~-~~~:r~~~~~T~~~~:~_E_R           ________________ ,_____________



0
n                                                                             144



o.      1

        2
             trying to take down what you say.

                             VENIREPERSON NO. 9:         Okay.
0       3                    MR. CALVERT:        You said that your personal


D       4

        5
             feelings are -- especially in light of a lot of your past

            personal experience with your roommate, that you couldn't

D       6    convict somebody of a felony unless it was proven that

        7    they knowingly possessed the property, that they owned it
D       8    as well; is that true?

D       9                    VENIREPERSON NO. 9:         Right.

       10                    MR. CALVERT:        Okay.   That's all I have,

0      11    Judge.

                             MR. GRAY:     And you understand the law is
0      12

       13    such that, sort of like the drug example, even though one

0      14   person could have bought it and owned it, if they

       15    transferred it to the other person, it's in their pocket
0      16   or in their possession, they possessed it?

       17                    VENIREPERSON NO. 9:         Right.

       18                    MR. GRAY:     Okay.     So, do you have problems

D      19   with that?

       20                    VENIREPERSON NO. 9:         No, I understand that.
0      21    I guess, I don't know,       I'm getting confused.      It's

0      22                   MR. GRAY:      Okay.     Well, here's how it will

       23   work.     The Judge will give you the law that has to be
0      24   applied to the facts.        Okay.


0      25                    VENIREPERSON NO. 9:

                                   DENISE C.PHILLIPS, CSR
                                                         Right.


.Q_··-··------ ----~----·-----·~---~~~-~-~~~T~~~~~T~~~~~~~-R---·---------1
                                   0




0
n
'-·--1
                                                                                    145



D-.                1                    MR. GRAY:    And the law that the Prosecutor

                   2   is referring to is possession.        It•s custody, control and

n                  3   management of an item.        You have to know it•s there.


0                  4

                   5
                                        VENIREPERSON NO. 9:

                                        MR. GRAY:
                                                                Right.

                                                      You have to have custody, control

0                  6   or management.     So, there•s four different ways, you know,

                   7   that you can possess something.        And if they prove beyond
0                  8   a reasonable doubt that the person had care, custody,

0                  9

                  10
                       control or management of the item, then you have to find

                       the person guilty.

0                 11                    VENIREPERSON NO. 9:     Right.

                                        MR. GRAY:    And if they don•t, then you find
0                 12

                  13   the person not guilty.

0         J
              \
              I
                  14                    VENIREPERSON NO. 9:    Right.

                  15                    MR. GRAY:    Can you follow that law?
0                 16                    VENIREPERSON NO. 9:    Yes, sir.

o·                17                    MR. GRAY:    Okay.

                  18                    THE COURT:    Let me understand.   Tell me what

0                 19   you believe, at least so far in the best efforts you can

                  20   make, what the difference between possession and ownership
0                 21   is.

0                 22                    VENIREPERSON NO. 9:    Well, I understand

                  23   that.   Like, I understand that even though I might, I
0                 24   guess, not have one of my possessions on me that I could


0                 25   be still held responsible for that even -- like they were
                                              DENISE C.PHILLIPS, CSR
.Q                                            OFFICIAL COURT REPORTER
         ,-------I-----------------2-9-2-N-EJ--BrSTRI-eT-eCH::fRT--------------I------



0
0                                                                           146




D      1   saying with the tools in the truck or whatever.

       2                  I guess, I just -- with my own personal

D      3   experiences on that, where I did not have anything to do

       4   with that and I know it was a moral thing to go or           I
0      5   don't know if it was a law or not -- but I didn't want to

0      6   be held responsible for something that I was not in

       7   possession of because I didn't agree with it.        And what
0      8   she .had in her room was -- I mean, I don't know.       And I


0      9

      10
           got out of that situation -- but I guess I'm just getting

           confused.

0     11                  THE COURT:    Okay.   Well, it would depend on

      12   the circumstances.
0     13                  VENIREPERSON NO. 9:     Yeah.    I guess --

0     14                  THE COURT:    It looks like what you're

      15   describing, if you didn't want any part of it and somebody
0     16   just happened to have it there, and it was not your intent


0     17

      18
           to --

                          VENIREPERSON NO. 9:    Uh-huh.

0     19                  THE COURT:       control or be in possession

      20   of it at all, then, in those circumstances, a jury might
0     21   find you not guilty.

0     22                  VENIREPERSON NO. 9:    Right.

      23                  THE COURT:    Going back to the example of the
0     24   card.   You remember when he told you that the bailiff


0     25   or -- excuse me -- the Court would own the card.

                                  DENISE C.PHILLIPS, CSR

8----- ----------------~~-~-~-~-~~~:I-~~~~~-1'~!!~~~~-~---------·--- ---------
0
n                                                                                 147



ll. .
u        1                   VENIREPERSON NO. 9:        Uh-huh.

         2                   THE COURT:     Ownership, but the card is put

0        3    into your hands; and you willingly except it.            You would

              be in possession, right?
0
         4

         5                   VENIREPERSON NO. 9:        Correct.

0        6                   THE COURT:     Are you saying that you could

         7    not find someone guilty of possession only, that they
0        8    would have to be proven to be     t~e    owner of it before you


0        9

        10
              could find them guilty?

                             VENIREPERSON NO. 9:        Oh, no.     Sorry.

0       11                   THE COURT:     Okay.     Well, that's kind of the

        12    issue we're talking about here.
0       13                   VENIREPERSON NO. 9:        Okay.     Right.

0       14                   THE COURT:     Do you have any more questions?

        15                   MR. CALVERT:     Briefly.     The personal
0       16   experience that you described with your roommate, I get


0       17

        18
              the sense from you that when we were up here talking about

             possession and people being held responsible for criminal

0       19   activity for possessing something, that hits kind of close

        20    to home to you.   Is that --
D       21                   VENIREPERSON NO. 9:       Yeah.      Right.     And I'm

0       22   sorry.

        23                   MR. CALVERT:     No, you don't need to
0       24   apologize.


0       25                   VENIREPERSON NO. 9:       Okay.

                                    DENISE C.PHILLIPS, CSR

~0-----~-~--- ·------------··--~~-~--~-~~~-~-~-~~~±~~~!~~~~~~-~~'-E--R-~-----~--~-- ---~~

0
n                                                                               148



                               MR. CALVERT:    You understand that the law
D        1

         2    would require any juror to be fair and impartial, right?

0        3                     VENIREPERSON NO. 9:     Uh-huh.

                               MR. CALVERT:    And like the Judge said
0        4

         5    earlier, there are certain cases and certain scenarios

[]       6    where, due to our personal experience and our personal

         7    lives, we can't be completely fair and impartial due to
0        8    something that happened to us.        For example, if I came


D        9

        10
              home from church Sunday and found my house ransacked and

              then I come in here for jury duty on Monday or Tuesday and

0       11    it's a burglary of a habitation case, I probably could not

        12    be the most fair and impartial juror.         Would that be fair?
0       13                     VENIREPERSON NO. 9:     Right.

0       14                     MR. CALVERT:    In light of the f~ct that you

        15    were personally in a situation where your roommate and
0       16    somebody you shared a living space with put you in a


0       17

        18
              position where you felt like you were in some danger of

              that, is that something that you feel like you would not

0       19    be able to put aside if you're on a case involving where

        20    you're going to have to decide whether somebody's guilty
0       21    of a crime by possession?

0       22                     VENIREPERSON NO. 9:     Not necessarily.     I

        23    think I just was maybe confused with maybe bringing in my
0       24    own personal thing versus what is actually

        25                     MR. CALVERT:    Sure.
D                                     DENISE C.PHILLIPS, CSR

-0---------- ---------------------~~~-~-~-~~~~-~~~~~T-~~!-~~~-E_R____________________ ---------


0
0                                                                            149



       1                  VENIREPERSON NO. 9:      ~-   the right way to go,
D--
'
       2    I guess.
0      3                  MR. CALVERT:     And that's okay.     That's


0      4

       5
            exactly what we're talking about is what the law requires

            of jurors is that they -- that they not -- to use your

D      6    words -- br;i.ng in their personal experiences to help them,

       7    you know, decide evidence or, you know, decide a case.
D      8                  VENIREPERSON NO. 9:      Right.

0      9                  MR. CALVERT: -That's really what I'm asking

      10    is can you promise the Judge that you could completely
0     11    separate out your personal experience, or do you feel like

            your personal experience would play a role in how you
0     12

      13    decide this case?

0     14                  VENIREPERSON NO. 9:      No, that's fine.      I

      15    mean, I can    I'll promise you that I'll put that aside.
0     16    I guess, I was maybe confused.

0     17                  MR. CALVERT:     Okay.   Nothing further.

      18                  MR. GRAY:    Ancf,you're the district

0     19    manager of Fish Daddy's?

      20                  VENIREPERSON NO. 9:      I do both.
0     21                  MR. GRAY:    It's a great restaurant.

0     22                  VENIREPERSON NO. 9:      Well, thank you.

      23                  THE COURT:     I've never had a bad meal there.
0     24                  VENIREPERSON NO. 9:      Thank you.


0     25                  THE COURT:     Anything else?

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
-D         ------~------------z72N'D-nrSTRTCT-COURT  __________ _


D
0                                                                                        150



0
i
    ·----.
                   1                   MR. CALVERT:        No other questions, Judge.

                   2                   THE COURT:     Stay with us.       Step outside and

0                  3   stay with us.

                                       VENIREPERSON NO. 9:        Okay.
D                  4

                   5                   (Venireperson No. 9 retired to hallway.)

0                  6                   THE COURT:     No. 38.

                   7                   THE COURT:     This one said that fears the
0                  8   subconscious would influence me under failure to testify,

0                  9   especially when a prior conviction is brought into it.

                  10   '-----.,        (Venireperson No. 38, Anthony D. Pfitzer, at

0                 11   bench.)

                  12                   THE COURT:     How are you doing, sir?
0                 13                   VENIREPERSON NO. 38:        Hi.

0            .)
                  14                   THE COURT:     All right.     And this is Juror

                  15   No. 38, Mr. Pfitzer.    The Defense lawyer will have some
0                 16   questions for you.
     --


0                 17

                  18
                                       VENIREPERSON NO. 38:

                                       MR. GRAY:
                                                                   All right.

                                                     Yes, there was -- I think when

0                 19   the Prosecution was talking about the Fifth Amendment on

                  20   the defendant's right not to testify,         I believe you
0                 21   indicated that if the person did not testify and it was a

0                 22   prior felony-type conviction that you were dealing with,

                  23   that that might go into your decision as to whether or not
0                 24   the person testified or      not~



u                 25                   In other words, you may lower that burden of
                                     DENISE C.PHILLIPS, CSR
                                     OFFICIAL COURT REPORTER
-8  ,------I--------------------;2-9-2NB-B-f-S-TR-::E-e-T-e0B-RT-----------J------


 0
0                                                                              151


         1    proof lower than beyond a reasonable doubt if that person
D---.
         2    failed to testify; is that fair to say?

0        3                    VENIREPERSON NO. 38:         Yeah, but I perhaps

                                                      If there are
0        4

         5
              was expanding it beyond that.

              circumstances       my point was if something happened to a

1J       6    loved one or a family member, if the defendant had a

         7    family member, if something happened -- all I'm saying is
0        8    human emotions at a subconscious level will impact my

0        9

        10
              decision.

                              The scenario of the not testifying, yeah,

0       11    there's something inside that says,          "Well, why doesn't he

        12    say something?"     Or -- or even under questions.
0       13                    Now, having said all that,        r·understand the

0       14    rules, would certainly follow the rules.           But in all

        15    honesty, inside of me that -- that exists.
0       16                    MR. GRAY:       Well, and that's the thing.

0       17    If -- if there was a failure to testify, there was no

        18    testimony from a particular defendant, that would go into.

0       19    your -- possibly go into your thinking as a decision in

        20    the case?
0       21                    VENIREPERSON NO. 38:        I would do everything

0       22    I could not to let it.      I    understand the rules.    I'm just

        23    being honest.
0       24                    MR. GRAY:       Okay.   But it may affect your


0       25    ability.    Would that be fair to say?

                                     DENISE C.PHILLIPS, CSR
                                                            You have to sort of


                                     OFFICIAL COURT REPORTER
_Q_____      --------·~----~-----~-------2-7-2NB~B-J:-STR-I-eT-eOlJRT------~--~--~




0
0                                                                              152




n     1

      2
            pick a horse on these deals.

                             VENIREPERSON NO. 38:       It may.

0
                                                                I




      3                      MR. GRAY:    Okay.

      4                      VENIREPERSON NO. 38:       Probably not/ but it
0     5     may.

0     6                      MR. GRAY:     It may.    Okay.

      7                      THE COURT:     Mr. Calvert.
0     8                      MR. CALVERT:     Sir, if the Judge instructs


u     9

     10
             you not to consider the fact that the Defendant didn't

             testify if he chases not to, can you promise the Judge

0    11      that you will abide by that law and not allow yourself to

     12      consider that fact?
0    13                      VENIREPERSON NO. 38:       Whatever the Judge

0    14     would instruct me, I would follow that.

     15                      MR. CALVERT:     Yes, sir.       Thank you.   That's
0    16      all I have, Judge.


0    17

     18
                             THE COURT:     Okay.    Just one question.

             you assure me that failure to testify will not influence
                                                                             Can



0    19     -you in the least in this case?

     20                      VENIREPERSON NO. 38:       Is that your
0    21      instruction to me?

0    22                      THE COURT:     The instruction will be you're

     23     not to consider failure to testify.           But now is the time
0    24      to tell me if you couldn't follow that rule.


0    25                      VENIREPERSON NO. 38:       Yes, sir, I would

                                     DENISE C.PHILLIPS, CSR
                                                                      ·,




                                     OFFICIAL COURT REPORTER
_Q~·----   ~-~------~---~-~------~-c2~7-2-ND-El±-S-T-R-I-G-T-G0URT'--------~--·-·---   -------




0
                                                                                      153


           1    follow the rule.

           2                      THE COURT:     All right.      Any other questions?

           3                      MR. CALVERT:      No, sir.

           4                      MR. CALVERT:      No, sir.

           5                      THE COURT:     Step out in the hall and stay

           6    with us.

           7                      (Venireperson No. 38 retired to hallway.)

           8                      MR. GRAY:     Judge, on 38, we would move to

           9    strike for cause; and we would also want the record to

          10    reflect the hesitation prior to making his decision that

          11    he could follow the law.

          12                      THE COURT:     Yeah, there was a 30-, 40-second

          13    hesitation on the questions that I asked him.               What do you

          14    say?
'    I


          15                      MR. CALVERT:      Judge, he was thinking about

          16    his answer; but he very clearly said on more than one

          17    occasion that he would follow whatever instructions the

          18    Court gives him; and if the Court specifically instructed

          19    him not to consider that, that he would not.

          20                      THE COURT:     I believe that he equivocated,

          21    but in the end he closed the deal that he would not

          22    consider it as evidence against the Defendant.               Therefore,

          23    your challenge is denied.

          24                      MR. GRAY:     Okay.

          25                      (Venireperson No. 39, Nancy Hicks Nelson, at
                                         DENISE C.PHILLIPS, CSR
                                         OFFICIAL COURT REPORTER
~---------- -~--~-------------------2~7-2-N-D-:QJ:-S-'I'-R-I-G-'I'-GGUR-'I'-----------------· ·---------~-
....__)
0                                                                              155



         1                   MR. GRAY:    We don't want a situation where
D--
         2   you're selected as a juror -- because that will be the

n        3   instruction.    You will have sworn to follow that law.

                             VENIREPERSON NO. 39:        Yes,   I understand
0        4

         5   that.

0        6                   MR. GRAY:    And so, in your heart of hearts,

         7   can you say that that would not enter into your thinking
0        8   whatsoever if the Defendant failed to testify?


0        9

        10   wouldn't.
                             VENIREPERSON NO. 39:        I can't say it



0       11                   THE COURT:     You couldn't say what?

                             VENIREPERSON NO. 39:        I can't say it
0       12

        13   wouldn't.    I'm trying very hard to be honest with y'all.

0       14                   THE COURT:     All right.     Thank you.

        15                   MR. CALVERT:     Briefly, ma'am.      The only
0       16   question we need answered is if the Judge instructs you,


0       17

        18
             as the Judge will, that in the event a defendant doesn't

             testify, you are not to consider that as any evidence or

u       19   circumstances against the defendant for any purpose.

        20   Would you be able to follow that instruction from the
0       21   Judge?

0       22

        23
                             VENIREPERSON NO. 39:

             best to follow that instruction.
                                                         I would do my very



0       24                   MR. CALVERT:     Okay.   And, unfortunately, at


0       25   this part of the trial, we kind of have to lock folks down
                                   DENISE C.PHILLIPS, CSR

cD.--------11---·-----------------~~~-~-~-~A~~-~~-~-~~~ R:!~-~~::o_E_R--------------1~-----

0
0                                                                                  156



D--,   .
            1   one way or the other.        And so, can you -- I guess, can you

            2   promise the Judge that if the Judge instructs you that if

0           3   the Defendant doesn't testify, you are not to consider

                that?    Can you promise the Judge that you will follow the
0           4

            5   instruction?

0           6                    VENIREPERSON NO. 39:        I will.

            7                    MR. CALVERT:     Thank you, ma'am.
[l          8                    THE COURT:     All right.     Three statements,


0           9

           10
                two statements and a question.        First statement is:

                going to give you an instruction that if you're on the
                                                                              I'm



0          11   jury you must follow the law that says you can't hold --

           12                    VENIREPERSON NO. 39:        I understand that.
D          13                    THE COURT:     -- failure to testify against

0          14   the Defendant.     That's Statement 1.

           15                    Statement 2 is you're not under that oath
0          16   yet, and you can tell me that you don't think you could

0          17   follow that.     And there's nothing wrong with saying that.

           18                    Question:     Can you assure me you would not

D          19   allow the failure to testify to influence you in any

           20   degree against the Defendant?
0          21                    VENIREPERSON NO. 39:        I can't promise you

0          22   that.

           23                    THE COURT:     I'm going to excuse you for
0          24   cause.   You're free to leave the courthouse.          You do not


0          25   have to return.

                                       DENISE C.PHILLIPS, CSR

-0---------- -------------------~~-~~-~-~~~:r-~~~~~-T-~~~~:~~~----------------           --------



0
0                                                                              . 157



n.       1

         2
                               39 is excused.

                               MR. CALVERT:     Thank you, ma'am.

0        3                     (Venireperson No. 39 excused for cause.)


0        4

         5
                               THE COURT:

                               THE BAILIFF:
                                              No. 40.

                                                Judge, No. 41 wanted a bench

0        6    conference.     He's got a calendar conflict.

         7                     THE COURT:     We may not get to him, Ernie.
0        8    We're going to talk to 40, and that will be the last one


0        9

        10
              possibly.

                               Who was that guy who was going on the trip?

0       11                     MR. CALVERT:     We've already excused him.

        12.   That was No. 8.
0       13                     THE COURT:     Thank you.     What is the issue

0       14    with Juror No. 40?

        15                     MR. GRAY:    It was just possession, Judge.         I
0       16    believe it was just knowing drugs were in the home was

        17
D       18
              enough.

                               THE COURT:     Okay.

D       19                     (Venireperson No. 40, Karen K. Boone, at

        20    bench.)
0       21                     THE COURT:     Hello, Ms. Boone, how are you
fl
u       22    today?

        23                    VENIREPERSON NO. 40:         I am good, Judge.    How
u       24    are you?


u       25                    THE COURT:      Doing well.

                                      DENISE C.PHILLIPS, CSR
                                                             The Defense lawyer



_Q:___· ~~ ~~-~~~----------~~------0~~-~-~~~~~-~~~~~~T R~~~-:~~ER                      -~---~~--

0
n                                                                            158



         1   has some questions for you.
0--
         2                    VENIREPERSON NO. 40:    Okay.

0        3                    MR. GRAY:   Hello, Ms. Boone.      I believe it

         4   was during the Prosecutor's voir dire when he was asking
0        5   the panel questions, and I believe the juror that was in

0        6   the front -- let me see -- a Ms. -- a Ms. Welsh, she was

         7   the blond young lady over here to the right.          She had
0        8   given the example of knowing that the drugs, her

             roommate's drugs were in the house.       And then,    I believe
D        9

       10    the question was:     Is possession,    just the knowing that

0       11   the drugs are in the home alone, is            is that enough in

       12    your mind to equate to possession?
0       13                    VENIREPERSON NO. 40:    No.

0      14                     MR. GRAY:   Okay.   What is your understanding

       15    of possession?
0      16                     VENIREPERSON NO. 40:    Well, I think that if


0      17

       18
             you have the knowledge, you need to do something about it.

             But I think just knowing doesn't mean that you're in

D      19    possession.

       20                     MR. GRAY:   Okay.
0      21                     VENIREPERSON NO. 40:    I wanted to say, like,

0      22    if I loan somebody my tire jack and they go and commit a



u
       23    crime, I'm not accused of the crime.       I'm just the owner.

       24                     MR. GRAY:   Okay.   Well, on that, and there


0      25    may -- like the other -- one of the jurors had indicated,

                                    DENISE C.PHILLIPS, CSR

_Q__- - ______ ------------------~~-~~-~-~~~~~~~~~!T~~~g-~~~------------ - - - - - - - - -

0
0                                                                              159



0-      1

        2
              it may be a moral obligation; but here in the courtroom,

              we're just going to be dealing with the legal obligation.
_o      3     And so, I just wanted to make sure that you can be fair to


0       4

        5
              both sides.

                              VENIREPERSON NO. 40:        Sure.

0       6                     MR. GRAY:    Okay.

        7                     THE COURT:     All right.     Step outside and
0       8     stay with us.

n       9

       10
                              VENIREPERSON NO. 40:

                              MR. CALVERT:
                                                          All right.

                                               Thank you, ma'am.

0      11                     (Venireperson No. 40 retired to hallway.)

       12                     THE COURT:     I don't think we're going to
0      13     need to talk to 41. · ·He's outside the zone.

0      14                     Go ahead and strike your lists.

       15                     MR. GRAY:    We're through 40, is that right?
0     16                      MR. CALVERT:     Through 40.


0      17

       18
                              THE COURT:

              41 is out of range.
                                             40 is the last one in the range.



0     19                      How long do y'all need, ten minutes?

       20                     MR. GRAY:    That'll be plenty, Judge.
0     21                      THE COURT:     All right.     Ten minutes it is.

0     22                      THE COURT:     He's going to put something on

      23      the record, gentlemen.
0     24                      MR. CALVERT:     Yes, sir.


0     25                      MR. GRAY:    Come on up.
                                      DENISE C.PHILLIPS, CSR
                                                            He doesn't need to


_g________                            OFFICIAL COURT REPORTER
             --------------------:2-7-2-N-B-B-I-S-'I'-RxeT--eOURT--------------•-------



1J
r
,)
                                                                                  160




0       1

        2
               be under oath or anything.

                               THE COURT:      He does not.
0       3                      MR. GRAY:      Mr. Greer, I've represented you


0       4

        5
               on this case for a some period of time; is that right?

                               THE DEFENDANT:         Yes, sir.

0       6                      MR. GRAY:      Okay.     And you understand that


rj
        7

        8
               there's been different offers that have gone back and

               forth; is that right?

0        9                     THE DEFENDANT:         Yes, sir.

       10                      MR. GRAY:      Specifically pre

0      11                      THE COURT:      Are you going to go into the

               offer?     If I'm going to assess punishment, I probably
D      12

       13      ought to go out of the room when you do this.              Is that all

0      14      right?

       15                      MR. GRAY:      That's fine, Judge.
0      16                      THE COURT:      Y'all got any objection to that?


0      17

       18
                               MR. CALVERT:

                                (Judge    retir~d
                                                    No, sir.

                                                     from courtroom.)

0      19                      MR. GRAY:      Okay.     You're still recording?

       20                      THE REPORTER:         Yes, sir.
0      21                      MR. GRAY:      Okay.     Prior to the indictment,
                                                                                        \   I




B      22      there was an eight-year offer in the case.              We had filed

       23      a -- a motion for an examining trial.              You were indicted.
8      24      That offer then expired as far as eight years; is that


0      25      correct?

                                         DENISE C.PHILLIPS, CSR

-0-.----~.--
                                         OFF;I:CIAL COURT 1REPORTER
             -----------------2-7-2-N-B-D-I-S-TR-I-eT-eGURT---------~---




.a
0                                                                                        161



o. _
'---·
          1

          2
                                   THE DEFENDANT:

                                   MR. GRAY:     Okay.
                                                         Yes.

                                                           And subsequently to that,
                                                                                            ..   ·:.·   .....




o·        3    several weeks ago, there was an offer of five years TDC;
                                                                        -==-
0         4

         .5
              and you rejected that offer; is that right?

                                   THE DEFENDANT:        Yes, sir .

8         6                        MR. GRAY:     Okay.     You understand that if the

          7   Judge finds both of the -- first of all, if you're found
n·        8   guilty of this criminal offense and then in the punishment

0         9

         10
              phase, the Judge finds both enhancement paragraphs as

              true, then the punishment range would               b~    from 25 to   l~fe


0       11    in prison.        Do you understand that?

                                   THE DEFENDANT:        Yes.
0        12

         13                        MR. GRAY:     There would not be a possibility

0       14    of probation because the maximum sentence would be ten

        15    years?
0       16                         THE DEFENDANT:        Yes.


Q       17

        18    want to do?
                                   MR. GRAY:     And you're sure this is what you



0       19                         THE DEFENDANT:        Yes.

        20                         MR. GRAY:     Okay.     That's it.
0       21                         (Strikes made.)

[]      22                         THE COURT:     Mr. Gray, when you have a chance

        23    to look at that, tell me if you have any motions or
0       24    objections.


0       25                         MR. GRAY:     Okay, Judge.
                                           DENISE C .. PHILLIPS, ~SR
                                                                      No objections from


_g___   ------1---
                                           OFFICIAL COURT REPORTER
                     --··-------------:J,----2-7-2-N-tl-D-I-S!FR-I-G--T-GGUR-'F'-------------------'I------



[j
0                                                                              162



~l-      1    the Defense, Judge.

         2                    THE COURT:     All right.    Let's bring them in.

D        3                    (Venire panel reseated.)


0        4

         5
                              THE COURT:     All right.    Ladies and

              gentlemen, I'm going to call the names of the jurors.            If

8        6    I call your name, please step out, come up and have a seat


n
..J:~
         7

         8
              in the jury box.

                              Lorynn M. Nieto; Robert R. Cessna; Malathi

0        9    R. Manchi; Robert L. Smith; Marisa        z. Galimbertti;
        10    ~ilberto   Cobos; Chad D. Lamb; Sarah Henry; Robert B. Hash;

0       11    Victoria Carter; Luis C. Espino; and, finally, Lucas J.

        12    Irvin.
0       13                    I believe that    giv~s   us 12.   The rest of

0       14    you, thank you for showing up.       Have a nice day.

        15                    (Remaining venire panel released.)
D       16                   MR. CALVERT:      Thank y'all very much.


0       17

        18
                             THE COURT:      Ladies and gentlemen, if you'll

              pick up this item here and turn over to Page No. 4, Panel

0       19    No. 4, I'm required to read you these instructions.

        20                   On Page 4 at the top half of the page is the
0       21    order in which we proceed through trials, so you'll know

0       22    kind of what's coming.       There are about five stages to the

        23    trial.   We've already completed Stage 1.

0       24                   The next stage is where we have the State


0       25    read the indictment, and the Defendant enters his plea to

                                    DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
-0           ~---~----------------:>2-7->2-NB-B-I-S-'r-R-I-e-T--eeURT'----------+------




 0
  n                                                                                                  163




  0--         1     the indictment.          And then the lawyers give their opening

              2     statements.        That's Stage 2.

  G           3                          Opening statements are just their


  0           4

              5
                    opportunity to kind of give you a road map, an overview of

                    the case so that when the pieces start to come in, they

  8           6     either fit or they don't fiti and you'll have an overview

              7     to kind of know in advance what's coming to you.
  n           8                          The third part of the trial is the


  D         10
              9     presentation of evidence.

                    They present their           witne~ses,
                                                            The Sta'te gets to go first.

                                                                and Defense cross-examines.

  D         11      And then the Defendant, if he chooses to,                     can put on


  0         12

            13
                    evidencei and the State has an opportunity to

                    cross-examine.          Then it goes back to the State.                  They can

  0         14      put on what's called rebuttal witnesses and then back over

            15      to the Defense, and they can put on sur rebuttal
  I1        16      witnesses.        So, sometimes_it goes back and forth two or

' -:u       17      three    times    befo-re each side rests and closes their case.

            18                           Once that happens, that completes Phase 3 of

  -0        19      the trial.

            20                           Phase    4·   is the Court's Charge.           You'll be
  D         21      given a copy of the Court's Charge.                    That's-the law of the

  0         22      State of Texas, and I'll read that to you word-for-word,



  n         23

            24
                    and you'll hear the law.

                                         And then, finally,          the last phase is the


  0         25      jury arguments of the attorneys.                  Both sides have a chance

                                                 DENISE C.PHILLIPS, CSR

    r;_--------t============O::F::::F:.:I:.:C:::I:::A::L~C:::O_::U_:::R:::T::::R::::E:_:P:O:R:T::E=R===:z=====1
  -'.6(                            _______ 2'i'2ND DTS.TRLCT__COURT                            ,                _- - - - - -


  0
0                                                                                     164



~J        1    to sum up their case and try to persuade you to their side

          2    of it.
o·        3                      So, those are the five stages of the trial.

          4                      Let me read now these other instructions
0         5    beginning in the middle of Page 4.

a         6

          7
                                 (Instructions read by Court.)

                                 THE COURT:     We'll start in the morning at
D
"r        8    8:30; and we'll go until about noon and stop at noon, take


D         9

         10
               at least an hour for lu_nch.        And then, we '11 come back at

               1:15 or so or 1:30 and begin the afternoon.
·o       11                      We usually give like one break in the

         12    morning, sometimes two, and usually two, sometimes three
[J
         13    breaks in the afternoon.         So, those breaks are, like, ten

D        14    minutes.     Sometimes they turn into longer than that.            You

         15    might want to bring a book to read or something if you're
D        16    sitting doing nothing for 20, 30 minutes.               Those things


0        17

         18
               happen during trials, ladies and gentlemen.

                                 We will supply some note pads for you and

0        19    writing instruments so you can take notes during the

        20     trial, if you choose to do so.          There are rules that
D       21     control how you can use those notes in the deliberation

0.      22     phase of the trial, but you're welcome to take notes if

        23     you desire to.
D       24                       If any of you get under any pressure or


0       25     stress of any kind,      like a panic attack -- we have had

                                        DENISE C.PHILLIPS, CSR
-8----------· -------------------------0---:~-~~-~~A~~r~~~~T~~~~~~-E
                                                                   __R__________________ _



0
D                                                                           165




[J    1      that happen -- or need to go to the bathroom or any kind

      2     of health situation, just raise your hand.          We'll stop the

B     3     ·trial and let you leave and go recover or whatever you

      4     need to do.
A     5                      This trial will probably be over -- could be

B     6     over late tomorrow; but my guess is probably Thursday.

      7     So -- and I can't guarantee you won't go into Friday,
D     8     although that's not expected.        We will certainly be

D     9

     10
            through this week.

                             Anything from either side before we excuse

0    11      the jury for the afternoon?

                             MR. CALVERT:     No, Your Honor.
0'   12

     13                      MR. GRAY:    Nothing from the Defense, Judge.

0·   14                      THE COURT:     All right.   Ladies and

     15     gentlemen, y'all are now excused.        Go with Ernie, and
io   16     he'll show you how to come into the jury room tomorrow,
                        ..




D    17

     18,
            and we'll see you at 8:30.

                             (Jury retired.)
-~   19                      THE COURT:     Anything else to take up this

     20     afternoon or now?
0    21                      MR. GRAY:    I think we're good on this side,

0    22     Judge.

     23                      MR. CALVERT:     This doesn't have to be on the
0    24     record.
                                                                                    \.




0
                                                                                    \.
     25                      (Off-the-record discussion.)

                                   DENISE C.PHILLIPS, CSR

~D--
                                   OFFICIAL COURT REPORTER
           -----------------2-7-2-N-D-Il-I-.£-'I'-R-IG-T-GGYR-'I'------·---------



0
0                                                                                 166



[\       1                       MR. CALVERT:     And just to educate the Court,

         2     this case began with essentially a traffic stop.             A
[lJ      3     vehicle the Defendant was driving and his girlfriend was


n        4

         5
               in the vehicle with him.         They both at the time had

               warrants, active warrants for their arrest for burglary of
-~
\~'      6     a habitation.      That was the reason for the stop.
l)'

         7                       The officers were looking for them to
Q        8     execute   thos~   warrants.    After the stop was made, they

[l       9     arrested the Defendant and his girlfriend.           During an

        10     inventory search is when the gun was found.            It's our --
'0      11                       THE COURT:     Where was the gun found?


0
        12

        13     tr~k
                                 MR. CALVERT:     It was in the Defendant's

                      in the backseat in a jacket pocket.
                                                                           ---
0       14                       THE COURT:     Who was driving?

        15                       MR. CALVERT:     The Defendant was.
0       16                       THE COURT:     All right.

0       17

        18
                                 MR. CALVERT:     At this point, we are not

               going to illicit any evidence as far as what the warrants

0       19     were for, what type of offense they were for or anything

        20     like that.    I have certified copies of both warrants.
0       21                       THE COURT:     What were they for?
                                                                      ~




u       22

        23
                                 MR. CALVERT:     Burglary.   That case ended up

              never being prosecuted, but they are for burglary.
0       24                       THE COURT:     All right.

a   I
.!::J
        25                       MR. CALVERT:     I will be offering both of
                                       DENISE C.PHILLIPS, CSR

-0-~---
                                       OFFICIAL COURT REPORTER
             ----------------2-7-2ND-D-I-£'I!-R--I-G-T-GG-U-R-'r;.---------- - - - - 1 1 - - - - - -



0
                                                                                   167



        1    those warrants for record purposes only, not for the jury.
                                                                                              \ . _.·
        2                        THE COURT:      Were those cases just refused

        3    for prosecution or dismissed?                                                              '
        4                        MR. CALVERT:      I don't know if they were

        5    declined if they were ever even submitted for             pro~ecution.
                                                                                         i.
                                                                                         1'
        6    ~-was   a   B~yan    ~D   case.    It never went anywhere.
                                                                                         \
        7                        THE COURT:      Do you have any objection to all

        8    of that?

        9                        MR. GRAY:      No, Judge.    I mean, if there's

       10    you know, there may be some procedural evidentiary, you

       11    know, hearsay, that kind of thing; but I'm not going to

       12    object to -- you know, if they're going to limit it to

       13    just the warrants

       14                        THE COURT:      The warrants, the mentioning of

       15    the warrants

       16                        MR. GRAY:      Then, yeah,   I think that's fine.

       17                        THE   COU~T:    Okay.

       18                   .''- MR. GRAY:      Judge, I have filed a timely

       f9    suppression he~ring.          I'm not requesting that we have a

       20    separate hearing. ,

       21                    THE COURT:          We'll carry it along by

       22    agreement, and I'll rule on it whenever you ask me to.

       23                    MR. GRAY:          Okay.

       24                    MR. CALVERT:          Judge, the only other.issue

       25                    THE COURT:          What is the basis of that
                                         DENISE C.PHILLIPS, CSR

~------ ~~--~- ------~~-----~---------~-0-~!!-~~-~~~:E-~~~!~T~~~~-:~~~R~--------~--~----~ ----~-
}                                                                                    168



           1     motion?
1-- .
           2                      MR. GRAY:     The suppression hearing, a couple
~
J          3     of things.     The basis of the stop, Judge.


~
           4                      THE COURT:      The basis -- so, the reasonable

           5     articulable suspicious, the stop.

}          6                      MR. GRAY:     Yes.      The basis for the stop.

           7     And then, also, the basis for the search.             I believe the
r
:y'
           8     testimony
[\
           9                      THE COURT:      Inventory search.
u
          10                      MR. GRAY:      -- will be that it was an

~         11     inventory search, right, not a search incident to arrest.

                                  THE COURT:      Why do you contend that a -- if
~~
          12

          13     there's a warrant out for them, and they arrest both of

l         14     them, there wouldn't be an inventory search?

          15                      MR. GRAY:     Oh, there would be, Judge; but
u         16     they're also required to follow their policy.


r   J
     .    17

          18
                                  THE COURT:

                                  MR. GRAY:
                                                  Okay.

                                                So, there may be some questions
~
ij        19     on that.

          20                      THE COURT:      Okay.     I understand.     Now, are
 ~
 CJ
          21     you going to want to do some of that outside the presence
 R
          22     of the jury when the time comes; or is it all going to be
 u
          23     okay in the presence of the jury?
 ~        24                      MR. GRAY:     I think it's all going to be

 ~        25     fine,   just that urging, .after they close their case so as
 J
                                           DENISE C.PHILLIPS, CSR

 ~~--()
                                           OFFICIAL COURT REPORTER
          __ -------------------2---'7-2-N-tl--IH-S-'f-R-I-G--T-80UR-'I'---
 .l
 J
0                                                                                  169



fl--    1    to protect- the record.

        2                         THE COURT:     All right.

G       3                         MR. GRAY:     And I think we're fine.

        4                         MR. CALVERT:     Judge, the only other
0       5    potential evidentiary issue I know of right now is,

8       6    obviously, it's an element of the offense that we have to

        7    prove that the Defendant is a convicted felon, that he is
0       8    at least within five years of his discharge from

[]      9    supervision or incarceration.

       10                         I talked to Earl, and I guess you still

0      11    don't know whether y'all are going to stipulate

       12                         MR. GRAY:     I don't think we can.
0      13                         MR. CALVERT:     Okay.

0      14                         MR. GRAY:     So, you.'li probably need to prove

       15-   that up.
0      16                         MR. CALVERT:     Okay.    Just to kind of give
              -           .   -       ..


0      17

       18
             the Court a heads-up, in case there's any other objection

             we can take it up now if we need to.              We're going to prove

0      19    up through a Judgment that the Defendant was convicted of

       20    possession of methamphetamine in Grimes County in 1997 for
0      21    which he- received a 4 0 -year sentence.          And so, we're going

[J     22    to have to put that in in order to satisfy that elemental


u      23

       24
             retirement that he's within

             of his discharge from supervision.
                                                   ~-   at least within five years




0      25                         THE COURT:     You put in 40 years?

                                           DENISE C.PHILLIPS, CSR

-0~------- -------------------0~~-~-~-~~~~~~~~~~~~~g_:~'----E_R_____________ _

D
                                                                                            170


l
                                   _MR.   C~LV~R'J':     I think         h_ave to, Judge,
J-.           1                                                     w~


              2                    THE COURT:          You got any objection to that?
~
J             3                    MR. GRAY:       I •m sure I will at least under,

~             4   you know, 403.
i'u
              5                    THE COURT:          All right.
~
              6                    MR. GRAY:       Unduly prejudicial, but I
d
              7   understand --
~             8                    THE COURT:          But if it•s an element of the

~             9   case, I don•t see that I have an:y option.
u
             10                    MR. GRAY:       No, but I guess it depends on

~            11   what all is contained in the Judgment.                  You know,

             12   sometimes we have issues; and I'll -- I don•t -- I don't
    ~
ii
    J
             13   think it's going to -- this was a jury trial; but if we•ve
    ~    i
             14   got a revocation and things of that nature, some of that
u
             15   stuff may need to be excised.             I don•t
    ~
    u        16                    THE COURT:          All right.
    R        17                    MR. GRAY:       :t donTt--Ehirik that th.at.is
    u
             18   necessarily

    J        19                    MR. CALVERT:          Well, I will say just kind of

    n        20   in that regard, and we can do this tonight or this
    u        21   afternoon just so it's ready to go in the morning,

    ~        22   contained in the certified copy of the Judgment, that case
    u
             23   was also a 25-to-life case.             So, there's two enhancement

    l~       24   paragraphs that are listed in the Judgment.

    ~        25                    And assuming you don•t have any objection to
    ~
                                            DENISE C.PHILLIPS, CSR
    r                                       OFFICIAL COURT REPORTER
    ~                                        272ND DISTRICT COU~T


    J
       1

       2
           us redacting those because that's what he was convicted of

           on the two prior cases, and we will redact that so that
                                                                                                                 171


                                                                                                                       \
       3   all the jury will see is just the one case, the possession

       4   of methamphetamine and the 40-year sentence.

       5                   THE COURT:                           Now, what -- tell me -- explain

       6   the law to me, again, on this five-year thing.                                               What do

       7   you have to prove?             What is that element?

       8                   MR. CALVERT:                                  We have to prove that either

       9   you're still -- still on supervision of some kind or that

      10   it hasn't been more than five years since you've been off

      11   supervision.

      12                   THE COURT:                           Okay.

      13                   MR. CALVERT:                                  So, you're at minimum within

      14   five years.    There's another way to do it, too.                                             You can

      15   possess a firearm in your home after five years, but you

      16   can't possess it somewhere other than your home.                                                  But the
                             -   ·- ...   ----   -·   .   -   --·   -·    -   .   -·   ....
l     17   paragraph of the statute that applies in the case is you
u
      18   have to be at least within five years of your discharge
n
u     19   from incarceration or some type of supervision, whichever

      20   comes later.    So, obviously, if you're still on

      21   supervision, that qualifies as long as you've been finally

      22   convicted.

      23                  THE COURT:                           All right.                     That's fine.

      24                  Now, on the charge, are we going to have any

      25   issues therei or is it pretty cut and dried?

                                  DENISE C.PHILLIPS, CSR
~                                 OFFICIAL COURT REPORTER
~--- _ ~--~- ---~~--~------~-----222ND~D.IS.TRI.CT--COURT---~---------- ------------


J
'1                                                                             172
J
n
         1                  MR. CALVERT:     I think it's pretty
!J
         2    straightforward as far as that goes.

J        3                  MR. GRAY:    Yeah, I don't see any kind of

         4    lesser includeds or anything at this point, _Judge.        So
~        5                  MR. CALVERT:     No, sir.

~        6                  THE COURT:     No lesser included because

         7    you're not going to try to claim you don't have a previous
~        8    conviction?

         9                  MR. GRAY:    Well, I'll probably.try to argue,
u
        1()   but I'm going to see how the --

~       11                  THE COURT:     So, if you produce a scintilla

        12    that you haven't been convicted, there could be a lesser
J       13    included?

        14                  MR. CALVERT:     Well, I don't think so, Judge,
u
        15    because if he's not convicted, it's not a crime to possess
 ~      16    it.   I mean, you can have a gun --
                                                                                --


 ~
        17                  THE COURT:     What about unlawful        unlawful

        18    carrying of a weapon is not a lesser included?

 ~      19                  MR. CALVERT:     Not in your car.

        20                  MR. GRAY:    Not .:._- yeah, not --
 ~      21                  THE COURT:     When he's traveling.

 ~      22                  MR. GRAY:    Not as of this date.       And that

        23    would have been --
 J      24                  MR. CALVERT:     It's 2012.      You don't even


 ~
        25    have to be traveling anymore.      They did away with that.
                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
 ~---------                         2 7 2ND · DIS_TRLCT____CO.URT


 J
l
J
                                                                                        173



                      You can just carry a gun in your car now.
l--          1

             2                           MR. GRAY:    That's true.
~
J            3                           THE COURT:     Really?   I didn't know that.


~
             4                           MR. GRAY:    Yeah.

             5                           MR. CALVERT:     Yes, sir.

~            6                           THE COURT:     I might just put mine in.

            ·7                           MR. GRAY:    It. makes no sense, I think, to
~            8        get a concealed carry permit because the places that you

~            9        can't take it into, you still can't take it.

           10                            THE COURT:     Oh, I agree.

~          11.. --·                      MR. CALVERT:     Well, you can and we can,

                      because Judges and Prosecutors can; but other people
~
           12

           13         can't.

J          14                            THE COURT:     Well, now, in order for a Judge

    ~
           15         to do it, we've got to have a concealed to carry, though,
il
u          16         don't we?
n          17                            MR. CALVERT:     No, that's what I'm saying.
    ~                                                                                         ,\


           18         Judges and Prosecutors have specialized -- this doesn't·

    ~      19         have to be on the record.

           20                            (Off-the-record discussion.)
    ~      21                            THE COURT:     All right.     We'll see y'all at

    ~      22         8:3 0   0   No other motions in limine for either side?

           23                            MR. GRAY:    No, Judge, the only issues that I
    ~      24         can see as far as the limine is going to be with his


    ~
           25         priors; and I think we're going to -- we'll handle that on

                                               DENISE C.PHILLIPS, CSR
    ~-------- ----·-·---------------0-~~-~~~-~~T~~~~~T~~;g=~"=~~E__R_______________ - - - - - - - - -


    1
n                                                                          174



         1   our own.   We'll approach.
0---,
         2                  THE COURT:     All right.

D        3                  MR. CALVERT:     Yeah.     We have no intention --

         4   obviously, if he doesn't testify, we have no intention of
0        5   going into any priors other than the one that we're

0        6   required to going into for the element.

         7                  THE COURT:     Okay.     We'll see y'all in the
0        8   morning.


0        9

        10
                            (Evening recess.)



0       11

        12
0       13


0       14

        15

0       16


0       17

        18

0       19

        20
0       21


0       22

        23

0       24


0       25

                                  DENISE C.PHILLIPS, CSR
-0--------_____________________,o~~~~~~:E-~~~~~T~~~~~E_R      _____________,_______



0
                                                                                 175
0
         1    THE STATE OF TEXAS
0--
         2    COUNTY OF BRAZOS

0        3

         4        I, DENISE PHILLIPS, Official Court Reporter in and for
D        5
              the 272nd District Court of Brazos, State of Texas, do
              hereby certify that the above and foregoing contains a
              true and correct transcription of all portions of evidence
B        6    and other proceedings requested in writing by counsel for
              the parties to be included in this volume of the
         7    Reporter's Record in the above-styled and numbered cause,
D        8
              all of which occurred in open court or in chambers and
              were reported by me.

D        9        I further certify that this Reporter's Record of the
              proceedings truly and correctly reflects the exhibits, if
        10    any, offered by the respective parties.
0       11        I fu~ther certify that the total cost for the
              preparation of this R~orter' s Record is $ ~~~e.o and was
0       12    paid/will be paid by ~Y"'~1...0~ Q.c~           .
                                                                 \
        13        WITNESS MY HAND AND OFFICIAL SEAL this the 3rd day of
0       14
              May, 2013.


0                                            !)~~~ \)Q,u~.o)
        15

        16
D       17
                                             Texas CSR 6482
                                             Official Court Reporter
                                             272nd District Court

D       18

        19
                                             Brazos County, Texas
                                             300 East 26th Street, Ste. 204
                                             Bryan, Texas 78703

0       20
                                             Telephone:
                                             Expiration:
                                                         979-361-4221
                                                          12/31/13


0       21

        22

0       23

        24                                                           CERTIFIED
0       25
                                                                     TRANSCRIPT
Q___- ~------ --------------~----"D""-'E,._,N"'-'I,.._,S_E_C_._PHILLTPB_,_CSR__________________
                                      OFFICIAL COURT REPORTER
                                       2·72ND DISTRICT COURT
0
D                                                            State v. David Duane Greer       11/13112    Vol 3
                                                     108/2 108/6 108/10 108/15 113/16 157/8 157/14 157119 157/23 I58/2 9:00 o'clock [I] 18/5
        1 - ' - - - - - - - - - - - - i 114111                                          158/13 158116 158/21 159/5 159/9 fo=:9~=3~o'-'-r~:I1_:.::18::.:15'--------;

0-- .
 -
        p·o""8'-'-r~:tl'--'-"I2""3:..:.11-=-2------i23 1121 13/IO 13115 13/19 13/23

        1 - / - - - - - - - - - - ; I411I5 I411I8
        f'-'/s'-'r""':ll~I7'-=5"-'/1"'-5--------i24 [24) 55/7 55/I I 55/16 55/21
                                                                                        159/11 159115 159116 159117
                                                     I3/25 I5/20 I5/25 I6/5 I6/7 56/3 I69/25
                                                                                       40-second (1) I53112
                                                                                       40-year (2) 169/21 I7114
                                                                                                                           A
                                                                                                                          1-----------i
                                                                                                                           abide (2) 8I/17 152/11
                                                                                                                           ability [6) 61124 62/2 10119
                                                    55/25 75/25 76/4 76118 77/I 77/4 403 [1) I70/4                           I I0/13 I41/I I I51125
        1-~----------; 99/9 I08/16 108117 108/20 108/24 41 (5] 31125 90/20 157/5 159/13 able [11) 7/24 9/8 19/12 47/9 79/1
         10 (14) 29/129/4 29/6 29/10 57/6 109/::i 109115 109119 110/5 110/10 159/18                                         83/25 103/5 122/16 138/22 148/19
          6114 61/13 61/15 75/13 132/3              ·110/15 J-10/20 ]-I0/22 11114      42 (10] 31117 31!21 65/22 65/23      -I55/20 -
          132/4 132/8132/10 132/17                 24007265 [1) 2/10                    65/25 66/9 84/24 85/18 86/11       about (204]
         10-13-00049-CR (1) 1/4                    24036308 (1) 2/4                     90/17                              above [4) 1/15 123/I 1 175/5
         IOO [I) 63/10                             24077302 [1) 2/5                    4221 [2) 1124 175/19                 175/7
         I03 [I) 2111                              25 (14) 54/7 54/10 54/15 54116      43 (4) 83/15 90/5 143/6143/9        above-styled [1) 175/7
         11 [24) 28/18 28/20 34/20 34/23             54/17 54/20 54/22 55/1 55/3 55/5 4320 (1) 2/7                         above-titled [1) 1/15

0         35/4 36116 37/8 37112 37/23 38/3 55/9 55/10 55/15 161/10
          38/6 62/18 62/20 63/2 63/7 64/7          25-to-life [I) 170/23
          75/14 85110116/16 119/6 119110 26 (12) 51/22 51/25 52/4 52/7
                                                                                       44 (5] 83/1 83/3 83/5 83/7 83/12 absolute (1) 82/16
                                                                                       45 [2) 82/23 90/3
                                                                                       46 [2) 43112 43/15
                                                                                                                           absolutely [11) 60/25 62/19 62/25
                                                                                                                            63/4 63/10 70119 82/18 84/20
          120/6 121110 135/3                         52/13 52123 53/2 53/5 53/13 53/16 47 [4) 69/22 69/24 7117 71110        86/18 111/1 129/17

0        12 [31) 7/13 7/15 8/1 10/24 17/6            53/20 54/4
          28115 3011730/2133/25 45/3 45/5 26th [3) 1/23 2/6175118
          45/1145/1445/1845/2046/3 46/7 27 (2) 51/15 51117
                                                                                       4759 (1) 2/12
                                                                                       48 [16) 69/2170/6 70/18 811I4
                                                                                        81115 82/495/1199/911I/24
                                                                                                                           Abstract [1) 14/1
                                                                                                                           access [4) 47115 47/15 66/4
                                                                                                                             131117
          46/10 46/13 46/23 47/4 47/8 67/16 272 [I) 1/3                                 112/13 112117 112/20 I13/3 Il3/6 Accident [1) 20/5

0         75115 98/21122/7 122/7 130112
          136/12 136/19 162/13
         12/3I/13 [1) 175/20
         13 [11) 3/2 4/2 5/2 27/24 28/3
                                                   272nd (4) I/8 1/22 175/4 175/17
                                                   28 [4) 51/6 5118 51/10 89/25
                                                   29 [4] 50/25 5111 51/4 89/23
                                                   3
                                                                                       S
                                                                                        113/10 113/14
                                                                                       49 131 57/21 58/1 58/3
                                                                                                                           accord [I) 125/3
                                                                                                                           accusation [1) 5/5
                                                                                                                           accused [9) 9/8 11/6 83110 86/22
                                                                                                                            115/14 115/15 133/25 135123


0
          28/7 28/9 28111 4511 75/16 175/20                                            so [2) 58/8 58/11                     158/23
         13th [I) 1/14                             30 (40) 17/24 32/20 48/1 48/5       50s [I) 7/19                        acquitted [I) 118/19
         14 [16) 27/21 29119 29/20 29/22             48/7 48/10 48/12 48/14 48116      51 (4] 58114 119/10 119/I1          across [3) 49/25 120/2 139/3
          29/25 30/3 30/6 30/8 30/11 40/5            48/18 48/25 49/5 49/8 49/15 49/20 119/14                              action [I) 110/24
          43121 43/25 44/8 44/16 47/14               49/23 50/3 50/7 50110 50113 50/15 53 [12) 93/2 93/3 93/5 93/10 99/9 actions [1) 1.10/25

0         75117
         15[13]15/517/1527/927/11
          27/1427/1744/1944/2373116
                                                     50119 88/10 88112 89/10 89/19      112/5 112/6 112/8 112/9 112/11
                                                     99/9111/5111111111/13111/17 113/16114/11
                                                     111119111121111/23113/16
                                                                                                                           active [1) 166/5
                                                                                                                           activity[l]I47/19
                                                                                       54[17)58/1858/195811958/20 actua1[3]18/350/5109/18
          73118 75118 98/24 112/21                   114/11 114/19 142112 153112        58/22 59/2 59/13 85/4 85/5 95/18 actually (16) 6114 7/9 7/18 24/13

0        IS-minute [3) 98/25 99/5 99/11
         16 [4) 42/2443/5 80/6112/21
                                                     164/16
                                                   300 [3) 1/23 2/6175/18
         17 [35) 43/8 68/3 68/4 68/9 77I 13 31 [4) 113/18 113/20 113/20
                                                                                        95/22 95/25 96/3 96/10 141125
                                                                                        142/5 I42/8
                                                                                       57 [8) 95/15 99/10 111/24 112/3
                                                                                                                            37/1 45112 56117 66/13 115/5
                                                                                                                            123/25126/11 126/I8 137/18
                                                                                                                            139/10 139/11 148/24
          78/678/1578/2078/2479/579/8 114111                                            112/4112/11113/16114/q             add[1) 62118

0         80/1 80/3 95/2 95/4 99/8 104110 310 (1] 2/6
          104/15 104/16 104/20 104/24
          105/1 105/5 105/8 105/22 105/25 136/20
                                                   32 (5) 80/9 80/10 80113 80/19
                                                                                       59 (2] 7117 7/18
                                                                                       5:00 [2) I25/9 125/II
                                                                                       5:00 o'clock (1] 18/7
                                                                                                                           address [2) 78/11 86/11
                                                                                                                           addressed [1) 64/12
                                                                                                                           addressing (1] 66/13
          106/_8 106/12J06l!5 1.07/L 107/2. 3235 [-1)2/-12                            -5:05111-12-5/-12- -              - -admonition [1) 5/18

0         107/5 107/6 II3116 114/11
         18 [8) 34/13 34/16 68/12 68/15
          68/18 68/21 69/2 69/11
         IS-year-old [1) 60/22
                                                   33 (4) 32/4 32/9 32/15 80/22
                                                   34 [I] 80/24
                                                   35 (3) 32/24 33/2 81/1
                                                   36 (9) 33/7 33/9 33/11 33/13
                                                                                       6
                                                                                       60 [11) 7116 62/6 62/8 93/11
                                                                                                                           advance (I) I63/7
                                                                                                                           advantage (2) 75/22 811I2
                                                                                                                           advice [1) 126/6
                                                                                        93/12 93117136113 136/14 142/1 advise (1] 138/12
         19 (5) 33/18 33/20 34/8 69/16               40/16 40122 40/24 41/3 81/3        142/5 142/8                        advised (1) 84/25

0         69/18
         1997 [I) 169/20
         1:15 [I) 164/10
                                                   36Ist [I] 135111
                                                   37 [9) 41/7 41/12 41115 41/18
                                                     41/2241/24 92/24 140/17 141/2
                                                                                       6482l:U 1/22 175116
                                                                                       7
                                                                                                                           affect [7) 21111108/4 109/4
                                                                                                                            109/11110/12141110151124
                                                                                                                           affiliation [2) 140/15 14113
         1:30 [I) 164/10                           38 (22) 42/4 42/10 42/16 62/14      70 [I) 7/17                         afraid (3) 84/18 86/9 91/7

0        1s Ill 15/14
         2
                                                     92/11 92117 143/5 143/15 150/6 700 [1) 115/8
                                                     150110 150113 150115 150117       77803 [2) 1/23 2/7
        1-------,-,-,---,---,-...,.,.----,-i 151/3 151121 152/2 152/4 152/13 77803-3235 [1) 2/12
                                                                                                                           after [14) 7/25 8/1 16/11 25/2
                                                                                                                            25/23 26/22 66/7 97/2 114/8
                                                                                                                            116/11137/6 166/8168/25 171/15
         20 (14) 12/2i I2/23 17124 34/6              152/20 152/25 153/7 153/8         78703Jll 175/I9                     afternoon [6) 15/6164/10 164113

0         57/9 96/15 96/16 96/19 96/21 97/3 39 [34) 42/19 91/3 92/8 97/6 9717 8
          129113 129117 136/18 164/16
         2009 [I) 100/11
                                                     97/12 97118 137112 137114 137/17
                                                     138/3 138/6 138/16 138/24 143/5 88 [I) 32/16
                                                                                                                            165111 165/20 170121
                                                                                                                           afterwards (1] 139/23
                                                                                                                           again [21) 44/2 73/5 73/14 73/14
         2012 rs1 1114 312 412 512 172/24            143112 143/14 143115 153125       8:3o l3~ 16418 165117 173122         1111 79112 80114 81118 8616 91122
                                                     154/3 154/6 154/15 154/17 154/21 9
0        2013 [1) 175/13
         204 [2) 1/23 175/18
         21 (2) 56/23 57/3
                                                     154/25 155/4 155/9 155/12 155/22
                                                     156/6 156/12 156/21 15711 157/3 979-361-4221 [2) 1124 175/19
         22 (20) 56/14 70/22 70/25 87/23 3rd 111 175113                                979-361-4320 [1) 2/7
                                                                                                                            92/3 94/2 94/14 97/15 108/22
                                                                                                                            109/4 113/23 120115 122/21129/2
                                                                                                                            17116
                                                                                                                           against [27) 9115 15/24 74/21
          87/24 88/3 88/6 99/9 107/3 10717                                             979-822-4759 [I] 2112                77112 80/16 82111 82119 83/20

D         107/10107112107119107/24                  4
                                                   40 [19) 90/23 143/5 143/15 157/4
                                                                                       9:00[1) 18/5                         84/784111871787/19911491/7



_Q______                                                               Denise C. Phillips, CSR
                                                                       \
                                                                                                                       ------------------




 u
0    A
                                                      State v David Duane Greer
                                              165114 I66/I6 I66/24 I6717
                                                                                         11113/12       Vol 3
                                                                                    132/I9 I33/20 I34/I2 13717            108119 112/II I12/I5 1I4/8
                                                                                                                                                          2


                                              I68/22 I68/24 I69/2 I70/5 I70111 138/I5 I39/I 141/II41/6 I4I/8              I15/20 I16/2 II9/191I9/2I120/4
      against. .. (13] 98/7 98112 I 05/24     170116 171/3 17II23 173/21 174/2 143/2 146/15 I47114 148/2 153/2 120111 I22/2 I22116I24/17
       I 06/I 0 109/I II 0/16 I2611 133/21    175/5 175/7                           I54/I3 I55/18 155/19 I56/I9           I24/I9 125/4 I25/22 I30111
       133/22 153/22 155119 156/I3           allegation [4] 79/2I 79/25 80117       I60116 161/23 I64/24 I64/24           13I/II 135/I5 I42/6 I43118
       156/20                                 8I/10                                 I64/25 I65/1 166118 I67/7 169/17 143/20 144/4 147/6 148/5 I50/l2


0     agency [I] 102/19
      agent [I] 97114
      aggravated (1] 78/1
      ago (9_] 15/19 I5/20 16117 18/I3
                                             allegations [3] II9/I9 II9/2I
                                              I22/2
                                             allege [2] I34/4 I34117
                                             allow (3] 8/23 152/11 I56/19
                                                                                    170/2 170/9 170/25 I71!24 I72/3 I51!4 I54/2 I55!18 I56/3 I57121
                                                                                    I74/5 I7511 0
                                                                                   anybody [51] 611 12/IO I2/IO
                                                                                                                          157/24 I58/11 160111 162/22
                                                                                                                          I63/3 I64/3 I64/13 164/20 I65/I5
                                                                                    13/7 13/7 l6/-1 0 16/10 16/24 18/25 166/I7 166/23 168/20 I69/11
       65/6 86/20 1I2/22 I35112 I61/3        allowed [3] 21/23 67/13 86/I          3I/15 33/23 57/18 58/I5 58116          I70/24 I71/24

0     agree [56] 9/22 38118 38/20 41/7
       42/4 42/6 42/24 43/8 43115 49/2
       50/23 5118 51/14 511I5 51/17
                                             allows (2] 62/22 62/25
                                             alluded [2] I27/7 I27/14
                                             almost (2] I8/I2 I8/18
                                                                                   65/2 65/6 66/I9 7I /14 8 118 82/9     area [5] 9/I9 43/2 95/19 II5/5
                                                                                    84122 85/3 85/9 85/I2 85/13 85/I7 I31/I6
                                                                                    85/22 93/8 94/I7 94/25 95/8 96/7 areas (2] 8/4 68116
       51120 55/8 55/I6 56/2 56/14 57/6      alone [1] I5811I                      96/I2 97/4 97/20 II5/8 II6115         aren't [1] 49/17

0      57/9 58/11 58/14 59119 59/22 62/8
       62/9 62114 69116 73/21 74/3 74/7
       77/14 78112 78/15 78/17 84/6
                                             along [1] I67/2I
                                             already [6] 7/15 1I4/25 ll6/I9
                                              I29/22 I57/II I62123
                                                                                    117110 II9/5 I20/I8 I25/24

                                                                                    130/21 I33/22 I40113 I40/I4
                                                                                                                         argue (1) I72/9
                                                                                    125/24 I26/3 I26/IO 127/13 129/9 argument [5) 37/24 38/1 100/13
                                                                                                                          100114 I 02/24
       841!2 86/3 86/5 87/6 98/2 98/5        also [17] 9117 1I/8 25/6 45/I5         I40/I6                               argumentative [I] I02/3

0      106/1911118 III/9III/25112/5
       121115 I22/7 129/20 140/12142/3
       I4617 173/10
                                              48/25 55/I5 77/IO 84/12 II2/7
                                              II6/7 II71! I37/5 137/20 I53/9
                                              I68/7 I68116 I70/23
                                                                                   anymore (5] I6/I2 35/6 II7/I7
                                                                                    I27/I6 I72/25
                                                                                                                         arguments (1] I63/25
                                                                                                                         Arias [2) 4I/5 92/23
                                                                                   anyone (6] I2I/I4 I27/25 I28/3 arm [1] IOI!9
      agreeable [I] I04/5                    although [1] I65/8                     I38/20 138/25 139/2                  around [7] I4112 I8/4 22/5 59/2I

0     agreed (5] 6011 84/2 III/I5
       II2112 113/15
      agreement [8] I06/20 I07/2
       11II!I 111123 112/4 Il2/9 114/I9
                                             always [27] 6/19 6/20 7110 9/20
                                              17/2 I7117 21120 2I/2I22/2I
                                              22/22 22/22 45/20 48/24 72/I6
                                                                                   anything [35] 15/2I I6/20 I6/24 6016 II6/9 116/9
                                                                                    I6/25 I9/I 2I/8 2I/I8 30/19 34/2 arrest [8] IOI/15 II2/21 II8/7
                                                                                    66/5 69/8 7I/22 79/I6 80/I2 9112 118/II 118/22 166/5 I68/11
                                                                                    94/5 94/I7 96/20 96/22 97113          I68/13
                                              77/I8 79/9 I08/2 I08/10 I20121
       167/22                                 I20/24 I20/25 I28/2I I29/4 129/6 I00/24 I 13/7 I32/7 133/I8 I33/20 arrested [6] 94/12 94/I3 II8116
0     agrees [1] 66/19
      ahead [9] 11/2II5/II5/I6 II0/1
       IIII3 112/IO 113/I3 114/20
                                              I29/IO I32/2I I39!22                  I40/I3 I4II12 I41/I6 I46/3
                                             am [12] II/I 0 I5/25 31/13 3II19 I49/25 I6011 I65/I 0 I65119
                                              32/7 32/I8 42116 44117 70/I6 86/7 I66/I9 I72/4
                                                                                                                          118117 I26/20 I66/9
                                                                                                                         articulable [1] 168/5
                                                                                                                         as [112] 6/8 6/8 6/9 6/9 6/2I6/2I
       159/14                                 103/IO I57123                        anytime (1] I20/22                     ll/I4 I11I4 12/23 I5/3 I5/4'15/4

0     ain't [I] 36/6
      AI [4] 52/7 53/7 53/8 53/20
      alarms [I] 56/5
                                             Amendment [12] 82110 8211I            anyway [4] 27/13 IOO/IO I00/19 I6/4I7/20 I7/20 I8/7I8/8 211II
                                              82115 I 0616 107/2I I25121 I25/25 I04/25
                                              I37123 139/I 139/3 150/I9 I54/8 anywhere [2] 65/I5 I67/6
                                                                                                                          22/23 25/6 29/2 32/I5 37/4 37/4.
                                                                                                                          39/I5 42/8 52119 52/25 5515 60/22
      Albernaz [I] 43/li                     American [1] 29/6                     apologize [8] I2/I6 33/8 6711          6YI464!13641136WI372/4

0     alcohol [2) 58/25 I23/7
      Alice [I] 111/13
      all [I62] 612 7/25 8/I 9/I I0/3
                                             among [1] 6/5
                                             amount [I] I18/2
                                             amounts [2] I30/I6 I30/I6
                                                                                    7I/11 93/25 II4123 133/I9 I47/24 72118 74/22 78113 83/20 84/17
                                                                                   apparently (1] IOO/I4
                                                                                   Appeals (1] I/4
                                                                                                                          85/13 85/13 88113 88/23 88/24
                                                                                                                          88/25 88/25 8911 89/3 89/5 89/5
       13/8 13/20 13/22 I3/24 I4112          Andy [2] I23/3 I23118                 applicable [1] 26/17                   89/I4 92/4 94/I8 94/18 I 01/8

0      151!4 I5/I8I6/8 16/23 I711I
       181!I 19/24 20/19 21117 22/3
       22/11 22/15 24/23 25/4 27/2 27/4
                                             anger [1] 78/2
                                             Ann [1] 143/I6
                                             announce [I] 142/16
                                                                                   applied (1] I44/24
                                                                                   applies (1] I7I/I7
                                                                                   apply (1] I36/4
                                                                                                                          IOI/8 I03/6 I03/IO I06/6 IIOI19
                                                                                                                          112/24 1131!8 115/10 115/20
                                                                                                                          11611 1I6/I II6/3 116/7 119119
    . _?7/12 27!_23_1~I§19!l~31l33;1/2       another_[15]_ 511.8 _7l]9_1 01612/6 _ appreciate [8]-13/5-16/9 21/I5      - -I21!4-I22/13 I24/20 124/21
       35/24 38/3 42/22 43/6 43/IO 43113      25/2 42/I5 73/5 73/7 85/3 85/9        65/I7 66123 68/I 93/7 93/8            I24/2I I24/23 I25/8 I25/8 I25/I9
       47/23 49/2 52117 53/7 58/6 6I/2        95/13 97/22 I35!13 I40/2 I7I/I4 approach [1] I74/I                          I25119 I26/2 I27113 128/9 I28110
       62/5 62/9 62/I I 62117 64115 64/20    answer [11] 6/2I IO/I4 22/4           are [I61] 6/16 7/6 7/8 7113 7/I3       136/9 137/24 13911 I41/I I42/9
       65/5 66/23 67/I2 67/24 68/13           63/20 63/23 64/1 76/5 85/I6 92119 81! 811 8/2 9/24 I2!14 I4/2I I5/3 I42/l0 I42/19 I44/8 150/23
       69/22 70/3 70/8 71120 7411 75/20       Il1122 I53/I6                         16/25I7/1I7/3 171102I/2522/8 I5I/I9I53/22 154/lii55/2

0      80/4 80/14 80/23 8112 82/I7 82/20
       8712 87116 87/I9 88/9 88/21 89/4
       90/I8 92/25 93111 95/2I 97/4
                                             answered [2] 87/II 155/I6
                                             answering [1] 10/I9
                                             Anthony [1] I50/IO
                                                                                    23/11 23/20 23/2I 23/21 24/10
                                                                                   24110 26/2I 29/I2 29/20 30/4
                                                                                                                          I55/I7 I55/I8 I60/24 I60/24
                                                                                                                          I6119 I66118 I66118 I68/25
                                                                                   32/13 32/24 35/3 35/I4 36/2 36/8 I7112I I71!2I I72/2 172/2 I72/22
       I 03114 103115 105/5 105/7 I 08/23    anticipate [4] 89/I4 92/2 I16/2       36/I1 36/2I 38/7 38/23 38/24 39/3 I73/24 173/24

0      113/IO 113/11 113/12 113/22
       114114 116114 I16/2I 117113
       117/20 120/1 120/25 I21/10
                                              I27/I9
                                             anticipation (1] 126/I6
                                             antipsychotic (1] I40/I
                                                                                   39/4 39/5 40/3 40118 41122 42/7       aside [3] 79/22 148/19 I49/I5
                                                                                   42/25 43/3 43/3 43/21 44/I 44/14 ask [25] 5116 5117 6/2 I 811 2 I4/23
                                                                                    44M 44t:n 44/25.47/25 48/3          _]4/25_ I9/l 0 22112 70/8 76/7 94/5
       12 !Ill I22/9 123/3 I24/19 I24/23     any [87] 5i25 6!6 I4/6 I811 0          49/IO 49/II 49112_49/I2 5411          94/9 98/I9 99/I II4/I5 II5117
       128/24 129114 I29119 129/22            2I/11 2I/I7 24/3 29/16 36/20         54115 54/I8 55/24 56/2I 57/2           I20116 I27/22 I27/22 I27/24
       132/6 132/9 133/8 133111 I3311I        39110 60/17 63113 64/2 7I/I2         57/I9 58/20 62/I6 63/13 66114          I29/1 I29/2 I3611 I36123 I67122
       133/12 133121 134/2 I34/1I I36/l       7I/23 78/8 79/I5 79119 80/1I         68/5 68/8 69/13 69/I7 69/23 70/7 asked [10] 17110 46/4 85116 I0118
       I36/5 I36/8137/8 138/1 I39/6           82/20 84/21 89/17 90116 9112 96/8 7119 74/25 75/24 76/8 77/9 77116 I05115 I09/I3 I37/7137/8 I40/5

0      139/7 141/1 14I/4 I4I/21 I4311
       143118 143121 144110 I46/20
       150/14 150117 151/7 151/13
       151114 I52/16 153/2 I54/14
                                              97/16 98112 IOI/2 102/6 102/23
                                              I 03/6 I 05/20 105/20 I 05/23
                                              I 07116 I 08/22 I 09121 I 09/24
                                                                                   77119 80/4 80/20 82/22 83/8 8311I I53/13
                                                                                   83/I4 84/I9 87/23 88/10 89/9
                                                                                   89116 89/21 9011 90/15 91/23
                                              110113 112/25 113/8 114/12 116/9 92/22 92/23 93/4 95/3 96/6 99/8
                                                                                                                        asl0                                                State v David Duane Greer          11113112
                                        32/9 33/2 33/14 34/25 37/3 39/20 biased [1] 15/23
                                                                                                 Vol 3
                                                                                                                 burden [14] 11/19 22/18 22/22
                                                                                                                                                  3


     A                                  40/24 41124 44/1144/13 47/9          big [12] 23/18 35/20 40/11 49/18 23/8 23116 76/23 78/18 78/19 84/3
     assess [2] 64/20 160/12            48/20 49/3 49/6 50/8 50/20 51/10 64/9 88/l 94/6 120/11 126111             84/8 89/6117/14135/20150/25
     assessing [1] 96/24                51/18 54110 54/22 56/3 58/5 59/8 130116135/7 135/16                      burglary [7] 134/3 134/16 134/16
     assistant [3] 2/6 12/6 19/15       59/18 60/2 61/23 63/7 67/1167/16 Bill [2] 12/4 135/14                     148/11 166/5 166/22 166/23
     assistants [!] 134/6               69/9 7311 73/3 73/9 73/13 73/18      Biology [2] 28/9 28/10              business !21 18/6 52/11

0    assume [1] 121114
     assuming [2] 121/13 170/25
     assumption [2] 116/17 116/17
     assure [8] 9/25 11/7 I 06/13
                                        74/11 76/25 77/17 79/24 80117

                                        96/8 I 02/2 I 02/21 I 03/11 I 06/3
                                         110/23 115/13 115/25 122/11
                                                                             bipolar [3] 100/11 I 00112 I 02/23
                                        81116 84/9 8611 90/11 91/12 93/17 bit [18] 8/18 20/14 35/16 62/25
                                                                              79/10 85/14 85/20 90/12 98/23
                                                                                                                c
                                                                                                                 calendar [1] 157/6
                                                                              106/3 115ll 117/13 118/20 125/16 call (8]10121 99/15 125/15
                                                                                                                  128/12 128/15 135/14 162/5 162/6
0     109/11 126/25 133/8 152/18
      156/18
     assured [1] 133/4
     attack [1] 164/25
                                         125/22 12611 7 126/22 127/23         127115 128/24 129/24 134/2
                                         128/1 128/2 13118 132119135/7 Black [1] 123/23                          called [9] 23/21 85116 99/2
                                         136/16 136/21139/25 146/7 155/2 Blair [6] 27119 29/17 39/22 43/20 100113 105/10 127/14 129/4 129/5
                                         161/14 17111 172/6 172/15 173/8 46117 47/13                              163/14
     attention [1] 98/19                                                     blame [3] 45/21 45/21 46114         calm [1] 102/12

0
                                         173/12
     attitude [1] 2115                  becomes [2] 90/10 90/12              bleed [1] 18/l 0                    CALVERT [5] 2/4 11/23 12/2
     attorney [6] 2/3 2/9 12/8 13110    bed [1] 43/23                        blind [1] 60/17                      15116 152/7
      91/13 139/12                      been [52] 9/4 916 9111 I 0/25 11/4 Blinn [1] 134/6                       came [5] 1115 67/3 86/13 100/13
     attorney's [S] 12/3 91/19 113/5     1115 20/17 24/14 37/3 64/5 70110 blond [1] 158/7                         148/8

D·    140115 14114
     attorneys [3] 2/6 20110 163/25
     automatically [4] 74/1 121/1
                                        72/21 73/25 74/24 76/19 76/25        bones [1] 24/16
                                         78/5 79/8 80118 81110 86/22 9111 book [2] 23/18 164/15
                                         91/12 91/13 91116 94/12 94/13       Boone [4] 90/22 157/19 157/21
                                                                                                                 cameras [1] 126/17
                                                                                                                 can [126] 6/17 8/19 10/910/14
                                                                                                                  10/22 10/22 10/24 I4/13 14/16
      127/25 128/2                       100/22 I 08/2 I 0811 U l 0/18 114/9 158/3                                15/4 1818 22/5 34/4 34!5 40/19

0    awarded [1] 119112
     aware [3] 36/18 39/5 137/21
                                         116/13 116/18 116/18 116/23
                                         116/24121114121115126/12
     away [10] 30119 34/1 34/24 34/25 127/3 127/3 128/1 128/3 128/4
                                                                             border [I] 8/19
                                                                             boss [1] 85/24
                                                                             both [18) 10/25 14/21 91113
                                                                                                                  41/7 41/25 44/21 45/20 47/10
                                                                                                                  47/23 47/24 50/17 50/24 51111
                                                                                                                  51/18 53/24 56/5 56/25 59/22
      35/5 58/5 66/4 86/15 119/17        139119 160/7 171110 171110           l 00/25 I 09/7 124115 133/18        64/12 66/1 68/7 70/13 73/9 73/10

0    B
      172/25                             171/21172/12 172/23
                                        before [18] 1/16 5/22 1114 14/19
                                         16/24 21118 71/13 82/2 88/18
                                                                              137/10 140/ll 149/20 159/4 161/7 74/3 74/19 74/25 75/20 79/22 8011
                                                                              161/9 163/25 166/4 166/20 166/25 80/3 80/14 81/24 82/9 82/19 84/21
                                                                              168/13
     bacl• [60] 15/6 15/12 22/12 23/24 97/17113/19117/8118/22132/15 bottom (I] 117/22
                                                                                                                  84/22 85/2 85/9 85/11 85/12 86/3
                                                                                                                  86/11 87/6 87/12 87/12 87/17
      24/4 30/20 31/4 31116 31/19 31122 137/4 147/8 163/17 165/10                                                 88/23 89/4 91/6 91114 94/7 94/15
0
                                                                             bought (1) 144/14
      33/3 35/21 36/l 47/22 55/14 55/21 began [1] 166/2                      bound [1] 125/1                      98/2 99/16 I 03/4 I 03/I8 104/13
      56119 57/20 62/6 62/6 63/24 64/2 begin [4] 5/16 8/12 l 0/13 164/10 box [8] 6/3 ll/15 35/7 122/12            106/13 I09/ll 11113 112/5 112/10
      65/5 68/18 69/2 69/19 75/20 81/7 beginning [1] I64/5                    132/11 132113 138/20 162/7          114/24 116/l 117120 118114
      82/21 84/13 86/6 86/17 92/25 95/9 behind [1) 88/8                      boy [1] 18/18                        122/15 126/24 126/25 127/2 127/6

0     95/13 101115 102/13 108/21 109/4 being [11] 9/24 22117 42/13 52/8 brand (1] 11/16
      111/24122/10124/20 I25/8           57/I 84/14 120/7 141/16 147118
      125119 129/23 132/6 132/7 136/12 151/23 166/23
                                                                             BRAZOS [9] 1/7 1117 12/3 14/1
                                                                                                                  127/18 128/4 128/8 130/9 130/10
                                                                                                                  132/8 133/3 133/8 133/15 137/10
                                                                              101/19103/11175/2175/4175/18 !40/8 140/11 142/6145/7 145/15
      136/16 13914 139113 139/21        belief[3] 119/19119/20 122/2         breach [1) 126/20                    145/19149/10149/15 152/10

0     142115 143/23 146/23 160/7
      163/13 163114 163/16 164/9
     backseat [1] I66/l3
                                        believe [18] 8/13 9/14 9/15 10/9 break [19] 8/22 15/5 15112 17/24 152/17155/7 156/1156/1 156/4
                                         107121 114114 126117 126/22
                                         129/9 145/19 150/20 153/20
                                                                              18/7 35/18 68/23 98/23 98/25 99/5 156/16 156118 159/3 163/11
                                                                              99/11 103/19 111/3 l13/I3 I13/22 163113 163/15 164/19 164/21
     bad .[8] ..12/L79!19.86/U6/7 86/8- 157/16-158/3-158/5158/9 162/13 - ·1-I4/8·-J42/12-l42/16·J64/11 - . . - ·169/12·169!1&--170120-171/14. -··-

0     I 05/2 I 05123 149/23
     bag (3] 35/20 36/2 36/25
     Baggie [2] 36/22 36/23
     bags [1] 52/21
                                         168/7
                                        believer [2] 11/12 88/3
                                        believes [3] 116/13 129/3 129/5
                                                                             breaks (2] 164/13 164/13
                                                                             Brenham [1] 115/5
                                                                             Brent [1] 107/7
                                                                                                                  172/16 173/1 173/11 173/11
                                                                                                                  173/12 173/24
                                                                                                                 can't [30] 10116 21/22 22/7 22/16
                                                                                                                  49/24 49/24 66115 66/21 67/21
                                        believing [1] 86115                  briefly [3] 101/3 147/15 155/15

0    bailiff [1]. 146/24

     bare (I] 24116
     bare-bones [l] 24116
                                        belong [4] 33/13 45/6 45/7 45/9
     Barden hagen [3] 58/8 58/9 58/10 belonging [1] 133/5
                                        bench [22) 3/6 3117 14/4 14/9
                                         25/19 27/1 99/22 104117 107/8
                                                                             bring [20] 8117 8/22 10/7 11110

                                                                              112119 114/4 117/23 138/18
                                                                              142/15 143/1 143/3 149/6 162/2
                                                                                                                  76/1 88/19 88/20 90/15 110/8
                                                                              35113 41116 49/7 49/8 94/7 I 04/23 120/15 122/17 122/19 !38/21
                                                                                                                  140/20 148/7 154/21 155/9 155/12
                                                                                                                  156/11 156/21165/7171/l6173i9
     Barker [2] 83113 90/4                                                                                        173/9 173113

0
                                         108/18 111/14 112/14 127/18          164/15
     Barney [1] 123/21                   137/9 140/9 141124142/4 143/17 bringing [3] 11/14 56/6 148/23           candor [2] 108/13 11112
     based [1] 67/I9                     I50/11 154/1 157/5 157/20           brings [2] 45/22 70/9               cannot (5] 76/5 83/19 121113
     bl!_~ical]y (5] 46/4 88/7 119/17   Bernal [4) 28113 45/2 47/12 57/11 broad (3) 22/8 76/3 77/22               138/14 138/14
      134/8 154110                      besides [1] 2119                     broke (4) 134/17 134/24 135/6       capital [1] 73111
     basis (5] 167/25 168/3 168/4       best [5] 101/9 103/2 115/18           135/8                              car [13] 40/25 47/17 47/19 56/8
      168/6 168/7                        145119 155/23                       broken [1] 90111                     68/23 70115 73/7 86/12 86/16
     bathroom [1] 165/1                 between [6] 10115 54/11 54/14        brother [1] 100/20                   105/15 132/23 172119173/1
     be [212]                            119/2 121112 145/20                 brought [2) 116/18 150/9            card (7] 10/13 10/22 142/20

0    Beach [2) 52/16 115/7
     bearing (1] 109/6
     because [95] 6/17 7/6 7/17 7118
                                        beyond [23) 23/9 23/23 63/21         Bryan [8] 1/16 1/17 1123 2/7 2112 142/21 146/24 146/25 147/2
                                        76/10 76114 110117 117/3 117/17 55119 167/6 175/19
                                         118/8 118/22 119/23 119/25 121/6 bucks (1] 88/2
                                                                                                                 cards [2] 56/7 99/4
                                                                                                                 care [19] 29/15 33/3 37/2 41125
      7/19 7122 8/5 9/16 10119 11/4      123/9 124/23 125/4 126/23 127/4 building [1] 42/8                        44/4 44/6 47/1 51111 56/3 56/5

0     11/19 1711717/20 22/9 22/10
      23/13 26/22 29/23 31/11 31/21
                                         134/23 135/24 145/7 15111 151/4 builds [1) 64/9
                                        bias [3] 141/6 141/7 141/8           bunch [3] 58/3 60/7 136/5
                                                                                                                  56/10 76/14 81/9 86/7 86/7 124113
                                                                                                                  124/14 135/8 145/8


                                                                            ..
-0------·-·--------                                           Demse C. Phtlhps, CS::.:R::_____ _ _ __




0
0            C
                                                           State v David Duane Greer
                                                 charging [I] 134/9
                                                                                           11113/12
                                                                                    commit [I) 158/22
                                                                                                        Vol 3
                                                                                                                        116/15129/23 150/9150/22172/8
                                                                                                                                                         4


            1------------;CHARLES [I) 2/4                                           committed [3) 24/14 3711 121/6 convictions (I] 131/11

0--          carry [4) 167121 173/1 173/8
              173/15
             carrying [1] 172/18
                                                 chart (2) 27/6 117/14
                                                 chase [I] 105/19
                                                 check [3) 88/17 132/15 133/2
                                                                                    committing [5) 26/5 36/12 37/21 convince [I) 122/22
                                                                                     38/8 38/20
                                                                                    common [2) 88/17 13119
                                                                                                                       convinced (I] 124/23
                                                                                                                       convinces [I) 76/10
             Carter [3) 50/22 89/21 162/11       child [2) 7811 II9/18              community [I) 13116                convincing [2) 119115 II9/20

[1           case [97] 5/21 6/5 8/2 8/10 9/5 919 choice (3) 56/9 64118 138/11
              9/13 9117 10/25 11120 12/4 12/7 choose [2) 60/14 164/20
                                                                                    companies [I) 20112                cool [2) 39111 67/9
                                                                                    company [3) 14/1 137/20 137/21 cop [2) 36/23 97/1
              1212517/618/821/1121/1421121 chooses[3) 83119138111163111 compare[!] 117/21                              copies(!) 166/20
              21123 21124 21125 22/13 22/18      choosing (1) 90/8                  compartmentalize [1) 88/23         cops [2) 59/25 94/19


0
              23/8 24/8 25113 26/7 26118 64/15 choses (I) 152/10                    completed [I) 162/23               copy (2) 163/21 170/22
              64121 64/22 67/20 72111 73/11      CHRONOLOGICAL (2) 311 4/1 completely (6] 6/21 72/25 73/2              corner (1) 52/20
              73/1276/10771177911379/20          church (1) 148/9                    73/4148/7149/10                   correct[17) 19/72011128/63211
              81/24 86/20 96/5 100/25 101/8      circumstances (13) 36/12 38/4      completes (1) 163/18                32/2 46/23 51124 63/4 64/9 I09/I5
              102/18 105/2I 106/ll 109/2 109/5 47/7 62/15 62/23 74112 76/15         compromised [1) 125/15              II0/6 110115 II0/21 111118 147/5

0             I 09/18 113/8 113/9 115116 116/17 81/16 82/19 146/12 146/20 15115 computerized [1) 1/18
              118/1 119/4 123/6 124/12 124114 155119
              124114 126/8 126/14 126/22 127/4 circumstantial (1) 68/16
                                                                                    concealed [2] 173/8 173/15
                                                                                    concern [4) 78/23 122/9 138/19
                                                                                                                        160/25 175/5
                                                                                                                       correctly [5] 20/2 27110 31/1
                                                                                                                        63/15 175/9
              127123 131114 133/10 134113        city (I) 105/14                     154/24                            cost [1) 175/11

D             134/16135/11136/5 137/10
              139/11 139/16 139117 139/22
              148111 148/19 149/7 149/13
                                                 civics [I) 22/13
                                                 civil [1] 119/4
                                                 claim [2] 45/6 172/7
                                                                                    concerns [2) 91122 91124
                                                                                    concluded [3) 14/9 27/1 142/4
                                                                                                                       could [78) 7/19 9/14 9/23 10/8
                                                                                                                        18/9 19/23 22/2 36/20 39/6 40/1
                                                                                    conference [3) 14/4 141/24 157/6 40/6 40/24 40/25 41/3 45/7 45/8
              151120 152/19 160/4 160/22 163/5 clarity [1) 137/8                    confinement [3] 24/23 26/13         45/15 47/10 47/11 47/17 47/20

0             163/17 164/1 166/2 166/22 167/6 Class [I] 120/10
              168125 169/17 170/9 170/22
              170123 171/3 171117
                                                 clear (3) 103/25 104/3 119/15
                                                                                     26/15
                                                                                    conflict (1) 157/6
                                                 clearly [5] 33/22 41/9 82/1 86/15 confused [4) 144/21146/10
                                                                                                                        48/19 57/23 58/22 60/5 6016 6019
                                                                                                                        6113 62/15 62118 62/20 65/9 66/10
                                                                                                                        67/22 68/6 76/21 79/15 79115
             cased [I] 86/16                      153/16                             148/23 149/16                      79/16 83/22 89/12 89118 89/20

0            cases (14) 5/24 64/I6 77/24 115/3 Cle1·k's [1) 140/25
              115/4117118 119/16120/9123/7 client [1) 133/22
              130114 131/8 I48/5 167/2 17112
             cash [I) 56/7
                                                 clients [1] 123/8
                                                 close (14) 9/7 1111 11/6 18/7
                                                                                    conscience (1] 122/16
                                                                                    consciously [1) 89/19
                                                                                    consider [16) 83/20 89116 90/16
                                                                                     92/4 138/7 138115 152/9 152/12
                                                                                                                        90/7 90/17 92/6 92/12 92/19 93/5
                                                                                                                        971198/9100/25101/11103/9
                                                                                                                        109/8 I09/I9 110/3 118/22 I22/7
                                                                                                                        I22/19 125/10 131/18 131121
             cashier (2] 16118 137/1              27/11 27112 30/8 94110 94/12       152/23 153/19 153/22 154/12        l32/6 14011 140/4 142/12 144/14

0            cause [20] 1/3 1116 7/20 7/25
              97115104/8104/9106/23 108/8
                                                  136/22 140/15 141/3 147119
                                                  168/25
              108/15111/12112/8112/11118/6 closed [I] 153/21
                                                                                     154/13 154/18 155118 156/3
                                                                                    Constitution (1] 82110
                                                                                    Constitutional [1] I24/16
                                                                                                                        145/24 147/6 147/9 148/11 149110
                                                                                                                        151122153/11 156/16165/5
                                                                                                                        172/12
              118/6118110 I53/9156/24157/3 closes (I] 163117                        contained (2] 170/11170/22         couldn't [17) 811112/2419/19

0             175/7
             caused (1] 5/23
             causing [1] 15/23
                                                 closet [2] 131/21132/1
                                                 Club [I] 115/8
                                                 Cobos [3] 42/22 80/4 162/10
                                                                                    contains [1] 175/5
                                                                                    contaminated [1) 6/4
                                                                                    contend [1] 168/12
                                                                                                                        39/I4 39114 39/I7 43/18 47/6
                                                                                                                        65/19 66/2 71117 84/14 88113 9113
                                                                                                                        144/5 152/24 155/11
             caution [I] 118124                  cocaine [19] 35/9 52/11 52/11      continue [1] 39/7                  counsel (3] 84/24 126/7 175/6

0            cell (4] 5/17 5/18 123/25 124/1
             Center [2] 137/4 137/4
             certain [7] 7/12 9/20 66/2 66114
                                                  52/16 52/18 52/19 52/21 52/22     continues [1] 38/19
                                                  52/25 53/1 53/9 53/11 70/12 70/13 continuing (1] 131/12
                                                  70116 70/16 70/20 132/11 132112 control [43] 28/4 28/5 28/22
                                                                                                                       country [1] 126/10
                                                                                                                       COUNTY [10] 1/7 1117 12/3 1411
                                                                                                                        I01120 103111 113/5 169/20 175/2
            _ ~1/16 ~8/5]4_8/~          _ _ _ Code [1] 25/22 _ _                    .29!11.29/15.32/2133!14 34/17 ... -1-75/.18. -- ---- - - -- -

0            certainly [3] 92112 I5III4 I65/8 coincidental [1) I25/I7
             certified [2] 166/20170/22
             certify [3] 175/5 175/9 175111
             Cessna [4] 38/12 38118 62/11
                                                 college [9] 59117 86/12 95/23
                                                  95/24 105/9 123/8 131/9 137/5
                                                  137/6
                                                                                     36/3 36/20 37/2 39/7 40/6 43/2    couple [8] 5119 5/19 8/4 95/13
                                                                                     44/4 44/6 47/1 48/20 48/20 48/24 109/25 114117I43/22 168/2
                                                                                     49/1 49/4 49/24 49/24 5I/11 51118 course (5] 6/25 7/5 79/19 117/22
                                                                                     5411 5519 55/22 56111 56115 56/18 13411


0
              162/8                              college-type [I] 13119              59/3 59/22 61116 61/16 62/16      court [28] 1/3 1/4 116 1122 1122
             Chad [I] 162/10                     come (38] 8/9 1011 13/20 13/21      76115 145/2145/5 145/9I46/19       5/12 10/!110116 13/2113/21 55/2
             chair[8] 99/17114/10114112           14/215/515/!215/2323/2424/4 164/21                                    56/1856119114115117118120/10
              132/5 132/15 I42/10 142/20          25116 25/18 3611 58/2 59/25 63/24 controlled (1] 58/24                126115 146/25 153/18 153/18
              142/21                              64/2 70/15 77/24 85/20 96/6 99/2 controls [3] 53/5 53/16 53/21        164/6 16611 169/17 175/4 175/4

0            chairs [3] 114/7114/10114/24
             challenge (2] 7/20 153/23
             challenges [I] 7/25
                                                  99/20112/15 120/23122119
                                                  122/23 124/21132/13 134/19
                                                                                    convict (9) 39114 43/18 47/6
                                                                                     57/!3 75/21 79/24 125/1135/6
                                                  139/3 14I/22 148/10 159/25 162/6 144/6
                                                                                                                        175/7175/17175/17
                                                                                                                       Court's [2] 163/20 163/21
                                                                                                                       courthouse [8] 41/11 88/18
             chambers [I] 175/7                   163/5 164/9165/16                 convicted [32] 24114 24/25 4011     104/14 106/24 108/8 111/16 142/6
             chance (5] 17/I6 18/9 89/11         comes [7] 6/3 7/23 8/7 49/25        45/25 64/I8 72/1 72/2I 73/25       156/24
              161/22 163/25                       68/22 168/22 171/20                74/24 76/I2 76/20 76/25 79/2      courtroom [6] I4/16 35119 41/17
             change [3] 17/24 60/6 6019          comfortable [I4] 13/4 42/12         80/!8 81111 82i1 109114109117      55/23 I59/I 160/18
             changed [I) 137/25                   42/25 49/11 49/15 49117 49/22      110118 116/14 116/24 117/4        cousin [2] 97/21 98/11

0            Chapel [3] 137/13 137/19 137/20 55/24 57/2 7112 89/9 94/5 94/14
             character [2] 106/1 123/22
             charge [8] 5/7 6110 55/13 55119
                                                  100/3
                                                 coming [7] 11117 88/18 103110
                                                                                     121/14 12811 128/3 128/4 169/7
                                                                                     169/19 17111 171122 172/12
                                                                                     172/15
                                                                                                                       covered [I] 129/23
                                                                                                                       Cox [3] 94/24 99/21 136/24
                                                                                                                       CPS [I] 119/16
              134110 163/20 163/21 171124         103/10 139/18 162/22 163/7        convicting [2] 13/4 13/4           CR [1] 1/4

0            charged [6] 24/9 77/25 78/5 82/16 comment [2] I8/14 93113
              86/21 94/13                        commenting [1) 26/3
                                                                                    conviction [13] 74/!0 74/22 79/22 credibility [6] 90/9 9617 96/25
                                                                                     79/25 106/9 109/1 109/9 110/3      97/16 128/9 133/12       /



_Q_··· __                                                            Denise C. Phillips, CSR




0
n     C
                                                 State v David Duane Greer
                                         declined [I] 167/5
      1 - - - - - - - - - - - - - ; d e e p [I) 65/8
                                                                                    11/13/12     Vol 3
                                                                              dire [6) 11115/1211/23114/22
                                                                                116/11 158/4
                                                                                                                     11/12131111811020/2021113
                                                                                                                     22/5 30119 3411 34/16 34/17 35/6
                                                                                                                                                     5




0-.   credit [I] 56/7
      CRF [I) 1/3
                                         defend [2] 83/24 13118
                                         defendant [37] 2/9 1217 24/12
      crime [25) 11/1 11/6 23119 36112 71/23 72112 78113 80115 83/18
                                                                              directly [I] 116/21
                                                                              disadvantage [3] 77116 80/16
                                                                                103/11
                                                                                                                     35/9 35/11 35/23 37/23 38/3 38/10
                                                                                                                     40/5 4017 40/12 45/3 45/24 46/18
                                                                                                                     46/20 48/19 54/10 54111 57113
       36118 37/1 37/21 38/8 39/2 44/10 83/19 84/9 8717 87/18 89/6 89/15      disagree [3] 61/20 67113 91111         57/15 57/24 58/5 59110 59/20

[J     57/13 70/3 74/12 74/14 82/16
       83/10 124117 12811 128/3 128/5
       134110 148/21 158/23 158/23
                                          91115 91/17 92/3 107123 126110
                                          15116 151118 152/9 153/22 154/12
                                          155/8 155117 155/19156/3 156/14
                                                                              disagrees [2) 58116 61118
                                                                              disbelief [I] 128/2
                                                                              disbelieve (I] 127/25
                                                                                                                     60115 60/17 60/23 60/23 60/23
                                                                                                                     61/3 65/2 65113 66/25 67/11 67/22
                                                                                                                     69114 71116 71/16 77/17 81/9 83/9
       172115                             156/20 162/25163/11 166/3 166/9     discharge [5] 25/23 26115 169/8        831-10 84/8 84110 8617 8617 86/13


0
      crimes [I] 23/20                    166/15 16917 169/19                   169/24 171/18                        87/24 S8/25 89/5 89/20 9116 91115
      criminal [23] 5/5 619 11/3 I 119   defendant's (3] 24/22 150/20         discharged (I] 7/20                    93/5 96/4 9717 97118 100/10
       20113 22/1322/18 23/8 64/16        166/12                              discovers (I] 37/16                    105/22107/15108/22110/3
       71/23 72/1073/24 75/23 82/15      defense (14] 5/101218 87/12          discuss [3) 6/5 94/15 94/21            110/23113/17115/19116/2
       83/17 91/13115/3 115/4 120/9       91/13 91/18 98/10 139/12150115      discussed (1) 9/24                     116/21 117115 117/16122110

0      133/10134/5 147118 161/8
      critically (1] 122/5
      cross [4] 85/10 85/21 163/10
                                          154/4 157/25 162/1 163/10 163115
                                          165/13
                                         define (1) 23/20
                                                                              discussing [3) 66/17 94/6 94114
                                                                               discussion [11] 3/6 3/17 6517
                                                                                66/18 67/15 77/21 78/11 79115
                                                                                                                     123/24 125/17 127/20 128/15
                                                                                                                     13317 135119 135/20 138/19 139/4
                                                                                                                     139/5 14011 140/9 142/13 143/8
       163/13                            defined (3] 23/19 29114 119/19         142/24 165/25 173/20                 144/21 145/12 146/5 146/8 147123

0     Cross-examination [1] 85110

      cross-examines [I] 163110
                                         defining (1] 56/25
      cross-examine (2] 85/21 163/13 definitely (2] 40/22 79/9
                                         definition (8] 25110 29/14 53/2
                                                                              dismissed [1] 167/3
                                                                              disorder [3] 100111 100/12
                                                                                102/23                 ·
                                                                                                                     155/1 156116 159/12 163/6 167/4
                                                                                                                     169111 169112 170/9 170112
                                                                                                                     170112 170/15 170/17 170/25
      CSR [3) 1122 175116175/16           53/13 71117 71118 117/17120/16      dispute (1] 33/23                      172/3 17217 172114 172/24 173/16

0     culpability [I] 64112
      curious [4) 16/25 88/20 88/24
       89/5
                                         definitions (1) 24/21
                                         Defrancesco (3] 34/13 34/15
                                          68/10
                                                                              disputing (1] 33/24
                                                                              disqualify (1] 112/24
                                                                               distinction [2] 119/2 121112
                                                                                                                    done [10] 14/18 17116 39/1 62/24
                                                                                                                     66110 91/12 121/20 121122 127115
                                                                                                                     13917
      curling [3] 120/19 120/21 120/24 degree (2] 84/8 156/20                  distracting (1] 133/19               door [7] 5817 86/25 99/1 99/6

0     currently (2] 21/9 136/25          degrees (2) 64111 64/11
      custody [10] 29/15 36/3 37/2 44/4 deliberation (1] 164121
       44/6 47/176/14 145/2145/5 145/8 denied (1] 153/23
      cut 121 105119 171/25              Denise (5) 1122 10112 175/4
                                                                              distraction (1] 19/20
                                                                              distributed [1] 130115
                                                                               distribution (1] 53117
                                                                                                                     99/8 99/14 142117
                                                                                                                    dope (2] 39/9 6119
                                                                                                                    double [1] 136/21
                                                                               district [11) 116 1/8 1/22 2/6 12/3 doubt [24) 23110 23/12 23/24
      D                                   175115175116                          140/151401241411414911817514 63122 7611176/14 90111110118
0     1--------------!department (2] 96/17 96/23
      D.A [3] 12/4 12/6 20/21
      D.A.'s [4] 113/4 139/13 139/15
                                         depend [5] 9/21 79/12 106/16
                                          133/6 146/11
                                                                                175/17
                                                                              do (228)
                                                                              Doctor (1) 83/9
                                                                                                                     117/3 117117118/8118/22119/24
                                                                                                                     119/25 121/6 123/10 124/23 125/4
                                                                                                                     126/23 127/5 134/24 135/24 145/8
       140/25                            depends (2] 77/2 170/10               does [68] 1117 12/10 17/20 25/4       15111

0     Daddy's [I] 149119
      Dan [I) 124/13
      dance (1] 105/11
                                         depths (1] 65/8
                                         deputy (1] 105/14
                                         described (1] 147116
                                                                                2517 27/15 27/16 2811 28114 33/15 Doug [4] 126/9 126110 127/1
                                                                                33/22 33/22 3511 37/6 37/6 39/9
                                                                                44115 64113 64/13 64/25 64/25
                                                                                                                     137/16
                                                                                                                    down [25] 6/20 7/16 7/16 10/12
      danger [2) 86/24 148/17            describing (1) 146115                  66/13 66/18 69/10 '70!4 70/5 7115 10/22 11/4 11/16 32/17 34/10

0     date [1] 172/22
      dated [1] 120/22
      daughter[!) 93/13
                                         deselection (I] 63/15
                                         desire (1) 164/23
                                         details [2] 38/4105/18
                                                                                73/21 73/25 74114 74/14 82/20        35/20 42/3 55/5 65/8 70114 8118
                                                                                85/23 91/17 116/23 116/24 117/1 102/12 123/11 124/4 126114
                                                                                117/9117/24118/11 118/25             131/1413211613917141121 144/1
      !l_AY.I.Q_I~L!!8_5/512/_8 10~117   determine(l]_6/.13 _ . ______        ..119/22 121/8 121/15 124/10        _ -155/25 --- - . --.

0      115/14
      Davis [2] 31/24 90118
                           .

      day (19) l/14 17113 18/1 18/8
                                         did [41] 617 20/2 27/10 28/8 31/1
                                          37/137/9 37/12 37/14 40/15 41/10
                                          41/17 43/11 49/8 63/18 63/21 67/1
       18/24 19/1 36/2 73/18 87110 116/5 67/4 67/8 67/25 68/10 72/13 73/12
                                                                                124/16 124118 125/24 126110
                                                                                127/13 128114 128/21 129115
                                                                                                                    downstairs [I] 88/16
                                                                                                                    DPS [1] 97/8
                                                                                130/6 130/6130118 130/21 130/24 Dr [7] 27/25 28/25 44/24 51120
                                                                                131/22 132/20 133/6 133/6 134/4 52/2 52/20 83/4


0      116/5 121119 124/2139/6139117 73/13 73/13 73/14 8017101/25
       140/2 14217162/14 175/13           102/9 10311 121124 125/20 126121
      deal [7] 35122 52/25 120110 13119 126/21 126/22 130/2 140113 143/4
       135116 139/20 153/21               146/3 150121 172/25
                                                                                135/16136/19138/13 140114
                                                                                160/2
                                                                              doesn't (29] 17/19 26/2 28120
                                                                                                                   Dr. [2) 27/23 54/9
                                                                                                                   Dr. Hash (1] 54/9
                                                                                                                   Dr. Schlitter [1] 27/23
                                                                                28/23 44/11 44/13 45/6 53/9 53/24 Draper (2] 93/2 93/3
      dealer [I) 130/19                  didn't [28] 9/14 41116 44/14 47/3      61110 78/3 8717 89115 91/18 92/3 dried [1] 171125

0     dealers (2] 52117130/17
      dealing [2] 150/22 159/2
      deals [1] 152/1
                                          4917 59119 60/2 60/23 611186/14
                                          88/25 100/2 102/5 102/11 123/12
                                          123/14 124/4 125/23 127/3 128/17
                                                                                112/24118/8 118/8118114128/23 drive (3] 72/22120/25132/24
                                                                                151/11 154/13 155117 156/3
                                                                                158118 159/25 165/23 173/18
                                                                                                                   driver [1] 917
                                                                                                                    driver's_(1] 5617
      Dean [6] 58/20 58/21 95117 95/22 13-4114 132115 143/2 146/5 14617         174/4                              driving (6] 9/5 919 72/24 123/10

0      96/1 96/2
      death [1] 12017
      decide [6] 117/19128115 148/20
                                          146115 152/9 173/3
                                         difference (7] 54/11 54/14 54/25
                                          95/18 95/21 124/10 145/20
                                                                              dog (1] 52/15                          166/3 166/14
                                                                              doing (20] 6111 8118 10/20 10/23 drops (1] 43/23
                                                                                18113 20/17 22/10 50111 56111      drove (1] 41110
       14917 14917149113                 different (16) 35/16 37/20 44/3        65/3 72/9 102/6 104/20 !08/19      drug (6) 44/5 52/12 52112 55122

0     decision (20] 106114 108/4 109112 44114 44/15 6017 60/8 63/8 67/18
       109117110/6 113/8 116/8 122/19 77/23 78/8 85/21 102/21 118/20
       124/9124/21124122126/25128/9 145/616017
                                                                                126121 131112 138/17 150112
                                                                                157/25 164116
                                                                              dollars (I] 119/12
                                                                                                                     130114 144/13
                                                                                                                   drugs (15] 4417 58/4 59/8 59/9
                                                                                                                    59/9 59/24 61112 70110 70111
       128110 138/4 I38/21 150/23 151/9 differently (3] 58/17 77/6 96/8       domestic (I] 66/14                    79115 140/1 157/16 158/8 158/9

0      151/19 153110
      decisions (3) 11/11 11/15 59/19
                                         difficult [3] 87/15 90/13 92/20
                                         dining (1] 131/17
                                                                              don't (127] 6/1 6/5 616 6/23 7/17
                                                                                7/22 9/22 9/23 1017 10/8 10/18
                                                                                                                     158111
                                                                                                                   drunk (8] 9/5 917 919 123111




-U------                                                      Dentse C. Phillips, CSR




D
0   D
                                                        State v David Duane Greer
                                               end(l6]7/118/22171171811
                                                                                              11/13112    Vol 3
                                                                                        76/9 76110 78/14 79/13 81/24        131/14133/7 133/7 136/3 136/4
                                                                                                                                                                 6


                                                18/7 52114 55114 63119 82/17            83/20 89/2 89/3 92/4 115/16         144/24
    drunk .. [4) 123/18 123/18 123/24           87110 92/5 121119 123/1 126/21          116/23117/22117/24118/21I9/7       factual [1) 23/21
     124/4                                      136/9 153121                            119/9149/7153/22155/18163/9        fail [1) 24/2
    drunker [I) 124/3                          ended [3) 139/17 139/20 166/22           163/12 166118 175/5                failed [2) 151/2 155/8
    DUANE [I) 1/8                              Ends [I] 52110                          evidentiary [2) 167/10 169/5        failure [9) 72/4 89/16 111/7 150/8


0   Dublin [2) 105/10 105111
    due (4) 9/13 75/23 148/6 148/7
    during [8) 7/23 71/21 98/25 114/7
     158/4 164/17 164/19 166/9
                                               enforcement [IO] 94/12 94/19
                                                95/19 96/13 I 00/16 100122 I 0115
                                                105/3 I 05/24 128/25
                                               enhancement-[2] 161/9 170/23
                                                                                       Evidently [I] 36/5
                                                                                       exactly (13) 22110 28/24 29112
                                                                                        34/14 45/24 63/12 67/1 6711 67/2
                                                                                        67/25 73/21 73/24 149/4
                                                                                                                            151117 152/18 152/23 156113
                                                                                                                            156119
                                                                                                                           fair [4I) 6/17 6/17 8/12 8/14 8/14
                                                                                                                            9/8-10/2512/22 12/25 22/2 40/1
    duty [5) 717 88/18 124/24 125/1            enough [I6] 1011 10/20 27/11            examination [4] 5/12 II/23 85/10     45/25 46/20 53/19 53/22 54/2

0    148/10 .
    DVD [I] 134/22
    DWI [4) 112/21 118/21 123/6
                                                27/12 30/8 36/19 39/6 91/16118/4
                                                119/21121/20122/3131/25132/1
                                                157/17 158/11
                                                                                        114/22
                                                                                       examine [2) 85/21 163/13
                                                                                       examines [I) 163/10
                                                                                                                            56/24 57113 57/16 57/23 71/16
                                                                                                                            71116 73/15 81/23 84/21 93/19
                                                                                                                            98/6 100/25 101/24 102/8 123/7
     124/9                                     entails (I] 25/6                        examining [I) 160/23                 129/19 137/10 140/11 148/2 148/7

0   DWis [1] IIS/16
    E
                                               enter [2) 126/2 155/7
                                               enters [1) 162/25
                                               entire [3) 8/21 10/19 25110
                                                                                       example [19] 36/21 52119 55/5
                                                                                        55/22 59/6 59/8 60/5 66/15 77/23
                                                                                        78/21 78/22 86/19 106116 1I8/16
                                                                                                                            I48/I2 148/12 I51/2 151/25 159/3
                                                                                                                           fairly [3) 17/23 10116 113/2
                                                                                                                           falling (2] 123/11 124/4
    each [I7) 9/20 I 0/2 11119 14/22           envision [I) 135/22                      130/25 144/13 146/23 I48/8 158/8   falls [1] 13 11I4

0    23/1923/23 63/21 76/23 79/23
     81/25 90/6 9016 9019 90/11 I21/8
     133/2 163/17
                                               equally (I] 96/25
                                               equate [4) 118/11 130/6 130/24
                                                158/12
                                                                                       examples [I) 126/4
                                                                                       except (2) 36/13 147/3
                                                                                       excised [1) 170/15
                                                                                                                           family [7] 12/19 66/3 95/19 96/8
                                                                                                                            98/6 151/6 151/7
                                                                                                                           fans [I) I23/3
    EARL [I6] 2110 I2/9 15/18 17116            equivocated [I) 153/20                  excuse [8) 99/5 106/22 I 08/7       far [12) 6/9 64/13 80/12 94/18

0    17/19 22/8 77/1 0 85/14 88/1 94/4
     98/20 I 03/24 II 118 115/2 143/2
     169/10
    earlier [8) 65/18 72/17 82/6 84/2
                                               Ernie [5) 16/16 112/10 114/4
                                                157/7 165/15
                                               erodes [I) 90/9
                                               err (1] 118/24
                                                                                        111/16 112/11 146/25 156/23
                                                                                        165/10
                                                                                       excused [22) 104/7 104/9 104/13
                                                                                        107/2 108115 111/11 111123 112/3
                                                                                                                            101/8 II 1/24 114/9 145/19160/24
                                                                                                                            166/18 172/2 173/24
                                                                                                                           fat [I] 23/18
                                                                                                                           fault (2] 33/16 116/21
n    94/4 113/18 143/24 148/5                  escalated [I] 100114                     112/4 112/8 112/9 113/21 114/7     favor [2) 15/23 89/3
u   easier [I) 90110
    East [3] 1/23 2/6 175/18
                                               especially (3) 91/5 144/4 150/9
                                               Espino [4) 80/7 80/9 80/11 162111
                                                                                        114/9 114119 125/22 142/6 142/8
                                                                                        15711 157/3 157111 165/15
                                                                                                                           favorite [1] 123/22
                                                                                                                           FBI [3] 97/9 97/10 97/14
    easy [2) 77/19 117/23                      essentially (2) 52/8 166/2              execute [I) 166/8                   fear [2] 92/13 127/8
    educate [I) 166/1                          establish [I) 47/20                     exercise (2) 37/2 82118             fears [I) 150/7

0   efforts [1) 145/19
    eight [3) I 7/6 I 60/22 160/24
    eight-year [1] 160/22
                                               established [I) I I 6/19
                                               estate [I) 13/19
                                               even [33) 5/23 8/8 14/24 32/6
                                                                                       exercised [1) 76/14
                                                                                       exercises [2) 87/18 92/3
                                                                                       exercising [3) 36/3 4 7/I 6I/I5
                                                                                                                           feel [39) 8/20 20/24 39/18 39/25
                                                                                                                            40/21 43117 45/24 46/2 53/18
                                                                                                                            57/11 57/22 62/11 65/12 65/14
    Eighteen [2) 137/1 137/2                    41/20 42/7 42/14 45/12 46/25 53/9      exhibits [I) 175/9                   65/I7 65/I8 65/20 65/24 68/3

0   either [I6] 24/23 26/5 35111 40/9
     58/22 62/2 64119 65113 94/IO
     132/10 133/13 140/14 163/6
                                                53/24 57/14 57115 57/24 68/7
                                                74110 76/I9 82/5 82/7 117/8 118/8
                                                122/2 126/3 127/14 129/11 131/10
                                                                                       exist [1) 66/13
                                                                                       exists [I] 151/15
                                                                                       expanding (1) 151/4
                                                                                                                            68/13 69/I3 69/20 83/25 84/2I
                                                                                                                            85/22 86/8 93/18 100/2 I 0113
                                                                                                                            I 0 115 I 0 1/23 102117 I 08/23 I 09/8
     165/10171/8 I73/22                         133/21 144/13 145/23 145/25            expected [I) 165/8                   I 13/1 125/25 127/I5 148/18

0   elect [I] 88/6
    elected [1) 12/4
    election [I) 64/18
                                                151112 167/5 172/24
                                               Evening [I) 174/9
                                               event [4) 64/18 64/19 89115
                                                                                       experience (16] 6/1 79/8 88/17
                                                                                        94/10 94/11 94118 94/19 96113
                                                                                        98/6 100/6 105/2 144/5 147/16
                                                                                                                            149/11
                                                                                                                           feeling [3] 39/19 85/13 85117
                                                                                                                           feelings [5] 8/8 105/23 108/22
    e1~~~n_t_[!_9]_1._3_g1_~3_L2_H_40. _____   J55D.7. ___ . ---- -- - - ---           .148/6 14911 U49/12 --              .14119-144/4-- -·· -------- --- -
                                                                                                                    --· ----



0    26/9 71125 72/5 76/23 79/23 81125
     117/212118121113 123/12 123/15
     124/4 169/6170/8 171/7 174/6
    elemental [I) 169/22
                                               ever [9) 9/14 I 0/25 1115 24/20
                                                52/2 94/5 130/14131/7 167/5
                                               Everett [5) 69/22 71/7 71/8 71/9
                                                7119
                                                                                       experiences [5) 6/6 8/5 8/6 146/3
                                                                                        149/6
                                                                                       Expiration [I) 175/20
                                                                                       expired (2) 98/17 160/24
                                                                                                                           feels [7] 43/16 57/17 57/18 58/16
                                                                                                                            62/10 66/22 133/13
                                                                                                                           felon [7] 5/6 24/10 24/18 72/1
                                                                                                                            79/2 97/23 169/7


0
    elements [I2] 23/21 24/10 24/17            every [12) 6/2 I I 0/2 23119 79/23      explain [2) 51/2 17115              felonies [I] 120/7
     26/10 63/21 76/8 12119 121/18              81/25 106/2 119112 120/17 121/8        explained [1) 137/24                felony [42) 24115 24/25 39/15
     I 23110 I 24/24 I 25/3 134/13              126/15 133/5 139/22                    explore [I) 46116                    43/18 45/25 47/6 65/10 66/22
    else [35) 7/8 13/7 16110 35/6 40/6         everybody [47) I 7/2 24/6 64/3          express [I) 8/15                     71118 72/21 74/10 74/22 74/24
     45/7 45/9 47/10 62/10 66/19 66/22          64/14 64/25 64/25 71/2 72/9 72/22      eye [I) 60/17                        75/25 76/12 76/13 76/20 77/2 77/5

0    71/14 71/14 75/24 77/9 81/5 8115
     8 I /8 85/6 85/8 87/17 87/25 93/8
     94/25 96/7 96112 97/2 97/4 97/20
                                                73/21 74/3 74/6 74119 75/24 77/9
                                                8115 8115 81/13 86/3 87116 87117
                                                87/20 90/25 91/24 9311 96/25 97/2
                                                                                       eyeballing (I] 72/8
                                                                                       eves Ill 10116
                                                                                                                            79/3 79115 79/21 79/22 79/25
                                                                                                                            80118 8119 81/11 82/1 90/8 9115
                                                                                                                            109/5116114116/14116/24117/4
     100/24 I 02/22 115/22 138/25               100/3 1 i4/I4 (16/23- I 16/24 I 17/1   F                                    117/4 121/12 121114 129/23

0    149/25 165/19
    else's (2) 6617 68/23
    embark [I) 5/13
    embarrass [1] 140/9
                                                117/9118/25121115124/16
                                                124/17 124118 127/6129/20130/6
                                                130118 131117 132/21 134/4
                                                                                       Face [I) 52/3                        134/12 144/6 150122
                                                                                       fact [28) 11110 15/22 19/20 21/9 felony-type [1) 150/22
                                                                                        22/3 22/3 22/4 26/5 59/22 59/23    felt [7) 9113 59/17 84113 101/7
                                                135/16 140/12                           73/24 74/22 75/23 77/20 77/20       102/1 I 02/2 148117

0   emotions (1) 15118
    empire [I) 52/17
    employee [I] 20/21
    empty [4) I 14/7 114/9 114/10
                                               everyone [I) 128/19
                                               everything (9) 10112 20115 51111
                                                55/I 9 55/23 57118 88/4 I 37/8
                                                151/21
                                                                                        79118 79/20 8119 8 I110 96/23

                                                                                        I 48/14 152/9 I 52112
                                                                                       factor(!) 102118
                                                                                                                           females [I) 132119
                                                                                        97/14 9811 I 102116 102/18 103/12 few (7) 7/9 106/6 114/6 126/4
                                                                                                                            127/20 136/8 154/7
                                                                                                                           Fifth [12) 82/9 82/1 I 82115 106/6

0
     114/24                                    evidence [32) 6/2 18/4 35/22            facts [15) 21/25 26/7 77/17 78/8     107121 125/21 125/25 137/22
    enable [1) 81/17                           46/25 47/10 5411 67/19 74/23 76/9        79/ I 3 79118 I 09/8 I 09/9 II 0/8  139/1 139/3 150119 154/8


                                                                                       ..
-0---                                                                 Demse C. Phillips, CSR




0
0     F
                                                         State v David Duane Greer
                                             found [14) 36/24 37/13 37118
                                              37/19 40111 64/19 66/3 101110
                                                                                        11113112    Vol 3
                                                                                  136/3 138/9 144/23 156110 163/1 gradation [1) 117/16
                                                                                  163/4 164/11 169/16               grade [1) 141/20
                                                                                                                                                     7



        figure [5) 6/22 67/23 72/8 72111       118/18 126/6148/916117166/10 given [4) 102118138/23158/8             graduated [1) 115/6
         12317                                 166/11                             163/21                            gram [1) 52/21
        filed [2) 160/22 167118              foundation II) 116/19               gives [3) 33/3 153/18 162/13       Granberry [3) 2111 115/2 139116
        fill [I I 133/4                      four [3) 20/18 93/22 145/6          giving [3) 34/24 34/24 78/21       gray [11) 2110 2111 12/9 13/11

[J      finally [4) 120/25 162111 163/24
         171121
        find [14) 36/22 39114 65/10 66/21
                                             Frederick [2) 113118 I13/20
                                             free [4) 106/23 108/8 111116
                                               156/24
                                                                                 glad [1) 717
                                                                                 God [1) 73/6
                                                                                 goes [5) 73112 130/15 163/13
                                                                                                                     13/12 68116 74/21 114/22 115/2
                                                                                                                     115/2 161122
                                                                                                                    great [6) 59/6 69/2 83/25 I22/9
         71117 76/1.6 8917 I 09/13 109116    Freudian [1) 110/4                   163116 172/2                       130/2 149/21
         145/9145112 146121 147/7 147/9      Friday [3) 19/5 19/6 16517          going [162) 5/I4 6112 6118 8/3 8/4 greater [2) 119/6 119/8

0       finding [2) 37117 69113
        finds [2) 161/7 161/9
        fine (17) 1417 14/8 6117 88/25
                                             friend [3) 12/18 12/23 66/3
                                             friends [2) 15/25 105/12
                                             front [7) 8/21 8/24 27/8 63/18
                                                                                  8/4 9/19 9/19 11/16 12/5 14/17    GREER [22) 1/8 5/5 12/8 12/12
                                                                                  14/18 14/21 14/22 16/21 1713 1717 12/13 12/17 22/2 22/24 24/8 64/21
                                                                                  1717 17/817/1117/12 17/14 17/18 72/18 74/20 75/22 77/11 98/3 9817
         92/21104/6107112 108/21 120110       94/6 100/3 158/6                    17/18 17/22 18/21 18/24 19/1       98/12 115/14 116113 126/1 133/22

0        122/8 149114 154/3 160115 167/16
         168/25 169/3 171/23
        fine-only [I 1 120110
                                             Frosch [1] 51113
                                             fun [I] ·127/3
                                             further [4) 48/3 149117175/9
                                                                                  19/11 19/21 21114 21120 23/I4      160/3
                                                                                  26/IO 26/12 27/2 30/20 3114 34111 Greer's [I] 12/25
                                                                                  34/15 36/6 37117 42/3 45/I5 46/I6 Griffin [2] I23/4 I23119
        fire [1 1 79/6                         175111                             47/I3 55/2I 56/I8 60/20 67/18     Grimes [I) I69/20

0       firearm (13) 5/6 24/9 24115 24/17
         24/21 47/2 74/11 74123 76115 77/5
         81/20 82/2 171115
        firm [4) 11/!I 119119 119/20
                                             G
                                                                                  68/18 69/2 71115 71122 74117
                                                                                  74/21 75/21 76/4 76/22 77/II
                                                                                                                    grocery [1] 70/14
                                                                                                                    group [4) 8/22 8/23 94/6 9417
                                             Galimbertti (4] 27/8 44/17 44119 77/14 79/I2 79/18 80/15 8118 8417 guarantee [2) 13116 16517
                                               162/9                              84/10 85116 85/20 85/21 87/19     guard [1) 16/19

0        122/2
        first [29] 7/13 8/1 11119 17/2
         17117 21119 39/23 45/23 47/23
                                             gangster [2) 52/8 52/11
                                             garage [1] 43/22
                                             gas [1) 133/5
                                             gather [2] 99/6 142117
                                                                                  87/21 89/I 89/3 8917 91110 91110 guess [23] 18/13 50/19 64112 66/6
                                                                                  91111 94/2 94/I1 96/5 96/6 98/10 79/14 86/20 I 0017 102/1 I20/23
                                                                                  98/23 98/24 99/1 99115 102/17      120/24 127/9 140/5 144/21 145/24
                                                                                  105/9 105110 105/20 106/3 I06/22 146/2 146/9 146113 149/2 149116
         63114 67/4 67/17 74119 74/19
                                             gave [10) 31/3 31111 32/9 45/16      10817 109/3 109113 109/17 115/17 156/1 I65/6 I69/10 170/10

0
         87117 94/17 94/25 95/21 99/15
         99116 101/22 110117 115115 12217      52/25 58/4 10119 101/ll 126/4      115/19 116/I 116/3 116/8 116/9    guilt [12) 63/8 63/17 63/19 64/11
         129/9 136/20 156/9 16117 163/9        141119                             116/20117/19122/13 122/16          64/24 65/3 71121 106/10 106114
        Fish [I] 149/19                      Geisenschlag [1) 13/25               I22/17 124/9 125121 126/15         109/2 116/8 126/2
        fit [2) 163/6 I63/6                  general [4) 22/9 76/3 77/22 92115 126/16 I26/18 I26/18 127/20          guilt/innocence [1) 106110

0       five [IS) 24/22 2511 25/3 25/23
         26/22 113/22 139114 14317 16113
         162/22 164/3 169/8 169/23 17116
                                             generally [1) 6117
                                             gentleman [I] 77114
                                             gentleman's [1) 42/5
                                                                                  I27/21 I27/21 I29/23 130/3 13217 guilt/innocent [1) 116/8
                                                                                  133/8 133/9 133/14 134/6 I36/1    guilty [55) 23/3 23/4 2411 24/2
                                                                                  136/2 136/3 142/9 I42/10 142/11 24/5 24/6 39/8 39/14 63/16 63/16
         171110171/14 171115 171118          gentlemen [9) 11/8 11/13 I4/17       142/19 I42/20 I43/8 146/23         63/25 64/1 64/3 64/5 64/I9 65110

0       five-minute [1) 113/22
        five-year (1) I71/6
        flat [I) 49/18
                                               98/22 I59/23 162/5 I62/17 164117 I48/20 I56/IO I56/23 157/8
                                               165115
                                             get [81) 6119 7111 7115 7/19 8/6
                                                                                  I 57/10 159/2 159/12 I59/22
                                                                                  160/11160/12 162/5 I66/18
                                                                                                                     66/21 6917 69/8 69/9 71117 74/2
                                                                                                                     74/14 74123 76/17 78/4 82/2 89/2
                                                                                                                     89/8 93/18 10I/10 106/18 115/12
        flesh [2] 35/2 130/3                   10/14 I0/1915/2 15/2 15/6 15/9     167/I1 167112 I68/21 168/22        1I5/13 117/6 11717 117/24 118111

0       flinch [I) 106/3
        floorboarded [I) 105/16
        focus [2) 94/11 118/20
                                               17/22 22/3 25/4 31/4 31/22 36/21 I68/24 169/I1 169/I8 169/21
                                               37/6 37/10 37/14 39/11 39112
                                               39/13 44/3 58/5 60/1 60/5 6111
                                                                                  I70/13 171124 172/7 I72/1 0
                                                                                  173/24 173/25 174/5 174/6
                                                                                                                     118/18 123116123/17 124/6
                                                                                                                     124/25 125/2 125/6 12517 135/3
                                                                                                                     135/4 145110 145113 146/21 147/7
     .. f~ll~[l~)_ 3?~12 }~I~ :J.~O 7 ..      -~'!!6 6'![16_65/4 fi7a1§8L!L71/22 gone [8)_I807_18/20 22/6_107/2I. _1~7/9_1~8/20 .161/8. -             -.




0        45/24 57/10 65/17 65/20 83/21
         125/13 125/22 13117 133/3 136/9
         136123 155/25
        follow [34) 9/23 10/8 10/9 67/8
                                               72/25 73/2 73/4 73/5 83/21 83/23 113/19 131111 139113 16017
                                               85/15 85116 9118 91117 105/11
                                                                                                                    guilty/not [1] 63/16
                                                                                 good [48) 7/IO 11116 ll/24 11/25 gun [11) 66/2 66/10 66/15 69/6
                                               I 05118 106/2 I 06/4 110/8 113/23 13/13 16/6 16/23 17/17 18/6 20119 69/6 79/2 81119 166/10 166/11
                                               115118 116/1 116110 117/8 118/23 21/13 23/11 28/23 30/13 36/23        172116 I73/1
         67/11 67/22 76/21 87113 89118         120121 12217 122110 122/12         38/11 4211 43/24 45/8 45/23 54/13 guy [15) 13/13 52/20 52/21 52/24

0        92/6 92112 92119 93/6 122/8
         122/10122114 122117 135/25
         136/6 138/22 145/15 151114
                                               122/23 12917 12917 132/8 133/2     58/13 66116 70/9 72/25 73/2 73/4 53/6 72/13 76/11 86/20 103/25
                                               13317 133/10 134/19 136/3 136117 73/8 77/10 80/2 8115 81113 82/14 124/3 124/9 126/9 13517 137115
                                               136/17 136118 138114 139/5 139/6 87/20 90/23 90/25 92/22 93/1         157110
         152/14 152/24 153/1 153/11            140/11 143/9 147/16 154111 15717 104/20 106/1 108/20 111110         luuvs 121 117119128/15

0        153/17155/3 155/20 155/23 156/4
         156/11 156117 168/16
        following (2) 1114 10/5
                                               164/24 173/8
                                             gets [7) 11/18 36115 73/12 74/10
                                               8811 I 09/4 I 63/9
                                                                                  125/2013111141119143/20
                                                                                  157/23 165/21
                                                                                 goodness [1] 139/25
                                                                                                                    H
                                                                                                                    ha~itation [3) 134/16 148111
        force [I) 79/23                      getting [9) 18/20 2617 37/4 40/12 G()ogled (2) 5/21 5/21                I66/6
        Ford [6) 31/17 31/18 31/18 31/19       44/18 65/5 86/25 144/21 146/9     Gosh (1] 12/21                     half [4) 74/3 74/6 116/5 162/20
         65/22 90114                         Gilberto [1) 162110                 got [36] 5/20 14/5 3217 35/20      hall [2] 105/11 153/5
        foregoing [I) I75/5                  girl [2) 59/24 120/22                42/21 46117 59/23 67/12 72/16     Halley [1) 143/16
        forever [1] 71/19                    girlfriend [5] 86/22 100/12          7317 76/11 84/10 93/22 95113      hallway [6) 103/22 1 ll/4 113/14

D       forgotten [2) 14017 14017              102/24 166/3 166/9                 100117 100/21 105/16 114/6         150/5 15317 159/11
        formal [I) 134/9                     girlfriends [I] 86/23                114114 12111 125114 130/22 132/6 Hamlin [I) 140/22
        former [I) 20/21                     girls (I] 8711                       136/19 139/2 13917 139/21 141/13 Hamlin's [1) 140/I8
        forth [4) 139/5 139113 160/8         give [22) 717 17/23 17/24 30/19      143/4 14317 146/9 157/6 160116    hand [20) 7/2 9/11 1115 29/17


0
         163/16                                35/5 56119 76/24 78/22 86/19       170/2 170114 173/15                29/24 30/1 3017 30/11 34/19 39/22
        forward (31 17/6 33117 98/21           98/20 98/23 120115 12311 136/2    government [2) 119/17 129115        40/20 43/19 46/2 54/23 56/17


                                                                                 ..
                                                                   Demse C. Phillips, CSR




0
                                                                                                                                                       8
                                                    State v David Duane Greer           11113/12   Vol 3
                                              58117 82/24 88/13 91/18 149/6       Hmmm [1] 12115                      hurting [1] 122/16
        H                                    Henry [4] 15/18 56/1 141/14          hold [34] 10/13 10/17 10/I8 I0/20 husband [1] 50/li
        hand ... (5] 115/25 123/2 130110      I62/IO                               30/I6 30/I8 3I/4 31/I2 46/4 66110 hypothetical [1] 22/9
         165/2 175/13                        her [24] 6/20 I0/20 21/3 21/12        7I/19 74/2I 76/5 76/22 7711I       hvootheticallv Ill 9/5
        handing (1] 55/13                     31/3 3II12 3I/22 32/9 32/10 33115 80115 82119 84/7 84111 87/7 87119
        handle [1] 173/25                     33/I6 40/8 40/11 56/17 6I/1I         87/22 9114 91/7 98/6 99/6 106/10
                                                                                                                      I
                                                                                                                      I'd [9] 8119 9/1 37/8 37/23 38/6
0
        handling [I] 64/24                    93/14 93/18 93/19 111/6 120/24       110/16 120/13 I2611 133/21
        hands (14] 7/3 15/9 15110 15/13       I2IIl I31121 146/8 I58/8             135/20 138/14 156/II                94/21 95/4 105/2 I28/19
        27/2127/2239/16 40/3 94/I7           here [81] 7/6 8/24 9/25 I 0112       holding [6] 34/I9 45/10 57/15       I'll [16] 5/1511118 35/1186/6
         115/23 I23/5 J32/f5 139/2 1471;3 I0/23 11/16 1212 I2/6 I2/7 12/8          105/23_109/I 130/20                 87/4.11118 114/24 II7114 12311
        hang (1] 30/22                        1211 0 13/7 I4/3 I4/ I8 14/23 I5/3 Holt [7] 43/7 68/2 9511 I 04/16       14I/21 149/15 I49/15 163/22

0       happen [9] 11/7 19/19 36/6 48/I9 I5/231611116!1218/1722/3
         91/19 128/21 139/21 164/17 165/1 22/22 22/23 22123 23/I9 25/18
        happened [7] 35/23 36/8 I 03/17       31/16 33/23 35/9 35/20 36/25
                                                                                   104/18 106123 107/6
                                                                                  home (22] 37/18 38/8 43/2 48/6
                                                                                                                       167122 170/12 17219
                                                                                                                      I'm (124] 5/14 10/9 11111 12/2
                                                                                   49/13 51119120/17I20/25 I25/13 16/II17/1417/1619/4I9/14
         146/16 148/8 I5115 151/7             55/20 55/23 57/12 64/I6 64/23        125114 133/2 134/4 134/16 134/17 20/25 25111 26110 27/2 30/19 31/4

0       happens [7]9/24 66/13 73/2
         118/16 122/20 125/9 163/18
        happy [3) 20/25 21/2 2115
                                              65/6 66/12 67/3 67/I6 67/17 67/22 134/20 137/6 I47/20 I48/9 157/16 32/6 32/6 32/14 34/25 35/4 35/10
                                              72/7 72/8 72/18 77/24 82/3 84/9
                                              85/12 85113 85113 85/14 85/20
                                                                                   158/11 171/I5 171/16
                                                                                  Hone [1) 137/16
                                                                                                                       36/6 46116 47112 47/17 47119
                                                                                                                       48/25 49115 50/1 50/4 50/5 57/7
        Haque [3) 83/1 83/2 83/4              85/22 86/20 9212 93/1 94/14 98/24 honest [16] 16/3 16/3 65/9 67/6        59/20 59/21 60/20 64118 64/19

[J      hard [6) 27/7 91/4 I 01111 102/13 101/19 103/10 103/10 114/8
         154/22 155/13
        hardship [I] 19/I2                    I27/I3 132/13 132/I4 I33/7
                                                                                   6717 67/I2 73/6 77/13 I09/7 109/7 65/9 69/5 6917 69/8 69/8 69/9
                                              115/18 11611 I20/5 I22124 I22/24 109/9 110/3 110/5 1I6/I2 15I/23 69/24 71/8 74/17 76/4 76/22 77/I4
                                                                                   I55/13                              79/I4 81/II 81117 81/19 82/4 82/6
        Hash [5] 51120 52/2 52/20 54/9        136/12 138/12 I43/25 I47/12         honesty [2] IOI/I115I/I5             83115 84110 85/13 86/8 88/3 89/I


0        162/10
        hasn't [2) 76113 171/10
        have [278)
        haven't (3) 37/1 67/IO I72/I2
                                              I47/17 I48110 I58/7 I5911 I62/I8 Honor [2] 93/24 I65/I2
                                             here's [5] I4/25 I7/8 48/22 72/16 Honorable [1] 11I6
                                              144/22
                                             hereby [1] I75/5
                                                                                  hopefully [2] 102/20 I41/I9
                                                                                  Hopkins [I) _I 00/9
                                                                                                                       89/3 89/7 89110 90/20 90/23 9I/7
                                                                                                                       9I/IO 9II10 91/11 91112 92/14
                                                                                                                       93/25 96/2I 9717 97/24 98/22
                                                                                                                       98/25 99/I5 102/7 I 04/20 105/25
        having (11] 46114 62/3 65/7 65/I4 Hernandez [5] 33/I8 33/19 34/5 horrible [1) 77/25                             I06/3 I08/7 I08/21 I09/3 I09/6

0        72/21 74/24 78114 90/8 91/5
         114/I6 I51113
        Hawaii [1) 19/1
                                              6917 69/I2                          horribly [2) I8/I8 I8118
                                            -hesitation [7) I21/3 I2113 I2I/4 horse [1) 15211
                                              12I/4 12I/7 153/IO I53/I3           horses (2) 83/22 84/I4
                                                                                                                       1I5/21I5/I71I51191I6/20 121/4
                                                                                                                       I2I/7 I22/8 I22122 I27/15 I27/I6
                                                                                                                        I29/23 130/2 132121 138/7 138/11
        He'd [I] 123/25                      Hey (1) 88/24                        hot [1) 136/li                        I39/2 I39/25 141125 I44/2I 146/9

0       he'll (1] 165/16
        he's (49) I3/13 26/4 26/5 26/6
                                             Hi [1) I50113
                                             Hicks [1) I53/25
         26/8 26/19 26/2I 42/8 42/13 50113 hidden [1) 13I/20
                                                                                  hour [8] I4/22 I4/24 I5/2 I5/5
                                                                                   I5/9I7/I5 17/I5 I64/9
                                                                                  hours [1) I8/7
                                                                                                                       147/21 149/9 15I/7 I51/22 I55/I3
                                                                                                                       I56/9156/23 158/23 I58/23
                                                                                                                       160/12 I62/5 162/I9 I67/1I
         52112 52/12 52115 52115 52/22       hiding [4] 31/19 84/I9 88/7 89/2 house [27] 411I 48/II 49/3 49/4          167/I9 170/3 172/IO I73117

0        53/10 55/22 68/19 6911 69/3 69/4 high [3) 22/13 22/I3 I20/4
         70/25 74/23 76/19 80117 85/25
         89/2 89/2 91/5 96/4 97/9 97/IO '
                                             higher [4) II8/3 II9/I8 I30/20
                                              130120
                                                                                   49/6 50/9 56/4 59/4 59/9 60/4

                                                                                   8112I 82/7 86/I3 I20/I8 130/25
                                                                                                                      I've (12] I4/5 46117 911I2 91/13
                                                                                   60/11 60/I6 6I/9 6I/II 62/4 811I9 911I6 I05/3 131110 137/23 139/7
                                                                                                                        I39113 149/23 160/3
         97/12106117 110/18II5/I4            highest (1) I20/3                     132/22 134/24 135/6 I35/8 I48/9 idea (1) 49/I8

0        116/24 123/17 126/10 126/I2         Hill [3] I37/13 I37/I9 137/20
         126112 I37/18 143/4 157/6 I59/13 him [48] 12/20 I3/4 I3/4 13/14
         159/22 I69/23 172/15 172/2I          I5/23 I5/24 16118 42/8 42113
                                                                                   158/9
                                                                                  Houston [I] I39/I8
                                                                                                                      ideas [1] I25/12
                                                                                                                      ignore [I] 60/I5
                                                                                  how [89) 6119 7/1 9/I6 Il/3 II/8 _ III [I] 1116
        head [8) 27/9 311I6 39/24 59113       42/21 51115 52125 52/25 53/7      - _j]Ll7_12/f_QJ__3/14_l5Jl151_815lll ilkgal_[2] 3_6/_13_ 37/3_ -
         68/24 7fiW7:S!·f76i:r4 - -- -- - -- -s5723-69i9 74Ti2 76/16i7m-

0       heads [7) 17/3 74/8 121/16 I28/6 79/I9 79/24 80/16 83/20 87/19
         129/21 130/8 I69117
        heads-up [1] I69/17
                                              9114 9118 9I/8 9I/I8 I01/10
                                              10I/25 I02/II I02/I2 I02/I2
                                                                                   15/19 17/3 17/8 20/I6 20/24 21/20 illicit [1] I66/18
                                                                                   22/I4 26/21 27/I9 35/1 39/25       immediate [1) 78/2
                                                                                   40/20 43/6 44/24 45/2 46/2 50/17 immediately [1) 47/20
                                                                                   51/2 53/18 5611 57/22 58/2 58112 impact (1] I51/8
        health [I] 165/2                      104/2 I 06/10 I 09/I I 09/7 110/17 6113 63112 65112 65/24 68/2 68/13 impartial [5] 12/24 I40/ll I48/2

0       hear (16] 37/24 39/21 46/18 76/9 I26/l 126118 132/I4.132/18
         79/18 83/1797/2 97117 97/24          153/I3 I53118 153/I9 15717
         100/4 118/1125/25 133/10 136/3 I57/II 166/4
                                                                                   69/I2 69/20 72/7 72/II 72/21        I48/7 I48!12
                                                                                   72/22 73/21 73/24 75/5 83/I3 84/3 impartially [1) 103/8
                                                                                   86/7 86/7 89/24 90/18 I 00/I       important [12) 11/3 Il/9 I8/22
         138/1 163/23                        himself[2) 90/9 I24/1                 101/24 104/I8 I06/I6 I07/10         20/2I 57/12 63/5 115/20 120112

0       heard [7] 39/22 72/3 78/14 109/8 hire [1) 123/9
         115/8 129/19 135113
                                                                                   I07/11 108/19108/23112/15           122/5122/8124117135/9
                                             his [43] I6/l 42/6 42/7 42/8 42/10 121/2 121124 122/8 126/24 127/6 importantly [2] 74/20 133/21
        hearing [6] 101/8 102/18 114/17 42114 42/20 42/20 42/20 43/21              127/23 130/13 130/14 130/20        impression (1) 79/1
         167/19167/20 168/2                   43/22 50114 52/11 53/I1 55/20        131/18 131/21 136/4 136/13         impressic:ms [2] 8/6 8/9

0       hearsay [I) 167/11
        heart [2] 86/8 155/6
        hearts [1) 155/6
                                              56/9 56/IO 68/I9 68/22 69/3 87/18 143/18 143/20 I44122 I49/12
                                              91/8 92/3 96/1 I 00/9 100/10         I50/12 154/2 157/2I 157/23
                                              100/12 101/9 102/24 105/14 115/9 159119 164/2i 165/I6 172110
                                                                                                                      incarcerated [1) 120/7
                                                                                                                      incarceration (2) 169/9 171/19
                                                                                                                      incident (1] 168111
        Heath [I) I 00/9                      124/8126/11 138/11 140/20           Hudspeth [3) 62/6 93/21 136/14 incidents [1) 105/20

0
        Heidick [I) 57/20                     153/10 153/16162/25 166/3 166/9 huh (2I) 13/23 29/19 29/25 30/25 included [4) 172/6 172/13 172118
        held [8) 1115 1/17 46/21 53/24        169/8 169/24 173/24                  35/25 43/5 44/16 46/6 64/4 69/11 175/6
        57/23 145125 146/6 147/18            history (5) 29/6 2917 71123 75/23 70/18 71/4 73/22 74/16 95/25           includeds [1) 172/4
        Hello [4] 99/25 104118 157/21         78/8                                 131/4 141/15 146/18 147/1148/3 incriminate (2] 85/7 127/10
         158/3

0                                            hit [1) 68/23                         154/15                             Incriminating [1) 85/5
        help [9] 31/16 34/11 54/6 58/6       hits (1] 147/19                      human [2] 72114 151/8               Incrimination (2] 82/13 82/14



_Q,·_                                                                           0   0


                                                                  Demse C. Phillips, CSR
                                                                                                             ----------------------




0
n             I
                                                 is (370]
                                                          State v David Duane Greer             11/13112    Vol 3
                                                                                         150/1 152/8 152110 152113 152116
                                                 isn't [10] 13/22 16112 18/21 26/6 153/8 153115 154/12 155/16
                                                                                                                             l•eep [13] 10111 42/3 66/3 70111
                                                                                                                              72117 76/3 77/22 83/22 84/14
                                                                                                                                                               9



              INDEX [2] 3/1 411                   60/21 118119 119/20 120/9 135/4 155/17155/21156/2 156/2 156/4               114/16114/17132/6133/20
0"--..         indicated [71 107/22 115/10 116/4 135/5
                116/7 136/9150121 158/25         issue [12] 63/17 I 06/II III/6
                                                                                         157/5 157/15 157/23 159/20
                                                                                         I60/I5 160/I8 I61/7 161/9 I6I/25
                                                                                                                             keeping (4] 14/1118/6 79/17
                                                                                                                              79/20
              indicating (1] 64/23                 II2118 122/25 I25/23 14115 I4I/6 162/I 165/13 165/22 167/9 167/18         Keith [1] 10717
                                                                                                                             Kelling [6] 12/14 61/25 62110
0              indicted (1 I 160/23                147/12 157113 167/24 169/5            I67/24 168/3 168/15 169/4 I70/1
               indictment [9] 134/4 134/5 I34/8 issues (8] I02/22 13112 136/20           I72/4 172/14 173/14 173/23           84/2 86/5 87/4
                I34112 I34/15 134/18 160/21        137/22154/9 I70112 171/25            Judges [2] I73/12 173118             key [1] 70/1
                162/25 I63/l                     .173/23                                judgment [5] 126/2 169/19            keys [2] 36/22 47/19
               indictments [1] 134/7             it'll [1] I7/13                         170/11 170/22 170/24                kick [1) 21/18

0              individual [3] 118/15 128116
                I34/10
               individually [1] 17/25
                                                 it's [128] 7/6 7/16 9/6 10/8 13/12 JUDICIAL [I] 118
                                                   13/22 1717 19/14 20/21 22/9 25/23 July[l]I00/11
                                                   26/9 26114 29/10 29/23 30/7 30/8 jump [2) I6/25 105/19
                                                                                                                             kids [2) 110/25 132123
                                                                                                                             kill [2] 78/3 I24/9
                                                                                                                             killed [2] 97/23 98/11
               industry [I] 53/21                  30/11 31121 33/16 35/8 35/8 39/9 juror [28] 12/25 14/10 16/4 21111        kilo [3) 35/8 I32/JO 132/12

0              inevitably [1] 9/23                 39/15 40/1 41/13 43/2 43/18 44/5 39115 69113 84/17 99/8 99/8 99/8
               influence [7] 89/12 92/14 106/14 45/5 46/1 46/3 4614 46/20 46/22
                109117 150/8 152/18 156/19
                                                                                         9919 9919 99119 111/17 112/11
                                                   47/9 47/16 47/16 48/17 49/3 49/6 II2/11 112/24 124/20 132/3
                                                                                                                             kind [46] 18/23 24/16 36/14 37/6
                                                                                                                              39/19 39/21 46/2 54/24 56/4 57/11
                                                                                                                              57/18 60/14 60/17 65/6 72/3 72/8
               information [4) 5/21 5/25 6/4 6/9 50/8 50/20 52/7 53/9 54/22 56/10 I36/l 0 136113 148/2 148/12                 74/17 77/2 77/16 82/3 85/15 86/19

0              informations [I) 134/7
               injury [I) 115/3
                                                   56/I6 56/17 57113 57/23 58/25
                                                   59/3 59/20 60111 60/11 60/12
               innocence [3) 106/10 109/2 126/2 60/12 60/15 60/16 61/10 61/11
                                                                                          150/14154/11I55/2 157/14158/5
                                                                                        jurors [I6) 5/20 6/8 8/2 9/24
                                                                                          10/24 88/23 96/24 114/7 114/8
                                                                                                                              92/1 10I/4 101110 110/24 116122
                                                                                                                              I17/15 120/10 132/18 137/24
                                                                                                                              14118 141/8 147/11 147/19 155/25
               innocent [I1) 22/25 23/1 23/2       66/20 68/15 68/16 70/22 71/25          I38/18 139/23 139/24 142/5 149/5    162/22 163/4 163/7 164/25 165/1


0               72/19 72/2078113 84/14 86/9
                93114 106117 1I6/8
               inside (4] 56/6 92/6 151/II
                151115
                                                   72/3 72/14 77/4 77/19 79/5 82/5

                                                   92/1 92/18 98/23 I 02/22 107/I7
                                                                                          158/25 162/5
                                                   82/5 82/7 82/7 83/25 85/21 91/18 jury [75] Ill I 5/14 6/1 6/7 6/10
                                                                                         6/14 6/14 6/20 7/2 7/9 7/14 7/18
                                                   110/7 115/9 116/22 I17/16 119/21 8/7 IOf9I1/12 13/22 15/3 17/11
                                                                                                                              167/11 169/16 170119 171/9172/3
                                                                                                                             kinds [2] 87/2 13118
                                                                                                                             Kleenex [2] 35/7 I32/I1
                                                                                                                             knew [8] 35/12 35/12 37/4 37/13
               instance [1] 9/4                    120/2 120112 12113 12114 121/7         18/1 23/23 23/24 24/3 26/5 55/14    47/2 102/5 131/24131125
0              instead [I] 37/16
               instruct [2) 92/2 I52/14
               instructed [I) 153/18
                                                   121/18 I22/12 122/20 I24/10
                                                   125/10 125/17 127/20 130/14
                                                   130/15 133/14 133/17 133/19
                                                                                         62/22 63/13 63114 63/15 63/18
                                                                                         63/20 63/23 64/2 64/19 65/4 71122
                                                                                         71124 73/10 74/10 82/19 83/17
                                                                                                                             know [151] 8/16 9/4 9/10 9/23
                                                                                                                              10/1011/8 12/1012111 12/13
                                                                                                                              12/17 13/7 13/1013/1113/12
(I             instruction (12) 89/17 92/5 92/12 134/9 134/9 136/10 136/12 13811'1 83/19 84/7 87/6 88/18 101110               13/14 16/10 16/11 16/15 16/16

u               I38114 152/21 152/22 154/11        139/5 141/7 144/15 144/21 145/2 110/13 118/12 118/18 122/6
                155/3 155/20 155123 156/5 156/10 145/3 148/11 149/21 166/10
               instructions [5] 32/10 153/17
                                                                                          122/23 125/10 125/11 128/13
                                                   I68/24 169/6 170/8 170/13 170/21 128/14 135/25 136/10 136/16
                                                                                                                              16/18 17/1 20/20 22/14 35/8 35/23
                                                                                                                              36/14 37/23 38/3 38/6 38/9 38/10
                                                                                                                              39/12 40/9 40/12 41/8 43/17 44/1
                I62/19 164/4 164/6                 172/1 172115 172/24 .                  136119 139/10 139/22 141/11         44/11 44113 44114 47/15 49113

0
         '                                                                                142/16 146/20 148/10 156/11         52/21 54/10 54/11 56/7 57/15
               instructor [1 I 141117             item [6) 44/4 45/16 50/5 145/3
               instructs [6] 89/14 90/15 127/24    145/9 162/18                           162/7 163/25 165/11 165/16          58/25 58/25 59/3 59/9 60/12 60/12
                152/8 155/16 156/2               items [3) 53/23 54/2 62/3                165/I8 I67/1 168/22 I68/23          60/I6 60/i6 60/23 6113 64/11 65/8
               instrument [1] 134/9              its [I) 90/6                             170113 17I/3                        69/5 69/25 70/2 70/3 70/6 70/I2

0              instruments [1] I64/I9
               Insurance [1) 20/12
               intend [1) 31/22
                                                 itseJ{ f2l 50/5109/18
                                                 J
                                                                                        jury's [2] 64/22 65/3
                                                                                        just [104] 7/4 8/24 9/1 9/14 10/7
                                                                                          10/8 10/18 10/20 14/3 15/1 15/8
                                                                                                                              71/22 72/11 73/12 74110 76/7
                                                                                                                              76/19 76/25 77/17 77/25 79/20
                                                                                                                              81/16 81/17 81118 81121 85/15
               intent[!] 146/I6                 _j~£1•JI]_ls8m__ --·                   -- 16/15_16/18 17/10 23/21_30/22      .85/23 88/.4 89/20,90/8.9115.91117 -


0            · inteilii0ill2D74J3174i4 ·
               interest [1] 105/17
               interested [1] 37/9
               interesting [4] 35/14 125110
                                                 jacket [1] 166/13
                                                 jade [1] 79/9
                                                 jail [1] 118/17
                                                 James [1] 20/8
                                                                                         3I/3 36/24 37/18 39/16 44/21
                                                                                         45/24 46/4 46/20 48/23 49/24
                                                                                         49/24 52/10 57/I3 60/14 60/20
                                                                                         65/18 69/8 70/10 71/16 73/10
                                                                                                                              91/19 91/I9 92/I4 94/I5 96/10
                                                                                                                              9717 100/10 103/4 106/3 I06117
                                                                                                                              I08/23 II0/3 110/I4 112/2I
                                                                                                                              112/22 113/17 116/4 117/16
                126/6 127/3                      Jay [1) 139/16                          85/23 86/20 88/7 89/11 9113 92/17    118115 II8/15 12115 122/11

0              interruption [1] 14/20
               interviewed [1] 139/21
               intoxicated [1] 123/11
                                                 Jeffrey [1] II2/13
                                                 job [6] 8/18 39/11 64/22 91/19
                                                   125/20 130/2
                                                                                          92/18 94/15 99/6 99/16 I 00/2
                                                                                          102/13 102/22 103/16 105/18
                                                                                          108/10 108123 109/6 109/25 110/8
                                                                                                                              122!15 122/22 I22/25 123/24
                                                                                                                              124/19 124/20 I25!18 126/10
                                                                                                                              I27/8 131/7 131/7 131/7 132/22
               intoxication (1] 126/9            jobs [1] 91113                           11I/25 112/22 115/10 116/22         133/5 133/17 133/19 I33/24 134/5

0              introduce [II 11120
               introduced [I] II4/25
               invading [1] 8/19
                                                 joint [1) 86117
                                                 joke [1] 85/25
                                                 Jones [2] 2/1I 115/2
                                                                                          119/1 120/4 122/7 125/17 125118
                                                                                          125123 12717 128/16 131/15.135/5
                                                                                          135/6 135/22 136/I? 138/7 I40/10
                                                                                                                              135118 135/23 137/15 139/7
                                                                                                                              140/14 I43/8 144/21 145/3 145/6
                                                                                                                              146/4 146/_5 I46/8 I49/7 149/7
               invariably [1] I7/17              JP [1] 137/I8                            I41/23 I43123 I46/2 I46/9 146/16    I62/2I I63/7 I67/4.167/JO 167/1 I

D              inventory [4] 166/I 0 I68/9
                168/11 168114
               investigating [2) 20/22 211IO
                                                 jud-ge [90] Ill 7 5/1 I 8/20 9/2 I 0/8 148/23 151122 152/17 I54/3 154/7
                                                   11/22 14/7 15/17 17/14 17/23 18/6 157/15 157116 158/10 158/18
                                                   24/8 25/5 25/7 25/II 25114 26/4        I58123 I59/2 I59/3 I63/3 165/2
                                                                                                                              167/I2 169/5 169/11 170/4 I70/11
                                                                                                                              173/3
                                                                                                                             knowing [6] 40/7 70/I6 157/16
               involved [1] 21114                  55/19 62/22 63/15 64/20 64/22          166/I I67/2 I67/13 I68/25 I69/16    158/8 I58/JO I58/I8

0              involving [2] 77/5 I48/I9
               iron [3] 120/20 I20121 I20/24
               Ironically [I] I24/II
               IRS (I] 127/8
                                                   64/24 72/I 0 89/I4 89/I5 90/15

                                                   I07/15 111/6 II2/6 II3/II I13/18
                                                   114/21 116/3 128/12 135/12 136/2 K
                                                                                     1
                                                                                          I70/I9170121 I7I/3 173/1 173/6
                                                   92/2 92/6 93/25 94/4 I 04/6 I 06/1 iustice 141 II/3 II/9 I11I6 I37/I9
                                                                                                                             knowingly [4] 38/I4 39/I 132/2
                                                                                                                              144/7
                                                                                                                             knowledge [4] 61/16 82/5 82/6
                                                                                                                              158/I?
               Irvin [5] 32/3 32/14 32/I5 80121    136/3 136/9 138/9 138/23 143/4 Karen [I] 157/I9                           known [3] 12/20 I2/23 38/2
0               162112                             I43/6 144/11 144/23 148/4 149/10 Kathryn [1] 99/2I                        knows [7] 38/19 53/9 61/9 611IO


                                                                                   ..
_Q_. --------                                                           Demse C. Ph1lhps, CSR




 0
[l         K
                                                                  State v David Duane Greer
                                                                Legislature [I] 23118
                                                                                                            11/13112      Vol 3
                                                                                                       98/23105/10106/3 112119114/16 116/16119/1121/12124/10
                                                                                                                                                                              !0


           1 - - - - - - - - - - - 1 l e s s [3] 8114 97116 109/6                                      115/1 117113 118/20 125/16            125/16 125/23 128/8 128/15
            knows ... [3] 70/22 70/24 70/24                     lesser (4] 172/4 172/6 172/12          125/16 127/15 128/24 129/24           128/17 129/15 131/22 132/21
           f.!K~r'""o_..e'e::.:.r1~11_1,_,6:.:.../1,_,8'-------i 172/18                                134/2 142/13                          138/21 140/10 145/20 154/17
            L                                                   let [39] 5/17 7/15 9/10 10110 14/2    live (1] 5917                          159/3
          1---------------1                                       14111 19/10 22/12 45/23 70/8        lives [1] 14817                       makes [7] 22/1 74111 127115
            ladies [8] 1118 11/13 14117 98/22 70/15 7617 77/23 77/23 82/21                            living (3] 58/23 115/25 148/16         128/9 128/10 128/12 17317
             162/4162117 164117165/14                             82/21 86/18 86119100/15102/12       loan (1] 158/22                       making (3] 79/14116/17153/10
            lady (2] 143/25 15817                                 105/18 106/14 110/18 112/21         lock [1] 155/25                       Malathi [1] 162/8
            Lamb (2] 56/21 162/10                                 112/22 114/15115117 120/16          Locke [1] 20/8                        man (2] 18/16.3217
            land [1] 120/2                                        123/25 127/22 129/1 136/23          locks [1] 56/4                        manage [2] 41/25 62/2
            last (18] 5/19 18/13 18116 8117                       137/12 141/22 145/18 151/22         long [29] 8/22 10/1 10/20 11/14       management [12] 29/16 32/21
             81113 92/25 93/8 94/1 95/9 122/6 158/6 164/4 165/3                                        12/20 12/22 15/1916/17 17/3           33/3 36/3 37/2 44/6 47/1 49/4
             139/15 139117 142/10 142/20                        Jet's [53] 20/23 22/12 23/15 27/4      17/20 17/23 18/2120/16 21/20          51119 145/3 145/6 145/9
             142/21 157/8 159/17 163/24                           32117 33117 34110 35115 35/15        24/20 36/19 39/6 88/25 89/5 91116 manager [1] 149/19

0           late[4] 18119 67/23122/12165/6 35/1836/837/1642/246/1546/16
            later (20] 8/20 8/25 9/3 15/6                         46/19 47/21 48/2 52/1 5211 52/19
             15/12 24/23 30/20 3115 40/11 94/8 55/4 5515 57/19 59/6 59/7 60110
                                                                                                       116/3124/21125/8125/18125/19 managerof[l] 149/19
                                                                                                       127/21 139120 159/19 171/21
                                                                                                      longer [4] 32/25 98124 142113
                                                                                                                                            managing [I] 54/2
                                                                                                                                            Manchi [5] 38/15 38/16 38/17


n            94/15 94/22 94/23 95/6 95111


            law [85] 5/22 6/9 9/20 9/22 9/23
             10/110/110/4 10/7 10/9 16/25
                                                                  60110 70/9 70/10 70/11 70/12
             95/15 95/1696/14105/18 171120 71112 71120 72121 72124 75/19
            Lavender [2] 51/5 89/24                               76/6 76/8 78/3 89/13 99/19 101122
                                                                  123/6 123/9 123123 124/3 127/19
                                                                  134/2 134/3 134/15 142117 162/2
                                                                                                       164/14
                                                                                                      look [17] 5/25 17/6 18/24 37/19
                                                                                                                                             38117 162/9
                                                                                                                                            mansion [2] 52/15 53/7
                                                                                                       65/8 67/2 73113 79/10 81/24 84/18 manufactured [1] 130/15
                                                                                                       86/14 88/15 92/6 93/18 98/20
                                                                                                       102/21 161123
                                                                                                                                            many [12] 7/1 15/1 15/8 15/11
                                                                                                                                             22/14 72/7 72/11 72/22 72/22

0            22/11 22/14 22/15 22/16 23/7                        Jetting [2] 14/6 141/25
             23/24 24/4 25/12 25/21 39/4 39/4 level [19] 64/11 91/24 98/20
             39113 62/2162/25 63/12 64/9 67/9 117/20 118/3 118/6 118/21 119/3
             67/11 67/19 67/23 73/24 76/16                        119/4 119/13 119/16 119/18
                                                                                                      looked [4] 5/20 5/22 38/10 66/7
                                                                                                      looking (3] 10/24 79/17 166/7
                                                                                                      looks (3] 35/8 40/9 146/14
                                                                                                                                             125/11 139/25 142114
                                                                                                                                            map (1] 163/4
                                                                                                                                            Marc [2] 140/18 140/22
                                                                                                      lord (4] 36/23 52/12 52/12 55/22 marijuana [5] 131/5 131/13


0
             76/21 78/1283/18 87/6 87/11                          119/22 120/3 120/13 121/5 124/15    Lorynn (1] 162/8                       131113 131116132/1
             88/22 89/4 89/18 90/11 94/11                         135/24 151/8                        lot (33] 13/21 13/21 17/20 39/11 Marilyn [2] 35/17 35/18
             94118 95/1996/13 96/24 100/9                        levels [1] 63/8                       39/12 39/18 39/20 41114 43/17        Marisa [1] 162/9
             100/16 10Dn2 101/5 105/3 105/24 liability [1] 38/14                                       45/24 53/23 60/5 65/17 65/20         marriage [1] 50120
             106/17115/4 11517 118/1 122/14 liberty (1] 1]0/9                                          68/16 83/21 85/21 86/3 91114 94/3 married [1] 48/4

0            122/17127123 127/24 128/25
             135/25 136/4 136/4 136/6 138/6
             138/9 138/22 138/23 141/9 144/12 161/10 170/23
                                                                 license (1] 5617
                                                                 life [7] 8/5 8/6 11/6 88/17 120/8
                                                                                                       95/19 96/10110/23 123/8 126/13 Mart [1] 136/25
                                                                                                       129/1 12917 130/1 130/3 130/5
                                                                                                       131/5 139/2144/4
                                                                                                                                            Masterson (2] 32/23 80125
                                                                                                                                            material (1] 48/19
             144/23 145/1 145/15 146/5 148/1 light (3] 82/5 144/4 148/14                              loud (1] 105/13                       Mathis [1] 35/17

0            149/4 152111 153/11 155/3 156/11 like (88] 6/2 6/8 6/23 7/9 7/22 9/2
              163/21163123 171/6
            laws (2] 9/20 9/24
                                                                  11/11 !1/1417/2 17/1418/24
                                                                  18/25 19/1 2115 22/4 22/5 24/8
                                                                                                      louder (1] 62/25
                                                                                                      loved (3] 11/1127/215116
                                                                                                      loves (1] 127/1
                                                                                                                                            Matt [1] 112/13
                                                                                                                                            matters (1] 100/10
                                                                                                                                            maximum (1] 161/14
            lawyer (10] 10/21 85/1 85/24 91/8 29/15 35/8 35/10 38/10 39/15                            lower [2] 150/25 151/1                may [39] 9/22 14/24 79/6 84/22

0            91/9133/25135/13150/15154/4 39/2240/840/940/2543/1743/18
             157/25
            lawyer's (2] 5/22 10/15
                                                                  45/24 46/1 49113 56/4 56/6 56/8
                                                                  56/16 57/11 58123 59/21 59/25
                                                                                                      Lucas [1] 162/11
                                                                                                      Luis (1] 162/11
                                                                                                      lunch (3] 15/5 115/18164/9
                                                                                                                                             84/2486/487/39112092/4105/17
                                                                                                                                             107/13 118/15 121/20 121122
                                                                                                                                             124/22 125/24 126/24 127/6130/3
            lawyering [1] 135/5                                 __60{Z_60lLL65D9_66/5.66/20_68/18     luxund11 83/25         -      -- -- - -1301-19-130/l-9-136/20-1-39/8-139/8 -
          - Envyers-(14I 5;i58T151!/:2,f9i18 6915 70/15 72/3 73110 77/25 78/1                         M                                      140/6 140/6 14017 150/25 151124
             10/7 11/13 11/18 14/2 20/13 24/19 79/5 85/22 86/14 87/2 92/1 92/12                                                              152/2 152/5 152/6 157/7 158/25
             24/19 141122142114163/1                              94/21 10114 101/17 101124 102/17    ma'am [32] 13/916/8 16/14 16/20 159/1 167/10 168/18 170/15
            lead [1] 85111                                        102/21 109/8 110/8 110/25 113/1      28/12 33/9 35/16 58117 62/5 65/22 175113
            least [9] 80/16 136/15 145/19                         119/9 123/18 123/22 127/7 128/19     84/23 85/4 86/10 88/10 9219 93/2 maybe (15] 7/4 14/22 17/25 46/25
D            152/19 164/9 169/8 169123 170/3 131/15 139/5 144/13 145/23
             171/18
            leave (19] 14/16 35/19 35/19
                                                                  145/25 146/14 148/4 148/17
                                                                  148/18 149/11 158/21 158/25
                                                                                                       93/11 93/20 93/24 94/20 94/23
                                                                                                       95/16 97/6 97/19 98/16 99/14
                                                                                                       99/20 10113 155/15 15617 157/2
                                                                                                                                             110/6 116/4 118/18 118/19 125/17
                                                                                                                                             126/6 127/15 128/17 148/23
                                                                                                                                             148/23 149/16
             35/20 36/2 56/9 99/4 104114                          164111 164113 164/25 166/20          159/10                               Mclntrye [1] 56/2

0            I 05/15 I 06123 I 08/8 111116
             117/19127/17 140/13 142/6
             142/10 156/24 165/3
                                                                 likely (2] 119/11 136/15
                                                                 limine [2] 173/22173/24
                                                                 limit [1] 167/12
                                                                                                      machine [1] 1119
                                                                                                      Madam [1] 111/15
                                                                                                      made [11] 18/12_ 18/14 18/18
                                                                                                                                            Mcintyre (4] 55/6 55/8 I 08/17
                                                                                                                                             108/19
                                                                                                                                            meal [1] 149/23
            leaving [4] 19/4 36/6 56/8 62/2                     limited [1] 47/15                      18/19 56/9 63/6 63/6 132/18 140/1 mean [33] 8/1119/22 27/5 27/16

0           LEE [2] 2/5104116
            left (11] 7/13 8/2 25/24 120/17
             120/17 120/24 123/12 136/11
                                                                 limits [I] 105114
                                                                line [1] 65/7
                                                                 list [3] 6/24 7/11 7/13
                                                                                                       161/21 166/8
                                                                                                      magical [1] 125/9
                                                                                                      main [2] 2/11 19/14
                                                                                                                                             27/16 28/1 28/14 33/9 39/16 39/25
                                                                                                                                            45/15 47/3 49/10 60/6 74/1 77/4
                                                                                                                                             78/3 79/6 79/9 92/18 93113 106/16
             139/8 139/8 141/12                                  listed (1] 170/24                    make [55] 6/2 8/6 8/14 10/21           109/4 110/22 128/19 135/5 135/20

0           leftovers [2] 6/15 6/17
            legal [7] 7/217/22 29/14 61117
             118/1 134/6 159/2
            legally (10] 29114 35/14 46/4
                                                                 listen [1] 103/8
                                                                 lists [2] 142/15 159/14
                                                                literally (1] 40/2
                                                                little [30] 5115 8/17 14/23 20/14
                                                                                                       11/11 11/15 16/4 16121 17/24 25/4 135/22 146/8 149/15 158/18 167/9
                                                                                                       37/6 3811 39/9 44/15 64/13 64/14 172/16
                                                                                                       64/17 64/25 66118 69/10 70/4 70/5 means [6] 23116 23/16 28/21 29/9
                                                                                                       71/5 74114 74/15 74/25 75/21 77/6 56/6 78/4


0
             53/25 56/19 6115 61/8 61/11 66/10 35/15 36/22 60/9 62/25 77/6 78/8                        81/24 82/20 87/17 93112 93/18        media [3] 126113 126117 12711
             112/24                                               79110 85114 85/20 90112 90/13        95118 95/20109/8 109/19 110/3        medicine (1] 102/23



 rr'
-bJ----
                                                                                   DenJse C. Phillips, CSR




 0
n    M
                                               State v David Duane Greer
                                        57/12 131/6 133/9 148112
                                        mother [1] 48/25
                                                                                  11113/12    Vol 3
                                                                            much [8] 14115 93/8 9417 98/19
                                                                            99/12 I 06/25 111/20 162/16
                                                                                                                  Nieto [2] 30/24 162/8
                                                                                                                  night [1] 18/19
                                                                                                                                                 11



     member (4] 66/3 81/18 15116        motion [2] 160/23 168/1             multiple (2] 56/25 131118             no [711]
      15117                             motions [2] 161123 173/22           municipal [1] 126/15                  No. (3] 1/3 58/18 99/20
     mental [I] 102/22                  mouth [1] 46/19                     murder [9] 6917 6917 69/9 73/11       No. I (I] 99/20
     mentioned (3] 99/23 10114 106/5 move [2] 71113 153/8                   124/11 124112 124/14 139/11           No. 12-03324-CRF-272 [1] 113


0    mentioning[!] 167114
     mess [I] 11/13
     meth (4] 36/22 36/23 37/3 38/8
                                        movie [2] 52/2 52115
                                        movies [1] 120/23
                                        MR [111] 11123 12/12 12/13
                                                                            139117
                                                                            must [3) 8212 I17/4 156/11
                                                                            mutual [2] 12/18 50120
                                                                            mY-[71] 6/1912/213/15 17/4 25/5
                                                                                                                  No. 54 [I] 58/18
                                                                                                                  nobody [4] 42/21 88/15 88/19
                                                                                                                   88/19
                                                                                                                  nodding [2] 17/4 31/16


u
     methamphetamine (8] 35/21 36/4. 12114 1211612/25 13/613/11
      36/9 36/13 37117 37/22169/20      13/12 15/16 16/15 2115 22/2 22/24   27/5 30111 30115 33/24 36/6 36/25     Nods (9] 27/9 59/13 71110 74/8
      171/4                             24/8· 28/17 28/25 29/2 31124 32/3   37/19 39/11 4118 41/9 41/25 45/10      75/4 121116 128/6129/21 130/8
     Miami (4] 52/9 52/10 52/16 53/8 32114 32115 32/17 32/18 32/23          47/17 54/22 57/19 59/20 60/2 60/3     none (1] 12917
     Miao [4] 5417 54/8 54/15 55/9      33/18 33/18 33/19 34/5 36/15        61/2 64/20 65/9 65/14 68/2 69/6       nonrefundable [3] 18/15 18/25
     Miao's [1) 55/4                    38/12 38/18 38/23 41/5 42/2 42/22   6916 70/17 70/20 79/8 79/9 80/11       19/4

0    Michael [1) 104/16
     middle [I) 164/5
     might [28] 8/II 8/13 9/8 18/10
                                        4317 5115 55/6 55/8 55/12 55115
                                        56/2 56/12 56/21 57/8 58/6 58/10
                                        6114 6115 61/25 62/10 62/12 62/12
                                                                            81118 81/20 8217 82/21 86/8 86/12
                                                                            86/14 90/10 93/13 100/8 100/9
                                                                            100/19 100/20 105/16 108/2
                                                                                                                  noon [6] 14/24 15/2 15/9 15112
                                                                                                                   164/8 164/8
                                                                                                                  nope (1] 22/5
      67/3 67/8 8517 85/19 86/25 9117   62113 62/24 64/6 64/21 68/2 6917    108/11 115/1 115/18 115/24            norm [1) 7/8

0     91/19 93/1493/18 93/18 106/10     69/12 69/19 69/22 70/9 70113 71/6
      12112 126/5127/10 131118 132120 7118 7119 7119 72/18 74/20 74/21
      133/3 137/25 145/23 146/20        75/22 77/11 80/4 8017 80/11 80/21
                                                                            120123 122/9 123/21 133/22
                                                                            134/22 140/6 145/24 146/2 148/9
                                                                            148/23 151/5 151/8 154/22 155/22
                                                                                                                  normally (2] 71121 139/3
                                                                                                                  Nos (1] 142/8
                                                                                                                  not [259]
      150123 154/9 164115 173/6         80/23 80125 81114 82/22 82/24       158/22165/6 175/13                    note [I] 164/18

0    million (2] 60/8 78/8
     Millions (1) 119/12
     mind [13) 46/20 46/25 47/5 54/3
      6315 72/17 79117 79/20 90/10
                                        83/13 84/2 86/5 87/4 87/23 89/24
                                        90/1 90/4 90/18 92/10 95/1 96/15
                                        98/3 9817 98/12 104/18 106/23
                                         107/9 108/19 114/22 126/1 129/11
                                                                            myself[8] 17/5 22/8 65/9 83/24
                                                                            94/4 109/20 115/1 154/17
                                                                            N
                                                                                                                  notes (3] 164/19 164/21 164/22
                                                                                                                  nothing (13] 24/20 39/19 65/20
                                                                                                                   66/9 72115 74/13 86/9 98/3 98/12
                                                                                                                   149/17 156/17 164/I6 165/13


0     102/18 103111 121/3 158/12         132/3 133/22 150/15 15217 160/3    name [16] 5/22 6/23 12/2 35/16        notice [3) 110/2 114/6 125/22
     mine [7] 45/12 46/3 46/4 82/5       161122                              40/15 54/6 82/25 96/1 99/2 100/9     noticed [2] 67/3 67/8
      8217 141/13 173/6                 Mr. [15] 12/8 12/9 12/17 19/25       100/10 115/1 126/9 136/13 137/16     notion [7] 40119 43/4 44/21 47/23
     minimum [2) 133/20 171113          42/3 57/5 62/11 87/23 92/23 95110     162/6                                48/3 49/11 83/9
     minute [I3] 14/3 23/15 23/15        107/6 107/17 108/14 112/16         names [3] 5/21 7/12 162/5             November [4] 1/14 3/2 4/2 5/2

D     46/16 65/6 70/14 71121 98/25 99/5 116113
      99111 113/22 141/23 142/16
     minutes [9] 15/5 17/24 93/23
                                        Mr. Arias [1] 92/23
                                        Mr. Cessna [1] 62/11
                                                                            Nancy [1] 153/25
                                                                            narcotics [1] 130/19
                                                                            natural (4] 72/14 77/19 83/24
                                                                                                                  now [74] 6/11 7/2 7/1617/1 22/16
                                                                                                                   22/24 2317 24119 25/21 26/4 29/17
                                                                                                                   29/21 30/5 3118 32/6 33/2 33/14
      98/24 142112 159/19 159/21        Mr. David [1] 12/8                   91/23                                 39/10 4118 52/19 56/18 57/10 6114

0     164/14 164116
     misdemeanor (1] 112/23
     miss [1) 125/23
                                        Mr. Earl [1] 12/9
                                        Mr. Greer [2) 12/17 116113
                                        Mr. Holt [I] 107/6
                                                                            nature [3] 118/5 133/15 170114
                                                                            nearest[1]37/17
                                                                            neat [1] 67/14
                                                                                                                   63114 64/15 64/21 67/15 67/24
                                                                                                                   71114 71118 72/17 72/18 7411
                                                                                                                   74/23 76/1 76/2 78/10 78/13 81123
     missed [5] 16/IO 97/5 97/20 123/2 Mr. Parker [3] 87/23 107/17          necessarily [7] 19/3 69!15 110/24      83/21 87/5 91116 94/3 97/9 99/8


D     125124
     mistake [I] 18/12
     mistakes [1] 129/16
                                         108114
                                        Mr. Pfitzer (1) 42/3.
                                        Mr. Schlechte [1] 19/25
                                                                              129/14132/22 148/22 170118
                                                                            necessary [I] 119117
                                                                             need [41] 7117 7118 8116 9/1 9/9
                                                                                                                   103/19 107/14 109/13 116/11
                                                                                                                   120/1 122/11 123/1 12817 130/11
                                                                                                                   132113 134/23 137119137/23
     mi~t~el!!_t;.~ [~]_ 20~91_16     _ Mr:._Smith [1)_5_7/5___________      9/9_1008_13112 14/11.30/20 38/6 __   _138/13-143/10.143/12 143113- -


0    mistreatment [1) 9/14
     mistrial [2] 5/23 122/20
     mistrials (1] 5119
     misunderstood (1] 78/25
                                        Mr. Watson [2] 95/10 112/16
                                        Ms [72] 15/18 2717 27119 28113
                                        29/17 30/24 31116 31118 31118
                                        31119 33/6 34/11 34/15 38/15
                                                                             66/25 94/15 94/16 94118 96113
                                                                             9917 I 05/18 I 08/23 109/10 110/13
                                                                              116112 118/8 118/8 120/J 122/25
                                                                              122/25 137/8 13811 142117 147/23
                                                                                                                   151/13 152/23 164/4 165/15
                                                                                                                   165/20 168/20 169/5 169118 171/5
                                                                                                                   171/24 173/1 173114
                                                                                                                  number [15] 7112 7/16 10114
                                                                              155/16 158117 159113 159/19          I 0/17 32113 54/15 56/16 56/20

0
     mixed [I] 7317                     38117 38/23 38/23 39/22 40/15
     moment [1] 31/9                    43/10 43/20 44/17 45/2 46/17          159/25 165/1165/4 169/14 169118      58/17 87/22 93/9 12317 140/20
     Monday [3) 72/24 73/13 148110      47/12 47/13 47/21 47/22 47/24         170/15                               140121142/10
     month [1] 119/13                   49/10 50122 51113 54/6 54/15 55/4    needed [1] 102/11                    numbered [2] 1116 17517
     Montoya (2] 55/12 55/15            55/9 5611 57/11 57/19 57120 58113   'needs (2] 118/4 11817                numbers Ill 55/13

0    mood (3] I 00/11 100/12 I 02/23
     Moore [7] 32/18 47/22 47/24
      49/10 80/23 88/10 111/13
                                        58/20 58/21 59/15 6116 62/6 65/12
                                        65/22 66/19 66/23 81/2 88/10'
                                         89/21 90114 90/22 91/1 91112
                                                                             negative [I] 94111
                                                                            Nelson [6] 42/17 9111 91112 92/13
                                                                              137/12 153/25                   I
                                                                                                                  0
                                                                                                                  o'c!ock [2) 18/5 1817
     moral [3] 61/1 7 146/4 159/1       92i13 93/21 95/14 95/17 113118      nervous [2) 18/20 85115               oath [11) 67/4 67,/8 67/11 67/18

0    more [26] 14/23 16/13 22/14 38/6 113/20 131/1 136/24 137112
      49115 50117 50123 51110 51118
      74/20 90/12 90113 95113 9617
                                         143/18 143/23 157/21 158/3 158/6
                                         158/6
                                                                            never [8) 22/23 22/23 49/1 83/17
                                                                              106/3 149/23 166/23 167/6
                                                                             new [2] 7412 9118
                                                                                                                   122/14 125/5 128/20 129/6 135/19
                                                                                                                   156/15 160/1
                                                                                                                  object [6] 25/15 26/4 5711 133/15
      97116 104/25 112/19 115/1 119111 Ms. (5] 40/18 42/17 68/10 94/24       news [2] 17/17 126116                 134/1 167112


0     130/3 131/6133/21 139/2 147114 141114
      153/16 171/!0
     morning [12] 11124 1112512/2
                                        Ms. Cox (1) 94/24
                                        Ms. Defrancesco [1] 68110
      14/12 14/18 14/24 18/3 18/5 16417 Ms. Henry [I] 141/14
                                                                             next [13) 17/5 18/16 18117 19/1
                                                                             5817 63/16 73118 86117 8911 89/5
                                                                              124/2 135/21 162/24
                                                                             nice [2] 14217 162114
                                                                                                                  objection [8) 25/5 25117 27/3
                                                                                                                   160116 16717 169/17 170/2 170125
                                                                                                                  objections [3] 133/13 161/24
                                                                                                                   161/25


0
      164/12170121 174/8                Ms. Nelson [I] 42117                Nichols [I] 95114                     objective (1] 12/25
     most [8] 12/24 14/18 14/23 17/13 Ms. Steckman [I] 40118                 niece [2) 140117 140/22              obligation (4] 61/17 61/17159/1


                                                                            ..
-0--------~·
                                                            Denise C. Phillips, CSR




0
                                                                                                                                                        12
D                                                    State v David Duane Greer           11/13/12
                                              I44113 I45/24 I50/7 I5I/6 I52/I7 I8/9 22/23 26/IO 32/7 32/2I 33/I4 PD [1] I67/6
        f-0
          ___________, I53/16 156/1 157/8 158/25 159117 34/17 36/3 36/20 37/2 39/7 44/4 peace [3) 71/19 126/20 137/19
[}.      obligation ... [1) 159/2
         obviously [11] 19118 76/7 98/2
                                              164/11 171/3 174/5                  44/6 47/1 49/4 52117 52/24 53/6
                                             one-on-one [3] 98/25 99/3 142/13 57/11 61/16 67/16 67/17 67/22
                                                                                                                      peeves [1) !08/11
                                                                                                                      pen [9) 30/14 30/15 31/4 31/7
          117/25 119/18 128/8 138/11         ones [5) 6116 57/19 68/2 80111       68/24 76/15 84/9 9211 I15/20        32/I9 33113 33/24 45/9 45/10
          140125 169/6 I71/20 174/4           82/22                                120123 122/21 129/24 I36/11       Penal [1) 25/22

0        occasion [1] I53/17
         occur[1) 122/19
         occurred [1] I75/7
         off[24] .5/17.. 6123 7/13 I 11I4
                                             only [22) 21112 25/5 25/11 47/9
                                             47/176311763/1763/2064/23
                                              64/23 74/9 95/20 115114 I I5/I4
                                                                                   143/24 143/25 158/7 162/18
                                                                                   163/14165/5165/6
                                                                                  overrule [1) 27/3
                                              I I 6/8120/IO I4717 I-55/15 I67/1 overview [2) I63/4 163/6
                                                                                                                      penitentiary [2) 25/24 26115
                                                                                                                      people[28) 6/116/157/15 ll/11
                                                                                                                       11/14 22/I5 34/6 34/6 34/6.39/I2
                                                                                                                    · 39/20 47/1949/2550/17 50/17
          2I/I8 25/4 30/I4 40/10 75/22        167/24 I69/4 173/23                 own [23] 46/22 47/3 48/6 54/15      56/25 62/3 88/19 99/7 110/23
          80/16 81/1283/22 96/7 96125        Oops [1) 5717                         57/14 57/25 58/5 59110 60115        122/7 131110 I311I8 136/9 136119
          97115 118/23 120/25 121/1 I22/23 open [3] 86/25 131/16 175/7            61110 65/19 66/21 68/6 69/15 90/6 143/7 I47/18 173/12
          124/I I42124 I65/25 171110         opening [2) I6311 163/3               128/9 130/9 130/10 I30/19 146/2 people's [2) 56/7 78/2
          I73/20                             operation [2] 53/I 53/10              146/25 148/24 174/1                percent [5) 63/10 119/10 119/1 I

0        Off-the-record [3) I42/24 I65/25 opinion [1] I02/8
          I73/20
         offender [2) 72/4 72/6
                                             opinions [1] 67/13
                                             opportunity [3] I I5/I5 I63/4
                                                                                  owned [4] 56/I7 65/11 144/7
                                                                                   144114
                                                                                  owner [3) 134/20 147/8 158/23
                                                                                                                       I 19/14 I26/3
                                                                                                                      perfectly [2] 72/14 83/24
                                                                                                                      perhaps [1] 15I/3
         offense [24] 23/23 24/3 24/I 0       I63/12                              ownership [13) 28/21 28/24 29/11 period [9] 36/19 39/6 63/I 9 66/2

0         24/14 26/9 26/1 I 38/20 39/8 71/I8 opposed [2) I5/4 32115
          7I/25 72/4 73/25 74/2 76/24 78/I2 opted [1) 64/22
          78/22 7912481125 86/21 II7/2       option [5] I5/415/I4 I23/1
                                                                                   54/12 54114 57/12 57/17 129/25     66116 82/17 92/4 120/22 160/4
                                                                                   130/5 130/6 130/24 I45/20 147/2 permit [1) I73/8
                                                                                  owns 141 55/2 56119 68/21 137/20 person [45] 16/11 16112 24/13
          121/7 I61/8166/19 169/6             127/17 170/9                                                            24/13 39/16 40/3 40/20,44/22

0        offenses [2] 66/14 71/24
         offer [5] I60/12 160/22 160/24
          I61/3 161/4 ·
                                             order [4] 36117 I62/2I 169/22
                                              173/14
                                             organization [1] 53/11
                                                                                  p
                                                                                  p.m [1] 125/10
                                                                                  Pacino [4] 52/7 53/7 53/8 53/20
                                                                                                                       50/24 5I/11 51118 53/22 64117
                                                                                                                       66110 7211 7215 76/25 82/16 84118
                                                                                                                       117/3118/7118/17118/1812116
         offered [1] 175110                  original [1] 77/5                    pads [1] 164/18                      123/10 126/5 128/4 130/21 131125

0
         offering [1] 166/25                 other [56] 6/7 6/8 6/25 8/12 8115 page [6] 3/3 4/3 162/18 162/20          134/17134/24135/23 136/15
         offers [1] I60/7                     9/I I 9119 I 1/5 I5/4 21/I7 32115    162/20 I64/5                        137/23 137/24 138/2 138117
         office [15] 12/3 21/2 21/5 21/9      43116 46/IO 47119 59/23 7II12       Page 4 [1] 162/20                    144/14 144/15 145/8 145/10
          I02/16 113/4 113/5 137/6 139113 71123 75/20 84/13 84/21 86/23           paid [2] 175112 175/12               145/13 150/21 150/24 151/1
          I39/I5 I40/I6 140/18 140/25         87/1 96/5 96/8 97116 100/21 I03/6 paid/will [1] 175/12                  personal [12]6/6 94/9 144/3

0         14I/I 14I/4                         I05112 I 14110114/12 117/21
         officer[19] 91129115 36/24 37/17 121/17 I22/20 I31/2113I/24
          37/18 73/7 96/2197/9 97/15 97/22 I31125 133/13 136/23 137/9
                                                                                  panel [13] 5/3 6/2 26/5 99/13        144/5 146/2I47/15 148/6148/6
                                                                                   I14/5 I39/2139/22140/11142/23 148/24149/6149/11149/12
                                                                                   158/5 I62/3 162/15 162/18          personally [7] 10/4 1112 39113
          98111 10II14 105/13 118/4 118/7 138/18 141110 144/15 150/1              panic [1] 164/25                    82/7 100/7 100/8 148/15

0         I29/3 I29/5 I29/10 134/20
         officers [4] 96/6 103/5 139118
          I66/7
                                              150/25 153/2 156/1 I58/25 164/4 paper [2] 13/22 134/8
                                              167/24 169/4 I69/17 1711I6
                                              I73112 I73/22 174/5 I75/6
                                                                                  par [1] 7/5
                                                                                  paragraph [1] I711I7
                                                                                                                      persuade [1] 16411
                                                                                                                      pet [1] 108/11
                                                                                                                     Pfitzer [6] 42/3 62/12 62/13 92/IO
         Official [4] 1/22 I75/4 I75/I3      others [1] I32/23                    paragraphs [2] I6119 I70/24          I50/IO 150/15

0         175/I7
         often [3] 83/I6 91/I7 I06/2
         Oh [14] 12/I6 20/23 2114 31/15
                                             otherwise [3] 15/7 31/I5 130/13 paralegal [1] 13/I7
                                             Otis [5] I23/20 I23/2I I23/23
                                              I23/24 124/3
                                                                                  paralegals [1] 16/1
                                                                                  pardon [1] 14/19
                                                                                                                      phase [12] 63116 63/17 63/I7
                                                                                                                      63/19 64/6 71/21 116/10 16119
                                                                                                                       163/18 163/20163/24 164/22
          40/22 48116 71/8 78115 87/21       ought.[l].J60/13 __ ~-- _ _ __ _   _ parked~(2) ..Al/13-42/2Q __ ---  - phases-[-1-]-63/1-3 -- ------- -- --

0      . 93h1139724147/IOI6-8JJ5
          I73/IO
         ol0      p
                                                          State v David Duane Greer 11/13/12 Vol 3
                                                 potential [1) 169/5                 23/9 23/16 76/23 78119 84/4               63120 78110 78/25 81123 87/5
                                                                                                                                                                13


                                                 pre [1) 160110                       117114117/20118/4118/7118/21 87/11 87/20 92/1 92119 103/4
         player [1) 134/22                       precisely [1) 77/21                  119/3 119/5 119114 119116 119/1.8 105/2 109/1 129/2 137/7 140/5
         playing [1) 133/14                      predicate (1) 133/15                 119/22 120/2 120/3 120113 12115 152117155/16156/9 156118
         plea [1) 162/25                         prefer [1) 95/4                      124/15 135/24 15111                      158/10
         please [7) 5/25 8115 88117 95111        prejudiced [1) 9115                 proper [1) 133/14                        questioning [2) 7/23 8/23

0         114/18 142/9 162/6
         plenty [1) 159/20
         pocket [8) 39/23 43/19 4611 70117
         70/21 70/23 144115 166113
                                                 prejudicial [1) 170/6
                                                 preparation [1) 175/11
                                                 preponderance [4) 118/9 119/3
                                                  120/4 122/1
                                                                                     properly (1] 64112
                                                                                     property [7] 47/2 54/2 57/14
                                                                                      59120 65/11 66/20 144/7
                                                                                   · prosecute (2] 130/14 13118
                                                                                                                              questions [33) 5116 6/13 6118
                                                                                                                               8113 10/14 14/23 16/24 21118
                                                                                                                               39110 71113 80112 85/17 9112
                                                                                                                               101/2 107/14 107116 109/22


u        point [34) 11/17 21122 21123
         22/11 35114 36/20 37/1 37/9 37/21
         38/20 39/8 40/6 45/8 45/23 66/16
          67/2 67/12 67/23 68/25 70/9 70/20
                                                 presence [3] 86/8 168/21 168/23 prosecuted [4] 102/16 102/19
                                                 present [4] 5/9 85/24 86/14
                                                  163/10
                                                 presentation (1] 163/9
                                                                                      103/12 166/23
                                                                                     prosecuting [2] 26/21 91116
                                                                                     prosecution [9] 116/4 116/21
                                                                                                                               109/24 111122 112/25 136/5
                                                                                                                               143122 147/14 150/1 150116
                                                                                                                               151/12 153/2 153113 154/5 154/7
                                                                                                                               15811 158/5 168/18
          79114 79114 81122 115/11 115/14        presented [1] 106/16                 130/1 139/11 143/21150/19 154/8 quick [1] 17/8

0         117/15 118/19 132/21 140/6
          141117 15115 166117 172/4
         pointed [1] 63115
                                                 presenting [I] 17/6
                                                 presents [1] 86/15
                                                 Presiding [I] Ill 7
                                                                                      167/3 167/5
                                                                                     Prosecution's [1] 116/11
                                                                                     prosecutor [22] 12/2 73/11
                                                                                                                              quiet [5] 57/19 68/2 80/11 82122
                                                                                                                               9111
                                                                                                                             louite f1l 17/20
         police [2I] 9112 9112 9115 16119        pressure [2] 17/19 164/24            103/10107/13 107/20 110/9
          86113 9615 96/16 96/23 97115           presumed [2] 72/18 78/13             114/25 115/10 116/7 117/16
                                                                                                                             R
         97/22 100/7 10 1123 I 0 1124 102/8      pretty [11] 6116 17/8 103/25         122/13 125/20 12717 127/14              racial [1] 141/8
          103/5 105113 113/2 129/3 129/5          104/3 10611 108/20 117/23 119/20 128/12 131115 13717 139/12                 raise [5] 7/2 15/9 115/24 123/1
          129/9 134/20                            136121171/25 17211                  139/14 140/4 140/7 14511                 165/2

0        policy (2] 36/7 168/16
         portion [1) 18/4
         portions [4] 25/12 52/4 52/5
                                                 previous [2] 42/5 172/7
                                                 pt·eviously [6] 73/25 76/25 79/3
                                                  80117 81/11 86/23
                                                                                     prosecutor's [2] 140/3 158/4
                                                                                     prosecutors [3] 140/14 173/12
                                                                                      173/18
                                                                                                                              raised (1] 115/5
                                                                                                                              range [7] 62122 63/1 143113
                                                                                                                               143/14 159/17 159/18 161110
                                                                                                                              ranges [2] 64/9 64/10
          175/5                                  primarily [2] 201!0 115/4           protect [1] 169/1

0        position [6] 59/17 77118 91125          prior [13] 64116 74/10 74/22        protection [I] 82/11                     ransacked [1] 148/9
          I 08/1 108/3 148117                     78/22 79/25 106/9 109/1 13 Ill 0   proud [1] 11110                          rather [7] 7/8 8/20 8/21 15/1 15/8
         possess [27] 27/16 28/1 33/24            150/9 150/22 153110160/21171/2 prove [29] 23/17 23/22 23/22 24/3 15/11 115/21
          34/4 34/4 34/6 36/13 36/17 36118       priors (2] 173/25 174/5              24/11 24/12 63/18 63/21 72/1 72/2 ratting [1] 61/2
          38/19 39/7 40/19 4114 44/22 47/24      prison [4] 25/1 25/1 26/6 161111     72/5 76/8 76/23 7911 79/23 81125 Reach (1] 132/5

0         48/13 48/18 48/19 49/22 49/23
          50/24 54111 13212 145/7 171115
          171116 172115
                                                 privacy (1] 8/19
                                                 private [2] 8/18 112/19
                                                 privately (2] 104/23 104/25
                                                                                      90/10 117/3 123/9 123/12 123/15 reached (1] 64/6
                                                                                      124/4 134114 145/7 169/7 169/14 reaction [2] 78/2 89112
                                                                                      169/18 171/7 171/8                      read [6] 162/19 162/25 163/22
         possessed [6) 24115 38/14 53/23         probable (3] J 18/6 118/6 118/9     proved [3] 110/17 135/7 135/8             164/4 164/6 164/15

0         58/4 144/7 144/16
         possessing [18] 29/20 30/4 31/7
          31/13 31/20 32/6 32/7 32/19 32/25
                                                 probably (27] 1112 12/23 12/24

                                                  88113 90/7 115/24 116/5 121/24
                                                                                     proven [13] 23/3 23/4 47/11 70/5 reads [1] 25/23
                                                  14110 18/8 18/19 37/2147/8 60/21 76/12 76/13 106/18 125/4 126/22 ready (5] 5/9 5/11 99/1 114/2
                                                                                      127/4 134/23 144/6 147/8                 170121
          36114 37/22 39/8 40/2 46/21 57/24       122/1 123/21 136/16 137/3 142/12 proves [1] 46/25                           real [1()] 13/19 18/6 19112 80111

0         74/23 82/2 147/19
         possession [104] 5/6 24/9 24117
          24/21 25/3 27/5 27115 28/1 28113
                                                  143110 148111 152/4 160/12 165/5 psychologically [1] 9116
                                                  165/6 169114 172/9
                                                 probation [6) 25/6 25/8 25/21
                                                                                     public [6] 86/1 123/13 123/13
                                                                                      124/5 126/8 127/12
                                                                                                                               86/19 86/24 87/5 9111 127/21
                                                                                                                               131/1
                                                                                                                              reality [1] 92/17
      .. ~~1?1 'fJI9?9i1"J. f9~L~ 3_2UQ ______   _25/2n     R
      1--------------l 160/18 165/18
                                                  State v David Duane Greer       11113112     Vol 3
                                         113/14142/23150/515317159/11 45/15 47113 47/18 52/152/153/14 send [1) 65/14
                                                                            5917 60/17 62121 62/25 63/6 64/12 Sending [1) 52/17
                                                                                                                                                14




      record ... [14) 113/16 113/18     retirement [1) 169/23               70/10 70/12 70/13 72/24 76/8      sense [22] 22/1 25/4 37/6 39/9
D-     142/24 153/9 159123 165/24       return [6] 32111 106/24 108/9
       165/25167/1169/1173119173/20 111/1714217156/25
                                                                            76/22 77/19 80/8 82/1 83/10 83/25 44/15 48/19 64113 64/14 64/25
                                                                            84/1886/2588/1288/2391/3           66/1869/1070/470/571/574/14
       175/7175/9175/11                 revocation [I) 170/14               93/18 97/2 97/8 97/17100/10        74/15 82/20 88/17128/17131/22

O     recording [I) 160/19
      recover [1] 165/3
      red (I) 35/20
                                        revolves [1) 39/2
                                        rid (2) 37/4 37/14
                                        right [298)
                                                                            103/16106/1 109/3 112/6123/6       147/1717317
                                                                            123/9 123/23 124/3 125/8 129/13 sent [1) 124/13
                                                                            129/19 134/3 134/15 136/13 144/1 sentence [3) 161/14 169/21171/4
      redact[!) 171/2                   rights[3)107/21124/17135/15         151/2151/12151/25 153/14          separate[4) 110/24110/25
      redacting [I) 171/1               road [1) 163/4                      154121 15517 155/9 155/11 155/12 149/11 167/20

0     referring [I) 145/2
      reflect [1) 153110
      reflects [1) 175/9
                                        Robert [3) 162/8 162/9 162/10
                                        Robertson [I) 115/9
                                        role [2) 113/8 149/12
                                                                            158/21 170/19
                                                                           saying [19) 42/8 42/13 46/18
                                                                            49/11 49/22 69/5 88/16 88/19
                                                                                                              Sergeant [2) 95/22 96/2
                                                                                                              serious [1) 10/24
                                                                                                              seriously [1) 135/19
      refrigerator [2) 49/13 49116      room [9) 58/24 60/3 6017 74/3       88/20 88/21 89/1 89/11 106/17     serve [9) 6/16 7/1 7/1 717 7/9 7/24

0     refused (1] 167/2
      regard [1) 170/20
      regards (1) 72/21
                                         74/6131/17146/8160113 165/16 1381714611147/615117156/17
                                        roommate (10] 58/24 59/18 6112 173117
                                         81/19 13112 131/21 131124 144/5 says [16) 5/8 5/10 37/18 57/17
                                                                                                               110/13112/24141111
                                                                                                              service [1) 6/10
                                                                                                              serving [1) 6/19
      Regent [1) 115/7                   147/16 148115                      65/2 65/8 66/20 8118 82/15 83/18 set [4) 12111 124112 124/12

0     register [1) 72/4
      reiterate [1) 94/3
      rejected [1) 161/4
                                        roommate's [2) 131120 158/9
                                        roommates [2) 58/23 131/12
                                        row [32] 32/17 34/10 42/3 55/5
                                                                            85/2 88/16 88/22 134/18 151/11
                                                                            156/11
                                                                           SBOT [3] 2/4 2/5 2/10
                                                                                                               132/18
                                                                                                              setting [1] 112119
                                                                                                              settled [1] 139/25
      related [1) 109/5                  69/20 74/18 74/18 74119 74/19     Scar [1) 52/2                      several [1] 16113

0     relationship [I) 15/22
      relationships [1) 96/9
      relative [1) 1 Ill
      relay (1] 6/6
                                         75/20 77/9 81/4 8117 81113 87/17 scenario [6] 37/20 61/8 66/1
                                         87/20 90/24 92/22 92/25 93/8
                                         94/17 94/25 95/1 9517 95/8 95/9
                                         129/9 129/11 136/12 136/16
                                                                            66/12 68/19 151/10
                                                                           scenarios [2) 77/16 148/5
                                                                           scene [I] 101/23
                                                                                                              sex [2) 72/4 72/6
                                                                                                              sexual [1) 78/1
                                                                                                              shadow [1) 23/12
                                                                                                              share [2] 5114 59/10


D
      release [4) 24/22 26/13 26/14      142/20 142/22                     schedule (1] 18/23                 shared [1) 148/16
       26115                            rule [7] 85/25 122/8 122/11        Scheduling [1) 17/8                shares [1] 91/24
      released [1) 162115                152/24 153/1 154/10 167/22        Scheduling-wise [1) 17/8           Sharon [1] 111113
      relevant [I] 25/13                rules [5] 133/14 151114 151114     Schlechte [2) 19/25 2116           she [44] 10/16 10/22 31/7 33/2
      remain [3] 6/8 32/10 9917          151122 164/20                     Schlitter [3) 27/23 27/25 44/24     33/3 33/15 33/20 33/22 33/23 34/3

0     Remaining (1] 162/15
      remember [2] 143/25 146/24
      remote (1) 48/20
                                        run [2] 136117142/12
                                        running [3) 52/8 53/10 105/16
                                        rush [1] 115/20
                                                                           school [5] 22/13 22/13 11517
                                                                            115/9 127116
                                                                           science [1] 83/7
                                                                                                               34/4 37/16 37118 37/21 38/14
                                                                                                               38/19 38/19 40/8 40/10 40/11
                                                                                                               40/12 40/25 55/9 56/18 6119 6119
      removed [1) 62/3                  RYAN [13] 2/4 12/2 22/21 23/6      scintilla [2) 118/1 172/11          61110 61/11 61116 61116 61/23

0     render [2) 67/19 105/20
      rent [1) 59/20
      repetitive [1) 17/21              S
                                         23/22 39/12 63/21 65/8 65/19 70/5 screen [1) 49/18
                                         71117 75/22 83/21                 SEAL [1] 175/13
                                                                           search [6] 166/1016817 168/9
                                                                                                               62/1 73/21 93/14 93/18 100/12
                                                                                                               100/13 100/14 120123 120/23
                                                                                                               121/3 146/8 158/6 158/7
      reported [2] 1/18 175/8                                               168/11 168/11 168/14              she'd [1) 38/14

D     reporter [6) 1/22 10/11 10/16
       114/15 17514 175/17
      REPORTER'S-[4) 1/1175/7
                                        Sadly [1) 36/10                    seat [3] 99/5 136/11 162/6
                                        said [40] 16/11 17/14 18/15 18/16 seated [2) 5/3 18/1
                                         24/829/1529/1741/1948/23          seats[1) 125/22
                                                                                                              she's [10) 21114 3217 38/1 38/20
                                                                                                               56/18 61/10 61/15 61/21 73/23
                                                                                                               114/16
       17_?!? 1_?_?1_1_!___ -~ _ __     .2!Ll~J419 60llUYJQ 62/ll __ . _ second.[12] 21119.21/20 30/.12 _ - shifting[2]-84/8 89/6-       ---


0     represent [1) 9/21
      represented (I] 160/3
      requested [2] 114/15 175/6
      requesting [1) 167/19
                                         63/12 72/10 73/21 82/6 87/2 92/13 45/16 75/20 87/20 91/11 95/1 95/7 shifts [1] 22/23
                                         92/18 94/4105/15110/2110/9
                                         117/18 117/18 122/6122/13
                                         126/19131/15 135/12 135/14
                                                                            99/6129/11153/12
                                                                           security [2) 88/18 129/12
                                                                                                              shocked [1] 16/11
                                                                                                              short [3] 114/1 125/18 142/25
                                                                           see [41] 10/16 10/2010/21 10/22 shot [4) 69/9 97/23 139/5 139/6


0
      require [3) 76/16 76/23 148/2      139/24 140/21144/3 148/4 150/7 31116 53/9 53/24 66/1 89/3 101112 should [18] 9/17 10/6 14/18 18/19
      required [7] 23/24 24/3 63/24      151113 153/16                      114/12114/24 118/14 118/25         40/8 40/12 48/12 65/4 68/24 78/18
       64/2 162119168116 174/6          same [29] 10/3 24113 34/6 34/7      119/1 119/16 121/2 122/15 124/16 85/25 86/9 87/25 87/25 I 10/6
      requires (6] 2211187/6 88/22       42/7 50/18 50/18 50/24 50/24 53/1 124/18126/24127/6130/18             114/9114/10140/5
       89/4 96/24 149/4                  57/1 57/1 59/16 69/21 73/1 73/3    130/20 131118 131/21 132/21       shouldn't [5) 45/6 46113 58/5
      reseated [2] 114/5 162/3           75/21 87/20 97/1 98/20 102/19      135/16 137/12 140/20 142/17        114/13 115/24
      resisting [1) 101115               103/5 121118 124/9124/12 124/15 154/24 158/6 165/17170/9 17113 show [13] 7/3 15/1015/13 22/17
      respect [2) 102/16 103/8           125/3 130/4 132/12                 172/3 172/10 173/21 173/24 174/7 84/10 89/7 94/17 115/23 123/4
      respective [3] 9/21 11120 175110 Sarah [l] _162/10                   s:eelng [1) 61/3                    123/5 123/25 132/25 165/16
      response [1] 72/14                sat [2) 9/25 132/15                seems [1] 2217                     showing (1] 162/14
      responsibility [2) 46/8 46/12     satisfy [1) 169/22                 seen [2] 52/2 133/16               shows [5] 22/14 22/15 23/8 54/1
      responsible (8] 46/21 52/16 53/25 sausage [2) 137/20137/21           select [1] 115/3                    133/16
       57/24 68/24145/25 146/6147/18 saw [5) 23/13 95112101/11             selected [4] 116/2124/20154/11 Shut [2] 85/2 91120

0     rest [14) 7/618/24 25/6 77/9 81/4 132/14 132/20
       90/24 92/22 9517 99/4 9911 I
       113113 134/22 142/11 162113
      restaurant [I] 149/21
                                         12/22 20/2 27110 28/20 28/24
                                                                            155/2
                                        say [86] 8119 9/1 10/8 10/13 10/13 selection [4] 5/14 17111 55/14
                                                                            63/14
                                         29/10 31/1 31119 32/5 32/21 33/20 self[2) 82/12 127/10
                                                                                                              shy [1] 13/12
                                                                                                              sick [1) 65/14
                                                                                                              side [20] 6/25 8/12 8/14 9/20
                                                                                                               10/17 11120 14/22 56/15 56/15


0
      rests (1] 163/17                   34/8 34/9 34/15 35/18 36/8 37/16 self-incriminate (1] 127/10          65/14 88/4 118/24 133/13 133/13
      retired [10) 99113 103/22 11114    39/12 40/15 40/23 43/11 44/5      selling [3] 52/18 52/22 53/12       139/11 163/17 164/1 165/10




-0~---~-----~-----------                                       Denise C. Phillips, CSR
                                                                                                            ------------~-------~----




u
0                                                  State v David Duane Greer              11/13112
                                             39/14 39115 40/1 40/6 40/10 40/19 speed [2] 72/23 115/19
                                                                                                      Vol 3
                                                                                                                         stomach [I] 65/14
                                                                                                                                                         15


     s                                       43/18 43/22 45/7 45/9 45/21 45/25 speeding [8] 72/25 73/1 73/3 73/5 stop [12] 97/22 100/15 II8/5
      side... [2) 165/21 I73/22              46/5 46/20 46/25 47/6 47/10 47/24 73/6 73/8 73/10 73112                      136/20 I64/8 165/2 I66/2 I66/6
      side-by-side [1] 56/15                 57113 57/23 59/7 65110 65/15 68/6 spells (1] 134/13                          I66/8 168/3 168/5 I68/6
      sides [10] 9/21 10/25 14121            68/22 68/23 68124 69/14 71/17        spend [3] 94/2 12911 130/3             stopped [2] 105114 106/2
       100/25 109/7 133/18 137/10            73/25 77/25 78/3 84/7 84/22 85/5 spent [1] 130/1                            store [2] 16/19 137/5


0      140/11 159/4 163/25
      sign [1] 88/16
      silence [1) 82119
      similar [1) 817
                                             85/7 85/23 86/4 87/3 87/25 91/12 split [1] 30/12
                                             94110 94/12 118/23 124/9 144/6
                                             146/15 148/16 158122
                                          · somebody's [3) 81/10 128/1 I
                                                                                  spouse (1] 86/14
                                                                                  square [1] 45/23
                                                                                  stage [3] 162/23 162/24 163/2
                                                                                                                         story [1] 73/3
                                                                                                                         Stove [1] 120/19
                                                                                                                         straight [2] 47/22 131/1 I
                                                                                                                         straightforward [1] 172/2
                                                                                  stages [2) 162/22 164/3                strangers (2] 94/6 94/7

0
      simple [1) 24/20                       148/20
      simply [6) 75/23 76/24 79/24          somehow [2) 54/1 98/10                stand [12) 83/23 84/15 84/19           strategic [1] 126/25
       80/17 82/1 88/22                     someone [8] 6/22 9/7 I 117 37/10       87/24 91/15 91/18 101115 102/13 strategy [1] 12717
      since [3] 99/16 126/12 171/10          66/1 66/6 102/22 147/7                127113 128/8 129/4 129/6              street [8] l/23 2/6 2/11 11/15
      sing [2) 126/18 127/2                 someone's [1) 62/21                   standard [3] 119/15 120/2121/18 52/20130/17 130/18 175/18

0     singer [1) 126/1 I
      singing [1) 126/19
      single [2) 133/5 139/22
                                            something [78] 6/22 8/7 8/17 9/17 Standifer [2] 25/17 26/4
                                             16/216/418/1719/11 19/1819/19 standing [3] 10/15 36/24 52/20
                                             27/16 28/2 28/15 28/16 35/5 35/15 standpoint [I] 140/3
                                                                                                                         streets [2] 118/20 1 I 8/24
                                                                                                                         stress [1) 164/25
                                                                                                                         Strickman [1) 33/6
      sir [65] I 1/21 12/1 I 14/13 28/19     36/17 39/1 39/5 40/2 40/19 43/2      start [15) 18/3 18/4 75/19 75/22 strike [7] 6/23 7/12 7/21 136/21

0      32/13 34/1841/12 41/15 41/18          43/23 44/22 45/6 46/1 46/21 4 7/24 76/24 80/16 87/4 96/6 96/25 97/15 142/15 153/9 159/14
       41122 42/4 65/23 69/20 77/8 80/6 56/8 57/24 62/1 5 62/18 68/6 68/22 128/8 135/18 136/11 163/5 164/7 strikes [6] 8/I 17/25 136/17
       8116 81/14 82/25 83/6 90/19 92/24 69/14 70/2 71/13 71125 76/21 77/5 started [2) 113/19 113/23                      136/18 136/18 161121
       95/1 95/10 95/12 96115 98/18          84/10 86/25 88/8 89/2 89/7 92/5      starting [2) 81/7 81/11                strong [3) 82/22 90/1 141/9

0      99/18 99/25 1 04/19 106123 107/11 94/2 94/4 94/13 94/16 99/23

       112/15 I 12/17 112/20 113/24          128/16 130/9 133/15 133/17
                                                                                  starts [1) 5/23

                                                                                   11118 14/19 19/4 22/23 23/19
       I I 3/25 114/3 114/20 13114 132/4 133/23 134/21 139/8 139/8 140/7 63/18 76/13 76/22 76/24 78/18
                                                                                                                         Structural [1) 83/7
       109/23 110/1 110/20 112/1 112/2 102117 104/22 120/17 123/2 125/9 state [38] 1/6 2/3 5/4 5/8 5/9 9/16 struggle [1] 90/6
                                                                                                                         stuck [3) 59/23 82/4 82/6
                                                                                                                         student [1] 141/13
       137111 137/14 137117 142/2            140/8 145/7 146/6 147/19 148/8        79/23 81/11 81/25 84/3 89/3 97/22 stuff[9) 17118 24/21 59/21 60/8
       145116 150/12 152/8 152/15            148/18 151/5 151/7 151/11 151/12 101/2 105/9 105/21 120/I3 126/22 117/9122/6135/7 135/10 170/15
       152/25 153/3 153/4 154/6 159/24 158/17 159/22 164115                        134/10 134/11 134/11 135/20           styled [1) 17 5/7
       I 60/5 160/9 160117 160/20 16115 something's [1) 43/1                       162/24 163/9 163/12 163/13            subconscious, [2] 150/8 151/8
       172/5 173/5                                                                 163/22 175/1 175/4                    subconsciously [3) 8/9 89/20

0
                                            sometimes [17) 7/18 8/9 77/24
      sit[5) 11115 99/17 132114 139/6        110/25 1I8/15 118/16129/7129/7 statement [5) 42/5 84/13 156/9                92113
       141121                                129/16 133/2 136/21 139/2I            156/14 156/15                         submitted [1] I67/5
      sits [3) 22/23 72/18 78/13             163/16 164112 164112 164/14          statements [4] 156/8 156/9 163/2 subsequently [1] 161/2
      sitting [5) 52/15 53/7 71114           170112                                163/3                                 substance [1) 58/24

0      132113 164/16
      situation [10) 2119 58/23 62/2
       62/3 86/12 138/20 146/9 148/15
                                            somewhat (1) 88113
                                            somewhere [6) 7/8 17/15 18/5
                                             40/7115/21171/16
                                                                                  states [4) 82110 119/13 120/1
                                                                                   134/11
                                                                                  Station [3) 95/23 95/24 137/5
                                                                                                                         such [2] 141110 144113
                                                                                                                         sudden [1) 7411
                                                                                                                         Suite [2) 1123 2/6
       155/1 165/2                          son [11] 97/8 97114 100/9 100116 stationed [1) 97/11                         sum [1] 164/1

0     situations [2) I7/2 13I/1 0
      six (2] 17/5 47/18
      sleep [2] 123/25 !241!
                                             101/4 101/5 101/16 101124 102/16 statute [1) 171117
                                             102/19103/12
                                            song [1j 126/19
                                                                                  stay [10) 99/1 I03/2I I13/I2
                                                                                                                         Sunday [1] 148/9
                                                                                                                         Super [2) I37/3 137/4
                                                                                   124/20 125/8 125/19 150/2 150/3 Supernaw [l] i26i9
    . ~lln     T
                                                       State v David Duane Greer
                                              test [1) 115116
                                              testified [2) 128/2 150/24
                                                                                           11/13112     Vol 3
                                                                                      133/23 134/18 136/1 136/6 136/21
                                                                                      138/19 138119 140/10 141/5
                                                                                                                                                            16

                                                                                                                           there's [45) 7/19 14/11 16112 18/9
                                                                                                                            25/6 36/23 39/19 39/20 47118 60/8
       take ... [42) 35/11 35/21 36/2         testifies [3) 134/20 134/21 134/21      144110 147/11 149/3 149/3 149/9       6119 63/8 65/20 67110 68/16 72114
D-      37/14 45/2146/8 46/12 46/14 48/2
        52/19 56/5 67/8 67/18 70/14 8911
                                              testify [44) 82/17 83/9 83/19 84/8
                                               84/22 86/4 86/24 87/3 87/8 87/18
                                                                                      149/14 151/16 152/15 156/14
                                                                                      160/15 161/20 163/2 163/21 165/8
                                                                                                                            77118 78/7 79/6 79/21 79/21 79/24
                                                                                                                            80/17 81/10 86/3 87/2 88/16 89/11
        8911 89/5 99/5 99/11 99/19 103/18      88/25 89/15 89/16 92/4 96/6            167/16 170/17 171/1 171/23 173/2      91114 94/15 100/6 116/23 122/24
        111/3 113113 113/22 115/11             107/23 111/7 126/5 126/15 126/16       173/17                                123/2 127/20 131/5 145/6151/11
        119117 122/13 124113 128/7             126/18 126/21 127/1 127/21            the decision [I] 109117                156/17 16017 167/9 168113 169/17
        130/10 13314 135/19 142112             137/23 137/25 138/4 138113            their [43) 5/20 8/18 9/2I 11/20        170/23 I71/14
        142/16 I44!1 164/8 164/19 164/22       l39/l9150/8-150/20 150/21 151/2       39/15 39/1640/2 40/340/2040/20        therefore [2) 481:23 153/22
        165/19 169/18 173/9 173/9              151/17 152/10 152118 152/23            4111 43/19 43/19 46/1 46/2 58/24     these [20) 6/11 8/1 11111 24/10
       taken [I) 67/10                         154/13 155/8 155/18 156/3 156/13       59/19 65/11 66/5 6616 76/22 84/24     24/10 27/5 29113 63/21 64/2 76/8
       takes [5) 37/18 124/21 125/8            156/19174/4                            100/14 126/22 127/4 131/11132/1       87/1 99/1 120/11 124/16 127/22
        128/20 129/6                          testifying [4) 9/13 85/2 128/8          132/1 133/3 134/19 142/15 144115      127/24 13118 152/1 162/19 164/4
       taking [1) 38/8                         151110                                 144/16 149/6 163/1 163/3 163/10      they [160) 5/22 617 6/13 6115 6/15

0      talk [53] 8/20 8/21 8/23 9/2 9/2
        14/22 17/1417/16 17/25 20/23
        23114 23/15 27/4 39/11 45/4 46119
                                              testimony [4] 129/19 139/18
                                               151118 168/8
                                              TEXAS [22) l/6 1/7 l/17 1/22
                                                                                      163/17 164/1 164/1 166/5 168116
                                                                                      168/25
                                                                                     theirs [3) 17/19 46/22 47/3
                                                                                                                            6/21 6/23 7/11 7/12 7/12 7/21 7/22
                                                                                                                            8/12 8115 8/17 8/18 9/20 9/21 I 0/7
                                                                                                                            11119 17/18 18/15 23/12 23/20
        71/12 71/20 76/6 85/16 86/l 87/2I      l/23 2/7 2/I2 5/4 5/8 23/20 24/I 8    them [45) IO/IO 22/I9 42/19            25/I 25/3 25/24 32/5 37/I2 37/13

0       89/13 94/1 94/16 9411 8 94/23 95/5
        95/6 96/13 99/2 99/16 I 01122
        102112116114117/13118/512711
                                               29114 96/19 115/6 134/11 134/12
                                               163/22175/1 175/4 175/16 175/18
                                               175/19
                                                                                      43/19 4611 47/25 53/24 53/25
                                                                                      53/25 55/14 57/12 58/4 58/4 58/5
                                                                                      59/10 59/10 59111 60/2 66/4 66110
                                                                                                                            37/13 37/13 37/14 39/21 39/21
                                                                                                                            41/22 43/17 46/22 47/2 47/2 47/3
                                                                                                                            54/1 57114 57/15 57/24 59/7 59/8
        127/18 127119129/24 130/5 133/7       than [24) 8114 22/15 46/10 50/17        76/23 82/I9 84/25 91/20 96/6 9617     5919 6012 60/3 62/16 63/23 65111

0       134/2 136/8139123 139/23 140/8
        142/13 142/17 143/15 157/8
        159113
                                               50/23 51110 51/18 59/23 85/22
                                               9617 96/8 97/16 lJ 4/12 119/11
                                               124/3 I3116 137/9139/2 15111
                                                                                      96/10 102/12 103/7 105/5 I05/20
                                                                                      1I4/4114/8118/23 121/10 12IIl1
                                                                                      I26/6 138/18 141/4 147/9 149/6
                                                                                                                            65/11 65/18 66/2 66/3 66/4 68/7
                                                                                                                            69/14 69/24 69/25 70/6 70/6 70/7
                                                                                                                            78/8 82/16 82/18 84/7 84119 85/23
                                                                                                                            86/15 86116 97/2 97 /I7 100/13
       talked [14) 1011 57/11 84/3 86/2        I53116 164/14 I7l/10 I7l/I6            162/2 166/7 168/13 I68/14

D       92/1 ll4/8 128/24 128/25 133/12
        137/914)/7143/24 154/8 169/IO
       talking [40] I4/21 i7111 25/12
        25/20 36/15 37/7 37115 44/5 50/I
                                               174/5
                                              thank [41) 6/II1I/17 11/22
                                               I4114 I5/I7I6/8 28/12 30/I8 77/8
                                               92/9 93/20 94/24 97119 98/16
                                                                                     themselves [1) 85/22
                                                                                     then [72] 5115 I0/2I I0/22 I5/6
                                                                                      I7/23 I8/l 25/2 25/I4 38/I4 39/1
                                                                                      40/7 40/I 0 44/1 45/6 46/I5 46116
                                                                                                                            101/7 101/8 101110 10II15 101/24
                                                                                                                            10I/25I02/I I02/2 102/9 I02/I1
                                                                                                                            I 02/13 I 03/1 I 03/1 II 0117 117/2
                                                                                                                            I I 7/23 118/9 118117 I20/17
        50/4 50/5 56/I6 59/11 65/6 65118                                              4711147/17 47/17 47/19 64/6 70/7      12I/15 I23/9 I23!10 I23!1 I

0
                                               98118 98/21 99/12 99/17 103/14
        66/12 66/18 68/6 70/10 70/11           I03/18 I04/20 106/24 107/1             70/25 81/20 88/7 88/25 89/5 90/8      I 23/12 123/12 123/14 124/4
        71/15 78/23 82/3 85/14 85115 95/3      108112 108/14 111/2 111/20             99/6I00/13 102/15 110/13 ll0/18       125/25 126/1 127/4 128/1 128/1
        98/24 I 00/3 120/5 120/6 120/8         114/21139/24 140/23 141121             ll4/15 115/6 118/17 121/17            128/2 128/7 128/8 129114 130/2
        121/4 121/7133/8 133/9 14!/9           149/22 149/24 152/15 155114            122/l 0 122/18 122/20 122/25          130114 131/7 13311 133/2 134/4

0-      147/12147/17 149/4 150119
       Tarleton [1) I 05/9
       tase[1]102/11
                                               156/7 157/2 157113 159/10 162/14
                                               162/16
                                              thanks [2) 30/22 154/3
                                                                                      130115 133/4 133/15 134/22
                                                                                      136/11 137/4 137/5 137/6 138/13
                                                                                      138/20 139/6 140/4 142/14 142/I6
                                                                                                                            134/13 134/17 134/17 134/19
                                                                                                                            134119 134/22 134/23 135/5 135/7
                                                                                                                            135/7 135/15 136118 139/5 139/23
       tased [2) 100/17 101/4                 that [960)                              143115 145/9 145112 146/20            140/25 144/7 144/7 144114 144/16
       TDC [1) 161/3                          That'll [1) 159/20                      148/10 158/9 160/24 161/8 161/10      145/7 145/12 145/25 14717 149/5
       teach [4) 28/8 29/5 83/6 134/5         that's [163) 7/4 7/10 7/21 7/22         163/1163/ll 163113 163/14             149/5 158/22 163/5 163/6 163/10
       teacher [1) 137113                      10/14 14/7 14/8 15/15 15/23 17/4       163/24 164/9 167/16 168/7             163/13 163/15 I 64/14 166/4 166/8
     _ !t;s_~cl!lities_[JLJ~4/JJJ5/14 _____   _17/U J 8/23.22!1 0.22/1 D-22/15 ---   theory-[l)-122/.10-- ----- --·· ---   -166/19 166/2-1-166/23--167/4 167/5 ·
        135115                                 22/15 23/13 24/16 24/16 25/10         there [108] 6/3 6/20 12/10 15/21       168/13 168/25 172/25
       technicality [2) 135/5 135/9            25117 28/24 3!/25 32/2 34/14           17/1 17115 18/6 18/24 21/8 3!/19     they'll [1) 6/23
       technically [2] 62/20 66/6              38/11 39/1 39/4 39/4 39/16 40/3        32/7 35/20 35/21 35/23 36/24         they're [31] 6112 6/18 8/3 8/4
       teenager [1) 105/8                      43/24 45/7 45/8 45114 45/25 47/24      38/23 40/10 53/10 57118 58115         8/18 9/19 2511 25/2 41/9 41/20
       Telephone [3) 2/7 2/12 175/19
0
                                               48/8 48/21 5112 54/13 54/24 56/24      58116 58/25 60/9 60112 60/12          41/20 41/24 42/7 42/8 42110 42114
       television [1) 123/23                   57/16 59/6 59/11 61/7 65/3 65118       61/11 63113 65/2 65/6 66/14 71/14     42/20 54/1 56115 57114 74/1 74/13
       tell [32) 6/20 9/17 I 0/6 21/22         66/11 66/16 66/16 66/17 6711 67/2      71/14 75/19 77/1 77114 77/20          78/4 91124 118/I 9 127121 128117
        25/20 33/1 35/2 52/6 7611 82/9         67/9 67113 69/5 70/1 70/4 70117        77/20 79/6 79121 79/22 81/7 81/8      131/12 135/16 167/12 168/16
        83/21 91114 91/20 99/16 99/24          70/20 71/16 71/16 72/13 73/20          83/23 86/24 90/11 93/13 94/16        they've [3) 76/11 76112 78/4

0       100/24 104/11 115/l 122/25 127/2
        128/5 128/20 I29/4 129/6 129/10
        129/14 138/18 145/18 152/24
                                               73/23 74/11 76/2 76/6 77/21 78/4
                                               79/6 79/11 79/11 79/12 79/12
                                               79/18 7_9/19 81/4_Q 81!23 82/3
                                                                                      95/9 95/13 96/20 96/22 97113
                                                                                      99/17 100/15 101123 104/22 113/7
                                                                                      114/9 114/10 115/21 116/1 0
                                                                                                                           thing [23j I 0/6 21/22 34/6 50118
                                                                                                                            50/24 60/22 67/4 67/17 67/25
                                                                                                                            72/16 73/1 94/1 I 0115 I 02/22
        156/16161/23 171/5                     83/18 83/24 84/20 86118 8811           116/12 116113 120/I6 122110           122/21 131/16 139/25 14118 146/4

0      telling [6) 84/9 89/6 91/8 128/11
        128/16 128/18
       ten [10) 25/2136/18 136/18
                                               88/15 88/20 88/25 89/4 92117
                                               92/21 93/17 93119 I 00/4 100/16
                                               103/14 104/6 108/2 108/10 110/21
                                                                                      124121 125/8 125/19 125/24
                                                                                      126116 126/17 127118 129/5 132/7
                                                                                      132/20 132/23 133/5 136/5 136/20
                                                                                                                            148/24151/16167/11 17!/6
                                                                                                                           things [27) 8113 23/22 24/11
                                                                                                                            29/16 39/11 44/3 44/14 44/15
        136/18 136/18 142116 159/19            111/10 112/23 113/ll ll5/7             137/3 137/3 137118 138110 138/25      49112 49/13 51119 52/8 67/9 76/2

0       159/21 161114 164/13
       ten-minute [1) 142/16
       tend [I) 91/7
       tendency [1) !07/22
                                               116/24 117/I 117/8 117/23 118/2
                                               118/3 118/4 118/4 119/3 ll9115
                                               119/16 119/16 119/20 120/12
                                                                                      141/5 141112 142/14 145/3 146/16
                                                                                      148/5 149/23 150118 151/4 151/17
                                                                                      151117 153112 158/24 160/22
                                                                                                                            76/3 7811 89/12 115119 115/20
                                                                                                                            117/21118/5120/11130/4138/10
                                                                                                                            164/16 168/3 170/14
                                               121111 121/13 122/8 123/8 123/22       16113 161113 162/22 164/20           think [168) 7/16 10/7 1112 ]4110

0      terminated [2) 36/20 39/6
       terms [4) 22/8 22/9 22/9 66117
                                               125/7 125115 126119 127117
                                               127123 129114 131/9 133/8 133/9
                                                                                      167/10 168/14 168115 168/18
                                                                                      171/25 172/12
                                                                                                                            18/8 18110 21114 21/25 22/5 27/20
                                                                                                                            2811 28/13 28/19 28/21 29/8 31115


                                                                                     ..
                                                                    Demse C. Phillips, CSR
                                                                                                                                                   17
J                                                  State v David Duane Greer
                                          19/4 19/6 73/5 73/9 116/5 165/6
                                                                                    11113112 Vol 3
                                                                              66/1 100/8 100/22 108/25 114/17 102/15 102/25 103/3 106/5 108112
      T                                  ticket (9] 72/25 73/2 73/4 73/5     truck [10] 41/8 41110 42/7 43/22 108/24 109/10 110/8 110/10
      think. .. [152] 31/24 31125 32/2    73/9 73/10 124/10 124112 124114 43/23 56/9 68/23 105116 14611           110/22 116/23 116/25 11711117/9
       3213 32/5 32/8 32118 32/23 32/24 tickets [2] 18115 18/25               166113                              130/6 133/23 138/6 140/4 144112
       33/5 33/9 33/19 34/4 34/5 34/10   time [45) 6/7 717 I 0/19 11/8 1118 true [11] 47/7 67/19 79119 85/20 144/20 145/18 145/22 145/23
       34/11 34/15 34/16 34/19 36/8       12/22 16117 25/3 34/7 39/6 47116 119/19119/21122/2144/8 161/10 148/1 151113 151/22 155/4 156/12
       36/25 37/213811 38/1 38/7 38/12 50118 50/24 53/24 57/1 60/22           173/2 175/5                         160/6 16116 161111 168/20 170/7
       38113 38/18 38/22 38/25 39/21      64/16 66/2 66/16 67/3 86/14 87115 truly [2) 86/8 175/9                 understanding [1] 158/14
       4011 40/5 4017 40/12 40/14 40/18 94/3 98/17 102110102/13 102114 trumps [1] 57/18                          Unduly [1) 170/6
       41/6 41/2342/242!18 42!19.42/23 --103/2 105/17 106/2 1-1om 1-1M !5 truth-[9]-128/5-128/H 128/16         - unfair [1)- 105/21
       43113 43/20 44/20 45/3 45/25       120/22 124/12 126/ll 129/1 13011 128/18 128/20 129/4 129/6 129/10 unfortunately [1) 155/24
       46/20 47/14 4 7/22 47/23 50123     130/3 133/2 139/15 141/5152/23 129/14                                  United (2) 82/10 119/13
       51/7 53/12 54/5 54/9 56/2 56/12    160/4 166/4 168/22                 truthfully [1] 76/5                 University [3] 105/9 115/6 115/7
       56114 56/2457/4 57/13 57/15       timely [1) 167/18                   try [12] 7/17 10/17 18/7 77/24      unlawful [5] 5/5 24/9 24/17
       57/23 58/1059/5 59/14 61/5 61119 times (2] 91/14 163/17                9114 102/12 123/7 133/20 154/22 172/17 172/17
       61120 62/7 62/13 62121 63/6 6317 timing [1) 125/17                     164/1 172/7 172/9                  unless [12] 39/15 43/18 46/1
       65/2 65/3 65/3 67/22 68/15 71/16 tire [1] 158/22                      trying (13) 6/13 10/12 12/4 72/8     46/21 46/22 48/20 57/14 65/10
       71116 77/6 80/1 80/3 81115 84/21 title [1] 5/6                         72/11109/6 122/22 126/14132/21 65/19 66/20 78/24 144/6
       8513 85/9 85/19 87/25 88/24 90/5 titled [1] 1/15                       135/11 139/15 144/1155113          until [8] 18/19 23/2 23/4 33/3
1      90110 90/14 91/6 91/23 92110      today [16] 6/2 11/17 17/12 17112 Tuesday [5] 12/1 18/19 73/1             97/2 106/17 129/18 164/8
.u.    92118 9315 96/4 97/18 101/1 102/5 17/23 18/2 30/2 41111 49/7 50112 73/14 148/10                           up [84] 5/20 5/22 5/25 7/17 7/23
       102/8 I 02111 102/21 105/22        100/1 104/19 116/1 143/19 154/2 turn [9) 5115 5/17 11/12 11118          8/17 8/22 10/7 10/11 10113 10/18
       I 05/25 10611 5 I 09/5 I 09/19     157/22                              22/16 60/17 86/17 162/18 164114 11/14 12/8 12110 13/714/2 16/10
       116/22 120/1 121119 125/20 127/4 together [1] 90/7                    turned [2) 14/19 121/1               17/18 22/3 23/12 25116 25/18 27/7
       127/20 128119 128/25 130/2 131/1 told [4] 6611 72/17 101/14 146/24 Turner [1] 12/4                         34/19 35113 45/22 45/23 52/8
       13111 135112 135/13 137/9 137/22 Tom [1] 13/25                        TV (13] 22/14 22/16 22116 23/13 52/10 5317 55114 67/16 67/17 70/9
       138/3 139/14 139/17 140/1 142/14 tomorrow [5] 18/3 18/9 19/1           48/9 48113 49/3 49/4 49/13 50/5     72/8 73/7 73/12 83/23 85/2 85/13
       148/23 150/18 154/7 156/16         165/6 165116                        50114 133116 139/5                  85114 85/20 86/17 87/24 91/20
       158116 158/18 159/12 165/21       tonight [1] 170/20                  Tweet [1] 6/1                        93/13 93/15 99/6 9911999120
       167/16 168/24 169/3 169112 170/1 too (9] 7/10 20/25 21/2 60/2 67/23 twentieth (1] 124/8                    104/23 112/15 112119 114/16
       170/13 170/17 172/1 172/14 17317 91113 llO/ll 122/12 171114           twice [2] 139/12 139/12              114117115119.116/18117/19
       173/25                            took [3) 56110 67/4 124/14          two (25] 5/23 7/4 15/20 18/13        122/23 124/1 ,]26/21 127/13
      thinking (15] 35/2 35/3 58/21      tools [12] 41/8 41116 41120 41125 24114 34/5 40/11 44/3 44114 44/15 127/18 130/20 132113 132/18 .
       71/15 79/10 87/23 88/11 93/4       42/7 43/21 56/8 68/19 68/19 68/21 50117 50/17 86/20 86/23 90/7          133/4 136/9 138/18 139/17 139/20
       110/19141125 151/19153115          6915 146/1                          105/12 135/12 139/18 143/11         141122 147/17159/25 162/6
       154/20 154/22 155/7               top [3] 52/15 90/12 162/20           156/9 163/16 164/12 164/12          162/14 162/18 164/1 165/19
      thinks [I) 39/20                   total [1] 175111                     170/23 171/2                        166/22 169/15 169117 169/18
      third [3] 45/15 95/8 163/8         totally [1] 93/14                   type [8] 13/17 20/4 78/11 78/12      169/19
      this [185]                         touch [2] 8/13 9/22                  131/9 150/22 166/19 171/19         upon [2] 8/6 112/12
      those [44] 8/8 8/8 8/9 15/3 23/7   touching (3] 32/6 53/8 53/23       ltvoes fll 66/14                     upset [1) 102/2
       2611 29/16 36111 41/19 41/25                                                                              upstairs (2] 135/11 139/16
                                         towards (1] 21112
       42114 4416 44114 44/15 47/6 54/2 town (5] 105/10 123/8 123/18         u                                   urging [1) 168/25
       55/13 61112 68/21 74/12 76/2       123/18 123/24                      Uh [21] 13/23 29/19 29/25 30/25 us [25] 8/6 8/23 9/10 17/24 22/11
       76115 77/15 9i/24 99/7 105/19 -- traffic[3j_J24/10 124/1.1.166/2 --- -35/25_43/5_44/16 46/6 64/4-69/11- - -501-19 72/8 80116 86/2-5-99/2-99/24 .
       11i1J flT4T!2T14724119/2___       transcription [1) 175/5              70/18 7114 73/22 74116 95/25        100/25 103/21 105/15 112/19
       123/24 134/13 135/13 135114       transferred [1) 144/15               13114 141115 146/18 147/1 148/3 113/12122/25 123/9148/8 150/2
       142/14 146/20 164/3 164/13        traveling [2) 172/21 172/25          154/15                              150/3 153/6159/8 162/13 17111
       164/16 164121 166/8 167/1 167/2 Travis [1) 1/16                       Uh-huh [21) 13/23 29/19 29/25       use [16) 7/22 14/11 50/1 50/4 55/4
       171/1                             treat (5] 96/7 97/1 97/1 103/5       30/25 35/25 43/5 44116 46/6 64/4 59/6 59/8 60/2 77/23 98/10 98/12
      though [12) 36112 41/20 42/14       103/7                               69/11 70/18 71/4 73/22 74/16        117/14 131113 133/1149/5 164/21
       57/1176/1981/23 82/7116112        treated (3) 10115 I 01124 113/2      95/25 13114 141/15 146118 147/1 used [9) 811 16117 21110 59/8 79/2
       131/24 144/13 145/23 173/15       trial(37) 113 5/23 18/4 18/12        148/3 154/15                        85/24 85/25 132/23 14115
      thought [9) 39/23 59/18 59/24       18/14 19/11 24113 63/13 64117      ultimate (1) 138/11                 uses [2) 68/23 13411 0
       72/12 95/12 101115 103/2 111121 64/17 71121 72/1 72/5 73/9 73/10 ultimately [3] 89/11 91/25 103/3 using (4) 59111 60116 61110 66120
       120117                             82/15 93/14 101110 101/17106111 unable [1) 8/14                        usually [7) 6116 17119 17/19 18/4
      threatened [2] 101/8 10212          116/3118/12118/18127/21            unc()mfortable [3) 16/4 59117        23111 164111164112
      three [12) 7/4 34/6 63/13 93/22     139/19 139/20 155/25 160/23         127/15
       100/8 100/19 105/3 105119 143/11 162/23 163/8 163/19 164/3 164/20 under [28) 26/4 26/12 28/3 28/5         v
       156/8 163/17 164/12                164/22 165/3 165/5 170/13           36/11 41124 47/6 53/2 53/13 55/23 vacant [2) 114112 114113
      through [25) 7/20 15/2 15/2 15/6 trials (5] 13/22 83117 125/10          60/2 62/15 71/18 74/12 76115       variables (1] 60/9
       15/9 15/9 17/22 23/20 40/11        162/21164/17                        78/25 82/18 99/4 119113 132/5      VCR [2] 134/18 134/24
       105110105/11 107/21 125/21        trick [2) 23112 48/17                132115 132/20 150/8 151112         vehicle [11) 41120 42/11 42/14
       134/6 136/12139/19 142/1 142/5 _tricky (1] 77/16                       156/15 160/1 164/24 170/3           42/20 42/20 43/1 118/5 133/1
       142/8 143/12159/15 159/16         tried [3) 86/19 126/8 139/10        understand [52) 1113 13/5 46111      133/3 166/3 166/4
       162/21 165/9169/19                trigger [1) 65/10                    60/25 61/3 65/16 65116 76/16       venire [6) 5/3 99/13 114/5 142/23
      throw [1) 34/1                     trip (2) 19/21 157/10                76/20 7717 77/8 77/8 78/5 79/4      162/3 162/15
      Thursday [9] 18/10 18/15 18/17 trouble [9) 40/8 40/13 60/1 6112         82/8 87/6 96/24 I 02/4 102/7       VENIREPERSON (528)

                                                         --
                                                                              ..
                                                                Demse C. Phllhps, CSR
                                                                                                                                                                       18
J             V
                                                            State v David Duane Greer
                                                  Washington (2] 97/12 97/13
                                                                                                 11113112     Vol 3
                                                                                            170/19 172/9 172/14 173/1 I                12/11 15/3 20/7 22/18 23/4 32/15
              1 - - - - - - - - - - - - l w a s n ' t [5] 12/1 45112 47/3 73/19             173/14                                     39/19 43/16 47/17 53/8 53/22
}-
. .. '
              Venirepersons [1] 142/8
              verdict [I2] 23/25 24/4 63/24
               64/5 67/19117/5 I 17/24 I 18112
                                                   132/19
                                                  watch [3] 22/14 22/15 23/7
                                                  watched (I] 101/9
                                                                                           Welsh [12] 38/23 38/23 59/15
                                                                                           61/6 65/12 66/19 66/23 131/1
                                                                                            143/16 143/18 143/23 158/6
                                                                                                                                       55/13 57/17 57/19 59/24 61/18
                                                                                                                                       62/10 66/1 66/3 66/22 72/9 72/12
                                                                                                                                       85/23 85/24 95121 95122 97/8
               123/14 124/5 125/15 135/1          Watson [8] 69119 70/9 70/13 71/6         went [11] 39/24 40/1 I 86/15                97/21 98/11 98/12 I 15/21 I 16/1 I

l             verdicts [2] 119/12 125/11
              versus [1] 148/24
              very [43] 7/9 10/24 14/14 16/23
                                                   81/14 95/10 112/13 I 12116
                                                 way [49] 6/14 7/19 21/1 I 23/20
                                                   25/22 39/18 39/19 39/20 43/16
               18122 2011921/4 21/13 22/8 28/21.53/7 56/24 57/17 5711-9 58/23
                                                                                            101/16 115/6 115/6 116/22 132/15
                                                                                            137/6 137/19 167/6
                                                                                           were [62] 9/7 9/8 9/16 I III 1116
                                                                                            17/1818/1219/1-119/12 19/19
                                                                                                                                       116/13 120/16 120/24 123/24
                                                                                                                                       126/10 128/4 128/9 128/10 128/12
                                                                                                                                       129/3 129/5 132/23 157/10 157110
                                                                                                                                      -166/14


~
               30/13 42/1 66/16 67/4 67/16 68/16 60/10 61/3 62/5 62/10 62/12 65/17         28/6 34/19 3717 45/9 47/9 47/10            who's [5] 55/19 72/1 91/12123/18
               76/3 76/3 77/19 77/19 77/22 80/2 65/20 66/22 71/22 75/20 81/8                47/13 59/25 65/5 65/7 68/5 72/9            129/5
               82/14 83/16 91/4 91/6 91/17 91/23 83/24 84/21 97/1 98/12 100/8               72/11 73/1 73/3 73/5 73/6 73/8            whoever [1] 136/11
               93/8 98/18 99112 106/2 106/24       105/21 108/5 110/13 I 16/22              77/20 77/20 79/1 101/24 102/8             whole [6] 60/5 60/6 94/3 122/21
               111/20115/18116/3117/22             120/25122119126/1126/3129/2              105/5109/5109/5113/1113/17                 130/3136/16

J              127123 153116 154/22 !55/13
               155122 162/16
              victim [3] 9/6 11/1 133/4
                                                   132/6 136/22 138/8 14116 141110
                                                   142/21 149/1 154/10156/1 171114
                                                  ways [2] 60/7 145/6
                                                                                            123111 123/11 126/14 133/24
                                                                                            133/25 137/2 137/13 139/19
                                                                                            145/25 147/17 148/15 148/17
                                                                                                                                      whose [2] 60/7 60/8
                                                                                                                                      why [49] 30/7 31/10 31/20 32/7
                                                                                                                                       33/1 40/23 40/23 41/23 41/23
              Victoria (1]162/11                  we [191]                                  150/22 157/16 158/9160/23 166/7            44/10 48/15 49/17 50/8 51/2 51/9
              view [I] 49/25                      we'd [1] 120/22                           166/19 166/19 166/21 167/2 167/4           53/4 53/15 54/21 61/14 61/22 63/5
u             viewpoint [I] 138/1
              violence [1] 66/15
                                                  we'll [28] 8/22 8/23 I I/13 14/23
                                                   15/15 18/1 18/2 18/3 59/7 64/12
                                                                                            167/5 175/8
                                                                                           weren't (3] 37/13 60/3 60/3
                                                                                                                                       73/17 77/21 84/22 86/4 87/3 87/25
                                                                                                                                       88/1 88/14 88/24 100/4 120/1
              Virginia [2] 115/7 115/8             103/24 104/2 106/19 113/23              western [1] 126/1 I                         12012 120/3 120/4 120/12 121/12
              visit [1] 127118                     133/19 136/17 142/15 143/15             what [244]                                  125/8125/11126/4I26/I9 I27/17
u             voice (3] IO/I1 83/17 114/17
              voices (1] 1!4116
                                                   164/7 164/8 164/9 165/2 165/17
                                                   167121 173/21 173/25 174/1174/7
                                                                                           what's [24] 17/I 2I/19 21/22 23/8
                                                                                            25/2150/1152/5 52/1154/11
                                                                                                                                       128/17 133/23 135/6 137/24 140/4
                                                                                                                                       151/11168/12
              voir [6] III I 5/12 11/23 I14/22    we're [58] 5/I3 10/23 10/24 1I/I4         54/I4 67/13 87/21 87/22 93/9              wife (2] 6/19 48/23
               116/11 15814·                       1 III5 14/17 17/II I7/12 17/22           104/1 122/18 125/4 127/8 132/22           wild [2] 83/22 84/14
u             volume [4] 112 3/2 4/2 175/6
              Volumes [1] 1/2
                                                   18/16 21/23 22/10 23/14 24/19
                                                   26/6 50/20 66/1 I 66/17 66/18
                                                                                            132/22 135/20 162/22 163/7
                                                                                            163/14
                                                                                                                                      will [64] 6/22 8/18 10/1911120
                                                                                                                                       I2/5 12/5 I7/5 I7/16 I7/23 I8/2
              vote_[Jl Il5/11                      67/I3 82/3 85/13 85/20 88/21 94/2       whatever [14] 33/15 39/9 44/4               18/8 18/10 22/2I 23/6 23/22 30/I4
              W                                    94/1 I 98/24 I 02119 106/22 I 15/25      58/25 59/20 76/9 76/13 85/23               30/16 30/16 63/21 64/22 64/23

u.            1 - - - - - - - - - - - - - l Il7/19 120/6 120/8 120/10 128/10
              wait [3] 35/11 99/14129/18           133/8 133/9 134/6 136/1136/6
                                                                                            107/25 124/22 146/1 152113
                                                                                            153117 165/3
                                                                                                                                       64/24 70/5 75/22 83/17 85114
                                                                                                                                       89115 92/2 92/13 106/1 108/6
              waiting [1] 86/17                    139/7 141/8 142/1 I 143/8 14311 I       whatnot [1] 133/I6                          122/7 133/10 138/8 138/9 138/9
         \)   wal'e [1] I24/1                      I43/12 147112 149/4 157/8 I59/2         whatsoever [6] 74/13 82/20 89/17            138/10141/6 142/14142/15
              Wal [I] 136/25                       159112159/15165/21 169/3                 110/17154/20155/8                          143/21144/22144/23 150/15
 J       ·'
              Wal-Mart [I] 136125                  169/18 169/21 173/25 174/5              when [37] 9/24 10/13 15/18 17/I5            I51/8 I52/11 I52/I8 I52/22 155/2
              walked [3] 30/14 40/IO 72/7         we've (19] 5/18 7/15 70/10 95/13          23/2 37/12 37/13 37/16 39/1 39/20          155/3 155117156/4 156/6 157/8
              walks [I] 43/22                      114/6 I 14/7 I 14/14 I 15115 125/14      67/3 72/7 77/18 84/3 85/15 86/2            164/18 165/5 165/8 166/25 168/10
 lu           want [73] 6/13 6/15 7/1 7/1 9/25     128/25 129/22 136/19 139/1               86/12 90/7 91/19 99/5 I05/6 105/8          170/3 170/19 171/2 171/3 175/12
               II/12 14125 30/18 35/9 35/11        141/13 143/7 !57/I I !62/23              133/2 137/3 139/6 146/24 I47/17           Wiii's [2] 30/I4 45/13
               37/24 45/2146/7 46/18 59/2I         170113 173/15                            150/9 150/18 154/8 158/4 160/13           willfully [I] 130/10
               60117 60/24 61/1 64/19 82/17     . _w~eapon..[l)._ 172/18 _______ _______   _161/22_16315-166/.10..168/22 ... -- --·   WILLIAM [1]-2/5- -- ---- --- · -- -- -
               837:23'847i2887249I7ff937i2        Wednesday (4] 18/20 73/3 73/14            172121                                    willingly [1] 147/3
 J             93/14 94/1 94/3 94/9 100/24         I I 6/4
               104/11 107122 109/6109/7111/25 week (9] 12/5 18/1318/1618/16
                                                                                           whenever [3] 38/25 107/20
                                                                                            167/22
                                                                                                                                      wind [2] 67/16 67/17
                                                                                                                                      wise [2] 17/8 36/7
               liS/I 115/19117113117/15            18/17 86/17 86/20139/20165/9            where (30] 10/16 38/23 44/2                wisest[2] I38/4 138/7
               I 18/21 I 18/23 I 18/24 119/1      week-long (I] 139/20                      59/21 61/9 66/1 66/4 71/24 77/16          within [9] 24/22 25/3 26/23 28/21
               122/23 122/24 124/20 125/13        weeks (4) 17/6 18/13 40/11 16113          77/25 79/5 86/12 86/20 90/5 91/14          169/8 169/23 169/23 171/13
 u             125/18 125119 125/23 126/5         weight [2] 119/6 119/8                    97/10 105/II 130/16 132/14                 171/18
               127113 127117 129/24131/7          welcome [I) 164/22                        136/19 138/20 138/20146/3 148/6           without [4] 22/16 40/7 90/10
               133/25135/22 135/23 135/25         well (SI] 17/5 20123 25/6 25/7            148/15 148/17 148/19 155/1                1~2/16
               136/8137125 138/19139/23 140/9 25/14 25/22 28/20 29/3 34/20 36/7             162/24 166/1 I                            witness (12] 6/3 83/23 85/11 96/5
 J             140/9 140/10 146/5 146/15 153/9 37/8 37/9 37/25 38/9 38/13 43/21            where's [I] 27/5                           96/8 97/15 97/16 103/6 128/1
               155/1 161/18 I64/15 168121          44/2 45/23 46/9 46/11 4§113 47/14       wheJher (15] 3_9/9 5_616 56/18             128/2 129/4 175113
              wanted [14] 99/24 100/4 102113       481:3 48/16 49/iO 50/19 56/8 59119       71/23 74/13 81118 105/2 109/14            witnesses [6] 127119 127/20
               I 03/16 104/22 112/18 112/20        59/20 62/24 63/7 66/4 72/5 73/12         124/10 128/10 I 28/15 141/6               134/19 163/10 163/14 163/16
 J             I 12/22 121112 126/25 143/2.157/5 76/1 77/1 77/13 77/19 78/3 78/24
               158/21 159/3                        79/18 79119 82/1 85/24 86114
                                                                                            148/20 150/23 169/11
                                                                                           which (13] 7/21 9/6 18/16 26/6
                                                                                                                                      won't (6] 109/4 128/25 136/5
                                                                                                                                      136/17 143/10 165/7
              wanting [3] 46/12 102/1 I 137/23 86/15 89/13 89/19 95/21 97/24                26/17 60/21 106/2 107/4 130/25            wonder [4] 72/13 88/24 121/5
              WARD (2] 2/5 12/5                    101/7 102/10 105/1 I 10/5 I 13/18        139/22 162/21 169/21 175/7                132/14
              warrant [1] 168/13                   114/23 I 15/20 I 16/16 I 19/20          whichever (2] 24/23 171/19                 wonderful [1] 128/21
              warrants [9] 166/5 I 66/5 I 66/8     I 32/I 3 136/20 140/3 140/4 I 4 Ill     while (6] 5115 6/6 26/24 35/22             wondering [2] 1711 69/24
               166/18 166120 167/1 167/13          141/21 144/8 144/22 145/22               59/17 128/10                              word (6] 28/1 28/14 39/21 83/10
               167/14 167/15                       146/1 I 147/1 I 149/22 151/11           white [1] 123/23                           163/22 163/22
              was [I85]                            151/16157/25158/16158/24                wlio [52] 5/20 6/13 9/711/211/7            word-for-word [I] 163/22




    ~---··------                                 ----------------
                                                                           Denise C. Phillips, CSR




    1
    J
                                                                                                                                                 19
J                                                              State v David Duane Greer          11/13112
                                                        98/18 112121 II2/22 Il3/22 II4/6 younger (1] I05/6
                                                                                                               Vol 3

                   w                                    II4/16 I23/24 I30/4 I32/14          your (187]
},,
~             ~
                   wording[1]127/23                     I55/13 I59/I9 I60/16 I62/I6
                   words [5] 27/5 29113 46/I9 I49/6 I65/15 I69/II I73/2II7417
                                                                                            yours [3] 30114 31/2I 60/15
                                                                                            yourself[9] 8/24 I6/3 72/13 87/25
                    150/25                             yeah [65] 16/II 19/23 25/9 29/23 91123 9217 116/I3 127/11 152111
                   work[23] 10/2312/4 13/17I5/I         31110 3I/13 3 I/23 34/22 36/II      yourselves Ill 6/5

J
                    I5/8 19/8 19/9 20/4 2017 20/9
                   20/13 21/IO 3511 50113 96116
                                                        43117 44/24 48/15 50/8 50110
                                                        50116 5I/16 52/23 52/24 53/4
                                                                                           z
                   96/23 II 0/23 136/24 I38/8 I40/25 53/I5 55/3 55/12 55/18 55/18           zone [1] 159/13
                    14I/4 141/5I44/23                   55/25 59f.l 60/4 63/9 65/B 66/1 I ·
                   worked (3] 136/24 137/3 137/5        67/22 70/15 70/24 72/9 75/5 76/II
u                  working [2] 98/21 139/20
                   works [7] 63/13 73/24 95/23
                    136/22 I40118 I40/22 154110
                                                        76/22 79/II 81/I5 83/I6 85/1
                                                        85/I9 92/II 96/3 I04/6I20/8
                                                        I25/I4 I27112 I28/7 I28/14
                   world [3] 55/20 86/I9 I28/2I         134/2I 135/15 135117 138/8

J                  would [157] 7/9 9/9 I Oil I0/2
                    I 0/3 I 0/4 I 2/25 I511 I5/6 I5/8
                    I5111 16/4 17/2019/12 I9/20
                                                        I43114 146113 147121 15113
                                                        I51/IO I53/12 I67116 I72/3
                                                        172/20 173/4 I74/3
                   2II11 22/2 22/4 25/5 25/12 25/14 year [5] 60/22 160/22 I69/21

J                  26/4 26/22 2717 28/21 29/I 0 33/13 17114 17116
                   34/8 34/9 36/12 44/5 44/9 44/9      years [25] 5119 12/21 12/23 15/20
                   47/8 47/18 49/2 53/14 55116 6011 20118 24/22 25/1 25/3 25/23 26/22
                    6011 65/25 66/3 66/4 76/16 77/6     II2/22 135/I2 137/1 137/2 139/14
                   78/23 79/9 79/10 83/23 84/6 84117 I60/24 16113 161115 I69/8 169/23
J                   87114 88/12 91/4 9116 9117 92/20 169/25 171110 171/I4 I7l/I5
                    93/I7 95/20 97/14 98/5 98/6         17l/18
                    I02/20 I02121 I03/5 I03/7 I03/I3 Yep [I] 68/20
                    106/J2I06/13 106115 I08/4          yes [193]
u                   I 08/25 I 09/6 109/II II O/I2
                    II 0/16 11011 8 113/8 114118
                                                       yesterday [I] I24111
                                                       yet [2) 80/13 156116
                    I15/11 II5121 II6116 1I6!18        you [966]
                    120/2 I20/3 I23/14 123/25 124/5 you'd [3] 7/8 8/2I 9/15

J                   I :25/15 I26/l 126/2 126/5 127/1   you'll [IO] 67/17 99/15 11118
                    127/2 I27/3 127/25 128/17 I28/20 I54/ll 162/17 I62/21 I63/6
                    129/4 I29/6 129/10 129/13 I29/I4 I63/20 I63/23 I69/14
         ..
                    129/I8 129/19 I29/20 130/13        you're [129] 6/4 717 7/23 7/24
              \
    J    ..J
               )    130114 13I/7 13l/I5 131/22
                    133119I33121 133/24 133/25
                    135/1 I38/I 138/3 138/3 I38/7
                                                        IO/I9 1311716/3 16/6I9/20 19/24
                                                        2I/4 22/6 25/20 26/J2 26/24 29/2
                                                        3I/18 33/9 33/23 34/II 35/2 35/10
                    I 38/13 I38/22 I40/24 I411I 0       35/22 36114 36115 37/4 37/15 39/8
                    I46/II I46/25 I47/3 I47/8 148/2 42112 44/5 47118 48/23 49/2I
    J               I48/I2 148/18 I49/12 150/8
                    151/14I51118 151121 I5I/25
                                                        50/25 5I/23 56/I6 58/23 59/2
                                                        5911I 59/11 60/15 61125 63/4 63/9
                    15W4 Lml4_152/25_153/8J53/9_ .63/I0.63/14.64/8 66112 66/20.67/1 . --.                                  .. -   - ..   . .   ...


    ~-              I53117 153119 I53/2I I54/16
                    I54117 154122 I5517 I55/20
                                                        67118 68/2 68/3 69/8 70/15 7118
                                                        72/8 72/24 72/25 73/2 73/4 74/21
                    155/22 156/18 I6I!IO 16I/13         75/21 77/II 77/18 78/22 80/10
                    I611I4 I68/I5 I72/23                80115 83110 84/8 84/9 85/2 85/I6


    ~
                   wouldn't [19) I2/24 I3/3 37/3        87119 87/22 87/22 8817 88/7 90/21
                    38/9 40/9 40/9 45/21 46/7 96/II     91/25 94/5 94/14 94/24 98/10
                    I I8/2I Il8/23 128/20 I35/23        98115 99116 I 06/23 I 08/8 109113
                    I 35/25 I 54/I 9 I54/22 155110      111/I6 III/I7 Il4/23 116/7 116/8
                    155/I3 168114                     11I22113 I22/17 124/23 I25/I
    !J             Wow [2] 13/7 13712                   127/I4 I29/II I36/JO 136115
                   writing [2] 164/19 175/6             137/21 I42/9 I42/IO I42119
                   wrong [6] 18/I8 39/19 65/20          I42120 146!14 14_8L1.9..1A_8L20
                    72/I5 I 02/6 156/I7                 149118 I52/22 I54/LU5A/12
    rr             wron2fullv 121 1116 135/23           I54/I3 I55/2 I56110 I56/15
    ~              y                                    I56/24 I58/I8 160119 I6I/7
                                                        I6I/17 164/15 164/22 I7119
                   y'all [55] 13/21 16/25 1717 I7115 I7I/13 171120 I7217
                    17116 17/23 17/25 20/9 20113 22/8 you've [I6] 10/25 1114 I115 I2/23
                   22112 22114 23111 29/I2 29115        35/I9 67112 72/16 84/9 911I 93/22
                    39/3 39/3 55113 59/5 67/3 67/3      94112 I00121 132/6 133/16 171/IO
                   67/4 72/3 72/7 72/9 7211I 72117      171/2I


    ~
                   72122 72/22 75/20 77110 77/16       you-all [2) 116/21 133/21
                    77/18 85/14 85/I5 92/22 94/5 94/9 young[!] 15817


    ~ ···"                                                                              ..
                                                                             Demse C. Phillips, CSR




                                                                                                                                                              '
                                                                                                                                                              I


                                                                                                                                                      I
                                                                                                                                                          f
    n                                                                      '·                                            1



    ~.o ",                 1                                     REPORTER'S RECORD

                           2                                  Volume 4 of 6 Volumes

    D                      3                     Trial Court Cause No. 12-03324-CRF-272


    0                      4

                           5
                                                   Court of Appeals No: 10-13-00049-CR



    0                      6    THE STATE OF TEXAS                                 IN THE DISTRICT COURT OF

                           7   vs.                                                 BRAZOS COUNTY, TEXAS
    0                      8   DAVID DUANE GREER                                   27:2nd jUDICIAL DISTRICT

    D                      9

                          10


~
    0                     11                                               JURY TRIAL


    0. '.1
                          12

                          13

    0
    :
             .-..;._:.,

                          14         On the 14th day of November,                   20~2,   the     following

                          15   · proceedings carne on to be held in Jr,he above-titled and
  0                       16
                                                                     :;'
                               numbered cau~e before ~he Honorabi~ Travis B. Bryan, III,

·']                       17   Judge
                                     ...    - - '\" .. --- ..... -

                                           Presi~ing, held           in Bryan, Brazos County, Texas.

                          18         Proceedings reported by cqthputerized stenotype

                          19   machine.

                          20                                                                                                               ',.


                          21

                          22                    Denise C. Phill$~~' Texas CSR #6482
                                           Official Court Report~:r - 2'72nd District. Court
                          23                       3 0 0 East 26th s;t,reet, Suite 2 04
                                                          Bryan, ~e~as            77803
                          24                                 . 9·7 9 : 361- 4 2 2 1                    CERTIFIED
                          25
                                                                                                       TRANSCRiPT
                                                   DENISE C.PHILLIPS, CSR
                                                   .OFFICIAL COURT REPORTER
         :_~·-·-··------ -------:-------·-------~--·-:2'7 :2-N-J?-::-r>-r-s TR-I-CT-COURT-·-:--· --:---- ~---------- -·----·--·-·----------·--·
       ]                                                                                        2




       l-             1                          A P P E A R A N C E S

                      2
       l              3    ATTORNEY(S) FOR STATE:


       l              4

                      5
                                RYAN CHARLES CALVERT
                                SBOT NO. 24036308
                                WILLIAM LEE WARD
                                SBOT NO. 24077302
       1              6         Assistant District Attorneys
                                300 East 26th Street, Suite 310
                      7         Bryan, texas    77803
       1              8
                                Telephone:   979-361-4320


                      9    ATTORNEY(S) FOR DEFENDANT:
       J
                     10         EARL R. GRAY

       ~             11
                                SBOT: 24007265
                                Gray, Granberry & Jones
                                103 N. Main Street

       ~
                     12         Bryan, Texas    77803-3235
                                Telephone:   979-822-4759
                     13

'~~-   J    '
                \
                i
                     14

                     15
'-     J             16


       r             17

                     18

                     19

                     20

                     21

                     22

                     23

                     24


       I             25

                                                      DENISE C.PHILLIPS, CSR
       I~-----
         /                                            OFFICIAL COURT REPORTER
                    - - ·-I-----------------------.Z-9.Z-ND-B-I-8TR-I-eT-COURT--------------- -------------------




       I
0                                                                                                     3



                 1                                CHRONOLOGICAL INDEX
D--
                 2     November 14, 2012                                                    Volume 4

0                3                                                                                Page


0                4

                 5
                       Witness sworn
                       Discussion with Defendant
                       Jury seated
                                                                                                     20
                                                                                                     20
                                                                                                     22
                       Jury sworn                                                                    22
0                6     Indictment presented
                       Defendant's plea
                                                                                                     22
                                                                                                     22
                 7     Opening Statement by Mr. Calvert                                              22
D                8
                       Witness sworn                                                                 26

                       STATE'S WITNESSES:
0                9

                10
                       TERRY YOUNG:


0               11
                           Direct Examination By Mr. Calvert
                           Cross-Examination By Mr. Gray
                           Redirect Examination By Mr. Calvert
                                                                                                     26
                                                                                                     57
                                                                                                     73
                           Recross-Examination By Mr. Gray                                           74
0               12

                13     Jury retired                                                                  76
                       Short recess                                                                  76
0
     •.




                14     Discussion with the Defendant                                                 76
                       Jury seated                                                                   78
                15     Witness sworn                                                                 78

0               16     RICARDO LEDESMA:


0               17

                18
                           Direct Examination By Mr. Ward
                           Cross-Examination By Mr. Gray
                           Redirect Examination By Mr. Ward
                                                                                                     78
                                                                                                     87
                                                                                                     91

0               19
                           Recross-Examination By Mr. Gray

                       Witness sworn
                                                                                                     93

                                                                                                     95
                20
0               21
                       LAKETH McKINNEY:

                           Direct Examination By Mr. Calvert                                         95
~               22         Cross-Examination By Mr. Gray                                             97

                23     State rests                                                                 100

0               24
                       Jury retired
                       Defendant's Motion to Suppress
                                                                                                   100
                                                                                                   100
                       Court's ruling                                                              112

0               25

                                                    DENISE c. PHILLIPS :;C~R
                                                                          I


n.•                                                 OFFICIAL COURT REPORTER                       .
-bd-····----   -·--- -----------·-------------2-7-2-ND-D-I-ST-R-I-G-'I'--GGUR-'I'-------·--·--···----- ------·--·--·-----

D
n                                                                                                                 4



o.
'
              1                                      CHRONOLOGICAL INDEX

              2      November 14, 2012                                                                 Volume 4
D             3                                                                                              Page


0             4

              5
                     Jury seated

                     DEFENDANT'S WITNESSES:
                                                                                                               112



0             6      MONISHIA RENE CAMPBELL:

              7           Direct Examination By Mr. Gray                                                       112
D             8
                          Cross-Examination By Mr. Calvert
                          Redirect Examination By Mr. Gray
                                                                                                               122
                                                                                                               137

0              9     Defendant rests                                                                           142

             10      STATE'S REBUTTAL WITNESSES:
0            11      RICARDO LEDESMA:


0            12

             13
                          Direct Examination By Mr. Ward
                          Cross-Examination By Mr. Gray
                          Redirect Examination By Mr. Ward
                                                                                                               144
                                                                                                               147
                                                                                                               150

0    ~}

             14      Jury retired
                     Noon recess,
                                                                                                               151
                                                                                                               153
             15      Jury seated                                                                               154
0            16      TERRY YOUNG:

0            17           Direct Examination By Mr. Calvert
                          Cross-Exami.nation By.Mr. Gray
                                                                                                               154
                                                                                                               156
             18

0            19
                     Witness sworn

                     JASON WARE:
                                                                                                               157


             20
0            21
                          Direct Examination By Mr. Calvert
                          Cross-Examination By Mr. Gray
                                                                                                               157
                                                                                                               159

0            22      State closes
                     Defendant rests and closes
                                                                                                               160
                                                                                                               160
             23      Jury retired ·                                                                            160
 0           24
                     Objections to Charge
                     Jury seated
                                                                                                               160
                                                                                                               161
                     Charge read                                                                               162
 0           25

                                                      DENISE C.PHILLIPS, CSR
                                                      OFFICIAL COURT REPORTER
ll---     ··· ··-·-----·-- -------,---·---·~---------·-------~-7-2NB·-B±Sl!'R:EGT-G01JR-T---------- ------------------ ---------   ~----




D
0                                                                                                  5




0--         1                                CHRONOLOGICAL INDEX

            2     November 14, 2012                                                        Volume 4
D           3                                                                                  Page


0           4

            5
                  Closing Argument by Mr. Ward
                  Closing Argument by Mr. Gray
                  Closing Argument by Mr. Calvert
                                                                                                162
                                                                                                168
                                                                                                176

0           6
                  Jury retired for deliberations
                  Jury request to view video
                  Jury continued deliberations
                                                                                                183
                                                                                                183
                                                                                                183
            7     Jury seated                                                                   183
0           8
                  Verdict
                  Jury retired and released
                                                                                                184
                                                                                                185
                  Evening recess                                                                185
0           9     Reporter's Certificate                                                        186

           10
0          11                                 ALPHABETICAL INDEX


0          12

           13     Campbell, Monishia Rene
                                                                  Direct

                                                                     112
                                                                                Cross

                                                                                   122
                                                                                            V.Dire


                                                                     137
0     j'
           14
                  Ledesma, Ricardo                                                   87
           rs-                                                                       9"3
0          16    · Ledesma, Ricardo                                  144           147
                                                                     --150--

0          17
                  McKinney, Laketh                                     95            97
           18

0          19
                  Young, Terry                                         26
                                                                       73
                                                                                     57
                                                                                     74


0          20

           21
                  Young, Terry

                 Ware, Jason
                                                                     154

                                                                     157
                                                                                   156

                                                                                   159

0          22

           23
0          24


0          25

                                              DENISE C.PHILLIPS, CSR
)l···                                        .     OFFICIAL COURT REPORTER
t;\-------------- ---------------·---------·---------2-72-ND--DI-STRreT--COURT------------·--------- -------·---------


0
0                                                                          6



Q,,     1                            EXHIBIT INDEX

        2   November 14, 2012                                        Volume 4
D       3                          State's Exhibits


0       4

        5
            EXHIBIT

            1
                         DESCRIPTION

                      Arrest Warrant
                                                   OFFERED

                                                       16
                                                             ADMITTED

                                                                19

0       6
            2
            3
            3
                      Arrest Warrant
                      Video
                      Video
                                                       16
                                                       34
                                                      143
                                                                19
                                                                34
                                                               144
        7   4         Photograph                       48       48
0       8
            5
            6
                      Photograph
                      Photograph
                                                       48
                                                       48
                                                                48
                                                                48
            7         Photograph                       48       48
0       9   8
            9
                      Photograph
                      Photograph
                                                       48
                                                       48
                                                                48
                                                                48
      10    10        Leather jacket                   41       41

0      11
            11
            12
                      Weapon
                      Bullets from weapon
                                                       41
                                                       54
                                                                41
                                                                54
            14        Stipulation                      20       22

0     12

      13
            14
            15
            16
                      Stipulation
                      Inventory form
                      Inventory Search Policy
                                                       99
                                                       90
                                                      107
                                                               100
                                                                90


D)    14

      15
0     16


0     17

      18

0     19


0     20

      21

0     22

      23
0     24


D     25

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
_Q ________ -------------   --------=~-7-2NB--B~-STR-I-eT-e0URT------- -----11-----~-----




0
D                                                                                              7




n    ··.,..,
                     1

                     2
                                               P R 0 C E E D I N G S

                                                  November 14, 2012
8                    3                     THE COURT:    Good morning.


0                    4

                     5
                                           MR. WARD:

                                           MR. GRAY:
                                                        Good morning, Judge.

                                                        Judge, we think we're going to

0                    6     have a stipulation, but I just need to visit with their

                     7·    print expert for 35 seconds.
0
               ./




                     8                     THE COURT:    Okay.

0                    9                     MR. GRAY:    He may be -- we think he's

                    10     probably in the D.A. 's Office.       I   can run up there and

0                   11     talk to him.


0                   12

                    13
                                           THE COURT:

                                           MR. GRAY:
                                                         Go ahead and take care of that.

                                                        Okay.    Thank you.

0                   14                     MR. CALVERT: , Can we put something else on

                    15     the record real quick?
[1                  16                     Judge, I forgot to do this yesterday.            I had


0                   17     talked to Earl about it beforehand; and I think we talked

                    18     to you about it, but we forgot to do it on the record.

0                   19                     In 19, I believe, 84, you represented this

                    20     Defendant on a case,     I believe it resulted in a guilty
0                   21    . plea.   We realized that going through his priors.         We

0                   22     brought it to Earl's attention.           I don't want to speak for

                    23     Earl, but I think both parties are more than comfortable
0                   24     in waiving any issues with having you hear this case,


0                   25     Judge.   But I wanted the record to reflect that both

                                        DENISE C.PHILLIPS, CSR
\1                                      OFFICIAL COURT REPORTER
-U------·-·-----·- ------------------- --2-7-2ND-D-I-S.!I!-R-I-G-T-GGUR-T------------------ ---------------
0                                                                               8




0--,    1   parties were aware that in the early '80s you represented

        2   this individual, and both parties are comfortable with you

0       3   going ahead and hearing this case.

                          THE COURT:     Well, for the record, I don't
B       4

        5   remember the case.   And that's no slight to you, Mr.

0       6   Greer, because I don't remember a lot of things that

        7   happened in the '80s.
0       8                 But is that okay with you?

0       9                 THE DEFENDANT:

                          THE COURT:
                                             Yes.

                                         Okay.     Because this came up a
       10

0      11   couple, three weeks ago.     Lisa came in and told me about

            it, and I said if either side wants me off the case, I'll
0      12

       13   willingly recuse myself.     And I was advised that neither

0      14   side wanted that to happen.

       15                 MR. GRAY:    We have no objection, Judge. ·And
0      16   I think Judge Langley was the prosecutor at the time.


0      17

       18
                          THE COURT:

                          MR. CALVERT:
                                         Yeah.

                                           Yeah.

0      19                 THE COURT:     So, I still hold with that.        I

       20   mean, if anybody's got a problem with it, then I'll take a
0      21   look at what I need to do.

0      22                 MR. GRAY:    We don't.     We don't have any

       23   objections.
0      24                 THE COURT:     Okay.


0      25                 MR. GRAY:    Actually, his print guy is here,
                                 DENISE C.PHILLIPS, CSR
hl-~--~~ ·------·~-~---~---~~~--0~~-~~-~~J;~~~~~T~~~~-~~-E_R___________~-- _______
0                                                                               9




0        1    so I'll just take a minute.

                              THE COURT:     All right.   That will be fine.
         2

B        3                    (Brief pause.)


0        4

         5
                              MR. GRAY:    Sorry about that, Judge; but that

              saved us about 30 minutes of testimony.

0        6                    THE COURT:     Thank you very much.     So, you

         7    got it done, then?
0        8                    MR. GRAY:    Yes, sir.

0        9                    (Off-the-record discussion.)

        10                    MR. CALVERT:     Judge; can we take up another

0       11    brief matter?


B       12

        13
                              THE COURT:

                              MR. CALVERT:
                                             Yes, sir.

                                               The witness for this

0       14    particular thing is not here, but I've talked to Earl, and

        15    he's read the report, and I think we can pretty well
0       16    represent to the Court what it's going to·be.

0       17                    One of the things that the State intends to

        18.   introduce during the -- our case-in-chief is, as Your

0       19    Honor is aware, the Defendant is charged with felon in

        20    possession of a firearm.
0       21                    On August 29th, he was over in the jail and

0       22

        23
              had a -- essentially what it was is his bunk area was in

              disorder.   A detention officer instructed him to clean it
0       24    up.   He refused.    The detention officer responded that the


0       25    Defendant needed to follow the rules, and the Defendant's

                                    DENISE C.PHILLIPS, CSR
-Q~. ---------- ----------------'---~~-~·~·~·~~~:r-~~~~~T~~~~.:~~------------·-- -·~·------

0
    8                                                                               10



    [J         1     response to that was,   "I don't follow rules.      I'm in here

               2     for not following the rulesi and so,       I'm not going to
    0          3     start now."


    0·         4

               5
                                     My intent        of course, the focus of the

                     testimony that I intend to introduce during our

    0          6     case-in-chief is the Defendant's statement as he's in jail

               7     on this charge that "I'm in here for not following the
    0          8     rules."

    0          9                     I did not intend to go into the details of

              10     like what the disciplinary infraction was or -- there was
    0        11      some other stuff that happened after that.        The


    5        12

              13
                     confrontation kind of escalated with the jailer at that

                     point.    I'm not going into that.

    0         14                     Essentially, what the testimony will amount

              15     to with the detention officer is I will ask him,        "Did you
    0        16      have occasion to have a conversation with the Defendant

    0        17      about -- or did you instruct him to do something?"

             18                      "Yes, I did."
    0        19                      "And did you instruct him to follow the


    0        20

             21
                     rules?"

                                     "Yes, I did. "

    G        22                      "And what was his response when you told him

             23      he needed to follow the rules?"
    0        24                     And it will be that one statement, and


    0        25      that's all it's going to be, Judge.

                                           DENISE C.PHILLIPS, CSR
-   Q'   ---~-~--
                                           OFFICIAL COURT REPORTER
                    ------------------2·"7-2-NI)--D"rSTR-I-C::T--eoURT--~--------~--




    0
0                                                                          11



[l      1                  I talked to Earl at that time, and he

        2   indicated he might have an objection to that, and we
0       3   wanted to take it up now so we didn't waste the jury's


0       4

        5
            time later.

                           THE COURT:     All right.

0       6                  MR. GRAY:    And just for the record, what's

        7   the guy's last name?
0       8                  MR. CALVERT:     His name is Lakesh,

0       9   L-A-K-E-S-H, McKinney, M-C-K-I-N-N-E-Y.

       10                  THE COURT:     So, you're saying that was a
0      11   custodial statement that was not due to interrogation --


0-     12

       13
                           MR. CALVERT:

                           THE COURT:
                                            Correct.

                                          -- that was an admission of

0      14   guilt?


n      15

      16
                           MR. CALVERT:     Correct.

                           THE COURT: ·All right.

0     17                   MR. GRAY:    Judge, we'd object on a couple of

      18    grounds.   One would be relevance.     How does that in any
0     19    way help their case as to guilt or innocence?         Such a

            generalized statement as "I don't follow the r~les," ·or
Q     20

      21    "I'm in here because I don't follow the rules," you know,

0     22    it's too general.     It's not specific as to this particular

      23    case.
0     24                   He also -- because he's on parole, he also

0     25    had a Blue Warrant.    So, he could be referencing not

                               DENISE C.PHILLIPS, CSR
ll                             OFFICIAL COURT REPORTER
-d~-------- -----~--~--~----2"72ND-DTSTRICT-COURT ______________ - - - - - - - -




0
0                                                                                                             12



[1       1    following the rules as to his parole.

         2                      The problem with this is that -- and the

0        3    context is going to place him in a jail cell.                                And that's


0        4

         5
              unduly prejudicial.            If they're going to know that he is

              in custody, that he's in a jail cell, I mean, we might as

0        6    well take the clothes that I got him and replace them with

         7    the orange jumpsuit and put handcuffs on him in front of
0        8    the jury.

D        9                      I just don't think when you use the

        10    balancing test, the 403 balancing test,                      I think the

0       11    prejudice very much outweighs any probative value of that


0       12

        13
              statement.

                                And, again, it•s·so general.                          We don't know

0       14    exactly what he was talking about.                                                                                  ~et~
        15                      THE COURT:          Was he in jail for anything else                                     f- ~I f ~t ~1
                                                                                                                            'il

0
0
        16

        17
              other than thi:pa::::::~ c::s:a:fn::~i:::g:/V~eU~~~·:;J~~~~~                                                               ~
        18    originally been incarcerated from February until,                                I        1t-.            !           -

0       19    believe, it was sometime in March or April on the Blu1=
                                                                                                         ·._ ;.·. ;i;
0
        20    warrant, and then he got out.                     And then he was out, fi~e';~·
                                                                                                     ~\J -~

                                                                                                                        J: . ·.
        21    a month; and then he           ~n~    back in -)hen        ~e     got i:rrc;Iict\d       ofL -~. ~(II'-
                            ~          J?~
0       22
              this case.
                                \-C)
                            ,,~DVfc~ .,~~    vl c~~lJ t\-~r)-/1PI f~6r~ ~\~) {~c-' r-orJ'?
                                             YJ c,lr- 'K'(/f"            11'   I"'
                                                                                   \~11J ·1,)'.
                                                                                                   ~\t ~ 1
        23                      So,    ~he   only thing he was in for at the time
0       24    of this incident we're talking about was this particular


0       25    offense.     He does have a parole revocation pending; but

                                         DENISE C.PHILLIPS, CSR
8------------- ----------------------~~-~-~-~~~~~-~~~~~T~~~~-~~-E_R                  ______________________ ----------------


u
u                                                                                    13



0         1    the -- as I understand it, the sole basis for that

          2    revocation is this case.

0         3                     MR. GRAY:     But, Judge, he was also -- he was


0         4

          5
               also arrested however at that time for -- for an arrest

               warrant -- an arrest warrant for burglary of a habitation.

0         6                     MR. CALVERT:      He .was, Judge.     That's

          7   -correct.
0         8                     MR. GRAY:     And so, that ultimately was

0         9    dismissed or refused.        So, maybe that's not following the

        10     rules.     And then the D.A. •s Office ultimately dismissed
0       11     that case.


"8       12

         13
                                THE COURT:

               the burglary of a habitation?
                                               Now, what        he was in jail for



 0      14                      MR. GRAY:     Yes, that's why he was arrested.

        15                      MR. CALVERT:      He got arrested originally
0       16     when this offense occurred, he was placed under arrest on

0       17     a warrant for burglary.        That case was never prosecuted.
                                                                          .            \.
        18     He got out of jail subsequent to that and then went back \
                                                                               . (:~?'      ..
0       19     in jail at the time he got indicted for thi's""case >-::;.,_ .,      ·····        ·

        20                     ·And   it was about three months after he         w~:k\V~;~p~r'
0       21     indi~ted on this case that this conversation ~e're talking

0       22     about happened.      And by that point, the burglary case was

        23     long since declined or whatever they did with it.
0       24                      THE COURT:     What do you say about his
                                       -
0       25    probative/prejudice argument?

                                        DENISE C.PHILLIPS, CSR
-0---- -- ------- -- ··----------·------0~-~;~~~~~I-~~~-~~T~~~~~~-E__R_________________ ---------
fJ                                                                                 14


Q_        1                      MR. CALVERT:        Judge, I think we limit the

          2    prejudicial effect by, of course, limiting the
0         3    conversation to, you know, not a description of what was


0         4

          5
               going on; and we do not talk about any of the escalation

               that happened after that.

0         6                      THE COURT:     I understand you limit it, but

          7    is the limited portion even
0         8                     MR. CALVERT:         I don't believe it is, Judge.

0         9                      THE COURT:           prohibitive of the rules.

         10                     MR. CALVERT:         I don't believe it is, Judge.
0        11    I think in order for it to be admissible -- or excuse me,


8        12

         13
               inadmissible, the probative effect has to substantially

               outweigh any -- or excuse me -- the prejudicial effect has

0        14    to substantially outweigh the probative value.

         15                     The probative value in this case is you have
n        16    a defendant who's in jail on this particular offense,

0        17    which it's my understanding is -- their defense is going

         18    to be it was not his gun.         He didn't even know it was

0        19    there.    It belonged to someone else.         And yet under those


u        20

         21
               circumstances and in the context of that defense, you have

               him telling somebody "I'm in here for not following the

0        22    rules."

         23                     And I think just doing an analysis of it,
0        24    Judge, I don't think that it would be appropriate to find


0    •
         25    that the -- the substantial probative value of that

                                        DENISE C,PHILLIPS, CSR
 fl'                                      OFFICIAL
-q -------·----- --·---·----·---··-----·--z7
                                                 COURT REPORTER
                                           2ND-DISTRICT--COURT-----·----------~·----~---




0
u                                                                             15



0       1    conversation is substantially outweighed by any



u
        2    probative -- prejudicial effect that it would have.

        3                   MR. GRAY:    What was the date on the --

                            MR. CALVERT:     August 29th, I believe, late
fl      4

        5    August.

0       6                   MR. GRAY:    Judge, again,    I just think -- I

        7    think a small amount of probative value is not worth the
0       8    prejudicial effect.    Again, it's going to be a comment on

0       9    him being incarcerated for this -- for these other

       10    offenses.
0      11                   You know, we just can't -- we just can't


D      12

       13
             know what he was referring to because it's not really

             taken in context.     I mean, if he was talking about some

0      14    specific acts or specific offense, then maybe so.        But

       15    it•s just too general.
0      16                   THE COURT:     All right.    The objection is

0      17    overruled.

       18                   Ready to bring the jury out?

0      19                   MR. GRAY:    We're ready, Judge.


0      20

       21
                            MR. CALVERT:

                            THE COURT:
                                             We'll be momentarily, Judge.

                                           All right.

0      22                   I'll give you a running objection to all the

       23    jail incident ..
0      24                   MR. GRAY:    Okay.   Thank you, Judge.

·o     25                   MR. CALVERT:     I believe we're ready.

                                   DENISE C.PHILLIPS, CSR
u-·------- - ··----------------------0~-~-~-~-~~~T~~~~~T~~~~:~-ER_____________ ----------
[]
0                                                                                      16



n
i
         1

         2
                Actually, before the jury comes in

                 comes in, Judge,
                                                              before the jury

                                     I was going to offer for record ptirposes
0        3      only, State's Exhibits 1 and 2.         These are certified


8        4

         5
                 copies of the arrest warrants for the Defendant and

                Monishia Campbell, that they were stopped and arrested for

0        6      on the date of the offense.        This was the basis for the

         7       initial detention and the arrest which ultimately led to
0        8       the inventory search.       It's my understanding Mr. Gray has

0        9      filed a motion to suppress.        And for that purpose, I'm

        10      offering State's Exhibits 1 and 2 for record purposes
0       11      only.    These will not go back to the jury.


0       12

        13
                                 (State's Exhibits No. 1 and 2, Arrest

                                 Warrants, offered for record purposes only.)

0       14                       MR. GRAY:    Judge, we agree it shouldn't go

        15      to the jury, but we would also object that it's hearsay.
0       16      If they want to have an officer come up and testify as to

D       17      some of this in a separate hearing outside the presence of



u
        18      the jury, that's one thing; but we're not going to agree

        19      to --


0       20

        21
                                 THE COURT:

                motion to suppress?
                                                Now, is hearsay admissible in a



0       22                       MR. CALVERT:     It is, Judge.     And also, these

        23      are not the affidavits.       These are certified copies of the
0       24      actual warrants, which it's always been my experience if


0       25      you're challenging a detention or search

                                        DENISE C.PHILLIPS, CSR
                                                                  ~ased   on a



8-----------                            OFFICIAL COURT REPORTER
               --------------~------------------272ND-DISTRTCT-COURT~-----~------------     ------------·-


D                                                                                 ·'
0                                                                                   17



0-.         1    warrant, we need to be ready with a certified copy of the

            2    warrant; and that's what those are.
0           3                    MR. GRAY:    And, Judge, we're not attacking


8           4

            5
                  those warrants.   That's not going to be our basis for the

                  suppression hearing.

0           6                    THE COURT:     Okay.

            7                    MR. GRAY:    We're not saying those weren't
0           8    valid warrants.     So, we would, therefore, argue as to it's

0           9    not relevant; and it's -- well, it's not relevant.          But if

           10     they have -- if they have the testimony, that's fine.         But
0          11     then, this would be cumulative even in front of you.


D          12

           13
                 We're not attacking the validity of the arrest warrants.

                  I don't -- I don't know what the purpose in introducing --

0          14                     (Noise in courtroom.)

           15                    THE COURT:     We're going to have that
D          16    stopped.· That's too loud.

0          17                    MR. GRAY:    So   ~-   but we agree it shouldn't

           18    go in front of the jury.

0          19                    THE COURT:     I don't understand.     Why are you


0          20

           21
                 offering these warrants?

                                 MR. CALVERT:      Judge, Mr. Gray said yesterday

0          22    that he was moving to suppress the evidence in this case

           23    based upon -- what he told the Court yesterday was based
8          24    upon the detention and the subsequent inventory search,

Q          25    and that was what he advised the Court, and that was what

       .                                 DENISE C.PHILLIPS, CSR
n .·                                     OFFICIAL COURT REPORTER
o··-----·--·-   ----·--·-·----------·--··----272ND-··nrSTRTCT--COURT-----·------~---     ·--.------


0
0                                                                                        18



o.
·r
       1   he, you know, advised us.                That he   '·S   challenging the

       2    initial detention.
0      3                  The sole basis for the initial detention was


0      4

       5
           those warrants.

           see him speeding.
                               It wasn't a traffic stop.

                                  They were out there specifically to --
                                                                           They didn't



0      6   the Sheriff's office was out there specifically to execute

       7   those warrants on those two individuals.
0      8                  THE COURT:               Uh-huh.

0      9                  MR. CALVERT:               They located them driving the

      10   vehicle, and that was the one              ~nd     only reason they stopped
Q     11   them.                     ft
                                  \--6
                                 ~J""f
                                          } v:..
                                           y \ ' cJ \) >
·o    12

      13
                          THE COURT:

           front of the jury, just for purposes
                                                   And you're not offering these in



0     14                  MR. CALVERT:               Just for record·purposes,          just

      15   for purposes of the motion to suppress.
G     16                  THE COURT:               Yeah:


0     17

      18
                          MR. GRAY:           Judge, you know,

           to -- I'm not going to allow hearsay to come in.
                                                                        we -- I am going
                                                                                 I am

0     19   going   t~ obj~ct ~o he~ay.                If an officer is talking


0     20

      21
           about what other officers said in regards to the stop.

           But I'm not attacking the validity of those arrest

D     22   warrants.   That's not where I'm going at all.


g     23

      24
                          THE COURT:

           of the -- or the --
                                                   You're attacking the existence




D     25                  MR. GRAY:           The arrest warrants?

                                    DENISE C.PHILLIPS, CSR
                                                                             No, not at


g_____________ --------~------~~~~~~~~T~~~~~T~~~~~~ER ---~---~------                           _______ _


D
u                                                                                     19



Q__          1   all.    Just the basis for the stop.          I mean,   just because

             2   an arrest warrant existed, how did that officer find out
8            3   that information?    Was he told it on the street?           Did he


0            4

             5
                 get it from dispatch?

                                 THE COURT:
                                             Was it

                                                All right.

0            6                   MR. GRAY:          quadruple hearsay.      Because

             7   those kind of things I      wi~l   object to.
0            8                   THE COURT:     I'm going to overrule your

0            9   objection.

            10                   Anything else?
0           11                   MR. CALVERT:       No, sir.


8           12

            13
                                 THE COURT:     Those are admitted for purposes

                 of the motion to suppress only outside.the presence of the

0   ·)
            14   jury.

            15                   (State's Exhibits No. 1 and 2 admitted.}
0           16                   MR. CALVERT:       That's correct, Judge.

0           17                   THE COURT:     Now, do we have a stipulation to

            18   something?

0           19                   MR. CALVERT:       We do, Judge.

            20                   THE COURT:     Now, as I understand, the
D           21   stipulation in the midst of a trial has got to be in

D           22   writing.

            23                   MR. CALVERT:       It is in writing, and it's
8           24   signed.    And I was going to         it's marked as State's


D          25    Exhibit No. 14, and I plan on offering it into evidence

                                       DENISE C.PHILLIPS, CSR
11-~----   ------- ----------------------;;~~~~~I~~~-~~T~~~~:;~~------------- --~-----------
                                       0




D
 0                                                                          20



·0-.,    1   for all purposes later in the trial.

         2                  (State's Exhibit No. 14, Stipulation,
 0       3                  offered.)


0        4

         5   stipulation?
                            THE COURT:    And you have no objection to the



D        6                  MR. GRAY:    No, Judge, but I'd like to ask

         7   him some questions first.
0        8                  THE COURT:    All right.     Raise your.right

D        9   hand, Mr. Greer.

        10                  (Witness sworn.)

 0      11                  MR. GRAY:    Mr. Greer, I explained to you


8 -     12

        13
             basically the pros and cons of this stipulation as to the

             prior conviction as well as the -- this offense occurring

 0      14   prior to the expiration of five years from the

        15   anniversary -- the fifth anniversary after you were
 D      16   through in regards to supervisioni is that right?


 0      17

        18
                            THE DEFENDANT:

                            MR. GRAY:    Okay.
                                                 Yes.

                                                   One way they can prove

 0      19   it -- they can prove it a couple of ways.        They can bring


·a      20

        21
             in your parole officer to testify that you're the same

             person that's on parole.     That's one way to do it.

0       22                  Quite often, however, what they'll do, a

        23   simpler and quicker way is through the Judgment and
8       24   Sentence process, with a penitentiary packet.        I had


0       25   indicated to you that I did have some issues with the

                                  DENISE C.PHILLIPS, CSR
-8:-=------- ----------------~~~~;~~~r-~~~~·~T~~~~~~~R____________________
0                                                                                          21




0--
r·
            1   fingerprints, and I had actually called one of my

            2   fingerprint experts in Houston and visited with him
0           3   yesterday.


D           4

            5
                                 THE DEFENDANT:

                                 MR. GRAY:
                                                           Uh-huh.

                                                   He indicated the number of points

D           6   that he would like to see, which would be eight.                  I have

            7   visited with their expert, and he saw between 15 and 20
0           8   points on the print.

0           9                    With that information, I believe it would be

           10   better strategy to go ahead to stipulate to this, such
L1         11   that the jury    doe~    not find out what the actual sentence


0          12

           13
                was, which was 40 years.

                                 THE DEFENDANT:            Uh-huh.

0     .I   14                  :.... _.MR. GRAY:   This also removes any possibility

           15   that they would see any type of enhancement paragraphs as
D          16   far as those other two convictions that got you to that

0          17

           18
                point.   Does that make sense?

                                 THE DEFENDANT:            Yes, sir.

0          19                    MR. GRAY:         And so,    I    just want to make sure,


D..
           20

           21
                you know, this is something we're giving up; but I want to

                make sure this is what you want to do as far as your

0          22   stipulation.

           23                    THE DEFENDANT:            Yeah.
8          24                    MR. GRAY:         Okay.     That's all I have, Judge.


0          25                    THE COURT:         All right.
                                           DENISE C.PHILLIPS, CSR
                                                                     The stipulation is


U-~~-- -~-- -------------------- 0~~~~~~~~[-~~~~~T~~~~:~~R-----~~------------ -~~--------~
D                                                                                             22




D          1     admitted.

           2                        {State's Exhibit No. 14 admitted.)
8          3                        You ready to bring the jury out?


B          4

           5
                                    MR. CALVERT:

                                    THE COURT:
                                                       Yes, sir.

                                                    Bring them out.

D          6                        {Jury   seat~d.)


           7                        THE COURT:      Have a seat.
D          8                        All right.      Ladies and gentlemen, raise your

0        10
           9     right hand and let me swear you in.

                                    {Jury sworn.)

D        11                         THE COURT:      All right.


0        12

         13      indictment.
                                    We'll now have the reading of the



0        14                         {Indictment presented.)

         15                         THE COURT:      Mr. Greer; how do you plead to
0        16      that indictment?


0        17

         18
                                    THE DEFENDANT:

                                    THE COURT:
                                                          Not guilty, sir.

                                                    All right.
                                                                 -
                                                                     A not guilty plea

0        19      will be noted.

         20                         We'll now have opening statements of
B        21      counsel.     Go ahead, sir.

u        22                         MR. CALVERT:       Thank you, Judge.

         23                       OPENING STATEMENT BY MR. CALVERT
0        24                         MR. CALVERT:       February 16th of this year,


0        25      there were arrest warrants that had been issued for this

                                               DENISE C.PHILLIPS, CSR
n .·                                           OFFICIAL COURT REPORTER
-tj--- --··--·---- -------------- ------·-------2-9-2NB--B-I-STRI-CT-C0URT---------------------- ·----------------


0
]                                                                                                23



1               1    individual, Dave Greer, and his girlfriend, Monishia

                2    Campbell.     The -- a number of deputies from the Brazos
~
J                    County Sheriff's Office were out that day looking for
                3

                4    Mr. Gr-eer and Ms. Campbell to serve those warrants, to
J
                5    execute those warrants and place them under arrest.
j               6                       Mr. Greer and Ms. Campbell were located

                     together.     They were in Mr. Greer's pickup.                He owns it.
}               7

                8    The deputies see them driving the pickup and initiated a

1               9    traffic stop.           It's not a traffic stop like somebody was

               10    speeding.     They knew that these individuals had arrest
J              11    warrants, and that's what they were              ~topping     them for was


l              12

               13
                     to execute these warrants.
                                     .-··'
                                        ~~ey
                                                                 -:   ...:·'



                                                saw who was in the vehicle.           They
                                                                                                      \




J     i
               14    recognized
                          _.,.-._
                                  them, and they knew who they were looking for.

               15    And so, they get behind them.          They turn the emE;!rgency
J
               16     lights on.    There's a number of Sheriff's vehicles there.

l              17    Some of them are marked, and some of them not marked.

               18                       The Defendant is driving.              Monishia Campbell
l              19    is in the passenger seat.          They don't stop immediately

               20    when the lights go on.          They keep driving a little biti
1
               21    and then, eventually, an unmarked Sheriff's Office car or

l              22    van actually, pulls kind of in front of them, boxes them

               23     in.
l              24                       And you're going to see video of it.

t              25    Officers get out.          They're executing the warrants.           They

                                                DENISE C.PHILLIPS, CSR
~   --------
                                                OFFICIAL COURT REPORTER
               ------------------------------2-121-JD D-I STRI CTCOUR---or----------------




l
1                                                                               24



l      1     get out with weapons drawn, and they remove the Defendant

       2     and Ms. Campbell from the truck.
}      3                      They're going to jail on those warrants.

       4     The truck is there sitting in the road and pursuant to
J
       5     Sheriff's Office policy, like virtually every other law

J      6     enforcement agency, if a vehicle is going to be towed

       7     you can•.t just leave a vehicle sitting out in public.
j
       8     They have a policy that that vehicle has to have what's

1      9     called an inventory done where officers go in, and they

      10     literally make an inventory of everything in the vehicle

1     11     that's going to be towed and taken to the tow yard or the


l     12

      13
             wrecking yard.

                              That protects the officers if something

1     14     turns up missing.     It also protects the property of the

      15     people who own it, the people whose property is being
I     16     towed away.

l     17                      So, the officers go in; and they're doing an

      18     inventory on the truck.      And there's a lot of stuff in the

'1    19     truck, and you'll see photographs of it and hear testimony


~
      20     about.it.     And as they're going through, one of the things

      21     that they find       you'll hear that Monishia Campbell had

f     22     some stuff in the truck.      She had a purse and, like, a

      23     duffle bag with some of her clothing in it.          And then
~     24     there was some equipment, like, a winch and a jack and

t     25     various other things.


r-.-------                          DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
                                     272ND DISTRI.~C=T,~C~O~U=R~T=--------~------


r
0                                                                                                             25



u           1

            2
                                          But then one of the_ things they find kind of

                    in the backseat of this truck is a large black men's
8            3      leather jacket.             And you'll see pictures of it and the


0           4

             5
                    jacket itself.           And when they go to pick that jacket up to

                   do the inventory search, they realize it feels kind of

D            6     heavy, and they start going through the pockets of it, and

             7      they find a pistol.              They find a gun in the -- I believe
D            8      in the right-hand front pocket on the jacket.

0          10
             9                            It was his jacket, and it was his vehicle.

                   And that's what bring us here today.                          You're going to hear

0          11      evidence -- and I believe the Defense is going to


·o         12

           13
                   stipulate that he is a convicted felon.·

                   convicted of possession of methamphetamine out of Grimes
                                                                                     That he was



0          14      County, and that we are still within -- the offense date

           15'
n          16
                   of that is February 16th -- was still within that time

                   frame that we talked about yesterday during jury


0          17

           18
                   selection, prior to five years going by after he'd been

                   discharged from supervision.

D          19                             So,    again, what you're going to hear from

           20      the evidence in this case is that the Defendant, who is a
D       ' 21       convicted felon, had in his possession, in his vehicle, in

Q          22      his jacket, a .22 caliber pistol.

           23                             Now,    I anticipate you're going to hear from
D          24      Monishia Campbell in this trial.                       And to be honest with


0          25      you,    I'm not 100 percent sure exactly what she's going to

                                                   DENISE C.PHILLIPS, CSR
rt                                                 OFFICIAL COURT REPORTER
bf - --- ~-- --~- -~~·--------- --------~---~----~-2-7-2ND--D-IS'I'-R-I-G-T--GOU-R-T----~-------------------~ ---~------------- ---·-

0
n                                                                                 26



Q.       1    tell you.     But I will tell you that I anticipate whatever

         2    she says today is probably going to be good for him
8        3    because Monishia Campbell does not want him in trouble.


8        4

         5
                               Monishia Campbell is not a convicted felon.

              And so, I believe you're probably going to hear Monishia

D        6    Campbell come in and try to say it was her gun.           But the

         7    evidence is going to show you otherwise.
0        8                     And at the end of this case, I'm going to

0        9    ask you to go back there and find the Defendant guilty.

        10                     THE COURT:     Mr. Gray, do you care to make an

u       11    opening statement?


0       12

        13
                               MR. GRAY:

                               THE COURT:
                                             Reserve.

                                              All right.

0       14                     Call your first.

        15                     MR. CALVERT:     Terry Young.
0       16.                    (Witness sworn.)

,Q      17                     THE COURT:     Have a seat.



n
        18                     Go right ahead.

        19                     MR. CALVERT:     Thank you, Judge.


0       20

        21
                                           TERRY YOUNG I

              having been first duly sworn, testified as follows:

D       22                           DIRECT EXAMINATION

        23    BY MR. CALVERT:
D       24        Q.      Good afternoon -- or morning, sir.        Would you

0       25    introduce yourself to the members of the jury, please?

                                     DENISE C.PHILLIPS, CSR
u· __                                OFFICIAL COURT REPORTER
        ----I----------------2-7-2ND-DTS-TRIC.'I'-COUR-T------------I--------



.0
0                                                                                  27



0-               1       A.

                         Q.
                                 My name is Terry Young.

                                 And, Terry, what do you do for a living?
                 2

8                3 A. I'm an investigator with the Brazos County


0                4

                 5
                     Sheriff's Office.

                         Q.      How long have you been a cop?

0                6       A.

                         Q.
                                 Since 1978.

                                 And how long have you been specifically with
                 7
0                8   Brazos County?


0                9 A. I've been with Brazos County since February of

             10      2005.
0!           11          Q.      Where were you before?

             12 A. I was with a Narcotics task force in Central
'G           13      Texas.

0            14          Q.      Within Brazos County Sheriff's Office, what

             15      division or what unit are you assigned to?
D            16 A. I'm with the Criminal Investigation Division.


D            17

             18
                         Q.      All right.

                     and what that is.
                                               Describe for the jury what that means



D            19          A.      Criminal Investigation Division is like what you


0.           20

             21
                     see on TV.     It's the investigators,    the detectives of the

                     department, do all the follow-up on different offenses

D            22      that occur and try to do the more in-depth investigation

             23      on cases.
10           24          Q.      So, you're a detective or investigator for lack


0            25      of a better word,    right?

                                               DENISE C.PHILLIPS, CSR
 r1 ··"'                                       OFFICIAL COURT REPORTER
 I I
-g···---------                   ---------~--2-7-~N-B--D-xST-R-IeT-C::0URT----------·------ -----~-




0
                                                                            28



        1        A.      Yes, sir.

        2        Q.      Okay.     How long have you been doing that type of

        .3   work as opposed to street-level patrol work?

        4 A. I guess an easy 15 years.

        5        Q.      Okay.     And you said you've been a police officer

        6    total for how many years?

        7        A.      Since 1978.

        8        Q.      Okay.     So one or two years?

0       9        A.      One or two.

       10        Q.      Obviously, a lot of training in that time, right?

0      11        A.      Yes,    sir.

       12        Q.      A lot of experience in that time?
D      13        A.      Yes,    sir.

0      14        Q.      On a variety of different areas?

       15        A.      Yes,    sir.
0      16        Q.      Including firearms?      Do you have training in


n      17

       18
             firearms?

                 A.      Yes,    sir.

0      19        Q.      I want to take you back to February 16th of this


0.     20

       21
             year.

                 A.
                      Were you on duty that day?

                         Yes,    sir,   I was.

0      22        Q.      And did you have occasion to participate in and

       23    help execute some arrest warrants on some individuals
D      24    named David Greer and Monishia Campbell?


D      25        A.      Yes,    sir, I did.

                                        DENISE C.PHILLIPS, CSR

_Q__· _______ --------------0---;~!~-~~~~~-~.~~~~~~:~~-:~~R_______________

Q
\J                                                                                             29



o.        1

          2
                       Q.        And the person that you know as David Greer, do

                you see that individual in the courtroom here today?

0         3            A.        Yes,    sir,   I do.


0         4

          5
                       Q.        Would you please point to him and describe an

                article of clothing that he's wearing?

D         6            A.        He's sitting over here at the Defense table

          7     wearing. a tan shirt, and he has a ponytail.
0         8                              MR. CALVERT:         Judge,    I   ask that the record

0         9     reflect he has identified the Defendant?

         10                              THE COURT:         So J}Oted ~--

0        11            Q.    (By Mr. Calvert)·          Now, you're a -- you said you're


D        12

         13
                a detective.

                       A.        Correct.
                                         You're an investigator, right?



0        14            Q.
                       I
                                 So,    can we agree that you don't normally go out

         15     and,       like, pull people over for speeding or things like
0        16     that.       You're not driving around in a marked patrol car.


0        17 A. That is correct, sir.

         18            Q.        Okay.     On this particular occasion, who all was

0        19     with you when you went out to serve these warrants on

                David Greer and Ms. Campbell?
0        20

         21            A.        There were several members of the Criminal

a        22

         23
                Investigation Division.                 I    could probably list them all if

                you want, but there was probably at least six of us.
0        24            Q~        Okay.     How many vehicles were involved?

,Q       25            A.        Probably at least that many.                Everybody was

                                                DENISE C.PHILLIPS, CSR
f}                           .                  OFFICIAL COURT REPORTER
ld, ~~- --·- -.--- -----·--------~------------2-7·2-N-B--D-I~S-'F-R-IG-T-GOUR.!f-----~------------~~ -------~------


D
                                                                                  30



            probably one to a vehicle, to the best of my memory.             And

            then, we also had a couple of marked patrol units with

            uniformed officers.

                 Q.    And now, at some point, were y'all kind of

            concentrating your -- your efforts to locate the Defendant

            and Ms. Campbell in one particular area of town?

                 A.    Yes, sir, we were.

                 Q.    And where was that?

                 A.    That was around the 31st Street, I believe it is,

            area.

                 Q.    In what city?

                 A.    In Bryan.

                 Q.    And silly question, but I have to ask it.        Is

             that area of town that you're talking about, is that

             located in Brazos County?

                 A.    Yes, sir, it is.

                 Q.    Is it also located in the State of Texas?

                 A.    Yes, it is.

                 Q.    While y'all were out there kind of searching that

            area for the Defendant and Ms. Campbell, did y'all see

            them and kind of make contact      with~th~fu~
                                                  .,·.·-.   -                 .   \:.:-
                 A.    Yes, sir, we did.                                      <




                 Q.    And were they in a vehicle?

                 A.    Yes, sir, they were.

                 Q.    Whose vehicle?

                                     DENISE C.PHILLIPS, CSR
~~~-~-~- ~------------~---------0~-~-~-~~~~±~~~~~T R:~~-~~-_,_E_R_______________,____________

1
                                                                                      31
J
        1         A.   They were in a black Ranger pickup that comes

        2    back registered to Greer.

        3

        4
                  Q.

                  A.
                       Okay.

                       Yes/ sir/ it was.
                                               -
                                  And did y'all recognize -- it was daytime?



        5         Q.   Okay.      Did y'all re8ognize -- just from being

        6
                                       -----
             able to see who was in the truck?

        7         A.   Yes 1 sir/ we did.

         8        Q.   And who was that?

         9 A. It was Mr. Greer and Ms. Campbell.

       10         Q.   And are they in a relationship; or at the time/

       11    were they in a relationship?
i)'·   12         A.   That's what I understood/             sir.
!I
L}:

       13         Q.    Okay.     Was there anybody else in the truck?

       14         A.   No 1 sir.

       15         Q.   What   1   if anything/ did y'all do once the

       16    Defendant and Ms .. Campbell had been identified as the

       17    people y'all were looking for?

       18         A.   Once we had identified them that they were -- we

       19    saw that they were in the vehicle and that the vehicle was

       20    driving down the roadway/             ~   had patrol units pull them

       21    over for the purpose of executing the arrest warrants.

       22         Q.   Okay.      And you say "patrol units."             Does that

       23    mean like the marked police cars that we see driving

       24    around?

I      25         A.   Yes 1 sir/ it does.

                                      DENISE C.PHILLIPS        1    CSR

 ~ _________· . ---~----------0--.~-~-~-~-~~~I-~~~~~T R:~~~~f--E--R---~--~---~---

1
                                                                                                        32



                    Q.   Where are the unmarked cars while that. stop is
}---.     1

          2   being made?

1         3         A.   we·~~
                         .   ,.-   ,.
                                          at various locations behind, beside                     ~nd
                                                                                                             ·:c..,.

          4   just kind of around the area of where the -- everything
;}
          5   is.

)         6         Q.   So, all those vehicles that you described

          7   earlier,   the marked cars and the unmarked cars, are they
'~
1.
          8   all kind of right there together?

}         9         A.   Yes,            sir.

         10         Q.   Okay.                 What happened when the -- I guess,                 the

~        11   lead police car got behind the Defendant's truck and

         12   turned the lights on?                          Did the Defendant immediately stop?
~-
         13         A.   No,            sir,            it looked like it took approximately a

         14   block for him to go ahead and pull over and stop.
b    ;




         15         Q.   Okay.                 Were there places he could have pulled
u        16   over prior to the time that he did?
                                         ~--   -   ..    -           .   -   .-   --   .



J        17 A. Yes,            sir,           there was.

         18         Q.   Ultimately, did any of y'all's vehicles,                                the

~        19   Sheriff•s.Office vehicles, do anything to kind of

         20   facilitate getting that truck stopped?
u        21         A.   Yes,            sir.
A
:}       22         Q.   What happened?

         23         A.   One of the other vehicles, a black Tahoe, ended

J        24   up pulling in front of the vehicle and pulling over and


1        25   stopping, and the driver of that vehicle actually ended up

                                                         DENISE C.PHILLIPS,                CSR

T~-- ----------------- ----~~~~~~~~1~~~~-~T-~~~~~-~-E-R---~--------·---------~
}
                                                                                               33



l                  1    at gunpoint hel~ing stop the vehicle.

                   2         Q.    Okay.     So, using the cars, did y'all kind of.box
}                  3    the truck in?


l                  4

                   5
                             A.

                             Q.
                                   Yes,

                                   Okay.
                                           sir.

                                             And you said something about gunpoint.

}                  6    Y'all were executing a warrant.               Did officers get out with

t '-'              7    weapons drawn pointed at the Defendant's truck?
1
                   8         A.    Some    did~   yes, sir.

)                  9         Q.    Okay.     And at that point in time, were both the

                  10    Deferidant and Ms. Campbell arrested and taken into custody

11                11    on those warrants?

                  12         A.    Yes, sir, they were.
J
                  13         Q.    Now~    I'm    ~oing   to

                  14                       MR. CALVERT:          May I approach the witness,

                  15    Judge?
~                 16                       THE COURT:          Yes, sir.

                  17         Q.   (By Mr. Calvert}         I'm going to show you what's been
J
              ~   18    marked for identification purposes as State's Exhibit
.}                19    No. 3.    Have ·you reviewed that video of the stop?

                  20         A.    Yes, sir, I have.
~                 21         Q.    And is that a fair and accurate recording of what

}                 22    happened in terms of what y'all could see in the movement

                  23    of the vehicles?
I                 24         A.    Yes, sir.

                  25
}                            Q.    Okay.

                                                   DENISE C.PHILLIPS, CSR
                                                   OFFICIAL COURT REPORTER
1-------~·-            -------------,-------2-7-2-N·B-DI-S'I'R-H~-T-GGUR'I''----------------        -------


 ~   .
                                                                                                                                                         34



            1                            MR. CALVERT:          Judge, we would offer State's

            2      Exhibit 3.         This has previously been provided to Defense

            3      counsel.

            4                             (State's Exhibit No. 3, Video, offered.)

            5                            MR. GRAY:         No objection.

            6                            THE COURT:         That will be admitted.

            7                             (State's Exhibit No. 3 admitted.)

            8                            MR. CALVERT:           Permission to publish State's

            9      Exhibit 3, Judge?

           10                            MR. GRAY:         No objection as previously

           11      agreed.

           12                            MR. CALVERT:           Judge';'''\t.h~      p\                                                                                             35
I
                                                                   ·._   ·;:   ... : , ..:.
l
J        1         A.      That's correct, sir.

         2         Q.      How does that work?     Describe for me and d~icribe
l
j
         3     for the jury how that works when y'all make an arrest in a

         4    vehicle, and the vehicle is just sitting in the middle of
J
         5     the road,    and everybody in the vehicle is now going to
~
:J       6     jail.    What do y'all do?     What's y•all's procedure?

         7         A.      Well, to preserve the person's property in their
1
:!J
         8    vehicle, make sure that nothing happens to it, that it's
il       9     not stolen, damaged, whatever, a wrecker is called to pick
[J
        10     up the vehicle and remove it to       a secure location.
~       11         Q.      And do y'all   have~-   does.the Sheriff's Office

        12     have a policy with what,       if anything, you should do as
J
        13     arresting officers when you're going to have somebody's
}       14    vehicle arid all the stuff in the vehicle towed away?

        15         A.      Yes, sir, we do.
~       16         Q.      And describe for me what that is.         What's your

~       17    policy?

        18         A.      We will inventory the vehicle to have an
}       19     accounting of all the property in it.


~
        20         Q.      Wha"t does that mean,   "inventory"?      Is that the

        21     same bhing as,    like -- I mean, you've been a cop for a

}       22     long time.     You've searched a lot of vehicles,                     right?

        23         A.      Yes, sir.
}
        24         Q.      Is that what we're talking about?         Like, where
1
    r   25    you're looking for evidence?

                                         DENISE C.PHILLIPS, CSR

i------                                  OFFICIAL COURT REPORTER
             ---------------------------------
                                          272ND DISTRICT COURT
                                                                               36



       1         A.    No, sir.

       2         Q.    What are you doing?
}      3 A. Inventory, we're just going through and making a

       4     list of all the items that are in the vehicle so that we

       5     can show that this is what was present in it when it was

       6    picked up by the wrecker.

        7        Q.    The -- we're having some computer problems over

        8   here, so we're going to go get a replacement and then

        9   watch the video.       Okay?

      10         A.    Yes, sir.

      11         Q.    After the arrests were made, did -- did you and

      12     other officers engage in an inventory search like you're

      13     talking about to document all the property that's in there

J     14     to protect you and protect Mr. Greer?

      15         A.    Yes, sir, we did inventory the vehicle.
}     16         Q.    And describe for me how that works.

      17     Procedurally, how do you go about doing an inventory

      18     search.

      19         A.    We have a specific form that the Department has

      20     that as we go through and inventory the vehicle, items

      21     that are found in it are listed on it.         We also have a

      22     description of the vehicle to include the tag number and

      23     the color, who was operating the vehicle at the time.

      24         Q.    Now, would it be correct in saying because this

      25     is an inventory and not an evidence search, y'all's

                                     DENISE C.PHILLIPS, CSR
}--~-~- - - - - - - - - - - - - --------~~-~-~-~-~~~-r~~~-~-~T~~~-~-~~~~------------1-----------
]                                                                                37



l       1      policies limit you to, like, the passenger compartment,

        2      the trunk, the glove box, under the hood.        You can't
J       3      starting ripping seats out or anything like that?

]       4          A.      That is correct.

        5          Q.      Okay.   Did you participate in the inventory

}       6      search on the Defendant's truck?

        7          A.      Yes, I participated in the inventory.
J       8          Q.      Describe for me and describe for the jury the

lj      9      condition of that truck and what it looked like, you know,

       10      when you started getting in there looking through it?

~      11 A. It's a small truck, kind of an extended-cab Ford

       12      Ranger pickup; so, it's not a large passenger compartment.
J
       13      And there was a lot of items that were stacked up in

J      14      there.

       15          Q.      Let's start, first of all, with the bed of the
J      16      truck.     What kind of stuff was in the bed of truck?

       17 A. I can remember a power winch, seems like pieces
J
       18      of metal, various, I think, tools, such as that.

J      19          Q.      Okay.   In the cab of the truck      is it       is

       20      that like a full-sized backseat or what's the
J
       21          A.     No,   it's a small compartment.    I can't remember

J      22      if it had jump seats or a small fold-down bench, but it's

       23      just a small extended area behind the seats in the
J      24      vehicle.


~      25          Q.     What kind of items did you find in the cab of the

                                DENISE C.PHILLIPS, CSR

J---~------
                                OFFICIAL COURT REPORTER
              ~----~~----------2-7 2-ND-DTSTRTCT-COURT--------------------- ----------




}
                                                                                                   38



lJ-                1          truck?   What kind of condition was the cab of the truck?

                   2              A.    All kinds of clothing,       just various items, a
J                  3          cane, a bag that had a lot more clothing in it.


~
                   4              Q.    Now, at one point -- well, let me back up a step.

                   5          You're doing the inventory yourself, right?

~                  6 A. I'm one of the ones doing the inventory, yes.

                   7              Q.    You described that you found a bag with some
1                  8          clothing in it, right?

~                  9              A.    Yes, sir.

                 10               Q.    The clothing that was in that bag, did it appear
~                11           to belong to Mr. Greer or Ms. Campbell?

                 12 A. It appeared to belong to Ms. Campbell.
J
                 13               Q.    Why do you say that?

~                14               A.    Most of it was women's clothing, and it was very

                 15           small.

                 16               Q.    Okay.    And Ms. Campbell is a little girl, right?

                 17 A. Yes, she's very petite.

                 18               Q.    With regard to the -- well, did Ms. Campbell, for

                 19           example, did she have a purse in there?

                20                A.    Yes.

                21                Q.    So, it would be fair to say that some of the

                22            stuff      some of the items that were in the cab of the

                23            truck clearly were associated with Ms. Campbell, right?

                24                A.    Yes, sir.

                25                Q.    And others were clearly not.       Would that be fair?

                                                      DENISE C.PHILLIPS, CSR

l   ---· ·----· ---- -·--
                                                      OFFICIAL COURT REPORTER
                                                                   CT-COUR T
                            ---------------------~----2-72.:Nn-rrrsTRI       --------------------------~   ------·-----·-----·
l                                                                           39



l      1          A.     Yes, sir.

       2          Q.    At one point, did you recover a -- a large black
J      3    leather jacket?

1
cJ
       4          A.     Yes, sir,   I did.

       5          Q.    And describe for me where that was in the truck.

~      6 A. It was in the back compartment area behind the

       7    seats,     just laying with the rest of the items that were
J      8    back there.

J      9          Q.     Okay.    Was it buried under a bunch of stuff or

      10    mixed in with Ms. Campbell's stuff or in her bag of
u     11    clothing or anything like that?

      12 A. It was laying out there with the rest of the
n
c.l
      13    items that were there.

~     14          Q.     Okay.

      15 A. It was not in the bag of clothing.
~     16          Q.    While you were doing the inventory search, did


~     17    you        did you pick up that jacket?

      18          A.    Yes, sir, I did.

u     19          Q.    Did you notice anything about it when you picked


~
      20    it up?

      21 A. It seemed a little bit heavier on one side than

J     22    the other.

      23          Q.    Okay.    What did you do after you noticed that it
~     24    was heavier?

      25 A. I checked the pockets of the jacket.
J
                                     DENISE C.PHILLIPS, CSR
j. -- --------- ---------------      OFFICIAL COURT REPORTER
                                      272ND DISTRICT COURT


:]'
l                                                                                         40



l                1          Q.     When you checked the pockets, what did you find?

                 2 A. I found a small .22 revolver in the pocket.
l                3                        MR. CALVERT:      May I approach the witness,

                 4     Judge?
J
                 5                        THE COURT:      You may.
    j            6          Q.   (By Mr. Calvert)        I'm going to show you what's been

                 7     marked for identification purposes as State's Exhibit 10
1                8     and ask you do you recognize that?

                 9          A.     Yes, sir, I do.
    J
                10          Q.     And is this the jacket that you pulled out of the
    ~           11     Defendant's truck?

                12          A.     Yes,   sir, it is.
    J
                13          Q.     And is it in the same or substantially the same

    ]           14     condition today as it was when you pulled it out of the

                15     truck that day?
    J
                16          A.     Yes,   sir, it is.

    ij          17          Q.     I'm now going to show you what's been marked for

                18     identification purposes as State's Exhibit 11 and ask you

    ~           19     if you recognize that?

                20          A.     Yes,   sir, I do.

                21          Q.     Is that the pistol that you pulled out of State's

                22     Exhibit No. 10?

                23          A.     Yes,   sir, it is.

                24          Q.     And is that in the same or substantially the same

                25     condition as it was when you found it?



    I.
.                                                         DENISE C.PHILLIPS, CSR
                                                          OFFICIAL COURT REPORTER
         . -------- ···- ----- ----------------------------~7 2ND DISTifiCT-COURT
0                                                                                            41



0       1        A.      Yes/ sir.

        2                          MR. CALVERT:     Judger we would offer State's
0       3    Exhibits 10 and 11.          Defense counsel has previously had an


0       4

        5
             opportunity to look at each of these.

                                   (State's Exhibit Nos. 10-11 1 Jacket and .22

0       6                          Pistolr offered.)

        7                          MR. GRAY:    No additional objections other
0       8    than what we talked about earlier             1   Judge.

0        9                         THE COURT:     Thank you.         That will be

       10    admitted.

0      11                          (State's Exhibit Nos. 10-11 admitted.)


0      12

       13    step down?
                                   MR. CALVERT:     Your Honor/ may the witness



0      14                          THE COURT:     Yesr   he may.

       15        .Q.   (By Mr. Calvert)         Can you come down here/ Terry?
0      16        A.      (Witness complied.)

0      17        Q.      NOW   1   this jacket and this pistol -- I'm going to

       18    take this -- I've had Ernie check it and make sure it's

0      19    not loaded.

       20                          It's not loaded/ right?
0      21        A.      That's correct/ sir.

0      22        Q.      Where was this in this jacket?

       23 A. It was in this pocket.
0      24        Q.      Okay.       Now/ I notice on State's 10           1   the jacket/

0      25    there's a big rip at the bottom of this pocket.                       Is
                                         DENISE C.PHILLIPS       1   CSR
-Q-------- ----·---------------0-~-~-~~~~~T~~~-~~T~~~~:~-E_R               ----------------1-------




0
0                                                                                   42



        1    that -- if you put something in there,            is it going to

        2    eventually come out of the bottom?

        3         A.     No, sir.

                         Okay.     What's poking out there?
0       4

        5
                  Q.

                  A.     This is the pocket itself on the inside of the

0       6     jacket.

        7         Q.     Okay.     So, it's just the exterior that's ripped
0       8    and not the interior?

0       9         A.     Yes, sir.

                                        Thank you, sir.      Have a seat.
       10         Q.     All_ right.

0      11         A.      (Witness complied.)

       12         Q.     A silly question, Terry, but State's Exhibit
D      13    No. 11, is that a firearm?

0      14         A.     Yes, sir, it    is~

       15                        MR. CALVERT:     Judge, I think we're going to
0      16    go ahead and publish State's No. 3.


D      17

       18
                                 THE COURT:

                                 MR. CALVERT:
                                                Has that been admitted?

                                                  It has, Judge.

0      19                        THE COURT:     All right.

       20                        {State's Exhibit No. 3, video, published.)
0      21         Q.    (By Mr. Calvert)       Terry, !.know it's kind of hard

0      22    to see in the courtroom, but right there (indicating), is

       23    that the Defendant?
0      24         A.     Yes, sir, it is.


0      25         Q.     What is he wearing?

                                              DENISE C.PHILLIPS, CSR
                                              OFFICIAL COURT REPORTER
    ---- - - - -----------------------------272Nn-nrsTRICT-CC:51.JRT___________________ ---------------
n                                                                             43



o. ,     1

         2
                     A.

                     Q.
                          Wearing a tank top and camouflage pants.

                          Okay.   That's February, right?

D        3           A.   Yes, sir.

                     Q.   I notice a lot of you guys were wearing jackets
0        4

         5    that day; is that right?

0        6           A.   Yes, sir.

         7           Q.   Was the Defendant wearing any kind of jacket at
0        8    all when y'all took him into custody?

0        9           A.   No, sir.

        10           Q.   Okay.   Where are you?    Are you in the video right

0       11    now?

        12 A. I'm on the passenger side?
0       13           Q.   You're right over in here      (indicating)?

0       14           A.   Yes, .sir.

        15           Q.   Okay.   What's going on right here?
0·-
        16           A.   At this pod:·n.t, they're getting everybody secured.


0       17           Q.   Was Ms. Campbell -- was she in the front in the

        18    passenger seat?

0       19           A.   Yes.

        20           Q.   Okay.   The -- would it be fair to say so we don't
0       21    waste a lot of the jury's time -- the next, you know, 15,

0       22    20 minutes of this video is just kind of this,         right?

        23           A.   Yes, sir.
0       24           Q.   It's just y'all walking around --


0       25           A.   Yes, sir.

                                       DENISE C.PHILLIPS, CSR
0------------ - ----------------------0~-~~~~~~T~~~~-~T~~-~~~~-E_R
                                                                 _______________ ------~-



0
n                                                                                 44



0--    1        Q.   -- doing stuff with the truck,           right?

       2       A.    Yes,    sir.

0      3        Q.   All right.           Now, right here   (indicating), who's

       4    that that we're looking at the back of?
D      5       A.    That's Ms. Campbell.

0      6        Q.   Okay.     Now,       I notice on here she's wearing a

       7    coat, right?
0      8        A.   Yes,    sir.


0      9        Q.   Who's that talking with Ms. Campbell?

      10       A.    That's Investigator Ledesma.

0     11        Q.   Rick Ledesma?

                A.   Yes,    sir.
0     12

      13        Q.   Is he another Sheriff's deputy?

0     14       A.    Yes,    sir.

      15        Q.   Now, Terry, where are you right now?              Is this the
0     16    point in time where y'all are inventorying the truck and


0     17

      18
            seeing what's all in there?

               A.    Yes,    sir,   it is.     And I am on -- still on the

0     19    passenger's side right there          (indicting).

      20       Q.    Is that you standing basically right inside the
0     21    open passenger's door?

0     22       A.    No,    I'm standing more toward the back here.           I

      23    just set a case of some kind up on the side of the truck
0     24    and opened it to look inside it.


0     25       Q.    Okay.

                                      DENISE C.PHILLIPS, CSR
-0~--- ----~-- ---------------- ~-~-~~~~~T~~~~~T~~~~~~~-R--~---_-~---~- -~~--~-
                                      0




Ll
D                                                                                45



0       1 A. I'm got a dark jacket.        That's me walking --

        2         Q.     That's you walking right there       (indicating)?

D       3         A.     Yes, sir.


0       4

        5
                  Q.     What are you holding up right there?

              hard to see on here, but --
                                                                         I know it's



0       6 A. I believe I'm holding up the black jacket.

        7         Q.     Okay.
0       8         A.     That's what it looks like.        Yes,   sir.

0       9         Q.     Would that be the point in time when you pulled

       10     that out of the truck and started going through the

0      11     pockets?

                  A.     Yes, sir.
0      12

       13         Q.     Now, right there, was that your hand that we saw

0      14     reach up on top of the truck?

      15          A.     Yes, sir, it was.
0     16          Q.     What was that?


0     17

      18
                  A.     That was the pistol I found.

              the roof of the truck for safekeeping.
                                                             I was setting it on



0     19          Q.     Okay.     So,   that was -- was that literally the

      20      moment when you found that gun and pulled it out of that
0     21      jacket that you were holding up?

D     22          A.     Yes, sir.

      23          Q.     okay.     Now --
0     24                         MR. CALVERT:   M~y   I approach the witness,


0     25      Judge?

                                   DENISE C.PHILLIPS, CSR

-8--------                         OFFICIAL COURT REPORTER
             -----------------z72ND-DrSTRTCT-COURT ________________,



0
[J                                                                                                    46



0           1                          THE COURT:        Yes, sir.

            2           Q.   (By Mr. Calvert}           I'm going to show you            -~well,

0           3     let me show you State's Exhibit No. 11 again.                          Now, this

            4     is that gun we just saw you take out of the jacket and put
D           5     on the truck, right?

0           6           A.      Yes, sir, it is.

            7           Q.      Now, I notice that it's got some                      appears to be
0           8     powder kind of all over it.                 Can you tell me what that is?

0           9           A.      That is part of the fingerprinting process.                         It's

          10      some residue left from it.

0         11            Q.      Did you and other officers try to lift

          12      fingerprints off that weapon to see if there were any
0         13      there?

0         14            A.      Yes, sir, we did.

          15            Q.      Let me back up for a step.                You watch TV, right?
0         16            A.      Yes.


0         17

          18      right?
                        Q.     And "CSI" is exactly how it is in real life,



0         19            A.      No, sir.

          20            Q.     No.     With regards to fingerprints,                is it -- is it
0         21      easy, or is it even common to actually find fingerprints

0         22      on something like a gun?

          23 A. It's common to find maybe little partial pieces.
0         24            Q.      Let me clarify what I'm talking about.                      That was


D         25      a bad question.

                                               .DENISE C.PHILLIPS, CSR
fl . ·                                                  OFFICIAL COURT REPORTER
t:J __________ ---- -------------------··-----------------z72ND-DI STRTCT-COURT ________________________ -------------------


D
0                                                                             47



0      1                        Is it common to find actually usable

       2     identifiable prints on a gun?
0      3         A.     No, sir, it's not that common.


0      4

       5
                 Q.

                 A.
                        Okay.

                        Correct.
                                 Even if people are touching it?



0      6         Q.     Did you attempt to find usable fingerprints on

       7     State's Exhibit No. 11?
0      8         A.     Yes, sir.

0      9         Q.     And were there any usable prints at all of

      10     anybody on there?

0     11         A.     No, sir, there were no prints on there that could


0     12

      13
             be identified.

                 Q.     Okay.    Now, when y'all were going through -- when
[j    14     y'all were going through the truck, you told me earlier

      15     that-Ms. Campbell had a bag of clothing, like a duffle bag
0     16     full of her clothing in there, right?

0     17 A. Correct.

      18         Q.     And when you're inventorying something like

0     19     clothing, do you also go through the pockets and see

      20
0     21
             what's all in that clothing?

                 A.     Yes, sir.

0     22         Q.     Did you do that in this case?

      23         A.     Yes, sir.
0     24         Q.     When you were going through Ms. Campbell's


0     25     clothing

                                     DENISE C.PHILLIPS, CSR
-8------~-                           OFFICIAL COURT REP__::O::_:_R.:_:T~E~R~---------I---------
                                      272ND DISTRICT COURT


D
0                                                                                                                        48



0       1

        2        Judge?
                                              MR. CALVERT:                 May I approach the witness,



0       3                                     THE COURT:               Yes, sir.

        4                Q.     {By Mr. Calvert)                     I'm first goirig to show you what
fJ      5        has been .marked for identification purposes as State's

0       6        Exhibits 4 through 9 and ask if you recognize those?

        7                A.        Yes,       sir.        No. 4 is the jacket.                           No. 5 is a
0       8        close-up of the pocket, the torn pocket.                                                No.   6 is a

0       9        photograph of the pistol.                               No. 7 is a photograph of the

       10        bed of the pickup and items in it.

0      11                Q.        And then we'll start with these.                                       Are all of


0      12

       13
                 these -- well, actually are all of these,

                 4 through 9 -- excuse me -- are all of them fair and
                                                                                                         5 through 9



0      14        accurate depictions of what y'all were photographing out

       15        there as you were doing the inventory?
0      16                A.        Yes,       sir, they            ar~.



0      17

       18        Exhibits 4 through 9.
                                              MR. CALVERT:                 We would offer State's



0      19                                     {State's Exhibit Nos. 4-9, Photographs,

       20        offered.)
0      21                                     MR. GRAY:             No objection.

0      22                                     THE COURT:               No further objection.                     Those

       23       will be admitted.
0      24                                     (State's Exhibit Nos. 4-9 admitted.)


0      25                Q.     {By Mr. Calvert)                    Now, these photographs, some of

                                                          DENISE C.PHILLIPS, CSR
B----------                                               OFFICIAL COURT REPORTER
                                                                              ______________
              -·-----------------~2,-=7::-:2=-=N:-.:.n=--=n-==I:-:s=T=Ro-cio:-c=T=---==c:-oo-.:cuo-=RT




0
0                                                                            49


       1     these are just kind of like the stuff you talked about in
D-
'.

       2     the bed of truck and that gun, State's Exhibit No. 11, the

0      3     jury has already seen, right?


u      4

       5
                 A.

                 Q.
                       Correct.

                       The -- I want to talk about State's Exhibits 8

0      6     and 9.   First of all, State's Exhibit No.    9,    is that a

       7     pair of blue jeans?
0      8         A.    Yes, sir, it is.

0      9         Q.    And did that come out of the duffle bag that

      10     contained Monishia Campbell's stuff?

0     11         A.    Yes, sir, it did.


0     12

      13
                 Q.    And State's Exhibit No. 8, is that a close-up of

             that same pair of jeans?

0     14         A.    Yes, sir, it is.

      15         Q.    Now,    in the pocket of this pair of jeans, did
0     16     y'all find a bullet?


0     17 A. Yes,    sir, we did.

      18         Q.    And is the bullet that you found in State's

0     19     Exhibit -- in those jeans, is that shown in State's

      20     Exhibit No. 8?
0     21         A.    Yes, sir, it is.

0     22         Q.    And what type of bullet was that?

      23 A. It's a .22 long rifle.
0     24         Q.    Okay.    Now, let me back up for a minute because

      25     you said that -- you said in almost 30 years of law
D-                                  DENISE C.PHILLIPS, CSR

B~--------
                                    OFFICIAL COURT REPORTER
                                                                --------------- ----------
                      ---------2-72ND--DrSTR.tCT-CbURT


0
0                                                                                          50




0          1       enforcement, you have some familiarity with firearms; is

           2       that fair?
0          3             A.    Yes.


ll         4

           5
                         Q.    Now, you said that bullet that was in those jeans

                   is a .22, right?

0          6             A.    Correct'~,
                                            \



           7             Q.    And this is a .22, right?
0          8             A.    Yes, sir.

0          9             Q.    So, does that bullet go with this gun?

         10              A.    No, sir, it does not.

0        11              Q.    Why not if they're both .22s?          Explain that to

                   the jury.
 0       12

         13              A.    The bullet that we found is a .22 long rifle,

·0       14        which is a different round.
                     -
                                                         The pistol is chambered only

         15        for .22 short.       The .22 short round is substantially
 0       16        shorter.     The .22 long rifle, if it's put in the cylinder

 0       17        of this, it's too long and sticks out a little bit -from

         18        the end of the cylinder.

 0       19                           THE COURT:      Do you mind checking that in the


u        20

         21
                   presence of the jury to make sure it's clear?

                                      MR. CALVERT:      We've done it twice.      But we

0        22        can do it again.

         23                           THE COURT:      I like to do it in front of the
0        24        jury.


D        25                           (Witness checking weapon.)

                                                DENISE C.PHILLIPS, CSR
 n ---------·-
·o·--·                                          OFFICIAL COURT REPORTER
                 ----:--··--------------~-------2-7~ND-DISTR]:CTCOURT----------------·----·--·   ------·-----------



u
0                                                                                                                  51



0           1                              THE WITNESS:            Yes,     sir.

            2                              THE COURT:           Okay.

0           3             Q.    (By Mr. Calvert)              With regards to the difference


u           4

            5
                    between .22 long and .22 short, you said if you put a

                    long rifle bullet like that one into that gun,                                  it would --
                                                                                                                .22




n           6       what would happen?

            7             A.       The end of it sticks out of the cylinder, and it
0           8       won't rotate.


0           9

           10
                          Q.       Okay.       I now want to show you three bullets that

                    I've ·marked for identification purposes as State's Exhibit

0          11       13, and I ' l l put these in the Baggie later.                              But do you


0          12

           13
                    recognize what these are?

                          A.       Yes,    sir.

0          14             Q.      And to be fair,             these are not the same -- they're

           15       not the actual bullet -- the single bullet that came out
0          16      of that pair of jeans,                  right?


0          17

          18
                          A.      No,     sir,    they are not.

                          Q.      Did we ask you to bring these up here

0         19       yesterday              or we asked the Sheriff's Office to bring


u         20

          21
                    them up?

                          A.      Yes,     sir, you did.

0         22              Q.      Are these the same type of bullet as the one that

          23       was in Monishia Campbell's jeans?
0         24              A.      Yes,     sir, they are.


0         25              Q.      And yesterday, did we actually -- did you witness



o~--   ------- -------------------------~~--0---=~-=~=~~~=~:-A""'~""'I=-~=~=~=~-~==TcR--~c:-=:~g:~E~--------------------
                                                     DENISE C.PHILLIPS,               CSR
                                                                                                                           ------------



u
0                                                                         52



0          1   us actually try to put those in this weapon?



n         2

           3
                   A.

                   Q.
                        Yes,    sir,   I did.

                        And will they fit in the chamber?


0         4

           5
                   A.

                   Q.
                        Yes,    they will fit in the chamber.

                        Could you fire this weapon with those rounds?

0          6       A.   No,    sir.

           7       Q.   Why not?
0          8       A.   The cylinder won't rotate into the proper

0        10
           9   position for it to fire because the end of the bullet

               sticks out and catches.
0        11        Q.   Okay.     So, these are too long?


0        12

         13
                   A.

                   Q.
                        Yes,    sir.

                        Now, with regards to the bullet in Monishia

0   ;
         14    Campbell's jeans, did y'all actually seize that and take

         15    it into evidence?
0        16        A.   No,    sir.

0       . 17       Q.   Why not?

         18 A. It wasn't illegal for Monishia Campbell to

0        19    possess that.


0        20

         21
                   Q.   Had the bullet that was in Ms. Campbell's jeans

               or any bullets that you found anywhere else in the -- in

0        22    the truck, had they been the same type of ammunition that

         23    goes with State's Exhibit No. 11, would you have kept
D        24    those?


D        25        A.   Yes,    sir.

                                       DENISE C.PHILLIPS, CSR
0-~---- -~---------                    OFFICIAL COURT REPORTER
                                        272ND DISTRICT COURT
n                                                                            53




0      1         Q.    Was the fact that it was a different type of

       2   ammunition a reason why you didn't keep it?

0      3         A.    Yes, sir.

                 Q.    And is it -- was it illegal at all for Monishia
0      4

       5   Campbell to have that?

0      6         A.    No, sir.

       7         Q.    Okay.
0      8 A. It was not.


0      9

      10
                 Q.    The       I'm now going to show you State's Exhibit

           No. 12, this is an envelope, but you know what's contained

0     11   in that envelope?

                 A.    Yes, sir, I do.
0     12

      13         Q.    And are those the .22 short bullets that were

0     14   actually loaded in State's Exhibit No. 11 when you found

      15   it?
0     16         A.    Yes, sir, they are.


0     17

      18
                 Q.

                 A.
                       Okay.

                       Yes, sir.
                                 So, it was loaded and ready to shoot?



0     19         Q.    Okay.     Are these in the same or substantially the

      20   same condition as they were when you pulled them out of
0     21   that gun other than the fact that they're now in the

0     22   envelope?

      23         A.    Yes, sir.
0     24                       MR. CALVERT:   We offer State's Exhibit 12,


0     25   Judge.

                                     DENISE C.PHILLIPS, CSR
-8-------_______________o~-~~~~A~T~~~~~T R~~~~~E~------,------
0
n
~-
                                                                                         54



0-~-     1                         (State's Exhibit No. 12, Bullets from

         2                         Weapon, offered.)

0        3                         MR. GRAY:     Would you open them?        I'd just


0        4

         5
                 like to look at the bullets themselves.

                      Q.   (By Mr. Calvert)      I've just handed you the contents

0        6       of State's Exhibit No. 12.          Are those the .22 short rounds

         7       that you found in the gun?
0        8            A.     Yes, sir, they are.


0        9

        10
                                   MR. CALVERT:

                                   MR. GRAY:
                                                     Any objection?

                                                 No objection.

0       11                         THE COURT:     Those will be admitted.

        12                         (State's Exhibit No. 12 admitted.)
0       13                         THE COURT:     State's 12 is admitted.

0       14            Q.   (By Mr. Calvert)      Terry, briefly

        15                         MR. CALVERT:.     May the witness step down for

0       16       a second?


0       17

        18            Q.
                                   THE COURT:

                           (By Mr. Calvert)
                                                  Yes, sir.

                                                 Terry, if you could come down

0       19       here.

        20            A.     (Witness complied.)
0       21            Q.     For folks that may not be very familiar with

0       22       firearms,    could you just describe for me in kind of

        23       laymen's terms how a revolver works?            And you can use
0       24       State's Exhibit 11 if you need to to kind of demonstrate.


0       25            A.     Yes, sir.· Once again          again,

                                         DENISE C.PHILLIPS, CSR
                                                                     I'll go through



B-----------                             OFFICIAL COURT REPORTER
               ---------------------272ND-D'I-S'l'R"ICT-C"'O'...U""'R""T"---~~----~--·----~·-



D
                                                                                  55
[J
        1   and show that it's empty.     The cylinder is empty.           Bullets
D---
        2   will go into the cylinder in these different holes that

0       3   you see, and they sit there.

        4                   Whenever you pull the trigger on this -- and
0       5   it's empty obviously--- the hammer comes back,           The

D       6   cylinder rotates into    positi~n   to put a bullet underneath

        7   it, and the hammer goes so far back, and.then it will snap
0       8   forward and the firing pin -- this little thing on'the


0       9

       10
            trigger (indicating)

            -to go off.
                                    -- will impact the round causing it

                          The bullet will then exit the     ba~rel    in

0      11   whatever direction you have it pointed.

       12                   And every time you cock it or pull the
0      13   trigger back, it will rotate up a     ne~   round into the

0      14   chamber.

       15       Q.     Now, you said earlier that these .22 long rifle
'0
----
       16   bullets are too long, and they don't          they'll stick out


0      17

       18
            the front end, right?

                A.     Yes, t-hey stick out the front of the cylinder

0      19   just a little bit._    As _you can see, there's some fairly

       20   close tolerance between the frame and t.he cylinder.            And
0      21   whenever it tries to rotate the nose of the bullet will
                    ,;/:
0      22   impact the frame causing it to riot rotate.

       23       Q.     And if you could come up here.     This right here
0      24    (indicating), is this one of the bullets that's in State's


0      25   Exhibit-No. 12 that was actually loaded in that weapon?

                                   DENISE C.PHILLIPS, CSR
o~-~--~~~~ ----~~------~---~~~~~~~T~~~~-~T~~~~:~~----------- - - - - - -

0
0                                                                                56



0--,
.:.;i
         1         A.    Yes, sir.

         2         Q.    And -- now, I'm going to show you one of the long
[]       3    rifle bullets.       Is that -- I mean,    is there a fairly

         4    substantial size difference,       length difference between
0        5    those two?

0        6         A.    Yes, sir, there is.

         7         Q.    And is that a problem with this ammunition going
0        8    in that weapon?


0        9

        10
                   A.

                   Q.
                         Yes, sir, it is.

                         Okay.     Thank you, sir.

D       11                       You can have a seat.

        12         A.    (Witness complied.)
0       13         Q.    Now, you said that -- you told the jury earlier

0       14    that the truck that the Defendant was driving was his,

        15    right?
~0      16         A.    Yes, sir.

,Q      17         Q.    Now, we can agree, right, that the -- the jacket,

        18    State's Exhibit No. 10, was not on the Defendant at any

0       19    point while y'all were out there,         right?

        20         A.    That's correct.
0       21         Q.    What was there about that jacket and the

0       22

        23
              circumstances -- I don't want you to go into what anybody

              said -- but about the circumstances of that jacket that

0       24    led you to conclude that that jacket belonged to the


d       25    Defendant as opposed to Ms. Campbell?

                                       DENISE C.PHILLIPS, CSR
_g_:_________ --------------------------0-~~~~~~~ I ~~~~~T~~~~:~-ER_____________________________._

D
0                                                                                  57



Q,     1           A.    The fact that the jacket is an extra large size,



n
       2      and that would be about the right size to fit the

-,·    3      Defendant, being quite a bit bigger than what Ms. Campbell


0      4

       5
              would wear.

                   Q.    Okay.     As I think you showed us in the video

1J     6      earlier, Ms. Campbell was already wearing a jacket, right?

       7           A.    Yes, sir, she was.
0      8                         MR. CALVERT:     I'll pass the witness at this

D      9      point, Judge.

      10                         THE COURT:     All right.    Cross-examination?
·o    11                         MR. GRAY:     Thank you, Judge.


0     12

      13      BY MR. GRAY:
                                          CROSS-EXAMINATION



[]    14           Q.    You actually assisted Deputy Ficke in the

      15      inventory; is that right?
D     16           A.    Yes, sir, that is correct.


0     17

      18
                   Q.    Okay.     And did he actually prepare a report

              separately from yours?          Do you know?

D     19           A.    Yes, sir, he did.        He did an inventory sheet.

      20           Q.    Okay.     And let's talk about that inventory sheet
0     21      a little bit.       You did not actually fill out that

D     22      inventory sheet; is that right?          That was Ficke; is that

      23      correct?
[J    24           A.    Yes, sir.


0
_ ;
      25           Q.    Okay.     Now,    I understand that the Prosecution had

                                          DENISE C.PHILLIPS, CSR
n
tl________                                OFFICIAL COURT REPORTER
             ---------------------2-7·2-NI:)".IJ:tST:R!cr.r-CbURT _________________     -----··----~




[J
n                                                                                 58



Q,          1   asked you as far as the vehicle -- who were you riding

            2   with actually whenever the vehicle was pulled over?
0           3 A. I was by myself.


0           4

            5
                    Q.    You were by yourself.      Okay.

                                  And so, the vehicle goes a short distance,

0           6   would you agree with me, before it comes to a stop?

            7       A.    Yes, sir.
0           8       Q.    Okay.     Now, were you actually watching, I guess,

0           9   your camera and your speedometer and,        I guess, things of

           10   that nature to see how fast he was traveling?

0          11 A. I didn't have a camera.     I wasn't in a marked

           12   unit.    I was a little ways behind, so I don't know what
0          13   speed it was.

0          14       Q.    Okay.     You in no way felt he was speeding in any

          15    way at that point?
l)        16       ·A.    From what I've seen on the video, no, sir.


0         17

          18
                    Q.

                    A.
                          How far back were you, I guess?

                          I may have been about a block or so behind

0         19    everybody else.

          20        Q.    Okay.    But you could, I guess, see from your
[}                                    H e.Vp ~ ·S ~-e.
          21    vantage point

~         22        A.    Yes, sir.

          23        Q.    -- the white vehicle pulling in front of him and
0         24    the stop and everything?


0         25        A.    Yes, sir.

                                       DENISE C.PHILLIPS, CSR

-0-~ -~   ---· ---------~------~~!~-~~~~-1-~~~~~T~~~~-~~~~-~-------~---                -------------



0
1                                                                           59



l      1       Q.   Okay.   And you didn't witness any type of a

       2   traffic violation or anything of that nature; is that
]      3   right?

}      4       A.   That is correct.

       5       Q.   Now you-all did not have a search warrant when

J      6   you actually inventoried that victim; is that right?

       7       A.   That is correct, sir.
]
       8       Q.   And, David -- I guess when you began your         se~rch,


]      9   he was in custody and in handcuffs; is that correct?

     10        A.   Yes, sir.
~     11       Q.   Okay.   And so,    it wouldn't really be possible for


~     12   him to get at any evidence or tamper with something or go

      13   for a knife or anything like that; is that right?

J     14       A.   That is correct, sir.

     15        Q.   And that's primarily the reason that you want to
J    16    secure -- secure the scene or secure whatever the area the

~    17    car is to make sure that the occupants are detained.

     18    They're handcuffed.      They're away from any potential

J    19    problem for law enforcement or the evidence; is that


~
     20    right?

     21        A.   Yes, sir.

1    22        Q.   Okay.   Now,    I know you indicated that it was an

     23    inventory-type search, and there is -- the Sheriff's

     24    Office does have a policy that you-all are to follow in

}    25    regards to that; is that correct?

                                   DENISE C.PHILLIPS, CSR
l------·---- ----------------0~-~~~~~~T~~~~-~T~~~g~~-E_R    ____________ -----:- ----·--------
]                                                                                                                  60



ll                1               A.     Yes,    sir.

                  2               Q.     Okay.      And you're familiar with that policy?
]
                  3               A.     Yes,    sir.

                  4               Q.     Prior to the actual searching of the interior, I
J
                  5        know that the Prosecutor had alluded or you had mentioned
}                 6        that the truck was sort of in disarray; is that fair to

                  7        say?
~                 8               A.     Yes,    sir.

1                 9               Q.     Okay.      So,    there was a lot of stuff in the

                10         backseat as well as the front or just primarily the back?
~               11                A.     Primarily the back, but there was stuff

~'              12         everywhere.

                13                Q.     Stuff everywhere.

I               14                               And did you have an opportunity to take any

               15          pictures; or to your knowledge, did anyone take any
J              16          pictures, I guess, of the interior of that cab and where

~              17          the different items were located prior to starting the

               18          search?

1              19                 A.     No,    sir.

               20                 Q.     Okay.      So,    can you remember precisely as to that

               21          black jacket, its location?

               22                 A.     Precisely in the back compartment where it was?

               23          No,    sir,   I cannot.

               24                 Q.     Okay.      Is it possible that some other clothes

               25          were on top or other items on top of the jacket as well?

                                                          DENISE C.PHILLIPS, CSR
     .                                                    OFFICIAL COURT REPORTER
I· - ·--- ·   --~--·--   --·------------·---------· ---·-·-------2-?2ND--rn-STRrCT-COT:JRT---·-------·-··-- ----------- ---- -------------
[J                                                                                                   61



            1 A. It's possible, sir.
D---
            2           Q.     Now,    I know you had indicated that you had -- you

            3     had lifted the jacket up, and it felt heavy, and that's --


0           4

            5
                  I guess, that's what clued you into the gun was in there,

                  and that's when you located the gun; is that right?

0           6           A.     Correct.

            7           Q.     Okay.     Was there any other identifying
0           8     information, driver's license, anything like that in the

0           9     coat?

          10            A.     No, sir, there was not.
.D        11            Q.     Okay.     Now, we talked a little bit about the


0         12

          13
                  report; but as the Prosecutor had indicated, the purpose

                  of the inventory report is to list all items in the

0         14      vehicle because if it gets towed away, you don't want to

          15      have a liability-type issue; is that correct?
.G        16            A.     Yes, sir.


0         17            Q.     Okay.     And that's why you go through,                 and you

          18      list everything that's -- that you find in the truck; is

0         19      that correct?

          20            A.     Yes, sir.
0         21            Q.     Okay.     Now,    I know you indicated that Officer

0         22      Ficke or Deputy Ficke,            I guess, had -- had actually filled

          23      out the report; is that correct?
0         24            A.     Yes, sir.
    1     25            Q.     Okay.     And then,      it's to be signed by the officer
[   1
                                                DENISE C.PHILLIPS, CSR
 \1                                                         OFFICIAL COURT REPORTER
.-t::J--- ---------------------------------------- ---- ------272ND-DI-STRTCT---coURT-----~------------ ----- ------------

0
                                                                             62



       1   doing the inventory and then the wrecker driver and then

       2    also the owner of the driver of the vehicle when feasible;

       3    is that right?

       4        A.    Yes, sir, I believe that's correct.

       5        Q.    Okay.     And have you reviewed that report at all,

       6    that inventory report?

       7        A.    Not recently, sir.

       8        Q.    Okay.

       9                      MR. GRAY:     May I approach, Judge?

      10                      THE COURT:     Yes, sir.

      11        Q.   (By Mr. Gray)     Just in all fairness,      I don't want

      12    to -- if you haven't looked at it,           I want to give you an

      13   opportunity to.       Kind of focusing in on the bottom there

      14    as far as the signatures.         It does have Deputy Ficke's --

      15        A.    Yes, sir.

      16        Q.    -- signature.        Okay.   And then, we also have the

      17   wrecker driver; is that right?

      18        A.    Yes,    sir, we do.

      19        Q.    Okay.     And then -- but we don't have any type of

      20   signature from Mr. Greer; is that correct?
1
      21        A.    That is correct, sir.

}     22        Q.    Okay.     And you didn't sign the form because you

      23   didn't actually fill out the form; is that right?
J     24        A.    That is correct.

}     25        Q.    Now, the reason that you have the vehicle towed

                                     DENISE C.PHILLIPS, CSR
~-···_· ___________________________o_~-~~~-~~~I~~~~~T~~~~~~E__R________________________
1                                                                                  63



l-.        1   and -- and,   therefore, you have to inventory it to make

           2   sure, you know, nothing comes up missing,          is because
}          3   there's no one there to drive the vehicle away; is that


}          4   right?

           5         A.   That is correct, sir.
n
:J         6         Q.   So, there's certain situations, though -- I know

n          7   all law enforcement makes a lot of alcohol-related arrests
u          8   in this towp; is that fair to say?

           9         A.   Yes, sir.
u
          10         Q.   Okay.   That there are times where we may have an

~         11   intoxicated driver,    someone you believe to be intoxicated


~
          12   who may have a passenger who's not; and you'll let that

          13   person drive the vehicle; is that correct?

u     '   14         A.   Yes, sir, I have seen that.

          15         Q.   Okay.   That wasn't the case here because Monishia
~-         )


          16   was also placed under arrest; is that right?


~         17 A. That's correct, sir.

          18         Q.   But there has been opportunities where you've

~         19   allowed folks to call a loved one or primarily if it's a

          20   college student, their parents,       something of that nature
}
          21   to allow them to come get the gun -~ the car; is that

J         22   correct?

          23 A. I've seen it happen, yes, sir.
~         24         Q.   But that didn't happen in this case,         though, did

n         25   it?
u
r- - - - · - - _____________________  DENISE C.PHILLIPS, CSR
                                      o_""'!!~-~-~~~r~~~-~-~T~~~-~~~-E_R_______________ -------------·

}
                                                                              64



      1        A.     No, sir, it did not.

      2        Q.     And I know the Prosecutor has already talked

      3    about this .22 shell that was found in the -- I guess it

      4    was a pair of jeans; is that right?

      5        A.     Yes, sir.

      6        Q.     And those were size 5?

      7        A.     Yes,    sir.

      8        Q.     Now, are there -- I know there's talk -- he

      9    talked about and you talked about the .22 short and the

     10    . 2 2 long rifle.     Is there also, though, a      .22 long --

     11        A.     Yes, sir.

     12        Q.        shell?

     13                       Okay.   And where does that fall,     I guess

     14 A. It's between the .22 short and the .22 long

     15    rifle --

     16        Q.     All right.

     17 A. -- size-wise.

     18        Q.     And so, you indicated -- and did you -- you did

     19    actually try to place the .22 long rifle shell in the

     20    in the chamber of this particular gun; is that          righ~?


     21        A.     We did with counsel, yes.

     22        Q.     Okay.     And then -- and we won't do it in front of

     23    the jury, so we're not loading the pistol in the

     24    courtroom, but fair to say it wouldn't rotate?

     25        A.     Correct.

                                      DENISE C.PHILLIPS, CSR

~- - --~·- ~---------------------~---~~!-~-~~~~1-~~~~~~~:~g~~~-~~-------- -------
l
J
l                                                                              65



J_     1         Q.    Okay.      Now, you would agree with me it just

       2    protruded by a hair.        It wasn't by much; is that right?

J      3         A.   That is correct.

       4         Q.    Okay.      Would you, therefore, agree with me that a
J
       5     .22 long would likely fit in there,      in that particular

J      6    chamber as it would be a little bit shorter?

       7         A.    Yes, you're right.      It probably would.
l
J      8         Q.    Okay.      And as to that .22 caliber shell that was

       9    found in those size 5 jeans, that was not collected; is
J
      10    that correct?

J     11         A.    That is correct.

      12         Q.    Okay.      We have a photo of it, but we don't have
J
      13    the shell; is that fair to say?

J     14         A.    That's correct, sir.

      15         Q.    Okay.      And there's not really -- I tried to blow
~     16    it up.    There's really no markings or indications that I
                       .

~
                           ~.-.




      17    could see as far as a brand or anything of that nature.

      18    Is it at least possible that that could have beeR a .22

~     19    long, that shell?

      20 A. I don't believe it was, sir.
J
      21.        Q.    But is it possible?

~     22 A. I don't think so, sir.

      23         Q.   Why is that?

      24 A. I've had a lot of experience with .22s, and my

      25    personal belief is that it's a long rifle.

                                      DENISE C.PHILLIPS,   CSR

L- -· --- -------- -----------0~~-~~~~~~~g~~~T-~~~~~~!...-E._R   _________________ ------------


]
                                                                             66



l-     1         Q.    You'd agree with me, though,     that if we actually

       2    had it here, that would be the better option,         correct?

       3         A.    Yes, sir.

       4         Q.    That way we could try that particular shell

        5   ourselves?

        6        A.    Yes, sir.

        7        Q.    Now,    I know that you and the Prosecutor have

       8     talked and had taken a look at the pistol and tried the

        9    shells and things like that yesterday, but that pistol had

      10    never been         any kind of ballistics tests or anything

      11     like that; is that correct?

      12         A.    No, sir.

      13         Q.    I know you indicated it's a firearm,       but you

      14    don't, in fact,     know whether or not that pistol can fire a

      15     shell?

      16         A.    No, sir,    I have not tested that personally.

      17         Q.    Now -- and I know you've worked different crime

      18     scenes in your experience; is that correct?

      19         A.    Yes, sir.

      20         Q.    Anywhere from DWis all the way up to murder; is

      21     that fair to say?

      22         A.    Yes, sir.

      23         Q.    Okay.    Now -- and I understand that every

      24     every offense is different.      Every crime scene is

~     25    different.    But it is possible to swab certain types of

                                    DENISE C.PHILLIPS, CSR

~------- -------- ----------- ------------0~-~-;-~~~~±~~~~~T R~~g!~E~-------------- ____________

J
                                                                                                                    67
J
l-.          1      evidence and then have that sent off to the DPS lab to

             2      test for DNA; is that right?

J            3             A.      Yes,     sir.

             4             Q.      And I guess the way that it works is you have a
J
             5      piece of evidence, you know, potentially a knife or even a

J            6      gun in this particular case; and you could swab --

             7      potentially swab the different areas that you believe
J            8      would have likely have come in contact with a potential

             9      suspect's hands;             is that correct?
J
           10              A.      Yes,     sir.

~          11              Q.      And would you agree with me some of those key


~
           12       areas would be the trigger, the hammer and the handle?

           13              A.      Yes,     sir.
~-         14              Q.      Okay.       And so, it is at least possible to take a

           15       swab of those areas and then send that off to the DPS lab
~          16       and then get a known sample from various suspects; is that


~          17       right?

           18              A.      Yes,     sir.

J          19              Q.       For example, it would have been possible to at

:1     20    least get a sample from David                             Greer as well as Monishia;
d--------- ------------·-----------·---·----                                                   -----·------------·---- -----------------
           21       is that correct?

           22              A.      Yes,     sir.

           23                      And for that matt;:er any other potential suspects
J          24       that you may have had; is that right?

           25              A.      Yes,     sir.
J
                                                        DENISE C.PHILLIPS, CSR
~~-.                                                    OFFICIAL COURT REPORTER
d·--   -- ·-------- -----------·-------------------·-2-!J-2-NB-B±·S'P-R± G-'I'--C0HR'1'-----------------------------· -----------------------


J
l                                                                             68



         1          Q.    Okay.   And then the DNA in your experience,

         2    whenever it is sent off to the lab, the crime lab, they
J         3   compare those to see if there's a match; is that correct?

         4          A.    Yes, that is correct.

          5         Q.    They can't always get a complete match.

          6   Sometimes they even get a partial match; is that right?

          7         A.    Yes, sir, I believe that's correct.

          8         Q.    Okay.   And so -- and the reason we do that is it

          9   can        it cannot only link a   p~rticular   suspect to a

        10    crime, but it can also potentially exclude those folks

        11    from the crime as well; is that right?

        12          A.    Yes, sir.

        13          Q.    That way you know that you're focusing in on the

        14    right person?

        15          A.    Yes, sir.

        16          Q.    Okay.   Now, no DNA swabs or any kind of DNA

        17    testing was done in the case; is that right?

        18          A.    That is correct.

        19          Q.    Now, there were also·-- and    ~-   and the Prosecutor

        20    had taken those shorts, the shells that were actually you

        21    believe were found in the gun and showed those to you; is

        22    that correct?

        23          A.    Yes, sir.

        24          Q.    Now, those shells, those were not swabbed in any


~       25    way and sent off for any kind of DNA testing either; is
                                          DENISE C.PHILLIPS, CSR
                                          OFFICIAL COURT REPORTER
l=-   - ---·-- -- ------------------'2-72NB--B-I-STR-IC::T-COURT- ------..,------- ·---·-------


J
                                                                             69
D
0--:        1   that correct?

            2       A.     That is correct.
[l          3       Q.     The Prosecutor had indicated that because there

            4   was dust on the pistol, that it had been tested for
D           5   prints; is that right?

0           6      A.      Yes, sir.

            7       Q.     And whether or not -- in your experience
0           8   sometimes we find prints, sometimes we don't.      In this


0           9   particular case, there were no latent print that was found

           10   and matched to David Greer; is that right?

0          11       A.     That is correct.

           12       Q.     Now, that initial printing and testing was not
0          13   done the month of this offense in February; is that

0
       \
     •i

           14   correct?

           15      A.      That is correct.
0          16       Q.     When was that actually done, the testing?


0          17

           18
                   A.

                    Q.
                           It was done last week.

                           Okay.   And was that at the request of the

0          19   District Attorney's Office?

           20      A.      Yes, sir.
0          21       Q.     Okay.   Now, you would agree with me that when

0          22   evidence is seized and it's bagged, we bag it so that

           23   potentially we don't have any kind of spoliation of
0          24   evidence as well as we don't want an officer's prints on


0          25   the gun, so to speak.      We want it preserved; is that

                                       DENISE C.PHILLIPS, CSR

-D~~ --·---------------- ---~-~~~~~~ I ~-~-~~-~T~~~~~~-E-R-----------------1------
                                       0




0
    n                                                                                     70



n.,         1     right?

            2          A.    Yes, sir.
    0       3          Q.    And,you'd agree with me that when a particular


    0       4

            5
                  piece of evidence is -- is taken and            b~gged,


                  it's handled the more unlikely it is to find a full latent
                                                                            that the more



    0       6     print because it can get smudged, and it just -- it hurts

            7     the quality of the evidence; is that fair to say?
D           8          A.    Yes, sir.

0           9          Q.    Now, the gun itself was -- was eventually dusted

           10     and printed last week.         Were the shells contained

    0      11     therein -- were they ever dusted or printed?


    0      12

           13
                       A.

                       Q.
                             No, sir.

                             Okay.    And it is possible to get potentially not

    0      14     a full print but at least a partial print from bullets; is

           15     that correct?
    0      16         A.     Yes, sir.

    0      17          Q.    Okay.    And bullets are a little bit different

           18    than the gun itself because if -- if the bullets were

    0     19     contained in the gun for a period of time, they're almost

          20     self-preserving in that they can't be tampered with
    0     21     because they're in the chamber; is that right?

0         22          A.     Yes, sir.

          23          Q.     Okay.    Now,    I know that you had indicated that
D         24     due to the size of that -- that coat being a large, a


0         25     large men's coat, that you did not believe that that

                                             DENISE C.PHILLIPS, CSR

0
.
                                             OFFICIAL COURT REPORTER
    ----- ·-·- ---- - · ---------·---·-·----2-7-2-ND-D±S'I'RIG-T-GOUR'I'-----~----------- - - - - - - - - - -



0
                                                                                71



l       1    belonged to Monishia; is that right?

        2           A.      That's correct, sir.
J       3           Q.      Okay'.   But when she was arrested and you can sort

        4    of see it,       I guess whenever she comes up to the patrol
J
        5    car -- it may have been when Ledesma was going to talk to

~       6    her.        I don't know.    But you saw in the video where she

        7    and that was Monishia that was right in front of the
:l      8    patrol car in the camera?

        9           A.      Yes, sir.
J
       10           Q.     Okay.     And she was actually wearing an over-sized

~      11    coat then as well, wasn't she?


~
       12           A.     Yes, sir.

       13           Q.     Okay.     And that coat looked like it was too big

~      14    for her as well; is that fair to say?
                                               I



       15           A.     Yes, sir.
}
       16           Q.     Okay.     And the Prosecutor's already mentioned it,


~      17    but just so the records clear, David Greer did not

       18    actually have that coat on his person at the time; is that

J      19    right?

       20
~
                    A.     That's correct.

       21           Q.     And nor did he have that gun on his person at the

~      22    time?

       23           A.     That's correct.

       24           Q.     So, there's a certain amount of speculation as to

       25    whose jacket and whose gun that was because you can't tell

                                         DENISE C.PHILLIPS, CSR

~-~-- _________ ------~------------0-~~~-~-~~~~±~~~~~T R~~g-~~;-E-R·-------------,--- _________
l                                                                                              72



l--
'     .
           1     us for sure that that was David Greer's jacket nor can you

           2     tell us for sure that that was his guni                 is that fair to
J          3     say?

           4            A.   That's correct.         That's fair.
u
           5            Q.   Okay.     Do you know, was the              was the gun -- was

1          6     it ever traced or tracked to see who the original owner

           7     was, do you know?
1          8 A. I do know that an ATF gun trace has been done on

           9     it.     There's been no result come back.
J
          10            Q.   Okay~     When was that performed or sent off,                I

~         11     guess?


~
          12 A. I believe it was last week, week before.

          13            Q.   Okay.     Is that -- and that's Alcohol, Tobacco and

J         14     Firearms,· right, ATF?

          15            A.   Yes, sir.
J         16            Q.   And they pretty much -- they keep all those types


~         17     of records and those types of things for guns and firearms

          18     that are soldi is that right?

J         19            A.   Yes.

          20            Q.   Because, really, the Federal deal you have to
J
          21     fill out that one-page Federal formi and that all gets

~         22     sent off to the ATFi is that right?

          23            A.   Yes, sir.
~         24            Q.   Now,    the vehicle that Mr. Greer was driving,

          25     that's actually registered to a Kenneth Greeri is that
J
                                                   DENISE C.PHILLIPS, CSR
~-                                                 OFFICIAL COURT REPORTER
!---------     - - - - - - - - - - - - - - - ------2-7.Z-ND -D-I-S-'I'-R-I-G-T-e0T:JRT--------------- - - - - - - -



J
0                                                                                                                73



0                     1             right?

                      2                    A.     Yes,    sir.

0                     3                    Q.     And so, that would be -- that would be David's


0                   ·5
                      4             dad,    n~t

                                           A.
                                                  a~ually

                                                  Yes,    sir.
                                                                 Davidi is that correct?



D                     6                    Q.     There was never a time where you had witnessed

                      7             David Greer saying "that's my gun" or anything like that,
0                     8             right?


0                     9                    A.     Where he said it was his gun?

                   10                      Q.     Yeah.

0                  11                      A.     No,    sir.

                                                          MR. GRAY:      I'll pass the witness, Judge.
0                  12

                   13                                            REDIRECT EXAMINATION


0                  14               BY MR. CALVERT:

                   15                      Q.     Monishia Campbell, that jacket that he was just
0                  16               asking you about,            she was wearing that when y'all first
                              ...   ·-·



D                  17               stopped them,         right?

                   18                      A.     Yes,    sir.

0                  19                      Q.     And like you said earlier, the Defendant was

                   20               wearing a tank top and was not wearing any jacket, right?
0                  21                      A.     Yes,    sir.

0                  22                      Q.     The    -~   oh, Counsel asked you a minute ago about

                   23               Deputy Ledesma going back and talking to Monishia Campbell
0                  24               at some point, correct?


0                  25                      A.     Yes,    sir.

                                                           DENISE C.PHILLIPS, CSR

0
··~~   .. ·--·   -----~----
                                                           OFFICIAL COURT REPORTER
                              -------~-~--~-----~-----------2-72ND--D ISTR 1-CT--COURT---~~-------------·---------- ------~----------
                                                                     '


0
0                                                                                                          74



0                 1

                  2
                               Q.     Now,    I don't want you to go into what Ledesma

                        told you and I don't want you to go into what Cqmpbell

0                 3     said, but after you found the gun in State's Exhibit


0                 4

                  5
                        No. 10, did Deputy Ledesma go back and have ·a conversation

                        with Monishia Campbell about it?

0                 6            A.     Yes,    sir.

                  7                           MR. CALV-ERT:      I ' l l pass the witness.
0                 8                                  RECROSS-EXAMINATION


0               10
                  9     BY MR.

                               Q.
                                    GRAY:

                                      Now, you had indicated that you were tracking a

0               11      little bit behind the rest of the units; is that fair to

                12      say?
0               13             A.     Yes,    sir.

0               14             Q.     And who w~s the actual aire~;jng officer?                      Was

                15      that Officer -..;. or Deputy Ficke? /,
0               16             A.     Yes,
                                               ~-·




                                              sir.


0               17

                18
                               Q.     Okay.     And so, you don't have any direct

                        knowledge as to why he had actually performed that traffic

0               19      stop; is that right?

                20
0               21
                               A.

                               Q.
                                      Why Deputy Ficke performed the traffic stop?

                                      Do you have any personal direct knowledge, not

0               22      what other officers may have told you or you may have

                23      heard on dispatch or anything like that, but do you have
0               24      any personal knowledge as to why Deputy Ficke had pulled


0               25      over Mr. Greer?

                                                     DENISE C.PHILLIPS, CSR
(1                                                   OFFICIAL COURT REPORTER
~k:J---~---~   ------- -~-------------~---.:._-~- ---2-7~2ND~-DI-S'I'-R-I-CI'--COUR~-----.- ---------~ --~---- -----------------

0
0                                                                             75



        1        A.     Yes,    I do.
D--
        2        Q.     And what is that?

R       3        A.     This was         we were stopping the vehicle to


0       4

        5
            execute the arrest warrants.

                 Q.     Okay.     And as to that arrest warrant, did you

0       6    just hear that over Dispatch, or how did that -- how did

        7    information come to you?
0       8 A. Investigator Ledesma had received information

-o      9   that Ms. Campbell and Mr. Greer were together in the

       10   vehicle and that they had warrants, and he checked records

0      11   and confirmed that there were arrest warrants outstanding

            for them.
0      12

       13        Q.     Okay.     That was Investigator Ledesma?

Di     14        A.     Yes, sir.

       15        Q.     Okay.     The actual vehicle itself, it had dark
0      16   tinted windowsi is that right?


0      17

       18
                 A.

                 Q.
                        I don't remember, sir.

                        Okay.     So, is it fair to say that       do you know

0      19   i f all the windows were open or closed,        or do you know?


0      20

       21
                 A.

                 Q.
                        No, sir,    I really don't remember.

                        If -- if the windows were, in fact, upi and they

0      22   were dark tinted windows, would you agree that it may be

       23   hard to see the occupants -- not that occupants were in
0      24   the vehicle but able to identify the occupants at least


0      25   from the side or the back?

                                        DENISE C.PHILLIPS, CSR

0~------- -----------------------0~~~-~~~~T~-~~~~T~~~~-:~_E_R_____________ -------------
.0
0                                                                                           75



0      1       A.      Yesr       I do ..

       2       Q.      And what is that?
0      3       A.      This was              we were stopping the vehicle to


0      4

       5
           execute the arrest warrants.

               Q.      Okay.         And as to that arrest warrantr did you

0      6   just hear that over Dispatchr or how did that -- how did

       7   information come to you?
0      8 A. Investigator Ledesma had received information


D      9   that Ms. Campbell and Mr. Greer were together in the

      10   vehicle and that they had warrantsr and he checked records

0     11   and confirmed that there were arrest warrants outstanding


0     12

      13
           for them.

               Q.      Okay.         That was Investigator Ledesma?

0     14       A.      Yes   1    sir.

      15       Q.      Okay.         The actual vehicle itselfr it had dark
0     16   tinted windows; is that right?


0     17

      18
               A.

               Q.
                       I don't remember 1 sir.

                       Okay.         So,    is it fair to say that                 do you know

0     19   if all the windows were open or closed                   1    or do you know?

      20       A.                sir 1   I really don't   rememb~r.
0     21       Q.
                       Nor

                       If -- if the windows were 1 in fact                    1   up; and they

0     22   were dark tinted windows/ would you agree that it may be

      23   hard to see the occupants -- not that occupants were in.
0     24   the vehicle but able to identify the occupants at least


0
.
      25   from the side or the back?

                                            DENISE C.PHILLIPS   1       CSR

_g_ ·---- --·-------------~!-~~-~~~~r~~~~~T~~~~:~E_R----------1---------
[J
0                                                                                       76



0.        1          A.    Yes, sir.

          2          Q.    Obviously, the front -- you don't generally have
D         3     the front windows tinted; and obviously, you could see the


0         4

          5
                persons in

                     A.
                              th~·interior;

                           Yes, sir.
                                                is that right?



0         6                       MR. GRAY:     I'll pass the witness.

                                  MR. CALVERT:      I'll pass the witness, Judge.
n         7

          8     We'd like him to be subject to recall, though.

0         9                       THE COURT:     All right.     You can step down.

         10     You're subject to recall.

0        11                       Let's take a ten-minute break, ladies and


0        12

         13
                gentlemen.

                                  {Jury retired.)

0        14                       {Short recess.)

         15                       THE COURT:     He's under oath.       I swore him in
0        16     earlier.     Go ahead.


0        17

         18
                                  MR. GRAY:     Mr. Greer, we've talked about,

                you know, your Constitutional right to testify; is that

0        19     correct?

         20                      THE DEFENDANT:       Yes, sir.
0        21                      MR. GRAY:     And you have a Fifth Amendment

u        22

         23
                right to testify, but you also have a Fifth Amendment

                right if you don't want to testify, you don't have to; is
0        24     that right?


0        25                      THE DEFENDANT:       Yes, sir.

                                         DENISE C.PHILLIPS, CSR
fl                                       OFFICIAL COURT REPORTER
-8----------~-- ~- ~------------~-------~--~--2~7-2-ND--D-I-S-T-R-IG-T-GOU-R-T----------------_- ------~--



0
f]                                                                             77



D-.     1                      MR. GRAY:    We talked about the good things

        2    and the bad things, the pros and the cons, to testifying.
D       3    If you testify, they get to hear your side of the story;


B       4

        5
             is that correct?

                               THE DEFENDANT:        Yes, sir.

0       6                      MR. GRAY:     But I've also advised you that

         7   the State can impeach you with any types of felonies,
D       8    convictions or any kind of crimes of moral turpitude, that

0      10
         9   could include misdemeanors; is that right?

                               THE DEFENDANT:        Yes, sir.

0      11                      MR. GRAY:    And is it your decision and your

             decision only to not testify in this case in the
0      12

       13    guilt/innocence?

0      1.4                     THE DEFENDANT:        Yeah, you advised me of
/.
       15    that.      So, yes, sir.
0      16                      MR. GRAY:     I advised you, but it's your

0--    17    decision.

       18                      THE DEFENDANT:        Yes, sir.

0      19                      MR. GRAY:     So, you do not want to testify;

       20    is that correct?
0      21                      THE DEFENDANT:        Yes, sir.

'0     22                      MR. GRAY:     Okay.

       23                      THE COURT:     Let me ask you:    Do you intend
0      24    to ask for sequestration should the situation present


0      25    it self?

                                        DENISE C.PHILLIPS, CSR

_Q_:___________ .______:___________~~~-~-~-~~~r.~g~!~T-~~~.~~~~--~------------·----------

0
0                                                                                   78



0-..    1                     MR. GRAY:    I don't think so, Judge.

        2                     THE COURT:       All right.       We ready to bring
0       3    the jury out?


0       4

        5
                              MR. CALVERT:

                              THE COURT:
                                                    Yes, sir.

                                               Bring them out.

0       6                     (Jury seated.)

        7                     THE COURT:       Everyone be seated.       Call your
0       8   next.


0       9

       10
                              MR. WARD:    State calls Rick Ledesma, Judge.

                              (Witness sworn.)

0      11                     THE COURT:       Have a seat.       Go right ahead.


0      12

       13
                                     RICARDO LEDESMA,

            having been first duly sworn, testified as follows:

0      14                           DIRECT EXAMINATION

       15   BY MR. WARD:
0      16       Q.    Would you introduce yourself to the jury, sir?
                                      -    .   -·


0      17

       18
                A.    Yes, sir.     My name is Ricardo Ledesma.            It's

            R-I-C-A-R-D-0 L-E-D-E-S-M-A.

0      19       Q.    Okay.    And how are you employed?

       20 A. I'm an investigator with the Brazos County
0      21   Sheriff's Office.

[J     22       Q.    How long have you been with the Sheriff's Office?

       23       A.   About 21, 21 and a half years.
0      24       Q.   Are you a certified peace officer?


0      25       A.    Yes, sir.

                                    DENISE C.PHILLIPS, CSR

0=------·--·--- -----------------~~~~~~~~I~~~~~T~~~~~~~~------------------               --------------



0                                                                                                    /
l                                                                                        79


J__          1       Q.   How long have you been a certified peace officer?
"       .


             2       A.   Approximately 34 years.

l            3       Q.   Okay.


~
             4 A. It'll be 34 years in January.

             5       Q.   And what's your current assignment with the

~            6   Sheriff's Office?

             7       A.   Criminal Investigator.
J            8       Q.   Okay.                 How long have you been there?


~            9       A.   Four years.

            10       Q.   What did you do before that?

J           11       A.   t worked with the Brazos Valley Narcotics Task
            12   Force.
J
            13       Q.   And how long did you do that?

J           14       A.   About 17 and a half years.

            15       Q.   Are you partners with Terry Young?
I~·
    .



            16       A.   Yes, sir.
                               -       ...



~
                                   ~




            17       Q.   Work pretty closely with him?

            18       A.   Yes, sir.

~           19       Q.   See his ugly face everyday?

            20       A.   Yes, sir.
~           21       Q.   Okay.                 I'll direct your attention to February

~           22   16th, 2012.                 Were you on duty that day?

            23       A.   Yes, sir, I was.
~           24       Q.   Okay.                What were you doing at approximately 2:00


~
            25   p.m. in the afternoon?

                                                    DENISE C.PHILLIPS, CSR

t~~------·--·-- -------------------~~~~~~~~-1-~-~~-~-~T~~~~~-~-=:~------------------ ---~--------~-
1                                                                                   80



l. ,    1         A.    At the time, we were driving back to the office,

        2    myself and Investigator Ware.
~
:I)
        3        ~Q.    Okay.     Why were you dbing that?
                                                                            I

        4         A.    We had gone out and checked some locations on

        5    some other -- follow-up on some other investigations.

        6         Q.    Okay.- Something happened that kept you from

        7    making it back to the office?

        8         A.    Yes, sir.

        9         Q.    What was that?

       10 A. I received a phone call from an informant.

       11         Q.    Okay.     And without going into what was said, what

       12    did y'all ultimately decide to do?

       13         A.    We started looking for           a vehicle   that we were

       14    told that someone was in it .
                                             .   -·
       15                       MR. GRAY:   Objection as to hearsay, Judge.

       16         Q.   (By Mr. Ward)     Okay.        Who were you looking for at

       17    the end of all this?

       18         A.    David Greer and Monishia Campbell.

       19         Q.    Okay.     And why were you looking for them?

       20         A.    Because they had outstanding
 i}
       21         Q.    Let me stop you real quick.

       22         A.    Yes, sir.

       23         Q.    Without going into the specifics of it, very bare

       24    bones, did they have outstanding warrants?

       25         A.    Yes, sir.

                                       DENISE C.PHILLIPS, CSR
 1---- -----•--------------------0~-~-~-~~~~r~~~~~T~~~~-~~-E_R       ___________ - - - - - -



  ]
                                                                                  81


l
        1         Q.     How did you know they had outstanding warrants?
;}
        2         A.     We checked through Dispatch.

        3         Q.     Okay.     Did you personally check through Dispatch?

        4         A.     Yes,    sir.

        5         Q.     Did you personally see the -- the        -~   so, you

~-      6   ' received first-hand information that they had open

        7    warrants?
1
u       8         A.     Yes,    sir.

        9         Q.     Okay.     Were you able to finally locate David

       10    Greer?

       11         A.     Yes,    sir.

       12         Q.     All right.      Was he with anybody else?

       13         A.     Yes,    sir.

       14         Q.     And who was that?

       15         A.     Monishia Campbell.

       16         Q.     Okay.     Now, were you in a vehicle with someone

       17    else?     Were you in a single vehicle by yourself when he

       18    was located?

       19         A.     No, sir, myself and Investigator Ware.

       20         Q.     So,    it was you and Ware in the vehicle?       I'm

       21    sorry.

       22         A.     Yes,    sir.

       23         Q.    Now, were you involved with the actual stop of

       24    Dave Greer and Monishia Campbell?

       25         A.    Yes, sir.

                                        DENISE C.PHILLIPS, CSR
~                                       OFFICIAL COURT REPORTER
~------·· - - - ··---·----~-~--------·-----'2-'72-ND-DI-SI¥R-I-e'I'-e8UR'I'----~------~- -----~----

]
                                                                              82



        1         Q.   Okay.     Where were you during the stop?

        2 A. I was in the vehicle at the very back.        I came in

        3    after -- right after the stop.

        4         Q.   Okay.     So, you di~n't re~lly se~ a~ythin~ i&a~

        5    happened during the initial moments of the stop?

        6         A.   Well,    I was right behind him before the vehicle

        7    actually stopped.

        8         Q.   Okay.

        9 A. I was a pretty good distance behind.

       10         Q.   Okay.     Now, February 16th, do you remember what

       11    the weather was like that day?

       12 A. I think it was cloudy, kind of cool.

       13         Q.   Do you remember what you were wearing?

       14        A.    Yes, sir.

                  Q.   What were you wearing?

       16 A. I was wearing a black -- it's what we call our

       17

       18    windbreaker-type jacket that has the "Agenda" markings on

       19    them, where you can flip them out and, you know,         show them

       20    the department.

       21        Q.    Okay.     Do you remember how Ms. Campbell was

       22    dressed that day?

       23        A.    Yes,    sir.

       24        Q.    Can you describe that for me?

      25         A.    She had on -- I believe it was a red shirt or

                                      DENISE C.PHILLIPS, CSR

~-·--------· ----------------~~~~~-~~~~-I-~-~~~-~T~-~-~-~:~_E_R_____________________ ----------
n
J--   --- -----                                   ----~---- -~~-----------8_3




           1      blouse and had on a camouflage jacket.

           2          Q.   Okay.   Now, during the stop, did you deal witp

           3      either Dave Greer or Monishia Campbell?

           4          A.   Yes, sir.

           5          Q.   And who did you deal mostly with?

           6          A.   Monishia Campbell.

           7          Q.   Okay.   Now, were the Defendant and Ms. Campbell

           8      ultimately arrested and taken into custody for the

           9      outstanding warrants?

          10          A.   Yes, sir.

          11          Q.   Okay.   And did you speak to Ms. Campbell during

          12      the arrest?
il.
u
          13          A.   Yes, sir,   I did.

          14          Q.   Okay.   Did you advise Ms. Campbell of her Miranda

          15      rights and rights under the Texas Constitution?

          16          A.   Yes, sir,   I did.

          17          Q.   Okay.   Now, without going into what was said, did

          18      Ms. Campbell continue to want to speak with you after you

          19      had advised her of her rights?

          20         A.    Yes, sir.

          21          Q.   Okay.   Have you dealt with Ms. Campbell before

          22      this particular arrest?

          23         A.    Yes, sir,   I have.

          24          Q.   Okay.   And without getting into the specifics,

          25      why have you dealt with her?

                                       DENISE C.PHILLIPS, CSR
·~ -"
I
                                       OFFICIAL COURT
                                                    .
                                                      REPORTER
' ------ ----- ~-------------·-----2-~-2-ND-IJI-S':P-R-I-G-T-80-UR'I'"-------------------~--- -~-------
0                                                                         84
Dall. "     1 A. Investigated another case.

         2       Q.   And is she a victim or a defendant in that case?
0        3       A.   She's a vic;tim.


0        4

         5
                 Q.   Okay.    Now, was     to the best of your knowledge,

             when you were speaking with her, were you speaking with

D        6   her right at the Ford Ranger; or did you take her

         7   somewhere else to talk to her?
0        8       A.   We talked to her briefly there by the Ford Ranger

D        9   and then walked her back to Sergeant Ballew's vehicle,

        10   patrol vehicle.
0       11       Q.   Okay.     Do you remember if anyone was called to


0       12

        13
             come pick up the vehicle that they were arrested in?

                 A.   Yes, sir.

0   ~
        14       Q.   Okay.     Is that just like a towing company?

        15       A.   Yes, sir, it's a towing --
D       16       Q.   Okay.    Now, when you need to tow a vehicle, what

0       17   happens once it's decided -- let me rephrase that better.

        18                    What happens to the vehicle once it's

0       19   decided that you need to tow it somewhere, and you're

        20   arresting everybody in the vehicle?
D       21       A.   Do an inventory.

0       22       Q.   Okay.    Did you conduct the inventory search?

        23       A.   No, sir.
0       24       Q.   What were you doing while that inventory search


0       25   was going on?

                                   DENISE C.PHILLIPS, CSR
-,Q _·· --- - - -------~--·-----~~-~.~~~~~T~~~-~~T~~~~~~~~--------- · - - - -

0
                                                                                 85



1          1 A. I talked to Monishia Campbell.
J --

           2          Q.   Now, at some point, while you were talking with

           3    Monishia Campbell, were you called over to look at

           4    something that had been found during the search?

           5 A. I don't think they called me.       I think I actually

           6    walked up.

           7          Q.   Okay.     And what did you see when you walked up to

           8    the Ranger?

           9          A.   They were talking about the -- found a gun in the

          10    jacket there.

          11          Q.   Okay.     And once you saw the gun and the jacket,

          12    what did you decide to do?

          13          A.   To ask whose jacket it was.

          14          Q.   All right.     And now, without going into what was

          15    said again, did you take the jacket and gun back to

          16    Ms. Campbell and continue investigating about who owned

          17    it?

          18 A. I took the jacket up.       I didn't take the gun.

          19          Q.   Okay.     What was her physical demeanor when you

          20    were investigating about who owned the jacket?

          21          A.   Talking about when I asked her about the jacket?

          22          Q.   Uh-huh.

          23          A.   She was almost like complete denial.

          24                       MR. GRAY:    Objection, Judge, as to hearsay.

          25                       THE COURT:    Sustain the objection.

                                         DENISE C.PHILLIPS, CSR

r-~----   ____ ------------------~~-~-~-~~~~~-~~~~~1: R~~~~~ER    _____   ------~---- __________

J
                                                                                86



L      1                      Ladies and gentlemen, disregard the last

       2    statement of the witness.

1      3                      Go right ahead.


~
       4        Q     (By Mr. Ward) What I meant to say was can you

       5    describe her        her demeanor?

~      6        A.    Okay.     Okay.     Yes, sir.

       7        Q.    How she --
~      8 A. It was more of a surprised look and just kind of


~      9    shook her head as no.

      10        Q.    Okay.

~     11        A.    That's the best way I can describe it.

                Q.    All right.        Now,    from the answers that -- that
~
      12

      13    she gave you,     again, without going into what was said, did

~     14    you go talk to Mr. Greer?

      15        A.    Yes, sir,      I did.
~     16        Q.    Okay.     And did you ask Mr. Greer if he owned the


~     17    jacket?

      18        A.    Yes,    sir.

~     19        Q.    What was his response?

      20        A.    He said it was not his.
~     21        Q.    Okay.     And from all the answers that -- that you

~     22    had received from talking to Ms. Campbell and Mr. Greer,

      23    who is it ultimately decided that was the owner in
~
j
      24    possession of that jacket and gun?


~
      25                      MR. GRAY:        Objection, Judge, that calls for

                                     DENISE C.PHILLIPS, CSR

~ ________ -~---·-·------------·-0~!-~~~~~~~g~~~TR~~~:~-E~-~-----·-~----- ___ :________ _
                                                                                                    87



         1      speculation:         That's also the purview of the jury.                    They

         2      make that decision.

         3                           THE COURT:      Well

         4                           MR. GRAY:      As to who's in possession.

         5                           THE COURT:       Backdoor hearsay,         so I ' l l

         6      sustain it.

         7           Q       (By Mr. Ward)         Let me -- who was ultimately                 ?

         8      arrested for possession of the gun that day?                       p}    ~t0-'
         9           A.      David Greer.                                    ~~f ~"" l
        10                           MR. WARD:      Pass the witness, Judge.

        11                                    CROSS-EXAMINATION

        12      BY MR. GRAY:

        13           Q.      Now, you indicated that you received a call

        14      describing,        I guess,    the vehicle as well as Mr. Greer; is

        15      that correct?

        16           A.      Yes,    sir.

        17           Q.      Okay.     And was -that an anonymous call?

        18           A.      No,    sir,    it was from an informant.

        19           Q.      An informant?

        20           A.      Yes,    sir.

        21           Q.      Okay.     And can you give us a name of the

        22      informant?

        23           A.      No,    sir.

        24           Q.      Does Dispatch have any type of a link or listing

        25      as to that person so that if we needed to we could

                                                     DENISE C.PHILLIPS, CSR
j                                                    OFFICIAL COURT REPORTER
~- --··---- ---- -·-· -·- --··------·-------------2-72ND--DISTR-ICT·-co'O'RT·------------------- ----···----------···-·
l                                                                              88



l,,     1    interview that person?

        2        A.    No, sir.

J       3         Q.   And that's where you received your information

        4    that Mr. Greer might be in this particular vehicle; is
u
        5    that right?

u       6        A.    Yes, sir.

        7         Q.   Okay.    Prior to receiving that call from the
J       8    confidential informant, you had no direct personal
I
~       9    knowledge that Mr. Greer was, in fact,         in that particular

       10    vehicle; is that correct?

u      11        A.    Yes, sir.

       12         Q.   Okay.
n
u
       13        A.    Not prior to the call, no.

u      14        Q.    Not prior to the call.       Okay.   The -- you didn't

       15    actually participate in the inventory search, but you're
~      16    aware of how those are to be handled; is that correct?


~      17 A. Yes, sir.

       18        Q.    Okay.    And there's a -- there's a Sheriff's

~      19    Office policy that everybody's supposed to follow; is that

       20    fair to say?
·~
       21        A.    Yes, sir.

~      22        Q.    And basically, you're to invent'ory all the

       23    contents of the vehicles; is that correct?
~      24        A.    Yes, sir.


~      25        Q.    Okay.

                                    DENISE C.PHILLIPS, CSR
~--- -- ~- -- ----------------,---~-~~ ~·~~~~I~~~-~~T~~~~~~~~,____________,_ _ --------·--------
D                                                                                                      89



D--           1                             MR. GRAY:     May I approach the witness,

              2        Judge?

O             3                             THE COURT:      Yes,   sir.


0             4

              5
                             Q.   (By Mr. Gray)        I'm going to hand you this document,

                       and can you tell me what that is?

0             6              A.     Yes,    sir,    this is an inventory -- vehicle

              7        inventory sheet.
0             8              Q.     Okay.     Does it appear to reference this

0             9        particular case?

            10               A.     Well,    I didn't check everything in             ~he   car

0           11         myself,    so I can't tell you everything in detail, but some


0           12

            13
                       things on here that do.

                             Q.     Okay.     So,   that looks like the right report?

0           14              A.      Yes,    sir.

            15              Q.      Okay.     And does it also have Deputy Ficke's
0           16         signature on it as well?


0           17

            18
                            A.     Yes,     sir.

                            Q.      I don't anticipate that he's going to be called,

0           19         but he was the one that actually prepared this sheet; is


0           20

            21
                       that correct?

                            A.     Yes,     sir.    To my knowledge, yes,          sir.

0           22              Q.     To your knowledge?

            23              A.     Yes,     sir.
0           24                              MR. CALVERT:      Judge, at this point, we'll


0           25         offer State's Exhibit 15, which is the inventory form; and

                                                      DENISE C.PHILLIPS, CSR
n.                                                    OFFICIAL COURT REPORTER
t:l--------· -----   --------------------------------29-2ND·-rHBTR-I-eT-C::OURT------------------------ -------------------


[J
0.
.
                                                                                            90



0--.        1    we have no objections to -- well, we'll offer that at this

            2    point.

D           3                        (State's Exhibit No. 15, Inventory form,


0           4

            5
                                     offered.}

                                     MR. GRAY:    We have no objection, Judge.

0           6                        THE COURT:    No further objection?

            7                        MR. GRAY:    No further objection.    _Judge,
D           8    that was actually at our urgence, and that should prevent
                                                                                    /'"1.



0           9    the deputy from having to testify.

           10                        THE COURT:   All right.   15 is admitted.

0          11                        (State's Exhibit No. 15 admitted.)

           12        Q.   (By Mr. Gray)      We talked a little bit about
0          13    Monishia's demeanor when you had visited with her; is that

0          14    right?   The Prosecutor asked you some questions?

           15        A.      Yes, sir.
0          16        Q.      Okay.     Now, not going into what she said or


0          17

           18
                 anything, but let's just talk a little bit on her

                 demeanor.

0          19                        You had the jacket.    You walked from,    I

           20    guess, the vehicle that Mr. Greer was -- was driving, and
0          21    you had the jacket, but you didn't have the gun; is that

0          22    right?

           23        A.      No, sir.
0          24        Q.      Okay.     And you walked up to Monishia -- was she


D          25    in the patrol car?

                                           DENISE C.PHILLIPS, CSR
g_·~---   ----- --------------·----------~~-~~~~~~T~~~-~~T~~~g~~ER
]
0                                                                                                     91



o.           1            A.      Yes, sir, she was in the back of the patrol car.

             2            Q.      Okay.        And, again, not going into what she said,

0            3      but when you presented that jacket or showed her that


~
             4      jacket, what was her immediate response as far as her

             5      demeanor?

0            6            A.      As far as her demeanor was is that she had that

             7      type of demeanor when you ask somebody a question -- or
D            8      even children, you ask them a question, and they

0            9

            10
                    immediately deny it.

                           Q.      Okay.

0           11            A.       That look of denial.


u           12

            13
                           Q.      Okay.       And you don't

                    gasping or sighing, like, ahhh?
                                                                      you don't recall her



0           14            A.       She might have.           She might have made some type of

            15      verbal          I don't know.           I don't know if sigh is what you
0           16      call it.


0           17

            18
                          Q.       Okay.       As to the jacket -- she was also wearing a

                    fairly large oversized jacket, too; is that right?

0           19            A.      Yes, sir.

            20                              MR. GRAY:      Pass the witness.
0           21                                     REDIRECT EXAMINATION

0           22      BY MR. WARD:

            23            Q.      Detective, the confidential informant, have you
0           24      worked with that confidential informant before?


0           25            A.      Yes, sir,        I have.

                                                    DENISE C.PHILLIPS, CSR                                                 .
fl                                                  OFFICIAL COURT REPORTER
·o --·· -- --·-·-- ---- -·-· -···-----   -·-··--~----·-27-2ND--DT-STRI-eT--e0URT------·--···------·-··-   -··· -------···-··-··-----


[}
u                                                                                        92



[]_.      1          Q.    Are they reliable, truthful?

          2          A.    Yes,    sir.

0         3          Q.    Okay.     Did that informant provide you anything


0         4

          5
                other than a possible location for David Greer?·

                     A.    No, sir.

0         6          Q.    And with Monishia Campbell, you had mentioned

          7     before that you had worked with her previously as a
0         8     victim?


0         9

         10
                     A.

                     Q.
                           Yes,    sir.

                            So, did she know you?
[]       11          A.    Yes,    sir.

         12          Q.    Had she worked with you before?
0        13          A.    Yes,    sir.

0        14          Q.    Was there any type of relationship between you

         15     and her that you had -- you had cultivated since she was a
0        16     victim in one of your cases?


0        17

         18
                     A.    Yes,

                relationship,
                                   sir,   just a friendly

                                   just talked to each other.
                                                                 a friendly



0        19                        MR. WARD:    Pass the witness.

         20                        MR. GRAY:    Just a couple of quick questions,
0        21     Judge.    May I approach?

0        22                        THE COURT:     Yes, sir.

         23                        MR. GRAY:    Where are the pictures?
8        24                        MR. CALVERT:     They should be up there with


0        25     the court reporter.

                                                    DENISE C.PHILLIPS, CSR
fl                                                  OFFICIAL COURT REPORTER
tj··-------------- -------··---------------- ----- -272ND-DTSTRTCT-COURT-----···-------·--------· ----------


0
0                                                                                                             93




n.           1                                     RECROSS-EXAMINATION

             2      BY MR. GRAY:

0            3            'Q.     Were you aware that there was a                     .22 shell found

                    in a pair of jeans size 5?
0            4

             5            A.      Yes, sir.

0            6            Q.      Okay.      When were you told that?                  Was it during

             7      the investigation, or was it after the fact?
0            8            ·A.     It was during the investigation.


0          10
             9            Q.

                          A.
                                  During the investigation?

                                  Yes, sir.

8          11             Q.      Would that have been prior to you interviewing

                    not going into what she said, but would that have been
0          12

           13       prior to you interviewing Monishia?

0          14             A.      No, sir.

           15             Q.      Okay.·      It was after that?
0          16             A.      After.


0          17

           18
                          Q.      Because, in. fact,           if you knew that there was a

                    .22 shell found in jeans that could only fit a female,

0          19       that's something that you would at least ask her about in

           20       her interview -- not going into what was said?
0          21             A.      Correct.

0          22             Q.      And I'll show you what's been marked as State's

           23       Exhibit 8.         Is that you're understanding of the jeans and
g          24       the shell that they found?


0          25             A.      Yes, sir.

                                                    DENISE C.PHILLIPS, CSR
 IJ                                                 OFFICIAL COURT REPORTER
-t:J· -----~ ------- ___:--------------------------2'1-2N-D-DI-S'I'-R-I-G-'I'---GG1JR-T-----·--·-----··------- ---·· ---------------·

0
D                                                                                94



[! .     1         Q.    That's obviously not a .22 short?

         2         A.    No, sir.

0        3         Q.    Can you distinguish whether that's a        .22 long or

              a .22 long rifle just by looking at the picture?
0        4

         5         A.    That's a .22 long rifle.

0        6         Q.    How do you know that?

         7 A. I'm familiar with a .22.       I have enough .22s that
0        8    I know the difference between a short and a long.

0        9         Q.    Okay.   And so, what's the long -- how much

        10    shorter would the long be from the long rifle?

8       11 A. I don't know the exact measure, but there's a

              difference where if you have a gun that's a short, you
0       12

        13    can't fire a long rifle through a short barrel or -- or on

D       14    pistols.

        15         Q.    Because the cylinder won't --
0       16         A.    Correct.   Most weapons will specify whether they


0       17

        18
              can be fired with a long rifle or not.

                   Q.    Okay.   You would agree with me, though, even

0       19    though some pistols are designed for shorts, folks will or

        20    can fire longs in that particular pistol.          It may not be
0       21    as safe; but as long as it fits in the chamber, it

0       22    dischaiges because your circumference is the same; is that

        23    right?
0       24         A.    Yes, sir; but it's the length that's the


0       25    difference, which if you do it with the pistol.

                                      DENISE C.PHILLIPS, CSR
                                                                        Maybe



Q. ----- ----- ---------------------~~!-~-~-~~~±~~~~~-T~~!~:~~r:___________________ -----·-------·
u                                                                                                /
l                                                                                          95.



l-       1    with a rifle         1    it's not that big of a difference; but in a

         2    pistol/ it will not allow -- especially revolvers/ it will

l        3    not allow the cylinder to function properly/ which you may

         4    not get the proper rotation to line up with the barrel
J
         5    itself.     You can cause a misfire for malfunction on the

J        6    firearm.

         7         Q.     Okay.              But you-all did not do any kind of test or
J        8    actual ballistics or -- or anything of that nature/ that
n        9    you're aware of                 on this particular gun or the shells; is
u                                        1




       10     that right?

J      11          A.     No   1       we didn't do any ballistics/ no/ sir.

       12                              MR. GRAY:     Pass the witness.
J
       13                              MR. WARD:     Nothing further 1 Judge.

J      14                               THE COURT:    You can step down.

       15                               Call your next.
~      16                              MR. CALVERT:     Laketh McKinney.    And   1   Denise   1




~      17     I had a typo.              It's not Lakesh.    It's Laketh.    It should

       18     be T-H and not 8-H.

J      19                               {Witness sworn.)

       20                              THE COURT:     Have a seat.
J      21                              Go right ahead.

~      22                                        LAKETH MCKINNEY,

       23     having been first duly sworn, testified as follows:
u      24                                       DIRECT EXAMINATION

       25     BY MR..   CALVERT:
J
                                                DENISE C.PHILLIPS 1 CSR

J--~--------- ----------------------------~~-~~~~~~I~~~~~T~~~~~~~~----------------- ---- -----~----------

J
                                                                                                        I
u                                                                                      96



[l.         1          Q.    Good morning, sir.        Would you introduce yourself

            2     to the folks in the jury, please?
0           3 A. I'm Officer McKinney of the Brazos County


0           4

            5
                  Sheriff's Department.

                       Q.    And your first name, pronounce it for me?

0           6          A.    Laketh.

            7          Q.    And it's L-A-K-E-T-H?
0           8          A.    That's right.

0           9          Q.    All right.        What do you do for a living?

           10 A. I'm an officer with the Brazos County Sheriff's

0          11     Department.


0          12

           13
                       Q.

                       A.
                             You're a detention officer?

                             Yes.

8          14          Q.    You work in the jail?

           15          A.    Yes,    sir.
0          16          Q.    Okay.     I want to direct your attention to the guy

0          17

           18
                  sitting two seats to my left, Mr. David Greer.

                  recognize him and know him?
                                                                              Do you



0          19          A.    Yes,    I do.

           20          Q.    And I want to go back to August 29th of this
0          21     year, a couple of months ago.           Were you, I guess,

0          22     supervising the Defendant in a part of the jail?

           23          A.    Yes,    I was.
0          24          Q.    And did you have an occasion to have a discussion


0          25     with him and basically tell him that he needed to follow

                                              DENISE C.PHILLIPS, CSR

-D-~~--   -·---- -·-·---------------0-~!-~--~-~~~±~~~~-~~-~~~~-~~-:....E_R
                                                                         _________________________


0
[l                                                                                               97



[l     1      the rules?

       2           A.      Yes, sir,      I did.

Q      3           Q.      What _was the Defendant's response to you -- well,


0      4

       5
             at the time, you were aware he was in jail for this case,

             correct?

0      6           A.      Yes, sir.

       7           Q.      Okay.     What was the Defendant's response when you
0      8      told him that he needed to follow the rules?


0      9

      10
                   A.      His response to me was that he was in jail for

             not following the rules, and he wasn't about to start now.

8     11                           MR. CALVERT:        Pass the witness.

      12                                    CROSS-EXAMINATION
0     13     BY MR. GRAY:

u     14

      15
                   Q.

                   A.
                           And was this conversation recorded?

                           Was it recorded?
0     16           Q.      Yes, sir.


0     17

      18
                   A.

                   Q.
                           I wrote a report.

                           Okay.     I understand you wrote a report, but was

0    19      there any type of audio that we can review and the jury

     20      can take a look at to -- to give us a better sense of the
0    21      conversation and what was said?

0    22            A.      There are cameras in there that records

     23      everything that goes on.               But I'm not for sure about the
0    24      audio of the cameras.              But as I stated earlier, I did


0    25      write the report.

                                           DENISE C.PHILLIPS, CSR

0                                          OFFICIAL COURT REPORTER
     ---~- ---~- ---------------~----------2':/-2-N-B_:_D.r-S'I'-R-±-C-'I'-GOURT------------~--~-----~   -----------------


G
                                                                                                   98



0             1         Q.     Okay.     Is it then possible that there is an audio

              2   and a video?

0             3 A. I know there's a video, but I'm not for sure


0             4

              5
                  about the audio.

                        Q.     Okay.     Now, you'd agree with me _that when you-all

0             6   were having the conversation that Mr. Greer was upset;

              7   would that be fair to say?
0             8 A. I guess it would be safe to say that he may have

0             9   been upset.        But it was just a mere question that he was

             10   asked to do,       to follow the rules.

8            11         Q.     Oh,   I understand.        I'm not trying to indicate


0            12

             13
                  that you weren't being fair or anything like that.

                  just saying from your vantage point did he appear to n6t
                                                                                             I'm



8            14   t~   be real happy with you at that point?

             15         A.    Well, none of them are when it comes to following
0            16   the rules.


0        I
             17

             18
                        Q.    Well,    I understand.         But if you're telling him to

                  follow the rules and he didn't want to follow the rules,

0            19   it's fair to say in his mind he didn't want to do what you

                  were asking him to do; is that fair to say?
0            20

             21         A.    That was an ongoing thing with him.                   So --

0            22        . Q.   All right.        You would agree with me that if he

             23   was upset,     sometimes we do and say things that we don't
0            24   necessarily mean; is that fair to say?


0            25         A.    Not with Mr. Greer.

                                              DENISE C.PHILLIPS, CSR

U
 ~                                            OFFICIAL COURT REPORTER
-· ---· ·-· ---··-- -----------------------~~2-'7-2N-D-D±S'I'-R.J.G-T-GOUR'1-'-------------------~--- --·--·----·------
u                                                                               99



0-       1

         2
                   Q.    So, everything Mr. Greer -- in your experience,

              every word out of this man's mouth was exactly what he

0        3    means?


D        4

         5
                   A.   Yes.

                               MR. GRAY:    Pass the witness.

0        6                     MR. CALVERT:     Judge,   I   have nothing further.

         7                     THE COURT:     You can step down.
0        8                     MR. CALVERT:     I   ask that the witness be

0        9    finally excused.

        10                     THE COURT:     You're finally excused.

0       11                     Call your next.

        12
0       13
                               MR. CALVERT:

              we have no further witnesses.
                                                Judge, at this point in time,

                                                    We will offer for all

u       14

        15
              purposes State's Exhibit 14, which is a written

              stipulation between the parties signed by the Defendant,
0       16    his attorney and myself which stipulates that the


0       17

        18
              Defendant is one and the same individual convicted of

              possession of methamphetamine in a prior felony listed in

0       19    the indictment that was read to the jury.

        20                     And also that the offense date of this case,
0       21    February 16th, 2012, is within the time frame outlined in

0       22    the statute for this offense.

        23                     (State's Exhibit No. l4, Stipulation,
0       24                     offered.)


0       25                     THE COURT:     That will be admitted.

                                     DENISE C.PHILLIPS, CSR

0---- --- ·------------------~-----~~-~~~-~~-~.1-~.~-~~.~T-~~~~-~~~~------------ ---·----~------
[j
n                                                                                100


              1                 (State's Exhibit No. 14 admitted.)
D---.
              2                 MR. GRAY:    No objection.

0             3                 MR. CALVERT:     And we will rest.


0             4

              5
                                (State rests.)

                                THE COURT:     The State has rested its case.

0             6                 Does the Defense care


n             7

              ~
                                MR. GRAY:    Judge, I just have one issue that

                  will be brief outside the presence of the jury.

0             9

             10
                                THE COURT:     All right.    Step into the jury

                  room, ladies and gentlemen, and let's take a ten-minute

0            11   break.

             12                 (Jury retired.)
0            13                 THE COURT:     All right.    What is the matter?

D-      I'   14                 MR. GRAY:    Judge, the State has rested, and

             15   they have concluded their presentation of the evidence in
D            16   the case-in-chief.


0            17

             18
                                Judge, at this point, we would urge our

                  suppression motion .. It was timely filed, and the law is

0            19   such that we can carry that into the trial for judicial

             20   economy, and that's what we did.     But this is the proper
0            21   junction to urge that motion.

0            22                 A couple of things, Judge, the -- we believe

             23   that the basis of the stop was an illegal stop.       It was
0            24   not based upon any traffic offense or any offense


0            25   whatsoever that was seen by any of the officers.

                                          DENISE C.PHILLIPS, CSR
                                                                         There's


rl··                                      OFFICIAL COURT REPORTER
tj-·-·---- ---- -----------------------2-?zNB-B-I-STR-I-eT-eOURT---·-----------·-- ------·-··----


0
)l                                                                         101
LJ

0-,,    1    no testimony as to that.



n
        2                     Investigator Ledesma had indicated that the

        3    information that they received linking them to my client


0       4

        5
             and Monishia was that there was a description that they

             were -- and that they were in this vehicle, and they were

0       6    driving this particular vehicle.

        7                     The problem we run into, if this was a
0       8    identifiable person, if even Dispatch had a name or a

D       9    phone number or an address, somewhere where we could talk

       10    to this person, we could potentially determine their

0      11    veracity, whether they're telling the truth or not.          Just


0      12

       13
             the generalized statement that this is a reliable

             confidential informant, I don't think that gets us there.

       14                     It's not my intention to expose a

       15    confidential informant, but they don't get it both ways.

       16                     THE COURT:     Well, let me ask you this:   Are

       17    they really depending on the informant?        Looks like

       18    they're basing it on the fact there were two active

0      19
                       \
                                           -----
             warrants for the person,~nd he was identified in the
                                                   l ..
                                                      t
       20    vehicle.___J\
0      21                     MR. GRAY:    But, Judge, that was only after

0      22    Ledesma was contacted by this CI.       This whole thing

       23    started from the CI.     They wouldn'' t even have looked into
0      24    this case, known where he was driving, any of that

             information --
[J     25

                                    DENISE C.PHILLIPS, CSR
Q___ ---~ --~--~~---------------0~-~-~-~-~~~~e~~~~~T~~~g:~-ER__-~------------
0
n                                                                                      102



0-            1                         THE COURT:    But they -- they did come up on

              2         the vehicle and identify him before they pulled him over,

n             3         correct?


0             4

              5
                                        MR. GRAY:

                                        THE COURT:
                                                     No.

                                                      Did not?

0             6                         MR. GRAY:    They came upon a vehicle matching

              7         the description of the vehicle, but there was no license
Ll            8        number --

0           10
              9

                       what --
                                        THE COURT:    A license number or what



0           11                          MR. GRAY:    We didn't hear that.     And that's

            12         why I -- I visited with the one individual, the officer as
0           13          to the tinted windows because, obviously, that would go

0           14          into whether       you know, an officer may have known him

            15         and was able to identify him.        And if there were tinted
0           16         windows, then he would not be able to.         And so, we


0           17

            18
                       would --

                                        THE COURT:    So, we are depending on an

D           19         informant to pull,him over?

            20                         MR. GRAY:     Yes.
0           21                         THE COURT:     Who has been identified as

0           22         reliable and credible.

            23                         MR. GRAY:     But, Judge,   just a statement that
0           24         he's reliable and credible, I mean, that's --you know,


0           25         we -- you   kno~j   it also violates my client's right to

                                              DENISE C.PHILLIPS, CSR
rr·
~~-- --   ---------
                                              OFFICIAL COURT REPORTER
                      -~----------------------------272ND-DrSTRrCT-COURT---------------···--   -·:-·--------------



0
0                                                                                   103

                         /
0          1    confrontation.      You know, we need to have the ability to

           2    test that evidence.       We just can't have an officer say,
0          3    "Well, it's reliable."         Well, how many times?     How many


0          4

           5
                times?       I mean, how many controlled buys did you do?

                know, each time was the money counted?         Is there -- is
                                                                                  You



0          6    there videos that we can review to see that this

           7    confidential informant is -- is           you know,    is reliable?
0          8    Is there a pending case?

0          9                      THE COURT:     What's the difference in this

          10    and a search warrant where all you have is an unnamed

0         11    informant who's done transactions in the past and proven


0         12

          13
                to be reliable and credible?

                base a search warrant on.
                                                    And that is sufficient to

                                                  What's the difference in this

0         14    and that?

          15                      MR. GRAY:    Well, just that,     there's not a
0         16    search warrant.


0         17

          18
                                  THE COURT:

                                  MR. GRAY:
                                                Well --

                                               You know, if there was a search

0         19    warrant that was reviewed by a magistrate and within those

                four corners, even if there was hearsay, it was sufficient
0         20

          21    for that magistrate or judge to sign off on it.            That

D         22    would be one thing.      And that's what the law prefers is a

          23    search warrant.      And there was no search warrant in this
0         24    case, Judge.


0         25                      On sort of a side issue, too, Judge, the

                                        DENISE C.PHILLIPS,    CSR

-0\~~--   ____ -------------------0-~!~-~~~~:r-~~-~~~T~~~~-~~-E_R   __________________ _



0
                                                                                                       104



n.           1       inventory, the reason I had that admitted as to the

             2       inventory listing was the two officers testified that they

0            3       are to -- the whole purpose of an inventory search is to

                     list all the items found within that -- that vehicle so
0     ----~ 4

             5
                             .....--
                     that there's no issue as far as that.                     They have to follow

             6       that policy, and that's just the rule on the inventory

             7       searches.
[J           8                            There really is no true, search incident to


0            9

            10
                     arrest anymore as long as the Defendant, my client, would

                     not be able to harm or tamper with evidence.                        And we've --

0           11.      there was no issue as to that.                  He was in custody.            He was

            12       in handcuffs.
0           13                            THE COURT:        Well, isn't that -- isn't that

0           14       the law where, you know, if they're not able to reach for

            15       a weapon, then that -- that part of it's absolved, and the

0           16       inventory search doesn't depend upon reaching for a


0           17

            18
                     weapon.

                                          MR. GRAY:       Right.      Yeah, absolutely, Judge.

0           19       I just wanted to make that distinction that, you know,

            20       they don't get there on a search incident to arrest for
0           21       sure.

0           22                            THE COURT:        Right.

            23                            MR. GRAY:       And I don't think anyone's argued
0           24       that, and I don't think the state --


0           25                            THE COURT:       No, nobody's arguing that.

                                                   DENISE C.PHILLIPS, CSR
 n
·o·----- -------
       -~
                                                   OFFICIAL COURT REPORTER
                   --------~-----~-----~--------~2-7-2-ND-Ili-5-TR-I-C-T---GGUR'I'_:_·-----------~-----------   ---------·-'-


D
0                                                                                          105



0. .             1                     MR. GRAY:    Okay.     So   1   what we're left with

                 2    is the inventory search; and it is their policy and

0                3    procedure to inventory all items that are found in that


[l               4    particular vehicle.     We've got an inventory list that

                 5    inventories items found there within that cab, but nowhere

0                6    will you find a distinction -- it says miscellaneous

                 7    clothes/ but any distinction as to those size 5 jeans that
0                8    we have a picture of that's in evidence or more precisely

n                9

                10
                      that .. 22 long or long rifle shell.

                                       So -- and the whole purpose of this is so --

0               11    and even in the policy of the Sheriff's Office so that we


0               12

                13
                      can't cloak a -- a search for evidence by calling it an

                      inventory search.

0               14                     So 1 you don't get it both ways.           If you're

                15    going to do an inventory search/ you've got to inventory
()              16    all the items.     You don't get to pick and choose because

0               17

                18
                      if you're picking and choosing/ then it's really a search

                      for evidence.

0               19                     THE COURT:    S0 1   a poor inventory search is


0               20

                21
                     not admissible?      If it had been a complete inventory

                      search 1 it would have been admissible?

:0              22                     MR. GRAY:    I think it's closer.         I think

                23    that goes to whether it's a true inventory search.
0               24   Otherwise/ Judge 1 why not?        If you've got 50 items in the


D__
                25   car and you've got two pieces of evidence/ why not just
                                             DENISE C. PHILLIPS CSR    1
                                                                           .


f-f                                          OFFICIAL COURT REPORTER
·tJ·-----~--   ---·-- ---~----·-----------~2"72ND-DISTRI CT-COURT--------~--------- ·---- ----~--~--

0
n                                                                                        106



                            pull out the cocaine and the gun; and we're going to call
0---                1

                    2       that an inventory search.     We're going to put those two
[J                  3       items on there.   That didn't happen here.


0            .·
           '~.-"
                    4
                  ----f-·
                   /.-··




                    5
                                           THE COURT:    But the fact remains they would

                            always do an inventory search when there's an arrest.        The

0                   6       fact that there may be an ulterior motive, a reason to

                    7       search for other reasons, is, to me, not determinative
0                   8       b~cause   if they had a valid reason to do an inventory

n           10
                    9       search even though that might not have been their primary

                            motive, they can rely on that even though their primary

0           11              motive was something else.     I may be wrong.about that.

            12                             MR. GRAY:    Well, Judge
D           13                             THE COURT:    The facts support a valid

0           14              inventory search, and they say that was one of the reasons

            15              we did the search.
0           16                             MR. GRAY:    Well, Judge; and this is -- I


0           17

            18
                            mean, that's the whole thing.        Even their policy states:

                            This inventory procedure may not be used as a pretext to

~          19               conduct an exploratory search for incriminating evidence.

                            That's their own policy.
0          20

           21                              THE COURT:    Okay.

0          22                              MR. GRAY:    So, again, I have real

           23                              THE COURT:    Is that in evidence?
0          24                              MR. GRAY:    No, Judge; but it's a suppression


.0     ,
           25               hearing; so -- I mean, I can offer it.
                                                 DENISE C. PHILLIPS, CSR
                                                                          It's the policy.

f( . ·                                   OFFICIAL COURT REPORTER                              .
tJ----------- ------------------------2-7f2ND-:BISTR-IeT--eOURT-----.--·--------- ------·-----

D
8                                                                                                    107



Cl              1       Do you have any objection?

                2                               MR. CALVERT:        No, I was actually going to
0               3        offer it myself, so go ahead.


~
                4                               MR. GRAY:        That's my only copy.
~'
                5                               MR. CALVERT:        I've got another one.

0               6                               MR. GRAY:        And so, that's their copy of

                7        their policyi and that's what I was referencing.
0               8                               THE COURT:        What is -- what exhibit is this?

D.              9                               MR. CALVERT:        I have one that's marked, if

              10        you nee"d
D             11                                MR. GRAY:        Do you?


Q             12

              13
                                                MR. CALVERT:

                                                MR. GRAY:
                                                                    Yeah.

                                                                 I have no objection if he wants

0             14        to offer it.

              15                                MR. CALVERT:        This will be State's 16?
D             16                                THE REPORTER:           Yes.

0 '
              17                                MR. CALVERT:        Do you have a stapler?

              18                                THE REPORTER:           Yes.

0             19                                MR. CALVERT:        Here you go, Judge.

              20                                THE COURT:        All right.
0             21                                MR. GRAY:        Yes, Judge.
                                                                               Is that it?

                                                                               Again, their policy

0             22        is that, you know, you can't -- you can't just call it

              23        call it an inventory search and it not be an inventory
D             24        search.          It's an exploration for evidence.           So, we would


0             25        argue as to that, that that's an illegal search.
                                                        DENISE C.PHILLIPS, CSR
                                                                                             There


                                                        OFFICIAL COURT REPORTER
-0----------------- -------------                                STRICT-COURT·-------------------- ---------------
                                    -----------------------~-272ND-DI

                                                             1




0
8                                                                                   108



n   4'
                1

                2
                     was no search warrant.

                                     We also       again, we have real issues with
0               3    the initial detention was by confidential informant.          We


0               4

                5
                     don't have any specifics about how many times that person

                     has testified, if they've testified truthfully, only that

0               6    the person is reliable.       We don't have any specific

                7    information as to, you know, the description of my client,
0               8    large male.    He was wearing a coat.       He wasn't wearing a

:o              9    coat.   The vehicle was a black truck, small black truck.

               10    Whether there was an LP -- I mean, there's just -- we just
0              11    don't know these things.

                                     THE C.OURT:    All right.    I'm a little more
D              12

               13    concerned about the fact that he was never identified in_
                                                                                           '! '   ~'- Q




r   j          14    the vehicle, merely by a description of a confidential

               15    informant.    And, yes, there were warrants out; but they
D.             16    actually have to see him in there and identify him before

,'0            17    they pull the vehicle over.

               18                    MR. CALVERT:     Judge, in response to that,

0              19    the evidence is clear and the evidence in the record

                     supports that this informant was a known individual.          He
0              20

               21    was known to Detective Ledesma.       Detective Ledesma knows

0              22    this individual and has worked with him before.

               23                    The case law is very well established and
D              24'   goes back a long ways, that a tip from a known identified

io             25    individual is presumptively reliable.

                                            DENISE C.PHILLIPS, CSR
~
 0                                          OFFICIAL COURT REPORTER
         - - - - - - ----------------·27'2N-:E>-DrSTR-r-eT-e0tJRT------------------- - - - - - - - - -



u
0                                                                           109



:Q _     1                   THE COURT:       Now, hets not identified.

         2                   MR. CALVERT:       He is identified -- he's not
0        3    identified in this courtroom, but he's .identified to the


D        4

         5
              person receiving   ~he


                             THE COURT:
                                       tip.

                                              Okay.

0        6                   MR. CALVERT:       And there is no right to

         7    confrontation at that stage, and we are not relying on
'0       8    any -- in this courtroom in terms of evidence in front of

0        9    this jury, we are not relying on any, you know,

        10    information from that informant for purposes of this
B       11    trial.   Therefore, there's no right to confrontation here.

                             The only basis for that is the stop.         And
D       12

        13    so, you have a tip from a known identified individual to

0       14    Investigator Ledesma that is presumptively reliable in and

        15    of itself simply due to the fact that this is a known
G       16    person, identified person making the tip.

0       17                   We haven't got yet to the fact that this

        18    person has proven to be credible and reliable in the past.
[j      19    That's over and above what's required by law.        Moreover,


0       20

        21
              Your Honor absolutely correctly pointed a critical

              distinction in this particular scenario when you

0       22    referenced a search warrant.

        23                   The standard of proof required for a search
J       24    warrant in which case this would be sufficient is probable

J       25    cause.   We're not talking about probable cause here.

                                    DENISE C.PHILLIPS, CSR

J____ ------- -------------------~~-~-~-~-~~~~-~~~~~T~~~~-:~_._E_R-------------1------------
J
                                                                                      110


l
                     We're talking about an investigative detention.         We're
l            1

             2       talking about a traffic stop.       All that's required is
]            3       reasonable suspicion.
                                     ---=---------
~.
             4                         The officers only have to have reasonable
"
             5       suspicion that this individual and the other individual,

~·           6       Monishia Campbell, were in that vehicle.        And so, then,

             7       you go back to what we have.       We have a known inform -- a
~            8       known person making a presumptive -- a legally

~            9      [i~esumptively     reliable tip to law enforcement that these

           10        two people are in this vehicle.        That's the -- and they're

1          11        in this area.        That's the evidence that's in the record so


~
           12

           13                          Moreover, in addition to it being

]          14       presumptively reliable under the law, that individual

           15        that's telling them that, has already previously been
·~
           16        found to be credible and reliable in the past.         They go


~          17       out there.   Sure enough, there's the vehicle.         There's no

           18       way that that is not reasonable suspicion for those

u          19       officers to stop that vehicle and further investigate

          20        what's going on.
~         21                           And so, on the basis of the stop, because

~         22        reasonable suspicion is the only standard, the low

          23        standard that we're using for the stop, there's more than
J         24        enough.   There's ample evidence to support a finding of

          25        reasonable suspicion that the stop is good.        And as
J
                                         DENISE C.PHILLIPS, CSR
                                         OFFICIAL COURT REPORTER
~---- - · - - - -                ------272ND-DrSTRTCT-COURT------------. -------·--·--·


]
\                                                                                 111
J

J__       1     Counsel already said, there's no question that the

          2     warrants are good, and the evidence is very clear that the
l
!         3     resulting   s~arch   was conducted pursuant to their inventory


1
          4     policy.               '
                            If it was not as thorough as Counsel would have

          5     liked, that goes to weight, not admissibility.
,,'
'\
j         6                     MR. GRAY:      Judge, I agree.     The standard as

          7     to a detention is there must be reasonable suspicion to
1
1         8     pull over the vehicle; but with that, you need specific

}         9     articulable facts to get into that.        And they don't have

         10     that.
n
u        11                     They've got a confidential informant that we

         12     don't know what in the world the person said to
1;
         13     Investigator Ledesma.        We don't know about any of the
~
i{

if
         14     specifics, how he described my client, the vehicle, any of

         15     these things.    And the person hasn't been determined to
~
u        16     be      all he said was a broad statement.         He's reliable,
:l
         17     or the CI is reliable.        That's not enough.     It's not
~-
         18     specific and articulable.
}        19                     If we can't go to that person and get

         20     specific facts as to how do you know that was the right
J
         21     person, how do you kpow that was the right truck?           And

~       22      then, we have no ability to cross-examine this person

         23     because they won't give us the information.

        24                      THE COURT:      I'm going to deny the motion to

        25      suppress.

                                          DENISE C.PHILLIPS, CSR
 ~---   ----   --------~------------~~-~-~~~~~-r~~~-~~T~~~~~~E_R_________~-- -----------
}                                                                            112


~      1                        Ready to bring out the jury?
J-
       2                        MR. CALVERT:     Yes, sir.
~
J,      3                       MR. GRAY:    Yes, Judge.


~
       4                        THE COURT:     Bring them out.

        5                       {Jury seated.}

~       6                       THE COURT:     Everyone be seated.

        7                       Mr. Gray?
~
;:;
                                MR. GRAY:    Judge, we would call Monishia
        8


~       9   Campbell.

      10                        THE COURT:     All right.

u     11                        I believe I have previously placed this

      12    witness under oath.
~     13                        Go right ahead, Mr. Gray.
J     14                        MR. GRAY:    Thank you, Judge.
u
      15                           MONISHIA RENE CAMPBELL,
~     16    .h~ving   been first duly sworn, testified as follows:
n     17                                DIRECT EXAMINATION
u
      18    BY MR. GRAY:
}     19        Q.      Could you go ahead and state your name for the

      20    record?
 ~    21        A.      Monish~a    Rene Campbell.
                                                                               .   ~-   .

 ~    22        Q.      Okay.     And just to kind of look forward right

      23    away, do you know David Greer?
 ~
 1'   24        A.      Yes,    I do.


 ~
      25        Q.      How do you know him?

                                      DENISE C.PHILLIPS, CSR
 ~-                                   OFFICIAL COURT REPORTER
 ~·-------- ---------------------2-?2ND-DISTRTCT-COURT _________________ - - - - - -
~                                                                                        113
J
l            1 A. I was in a relationship with him for years.
J-
             2         Q.   Okay.    About how long were you two in a

l            3     relationship?

~-           4         A.   Two years.
u
             5         Q.   Two years.        Okay.      And let me draw your attention

u            6     to February the 16th,         2012~    Were you with David in a

             7     vehicle that was pulled over by the police?
]            8         A.   Yes, sir.

             9         Q.   Okay.    And not going into the specifics as to the
J
            10     arrest, you were arrested and placed in handcuffs; is that
0
[J          11     right?

~
u
            12         A.   Yes, sir.

            13         Q.   Okay.    And was David -- was he also arrested and
J           14     placed in handcuffs?
u
'1          15         A.   Yes, sir.
J           16         Q.   Now, we've talked about February 16th, which was


~           17     the day of the arrest.            The day before that, did anything

            18     happen between you and David?
~
!J
u           19         A.   We got in an argument.

            20         Q.   Okay.   And not going into what anybody said, was
~           21     it your intention at that·~~{~t that you guys were going
0                                        .... ·...
u           22     to break up?

            23 A. I   needed some space away from him.          I   was mad.
~
~           24         Q.   Okay.   And so, in response to that, what did you

!\          25     do as far as your belongings?
J
                                           DENISE C.PHILLIPS, CSR
~    .. '                                  OFFICIAL COURT REPORTER
J---·---         -------·----------·--';.z-9-2-ND-BI-STR-IE:T-E:0URT·------~-------            --------
                 ~--------------------------------------------------------------~
                                                                         114
J

l
0
       1 A. I grabbed whatever clothes and items I could

       2    grab, and I grabbed a gun and placed it in my bag and
J      3    left.

A      4        Q.   Okay.
~
       5 A. I had called him the following day, the next day

~      6    and asked him to come get me, and he did, and we got

n      7    pulled over.
tl
J
       8        Q.   Let's back up just a little bit.        So, you grabbed
~      9    all your belongings,     What all did you grab?
u
      10 A. I grabbed the gun.      I grabbed some clothes, a
~     11    jacket, just a bunch of stuff.      I mean,   it was the heat of

      12    the moment.    I was mad.    Whatever I could grab.
J
      13        Q.   And where did you -- where did you place those
n
~     14    items?

      15 A. In a bag, kind of like a duffle bag.
~     16        Q.   Okay.
il    17 A. I just crammed it all in there.
u
      18        Q.   And then, where did those items ultimately go?
J     19 A. In the back of the truck.


~
      20        Q.   Okay.

      21       A.    But they -- it was all mine.

      22        Q.   Okay.   So, we have these items that you put in

      23   the back of the truck.       Is that the same truck that David

      24   was driving on the date that y'all got pulled over?

      25       A.    Yes, sir.

                                   DENISE C.PHILLIPS, CSR
1~···~-- _____________________o_~-~-~~~A~I"~~~~-~TR~;g~~..-E_R___________ 1__________~
'l                                                                                   115
    I
                                                              J



l.
.        ·.
                 1       Q.    Okay.

                 2                     MR. GRAY:    May I approach, Judge?

J                3                     THE COURT:    Yes, sir.


~
                 4       Q.   (By Mr. Gray)      Let me show you a couple of items.

                 5   One of which is going to be this jacket.          Do you recognize

~                6   this jacket?

                 7       A.    Yes,    sir.
J                8       Q.    Okay.     And how do you recognize it?


~                9       A.    That's a jacket that I had in my property.

                10       Q.    Okay.     Is that one of the items that you grabbed

~               11   when you were getting your belongings together?


~
                12       A.    Big possibility, because like I said,         I was mad;

                13   and I just grabbed a bunch of stuff.
~       . ·..
                14
I                        Q.    Okay.

                15                     MR. GRAY:    What did we do with the gun?     Is
~               16   it locked up?
i]
                17
~
                         Q.   (By Mr. Gray)     We've already checked to make sure

                18   there's no ammunition; and it's not a live pistol; but

J               19   just looking at this, do you recognize this?

                20      A.     Yes,    sir.
J
                21      Q.     What is that?

                22      A.     That is a      .22 revolver.
J
                23      Q.     Okay.     And whose revolver is that?
~               24      A.     That is mine.


~
                25      Q.     Okay.     And does it look -- I guess other than the

                                              DENISE C.PHILLIPS, CSR
~-~~-~- · - · - ____________________o-'-'~!~~~~~:r-~~~~~T~~~~-~~-E_R_·------~------
l                                                                                                            116



l                 1          dust, the fingerprint dust, does it look to be in about

                  2          the same condition as the last time you saw it?

J                 3               A.      Pretty much.


~
                  4                Q.     Okay.     And you say that that's your gun; is that

                  5          right?
!J                6               A.      Yes,    sir.

                  7                Q.     That's not David's gun?
~-                8               A.      No.


~                 9                Q.     Okay.     Why would you need a gun?

                10 A. I had been sexual assaulted and kidnapped a

~               11           little while ago.           Protection.

n               12                 Q.     Okay.     I drew your attention to the date of
lJ
                13           February 16th.         Was the rape and kidnapping, did that
·~              14           happen before this date?

                15                A.      Yes.
~               16                Q.      Okay.     Now, my intention is not to go into the


~
                17           details of that or to bring that up, but is it fair to say

                18           that's why you had the pistol with you?

~              19                 A.      That's exactly why I h~d it.

               20                 Q.      Okay.     Now, when you grabbed that,              that pistol
~              21            and your clothes, do you recall precisely where you put

               22            the pistol?
J
               23                 A.     No,     I was -- like I said,          it was the heat of the
:l
lJ             24           moment.       I just stuffed whatever I could wherever I could.


 ~
               25            I just wanted -- I was mad, and I                just wanted to get up

                                                          DENISE C.PHILLIPS, CSR
                                                          OFFICIAL COURT REPORTER
l---   ----   ----------
                           ----------------------~-------~-2-7-2ND--DI£'I'-R-IQ'I'-GQUR-'I'----------~----------~--   ---------·------------


1
                                                                           117
1
       1    and get out of there.        But I definitely didn't want to

       2    leave the house without being armed with something.

       3         Q.   Was that -- was it such that you left the -- even

       4    though you don't know where precisely you put the pistol,

       5    is it     do you recall whether you left it out in the
n
u      6   open; or would it have been potentially covered with

       7   something?

       8         A.   Pretty much    I   would have covered it with

       9   something because I wouldn't want him knowing that I had

      10   it.

      11         Q.   Why is that?

      12         A.   Because I knew he was a felon.       I didn't want to

      13   get him in trouble.

      14         Q.   Okay.     And when you grabbed your clothes, was it

      15    just one or two garments; or was it a pile?

      16 A. It was a bunch of stuff.

      17         Q.   Okay.     So, not a situation where you planned a

      18   trip to the Bahamas; and you neatly folded and packed

      19   everything?

      20         A.   Exactly, I just crammed and stuffed.

      21         Q.   Okay.    At the time that you-all were pulled over

      22   on February 16th and a day or so before that, would it be

      23   fair to say that you were concerned for your safety?

      24         A.   Yes,    I still am.

      25         Q.   Now, at least at that time, to your knowledge,

                                    DENISE C.PHILLIPS, CSR
~ __ ----~ _ ----~~--- __________0_~-~-~~~~~T~~~~~T~~~~:~-E_R_ _ _ _~------ ~~--------
0                                                                          118



D-     1   was that individual out on bond that committed those acts

       2   against you?

0      3       A.   Yeah, he was.     They put some bracelet around his


0      4

       5
           ankle thinking that would keep him away.

               Q.   Okay.    Now, that -- that -- that,    in fact,   is

0      6   David's jacket; is that right?

       7       A.   Yeah.
0      8       Q.   Okay.    But would you wear it from time to time?


0      9 A. I wore all his jackets.

      10       Q.   Okay.    Do you -- do you tend to wear -- I mean,

0     11   you're a petite      you're a small person.     Do you tend to

           wear larger jackets?
0     12

      13 A. I stay cold, and bigger jackets keep me warm.

0     14   I'm able to tuck myself up in them.

      15       Q.   Okay.    And we've already looked at the video; and
0     16   the Prosecutor may play some of that for you here in a


0     17   little bit; but when you were arrested, were you wearing

      18   an oversized jacket then?

0     19 A. I was wearing an extra large.

      20       Q.   When you were arrested?
0     21       A.   Yes.

0     22       Q.   And then,   I guess, more recently when I and my

      23   legal assistant came out to the country -- and we won't
0     24   get into the address and disclose the location as to where


0     25   you're living right now -- but when we went out there,

                                  PENISE C.PHILLIPS, CSR
8-~--~--~-- ---~---------------O~~~~~~~T~~~~-~T~~~~:~-ER____________ ----------

0
                                                                                               119



o. .       1     were you wearing a jacket then?

                             .I was wearing a XL -- an XL jacket.
           2 A.
0          3           Q.     Okay.     And that was different than the black one
                                                             ..
                 and the one you were wearing at the time of your arrest;
B          4

           5     is that right?

0          6           A.     Yes.

           7           Q.     Had you ever seen David Greer handle that gun?
0          8           A.     No.


D          9           Q.     Did you have any information or anything to lead

          10     you to believe that he was aware that gun was back there?

0         11 A. I know for a fact he didn't have no clue.                    Like I

          12     said, I wasn't mad at him; but I wasn't wanting to get
0         13     anybody in trouble.

0         14           Q.     When you stayed with          ~-    were you guys sort of

          15     living together at that time?
0         16           A.     Yes, we were.


0         17

          18
                       Q.     Okay.     When you would stay with him and you were

                 living with him, where would you keep that gun at then?

          19 A. I had a hole in the wall, out of sight, out of

          20     mind.

          21          Q.     Again,     I don't -- my intention is not to upset

    u     22     you, and I don't want you relive the past, but there's a

         23      few other questions I need to visit with you on.

         24                           Have you -- have you been convicted of any

         25      felonies or crimes of moral turpitude that would be

                                             DENISE C.PHILLIPS, CSR

-· L-~ --- -- --- -------------·-·--------·····~~-~-~~~~~I ~-~-~-~-~T~~~~~-~~~------------·------~---   ·-·---··--·----------




    w
\
0                                                                                                                          120



0-.            1       misdemeanors?

               2               A.       That would be misdemeanors?

0              3               Q.       Any felonies.                 First of all,           let 1 s· talk about

                       felonies.           ·Have· you been convicted of any felonies?
0              4

               5               A.       Yeah, possession of crack cocaine of less than a

0              6       gram.

               7               Q.       And where was that out of?
0              8               A.       Galveston County.


0            10
               9               Q.       Okay.        At the time of the arrest in February of

                       this year, were you on probation for that felony offense?

0            11                A.       At the time of that arrest?

             12                Q.       Yes.
0            13 A. I was-- yeah,· I was supposed to be.                                  I had a

0            14        warrant for my arrest in Galveston County when they pulled

             15        us over in Bryan.                     I went and did eight months in
0            16        Galveston County after I had gotten the other charges


0            17

             18
                       dropped.

                               Q.       Okay.         S9, let me stop you there.                        This probation

0            19        that you were on, eventually, you were revoked; and you

             20        spent some time in jail; is that right?
0            21               A.        Yes, sir.

0            22                Q.       So, it 1 s fair to say you wer.e convicted at some

             23        point of that offense?

0            24               A.        Yes.


0            25                Q.       Okay.        But going back to the date of February of

                                                              DENISE C.PHILLIPS, CSR
~-~   '                                                       OFFICIAL COURT REPORTER
l:::J .-- --- - . . . . - ------·--·---------·-----------   __ 2_7_2 ND_D_I S..TR LCT_~C_O_URT______________________________________________________ _


B
                                                                      121



 1   this year when you guys were pulled over, were you -- you

 2   had not been revoked; is that correct?

 3       A.      When this happened and not -- not at the time.              I
                                       ··-        -   •   -+    ••       •




 4   think it was pending is -- when I got there, they said it

 5   was pending [sic] on whether they needed to revoke it or

 6   if they were going to reinstate it or just let me do my

 7   time; and I     chose to just do time.

 8       Q.      Okay.     I   think there's a little bit of confusion

 9   there.   So,    let me try to clear it up.

10                       You understand that the way it works is if

11   you're placed on probation and you do everything you're

12   supposed to, everything is good and you don't get

13   arrested; is that right?

14       A.      Exactly.

15       Q.      Okay.    But if you violate your probation in any

16   way, there's a possibility they could file a motion to

17   adjudicate or a motion to revoke; is that fair to say?

18       A.      Yes.

19       Q.      Now,    even though there may be a warrant out

20   pending, until a District Judge accepts -- either has a

21   hearing or accepts a plea, then that case is not final.

22   Does that make sense?

23       A.      Exactly.

24       Q.      Okay.    So,    I want to go back in time again to

25   February.      There may have been a motion to proceed filed,

                                DENISE C.PHILLIPS, CSR
n                                                                                                                          122



                          but had you been revoked and sent to jail yet?
D-              1

                2                A.      No.

O               3                Q.      Okay.        And do you know what type of probation you

                4         were on there in Gai"veston?
B               5 A. I was on deferred, deferred adjudication.

0               6                Q.      Okay.        And is that such that you're not

                7         convicted --
0               8 A. If you complete the deferred, you don't have it


0             10
                9         no longer on your record.

                                 Q.      Okay.        And then -- okay.
                                                                         I didn't complete it.

                                                                                       So,     then,     that's the

0             11          felony.        And then, are there any misdemeanors,                               the

              12          moral-turpitude-type crimes, which would be thefts or
0             13 A. I've got two thefts.                  I've got prostitution.

0             14                 Q.      And those were convictions as well?

              15                A.        {Nods head.}
0             16                 Q.

                          awhile on that ~n~ case; i~ th~t right?
0             17

              18                A.       Yes.

0             19                Q.       Okay.        And are you and David currently together

              20         now?
0             21                A.        {Shakes head.}


D             22                Q.       No?      Okay.

              23                                  MR. GRAY:           Pass the witness.

D             24                                              CROSS-EXAMINATION


0             25         BY MR. CALVERT:

                                                          DENISE C.PHILLIPS, CSR
 1-1
-tj--~ --- -·----- -
                                                          OFFICIAL COURT REPORTER
                       ---- ----- -- ------------------~-_2_7_2 ND__DI S.TR ICT~COURT____ ----------~---------------~ ---------------·------------·---


0
D                                                                                         123



o.           1

             2
                        Q.    At the time, y'all were living

                   2012, you were living with him, right?
                                                                          in February of


o~
             3          A.     (Nods head.)

                              You have to yes or no for the court reporter.
0            4

             5
                        Q.

                        A.    Yes.

0            6          Q.    Okay.    And the day before, you said that y'all

             7     got in an argument; and you were packing your things.
0            8     Where was David when that was going on?              You said it was


0            9

            10
                   heated;

                        A.
                              He was still there,

                              Yeah, we were
                                                        right?

                                                    had arguments; and he --

0           11     usually, when we fight or had an argument, he walks out.

            12          Q.    And so, he wasstill at the house when you told
0           13     this jury you were packing up your things?

0           14          A.    Yes.

            15          Q.    Now, you told the jury a minute ago that the
0           16     Defendant didn't know that there was a gun in that jacket;


0           17

            18
                   is that right?

                        A.    Yeah.

0           19          Q.    And let me back up for a step.            Your testimony

            20     was that -- that you had taken that gun that you're now
0           21     saying is yours; and you'd taken it from home; and then,

[]          22     were with the Defendant and going back home·at the time

            23    y'all got stopped, right?

0           24          A.    Yes.


0           25          Q.    And you said that -- you made it a point to tell

                                                   DENISE C.PHILLIPS, CSR
                                                   OFFICIAL COURT REPORTER
0    . ____________ -------·-·----·---------- ______ 2_'I2:ti!D_D_IS.TRI.CT_CODRT_________________ ----~------



0
                                                                                                   124



                 1     the jury -- you specifically said when you were packing up

                 2     your things, you made it a point to get that gun and take

                 3     it with you, right?


0                4

                 5
                            A.

                            Q.
                                   Yes.

                                   Now,    I think when you told Earl just a minute ago

0                6     what it was in -- I think your words were -- and I'm more

                 7     or less quoting -- "pretty much,              I think I would have
D                8     wrapped it up to hide it from him."                That's what you said,


0                9

                10
                       right?

                            A.     Yeah.

0               11          Q.     So, you -- are you saying you think you wrapped


0               12

                13
                       it up; or are you saying you did wrap it up?

                            A.     There's a big possibility I did wrap it up

0               14     because I -- No. 1, I wouldn't want him -- not just him to

                15     see but anybody else.
0               16          Q.     Okay.


0               17

                18
                            A.     And it's realiy hard for me to remember a lot at

                       that time because, like I said, we were fighting; and it

0               19     was the heat of the moment.


u              20

               21
                            Q.     I understand.        And I understand some time has

                       past, but I'm asking -- I'm not talking about

D              22'     possibilities.        I'm asking about what you remember.

               23                          Are you telling this jury today that you
0              24      don't specifically remember wrapping up the gun before you


0              25      took it with you?

                                                  DENISE C.PHILLIPS, CSR
rJ · ·"                                           OFFICIAL COURT REPORTER
·h:J-~------   -----·- ~--------·--~-~·-----~-~·2-7-2ND--D±S.!:.r-R-:1G'I'--GGUR-'I'---·----~-------------~--- ----------

u
0                                                                                               125



0              1            A.    No 1 I'm not saying that.

               2            Q.    Okay.    So   1   you do specifically remember wrapping

0              3       up the gun before you took it with you?


0              4

               5
                            A.    Yeah 1 I'm going to go ahead and say that because

                        that's usually what my actiohs would do.

[(             6            Q.    Are you saying it?

               7 A. I'm saying 1 yes 1        I wrapped the gun.
0              8            Q.    Right.    I .understand you're saying that.             Are you


0            10
               9        saying it because that's what you would normally do

                       are you saying that because that's specifically what you
                                                                                           1   or



0            11        remember in this scenario?


0            12

             13
                            A.

                            Q.
                                  That's what I can vaguely remember.

                                  Okay.    Well     1   do you remember talking to me

0    ;
         ;

             14        yesterday out in the hallway?

             15             A.    Yes.
0            16             Q.    And that was the first time you and I have ever


0            17        spoken about this case/ right?

             18             A.    Yes.

0            19             Q.    And you remember telling me specifically that

                       you/ quote/    "wrapped it up in clothes."          Do you remember
0            20

             21        saying that?

0            22             A.    Yes.

             23             Q.    And you didn't equivocate on that/             did you?      You
0            24        didn't -- there was no hesitation when you told me that 1


0    ;
             25        right?

                                                    DENISE C.PHILLIPS CSR
                                                                       1

                                                    OFFICIAL COURT REPORTER
-8----- --- -------   -----------------------~-7-2-NB-B-I-ST-RTeT--CGURT---   ------------------------ ---------------·-


0
0                                                                                                   126




0-           1            A.         There was.       There was a pause.

             2            Q.         So, it's your testimony now that you -- are you

0            3      aware that I was recording that conversation?

                          A.         No, I wasn't aware that you were recording
0            4

             5      anything.

0            6             Q.        Okay.     And then you said that you wrapped it up

             7      in clothes, and you put it in a black duffle bag with the
D            8      rest of your clothes, right?


0          10
             9            A.

                           Q.
                                     Yes.

                                     And you then said that it was still wrapped up in

0          11       your clothes and in that black duffle bag when y'all got

                    pulled over, correct?
0          12

           13             A.         Yes.

0          14              Q.        So, that gun was in your bag, right?

           15             A.         Yeah,    it should have been.
0          16              Q.        Right.     There's no reason for,          like, in the car


0          17

           18
                    ride for y'all to, like, take it out and do anything with

                    it, right?

0          19             A.         Well, I remember specifically being -- before

           20       being put into the police car, there were officers already
0          21       digging in the back of the seat digging through my items.

0          22              Q.        I understand.        I'm talking -- my question is when

           23       y'all were driving around, there was no reason for y'all
0          24       to          to have that gun out or anything like that, right?

 []        25               A.       There shouldn't have been, no; but I did have all

                                                    DENISE C.PHILLIPS, CSR
 p· .
-l';j- ---- ·-- --- -----···- ··-
                                                    OFFICIAL COURT REPORTER
                                    ---------------2-7-2-ND-BI-STR-I-G-'I'-GGHR'I'-------------- ---·-- ----·· - - - ·--·



0
Cl                                                                                         127



0--        1    my stuff thrown in the back when he picked me up.                   The

           2    majority of my clothes were all in a bag.                 My jacket --

0          3          Q.    Let me try that again.          WhiLe y'all were driving


0          4

           5
                around that day, before you got pulled over, there was no

                reason for y'all to be having that gun out, was there?

0          6         A.     No.

           7                        MR. CALVERT:     May I approach the witness,
0          8    Judge?


0        10
           9

                      Q.
                                    THE COURT:

                           {By Mr. Calvert)
                                                   Yes,   sir.

                                                  You testified a minute ago to

0        11     Mr. Gray -- and I want to make this really clear.                   This

         12     jacket right here, State's Exhibit No. 10, that's his
0        13     jacket, right?

0        14          A.     Yes.

         15           Q.    He got this from his mom
0        16          A.     Yes.


0        17

         18
                     Q.           correct?

                                   And it survived a fire.          That's why it was

D        19     significant, correct?

         20          A.     Yes.
0        21          Q.     And you told Detective Ledesma all about that,

0        22     how that was his jacket, right?

         23          A.     Yes.
0        24          Q.     And where it came from, correct?


0        25          A.     Yes.

                                             DENISE C.PHILLIPS, CSR
rl . ·                                       OFFICIAL COURT REPORTER
··tJ ------- --··-- ---------·-------- ··------ -·--·-------2-72ND-DI-STRrCT-·COURT---------~-----~•----------

0
0                                                                                             128



0-      1       Q.      Now, your testimony today, though,                    is that this

        2   jacket was actually -- well, we can agree you weren't

0       3   wearing this that day, right?


0       4

        5
                A.

                Q.
                        Right.

                        Because you were wearing another jacket.                        You

0       6   were wearing a camouflage jacket that day,                       correct?


n       7

        8
A. I wasn't wearing a camouflage jacket, no.

            was wearing the camouflage jacket.
                                                                                        Dave

                                                                    I was wearing a black

0       9   and red flowery satin jacket which was an extra L.

       10       Q.      Okay.     Are you aware that he wasn't wearing any

0      11   jacket when y'all got stopped?

       12       A.      He had a camouflage hoody jacket on when we got
0      13   arrested.

0      14       Q.      So, it's your testimony that at the time y'all
                                                     I
       15   got stopped, when the police got behind y'all, Mr. Greer
0      16   w-as-wearing   a    camouflage jacket?
                                 . .   .---......

0      17

       18
                A.

                Q.
                     'Yes ..

                        Ok~y.     And this, according to you today, was in

0      19   your black duffle bag in the backseat?

      20        A.      Yes.
0     21        Q.      There was no reason because you were wearing a

0     22    jacket and you said that he was wearing a jacket -- there

      23    was no reason for this, State's Exhibit 10, to be out, and
0     24    y'all doing anything with it while you're driving around


0     25    that day, correct?

                                                    DENISE C.PHILLIPS, CSR

-Q~--~ -·- --·-·------------0-!!~-~~~~:E~~-~~~T~~~-~-~~E~----------- __

0
0                                                                                       129



D--,·    1          A.     Correct.

         2          Q.     Okay.       Oh, another thing is you told Earl a

n        3    minute go that you know for certain -- well, obviously, he

              knows -- the Defendant knows this is his jacket, correct?
0        4

         5          A.     Yeah.

'0       6                         MR. GRAY:      Objection.     Calls for speculation

         7    as to what someone else knows.
0        8                         MR. CALVERT:       I think the Defendant --


0        9

        10          Q.
                                   THE COURT:

                          (By Mr. Calvert)
                                                   Overruled.

                                                  There's no question -- I mean,

0       11    this is his jacket.            It belongs to him, correct?

        12          A.     Yes.
0       13          Q.     He got it from his mother, correct?

0       14          A.     Yes.

        15          Q.     Okay.       He'd had that for a long time prior to

        16    that day, correct?


0       17

        18
                    A.·

                    Q.
                           Somewhat, a few months.

                           Months, right?         He didn't get it the day before.

0       19    It had been there for a while, correct?

        20          A.     Correct.
0       21          Q.     Now, a minute ago, you told Earl that you -- that

0       22    the Def~ndant did not know that that gun, State's Exhibit

        23    No. 11, was in that truck.             Do you remember telling Earl
0       24    that a minute ago?


0       25          A.     Yes.

                                              DENISE C.PHILLIPS, CSR
                                              OFFICIAL COURT REPORTER
             ---------~------------·   ---------2 72ND-DISTR-r-CT-COU1~.T---~-~--...,-------- --   ·---------~---~-
[]                                                                                    13 0



0--,     1           Q.   And so, there's certainly -- you know, did you

         2    carry that gun in that jacket?             I mean, or -- or what did
[j       3    you wrap the gun up in when you -- when you wrapped -- you


0        4

         5
              say you wrapped it up in your clothes?

                     A.   I wrapped it up in my clothes and stuck it in my

0        6    bag.

         7           Q.   Okay.
0        8 A. I   --


0        9           Q.   So, when you say "wrapped it up," you didn't like

        10    specifically put it in a particular pocket.            You just kind

0       11    of wrapped it up and stuffed it in, right?


D       12

        13
                     A.

                     Q.
                          (Nods head. )

                          You have to say yes for the court reporter.

0       14           A.   Yes.     Yes.    Yes.   Yes.   Yes.

        15           Q.   And you're telling this jury that the Defendant
D       16    had no idea that there was a gun or anything illegal in

[i      17    that vehicle, correct?

        18           A.   Correct.

0       19           Q.   And you're telling this jury that there's no

        20    question at all in your mind, in his mind and anybody's
0       21    mind that was there,         that that jacket belongs to him,

0       22    correct?

        23           A.   Correct.
0       24           Q.   So, we can agree that there was absolutely -- if


0       25    he knew -- or excuse me -- if he did not have any idea

                                          DENISE C.PHILLIPS, CSR
g- - - - ------ --- ~----~ ----------~-----~~-~~~~~I~~~~-~TR~~~~~~~--~---   ------------------------------------------



u
0                                                                               131




n--
...... -
            1   that there was anything illegal in that truck or that

            2   there was a gun in that truck, would you agree with me

0           3   that there was absolutely no reason at all for him to lie

[J          4   to the police about that being his jacket?

            5       A.   Exactly.

[]          6       Q.   Okay.    When you talked to Rick Ledesma -- and you

            7   knew Rick Ledesma before that day, right?
0           8       A.   Yes.

0           9       Q.   Y'all had a relationship, correct?

           10       A.   He was the investigator on my kidnapping case.

0          11       Q.   Right.     He's a nice guy, right?

           12       A.   (Nods head. }
0          13       Q.   Was he always good to you, friendly to you?

0          14       A.   Yeah.

           15       Q.   He came -- do you remember him coming up to you
0          16   while you were sitting in back of the squad car after you


0          17

           18
                got arrested and having a conversation with you?

                    A.   He had asked me

0          19       Q.   Well, before we get into that.         Do you remember

           20   him coming back there and having a conversation with you?
0          21   Yes or no.

[]         22       A.   Yes.

           23       Q.   And when he came back there, he had that jacket
0          24   with him, correct?

[I
 y
           25       A.   Yeah.

                                      DENISE C.PHILLIPS, CSR
0·- - ------ --------------           OFFICIAL COURT REPORTER
                                         272ND-D"I-STRrCT--C01:JRT-----------~~~--~--   --·--·-----


0
n                                                                                                 132




0-·          1            Q.      And he asked you whose jacket that ·was, correct?

             2            A.      Yes.

0            3            Q.      And then before you answered, he told you


0            4

             5
                   something, didn't he?

                          A.      Truth.
                                                     He said tell me the what?



0            6            Q.      Uh-huh.     And what did you say?

             7 A. I told him the truth.
0            8            Q.      You said -- and let me clarify.              You refer to him


0            9     as Hillbilly, right?

           10             A.      Yes.

0          11             Q.      That's his name to you.          You don't call him Dave

           12      or David.        You call him Hillbilly?
0          13 A. I call him Hillbilly, yes.

0          14             Q.      You told Rick Ledesma,         "That's Hillbilly's

           15      jacket," correct?
0          16             A.      Yes.


D          17

           18
                          Q.     And then,. Investigator Ledesma asked you,

                   want to claim the gun that was in this jacket"?
                                                                                            "Do you

                                                                                         Do you

0          19      remember him asking you that?

           20             A.     He asked me word for word if I knew whose gun it
0          21      was.        If I knew that gun -- that there was a gun in it. -

0          22

           23
                          Q.     Are you aware that you were being videotaped at

                   that point in time?
                                                                                                  ---···----.




0          24             A.     No,     I wasn't.


0          25           ·Q.      Okay.      So, can we agree that the videotape would

                                                 DENISE C.PHILLIPS, CSR

Q~-~-
                                                 OFFICIAL COURT REPORTER
        -- ----- ----- --------- ----- -- -------2-7-QNB--B-I-S-'I'-R-I-€-T--GGURT·----- -------·-- ----·-----··-------



u
0                                                                   133



      1   probably be a little bit more clear on that conversation
Cl
      2   than your recollection?     Would you agree with me on that?

0     3       A.   Yeah.


0     4

      5
              Q.   Okay.    And so, if the videotape shows

          Investigator Ledesma going back there and saying -- well,

D     6   I'll come back to that in a minute.

      7                    He asked you about the gun that was found in
0     8   that jacket, correct?


0     9

     10
              A.

              Q.
                   Yes.

                   And when he asked you about the gun, you were

D    11   really surprised to find out there was a gun in that

     12   jacket or a gun anywhere in the truck, weren't ever?
0    13 A. I wasn't really surprised.     I was scared.

·o   14       Q.   So, it's your testimony that you were not

     15   surprised when Investigator Ledesma told you that they had
0    16   found a gun in that jacket?


0    17

     18
              A.

              Q.
                   Exactly.

                   And you immediately said no, no, no, no, no,

0    19   that's not my gun, right?


0    20

     21
              A.

              Q.
                   Yeah.

                   And you were not a convicted felon at that point,

0    22   right?

     23       A.   No.

     24       Q.   There was nothing illegal about you having a gun

     25   at all, was there?

                                DENISE C.PHILLIPS, CSR
0                                                                              134


        1        A.      No, there wasn't; but I did not know that

        2    specifically at that time either.

        3        Q.      Now, you several times told Investigator Ledesma,

        4    "That is not my gun.       That is not my gun -- or not my

        5    jacket.     That's Hillbilly's jacket, and I didn't know that

0       6    there was a gun.      It's not my gun.      It's not my gun."     You

        7    told him that?
0
-'      8 A. I told him it's not my gun.


0       9

       10
                 Q.      And the next thing you asked him was you were

             really concerned about Hillbilly getting in trouble,

0      11    right?


0      12

       13
                 A.

                 Q.
                         (Nods head.)

                         You have to say yes.

0      14        A.      Yes.

       15        Q.      In fact, you asked him,      "Is Hillbilly going to
0      16    get in trouble for a long time?"         Do you remember asking


0      17

       18
             him that?

                 A.      Yes.

0      19        Q.      At that point in time, it was clear based on the

       20    conversation y'all were having that if they found a gun,
0      21    this could be real bad, right?

0      22        A.      Yeah ..

       23        Q.      And you told the jury a minute ago that you knew

0      24    he was a convicted felon,       right?


0      25        A.      Yeah.

                                    DENISE C.PHILLIPS, CSR

Q--- -~- -------------- ------~~!-~-~-~~~1-~-~-~~~T~~~~~~~~----·    ----------- --··---·---------·--
                                         '
 n                                                                                   135



-rJ--      1           Q.   And you knew that that could be real bad for him,



 o         2

           3
                real bad for him if he gets caught with a gun?

                       A.   Yeah.


 0         4

           5
                       Q.

                       A.
                            And you knew that in that moment,

                            Yes,    sir.
                                                                      correct?




 0         6           Q.   There was no question in your mind about that?

           7           A.   No,    sir.
 0         8           Q.   And you didn't want to see anything bad happen to


 D       10
           9    him, right?

                       A.   Not for something he didn't do.

 0        11           Q.   Y'all were still in a relationship,          right?


 0        12

          13
                       A.

                       Q.
                            Yes.

                            Loved him?

 0        14           A.   Yes.

          15           Q.   Lived with him?
 0       16            A.   Yes.


 0        17

          18
                       Q.   And at no point in t;.ime at all while y'all were

                out there on the roadside did you ever tell Investigator

 0       19     Ledesma or anybody else out there that that wasn't his

         20     gun?
 ,0      21 A. I did tell Ledesma that it was not his gun.

 0       22            Q.   Are you telling me and are you telling this jury

         23     that in that conversation right there on February 16th,

 0       24     2012, you told Rick Ledesma that was not his gun?


 0       25 A. I told him it wasn't Hillbilly's gun,

                                                   DENISE C.PHILLIPS, CSR
                                                                           and I told


 n                                                 OFFICIAL COURT REPORTER
 tj-· ----· -- ----- ·- -·---------------------2-7-;2-ND-DISTR-IeT-eGURT------------------- -------------


 0
D                                                                               136



·0--     1   him it wasn't my gun, but the jacket was his.

        2        Q.   And so, you -- I want to make clear I'm

0        3   understanding you.    It is your testimoriy that that day in


·0      4

         5
             that moment when you knew how bad it would be for him if

             he got caught with a gun, you toid Rick Ledesma that that

0        6   gun did not belong to him?         Is that your testimony?    Yes

         7   or no.
0        8 A. I'm telling you, yes, because he had asked me if


0        9   that was Hillbilly's gun; and I told him,         "No."   I said,

       10    "Is Hillbilly going to get in a lot of trouble"?

D      11                    He said,    "Is this your gun?"


0      12

       13        Q.
                             I said,    "No."

                      Later on that day, when you were being

0      14    transported -- as you were being transported by another

       15    officer, another Sheriff's deputy named Sam Ballew.           Do
0      16    you remember that?    Do you remember being in the car ride


Q      17    to the jail?

       18        A.   Yes.

0      19        Q.   And during that car ride, you told Deputy Ballew

       20    that you had no idea that there was a gun in the car?              Do
0      21    you remember that?

D      22        A.   Yes.

       23        Q.   And that was after you had a conversation with

0      24    the conversation that you just talked about with Deputy


0      25    Ledesma; is that right?

                                   DENISE C.PHILLIPS, CSR

-8,~-- ___ -------------------0~~~-~~~:E-~~~~~T~~~~-~~-E_R_______________.__

0
n                                                                                       137



[J              1            A.    Yes.

                2            Q.    Because, obviously,     the talk with Investigator
[1              3       Ledesma happened before you got transported to the jail,


n               4

                5
                        correct?

                             A.    Yeah,    it was right in the door of the vehicle.

n               6            Q.    Right.

                7                          MR. CALVERT:   Judge,   right now,   I'm going to
0               8       pass the witness.

0               9                               REDIRECT EXAMINATION

              10        BY MR. GRAY:

0             11             Q.    Just to clarify a few things, going back to when


0             12

              13
                        you visited with Investigator Ledesma, okay?

                                           As to the jacket, you did indicate that

[J            14        this was on the February arrest date            that it was

              15        Hillbilly's jacketi is that right?
 0            16             A.    Yes.


0             17             Q.    Hillbilly referring to David?

              18            A.     Yes.

0             19             Q.    And as to the gun, you did not take ownership of


D             20

              21
                        the guni is that correct?

                            A.     Yes.

D      I
              22            Q.     Okay.     You didn't say that it was Hillbilly's or

              23        whose it was.       You just didn't take
0             24 A. I didn't claim it.


0             25            Q.     Now -- but you,    in fact -- I mean,    that was your


Qj
-.   -----·- - - - -
                                                   DENISE C.PHILLIPS, CSR
                                                   OFFICIAL COURT REPORTER
                       --------------------- ------z.-7 2-N-D-DTSTR:-:r-cT-COtJRT------------ -_----------

LJ
0                                                                                               138



Q_          1       gun; is that right?

            2            A.     Yes.
[J          3            Q.     All right.       So, I mean, why did you lie to -- it


n           4

            5
                    maybe splitting hairs as far as ownership and stuff, but

                    you weren't completely truthful with Investigator Ledesma

D           6       at that time; is that fair to say?

            7            A.     Yes.
0           8            Q.     Okay.     Why not?

0           9 A. I was scared.

          10             Q.     Okay.     Why --

0         11 A. I didn't know if I had a warrant for my arrest or


0         12

          13
                    if I had a felony due to Galveston County charges on my

                    probation.      I didn't know if I had a felony or not.

0         14             Q.     Okay.

          15 A. I didn't want to get in trouble.               And so, yeah;
[]        16        and I told him I -- I kind of have trust issues when it

,0        17        comes to police.

          18             Q.     Okay.     When this conversation happened between

0         19        Investigator Ledesma, you were under arrest; is that


n         20

          21
                    right?

                         A.     Yes.

D,        22             Q.     Okay.     And were you in handcuffs?

          23             A.     Yes.
0         24             Q.     Were you in the back of the patrol car?


u         25             A.     Yes.

                                                    DENISE C.PHILLIPS, CSR
-Q-~- --- -----
                                                    OFFICIAL COURT REPORTER
                  ---- ----------------------------272Nn--nrSTRICT-COURT ________________________ -------------------


0
                                                                                               139



         1           Q.     Now, you indicated that you told Ledesma that --

         2     that it wasn't Hillbilly's gun, that it was your gun; is

         3     that right?
n        4           A.     Yes.
l
         5           Q.     Okay.     Did that conversation happen after this
!lu,
         6     February date in the jail?

         7           A.     Yeah.
1        8           Q.     Okay.     And do you remember the specifics of that

         9     conversation           well,    let me back up.

        10                          Was Investigator Ledesma there and visited

        11     you there as to the kidnapping case that you were a victim

        12     on?

        13           A.     He -- he only talked to me a few times on that

        14     case, but it wasn't -- it wasn't too much on when I was in

        15     jail.      He was asking me --

        16           Q.     We don't want to go into a. lot of specifics of
n       17     other things, but is it fair to say this was after -- this
u
        18     was after the date of the offense, though?

        19           A.     Yes.

        20           Q.     And were you still in custody in the Brazos

        21     County Jail?

       22            A.     Yes,    I did two months in Brazos County.

       23            Q.     Okay.     And is that when you told him that the

       24      gun        that you had to get a gun?

       25            A.     Yes.

                                               DENISE C.PHILLIPS, CSR
                                               OFFICIAL COURT REPORTER
J--    ---·-- --·-·-----·-----------------------:2/:2-ND-IJI-STRrCT-COURT--------·-·------·----- ·-·--··---··--------


J
0                                                                                       140



0         1            Q.      Did you indicate why?

           2           A.      Self-defense.

0         3            Q.      Did you tell him why?


0          4

           5
                       A.      Self-defense because the way I look at it is you

                get kidnapped and you get raped, that's somebody that

0:        6     doesn't want you to live.           And they just put a bracelet on

           7    their foot and all they have to do is cut that bracelet
0          8    off.        That guy could cut it off and come find me at any

0          9    tirnei and if he ever gets his hands on me again,                I'm dead.

         10     I told him that's why I had that gun, was for protection.
0        11            Q.     And I know this has been a while back, February


0        12

         13
                of this year.         You grabbed your belongings and the clo.thes

                and the jacket and the gun.           Do you have any distinct

0        14     memory as to where you put each item at all?

         15            A.     No,   I mean,   I have a vague memory.        I mean,
0        16     N6. 1, it has been a while.           No. 2, I was mad at the time


0        17

         18
                that all of this was happening and going through a lot,

                and my mind is already foggy.            I do remember sticking it

0        19     in -- I do remember sticking it in a bag in my -- in my

         20     belongings.         I do remember doing that.
0        21            Q.     Is it possible at some point ·you could have

0        22     placed the gun in that jacket?

         23            A.     There's a big possibility I probably grabbed the
G        24     jacket, wrapped the gun up and stuck it in there with a

0,       25     bunch of my other clothes.           I mean, there's a huge

                                            DENISE C.PHILLIPS, CSR
ft                                          OFFICIAL COURT REPORTER
-}j- -- ~ ---~ -- ----~--------------------2-72-ND-D-I-STR-r-eT-eOURT --· ------~--------~- ~----------------
0                                                                            141




0--.    1    possibility of that.      Because like I said,     I just grabbed

        2    stuff and started stuffing.         I was mad, and I wanted to

n       3    get out of there.

                 Q.     And now, when you were -- when you were placed
0       4

        5    under arrest, they actually took you to a patrol car just

IJ      6    a little bit aways from the truck; is that fair to say?

        7        A.     Yes.
0       8        Q.     So, you were not present and observed the


0       9

       10
             investigators as they went through an inventory or looked

             for items; is that right?

0      11        A.     Yes.

       12                      MR. GRAY:    Pass the witness.
0      13                      MR. CALVERT:     Judge, I have no further

0      14    questions at this point in time.

       15                      THE COURT:     You can step down.
0      16                      MR. GRAY:    Judge, we would ask that she be


0      17

       18
             excused.

                               THE COURT:     All right.   You're finally

G      19    excused.

       20                      MR. CALVERT:     As long as we got a number on
0      21    her, Judge, if we need to get her back up here.

0      22                      THE COURT:     You are subject to recall.    We

       23    need to have your phone number.
0      24                      MR. GRAY:    I've got it.


0      25                      MR. CALVERT:     Earl's been able to get ahold

                                     DENISE C.PHILLIPS, CSR

g-~:~ - - --- -------------------------~~~~~~~~-1-~~~~~T~~~~-:~~------------- -·-----·----

u
                                                                                 142
J
l
l.          i    of her.   We trust him.

            2                    THE COURT:     Call your next.
J           3                    MR. GRAY:    Judge, we would rest.

n
u
            4                    THE COURT:     Defense has rested its case.

            5                    MR. CALVERT:     We'll going to have some
l
(J          6    rebuttal, Judge.     Do you want to do that now or after

            7    lunch?
J           8                    THE COURT:     Let's go ahead and get started.

~           9                    MR. CALVERT:     We'll recall Rick Ledesma.
:J
           10                     {Bench conference:}
il
u          11                    MR. GRAY:    Judge, I anticipate that they're

n          12    calling Ledesma to dispute Monishia's testimony.         I would
J
           13    object at this point in that it's been established that

J          14    she told the Investigator Ledesma that the jacket was

           15    Hillbilly's, which is what they had asked her.         So, that's
~
ijj
           16    not an issue.    She's admitted that she said that.       And
      ..


           17    then, that she did not take ownership of the gun.          I
u
           18    clarified the conversation as to her telling Ledesma it

~          19    was her gun.    She needed it for protection at a later date

           20    while she was in jail.
u
           21                    So, I would object to any extrinsic evidence

J          22    to prove up -- to impeach the witness when the witness has

           23    effectively admitted that she wasn't truthful with the
~          24    police on that date.
0          25                    THE COURT:     So, you're saying that this guy
J
                                           DENISE C.PHILLIPS, CSR
,u_ ../
                                           OFFICIAL COURT REPORTER
~------         ----------------------- ---2·7 2ND--D IBTRTCT-COURT ---------------- - - -   ~--------




1
J
                                                                                                                 143



                   1          can't impeach anything that she's-testified to?

                   2                               MR. GRAY:        Well, I mean, if she admits that

                   3          yes, she didn't tell the truth, he can't use extrinsic

                   4          evidence.

                   5                               THE COURT:        What do you say to that?

                   6                               MR. CALVERT:         Two things:             One,   she

                   7          testified -- and I asked her three or four different times

                   8          three or four different ways if that conversation she was

                   9          talking about with Ledesma where she told him it was not

                 10           the Defendant's gun was at the scene that day.                             She very,

                 11           very clearly said:            "Yeah, it was at          th~       scene that day."

                 12                                Once she found out she was being videotaped,

                13            on redirect, she changed her testimony and said that

                14            happened later.

                15.                                And so, we can --

                16                                 (Bench proceedings concluded.)

                17                                 THE COURT:        Overruled.

                18                                 MR. CALVERT:         Judge, at this point in time,

                19            we had previously offered State's Exhibit No. 3, pursuant

                20            to a stipulation with Defense, certain portions of the

                21            audio were redacted.             For these purposes now, we are going

                22            to offer all of State's Exhibit No. 3 with the audio

                23            included.

                24                                 THE COURT:        Any further objection?
                                                                                          C''
                                                                                         ·')
                25                                 MR. GRAY:       No additional objection.

                                                                   DENISE C.PHILLIPS, CSR
~                                                                  OFFICIAL COURT REPORTER
                            ...........--------------------------272ND-DTSTR-r-cT-COURT _________________________ - --------------------
:}
U ·-·- -----   ____..____
l                                                                              144



J-,    1                   .THE COURT:       Go right ahead.       It's admitted.

       2                              RICARDO LEDESMA,

J      3    having been previously duly sworn, testified as follows:

       4                             DIRECT EXAMINATION
8
       5    BY MR. WARD:

u      6        Q.    Detective Ledesma --·

       7                      MR. WARD:     Judge, may we get the lights
J      8    dimmed just a bit?

       9                      THE COURT:     Yes, sir.
J
      10                      (Video playing.)

~     11        Q.   (By Mr. Ward)       This is the in-car audio and video

R     12    from Officer Ballew's patrol car.            Do you recognize any of
!)
u
      13    the individuals that are in this right now?

~     14        A.    Yes, sir, I do.

      15        Q.    Okay.     Who are they?
n
u     16        A.    That's myself and Monishia Campbell.


~               Q.    Okay.     And can you specifically describe what
      17

      18    she's wearing right now?

~     19        A.    She's wearing a camouflage jacket.

      20        Q.    Okay.     I'm going to rewind this just a little
~     21    bit, Detective.      Okay.     And is there an individual sitting

~     22    on -- on the tailgate of that        For~    Ranger?

      23       A.     Yes, sir.
~     24        Q.    And do you know who that individual is?

~     25       A.     Yes, sir.
J
                                     DENISE C.PHILLIPS, CSR
                                     OFFICIAL COURT REPORTER
r
I
 -----
;--------                             2i2ND DISTRICT COURT -



J
                                                                                                  145



            1            Q.    Who is that?

            2 A. It's David Greer.

0           3            Q.    Okay.     Can you describe what he's wearing right

            4     now?
D           5            A.    He's wearing a black -- looks like a cut-off

0           6     T-shirt and some camouflage              p~s.


            7            Q.    And you testified earlier that although you
D           8     weren't there immediately when the stop happened, you got


0         10
            9     on scene pretty quick?

                         A.    Yes, sir, right as the traffic stop was being

o-                made.

          12             Q.    And we can actually -- we can actually rewind
0         13      this whole video, and we can see you rolling up because

D         14      your pretty distinctive when you roll into the camera

          15      right there?
0         16             A.    Yes, sir.


0         17

          18
                         Q.    From the time that you were on scene until the

                  time that everyone left, did you ever observe the

D         19      Defendant wearing a. jacket?

          20             A.    No, sir.
0         21             Q.    Now,    I'm going to fast forward this a little bit.

0         22      And you also had a conversation with the Defendant later

          23      on that day, didn't you?

0         24             A.    Yes,    sir.

          25             Q.    Was he in the backseat of a patrol car?
D                                                        DENISE C.PHILLIPS, CSR
11                                                       OFFICIAL COURT REPORTER
-t:j- --- ----- --------- -----------------------------2-7-2-N-B-D·I-STRI-eT-eGHRT--------------------- -----------------


D
n                                                                                      146



0-        1          A.    Yes, sir.

          2          Q.    Was that conversation recorded?

D         3          A.    Yes, sir.
                                                                                             -



0         4

          5
                     Q.    Did you ask him any questions concerning the

                ownership of the black leather jacket?

D         6          A.    Yes, sir.
     '    7          Q.    And what was his response?
11
LJ
          8          A.    He said it was,not his.


0         9

         10
                     Q.    He specifically said that that leather jacket was

                not his jacket?

0        11          A.    Yes, sir.      He said that he had -- thai his was

         12     camouflage.
0        13                       (Video playing.)

0        14          Q.   (By Mr. Ward)     Is that 'you right there with the

         15     jacket?
0        16         A.     Yes, sir.


0        17

         18         Q.
                                  (Video playing.)

                          (By Mr. Ward)     Detective, at any time during your

0        19    entire conversation with Monishia Campbell on scene, did

         20    she say that gun was not David Greer's gun?
0        21         A.     No, sir.

0        22         Q.     Did you have a conversation with her a couple of

         23    weeks later, not specifically about this case, but abbut
0        24    another -- her case?


0        25         A.     Well, it wasn't about her case specifically.

                                          DENISE C.PHILLIPS, CSR
                                                                                       It


n                                         OFFICIAL COURT REPORTER
t:J----- -- ---- -----------------------o2-92-NB-B-I-STR-IeT-e0URT------------~-------- _____. ___________

0
0                                                                                 147



n         1

          2
               was about other information.

                   Q.     Her own stuff?

0         3        A.     Yes, sir.

                          Okay.     Did       did she ever say anything to you
0         4

          5    during that time about her owning a gun?

0         6        A.     Yes, sir.

          7        Q.     Or getting a gun?
0         8        A.     Yes, sir, she said she got a gun.


0         9

         10
                   Q.     Okay.     And anytime during that conversation, did

               she say that the gun she had got was the gun that was in

0        11    that truck that day?

         12        A.     No, sir.
[]
         13                       MR. WARD:     Pass the witness, Judge.

0        14                               CROSS-EXAMINATION

         15    BY MR. GRAY:
0        16        Q.     So, as to the gun on this particular day in


0        17

         18
               February, the time of the arrest, you told the Prosecutor

               that she never indicated that the gun wasn't David

0        19    Greer's; is that right?

         20        A.     No, that the gun
0        21        Q.     She never said that the gun was not David

0        22    Greer's,   is what your testimony to the Prosecutor was?

         23        A.     That it was.        It's David Greer's.
D        24        Q.     The gun?·


0        25        A.     Oh, the jacket.        I'm sorry.   The jacket, yeah.

                                          DENISE C.PHILLIPS, CSR
-0-~   ------ _____________________o;~~-~~~~I-~~~~~T~~~~:~-ER       ________________ ---:------



0
0                                                                           148



[t      1          Q.   Okay.     Just the gun.    They had elicited your

        2      testimony that she never said that the gun was not

D       3      David's; is that correct?

                   A.   Yes,    sir.   Well; I believe I asked her if she
0       4

        5      claimed the gun that was in there.

0       6          Q.   Right.     And she said no,   as to her?

        7          A.   That's correct.
D       8          Q.   So, she said        she didn't say one way or the


0       9

       10 _)
               other as to David?

                   A.   No, sir.

0      11          Q.   She didn't say it's not his, but she also didn't

       12      say it is his?
0      13          A.   No.

0      14          Q.   Okay.     And then, when you did visit with her ·in

       15      the jail, she did indicate to you that -- this was after
0      16      the February arrest,     I guess.   You visited her in the jail


0      17

       18
               at some point; is that right?

                  A.    Yes, sir.

0      19          Q.   Okay.     And she did -- she didn't specify as to

       20      what gun or this particular gun, but she did say that she
0      21      had to get a gun for protection; is that right?

0      22         A.    Yes,    sir.

       23         Q.    Okay.     And were you -- she's testified -- not to
0      24      a lot of the specifics -- but that she was a victim in a


0      25      rape and a kidnapping.      And there's no reason to doubt

                                       DENISE C.PHILLIPS,   CSR

-Q--·--- ---- ---------------0~~!~-~-~~~r~~-~~~T~~~~-~~-E--R----------I------·---·--

o
                                                                              149
J

l        1    thati is that correct?        Did you work up that case as well?
J··
         2        A.   Yes, sir, I did.
J        3        Q.   Okay.     Is that a pretty serious case? ,

~
!J
         4        A.   Yes, sir, absolutely.

         5        Q.   Okay.     Is it still pending?

~        6        A.   Yes, sir.

         7        Q.   Now, whenever you initially walked up, you had
J        8    indicated -- asked about the jacket, asked her who it

~        9    belonged toi and then, she says that jacketi but then, you

        10    hear a sigh,   "that jacket, ahhhh," okay?        Does that not

~       11    mean to you that she knew something was bad about that

        12    jacket, or why would she sigh?        There's nothing wrong with
J
        13    just having a jacket, right?

~       14        A.   No,   there's nothing wrong with that, no, sir.

        15        Q.   And so,    there would be no reason for a person to
~       16    say "that jacket" and then sigh?


~       17 A. I'm not sure I understand your question.

        18        Q.   Well, if it was just a piece of clothing with

~       19   nothing illegal in it, if she had no knowledge that there

             was anything illegal, a gun, whatever, in that jacket, she
~
        20

        21   would have just     answ~red   your question.     "It's my jacket.

~       22    It's his jacket.     It's whoever's jacket."

        23                     It wouldn't make sense for a person if you
~       24    ask, you know,    "Is this your jacket?"       And she says,   "That

        25    jacket," and then she sighs, like,       "Oh, heck, I'm in

                                    DENISE C.PHILLIPS, CSR

~----
                                    OFFICIAL COURT REPORTER
        - - - - ---------~---~~~--~~-2-'72-ND-DI'STR-ICT~couRT~~~~--~~-~~~--~--~-----
0                                                                                       150



       1      trouble.       Oh, heck,      they found something in the jacket."
D--
       2      Do you see where I'm going?

0      3             A.     Yes,    sir.


0      4

       5
                     Q.     Okay.     And so, to your when she sighedr did that

              give you some information that she had some know1edge

0      6      there was something going on with that jacket?

       7 A. I'm not sure I caught the sigh at that time.                I
0      8      was more looking at her expression.


0      9             Q.     And I understand; but -- and I know you haven't

      10      reviewed the tape probably as I have and the Prosecutor

0     11      has.

                     A.     Yes,    sir.
0     12

      13             Q.     At least then when you reviewed it -- and I know

0     14      it's been a long time, and I apologize.                But when you just

      15      heard that, did you hear her sign?
0     16             A.     You can hear her take a breath.


0     17

      18
                     Q.     Okay.

              gun;" and then,
                                      And she says initially 1      "No, that's not my

                                      later on 1 she says,"- I didn't know

0     19      anything about the gun"?

      20             A.     Correct.
0     21             Q.     That is right?

0     22                            MR. GRAY:    Pass the witness.

      23                                   REDIRECT EXAMINATION
0     24     BY MR.       WARD:



0     25             Q.     Detective,      I'm going to show you here in a second

                                            DENISE C.PHILLIPS, CSR

-Q--~--·-
                                            OFFICIAL COURT REPORTER
            - - - - - - - - - - - - - - - - - 2 72NB-:E>"I-STR-I-cT~ce:l1.:JRT---------------~ - - - - - - -



0
0                                                                         151



0      1   what's been marked--

       2                   MR. CALVERT:       It's already in evidence.

0      3       Q.   (By Mr. Ward)     It's already in evidence -- State's


0      4

       5
           Exhibit 17.

                           MR. CALVERT:       No, 3.   Still on 3.

0      6       Q.   (By Mr. Ward)     Now, Monishia Campbell was pretty

       7   clear that that was Dave Greer's jacket from the prior
0      8   video; is that correct?


0      9

      10
               A.     Yes, sir.

                           (Video playing.)

0     11       Q.   (By Mr. Ward)     And just to be clear, this is the

      12   front facing patrol vehicle there; and Dave Greer's in the
0     13   backseat being recorded there at this time; is that

0     14   correct?

      15       A.     Correct.     This is Officer -- Deputy Ficke's
0     16   vehicle.


0     17

      18
                           (Video playing.)

                           MR. WARD:       Pass the witness, Judge.

0     19                   MR. GRAY:       No further questions.

      20                   THE COURT:       You can step down.
0     21                   All right.       Ladies and gentlemen, we'll

0     22   resume at 1:30.       We've got a couple of other matters to

      23   take up between 1:00 and 1:30.         So, be back at 1:30.
u     24   We'll continue the trial at that time.


0     25                   (Jury retired.)

                                    DENISE C.PHILLIPS, CSR
fl ______________________o_~~~~~~~I-~~~~~T~~~~-:~-ER___________ ----~-~-=---~
tJ                                                         '      ~-----

[!                                     .                                        \I
0                                                                          152



0-      1

        2
                            THE COURT:

                            MR. CALVERT:
                                           Let's talk about the Charge.

                                             I'm going to work on it over

0       3    lunch.

        4                   THE COURT:     All right.     Can you get it to
0       5    Earl and let him look at it, so he can be thinking about

0       6    it?

        7                   MR. CALVERT:     Certainly.
0       8                   MR. GRAY:    Do you just want to e-mail it to

0       9

       10
             me, and I can pull it up?

                            MR. CALVERT:     Okay.

0      11                   THE COURT:     Now, how many more witnesses are

       12    you going to have?
0      13                   MR. CALVERT:     Judge, I've got, I believe;

0      14    two more rebuttal witnesses; but I believe both of them

       15    are going to be incredibly, incredibly brief.         Probably
0      16    less than ten minutes apiece.


0      17

       18    anybody?
                            THE COURT:     All right.     And you don't have



0      19                   MR. GRAY:    No, Judge.

       20                   THE COURT:     So, hopefully, at 1:30, we can
0      21    agree on the Charge.     If not, maybe I can get some idea of

0      22   where the disagreement is.

       23                   MR. CALVERT:     Yes, sir.
[J     24                  MR. GRAY:     I can't anticipate anything.


0      25                  MR. CALVERT:      I think it's pretty
                                    DENISE C.PHILLIPS, CSR
0------- ---- ---------------~!~-~-~-~~~I-~~~~~T~~~~-~~~R_________________ -------···----
u
0                                                                             153



o.       1

         2
               straightforward, Judge.

                                THE COURT:     We'll see you at 1:30.
n        3                      (Noon recess.)


0        4

         5
                                THE COURT:

                                MR. CALVERT:
                                               Y'all agree on the Charge?

                                                 I believe Earl is still

0        6     looking at it.

         7                      MR. GRAY:    I'm going through it right now.
0        8     I can't anticipate anything, but I'll be quick.

0        9

        10
                                THE COURT:

                                MR. CALVERT:
                                               Okay.

                                                 Judge, I think we have an

0       11     agreement except it would help if I had the right style

        12
0       13
               and information on the verdict form.

                                COURT COORDINATOR:        It also printed a blank

0       14     page on here.

        15                      MR. CALVERT:     It did.    It's because I
0       16     deleted a whole bunch of stuff.

0       17                      MR. GRAY:    Actually, I'm fine with it just

        18     the way it is because I find it hard to believe he would

0       19     be found guilty of an offense that's not charged or

        20     alleged.
0       21                      MR. CALVERT:     Right.    I'm fixing the verdict

0       22     form now, Judge.

        23                      THE COURT:     We ready -- well, no, we're not.
0       24                      Ready to bring the jury out?

o·      25                      MR. CALVERT:     Yes, Judge.
                                      DENISE C.PHILLIPS, CSR
0~--~   ---                           OFFICIAL COURT REPORTER
              ------------·-------2-72ND~DI-STRICT--COURT   ______________          --~-----·-·-




0
0                                                                                                    154



n           1

            2     witnesses?
                                       THE COURT:        Did you say you had two more



0           3                          MR. CALVERT:         Two more, but they're going to

                  be very quick.
0           4

            5                          THE COURT:        All right.         Let's bring them

0           6     out.

            7                           (Jury seated.)
0-          8                          THE COURT:        Everyone be seated.                                             ·-'


0         10
            9                          MR. CALVERT:

                                       THE COURT:
                                                            We recall Terry Young.

                                                         Mr. Young is        ~till     under oath.

0         11                           Go right ahead, sir.


8         12

          13
                                                     TERRY YOUNG,

                  having been previously duly sworn, testified as follows:

0         14                                    DIRECT EXAMINATION

          15      BY MR. CALVERT:
0         16             Q.     Are you the same Terry Young that testified in


u         17

          18
                  the case this morning?

                         A.     Yes, sir.

\0        19                           MR. CALVERT:         May I approach the witness,
\                 Judge?
Q   )
          20


(
          21                           THE COURT:         Yes, sir.

tJ        22             Q.   (By Mr. Calvert}          Investigator Young, when you were

          23      doing the inventory on the Defendant's truck, you told the
B         24      jury earlier that you found this jacket with that gun in


0         25      it in the backseat; is that correct?

                                                DENISE C.PHILLIPS, CSR
                                                OFFICIAL COURT REPORTER
U
_ . _______ ·------- __ ------·--------------------~2_'I2ND_D_I S_TRI_CT_C_O_URT~-----------~--------- --·--------·----------


0
0                                                                                            155



n.          1

            2
                           A.

                           Q.
                                  Yes,    sir.

                                  I believe you also said durd.ng the inventory you

0           3         found a black duffle bag that contained a bunch of


0           4

            5
                      clothing, correct?

                           A.     Yes, sir.

rJ          6              Q.     I'm going to show you what's been entered into

            7         evidence as State's Exhibit 15.           And is this the inventory
[l          8         form that Deputy Ficke filled out while y'all were doing


0         10
            9         the inventory?

                           A.     Yes, sir.

0         11               Q.     Flipping over onto the back, you made reference
         . 12         to one black canvas bag -- one black canvas bag with CDs;
0         13          is that right?

0!        14               A.     Yes;

          15               Q.     Okay.     And then you had assorted clothing; is
0         16          that correct?


0         17

          18
                           A.

                           Q.
                                  Yes, sir.

                                  Okay.     The -- the jacket, State's Exhibit 10, was

0         19          this t_hing found inside the black duffle bag that you

          20          described that containe.d all of Monishia Campbell's
0         21          clothing?

0         22               A.     No, sir, it was not.

          23               Q.     Okay.     Thanks.
0         24                              MR. CALVERT:    I'll pass the witness.


0         25

                                               DENISE C.PHILLIPS, CSR
                                               OFFICIAL COURT REPORTER
0
. . __.. ____   ~   ------------~------- -----~222ND_DI STRICT__ COURT----------------~----------- -------~------




0
0                                                                                                      156



0-          1                                     CROSS-EXAMINATION

            2     BY MR. GRAY:

0           3           Q.      In all fairness,           you can't recall exactly where


0           4

            5
                  the location as to the jacket was, though,

                        A.      It was in the back area, but exactly whether
                                                                                     can you?



[1          6     right behind the driver's seat, right behind the

            7     passenger's seat,           in between, the exact particular
0           8     location, no.


0         10
            9           Q.      Okay.      Same thing as far as whether the clothes

                  were beside it, under it, on top of it, do you have any

0         11      knowledge of that?-

          12 A. I can't remember specifically, no.
0         13            Q.      Okay.      And on that inventory list,                I know that

0         14      the jacket and the gun and the bullets that were found

          15      inside the gun was listed on a separate evidence list; is
0         16      that correct?


0         17

          18
                        A.

                        Q.
                                Yes,

                                Okay.
                                        I think so.

                                           But that one bullet that was retrieved

0         19      that we talked so much about,                  long rifle or long,            that was

          20      not included on either one of those sheets; is that right?
0         21 A. I guess not,        sir.

0         22                            MR. GRAY:        Pass the witness.

          23                            MR. CALVERT:         Nothing further,           Judge.      And
0         24      we would ask that he be finally excused.


0         25                            MR. GRAY:        No objection.

                                                 DENISE C.PHILLIPS, CSR
fl                                               OFFICIAL COURT REPORTER
g" -----"" ___ ""·--""- --- -"·---"-----------·-------2-7-2NB-D~ST-R-:EG-T-G0URT---------------------"--- "-----"-·"--"___"_____

0
"'                                                                                                         157
J

l-                1                             THE COURT:        You're finally excused.

                  2                             THE WITNESS:        Thank you, sir.

l                 3                             MR. CALVERT:        We'll call Jason Ware.

                                                 (Witness sworn.)
l                 4

                  5                             THE COURT:        Have a seat.        Go right ahead.

1
,__}
                  6                             MR. CALVERT:        Thank you, Judge.

                  7                                           JASON WARE,
J                 8          having been first duly sworn, testified as follows:
~                 9                                      DIRECT EXAMINATION
J
                 10          BY MR. CALVERT:

u                11               Q.     Would you introduce yourself to the folks in the

                 12          jury, please?
J                13 A. I'm Jason Ware.          I'm a Criminal Investigator with

J                14          the Brazos County Sheriff's Office.

                 15               Q.     And were you working as a detective with the
J                16          Sheriff's Office back on February 16th of 2012?

                 17 A. Yes, I was.
J
                 18               Q.     And were you present as one of the officers that

J                19          was helping to execute the arrest warrants on Defendant

                 20          David Greer and Monishia Campbell?
~                21              A.      Yes,   I was.

J                22               Q.     And after they were taken into custody, ·did you

                 23          stick around on the scene?
J                24              A.      Yes,   I did.


1                25               Q.     And did you become aware that Deputy Ficke and

                                                            DENISE C.PHILLIPS, CSR
                                                            OFFICIAL COURT REPORTER
 ~     ------   ----·~   -   ------- ---'------------ ---- ---2-7-2-ND--D-I-S'r-R-I-GT-GGUR'I'------------------- ----------------


 l
 iJ
n                                                                                                                                          158



o.           1     Investigator Terry Young were conducting an inventory

             2     search of the Defendant's truck?

D            3              A.        Yes,        I was.

             4              Q.        And the jury saw the video earlier.                                               If they saw
0            5     Terry Young standing there are on the passenger's side of

0            6     the truck doing the inventory, would you have been the guy

             7     standing literally right behind him?
0            8              A.         Correct, that was me.


0            9

            10
                            Q.         So, were you standing right there behind

                   Investigator Young while that inventory was being

0           11     conducted?

            12              A.         Yes, I was.
0           13              Q.        Were you kind of keeping an eye on what they were

0           14     doing just out of curiosity?

            15              A.         Yes, pretty much.
0           16              Q.        Okay.


0           17

            18     Judge?
                                                 MR. CALVERT:                   May I approach the witness,



0           19                                   THE COURT:                 Yes,       sir.

            20              Q.     {By Mr. Calvert)                      Do you recall Investigator                                  Yo~ng

0           21     finding what I'm going to show you that's been entered

u           22

            23
                   into evidence as State's Exhibit No. 10, this black

                   jacket?
D           24             A.         Yes.


0           25              Q.        Where was this?

                                                              DENISE C.PHILLIPS, CSR
                                                              OFFICIAL COURT REPORTER
.0------·        __________ ·-·--------------~---~---------2-7_2 ND-D.I S-TR I.C.T---COURT------------- ---------- ------------- ------~- ----- ----- -------- --- -----·-··-



0
0                                                                                                                          159

'
0                1

                 2
                               A.·       In the vehicle.               I'm not exactly sure where he

                        pulled the vehicle -- where he pulled the jacket from.

n                3             Q.       Okay.        When -- you saw him recover this,                            though?

                               A.       Correct.
[l               4

                 5             Q.       And when he recovered it, was this like inside a

0                6      bag full of other stuff?                       Did he have to pull it out, or


n
/
                 7

                 8
                        was just in the truck?

                               A.        I don't believe so.


0              10
                 9              Q.      Okay.        You didn't

                        have to remove it from any kind of bag or any other
                                                                              certainly didn't see him



0              11       container?

                               A.       No.
0              12

               13              Q.       Okay.        Thank you, sir.

0              14                                MR. CALVERT:             I'll pass the witness.

               15                                            CROSS-EXAMINATION
D              16       BY MR. GRAY:


0              17

               18
                               Q.

                        that jacket was,
                                        And you don't -- but you don't exactly know where

                                                       just that it was in that backseat area?

0              19              A.       Correct,         I do not know exactly where it was.

               20                                MR. GRAY:           Okay.       I'll pass the witness.
0              21                                MR. CALVERT:             Nothing further.                We'd ask

0              22       that he be finally excused.

               23                                THE COURT:            You're finally excused.
0              24                                THE WITNESS:             Thank you.


0              25                                THE COURT:            Thank you.

                                                            DENISE C.PHILLIPS, CSR
     ·"'
                                                            OFFICIAL COURT REPORTER
_Q         --- ---···- - -- ----------------------.----- ------- --2-7-2ND--D-I-S'I'-R-I-G'F--GGUR.!f----------- -----------·--- - - - --------· -----



0
l                                                                                          160


          1                       MR. CALVERT:       We'll close.

          2                       THE COURT:      State has closed their case.

          3                       MR. GRAY:      We close and rest.

          4                       THE COURT:      Both sides have rested and

          5     closed.

          6                       Ladies and gentlemen, we've come to the end

          7     of the presentation of evidenrie.           We have the Court's

          8     Charge prepared.       We need to go over it one final time

           9    before we read it to you and hear the final arguments of

         10     the attorneys, so let's take a ten-minute break, and that

         11     will hopefully give us enough time to do this.                    Thank you.

         12                        (Jury retired.)

         13                       THE COURT:      All right.      Are we ready to

         14     talk?

         15                       MR. CALVERT:       Yes, sir.

         16                       MR. GRAY:      Yes, Judge.

         17                       THE COURT:      Have you had an adequate

         18    - opportunity to review the Charge?

         19                       MR. GRAY:      Yes, Judge; and we have no

         20     objection.
J        21                       THE COURT:      No objection.

         22                       State?

         23                       MR. CALVERT:      No objection.

         24                       THE COURT:      The Charge is in final form.

         25                       Are we ready to bring out the jury?
J
                                           DENISE C.PHILLIPS, CSR

r~--   --- - .------------------------------~~-~-~-~-~~-~~~-~-~~~~~~~g~~E~-----   ------------ -------------·--·-



J
n                                                                                                                                161



[J.         1                                     MR. CALVERT:               Yes, sir.

            2                                     MR. GRAY:            Yes, sir.

0           3                                     MR. CALVERT:               As far as warnings, Judge, can


0           4

           ,5
                       I have 15 minutes.                     Is that

                                                  THE CO:URT: · How 1ong do you want?

[l          6                                     MR. CALVERT:               Earl is 15 okay?

            7                                     MR. GRAY:            Yeah.            You don't mind if I go
D           8          twice, do you?

0           9                                     MR. CALVERT:               I do.         I would object to that.

          10                                      MR. GRAY:            Yeah, 15 is fine, Juqge.

0         11                                    _THE COURT:              Fifteen for both sides.                          Do

                       y 1 all want a warning on this side?
0         12

          13                                      MR. WARD:            Seven, Judge.

0         14                                      THE COURT:             Seven expired?

          1!)                                     MR. WARD:            Yes, Judge.
0         16' '                                   MR. CALVERT:               If I get to two left, Judge.

0         17

          18
                                                  THE'    COURT:~

                                                  MR. CALVERT:
                                                                         Two left.

                                                                             Yes, sir.

0         19                                      MR. GRAY:            Same
                                                                             . 0                                                                                                                   162




0·             1

               2
                                                             (Brief pause.)

                                                             THE COURT:     Go ahead and hand them out.

0              3                                             All right.     Ladies and gentlemen, I'm going


n._r-
               4

               5
                           to go ahead -- the law requires that I read this Charge to

                           you word-for-word; and then, you'll have your copy to read

D              6           along there.

               7                                             (Charge read. )
[]             8                                             THE COURT:     I've placed a Blueback on the


0              9

              io
                           official version of the Court's Charge.

                           place it on the table when you-all enter the room to begin
                                                                                               Mr. Montoya·will



0             11           your deliberations.

              12                                             At this time, we'll hear the final arguments
0             13           of the attorneys.                       The State has the right to go first,

0             14           and they have the right to go last, and the Defendant gets

              15           to make an argument in between the two.
0             16                                             Go right ahead, Mr. Ward.
- - ·-  ~-~   17   ~- ~-   ---- --   ~-   - - --------- --   ~C_L_O_S_ING-ARG-UM-ENT--BY- MR~~WARD   ..
0             18                                             MR. WARD:    A couple of weeks ago,          I stood up
[}            19           here; and I told the jury that they had the dubious honor

              20           of being the first jury that I ever addressed.                                 So, you
0             21           now have the honor of being the second jury I've ever

0             22           addressed.                 And I'm hoping like an NFL quarterback this

              23           isn't like a sophomore slump for me.                            So, here I go.
0             24                                             I used to be in the Marine Corps.             I spent


u             25           about ten years in the Marine Corps, traveled all around

                                                          DENISE C.PHILLIPS, CSR
('!                                                       OFFICIAL COURT REPORTER
-!:j~---·-···-··-·-··-··--- . _____ . ----~------·-----·---27.. 2 ND-DTS.TRI C.T-COURT------~------------- ---·---~---~~
0                                                                                           163



0          1

           2
                 the world, met a lot of different people, a lot of

                 different cult~r~s, spent a lot of ticie in Iraq.                    They've

G
'~         3     got an inquisitorial system in Iraq.                And the

                 inquisitorial system means basically that the judge and
B          4

         ___s___ tlie prosecutor are the same person and that the defendant

0          6     has to prove his innocence.

           7                          But this is the United States of America.
[]         8     More specifically, this is Texas; and we don't play that

0          9     way.    We have you, the jury.           And the Judge talked to you

          10     out of this form and said that you are finders of fact,
D         11     and you are judges of credibility.

          12                          I'm going to cycle back to both of those
          13     things while I'm talking to you today.

          14                      - Ryan spend a lot time talking with you
                                  "
          15     during voir dire about elements, the elements of this

                 particular charged        crime.~




         '18.    You have on or about February 16th, 2012.                  Is there any
          19     doubt in your mind that this happened on that date?

          20                          Let's move on.      In Brazos County.         Yes,- we
         21      know it's in Brazos County.

         22                           Do we know that the Defendant, David Greer,

         23      is a convicted felon?          Yes, we do.       There's a stipulation
         24      to that.


D        25                           Do we know that this offense happened within
                                            DENISE C.PHILLIPS, CSR
_g __________ -----------------~------,0~!-~~-~~~-I-~~~~~T~~~-~~~-E_R__~---_ , .-,~_;- .__________
'D
[]                                                                              164



[J_     1    that window of five years between the finality of his

        2    conviction and this date?      Yes, we know that that happened

0.      3    because it's stipulated to it.
                                                             I


0       4

        5
                            So,   what does this all boil down to?

             boils-down to a whole day spent on possession, knowingly
                                                                            This



0       6    or intentionally possessing a firearm.       lse~au~e you know


r
,_J
   l
        7

        8
             that was a firearm because that was stipulated to, and you

             saw it as well.
                                      •')
                                       J




:0      9                   So,   what do we have?    we have a video;         We

       10    showed you the video.     We brought police officers in here
·o     11    to testify.   You saw that video.       You saw them pull Dave

             Greer out of the driver's seat of that vehicle after
0      12

       13    taking a little bit to stop, after the lights were popped.

o·     14

       15
             You saw him come out of that vehicle not wearing a jacket,

             even though it's February.
D      16                   You saw the passenger come out of the
0---   17    vehicle wearing a jacket.      You heard Monishia Campbell say

       18    that Dave Greer had a camouflage jacket and that she

D      19    wasn't wearing that camouflage jacket.        But we know from                 \
       20                                                                              \'
             watching the videq that he wasn't.       'J:'he only_ other j acke,5 __
0      21    in that truck was a black leather jacket.

0
-..~
       22                  We know that the gun was in the right pocket

       23    of that black leather jacket.     We know from Monishia
D      24    Campbell stating on the witness stand and also in the

,0     25    video that that's Dave Greer's jacket.

                                   DENISE C.PHILLIPS, CSR
                                                           His mother gave it



-Qc-·----~ --------~----~-----0!~~-~-~~~l-~~~~~T~~~-~-~~-E__R_____~------ - - - - - - -
r·
~J
}                                                                                 165


~               to him after a fire.
J.          1

            2                    You know that you just saw a video where
]           3   Investigator Ledesma asked him if that was his jacket.              He


~
            4   said no.   Why would he deny it?         Everyone said it's his

            5   jacket, not my jacket.     Why would he tell the
j           6   investigators at the scene that. it wasn't his jacket if

            7   there was nothing wrong?
:]
            8                    This is an elements case.       It's a

            9   buildin~-block    case. ·I can't show you a video with Dave
u
           10   Greer with a gun in his hand.      I. can show you the little
u          11   bits and pieces ~f informati6n that add up to it, because
                                                                  '
           12   remember, you are the finders of fact.          You   c~n   find these
R
J,
           13   facts and add them up.
                                                 L·: .
~.··   '   14                    It does not have to be beyond a reasonable

           15   doubt because, remember, just like Ryan told you in voir
u          16   dire, how is the only way you can know beyond a shadow of

           17   a doubt that it happened?     Either you did it, or you
u
           18   watched it.   None of us were there.         We didn't see it.
                                                                                             .·.
·}         19   But we heard credible testimony.
                                                                                         I




           20                    You're judges of fact, finders of fact, and
J          21   judges of credibility.

           22                    Let's talk about credibility.        We put
G
           23   officers on who have spent literally combined decades
~          24   within the State of Texas and Brazos County conducting


l          25   criminal investigations.     Training, experience, video,

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
 ~-
 ~ -.------·-- -----·---..---·-----272ND-DTSTRTCT-COURT ______ . _ _ _ _ _ ----------


 J
                                                                                         166
J

}           1   that proves that they're credible witnesses.

            2                      Do we have fingerprints on the gun?             No,
l)
'~
            3   sadly, this isn't a television show.               Okay.   At the end of

            4   this trial, you're not going to get a dun-dun; and then,
1
            5   Ryan and I go up and talk to the D.A.; and we have a shot

1           6   of whiskey; and it's all over; and           then~    we move on to the

            7   next case.     That.'s not going to happen.           That happens on
~           8   TV.   Okay?

            9                      Ask yourselves, was he wearing a coat?                No.
J
           10   Was there a coat in the vehicle?            Yes.     Was it within
u          11   grabbing distance?       Yes.       It's a Ford Ranger.      The

~          12   backseat of a Ford Ranger.           You can use your personal
J
           13   experience from outside.            Do you remember what the size of

J          14   a Ford Ranger backseat is?

           15                      You saw Monishia Campbell get up on the
u          16   stand and tell you that Dave Greer.was wearing a jacket

           17   that day.     He wasn't. ',She said she was wearing a
u                              I                .
                                                                                                '-->--·--·---

           18   different jacket that day.           She wasn't. (.··She, in fact, ·was
 ]         19   wearing a camouflage jacket.           You saw .it from the front
                                          /.

                seat of Sam Ballew's vehicle.           You heard her.       You heard
~
           20

           21   the surprise in her voice when Rick Ledesma asked her,                    "Do
D          22   you want to claim responsibility for this gun?"                "No."
u
           23                      And then, you immediately heard her ask it:
 ~I
           24   "Is Hillbilly going to get in trouble for a long time?"

 a         25                      You're judges of credibility.           You can add
 J
      ,.                                 DENISE C. PHILLIPS, CSR
 ~~--- ___ --.------------~-----~~-~-~~~A~T~~~~-~T R~~~~~ER__________________
I
                                                                          167
J
lj~.     1   two and two together to come to .a decision.     And at the

         2   end of the day, this is a possession case; and it•s a
J        3   credibility case.    Ask yourself whose credibility are you


~
         4   going to believe from the witness stand about who

         5   possessed that firearm?

u        6                  Add it up in your mind.     When you go back

         7   into the jury room, add it up.     I think we•ve shown you
J        8   beyond a reasonable doubt that Dave Greer possessed that

~-       9   gun in Brazos County on or about February 16th, 2012, that

        10   he was a convicted felon and that he was within that

u       11   five-year window.
i\)     12                  You shouldn't feel bad about finding guilt
0\
        13   in this case if it all adds up because you•re the jury and

u       14   find facts.   Yo~   judge credibility, and you ensure that we

        15   have a functioning justice system in the United States of
u       16   America and the State of Texas.


~-      17                  Ryan and I are asking you to find guilt in

        18   the case and send Dave Greer a message that you don•t get
~
,,
i.!);   19   tb carry a gun artd break the rules, even though he was in

        20   jail for not following the rules.     You've got to follow
u'
        21   the rules and hold him accountable and hold him to the

~       22   same standard as everyone else in Brazos County.

        23                  Thank you.
~-      24                  THE COURT:   All right.   You used seven


1       25   minutes.

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
 ~-----~----~ ___________________ 27-2ND--DTSTRICT-COUR'I'-----~---------- - - - - - - - -
0                                                                                     168



                                     Mr. Gray?
D-             1

               2                     MR. GRAY:    May I proceed, Judge?

O              3                     THE COURT:    Go right ahead, sir.

                                     MR. GRAY:    I'm trying to set this up a
0              4

               5   little before we start, so I'm not clanging around.

0              6                      CLOSING ARGUMENT BY MR. GRAY

               7                     MR. GRAY:    First, I want to thank each and

               8   every one you for your time.        I know this has not been a

0              9   real lengthy trial, and we effectively picked the jury

              10   yesterday, and you got all your evidence today.           And so,

0             11   it should be fresh in your mind as to what came through

              12   that witness stand.
0             13                    And remember, also, that what I say and the

              14   two prosecutors say is not evidence.          It's argument.    It's

              15   not evidence.      You have the   evide~ce.    You also have the

              16   actual   DVD   recording that you can play to refresh your

o·-           17   memories of those things.

              18                    When you go back there, we want you take

rJ    /
          .19
          ;
                   your God-given common sense back there with you.           Okay?

              20   We don't expect you to leave that at the courthouse door.
0             21   And please remember that as to each and every element the

n
u             22   State has to prove beyond a reasonable doubt.

              23                    If they do, if they prove each and every
0             24   element beyond a reasonable doubt, you're duty bound to


0             25   convict.   That's what you should do.

                                           DENISE C.PHILLIPS, CSR
                                                                 That's your duty.



-.0--------- --------------------~!~!~~~~:E-~-~~~~T~~~~~~-ER         ___________________+------------


0
                                                                                            169
J
            1                          But on the other side, if they do not, if
J
            2     they fail on even one element, you're duty bound to

J           3     acquit.

            4                          Now, we talked about the different levels of

            5     proof.      I'm not going to get into the reasonable

            6     suspicion, probable cause.                 Again, preponderance is more

            7     likely than not, 51 percent.                 Clear and convincing, again,

             8    a firm belief that the allegations are true.                   We don't

             9    have a definition for above beyond a reasonable doubt, but

           10     we know it's high.            It's the highest burden in the land.

           11     It's higher than a firm belief that the allegations are

n          12     true.
u
           13                          And that's how-- those are the glasses that
~.   ;
           14     you have to look at each piece of evidence to see if they

           15     can come in and establish each one of those elements

           16     beyond a reasonable doubt.                 If they fail on one, you must

           17     acquit.

           18                          You know, there's not an issue as to whether

         __ 19   _r;>_ay_i.d_if! _a_cgny_ic::_te_O. felQn.   _That's not _an _issue.   _Okay._    __

           20     We didn't fight the State on that allegation or that
;~
           21     element.       We stipulated to it.            Okay.   That's proof beyond

~          22     a reasonable doubt.            You should not have any doubt in your

           23     mind as to that element.               And so, we're not really talking
~          24     about the felon part.

           25                          The real issue, as the State has correctly
J
                                         DENISE C.PHILLIPS, CSR
                                         OFFICIAL COURT REPORTER
 ~
u'i-----·-------I----------------------2"72ND--DISTRICT-COURT----------------I---- ------------


}
l                                                                                     170



]        1    stated, is the        poss~ssion.     He has to intentionally or

         2    knowingly, knowingly, know the gun is there anq possess
J
j        3    it.     Have custody, control or management or care of that

              item.     Okay?      And they just haven't met that burden as to
~
         4
~
         5    the possession.
1
J        6                         Let's go through some of what they have and

         7    what they don't have.         There's no testimony from David
J        8    no testimony at all through this entire trial from any

              witness, my side or their side, that David ever handled
J        9

       10     that gun.         Not a single witness.

u      11                          There's no statement from David saying that

       12     he ever possessed that gun.           Monishia Campbell never
J      13     stated that he possessed the gun.             Even when she was less

u      14     than truthful with the officers when she was arrested, she

       15     never said "That's David's gun.            David possessed the gun.
J      16     David carried that gun."            She's never said that.

~      17                         Now, she was less than truthful with the
L1
       18     police officers at that time.           Well, I mean, is that a

u      19     real shocker?         She's on felony probation out of Galveston.

       20     She's arrested.         She's_in handcuffs.       She's placed in the
u
       21     back of a patrol car.         "Hey, is this your jacket?"           "No,

       22     that's Hillbilly's."         It probably was Hillbilty•s or
J
       23     David's jacket.         It doesn't make any     differ~nce     who owned
l      24     it.
                            \




]      25                         She indicated she wears large -- larger
                                          DENISE C.PHILLIPS, CSR
~                                         OFFICIAL COURT REPORTER
W-----------~
u
              ------------~-------------2-7-2ND-D-I-£-'I'R-I-G-'1'--GOUR-'I'-------~---------- ·----------


J
                                                                                           171


             1             jackets.   I don't 100 percent know why.       She said it keeps
1-.
             2            her warm.     I don't know.      We know that on the day of the

J            3            offense she was wearing the same size jacket herself.            And

             4            when I and my legal assistant, Theresa, had gone out there
J
             5            and visited with her, like she testified to, she was also

1            6            wearing an extra large jacket.         So, you know, it's not

             7            strange that she would wear that.
J            8                             You heard her testimony that the day before

             9            they were arrested -- they were pulled over and arrested,
J
           10             they got into a fight, an argument.         She grabs all of her

~          11             stuff, and she throws it in the vehicle.         Can she

           12             specifically remember what she did with the gun?           She
J
           13             thinks she wrapped it up in something.         It could have been

J          14             the jacket -- she didn't recall 100 percent --, put it in

           15             duffle bag.    Okay.     She then threw all that stuff in the
~          16             back of the car.       Okay.


~          17                             Now, the officers went through these items,

           18             you know, they're inventorying it.         We don't have any

~          19             pictures as to exactly where that jacket was.          I'm in no

           20             way attacking any of the officers' credibility at all.             I
~          21             think each one of those officers were truthful, and

~          22             they're good officers.         I know most of them.   That's not

           23             what I'm talking about.
J          24                             They simply could not recall exactly where

j          25             everything was.     And I don't know that anyone could, going

                                                   DENISE C.PHILLIPS, CSR
~~--~----- ---~---
                                                   OFFICIAL COURT REPORTER
                     .
                         ~----··-·------,.-------2-72-N-D-rH-STRT-CT--COURT--------------------   ---------


l
j
                                                                                                                             172
J
n
r                   J.        aJ.J.   ~:.ne   way Dac.K.     1:.0   .t'eurua.Ly.

                    2                                  Now, what could have been done, though --

J                   3         what could have been done is a photo taken, right, before


~
                    4         the inventory started.                     Two reasons for that.                  That may

                    5         ptotect you on liability, too, because you've got a

J                   6         picture of everything right as they entered the vehicle.

                    7         Now, that would have helped, but we don't have that.
J                   8                                  She doesn't know where that jacket was.                               I

8----------~--           __   __9-__Q_I!_'_!:___~Es>!!_____t hat aJ:!yone wi 11   -~-~~~~P.__?_\17__~~0                                                                           173



D-,     1   that she did get a gun when he revisits her in jail.

        2                    And we don't even have any proof it's a

D       3   firearm.     We got testimony from a seasoned veteran officer


0       4

        5
            that it's a firearm, but was it ever tested?

            fired it?     Do we know it can expel a shell?
                                                                Have we ever

                                                               We can guess,
o~      6   but we don't know because it was never tested.

        7                    And does she have a reason to carry a gun?
0       8   You bet she does.     She was       previously weeks before this

0       9   event, she was brutally raped and kidnapped.        She was

       10   terrified.     So, yes, she possessed a gun.     Is it

D      11   reasonable to believe that maybe when the officer's asking

       12   about this stuff, she's not going to take responsibility
0      13   for something because she's afraid she may get in trouble?

0      14                    Found a live .22 shell in her jeans.     The

       15   officer said if it is a long rifle, it wouldn't fit.           The

       16   problem is is that we don't know for sure if it was a long

       17   rifle.     We've got the picture, but we've got no

       18   identifying markings.        It would have been nice, though, to

       19   have that bullet, wouldn't it, so we could test it?           But

       20   we don't have that.        That was not included on the
D      21   inventory sheet or the evidence sheet.

0      22                    Fingerprints, the gun is finally

       23   fingerprinted a week ago:        Not fingerprinted in February,
0      24   March, April, May.     Okay.    And then they counter this when


D     25    I sat down and said,       "Well, we didn't need that stuff."

                                   DENISE C.PHILLIPS, CSR
~o-·---- -------------------'!-~~-~-~~~-E~~~~~T~~~~-~~~-R______________ - - - - - -
                                   0




0                                              (
0                                                                           174



0       1   If you didn't need it, why did you ask to get it?         If you

        2   didn't need it, why have it done?

0       3                    Same thing on the ATF check.     If you weren't


0       4

        5
            concerned about who that gun was going to come back to,

            why did you run the check a week ago -- and we don't have

0       6   the result.     That right there is reasonable doubt.     What

        7   if that comes back to Monishia, that she purchased it?
0       8   Well, we don't know.

0       9

       10
                             No DNA was collected.    No DNA was compared.

            The officer indicated that that's done in crime scenes.
o--    11   It's possible to get DNA matches or exclusions.


.o     12

       13
                             You know, as to Monishia's testimony, take

            it for what it's worth, you know.        I don't know.   I wasn't

0      14   there.     You weren't there.   You assess the credibility.

       15   You can tell if as she was crying up there, she was making
0      16   that up.     Even if you discount every bit of Monishia's

o--    17   testimony, they still don't get to beyond a reasonable

       18   doubt.

o      19                    They simply do not have enough.     They're

       20   going to talk about David's coat, you know, him saying
D      21   that's not his.     Think about this.    You've got a convicted

0      22   felon.     He's in a police car, just like Monishia, in

       23   handcuffs.     Officer comes up with a coat,    "Hey, is this
0      24   yours?"


0     25                     What do you think he's going to say?

                                   DENISE C.PHILLIPS, CSR
                                                                      The



-0--~-- ---------------~~~!-~~-!~~r~~~~~T~~~~-:~_E_R____________ - - - - - - - -

0
0                                                                                  175



                     officer wouldn't be bringing a coat unless he found
0.--.      1

           2         something in the coat, right?        So, is it shocking that he

0          3         would say that's not my coat?        No.   And the coat isn't the


0          4

           5
                     issue.

                     in any way.
                                It's the gun.     They cannot connect him to the gun



0          6                          That's not enough just to be in the backseat

           7         of a vehicle.
0          8                          You know, maybe Monishia possessed it.       You

0          9

          10
                     may even think when you get back there, maybe,        just maybe,

                     he possessed it; but you can't know.        There's no way I can

0         11         know.     There's no way you can know.     That's the problem

          12         we're running into here.
0         13                          Sure, it's possible that either one or both

0         14         could have possessed it.        But see, it's not my job to

          15         stand up here and prove who possessed it.         It's not even
0         16         my j~b to disapprove that David possessed it.         It's their
lJ _ __   17         job 100 percent to prove beyond -- each element beyond a
                                                                                          . --- .   ~·   --



          18         reasonable doubt.     Even if you're at a point where you

D         19         have a firm belief that the allegations are true to each

          20'        allegation, that is not enough.        It has to be above that
0         21         burden.

0         22                          Each of you, you took an oath initially

          23         whenever we were picking the jury that you were going to
0         24         tell the truth.     And I believe you did.     I asked you about

          25         that.     Remember what I said?    I'd take the first 12 people

                                            DENISE C.PHILLIPS, CSR
                                            OFFICIAL COURT REPORTER
                -·                              2-7-2NB-I:H-8TR-I-CT-C0URT------------I--------
0                                                                                   175



0-.       1     officer wouldn't be bringing a coat unless he found·

          2     something in the coat, right?         So, is it shocking that he
0         3    would say that's not my coat?          No.   And the coat isn't the

Q_ ---~- ~sue~-------=-:' s     the ~~n :_ The_y cannot connect him to the gun
          5     in any way.

0         6                      That's not enough just to be in the backseat

          7    of a vehicle.
0         8                      You know, maybe Monishia possessed it.            You

0         9    may even think when you get back there, maybe,              just maybe,

         10    he possessed iti but you can't know.            There's no way I can

0        11    know.     There•.s no way you can know.       That's the problem

         12    we're running into here.
0        13                      Sure, it's possible that either one or both

         14    could have possessed it.         But see, it's not my job to

         15    stand up here and prove who possessed it.               It's not even
         16    my job to disapprove that David possessed it.               It's .their

               job 100 percent to prove beyond -- each element beyond a

         18    reasonable doubt.           ~.                      .
                                       Even 1f you're at a po1nt where you

0        19    have a firm belief that the allegations are true to each

         20    allegation, that is not enough.          It has to be above that
0        21    burden.

0       22                      Each of you, you took an oath initially
        23     whenever we were picking the jury that you were going to
0       24     tell the truth.      And I believe you did.        I asked you about


0       25     that.     Remember what I said?      I'd take the first 12 people
                                        DENISE C.PHILLIPS, CSR
_g_·-·---··--- ---------·-·--·-----0-0                                                                                176



n-.,,-
               1    if they would just follow this rule of beyond a reasonable

               2    doubt.   And I'm satisfied that you-all will.
0              3                   Monishia testified she's not with David


0              4

               5
                    anymore, bnt she does not want an innocent man to be

                    convicted of a crime he did not commit.      I don't want   th~t
                                                                                    ...~
                                                                                _..__




0              6    either, and I know you-all don't want it either.

               7                   There's simply no way to know.     Probably is
D              8    not enough.   Even if you think you have this strong

0              9    conviction, that's still not    ~nough.   You have to be

              10    satisfied in your mind as to each element beyond a
    [J        11    reasonable doubt or you're duty bound to say not guilty.


    0         12

              13
                                   You told me you'd do that in voir dire.

                    That's what I'm asking you to do now.      You took an oath.

    0"        14    At this point, as jurors, will you follow that oath?

              15                  CLOSING ARGUMENT BY MR. CALVERT
    0         16                   MR. CALVERT:    Earl, a minute ago, talked to
-o- .         17    y'all about using your common sense and applying that in

              18    your deliberations.   So, let's do that.

    0         19                   Why do people lie?    Because one thing is

              20    important     please leave that up there.    One thing that's
    0         21    important to consider is -- and sometimes we lose track of

    0         22    this doing this job and being in this courthouse

              23    everyday -- we lose track of the fact that there's a
    0         24    perception sometimes that there's something magical or


    0         25    weird happens in the courtroom.     The same rules that apply

                                              DENISE C.PHILLIPS, CSR
-
    Q/                                        OFFICIAL COURT REPORTER
         ___:_____ ---------------------2-'72ND--niSTRICT-COURT ________________ - - - - - - -



    0
0                                                                                      177



 o.             1   in our daily lives, rules of common sense, rules of how we

                2   make decisions are somehow suspended or go away once you
.o              3   get in this room.       And they're not ..


D               4

                5
                                       That's exactly why there is not that sign

                    downstairs like we talked about in jury selection of
 '


0               6   "Please check your life experiences and common sense with

                7   courthouse security before reporting to jury duty,"
0               8   because that's not there.             Because it's those things,

0               9   those experiences that allow you to do things like judge

               10   credibility.       Because every day in your life whether you
0              11   realize you're doing it or not, you're judging the


0              12

               13
                    credibility of everything that's ever told to you by

                    anybody.

0              14                      And that's really what it falls on in this

               15   case.       Because .like Will said, you know, we'd all be in
0              16   trouble if in order to prosecute somebody for,            say,
           -

-rr~           17   possession of a weapon or possession of drugs or any

               18   possession crime, it has to be in their hand or on their

D      "
               19   person.       That's just not the law, and it never has been.


D              20

               21
                    And it's nonsensical, and everybody told me that in voir

                    dire.

0              22                      And so,    it gets down to how do you decide

               23   credibility and what things do you actually know about a
0              24   case?
                            f




                                And so, let's go back to what the Defense counsel


D              25   just talked to you about with this business of proof

                                             DENISE C.PHILLIPS, CSR
-0--~-~~--- --~-·-~----·---c------~~-~~~~~T~~~~-~T~~~~:~E~----·-·-~-----------· -~-~----
                                                 ..   I




0
Q                                                                          178


Q,         1   beyond a reasonable doubt.      Shoot, let's throw reasonable

           2   doubt out the window, and let's go all the way to shadow
o-         3   of a doubt.    That's not the burden of proof, but let's


0          4

           5
               play in that range.

                               Applying your common sense and applying your

0          6   life experience and things that you know as reasonable

           7   people that you've learned through your lives, ask
0          8   yourself this question:     Why do people lie?   Why does

0          9   anybody lie about anything?

          10                   And our common sense tells us it's because

0         11   there's always a reason, there's always a purpose, an

          12   objective behind the lie.      Otherwise, you wouldn't bother
0         13   to lie.    But if you're lying about something, it's because

0         14   you don't want the truth to come out.

          15                  We're getting an education on that with the
0
o-~   -   16

          17
               whole General Petraeus thing right now.

               reason for a lie.
                                                           There's always a

                                     So, playing the realm-of proof beyond a

          18   shadow of a doubt and with the knowledge that there's

0      19      always a reason, there's always a purpose, an objective

       20      behind the lie, look at what you know about this case;
0      21                    You know, Defense counsel gets up here and
                  •
0      22      says "being in the backseat of a vehicle." Well, we're

       23      kind of washing over some facts there. :It's not a
D      24      vehicle.   It's his vehicle.
                                    ---·
                                            There is no question. None.


0      25      We are beyond a shadow of a doubt.- The vehicle was his.

                                     DENISE C.PHILLIPS, CSR
-0--~----- -------------------0--;!~~-~~A~I~~~~~T~~~~~~E__R_____________ ,____________

0
0                                                                                                                179



[J            1      Monishia told you that.                   It's registered to his parents,

              2      but that's his truck.                 That's his truck.

0             3                             There was no question about that.                          That's


0             4

              5
                     specifically the vehicle that the police were sent to find

                     because it's associated with him.                         So, No. 1, it's in his

0            .6      vehicle.

              7                             And they got up here a minute ago, and they
[}            8      talked about this is really a case about possession.                                      And

0             9      I'm going to disagree with that a little bit.                                 The

            10       issue -- the lone issue in front of you is not possession.

0           11       There can be no dispute.                   Again, we are there beyond a


0           12

            13
                     shadow of a doubt that this man was exercising care,

                     custody, control or management over that pistol.                                    We know

0           14       that.      Why?      Because it was in his vehicle that he was

            15       driving.
0           16                              The question, then, is not one of
0-"
            18      of knowledge.

[J          19                              So, we also know beyond a shadow of a doubt

            20       that not only was the gun in his vehicle, the gun was in
0           21      his jacket.           His jacket.
                                                                 -"·   -      ...---
                                                                We know beyond a shadow of a

0           22      doubt that not only was the gun in his vehicle in his

            23       jacket, we know that he lied about that being his                                 ~acket.
·0          24                              We know that 100 percent beyond any and all


 0         25       possible shadow of a doubt.

                                      DENISE .C.PHILLIPS, CSR
                                                                       Even his girlfriend, Monishia


(!                                    OFFICIAL COURT REPORTER
-LJ~-·-· _1=:=:=:=:=:=:=:=:=:=:=:=:2:.::::7:2N:.:,D::;::D::I::::S-:.:::T:_::R~I~-C~T:=::C:::O~_ll:_:R::_:T~=-=-=-=-======::::I~~~-'~--'---

D
u                                                                              180



0-        1   Campbell, acknowledged that.        This is his, came from his

          2   mom.
0         3                    Why is he lying about that?     Because there's


0         4

          5
              always an objective.

              lie.
                                          There's always a reason behind a



0         6                    Why lie?     Because that's what it really

          7   comes down to.     If Monishia's testimony today -- if any of
0         8   that were true, there's no reason for him to lie.          She

0         9

         10
              told you that.     Oh, no, he had no reason to lie.

              no reason to ever deny that this was his jacket, except
                                                                        He had



0        11   that we know for certain, beyond a reasonable doubt,

         12   beyond a shadow of a doubt that he did.        We know he lied.
0        13                    Why?   And we know beyond any shadow of a

0    )   14   doubt that Monishia lied and lied and lied.        Why?   What is

         15   the purpose?     What is the objective behind all of those
0-       16   lies by Monishia if not to protect him?        Because if she's

o-----   17   telling the truth, there's no need to lie.

         18                    You do not evaluate a case in a vacuum.         You

0        19   do not look       this -- when you're putting together a

         20   jigsaw puzzle, you don't pick up one piece of the puzzle,
0        21   look at it by itself and say,      "What is the image?    Well, I

0        22   can't tell."     Throw away.    Go to the next one.   You've got

         23   to put each of those little pieces together; and at the

0        24   end, take a step back and look at what you've got.

o        25                    And if you do that in this case,C}t•s his~
                                      DENISE C.PHILLIPS, CSR

-0----~ --------~---------0~~~~~~~~-~~-~~~-T R~~~-~~'-E_R__ --~------•-------
[J
[l                                                                                                        181



0              1     t~k.         It's his jacket.           He lied about it being his

               2      jacket.      Why?
0              3                           And then you get to Monishia.                   Monishia


Q              4     comes in here -- and what -- you're allowed to watch that

-----s--v±-deu-;-or----:r:-en-courage-you---t·o-du-±t-aga-±rr;-:-but-when-you-do-,-1------

                     listen to her voice when she's talking to Ledesma and ask

               7     yourself this question:                Did Monishia sound more credible
0              8     then or today?

Q              9                           There's no contest.             Because then listen to

             10      her voice when he says,               "Are you going to claim-this gun?"

0-           11       "No."     Gun?      What are you talking about gun?                    "Is

n            12      Hillbilly going to get in trouble for a long time?"                               That
u            13      was her immediate concern.

0            14                            But then, listen to what she says today.                         "I

             15      told Ledesma.           I told Ledesma on the roadside February
0·           16      16th, 2012, that is not his gun.                     I told him that.            I told

D-           17      him in the back of the squad car that day."

             18                            I probably asked her that three or four

O            19      different times three or four different ways.                            Each and

             20      every time, she made it crystal clear.                        "I told Rick
 0·          21      Ledesma that day, in that conversation on the side of that

0            22      road that is not Dave Greer's gun."

             23                            THE COURT:        Two minutes left.
 0           24                            MR. CALVERT:         Except she didn't.             You've


0            25      seen the video.            She's lying about that.

                                                           DENISE C.PHILLIPS, CSR
                                                                                      Why?



-0 -----~-                                                 OFFICIAL COURT REPORTER
             --------- ---· __. _______. ___________________ 272ND-DISTRICT--coURT----·-·- --------------------- ----··- --------·



0
0                                                                                                  182



n             1

              2      changes.
                                             And then, you look at how her testimony

                                      She gets up on redirect,              "Oh, well, maybe that
0             3      happened later in that other interview," except she didn't


    0         4

              5
                     tell him that then, either.

                     not that gun.             Not that gun.
                                                                   She said I bought a gun, but

                                                                    Why?
                                                                                                                           .!

    0         6                              You know beyond a reasonable doubt, beyond                               /'
                                                                                                                     I .

              7      all doubt, she told you "I was wearing a satiny__                    flow~:r:y

    0         8
              r· -
                     jacket.         That is not true.            You know it beyond a shadow of

0             9      a doubt.         You saw it on the video.

            10                               You know she told you,           "He was wearing a

0           11.      camouflage jacket when we got stopped."                      She was very__
                                                                                                      I     t•;•

                                                                                                          ,.:   '


                     forceful on that.                   You know beyond a shadow of a doubt
    0       12

            13       th'at is a lie.             That is not true.          You •ve seen the video

    D       14       of it.        Why did she lie?

            15                               It is your job to put all this together.                     It
    0       16       is your job to look at this jigsaw puzzle, all these


    0       17

            18
                     little pieces.              And if you do,         just like that. jigsaw

                     puzzle you do on your coffee table, at the end, when you

0           19       take that ste~ back and you look at it, it•s a very simple

            20       and very clear picture.
0           21                               You•ve got a guy who's a convicted felon,

0           22       driving       ~s     truck, in his jacket, with a gun that he lied

            23       about, that his girlfriend, immediately, upon her
0           24       discovery and her shock to find out there was a gun in the


0           25       car, says,         "It's not mine."          And does it in an appropriate



Q.
                                                         DENISE C.PHILLIPS, CSR
                                                         OFFICIAL COURT REPORTER
-   ·------- ·-:-- --- ---- -------------------- -----              I
                                                         ---2'72ND-DTSTRTCT-COURT-------~----~-----                 ------------------


D
0                                                                               183


        1   way, a believable way.        You can listen to her voice.
n---
        2                    But the one thing she told you that was true

        3   is she knew in that moment, this is real bad for Dave

        4   Greer.     He's in trouble.     This is real, real, real, real

        5   bad for Dave Greer.     What can I do to help him?

        6                    That day she didn't come out and say,         "It's

        7   not his.     It's not his."     That happened today.

        8                    THE COURT:     Time has expired.

        9                    MR. CALVERT:     Do the right thing and find

       10   him guilty.

       11                    THE COURT:     All right.    Ladies and

       12   gentlemen, please retire to the jury room and begin your

       13   deliberations.

       14                    (Jury retired for deliberations.)

       15                    (Jury request to view video.)-

       16                    (Jury continued deliberations.)

       17                    THE COURT:     Ready to bring them out?

       18                    MR. CALVERT:     Yes, sir.

       19                    THE COURT:     L,et 's bring them out.

       20                    (Jury seated.)

       21                    THE COURT:     Everyone be seated.       Has the

       22   jury reached a verdict?

       23                    THE FOREPERSON:     We have, Your Honor.

       24                    THE COURT:     Defendant, please rise.

       25                    (Defendant complied.)
0                                                                                          184




0         1

          2
                                   THE COURT:

                and read the verdict, please, sir.
                                                    Flip over to the verdict page



0         3                        THE FOREPERSON:        We,   the jury, find the

          4     Defendant, David Greer, guilty of unlawful possession of a
0         5     firearm by a felon as charged in the indictment.

0         6                        THE COURT:       Either side wish to have the

          7     jury polled?
0         8                        MR. CALVERT:       No, Your Honor.

[}        9                        MR. GRAY:
                                      '
                                                  Defense does not.

         10                        THE COURT:       All right.      Pass the verdict

0        11     over to the bailiff, please.

         12                         (Foreperson complied.)
0        13                        THE COURT:       The verdict form appears to be

0        14     in proper order.          It will be received and filed in the

         15     Minutes of the Court.

0        16                        Does either side wish to visit with the jury


0        17

         18
                after the case?

                                   MR. CALVERT:        If they want to.

0        19                        MR. GRAY:      If they have time.

         20                        THE COURT:      All right.       Ladies and
0        21     gentlemen,     I'm about to discharge you and let you go.                   If

0        22     you'd like to stay behind and visit with the attorneys,

         23     you can remain in the jury room for a few minutes.

0        24     They'll come in there and be real nice to you, but they


0        25     like to get feedback from you on the case if you care to

                                           DENISE C.PHILLIPS, CSR

0-------- - - - ---- ------------- ~----~--~-----~-~-~~-~-~~~-r~~~~~T~~!~:~~-~--------------~ -------------------
'0
1                                                                                     185



l        1    do that.

         2                       On the other hand, if you care not to do
'/
j        3    that, you're free to leave immediately and go to your car

         4    'and get out of here.

         5                      Thank you so much for your time and for your

J        6    attention in this matter.          You've been an excellent jury.

         7    We appreciate you very .much.          And at this time, you're
1        8    released from all instructions.            You can talk to whoever

         9    you want to about the case, and you are no longer under

       10     any instructions.

       11                       You're now discharged.          Thank you very much.

       12                        {Jury retired and released.)

       13                       THE COURT:      We'll begin at 9:00 o'clock in

       14     the morning.

       15                       MR. CALVERT:       Yes, sir.

       16                        {Evening recess.)

il
!J
       17

       18

       19

       20

       21

       22

       23

       24

       25

                                        DENISE C.PHILLIPS, CSR

~-.'------- ~ _-~ ---------------------------0~~-~~~~~T~~~~~T~~~~~!~c--E_R______~---- )_____ -~~--- _ __

J
0                                                                                              186



0--        1     THE STATE OF TEXAS

           2     COUNTY OF BRAZOS

0          3


0          4

           5
                     I, DENISE C. PHILLIPS, Official Court Reporter in and
                 for the 272nd District Court of Brazos, State of Texas, do
                 hereby certify that the above and foregoing contains a

0          6
                 true and correct transcription of all portions of evidence
                 and other proceedings requested in writing by counsel for
                 the parties to be included in this volume of the
                 Reporter's Record in the above-styled and numbered cause,
[l         7
                 all of which occurred in open court or in chambers and
           8     were reported by me.

0          9         I further certify that this Reporter's Record of the
                 proceedings truly and correctly reflects the exhibits, if
          10     any, offered by the respective parties.
0         11         I further certify that the total cost for the
                 preparation of this Reporter's ~~: $ ~~\.~oand was
0         12     paid/will be paid by ~V"Cl....1..o ~
                                                                           \
          13         WITNESS MY HAND AND OFFICIAL SEAL this the 3rd day of
0         14
                 May, 2013.


0         15

          16
0         17
                                                    Texas CSR 6482
                                                    Official Court Reporter
                                                    272nd District Court
:0        18                                        Brazos County, Texas
                                                    300 East 26th Street, Ste. 204
          19                                        Bryan, Texas 78703

0         20
                                                    Telephone:
                                                    Expiration:
                                                                979-361-4221
                                                                 12/31/13


0         21

          22

u         23

          24                                                                       CERTIFIED
D         25                                                                       TRANSCRIPT
Q-~----- ------ --- --------------- -------DEN-1-£-E-G-.--PH-I-LL-I-PS-,--- 8-SR---------------------- ---------
                                             OFFICIAL COURT REPORTER
                                              272ND DISTRICT COURT
D
0                                                                              State v David Duane Greer
                                                                                                     2I [2) 78/23 78/23
                                                                                                                                    11114112            Vol 4
                                                                                                                                               25116 30/14 33/5 35/24 36113           22/1 22/2 34/6 34/7 41/10 41111
        t--------------124007265 [I] 2/10                                                                                                      36/17 39119 41/8 46/24 49/1 49/5       42/17 48/23 48/24 54/1154/12
[}      r:'8""0"'-s.J.:
                      [:2""'"-"18:....:11..::8'-'/7'-------124036308 [I] 2/4
                                                                                                     24077302 [I] 2/5
                                                                                                                                               56/21 56/23 57/2 57/20 58/18
                                                                                                                                               61111 64/3 64/9 64/9 73/16 73/22
                                                                                                                                                                                      54113 90/10 90111 99/25 100/1
                                                                                                                                                                                      104/1 142/16 142/23 14411
          '                                                                                          26 [I] 5118                               74/5 76/17 7711 78/23 79/14 85/9      advise [I] 83114
          .22 [36) 25/22 40/2 4115 49/23                                                             26th [3] 1123 2/6 186118                  85/16 85/20 85/21 85/21 90112         advised [7] 8113 17/25 1811 77/6
            5015 5017 50/13 50115 50115 50/16 272 [I] 1/3                                                                                      93/19 97/10 97/23 98/4 106/11          77114 77116 83119
            51/4 5114 51/4 53113 54/6 55/15                                                          272nd (4] 118 1122186/4 186/17             108/4108/13 109/25 110/1 110/2       affidavits (I] 16/23
            64/3 64/9 64/IO 64/10 64/14 64/14 29th (3] 9/21 15/4 96/20                                                                          111113 113/2 113116 116/1 120/3      afraid [I] 173113
            6.::;
                      L3.. . .::.15.::;.0/..:. :11:.. .6::.:;5;.;.;/2o.. ;4.. ;;;9.. :;4/'-'-7_ _---i30 [2] 9/5 49/25
                                                                                                     300 [3] 1/23 2/6 186/18
                                                                                                                                                135/6136/24 143/9146/23 146/23
                                                                                                                                                146125 147/1 147/5 149/8 149111
                                                                                                                                                150/19 152/1 152/5 156/19 162/25
                                                                                                                                                                                      82/3 83118 93/7 93115 93/16
                                                                                                                                                                                      101121 120/16 131116 136123
                                                                                                                                                                                      139/5 139117 139118 142/6 148/15
        l - - - - - - - - " - - - - - - t 3 1 0 [1] 2/6                                                                                         163/15 163/17163/18 165/22            157122164/12 164113 165/1
          IO [IO] 40/7 40/22 41/3 41/24                                                              31st [1] 30/9                              167/4 167/9 167/12 169/4 169/24       184/17
            56/18 74/4 127/12 128123 155118 3235 (1] 2112                                                                                       171/23 172/22 173/12 174/4           afternoon [2] 26/24 79/25
            158/22                                                                                   34 (2] 79/2 79/4                           174/20174/21175/24 176/17            again [22] 12/13 15/6 15/8 25/19
          10-11 [2] 41/5 41/11                                                                       35 [1] 717                                 177/5 177/23 177/25 178/9 178/13      46/3 50/22 54/25 54/25 85/15

0         10-13-00049-CR (1) 1/4
          100 [4] 25/25 17111 171/14
            179/24
                                                                                                     3rd fll 186/13                             178/20179/3 179/8 179/8 179/23
                                                                                                    ~4.!.!!..""-1.....!..::!..:~'-------1180/3 181/1 181111I81/25 182/23
                                                                                                    1 - - - - - - - - - - - 1 I84/21185/9
                                                                                                                                                                                      86/13 91/2 106/22 107/21108/2
                                                                                                                                                                                      119/21121/24 127/3 140/9 169/6
                                                                                                                                                                                      169/7 179/11 181/5-
          100 percent (1] 175/17                                                                     4 through [1] 48/13                       above [6] 1115 109/19169/9            against[!] 118/2

D         103 [1] 2/11
          11 [12) 40/18 41/3 41/5 41/11
            42113 46/3 47/7 49/2 52/23 53114 403 (1] 12/10
            54/24 129/23
                                                                                                     4-9 [2] 48119 48/24
                                                                                                     40 [1] 21/12

                                                                                                     4221 [2] 1/24 186/19
                                                                                                                                                175/20 186/5 186/7
                                                                                                                                               above-styled [1] 186/7
                                                                                                                                               above-titled [1] 1/15
                                                                                                                                               absolutely [SJ 104/18 109/20
                                                                                                                                                                                     agency [1] 24/6
                                                                                                                                                                                     agenda [2] 82117 82118
                                                                                                                                                                                     ago [15] 8111 73/22 96/21 116/11
                                                                                                                                                                                      123/15 124/5 127/10 129/21
          112 [1] 5/13                                                                               4320 [1] 2/7                               130/24 131/3 149/4                    129/24 134123(162/18 173123
0         12 [8] 53/10 53/24 54/1 54/6
            54112 54113 55/25 175/25
          12/31/13 [1] 186120
                                                                                                    ~4-"-75~9:...~1.!-olllL-::2/..!;12=---------fabsolved [1] 104115
                                                                                                     5
                                                                                                    1------------1according [1] 128/18
                                                                                                                                               accepts [2] 121120121121
                                                                                                                                                                                      174/5 176116 179/7
                                                                                                                                                                                     agree [24] 16114 16/18 17117
                                                                                                                                                                                      29114 5611758/6 65/i 65/4 66/1
          122 [1] 5/13                                                                               SO [1] 105/24                             accountable [1] 167/21                 67111 69/21 70/3 75/22 94/18 98/5

0         13 [2] 51111 186/20
          137 [1] 5/13
          14 [11] 312 4/2 5/2 612 7/2 19/25 6
                                                                                                     51 percent [1] 169/7
                                                                                                    ~5~7.L:
                                                                                                                                               accounting [1] 35/19
                                                                                                         ll1w.....l5:!..;/1~8~-------laccurate [2] 33/2148/14
                                                                                                                                               acknowledged [1] 180/1
                                                                                                                                                                                      98/22 111/6 128/2 130/24 131/2
                                                                                                                                                                                      132/25 133/2 152/21 153/4
                                                                                                                                                                                     agreed (1] 34/11
            20/2 22/2 99/14 99/23 10011                                                                                                        acquit [2] 169/3 169/17               agreement [2] 34/17 153/11

0         144 [1] 5/16
          147 [1] 5/16
           14th [1] 1/14
                                                                                                     6482{2] 1/22 186/16
                                                                                                     7
                                                                                                                                               action [1] 12/16
                                                                                                                                               actions [1] 125/5
                                                                                                                                               active (1] 101118
                                                                                                                                                                                     ahead [23] 7/12 8/3 21110 22/21
                                                                                                                                                                                      26/18 32/14 42/16 76/16 78111
                                                                                                                                                                                      86/3 95/21 107/3 112/13 112/19
          15 (11] 21/728/443/2189/25                                                                 73 [1] 5/19                             -acts (2] 15/14118/1                     125/4142/8144/1154/11157/5

0           90/3 90/10 90/11 155/7161/4
            161/6 161/10
          150 [1] 5/16
                                                                                                     74 [1] 5119
                                                                                                     77803 [2] 1/23 2/7
                                                                                                     77803-3235 [1] 2/12
                                                                                                                                               actual (9] 16/24 21/11 51/15 60/4
                                                                                                                                                74/14 75/15 81/23 95/8 168/16
                                                                                                                                               actually [43] 8/25 16/1 21/1 23/22
                                                                                                                                                                                      162/2 162/4 162/16 168/3
                                                                                                                                                                                     ahhh [1] 91/13
                                                                                                                                                                                     ahhhh (1] 149/10
          154 [1] 5/20                                                                               78 [1] 5114                                32/25_46/2147/148/1251/25_52!1       ahold [1].141/25
       - 156-[l] 5120                                                                                78703]1] 186/19                            52/14 53/14 55/25 57/14 57/17        alcohol [2] 63/7 72/13
          IS7 [1] 5121                                                                               8                                          57/21 58/2 58/8 59/6 61122 62/23     alcohol-related [1] 63/7
          IS9 (1] 5/21                                                                                                                          64/19 66/1 68/20 69116 7li'IO        all [138] 9/2 10/25 11/5 11/16
          16 [I] 107/15                                                                              84 [I] 7119                                71118 72/25 73/4 74/18 82/7 85/5      15116 15/21 15/22 18122 19/119/5
          16th [15) 22/24 25/15 28/19 79/22 87 fli 5/14                                                                                         88/15 89/19 90/8 107/2 108116         20/1 20/8 21124 21/25 22/8 22111
            82/10 99/21 113/6 113/16 116/13 9                                                                                                   128/2 14115 145/12 145/12 153117      22118 26113 27/17 27/21 29/18
            117122 135123 157/16 163/18                                                                                                         177/23                                29/22 32/6 32/8 34/21 35/14 35/19
            167/9 181116                                                                             ~; [[~]) ;~~;                             add [5] 165/11 165/13 166/25           36/4 36/13 37/15 38/2 42110 42/19
          17 [2) 79114 151/4                                                                                                                    167/6 16717                           43/8 44/3 44117 46/8 47/9 47/20

D         19 [I) 7/19
          I978 [2) 27/6 28/7
          1:00 (1] 151/23
                                                                                                     95 [1) 5/17
                                                                                                     97 [1) 5/17
                                                                                                     979-36I-4221 121 1124 !86/19
                                                                                                                                               addition [I] 110/13
                                                                                                                                               additional [2] 4I/7 143/25
                                                                                                                                               address [2] 10119 118/24
                                                                                                                                                                                      48111 48/12 48113 49/6 53/4 57110
                                                                                                                                                                                     59/5 59/24 61/13 62/5 62/11 63/7
                                                                                                                                                                                     6411_6 66/20 72116 72/21 75/19
          I:30 [5] 151122 151123 151/23                                                              979-361-4320 [1] 2/7                      add~~ssed [2] 162/20162/22            76/9 78/2 80117 81112 85114 86/12

0           152/20 153/2
        1-'2=.;::;.::_==---------i~9~:0~0..LII~Il--1:.::8:.51
        1--------------tA
                                                                                                     979-822-4759 [1] 2112                     adds [I] 167/13
                                                                                                                   : :;:..!.1 ::..3 ------fadequate [1] 160/17
                                                                                                                                               adjudicate [1] 121117
                                                                                                                                                                                     86/21 88/22 90/10 95/7 96/9 98/5
                                                                                                                                                                                     98/22 99/13 100/9 100/13 103/10
                                                                                                                                                                                      104/4 105/3 105/16107/20 108/12
          20 [2) 21/743/22                                                                          1-------------ladjudication [1] 122/5                                             110/2111/16112/10 114/9ll4/9
                                                                                                               2   1                 111122

0         2005 [1] 27/10
          2012 [IS) 1/14 3/2 4/2 5/2 6/2 7/2 able 191 3116 75124 8119 102115
            79122 99121 113/6123/2 135/24
            157/16163/18 167/9181116
                                                                                                     ability 1 1 03/1
                                                                                                      102116104110 104114 118114
                                                                                                      141125
                                                                                                                                               admissibility [1] 11115
                                                                                                                                               admissible [4] 14/11 16/20 105/20
                                                                                                                                                105/21
                                                                                                                                               admission [1] 11113
                                                                                                                                                                                 _    114117 114121- 117/21 118/9 120/3
                                                                                                                                                                                      126/25 127/2 127121 130/20 131/3
                                                                                                                                                                                      133/25 135/17 138/3 140/7 140114
                                                                                                                                                                                      140/17 141118 143122 151121
          2013 [1) 186113                                                                            about 1121 1 7117 7118 8111 914           admits [1] 14312                       15-2/4 152117 154/5 155/20 156/3

0         204 [2) 1/23 186/18
                                                                       2         4         3         0i~~ ~0i~~ 1 i~1 1 i~~i 1 ~~~~ 13122 admitted [23) 6/4 19/12 19/15
                                                                                                               0                                                                      160/13 161120 161121 162/3


fl --- -------- ------------------------------------------------------
8---                                       Den1se C. Phillips, CSR
                                                                       -

0
0                                                     State v David Duane Greer
                                               175/5 177/17 179/24 18017 180113
                                                                                            11114112    Vol 4
                                                                                    arguments [3) 123/10 160/9            asking [10) 73/16 98/20 124121
                                                                                                                                                                2


         A                                     185/10 186/10                         162/12                                124/22 132119 134/16 139/15
         all... [27] 162/10 162/25 164/4      anybody [11] 31/13 47/10 56/22        armed [1) 117/2                        167117173/11176/13
          166/6 167113 167/24 168110170/8      81112 113/20 119/13 124/15           around [12) 29/16 30/9 31/24          asks [1) 172120
          171/10 171115 171120 17211 17612     135/19152118 177/13 178/9             32/4 43/24 118/3 126/23 127/4        assaulted [I) 116110
          176/6 177/15 178/2 179/24 180/15    anybody's (2] 8/20 130/20              128/24 157123 162/25 168/5           assess [1) 174114
          18217 182/15 182/16 183/11          anymore [2) 104/9 176/4               arrest [40) 6/5 615 1314 13/5         assigned [1) 27115
          184110184/20 185/8186/5 18617       anyone [4) 60/15 84/11 171125          13/16 16/4 16/7 16/12 17/1218/21     assignment [1) 79/5
         allegation (2) 169/20 175/20          172/9                                 18/25 19/2 22125 23/5 23/10 28/23    assistant [3) 2/6 118/23 171/4
         allegations [3) 169/8 169/11         anyone's [l) 104/23                    31/21 35/3 63/16 75/4 75/575/11      assist~d [1) 57/14

0         175119
         alleged [1) 153/20
         allow [5) 18/18 63/21 95/2 95/3
                                              anything (36] 12/15 19110 31/15
                                               32/19 35/12 37/3 39/11 39/19 59/2
                                               59113 6118 65/17 66/10 7317 74/23
                                                                                     83/12 83/22 104/9 104/20 106/5
                                                                                     113/10 113/17 119/4 120/9 120/11
                                                                                     120/14 137/14 138/11 138119
                                                                                                                          associated [2) 38/23 179/5
                                                                                                                          assorted [1) 155/15
                                                                                                                          assume [1) 34/18
          177/9                                82/4 90/17 92/3 95/8 98/12 113/17     141/5 147117 148/16 157/19           ATF [4) 72/8 72/14 72/22 174/3

0        allowed (2) 63/19 181/4
         alluded (1) 60/5
         almost (3) 49/25 70/19 85/23
         along (1) 162/6
                                               119/9 126/5 126117 126/24 128/24
                                               130/16 131/1 135/8 143/1147/4
                                               149/20150/19152/24153/8178/9
                                              anytime [1) 147/9
                                                                                    arrested (20) 13/4 13/14 13115
                                                                                     16/5 33110 71/3 83/8 84/12 87/8
                                                                                     113/10 113/13 118/17 118/20
                                                                                     121113 128113 131117 170/14
                                                                                                                          attacking (5) 17/3 17/12 18/21
                                                                                                                           18/23 171120
                                                                                                                          attempt [I] 47/6
                                                                                                                          attention [6) 7/22 79/21 96/16
         ALPHABETICAL [1) 5/11                                                       170/20 17119 17119                    113/5 116/12 185/6

0
                                              anywhere [3) 52/21 66/20 133112
         already [12) 49/3 57/6 64/2 71/16    apiece [1) 152/16                     arresting [3) 35/13 74/14 84/20       attorney [3) 213 2/9 99116
          110115 11111 115/17118/15           apologize [1) 150/14                  arrests [3) 34/23 36/11 6317          Attorney's [1) 69/19
          126/20140/18 15112151/3             Appeals [I) 1/4                       article [1) 29/5                      attorneys [4) 216 160/10 162113
         also [36) 11/24 11124 13/3 13/4      appear [3) 38/10 89/8 98/13           articulable [2] 111/9 111118           184/22
  l       16/15 16/22 21114 24/14 30/2        appeared [1] 38/12                    as [160) 9/18 10/6 11/19 11120        audio [7) 97/19 97/24 98/1 98/4
[_j       30117 36121 47/19 62/2 62116        appears [2) 46/7 184/13                11/22 12/1 12/5 13/1 16/16 17/8       143/21 143/22 144/11
          63/16 64/10 68110 68119 76/22       apply [1) 176/25                       19/20 19/24 20/12 20/13 20/13        August [4) 9/21 15/4 15/5 96/20
          77/6 87/1 89/15 91/17 99/20         applying [3) 176/17 178/5 178/5        21115 21116 21121 21121 24/20        August 29th [3) 9/21 15/4 96/20

D         102/25 108/2 113/13 145/22
          148/11153113155/2164/24
          168/13 168115 17115 179/19
                                              appreciate [1) 18517
                                              approach [11) 33/14 40/3 45/24
                                               48/1 62/9 89/1 92121 115/2 127/7
                                                                                     26/21 28/3 29/1 31/16 33/18 34/10
                                                                                     35112 35/21 36/20 37/18 4017
                                                                                     40/14 40/18 40/25 48/5 48/15
                                                                                                                          aware [12) 811 9/19 88/16 93/3
                                                                                                                           9519 97/4119/10126/3126/4
                                                                                                                           128/10 132/22 157/25
         although [1) 145/7                    154119158/17                          51/10 51122 53/20 55/19 56/25        away [10) 24/16 35/14 59/18

0        always [11) 16/24 68/5 106/5
          131/13 178/11 178111178116
          178/19178/19 180/4180/4
                                              appropriate [2) 14/24 182/25
                                              approximately [3) 32/13 79/2
                                               79124
                                                                                     57/5 58/1 58/1 60/10 60/10 60/20
                                                                                     60/25 61112 62/14 62/14 65/6 65/8
                                                                                     65/17 65/17 67/20 67/20 68111
                                                                                                                           61114 63/3 112123 113123 118/4
                                                                                                                           177/2 180/22
                                                                                                                          aways [1) 141/6
         am [4] 1811718/18 44118 117/24       April [2) 12/19 173/24                 69/24 69/24 71/11 71/14 71124        awhile fll 122/17

0
         Amendment [2) 76/21 76/22            are (103) 7/23 8/2 16/3 16/23          74/18 74/24 75/5 78/13 80/15
         America [2) 163/7 167/16              16/23 17/2 17/1919/12 23/17           85/24 86/9 87/4 87/14 87/14 87/25    B
         ammunition [4) 52/22 53/2 5617        25/14 27/15 31110 3211 3217 36/2      89/16 91/4 91/4 9116 91/6 91117      back [72) 12/2113118 I6/II 26/9
          115/18                               36/4 36/2I 36/21 43/IO 43/10          9217 93/22 94/21 94/2 I 94/2 I        28/I9 3I/2 38/4 39/6 39/8 44/4
         amount [3) 10/14 1517 71124           44/15 44116 45/4 47/4 4811 I 48112    95/23 97/24 10111 102/12 I02/21       44/22 46115 49/24 55/5 5517 55/13

:o       ample [1] 110124
         analysis [I] 14/23
         ankle [I] I I8/4
                                               48/13 48/I 6 49/I 5 I/12 51/14
                                               51/17 51122 51/24 52/11 53/13
                                               53/16 53/19 54/6 54/8 55/I6 59/17
                                                                                     104/1 104/5 104/5 104/9 104/9
                                                                                     I 04111 10517 106/18 107/25 10817
                                                                                     110125 11114 111/4 I I 116 111120
                                                                                                                           58/17 60/10 60/11 60/22 72/9
                                                                                                                           73/23 74/4 75/25 8011 8017 82/2
                                                                                                                           84/9 85115 91/1 96/20 I08/24
         anniversary (2) -20/15 20/15          59/24-63/I 0-64/8 70/17 72/18 -       112/16-113/9 H3/25 113/25 1 I6/2      H0/7 I-1 4/8--I 14/19 114123 l i 9/I 0

0        anonymous [1) 87/17
         another [9) 9/10 44/13 84/1 107/5
          128/5 129/2 136114 136/15 146/24
                                               78/19 78/24 79115 88116 9211
                                               92/23 94119 97/22 98/15 101/16
                                               102118 104/3 105/3 109/7 109/9
                                                                                     I I 8/24 122114 12917 132/9 136/14
                                                                                     137/13 137/19 138/4 138/4 139/11
                                                                                     140/14 141/9 141120 141/20
                                                                                                                           120/25 121124 123/19 123/22
                                                                                                                           126121 127/1 131116 131120
                                                                                                                           131123 133/5 133/6 137/11 138/24
         answered [2) 132/3 149/21             110/10 111/2 122/11 122/19            142118 144/3 145/10 147/16 148/6      139/9 140/I1 141121 151123

0        answers [2) 86/12 86/2 I
         anticipate [6) 25/23 26/1 89/18
          142111 152/24 153/8
                                               124/11 I24/12 124123 125/6 125/8
                                               125/10 126/2 128/10 I32/22
                                               135/22 135/22 141122 143/21
                                                                                     148/9 148/19 149/1 150/10 154113
                                                                                     I55/7 156/4 156/9 156/9 157/8
                                                                                     157/15 157/18 158/22 16113 16113
                                                                                                                           155111156/5157/16163/12167/6
                                                                                                                           168/18 168/19170/21 171116
                                                                                                                           17211 172/10 174/4 174/7 175/9
         any (85) 7/24 8/22 I 11I8 12/1 I      I 44113 144/I 5 152/11 152/15         164/8 167/22 I68/ll 168/21            I77/24 I80/24 181/17 182119

0         14/4 14/13 I5/1 21114 21115 32/I8
          43/7 46/12 47/9 52/21 54/9 56/18
          58/14 5911 59/12 59/18 60/I4
          60115 61/7 62119 66110 67123
                                               154/16 158/5 160113 160/25 I63/5
                                               163/10 163111 165/12 16713
                                               167/17 169/8 169/11 169/13
                                                                                     169/18 169123 169/25 170/4
                                                                                     171/19172/6 174/12 174/15
                                                                                     176/10 176/14 178/6 184/5
                                                                                                                          Backdoor [1) 87/5
                                                                                                                          backseat (12) 25/2 37/20 60/10
                                                                                                                           128119 145/25 151113 154125
                                                                                                                           159/18 166/12166/14 175/6
                                               175119177/2 178/25 179111            ask [29) I 0115 20/6 26/9 29/8
          68116 68/24 68/25 69/23 73/20                                                                                    178/22
0
                                               181110 181/11 185/9                   30113 40/8 40/18.48/6 51/18 77/23
          74117 74121 74/24 77/7 77/8 87/24   area [13] 9/22 30/6 30/10 30/14        77/24 85113 86116 9117 91/8 93/19    bad (11) 46/25 77/2 134/21 135/1
          92/14 9517 95/11 97119 100/24       30/20 32/4 37/23 39/6 59/16            99/8 101/16 141116 146/4 149/24       135/2 135/8 136/4 149/11 167/12
          100124 100125 101/24 105/7 107/1     110/11 156/5 159/18 172110            156/24 159121 166/9166/23 167/3       183/3 183/5
          108/4 108/6 109/8 109/9 111/13                                                                                  bag (27) 24/23 38/3 3817 38/10
[J        111114119/9119/24120/3120/4
          121/15 122/11 128/10 130125
          140/8 140113 142/21 143/24
                                              areas [4) 28/14 6717 67/12 67/15
                                              argue [2) 17/8 107/25
                                              argued [I) 104123
                                              arguing [1) 104/25
                                                                                     17411 17817 18116
                                                                                    asked [26) 51119 5811 73/22 85/21
                                                                                     90/14 98110 114/6 131118 13211
                                                                                     132/17 132/20 133/7 133/10 134/9
                                                                                                                          39/10 39/15 47/15 47/15 49/.9
                                                                                                                          69/22 114/2 !14/15 114115 12617
                                                                                                                           126111 126/14 127/2 128/19 130/6
          144112 146/4146/18 156/10           argument (10) 13/25 113/19             134115 136/8 142/15 14317 148/4       140119 155/3 155/12 155112

0         159/10 159/10 163118 169/22
          170/8 170/23171118 171/20 173/2
                                               123/7 123111 162/15 162117 168/6
                                               168/14 171110 176/15
                                                                                     149/8 149/8 165/3 166/21 172/12
                                                                                     175/24 181/18
                                                                                                                           155/19 159/6 159/10 171115
                                                                                                                          bagged [2] 69122 70/4



 n - ···--- ----------- ------------~---~------------------------
                               _                                                      _ _ _------------~-------
                                                                                    ..
-W--·-                                                               ------·---------
                                                       Demse C. Phllhps, CSR




0
                                                                                                                                                       3
                                                      State v David Duane Greer        11114/12    Vol 4
                                             85/4 93/11 93/12 93/22 95/23 98/9 bit [23) 23/20 39/21 50/17 55/19       burglary [4) 13/5 13113 13117
        B                                    102/21 105/20 105/21106/9 .        57/3 57/21 61/11 65/6 70/17 74/11     13/22
        Baggie [1) 51/II                      110115 111115 112116 116110       90/12 90/17 114/8 118/17 12118        buried [1) 39/9
        Bahamas [1) 117/18                    117/6 119/24 120/4 121/2 121/25 133/1 141/6 144/8 144/21 145/21         business [1) 177/25
        bailiff [1) 184/11                    12211 126115 126/25 129/19         164/13 174/16 179/9                  buvs Ill 103/4
        balancing [2] 12110 12110             140/11 140116 141125 142/13       bits [1) 165/11
                                                                                                                      c
}       Ballew [2) 136/15 136119
        Ballew's [3) 84/9 144/12 166/20
                                              144/3 150/14 151/1 154/13 155/6 black [23) 25/2 31/1 32/23 39/2
                                              157/8 158/6 158/21168/8 171/13 45/6 60/21 82/16 108/9 108/9             cab [7] 37/11 37/19 37/25 3811
                                                                                                                       38/22 60/16 105/5
        ballistics [3) 66/10 95/8 95/11       172/2 172/3 173/18 177/19 185/6 119/312617126111 128/8128/19
        bare [I) 80123                       before [34) l/16 16/1 16/1 27/11 -145/5 -146/5 15S/3 155112 1SS/12       caliber-[2) 25/22 65/8
        barrel [3) 55/10 94/13 95/4          58/6 72/12 79110 82/6 83/21 91124 155/19158/22164/21 164/23              call [22) 26/14 63/19 7817 80/10
        base [1) 103/13                      9217 92/12 102/2 108/16 108/22     blank [1) 153113                       82/16 87/13 87/17 8817 88/13
        based [5) 16/25 17/23 17/23           113/17 116114 117/22 123/6        block [3) 32/14 58/18 165/9            88114 91116 95115 99/11 10611
         100/24 134119                        124/24 125/3 126/19 127/4 129/18 blouse [1) 83/1                         107/22 107/23 112/8 132/11
        basically [5) 20/12 44/20 88/22       13117 131119 132/3 137/3 160/9    blo'Y [1) 65/15                        132/12 132/13 142/2 157/3
         96/25 163/4                          168/5 171/8 172/3 173/8 17717     blue [3) 11125 12/19 4917             called [8) 2111 24/9 35/9 84/11
        basing [1) 101/18                    beforehand (1) 7/17                Blueback [1) 162/8                     85/3 85/5 89/18 114/5
        basis [8) 1311 16/6 17/4 18/3 19/1   began [1) 59/8                     boil [1) 164/4                        calling [2) 105/12 142/12
         I 00123 I 09112 110/21              begin [3) 162/10183/12 185/13      boils [1) 164/5                       calls [3) 78/9 86/25 129/6
        be [124] 1/15 7/9 9/2 9/16 10/24     behind [20) 23115 32/3 32/11       bond [1) 118/1                        CAL VERT [9) 2/4 22/23 26/23
         10/251111811/2514/1114/18           37/23 39/6 58/12 58/18 74/11 82/6 bones (1) 80/24                         73/14 95/25 122/25 154115 157/10
         14/24 15/8 15/20 17/1 17/4 17/11     82/9 128/15 156/6 156/6 15 817    both (12) 7/23 7/25 8/2 33/9           176/15
         19/21 21/6 21/9 22/19 24/6 24/11     158/9 178/12 178/20 180/4 180115 50/11 101/15 105/14152/14 160/4        came [12) 1115 8110 8111 51/15
         25/24 26/2 34/6 36/24 38/21 38/25    184/22                             161111 163/12 175/13                  82/2102/6118123 127/24 131115
         41/9 43/20 45/9 4617 47/12 48/23    being [26) 15/9 24/15 31/5 32/2    bother [1) 178/12                      131123 168/11 180/1
         51/14 54/11 54121 57/2 59/11         57/3 70/24 98/12 110113 117/2     bottom [3) 41/25 42/2 62/13           camera [4) 58/9 58/ll 71/8
         61125 63/11 65/6 66/2 67/12 70/20    126/19 126/20 131/4 132/22        bought [1) 182/4                       145/14
         73/3 73/3 75/22 76/8 7817 79/4       136/13 136114 136/16 143/12       bound [3) 168/24 169/2 176/11         cameras [2) 97/22 97/24           ~
         88/4 88/16 89/18 92/24 94/10         145/10 151113 158/10 162/20       box [2) 33/2 37/2                     camouflage [14) ~n ~
         94/17 94/20 95/18 9817 98/8 98114    162/21 176/22 178/22 179/23       boxes [1) 23/22                       ~ H&'& 128f"l:2"'1~'"1"4"4'ftr
         99/8 99/25 100/8 102/16103/12        181/1                             bracelet [3) 118/3 140/6 14017        ~~~~
         I 03/22 I 04/10 106/6 106/11        belief[4) 65/25 169/8 169/11       brand [1) 65/17                       ~g~~H                           -= r-
         106/18 107/15 107/23 109/18          175/19                            BRAZOS (23) 117 1117 23/2 27/3        Campbell (67) 5/13 16/5 23/2
         109/24110/16 11117111116112/6       believable (1) 183/1                27/8 27/9 27/14 30/15 78/20 79/11     23/4 23/6 23/18 24/2 24/21 25/24
         115/5 116/1 117/22 119/25 120/2     believe [35] 7/19 7/20 12/19 14/8 96/3 96110 139/20 139/22 157/14         26/3 26/4 26/6 28/24 29/20 30/6
         120113 121119 122/12 127/5           14/10 15/4 15/25 2119 2517 25/11 163/20 163/21165/24 167/9               30/20 3119 31/16 33/10 38/11
         128/23 13311 134/21 135/1 136/4      26/5 30/9 45/6 62/4 63/11 65/20    167122 186/2 186/4 186/18             38/12 38/16 38/18 38/23 43/17
         141116149115 151111 151/23           6717 6817 68/21 70/25 72/12 82/25 break [5] 76/11 100/ll 113/22          44/5 44/9 47115 52/18 53/5 56/25
         152/5 152/15 153/8153119 154/4       100/22 112/11 119/10 148/4         160/10 167/19                         57/3 57/6 73/15 73/23 74/2 74/5
         154/8 156/24 159/22 162/24           152113 152114 153/5 153/18 155/2 breath [1) 150116                       75/9 80/18 81115 81/24 82/21 83/3
         165/14 168/11 172/22 175/1 175/6     159/8 167/4 173/11 175/24         brief [5) 9/3 9/11 100/8 152/15        83/6 8317 83/11 83/14 83/18 83/21
         175/20.176/4176/9177/151.77118      belong (3) 38/11 38/12 136/6        162/1                                 85/1 85/3 85/16 86/22 92/6 II 0/6
         179/11 183/21 184/13 184/14         belonged [4) 14119 56/24 71/1      briefly [2) 54/14 84/8                 112/9 112/15 112/21 144/16
         1_84!_24 }_86/_6 186/12              1!19/9                            bring [18).15/18 20/19 22/3 22/5 ..   146/19 151/6 157/20164/17 -
        because [70) 8/6 8/10 11121 11/24    belongings [5) 113/25 114/9         25/10 51/18 51119 78/2 78/5 112/1     164/24 166/15 170112 180/1
         15/12 19/1 19/6 26/3 36/24 49/24     115/11 140/12 140/20               112/4 116/17 153/24154/5 160/25      Campbell's [7) 39110 47/24 49/10
         52/9 61114 62/22 63/2 63/15 69/3    belongs [2) 129/11 130121           161/21 183/17 183/19                  51/23 52/14 52/20 155/20
         70/6 70118 70/21 71125 72/20        bench (3) 37/22 142/10 143116      bringing [1) 175/1                    can [83) 7/10 7/14 9/10 9/15
         80/20 93/17 94/15 94/22 102/13      beside [2) 32/3 156110             broad [1) 111/16                       2Wl820/192Wl92Wl434/14
         105/16 106/8 110121 111/23          best [3) 30/1 84/4 86/11           brought [2) 7/22 164110                36/5 37/17 41/15 46/8 50/22 54/23
         115/12 117/9117/12 124/14           bet [1) 173/8                      brutally [1) 173/9                     55/19 56/11 56117 60/20 66/14
         124/18 125/4125/9 125/10 128/5      better (5) 21/10 27/25 66/2 84117 Bryan [8) 1/16 1/17 1/23 2/7 2/12       68/9 68/10 70/6 71/3 72/1 76/9
         128/21 136/8 137/2 140/4 141/1       97/20                              30/12 120/15 186/19                   7717 82/19 82/24 86/4 86/11 87/21
         145/13 153/15 153/18 164/3 164/6    between [14) 2117 51/4 55/20       building [1) 165/9                     89/5 94/3 94/17 94/20 95/5 95/14
         16417 165/11 165/15 167/13 172/5     56/4 64/14 92114 94/8 99/15       building-block [1) 165/9               97/19 97/20 9917 100/19 I 03/6
         172/23 173/6173113 176/19 177/8      IntiS q&/18 151/2315617           bullet [18) 49/16 49/18 49/22 50/4    _106/}0_IQ{i/25. 145/1? 128/2
C)       177/8 1Ti/iOI77115 178110            162/15 164/1                       50/9 50113 5115 51115 51115 51/22     130/24 132/25 141/15 143/15
         178/13 179/5 179/14 180/3 180/6     beyond [27] 165114 165/16 167/8 52/9 52113 52/20 55/6 55/10 55/21         144/17 145/3 145/12 145/12
J        180116 181/9                         168/22 168/24 169/9 169116         156/18 173/19                         145/13 150/16 151/20 152/4 152/5
                                                                                                                       152/9 152/20 152/21 156/4 16113
        become [1) 157/25                     169121 174/17 175117 175/17       bullets (14) 6/11 51/9 52/21 53/13
        bed [4) 37/15 37/16 48/10 49/2        17611 176/10 17811 178117 178/25 54/1 54/4 5511 55116 55/24 56/3         165/10 165112 165/16 166/12
        been [74) 12/18 16/24 22/25           179111 179/19 179/21 179/24        70/14 70/17 70118156114               166/25 168/16 169/15 171/11
         25/17 26/21 27/5 2717 27/9 28/2      180/11 180112 180113 182/6 182/6 bunch [7] 39/9 114/11 115/13            173/5173/5174/15175110175111
         28/5 31116 33/17 34/2 35/21 40/6     182/8 182112                       117/16 140/25 153116 155/3            179/11 183/1 183/5 184/23 185/8
         40/17 42/17 48/5 52/22 58/18        big [6) 41/25 71/13 95/1 115/12    bunk [1) 9/22                         can't [24) 15111 15/11 2417 37/2
         63/18 65/18 66/10 67119 69/4 71/5    124/13 140/23                     burden [4) 169/10170/4175/21          37/21 68/5 70/20 71/25 89/11
J        72/8 72/9 78113 78/22 79/1 79/8     bigger [2) 57/3 118/13              178/3                                94/13 103/2 105112 107/22 107/22


                                                                ..
i\d:--------- --- --------------------------------------------------------------------------------------------------
                                                     Demse C. Phdhps, CSR



')

j
n       c
                                                       State v David Duane Greer
                                             174/5 177/6
                                                                                                 11/14/12    Vol 4
                                                                                           169115 174/4 178/14 183/6 184/24 146/2146119 146122 147/9 181/21
                                                                                                                                                             4


                                            checked [6] 39/25 40/1 75110 80/4 comes [14] 1611 16/2 31/1 55/5                 convict [1] 168/25
[J_     can't... [10) 111119 143/1 143/3     81/2 115/17
         152/24153/8 156/3 156/12 165/9 checking [2) 50/19 50/25
                                                                                           58/6 63/2 71/4 98115 138/17       convicted [17] 25/12 25113 25/21
                                                                                           172/19 174/7 174123 180/7 181/4 26/4 99/17 119/24 120/4 120/22
                                                                                                                              122/7 133/21 134/24 163/23
         175/10 180122                      chief(3) 9/18 10/6 100/16                     comfortable [2] 7/23 8/2
        cane [1) 38/3                       children [1] 91/8                             coming (2) 131/15 131/20            167/10169119174/21 176/5

0       cannot [3) 60/23 68/9 175/4
        canvas [2) 155/12 155/12
                                            choose (1) 105/16
                                            choosing [1) 105/17
        car (28] 23121 29/16 32/11 59117 chose [1] 121/7
                                                                                          comment[1) 15/8
                                                                                          commit [1) 176/5
                                                                                          committee) (1] 118/1
                                                                                                                              182/21
                                                                                                                             conviction (3] 20/13 164/2 176/9
                                                                                                                             convictions (3] 21/16 77/8 122114
                                                                                                                             convincing [1) 169/1
         63/2171/5 71/8 89/10 90/25 91/l CHRONOLOGICAL [3] 3/1 4/1 common [10]-46/2146/23 47/1

0        105/25 126/16 126/20 131/16         5/1                                           47/3 168/19176/17 177/1177/6      cool [1] 82/12
         136/16 136119 136/20 138/24        CI [3] 101/22101/23111/17                      178/5 178/10                      cop (2] 27/5 35/21
         141/5 144/11 144112 145/25         circumference (1] 94/22                       company [1] 84/14                  copies [3] 16/4 16/23 161/25
         170121 171116 174/22 181/17        circumstances [3] 14/20 56/22                 compare [1] 68/3                   copy [4] 17/1 107/4 107/6 162/5
                                                                                                                             corners [1] I 03/20

0
         182/25 185/3                        56123                                        compared [1] 174/9
        care [7) 7/12 26/10.100/6 170/3     city [I] 30/11                                compartment [5] 37/1 37112         Corps [2] 162/24 162/25
         179/12 184/25 185/2                claim [4] 132/18 137/24 166/22                 37/21 39/6 60/22                  correct [115] 11/12 11/15 13/7
        carried [I] 170/16                    181/10                                      complete [5] 68/5 85/23 105/20      19/16 29/13 29/17 34/20 3511
        carry (4] 100/19 130/2 167/19       claimed [1] 148/5                              122/8 122/9                        36/24 37/4 41/2147/5 47/17 49/4

0        173/7                              clanging (I] 168/5
        cars [5] 31/23 32/1 3217 3217 33/2 clarified [I) 142/18
        case [70) 7/20 7/24 8/3 8/5 8/12    clarify [3) 46/24 132/8 137/11
                                                                                          completely [1] 138/5
                                                                                          complied [6] 41116 42/11 54/20
                                                                                           56/12 183125 184/12
                                                                                                                              50/6 56/20 57116 57/23 59/4 5917
                                                                                                                              5919 59/14 59/25 61/6 61/15 61/19
                                                                                                                              61123 62/4 62/20 62/21 62124 63/5
         9/1810/6 11/19 11/23 12/22 13/2 clean [1] 9/23                                   computer [1] 36/7                   63113 63/17 63/22 64/25 65/3

0        13/11 13/17 13/19 13/21 13/22
         14115 17/22 25/20 26/8 44/23
                                            clear [14] 50/20 71/17 108119                 computerized [1] 1/18
                                              111/2121/9127/11133/1134/19 concentrating [I] 30/5
         47/22 63115 63/24 67/6 68/17 69/9 136/2 15117 151/11 169/7 181/20 concern [1] 181/13
                                                                                                                              65/10 65/11 65/14 66/2 66111
                                                                                                                              66/18 67/9 67121 68/3 68/4 68/7
                                                                                                                              68/18 68/22 69/1 69/2 69/11 69/14
         77/12 84/1 84/2 89/9 97/4 99/20      182/20                                      concerned [4] 108/13 117/23         69/15 70/15 71/2 71/20 71/23 72/4

0        100/5 100/16 101/24 103/8 103/24 clearly [3] 38/23 38/25 143/11
         108123 109/24 121/21122/17
         125/17131/10 139/11 139/14
                                            client [4] 10113 104/9 108/7
                                              111/14
                                                                                           134/10 174/4
                                                                                          concerning [1] 146/4
                                                                                          conclude [1] 56/24
                                                                                                                              73/4 73/24 76/19 77/4 77/20 87/15
                                                                                                                              88/10 88/16 88/23 89/20 93/21
                                                                                                                              94116 97/5 102/3 121/2 126/12
                                                                                                                              127/17 127/19 127/24 128/6
         142/4 146/23 146/24 146/25 149/1 client's [I] I 02/25                            concluded [2] 100115 143/16

0        149/3 154117 160/2 165/8 165/9     cloak [I] 105/12                              condition [6] 37/9 38/1 40/14       128/25 129/1 129/4 129/11 129113
         166/7 167/2 167/3 167113 167/18 close [5] 48/8 49/12 55/20 160/1                  40/25 53/20 116/2                  129/16 129119 129/20 130117
         177/15 177/24 178/20 179/8           160/3                                       conduct (2] 84/22 106/19            13 0118 130/22 13 0/23 13 1/9
         180/18 180/25 184/17 184/25        close-up [2] 48/8 49/12                       conducted [2] 11113 158/11          131/24 132/1 132115 133/8 135/4
         185/9                              closed [3] 75/19 160/2 160/5                  conducting [2] 158/1 165/24         137/4 137/20 148/3 148/7 149/1

0       case-in-chief[3] 9118 10/6 100/16 closely (I] 79/17
        cases [2] 27/23 92/16
        catches (1) 52/10
                                            closer (I] 105/22
                                            CLOSING [3) 162117 168/6
                                                                                          conference [1] 142/10               150/20151/8 151/14 151/15
                                                                                          confidential [9] 88/8 91123 91/24 154/25 155/4155/16 156/16158/8
                                                                                           101113 101115 103/7 108/3 108/14 159/4 159/19 186/5
        caught [3) 135/2 136/5 150/7          176/15                                       111111                            correctly [3) 109/20 169/25 186/9

0       cause [8) 1/3 1116 12/16 95/5
         I 09/25 I 09/25 169/6 18617
        causing [2) 55/9 55/22
                                            clothes [I7] 12/6 60/24 105/7
                                              114/1 114/10 116/21 117/14
                                                                                          confirmed [1) 75/11
                                                                                          confrontation [4) 10/12 103/1
                                              125/20 126/7 126/8 126/11 12 7/2 109/7 109/11
                                                                                                                             cost [1) 186/11
                                                                                                                             could [37] 11/25 29/22 32/15
                                                                                                                              33/22 47/11 52/5 54/18 54122
        CDs-[1]-155112.                      130/4 130/5 140/12140/25156/9-- confusion (l) -12118 .                      - . -55/23 58/20 65117 65/18 66/4 67/6

0       cell (2] 12/3 12/5
        Central [I] 27112
        certain [6) 63/6 66/25 71/24
                                            clothing [I8] 24/23 29/5 38/2 38/3 connect [1] 175/4
                                             38/8 38/10 38/14 39111 39/15
                                             47/15 47/16 47/19 47/20 47/25
                                                                                          cons [2] 20/12 77/2
                                                                                          consider [1] 176/21
                                                                                                                              76/3 77/9 87/25 93/18 101/9
                                                                                                                              101110 112/19 114/1 114/12
                                                                                                                              116/24 116/24 121116 134121
         129/3 143/20 180111                  149/18 155/4 155/15 155/21                  Constitution [I) 83/15              135/1 140/8 140121 171/13 171/24

0
        certainly [3) 130/1 152/7 159/9     cloudy [I] 82112                              Constitutional [I] 76/18            171/25 172/2 172/3 173/19 175/14
        certified [5) 16/3 16/23 1711       clue [I] 119/11                               contact [2) 30/21 67/8             counsel [IO] 22121 34/3 41/3
         78/24 79/1                   '     ~),,..! 1-1] 6lL~                             contacted [1] 101/22                64/21 73/22 liiii 111/4 177/24
        certify [3) 186/5 186/9 186111 - coat [17.:]::::;4'4~/~5                          contained [6] 49/10 53/10 70/10     178121 186/6
        challenging [2) 16/25 18/1           ~J.!.f;.l;;jY;'-:t-/-18:;l.Q&LlL1.0819---'    70/19 155/3 155/20                counted [1) 103/5
0       chamber [7] 52/3 52/4 55/14
         64/20 65/6 70/21 94/21
        chl!mbered [1) 50/14
                                          . ~J.e~t.J.Q-.1:!74/~0-r7472:fT75/l container [1) 159/11
                                              !-=7-5-~]..:t-5}3--~
                                            cocaine [2] 106/1 120/5
                                                                                          contains (I] 186/5
                                                                                        . contents [2] 54/5 88/23
                                                                                                                             counter [1] 173/24
                                                                                                                             country [I] 118/23
                                                                                                                             COUNTY [26]1/7 1117 23/3
        chambers [1) 186/7                  cock [1] 55/12                                contest [I] 181/9                   25/14 27/3 27/8 27/9 27/14 30115

0       changed [1] 143/13
        changes (1] 182/2
        charge [1 OJ I0/7 152/1 152/21
                                            coffee [I] 182/18
                                            cold [I] 118/13
                                            collected [2] 65/9 174/9
                                                                                          context [3] 12/3 14/20 15/13
                                                                                          continue [3] 83/18 85/16 151/24
                                                                                          continued [I] 183/16
                                                                                                                              78/20 96/3 96/10 120/8120/14
                                                                                                                              120/16 138/12 139/21 139/22
                                                                                                                              157/14 163/20 163/21 165/24
         153/4 160/8 160/18 160/24 162/4 college [I) 63/20                                control (2] 170/3 179113            167/9 167/22 186/2 186/18

0        162/7 162/9
        charged [4] 9/19 153/19 163/16
         184/5
        charges (2] 120/16 138/12
                                            color [1] 36/23
                                            combined [I] 165/23
                                                                                          controlled [1] 103/4
                                                                                          conversation [27] 10/16 13/21
                                            come [26) 16116 18/18 26/6 41/15 14/3 1511 74/4 97/14 97/21 98/6
                                                                                                                             couple [11] 8/11 11/17 20/19 30/2
                                                                                                                              92/20 96/21 I 00/22 115/4 146/22
                                                                                                                              151/22 162/18
                                              42/2 49/9 54/18 55/23 63/21 67/8 126/3 131117 131/20 13311 134/20 course [2] 10/4 14/2

0       CHARLES [1] 2/4                      72/9 75/7 84/12 102/1 114/6 133/6 135/23 136123 136/24 138/18                   court[17] 1/3 114 1/6 1122 1/22
        check [6) 41118 81/3 89/10 174/3 140/8 160/6 164/14 164116 167/1 139/5 139/9 142/18 143/8 145/22 9116 17/23 17/25 92/25 123/4


                                                                                    ..
0--   ________ --------··-· _____________ ----~emse C~htlh~_:_ CS~----------------------------------




0
0                                                  State v David Duane Greer           11/14/12    Vol 4
                                                                                depictions [I] 48/14                  98/18 98/19102/11 106/3117/1
                                                                                                                                                       5


       c                                    164/18 164/25 165/9 166/16 167/8
                                            167/18 181/22 183/3 183/5           depth [I) 27/22                       117/12119/11 122/9123/16
       court ... [7) 130/13 184/15 186/4   DAVID (43) 118 28/24 29/1 29/20      deputies [2) 23/2 23/8                125/23 125/24 129/18 130/9 132/4
        186/4 18617 186/17 186/17           59/8 67/20 69/10 71117 72/1 73/4    deputy [I7.]~57/14 61122              134/5 135/8 135/10 137/22 137/23
       Court's [2) 16017 162/9              7317 80/18 8119 87/9 92/4 96/17     62/14 73/23 74/4 74/15 74/20          137/24 138/11 138113 138/15
       courthouse (3) 168/20 176/22         112/23 113/6 113/13 113/18          74/24 89/15 90/9 136/15 136/19        143/3 145/23 148/8 148/11 148/11
                                                                                 136/24 151115 155/8 157/25           148/19I50/18 159/9 159/9 165/18
D       177/7
       courtroom [7] 17114 29/2 42/22
        64/24 109/3 109/8 176/25
                                            114/23 11917 122/19 123/8 132/12
                                            137/17 145/2 146/20147/18
                                            147/21147/23 148/9 157/20
                                                                                describe (15) 27/I? 29/4 35/2
                                                                                 35/2 35/16 36/16 37/8 37/8 39/5
                                                                                                                      169/20 171114 173/25 174/1 174/2
                                                                                                                      181/24 182/3 183/6
       covered (2) 117/6 117/8              163/22 169119 17017 170/9 170/11     54/22 82/24 86/5 86/11 144/17       difference [10) 51/3 56/4 56/4
                                                                                                                      94/8 94/12 94/25 95/1 103/9
0
       CR [I) 1/4                           170/15 170/16175/16176/3 184/4       145/3
       crack [1) 120/5                     David's [8) 73/3 11617 118/6         described [4] 32/6 3817 111114        103/13 170/23
       crammed [2] 114/17 117/20            148/3 170115 170/23 172/18           155/20                              different [20) 27/21 28i14 50/14
       credibility [12) 163/11 165/21       174/20                              describing (1] 87/14                  53/1 55/2 60/17 66/17 66/24 66/25
        165/22 166/25 167/3 167/3 167114   day (40) 1/14 23/3 28/20 40/15       description [7) 6/4 14/3 36/22        6717 70/17 119/3 14317 143/8

0       171/20 174114 177/10 177112
        177/23
       credible [8) 102/22 102/24 103/12
                                            43/5 79/22 82/11 82/22 87/8
                                            II3/17 113/17 114/5 114/5 117/22
                                            123/6 127/4 128/3 128/6 128/25
                                                                                 101/4 10217 I0817 108/14
                                                                                designed (1] 94/19
                                                                                detail (I] 89/11
                                                                                                                      I63/l I63/2 I66/18 I69/4 I81119
                                                                                                                      181/19
                                                                                                                     digging [2] 126/21 126/21
        109/18 110116 165/19 16611 18117    I29/16 I29118 13117 136/3 136113    details [2) I0/9 II6/I7              dimmed [1) 144/8

0      CRF [I] 113
       crime [9] 66/I? 66/24 68/2 68/10
        68/11163/16 174/10 176/5 177118
                                            I43/10 I43/11 I45/23 I47111
                                            147/16164/5 166/17166/18167/2
                                            17112 171/8 177/10181/17181/21
                                                                                detained [1) 59117
                                                                                detective (11) 27/24 29/12 91123
                                                                                 108/21 108/21 127/21 144/6
                                                                                                                     dire [4] 163/I5 I65/I6 176/12
                                                                                                                      177/21
                                                                                                                     direct (13] 5/12 26/22 74/17
       crimes [3] 77/8 119/25 122/12        183/6 186/13                         144/2I 146118 150/25 I57/15          74/21 78/14 79/21 88/8 95/24

0      criminal [6) 27/I6 27/19 29/21
        7917 157/13165/25
       critical [I] 109/20
                                           daytime [I] 3113
                                           dead [I) 140/9
                                           deal [3) 72/20 83/2 83/5
                                                                                detectives [1) 27/20
                                                                                detention (12] 9/23 9/24 10115
                                                                                 1617 16/25 17/24 18/2 18/3 96112
                                                                                                                      96/I6 112/17 144/4 154/14 157/9
                                                                                                                     direction [I) 55111
                                                                                                                     disagree [I] 179/9
       cross [10] 5/12 57/10 57/12 87/11   dealt [2] 83/2I 83/25                 I08/3 IIO/I I1117                   disagreement [I] 152/22

0       97/12 111/22 I22/24 147/14 156/1
        159115
       Cross-examination [8) 57110
                                           decades [1] 165/23
                                           decide [3] 80/I2 85/12 177/22
                                           decided [3) 84/17 84/19 86/23
                                                                                determinative [1] 10617
                                                                                determine [I) 1011IO
                                                                                determined [I) III/15
                                                                                                                     disapprove [I] 175/16
                                                                                                                     disarray [I) 60/6
                                                                                                                     discharge [I] 184/2I
        57/12 87/1197/12 122/24 I47114     decision [5] 77/11 77/12 77117       did [I72) 10/9 10/15 IO/I7 10118     discharged (2] 25/18 I85/11
        156/1 159/15                        87/2 167/1                           IO/I9 I0/2I 13/23 I9/2 I9/3 20/25   discharges [1) 94/22
0      cross-examine [I) I11122
       crying [1) 174/I5
       crystal [1) 18I/20
                                           decisions [I) 177/2
                                           declined [1) 13/23
                                           defendant [45) 2/9 7/20 9/I9 9/25
                                                                                 28/22 28/25 30/20 30/22 3I/3 31/5
                                                                                 3117 31/I5 32/I2 32/I6 32/I8 33/2
                                                                                 33/6 33/8 36/I1 3611I 36/15 37/5
                                                                                                                     disciplinary [1) 10/IO
                                                                                                                     disclose [1) II8/24
                                                                                                                     discount [1) 174/16
       CSI [1) 46117                        IO/I6 I4/I6 I6/4 23/I8 24/I 25/20    37/25 38/IO 38/18 38/19 39/2 39/4   discovery [1) 182/24

0      CSR [3) 1122 I86/I6 I86/I6
       cultivated [I] 92/15
       cultures [1) 163/2
                                            26/9 29/9 30/5 30/20 3II16 32/I2
                                            33/IO 42/23 4317 56/I4 56/18
                                            56/25 57/3 73/I9 8317 84/2 96/22
                                                                                 39/I6 39117 39/I8 39/19 39/23
                                                                                 40/I 46/II 46/I4 47/6 47/22 49/9
                                                                                 49/II 49/I5 49/17 51118 5112I
                                                                                                                     discussion [2] 9/9 96/24
                                                                                                                     dismissed [2) 13/9 13/IO
                                                                                                                     disorder [I) 9/23
       cumulative [I) 17/11                 99/15 99/17 I04/9 I23/I6 123/22      51125 51125 52/2 52/14 57/I?        dispatch [7] I9/4 74/23 75/6 8112

0      curiosity [1] I58/14
       current [1) 79/5
       currently [I] I22/19
                                            129/4 I29/8 I29/22 130/15 I45/19
                                            I45/22 157/I9 I62/I4 I63/5
                                            163/22 I83/24 183/25 184/4
                                                                                 57/I9 57/I9 57/21 59/5 60/I4
                                                                                 60/I5 63/24 64/1 64/18 64/18
                                                                                 64/2I 70/25 ?I/17 71/21 74/4 75/5
                                                                                                                      81/3 87/24 10I/8
                                                                                                                     dispute [2] 142/12 179/I1
                                                                                                                     disregard [1) 8611
       custodial [1] 1111.1                DEFENDANT~S [13]4/5 9/25 .           .75/6 75/6.79/10 79/13 80/12 80/24   distance [3] 58/5.82/9 166/11

0      custody [10] I2/5 33110 43/8 59/9
        83/8 I041lll39/20 I57/22 170/3
        179/I3
       cut [3) I40/7 I40/8 145/5
                                            10/6 32/1I 3317 34/25 37/6 40/II
                                            97/3 9717 I43/IO I54/23 I58/2
                                           defense [I4] I4/I7 14/20 25/I1
                                                                                 8111 8113 8I/5 83/2 83/5 83/11
                                                                                 83113 83/I4 83/I6 83/17 84/6
                                                                                 84/22 8517 85/I2 85/15 86/13
                                                                                                                     distinct [1] I40/13
                                                                                                                     distinction [4] 104/19 105/6 I 0517
                                                                                                                      I09/21
                                                                                                                     distinctive (1] 145/14
                                            29/6 34/2 41/3 100/6I40/2 140/4      86/15 86/16 92/3 92/10 9517 96/24
       cut-off(1] I45/5                     142/4 I43/20 I77/24I78/2I I84/9      97/2 97/24 98/13 I00/20 I02/I       distinguish [1] 94/3
D      cycle [I] 163/I2
       cylinder [11] 50/16 50118 5117
        52/8 55/1 55/2 55/6 55/18 55/20
                                           deferred (3] I22/5 I22/5 I22/8
                                           definitely [I] 117/I
                                                                                 102/5 103/4 I06/I5 113/17 113/24
                                                                                 114/6 II4/9 114/13 114/13 114/18
                                                                                 115/I5 II6113 I19/9 120115
                                                                                                                     DISTRICT [8] 1/6 118 1122 2/6
                                                                                                                      69/19121120 186/4 186/17
                                                                                                                     division (4] 27/I5 27116 27/I9
                                           definition [1] 169/9
        94/I5 95/3                         deleted [1) 153/16                    I24/12 124113 I25/23 I26/25         29/22

0      D
       D.A [1] I66/5
                                           deliberations [5] 162/11 I76/18
                                            183/13 I83/I4 I83/I6
                                           d~J!1~a!l.QI [7] 8~/I9_ 86/5 90/13
                                                                                 129/22 I30/l I30/2 130/25 132/6
                                                                                 134/1 I35/18 I35/2I 136/6 I37/13
                                                                                 q7/I9]38/3 I39/5 139/22 140/I
                                                                                                                     DNA [8) 67/2 68/I 68/16 68/16
                                                                                                                      68/25 I7 4/9 174/9 I7 4/11
                                                                                                                     do [I78) 7116 7/18 8/2I I0/17
       D.A.'s [2) 7/10 13/10                90/18 9I/5 9I/6 9II7                 140/3 142/I? I45/18 I46/4 I46/19     13/24 I4/4 I9/17 I9/19 20/21
       dad [1] 73/4                        demonstrate [I) 54/24                 146/22 I47/4 I47/4 I47/9 I48/I4     20/22 21121 22/15 25/5 26/IO 27/2
       daily [I] 177/I                     denial [2) 85/23 91/li                148115 148/I9 148/20 14911 149/2    27/2 27/21 27/22 28/16 2911 29/3
       damaged [I] 35/9                    Denise (4) 1122 95/16 I86/4           I50/4 150115 153/15 15411 157/22     31/15 32/19 35/6 35/6 35/11 35112
       darl\ [3] 45/1 75/15 75/22           I86/I6                               157/24 I57/25 I59/6 I65/17          35115 36/17 38113 39/23 40/8 40/9

0      date (15) 15{3 I6/6 25/14 99/20
        Il4124 116112 116114 I20/25
        137/14139/6139/18 142119
                                           deny [4) 9I/9 I11124 165/4
                                            180/10
                                           department (5) 27/21 36/19 82/20
                                                                                 171112 172/17 I73/l I74/l174/5
                                                                                 I75124 I76/5 I79/17 I80/12 I8117
                                                                                 182/14
                                                                                                                     40/20 47119 47/22 50119 50/22
                                                                                                                     50/23 5I/11 53/12 57/I8 62/18
                                                                                                                     64/22 68/8 72/5 7217 72/8 74/21
        142/24 163119 164/2                 96/4 96/11                          didn't [56) 11/3 14/18 18/4 53/2     74/23 75/1 75118 75119 77/19

0      Dave (17) 23/1 81/24 83/3 12817
        132/11151/7I51112I64/11
                                           depend [I) 104/16
                                           depending [2) 101117 102118
                                                                                 58/II 5911 62/22 62/23 63/24 82/4
                                                                                 85/18 88114 89/10 90/21 95/11
                                                                                                                     77/23 79/10 79/13 80/12 82/10
                                                                                                                     82/13 82/21 84111 84/21 85/12


                                                                                ..
W-- ------                                                      Demse C. Phillips, CSR




0
0                                                      State v David Duane Greer       11/14112
                                              165/17 167/8 168/22168/24 169/9 education [1] 178/15
                                                                                                      Vol 4
                                                                                                                    everybody (6] 29/25 35/5 43116
                                                                                                                                                     6


        D                                     169/16 169/22 169/22 174/6        effect [5] 14/2 14/12 14113 15/2     58/19 84/20 177/20
                                                                                                                    fi!Verybody's [1] 88/19
0---    do ... [114] 89/12 94/6 94/25 95/7
         95/11 96/9 9619 96/17 96/19 98/10
        98/19 98/20 98/23 103/4 105115
                                              174/18 175118 176/2 176/11 17811 15/8
                                              178/2 178/3 178/18 178/25 179112 effectively (2] 142/23 168/9
                                              179119 179122 179/25 180/11       efforts [1] 30/5
                                                                                                                    everyday [2] 79/19 176/23
                                                                                                                    everyone [7] 78/7 112/6 145118
         106/5106/810711107/11107/17          180112 180114 182/6 182/7 182/9 eight (2] 2116 120115                  154/8 165/4 167/22 183/21

0        111/20 111/21 112123 112/24
         112/25 113/25 115/5 115/8 115/15
         115/19 116121 117/5 118/10
                                              182112
                                             down [16] 31120 37/22 41113
                                                                                either [13] 8/12 68/25 83/3
                                                                                 121/20134/2 156/20 165/17
                                              41115 54/15 54/18 76/9 95/14 99/7 175/13 176/6 176/6 182/4184/6
                                                                                                                    everything [14] 24/10 32/4 58/24
                                                                                                                     61118 89/10 89/11 97/23 9911
                                                                                                                     117/19 121/11121112 171125
         118/10 118/11 12116 121/7 121/11     141115-151120164/4 164/5 173/25 .184/16                                172/6 177/12
                                                                                                                    everywhere [2] 60/12 60/13

0
         122/3 125/2 125/5 125/9 125113       177/22 180/7                      element [7] 168/21 168/24 169/2
         125/20 126/17 129/23 131/15         downstairs [1] 177/5                169/21 169/23 175/17 176/10        evidence (47] 17/22 19/25 25/11
         131119 132/17 132/18 134/16         DPS [2] 6711 67/15                 elements [4] 163/15 163/15 165/8     25/20 26/7 35/25 36/25 52/15
         135110 136/15 136/16 136/20         draw (1] 113/5                      169/15                              59/12 59/19 67/1 67/5 69/22 69/24
         139/8 140/7 140113 140/18 140/19    drawn [2] 2411 33/7                elicited (1] 148/1                   70/4 70/7 100/15 103/2 104110

0        140/20 142/6 142/6.143/5 144112
         144/14 144124 150/2 152/8 156/10
         158/20 159119 160/11 161/5 161/8
                                             dressed (1] 82/22
                                             drew [1] 116/12
                                             drive [2] 63/3 63/13
                                                                                else [16] 7/14 12/15 14/19 19110
                                                                                 31/13 34/24 52/21 58/19 81/12
                                                                                 81/17 84/7 106/11 124/15 129/7
                                                                                                                     105/8 105/12 105/18 105/25
                                                                                                                     106/19 106/23 107/24 108/19
                                                                                                                     108/19 109/8 110/11 110/24 111/2
         161/9161/11 163/17 163/22           driver [5] 32/25 62/1 62/2 62/17    135/19 167/22                       142/21 143/4 151/2 151/3 155/7

0        163/23 163/25 164/9 166/2 166/13
         166/21 168123 i68/25 169/1
         172/10 172/13 172113 173/5
                                              63/11
                                             driver's (3] 61/8 156/6 164/12
                                             driving (19] 18/9 23/8 23/18
                                                                                emergency (1] 23/15
                                                                                employed [1] 78/19
                                                                                empty [3] 55/1 55/1 55/5
                                                                                                                     156/15 158/22 160/7168/10
                                                                                                                     168/14168115 168/15 169/14
                                                                                                                     173/21 186/5
         174/19174/25 176/12 176/13           23/20 29/16 31/20 31/23 56114     encourage (1] 181/5                 exact [2] 94/11 156/7
         176/18 176/19 177/9 177122           72/24 8011 90/20 101/6 101/24     end [11] 26/8 50118 51/7 52/9       exactly [19] 12/14 25/25 46/17
         177123 178/8 180/18 180/19           114/24 126123 127/3 128/24         55/17 80117 160/6 166/3 167/2       99/2 116/19 117/20 121/14 121123
         180/25 181/5 181/5 182/17 182118     179/15 182/22                      180/24 182/18                       131/5 133/17 156/3 156/5 159/1
         183/5 183/9 185/1 185/2 186/4       dropped (1] 120/17                 ended [2] 32/23 32/25                159/17 159119171/19171/24

0       document [2] 36/13 89/4
        does [33] 11/18 12/25 21/1121/17
         26/3 31/22 31/25 35/2 35/11 35/20
         50/9 50/10 59/24 62/14 64113
                                             drugs [1] 177/17
                                             DUANE (1] 118
                                             dubious [1] 162119
                                             due (4] 11/11 70/24 109/15
                                                                                enforcement [5] 24/6 50/1 59/19
                                                                                 63/7 110/9
                                                                                engage [1] 36/12
                                                                                enhancement [1] 21/15
                                                                                                                     172/9 177/4
                                                                                                                    examination (21] 26/22 57/10
                                                                                                                     57112 73113 74/8 78114 87/11
                                                                                                                     91/21 9311 95/24 97/12 112/17
         87/24 89/8 89/15 100/6 115/25        138/12                            enough [10] 94/7 110/17 110/24       122/24 137/9144/4 147/14 150/23

0        116/l 121/22 149/10 164/4 165/14
         172/25 173/7 173/8 176/4 178/8
         182/25 184/9 184/16
                                             duffle (10] 24/23 47/15 49/9        111117160111174/19175/6
                                              114/15 126/7 126/11 128119 155/3 175/20 176/8 176/9
                                              155/19 171/15                     ensure [1] 167/14
                                                                                                                     154/14 156/1 157/9 159115
                                                                                                                    examine [1] 111122
                                                                                                                    example (2] 38/19 67/19
        doesn't [4] 104/16 140/6 170/23      duly [7] 26121 78113 95/23 112/16 enter [1] 162/10                     excellent [1] 185/6

0        172/8
        doing [22] 14/23 24/17 28/2 36/2
         36/17 38/5 38/6 39/16 44/1 48/15
                                              144/3 154/13 157/8
                                             dun [2] 166/4 166/4
                                             dun-dun [1] 166/4
                                                                                entered [3] 155/6 158/21 172/6
                                                                                entire [2] 146/19 170/8
                                                                                envelope [3] 53/10 53/11 53/22
                                                                                                                    except [4] 153/11 180/10 181/24
                                                                                                                     182/3
                                                                                                                    exclude [1] 68/10
         62/1 79/24 80/3 84/24 128/24        during [17] 9/18 10/5 25/16 82/1 equipment [1] 24/24                   exclusions [1] 174/11

0        140/20 154123 155/8 158/6 158/14
         176122 177111
        don't [99] 7/22 8/4 8/6 8122 8/22
                                              82/5 83/2 83111 85/4 93/6 93/8
                                              93/9 136/19 146/18 147/5 147/9
                                              15 5/2 163115
                                                                                equivocate [1] 125/23
                                                                                Ernie [1] 41/18
                                                                                escalated [1] 10/12
                                                                                                                    excuse [4] 14/11 14/13 48/13
                                                                                                                     130/25
                                                                                                                    excused [8] 99/9 99/10 141/17
        JOIL11L~Q IJI2l PI~ U/13_11/8.       dust[3]69/4_116/U16/1.             escalation .[1] J 4/.4_             .141/19 J 56/24 15.71.1 J 59/22
         14/10 14/24 17/13 17/13 17119       dusted [2] 70/9 70/11              especially [1] 95/2                  159/23
         23119 29/14 43/20 55116 56/22       duty [7] 28120 79/22 168/24        essentially (2] 9/22 10/14          execute [6] 18/6 23/5 23/12 28/23
         58/12 61/14 62/11 62/19 65/12        168/25 169/2 176/11 177/7         establish [1 J 169/15                75/4 157/19
         65/20 65/22 66/14 69/8 69/23        DVD [1] 168/16                     established (2] 108/23 142/13       executing (3] 23/25 31121 33/6
         69124 71/6 7411 7412 74/17 75/17

0        75/20 76/2 76/23 76/23 78/1 85/5
         89/18 91/12 91/12 91/15 91/15
         94/11 98/23 101/13 101115 104/20
                                             DWis fll 66/20
                                             E
                                             e-mail (1] 152/8
                                                                                evaluate [1] 180/18
                                                                                even [29] 14/7 14/18 17/11 46/21
                                                                                 47/4 67/5 68/6 91/8 94/18 101/8
                                                                                 101/23 103/20 105/11 106/9
                                                                                                                    exercising (1] 179/12
                                                                                                                    exhibit [56] 6/1 6/4 19/25 20/2
                                                                                                                     22/2 33/18 34/2 34/4 34/7 34/9
                                                                                                                     34/13 40/7 40118 40/22 41/5 41/11
         104/23 104/24 105/14 105/16         each [16] 4114 92/18 103/5 140/14 106/10 106/17117/3 121/19             42/12 42/20 46/3 4717 48/19 48/24

0        I 08/4 I 08/6 108/11 11119 111/12
         111113 117/4 119/21 119/22
         121112 122/8 124124 132/11
                                              168/7 168/21 168/23 169114
                                              169115 171/21 175/17 175/19
                                              175122 176/10180123 181119
                                                                                 164/15 167/19 169/2 170113 173/2
                                                                                 174/16 175/9 175/15 175/18 176/8
                                                                                 179/25
                                                                                                                     49/2 49/6 49112 49/19 49/20 51110
                                                                                                                     52/23 53/9 53/14 53/24 54/1 54/6
                                                                                                                     54/lf 54/24 55/2556/18 74/3
         139/11J 152117 159/8 159111         EARL [13] 2/10 7117 7/23 9114      Evening [1] 185/16                   89/25 90/3 90111 93/23 99114

0        159117 161/7 163/8 167/18 168/20
         169/8 170/7 17111 171/2 171/18
         171/25 172/7 172/9 173/2 173/6
         173/16 173/20 174/5 174/8 174/13
                                              11/1 124/5 129/2 129/21 129/23
                                              152/5 153/5 16116 176/16
                                             Earl's [2] 7/22 141/25
                                                                                event [1] 173/9
                                                                                eventually [4] 23/21 42/2 70/9
                                                                                 120/19
                                             earlier (13] 32/7 34/24 41/8 47/14 ever [18] 70/11 72/6 119/7 125/16
                                                                                                                     99/23 10011 107/8 127/12 128/23
                                                                                                                     129/22 143/19 143/22 151/4 155/7
                                                                                                                     155/18 158/22
                                                                                                                    exhibits (10] 6/3 16/3 16110 16112

D        174117176/5 176/6 178/14 180/20
        done (13] 9/7 24/9 50/21 68/17
        69/I3 69/I6 69/17 72/8 103/11
         I 72/2 172/3 174/2 174110
                                              55/15 56113 57/6 73/19 76116
                                              97/24 14 5/7 I 54/24 15 8/4
                                             early [1] 8/1
                                                                                 133/12135/18 140/9 145118 147/4
                                                                                 162/20 162/2I 170/9170/12 172/9
                                                                                 173/4 173/4 177/12 I80/10
                                                                                                                     19/15 41/3 48/6 48118 49/5 186/9
                                                                                                                    existed (1] 19/2
                                                                                                                    existence [1] 18/23
                                             East [3] 1123 2/6 186/18           every (12] 24/5 55/12 66/23 66/24   exit [1] 55/10
        door [3] 44/21 137/5 168120          easy [2] 28/4 46/21                 66/24 99/2 168/8 I 68/21 168123    expect [1] 168120
Q       doubt [32] 148/25 163/19 165/I5      economy [1] 100/20                  174116 177110 181/20               expel [1] 173/5




0----- ~--- --------------------------                                          ..
                                                                  Demse C. Ph1Ihps, CSR




D
]                                                         State v David Duane Greer              11/14/12     Vol 4
                                                                                                                                                                  7

                                                   182/21 184/5                           foggy [I] 140/18                     generalized [2) 11/20 101/12
            E                                     felonies [5] 77/7 119/25 120/3          fold [I] 37/22                       generally [I) 7612
            experience [10) 16/24 28/12            120/4 120/4                            fold-down [I) 37/22                  gentlemen [IO) 22/8 76/12 86/1
             65/24 66/18 68/1 6917 99/1 165125 felony [6] 99/18 120/10 122111             folded [1) 117/18                     100/10 151/21 160/6 161/23 !62/3
              166/13 178/6                         138/12 138/13 170119                   folks [6] 54/21 63119 68/10 94/19     183/12184/21
            experiences [2) 177/6 177/9           felt (2) 58/14 61/3                      96/2 157111                         get (63) 19/4 23/15 23/25 24/1
            expert [2) 717 2117                   female [1) 93/18                        follow (I9) 9/25 10/1 10/19 10/23     33/6 36/8 59/12 63/21 67/16 67/20
J           experts [I) 21/2
            expiration [2) 20/14 186/20
                                                  few (5) 119/23 129/17 137/11
                                                   139/13 184/23
                                                                                           11120 11/21 27/21 59/24 80/5
                                                                                           88/19 96/25 97/8 98/10 98/18
                                                                                                                                68/5 68/6 70/6 70/13 77/3 95/4
                                                                                                                                101115 104/20105/14 105/16
            expired.[2)161/14 183/8               Ficke-[9]-5.1/-l-4c5'T/2Z"6112T61722 -98118-104/5 167/20 176/1176/14          11119 111/19 114/6 116/25 117/1
            Explain (I) 50/11                     bd/1" "Id.~G-=}4f-24='-1-5-5-!~t-57!23" follow-up [2) 27/21 80/5         _    117/13 118/24 119/12 121/12
J           explained [I) 20/11
            exploration [1) 107/24
                                                  Ficke's .f-3-)-6~f!-4-89-i'l~/l)
                                                  Fifteen (1) 161/11
                                                                                          following [10) 1/14 10/2 1017 12/1
                                                                                           13/9 14/21 97/10 98/15 114/5
                                                                                                                                124/2 129/18 131/19 134/16
                                                                                                                                136/10 138/15 139/24 140/5 140/5
            exploratory [1) 106/19                fifth (3) 20/15 76/21 76/22              167120                               141/3 141/21 141/25 142/8 144/7
            expose [1) 101/14                     fight [3) 123/11 169/20 171/10          follows (7] 26/21 78/13 95/23         148/21 152/4 152121 161/16 166/4
            expression [1) 150/8                  fighting [1) 124/18                      112/16144/3 154/13 157/8             166/15 166/24 167/18 169/5 !73/1
            extended [2) 37/11 37/23              file [1] 121/16                         foot [1) 140/7                        173/13 174/1 174/11 174/17 175/9
            extended-cab [1) 37/11                filed (4) 16/9 I 00118 121/25           force [2) 27/12 79/12                 177/3 181/3 181/12184/25 185/4
            exterior [I) 42/7                      184/14                                 forceful [1) 182/12                  gets [9) 61/14 72/21 101/13 135/2

J           extra [4) 57/1 118119 128/9 171/6 fill [3) 57/21 62/23 72/21
            extrinsic [2) 142121 143/3
            eve Ill 158/13
                                                  filled [2] 61/22 155/8
                                                  final [5] 121/21 160/8 160/9
                                                                                          Ford (7] 37/11 84/6 84/8 144122
                                                                                           166/11 166/12 166/14
                                                                                          foregoing [1] 186/5
                                                                                                                                140/9 162/14 177/22 178/21 182/2
                                                                                                                               getting [9] 32/20 34/23 37/10
                                                                                                                                43/16 83/24 115/11 134/10 147/7
                                                   160/24 162/12                          Foreperson [1) 184/12                 178/15
            F                                     finality [1) 16411                      forgot (3) 7/16 7/18 161/25          girl [1) 38/16
            face [1) 79119                        finally [9] 81/9 99/9 99110 141/18 form [13) 6/12 36/19 62/22 62123          girlfriend [3) 23/1 179/25 182/23
            facilitate [I] 32/20                   156/24 157/1 159/22 159/23              72/21 89/25 90/3 153/12 153/22      give [7] 15/22 62/12 87/21 97/20
            facing [I) 15I/12                      173/22                                  15 5/8 160/24 163/1 0 184/13         111123 150/5 160/11
             fact (24] 5311 53121 5711 66/14      find [29] 14/24 19/2 21/11 24/21 forward (3] 55/8 112/22 145/21              given [1] 168/19
              75/21 88/9 9317 93117101/18          25/1 2517 2517 26/9 37/25 40/1         found [38] 36/21 3817 40/2 40/25     giving [1) 21/20
              106/4 106/6108/13 109/15 109/17 46/2146/23 47/147/6 49/16 61/18 45/17 45/20 49/18 50/13 52/21                    glasses [I] 169/13
              118/5 119/11 134/15 137/25           69/8 70/S 105/6 133/11 I40/8            53/14 5417 64/3 65/9 68/21 69/9     glove [I] 37/2
              163/10 165/12 !65/20 165/20          153/18 165/12167/14 167/17              74/3 85/4 85/9 93/3 93/18 93/24     God (1] 168/19
              166/18 176/23                        179/4 182/24 !83/9 184/3                104/4 105/3 !05/5 110/16 133/7      God-given [I) 168/19
            facts (6) 106/I3 111/9 111120         finders [3) 163/10 165/12 165/20 133/16 134120 143/12 150/1                  goes (8]· 52/23 SS/7 58/S 97/23
              165113 167/14 178/23                finding [3] 110/24 158/21 167/12 153/19 154/24 155/3 155/19                   105/23 I 08/24 111/5 172/21
             fail [2) 169/2 169/16                fine (4) 9/2 17/10 153/17 161/10         156/14 172/11 173/14 175/1          going [125) 7/5 7121 8/3 9/16 10/2
             fair (31] 33121 38/21 38125 43/20 fingerprint [2] 21/2 116/1                 four [6] 79/9 103/20 143/7 143/8      10/13 10/25 12/3 12/4 14/4 14/17
              48/13 5012 51/14 60/6 63/8 64/24 fingerprinted [2) 173/23 173/23             181/18 181/19                        15/8 16/216/18 17/4 17/15 18/17
              65113 66/21 70/7 71/14 72/2 72/4 fingerprinting [I] 46/9                    frame [4] 25/16 55/20 55/22           18/18 18/19 18/2219/8 19/24
              74/11 75/18 88/20 98/7 98/12        fingerprints [7] 21/1 46/12 46/20 99/21                                       23/24 24/3 24/6 24/11 24/20 25/6
              98119 98/20 98/24 116117 I 17/23 46/21 47/6 166/2 173122                    free [1] 185/3                        25/10 25111 25117 25/19 25/23
              120/22121117 138/6139/17 141/6 fire [7) 52/5 52/9 66/14 94113               fresh [1] 168/11                      25/25 26/2 26/5 2617 26/8 33/13
             fairly [3] SS/19 56/3 91/18           94/20 127/18 165/1                     friendly (3] 92/17 92/17 131/13       33/17 34/23 35/5 35/13 36/3 36/8
           _ ~irnes_s g) __6~/1_1 _1_?61] ___ - - firearm_[10]_9/20__42/l3_66U3_ _front_[21) J2f_7_17/JU7/18 18/13_            40/6.40117 _41/17__42ll _42/15 43/15
~.           fall [1) 64/13                        95/6 164/6 I 6417 167/5 173/3           23/22 25/8 32/24 43/17 50/23         45/10 46/2 47/13 47/14 47/24 48/4
u           falls (1] 177/14
            familiar (3) 54/21 60/2 94/7
                                                   173/4 184/5                             SS/17 SS/18 58/23 60/10 64/22        53/9 56/2 5617 71/5 73/23 80/11
                                                                                                                                80/23 83/17 84/25 85/14 86113
                                                  firearms (6] 28/16 28/17 50/1            7117 76/2 76/3 109/8 151/12
             familiarity [1) SOil                  54/22 72/14 72/17                       166/19179/10                         89/4 89/18 90/16 91/2 93/12 93/20
             far [15] 21116 21/21 SS/7 58/1       fired [2) 94/17 173/S                   full (5) 37/20 47/16 70/5 70114       I 05/1 S I 06/1 106/2 107/2 110/20
              58/17 62/14 65/17 91/4 91/6 104/S firing [I] 55/8                            159/6                                111/24 113/9 113/20 113/21 115/5
              110112 113125 138/4 156/9 161/3 firm (3) 169/8 169/11 175/19                full-sized [1] 37/20                  120125 121/6 123/8 123/22 125/4
            fast (2) 58110 145/21                 first (19] 2017 26/14 26/21 37/15 function [1] 95/3                           133/S 134/15 136/10 13717 137111
            feasible [1) 62/2                      48/4 49/6 73/16 78/13 81/6 95123 functioning (1] 167/15                      140/17142/5 143/21144/20
            February [31) 12/18 22/24 25/15 96/S 112/16 120/3 125/16 157/8                further [I5] 34/18 48/22 90/6         145121 150/2 150/6 150/25 152/2
              27/9 28/19 43/2 69/13 79/21 82/10 162/13 162/2016817 175/25                  9017 95113 9916 99/13 110/19         152/12 152/15 15317 154/3 155/6
              99121 113/6 113/16 116/13 117/22 first~hand [I] 81/6                         141/13 143/24 151/19 156/23          158121 162/3 163/12 166/4 16617
              120/9 120125 121/25 123/1 135123 fit[6) 52/3 52!4 5712 65/5 93/18            i5912i IS6/9 1S6/11       -          166124 167/4 169/5 171/25 173/12
              137114 139/6 140/11 147/17           173/lS                                                                       174/4 174/20 174/25 175/23 179/9
              148/16157/16 !63/18 164/lS          fits [1) 94/21                          G                                     181/10 181/12
              167/9 172/1 173123 181/15           five [4) 20/14 25/17 164/1 167/11 Galveston (7] 120/8 120/14                 gone (3) 80/4 171/4 172/16
            Federal (2) 72/20 72/21               five-year [I) 167/11                     120/16 122/4 122/16 138/12          good [12) 7/3 7/4 26/2 26/24 77/1
             feedback [I] 184/25                  fixing [1) 153/21                        170/19                               82/9 96/1 110125 111/2 121/12
            feel [I] 167112                       flip [2) 82/19 !84/1                    garments (I) 117/15                   131/13 171/22
            feels [I] 25/5                        Flipping [1) 155/11                     gasping [1) 91/13                    got [60) 8/20 917 12/6 12/20 !2/21
            felon [14) 9/19 25/12 25121 26/4 flowery (2] 128/9 182/7                      gave (2) 86/13 I 64/25                13/15 13/18 13/19 19/21 21/16
              117/12 133/21 134/24 163/23         focus (1] 10/4                          general [4) 11/22 12/13 15/15        32/11 45/1 4617 10514 105/15
              167/10 169119 169/24 174/22         focusing (2] 62/13 68/13                 178116                               105/24 105/25 107/5 109/17


                                                                                    ..
T
d--- ---
                                                                         Demse C. Phillips, CSR




J
                                                                                                                                                               8
J                                                            State v David Duane Greer        11/14112    Vol 4
                                                     133/24 134/4 134/4 134/6 134/6    90/9 95/23 98/6 112/16 127/5        Hillbilly's [10] 132/14 134/5
           G                                         134/6 134/8 134/20 135/2 135/20 131117 131/20 133/24 134/20            135/25 136/9 137/15 137/22 139/2
            got. .. (41] 1!1111113/19 114/6          135/21 135/24;135/25 13611 136/5 144/3 149/13 154/13 157/8             142/15 170/22170122
             114/24 121/4 122113 122/13 12317        136/6 136/9 136/11 136/20 137/19 he'd [2] 25/17 129115                him [109] 7/119/231011510/17
             123/23 126111 127/4 127/15              137/20 138/1 139/2 139/2 139/24 he's [21] 7/9 9115 10/6 11124 12/5 10/19 10/22 12/3 12/6 1217 14/21
             128/11 128/12 128/15 128/15             139/24 140/10 140/13 140122        18/1 29/5 29/6 76/15 89/18 I 02/24 15/9 18/5 2017 21/2 26/2 26/3 29/4
             129113 131/17 136/5 137/3 141/20        140/24 142117 142/19 143/10       109/1109/2109/3111116131/11 32/14 43/8 58/23 59112 76/8 76/15
J            141/24145/8 147/8 147110 151/22         146/20 146/20 147/5 14717 147/8 145/3 145/5 174/22 174/25 183/4 79/17 82/6 96/18 96/18 96/25
             152113 163/3 167/20 168/10              147/10 147/10 147/16 147/18       head (7] 86/9 122/15 122/21          96/25 97/8 98/17 98/20 98/21
             171/10 172/5 173/3 173/17 173/17       .147/20 147/21 147/24.14811 148/2 123/3130/.12 131/12134/12             102/2 102/2 102l14 102/15 102/19
             174/2117917 180122 180/+4               148/5 148/20 148/20 148/21        hear [15] 7/24 24/19 24/21 25/10 108/16 108/16 108/22 112/25
             182/11 182/21                           149/20 150/18 150/19 154/24       25/19 25/23 26/5 75/6 77/3 102/11 11311113/23114/5114/6117/9
            gotten (1] 120/16                        156/14 156115 164/22 165/10        149/10 150/15 150/16 160/9          117113 118/4 119/12 119/17
            grab [3] 114/2 114/9 114112              166/2 166/22 167/9 167/19 170/2 162112                                 119/18 123/2 124/8 124114 124114
            grabbed [12] 114/1 114/2 114/8           170110 170/12 170/13 170115       heard [8] 74/23 150/15 164/17        129/11 130/21 131/3 131/15
             114/10 114/10 115110 115/13             170/15 170/16171/12 172/10         165/19 166/20 166/20 166/23         131/20 131/24 13217 132/8 132/11
             116/20117114 140/12 140/23              172/14 172/15 172/18 172/23        171/8                               132/12 132/13 132/19 13417 134/8
             141/1                                   173/1 17317 173/10 173/22 174/4 hearing [5] 8/3 16/17 17/5 106/25 134/9 134/15 134/17 135/1 135/2
            grabbing [1] 166/11                      175/4 175/4 179/20 179/20 179/22 121/21                                135/9 135/13 135/15 135/25 !36/1
            grabs [1] 171/10                         181/10 181/11 181/11 181116       hearsay [9] 16/15 16/2018/18         136/4 136/6 136/9 138/16 139/23
            gram [1] 120/6                           181/22 182/4 182/5 182/5 182122 18/19 19/6 80115 85/24 87/5            140/3 140/10 142/1 143/9 146/4
            Granberry [1] 2/11                       182/24                             103/20                              152/5 15817 159/3 159/9 164/14
            GRAY [20] 2110 2/11 16/8 17/21          gunpoint [2] 33/1 33/5             heat[3] 114/11 116/23 124/19         165/1 165/3 167121 167/21 174/20
             26/10 57113 74/9 87/12 93/2 97/13      guns [1] 72/17                     heated [1] 123/9                     175/4 179/5 180/8180/16181116
             112/7 112/13 112/18 127/11             guy [7] 8/25 96/16 131/11 140/8 heavier [2] 39/21 ~9/24                 181117 182/4 183/5 183/10
             137/10 147115 156/2 159/16 168/1        142/25 158/6 182/21               heavy [2] 25/6 61/3                 his [82] 7/21 8/25 9/22 10/22 1118
             168/6                                  guy's [1] 11/7                     heck [2] 149/25 15011                12/1 13/24 14/18 23/1 25/9 25/9
            GREER [57] 1/8 8/6 20/9 20/11           !!UVS J4f 43/4 113/21 119/14 121/1 held [2] 1/15 1117                   25/21 25/21 25/22 56/14 71/18
             22115 23/1 23/4 23/6 28/24 29/1                                           help [4] 11/19 28/23 153/11 183/5 71/21 72/2 73/9 79/19 86/19 86/20
             29/20 31/2 31/9 36/14 38/11 62/20      H                                  helped [1] 172/7                     97/9 98/19 99/16 118/3 118/9
             67/20 69/10 71/17 72/24 72/25          habitation [2] 13/5 13/13          helping [2] 3311 157/19              127/12 127/15 127/22 129/4
             73/7 74/25 75/9 76/17 80118 81/10      hair [1] 65/2                      her [71] 24/23 26/6 39/10 47/16      129/11 129/13 130/20 131/4
             81/24 83/3 86114 86/16 86/22 87/9      hairs [1] 138/4                     71/6 71/14 83/14 83/19 83/19        132/11 135/19135/21 135/24
             87/14 88/4 88/9 90/20 92/4 96/17       half[2] 78/23 79/14                 83/25 84/5 84/6 84/6 84/7 84/8      136/1 140/9 146/7 146/8 146/10
             98/6 98/25 99/1 112/23 119/7           hallway [1] 125114                  84/9 85/19 85/21 86/5 86/5 86/9     146/11 148/11 148/12 149/22
             128/15145/2157/20 163/22               hammer [3] )5/5 55/7 67/12          90113 90/17 91/3 9114 91/4 91/6     163/6 164/1 164/25 165/3 165/4
             164/12 164/18 165/10 166/16            hand [11] 20/9 22/9 25/8 45/13      91/12 92/7 92/15 93/19 93/20        165/6 165/10 174/21 178/24
             167/8 167/18 183/4 183/5 184/4          81/6 89/4 162/2 165/10177/18       141/21141121142/1142/15             178/25 179/1 179/2 179/2 179/5
            Greer's [10] 23/7 72/1 146/20            185/2 186/13                       142/18 142/19143/7 143/13           179/14'179/20 179/21 179/21
             147/19 147122 147/23 151/7             handcuffed [1] 59/18                146/22 146/24 146/25 147/2 147/5 179/22 179/22 179/23 179/25
             151/12 164/25 181/22                   handcuffs [8] 1217 59/9 104112      148/4 148/6 148/14 148/16 149/8 180/1 180/1 180/10 180/25 181/1
            Grimes [1) 25/13                         113/10 113/14 138/22 170/20        150/8 150/15 150/16 166/20          18111 181/16 182/22 182/22
            grounds [I] 11118                        174/23                             166/21 166/21 166/23 171/2 17115 182/23 183/7 183/7
          . g1J.C:~[2_1] ~/4.l21JQ .2.8/§ 5_8/9 -   hande_ljJl] _54{~ ....      -.      17J/8J71llO_L73/U731l418116 _ hold [3].8/19_167/21J67/2L .
             58/17 58/20 59/8 60/16 61/4 61/22      handle [2] 67/12 119/7              181/10 181/13 181/18 182/l         holding [3] 45/4 45/6 45/21
             64/3 64113 67/4 71/4 72/11 87/14       handled [3] 70/5 88/16 170/9        182/23 182/24 183/1                hole (1] 119/19
             90/20 96/21 98/8 115/25 118/22.        hands [2] 67/9 140/9               here (42] 8/25 9/14 10/1 10/7       holes [1] 55/2
             148/16156/21 173/5                     happen [10] 8/14 51/6 63/23         11/21 14/21 25/10 29/2 29/6 36/8 home [2] 123/21 123/22
            guilt[5) 11114 11119 77113 167/12        63/24 106/3 113/18 116/14 135/8 41/15 43/13 43/15 44/3 44/6 44/22 honest [1] 25/24
             167/17                                  139/5 166/7                        45/5 51/18 54/19 55/23 55/23       honor [7] 9/19 41/12 109/20
            guilt/innocence [1] 77/13               happened [20] 8/7 10/11 13/22       63/15 66/2 89/12 I 06/3 107/19      162/19 162/21 183/23 184/8
            guilty [8] 7/20 22/17 22/18 26/9         14/5 32/10 32/22 33/22 80/6 82/5 I 09/11 109/25 118/16 127/12         Honorable [1] 1/16
             153119176111 183/10 184/4               121/3 137/3 138/18 143/14 145/8 141121 150/25 153/14 162/19           hood [1] 37/2
            gun (169] 14/18 25/7 26/6 45/20          163119 163/25 164/2 165/17 182/3 162/23 164110175/12 175/15           hoody [1] 128/12
             46/4 46/22 47/2 49/2 50/9 51/5
             53/21 54/7 61/4 61/5 63/21 64/20
             67/6 68/21 69/25 70/9 70/18 70/19
                                                     183/7
                                                    happening (1] 140/17      .
                                                    happens [S] ·35/8 84/17 84/18
                                                                                        178/21 179/7 181/4 185/4
                                                                                       hereby [1] 186/5
                                                                                       herself[l] 171/3
                                                                                                                           hopefully [2] 152/20 160/11
                                                                                                                           hqp!ng   m   ! 62/22
                                                                                                                           house [2] 117/2 123/12
             71/21 71/25 72/2 72/5 72/8 73/7         166/7 176/25                      hesitation [1] 125/24               Houston [1] 21/2
             73/9 74/3 85/9 85/11 85/15 85/18       happy [1] 98/14                    Hey [2] 170/21 174/23               how [48] 11118 19/2 22/15 27/5
             86/24 87/8 90/21 94/12 95/9 106/1      hard [5] 42/21 45/5 75/23 124/17 hidden [1] 82/17                      2717 28/2 28/6 29/24 35/2 35/3
             114/2 114/10 115/15 116/4 116/7         153/18                            hide [1] 124/8                       36/16 36/17 46/17 54/23 58/10
             116/9 119/7 119/10 119/18 123/16       harm [1] 104/10                    high [1) 169/10                      58/17 75/6 75/6 78/19 78/22 79/1
             123/20 124/2 124/24 125/3 125/7        hasn't [1] 111115                  higher [1) 169/11                   79/8 79113 81/1 82/21 86/7 88/16
             126/14 126/24 127/5 129/22 130/2       have [234]                         highest [1] 169/10                  94/6 94/9 I 03/3 I 03/3 I 03/4 I 08/4
             130/3 130/16131/2 132/18 132/20        haven't [4] 62/12 109/17 150/9     Hillbilly [9] 132/9 132/12 132/13 111114 111/20 111121 112/25
             132121132/21 133/7 133/10               170/4                              134/10134/15 136/10 137117          113/2 115/8 127/22 136/4 152/11
             133/11 133/12 133/16 133/19            having [17) 7/24 26/21 36/7 78/13 166/24 181/12                         161/5 165/16169113 177/1 177/22




r~--   ·--------------------------·----·---- --~-~:~~e ~~~ilhp_: cs_~---------·-        ..
                                                                                                                     - -----------------------------------
                                                                                                                                                                9
J                                                          State v David Duane Greer
                                                  173/20 186/6
                                                                                                11114112     Vol 4
                                                                                         17/24 24/9 24/10 24/18 25/5 3 5/18    171/6 172/15 173/2 173/4 174/11
            H                                    Including [1] 28/16                     35/20 36/3 36/12 36115 36117          174/13 175/4 175113 175114

l-          how ... [1] 182/1
            however [2] 13/4 20/22
            huge [1] 140/25
                                                 incredibly [2] 152115 152115
                                                 incriminating [1] I 06/19
                                                 INDEX (5] 3/1 411 511 5/11 6/1
                                                                                         36/20 36/25 37/5 3717 38/5 38/6
                                                                                         39/16 48/15 57115 57/19 57/20
                                                                                         57/22 59/23 61/13 62/1 62/6 6311
                                                                                                                               175/15175/16177/8 177/20
                                                                                                                               178/10 178/13 178/23 178/24
                                                                                                                               179/1 179/5 179/5179/17 179/17
            huh [51 18/821/4 21/13 85/22         indicate [4] 98/11 137113 140/1         84/21 84/22 84/24 88/15 88/22         180/25 18111 182/19 182/25 183/6


l             132/6
            hurts Ill 70/6
            I
                                                  148/15
                                                 indicated [19] 1112 20/25 2115
                                                  59/22 6112 61/12 61/21 64/18
                                                  66/IJ69/3-70/23 74110 87113
                                                                                         89/6 8917 89/25 90/3 104/1 104/2
                                                                                         104/3 104/6 104/16 105/2 105/3
                                                                                         105/4 105/13 105/15 105/15
                                                                                         105/19 105/20 105/23 106/2 106/5
                                                                                                                               18317
                                                                                                                              item [2] 140/14170/4
                                                                                                                              items [27] 36/4 36/20 37/13 37/25
                                                                                                                               38/2 38/22 39/'7 39/13 48/10 60/17
            I'd [3] 20/6 54/3 175/25              10112 13911 147/18 149/8 170/25 106/8 106/14 106/18 107/23                   60/25 61/13 104/4 105/3 105/5
J           I'll [19) 8/12 8/20 911 15/22 51/11 174/10
              54/25 57/8 73/12 7417 76/6 7617    indicating [6) 42/22 43/13 44/3
                                                                                         107/23 11113 14119 154/23 155/2
                                                                                         15517 155/9 156/13 158/1 158/6
                                                                                                                               105/16 105/24 106/3 114/1 114114
                                                                                                                               114/18 114/22 115/4 115/10
              79/21 87/5 93/22 133/6 153/8        45/2 55/9 55/24                        158/10172/4173/21                     126/21 141110 171/17
              155/24 159114 159/20               indications [1) 65116                  inventory-type [1] 59/23              its [3) 60/21 I00/5 142/4
            I'm [86) 10/1 10/2 1017 10/13                                               inventorying [31 44/I6 47/18          itself [91 25/4 42/5 70/9 70/18
u             ll/21 14/21 16/9 18/18 18/21
                                                 indicted [3] 12/21 13/1913/21
                                                 indicting [1] 44119                     171/18                                75115 77/25 95/5 109115 180121
              18/22 19/8 25/25 26/8 27/3 27/16 indictment'[Sl 22113 22/14 22/16 investigate [1] 110/19
              33/13 33/17 34/22 38/6 40/6 40/17 99/19 184/5                             Investigated [1) 84/1
                                                                                                                              J
              41/17 43/12 44/22 45/1 45/6 46/2. individual [15] 8/2 23/1 29/2           investigating (2] 85/16 85/20         jack [1] 24/24
u             46/24 48/4 53/9 56/2 78/20 81/20 99/17102/12 I08/20 108/22
              89/4 9417 96/3 96/10 97/23 98/3
                                                                                        investigation [71 27/16 27/19
                                                  108/25 109113 110/5 110/5 110/14 27/22 29/22 9317 93/8 93/9
                                                                                                                              jacket (166] 6/10 25/3 25/4 25/4
                                                                                                                               25/8 25/9 25/22 39/3 39/I7 39/25
              98/11 98/12 108112 I 11/24 118/14 I I 8/1 144/21 144/24                   investigations [21 80/5 165/25         40/10 4115 41117 4I/22 41124 42/6

~
              124/6 124/21 124/21 124/22 125/1 individuals [4] 1817 23/10 28/23 investigative [1] 110/1                        4317 4511 45/6 45/2I 46/4 4817
              125/4 12517 126/22 136/2 136/8      144/13                                investigator [33] 27/3 27/24           56/17 56/21 56/23 56!24 57/I 57/6
              13717 140/9 144/20 145/21 147/25 inform (1] 11017                          29/12 44/10 75/8 75/13 78/20 7917     60/21 60/25 6113 71125 72/1 73/15
              I 49/17 149/25 150/2 I 5017 150/25 informant [191 80110 87118 87/19 80/2 81119 10112 109/14 111113               73/20 82/I 8 83/I 85/10 85/11


~
              152/2 15317153/17 153/21 155/6 87/22 88/8 91/23 91/24 92/3                 131/10 132/17 133/5 I33/I5 134/3      85/13 85/15 85/18 85/20 85/21
              157113 157113 158121 159/1 162/3 101113 101115 101117 102/19               135/18 137/2 137112138/5 138/19       86/17 86/24 90119 90/21 9113 9114
              162/22 163112 163/13 168/4 168/5 10317 103/11 108/3 108/15 108/20 139/10142114 154/22 157/13                     91117 91118114/11 115/5115/6
              169/5 171119 171123 176/2 176/13 109110111111                              158/1 158/10 158/20 165/3 172/12      11519 118/6 118/18 119/1 119/2
              179/9 184/21                       information [17] 19/3 21/9 61/8         I72/25                                123/16 127/2 127/12 127/13

J            I've [16) 9/14 27/9 41118 51110      751775/8 8116 88/3 101/3 101/25 investigators [3] 27/20 141/9
              54/5 58116 63/23 65/24 77/6 10715 10817109110111/23119/9147/1 16516
                                                                                                                               127i22 128/2 128/5 128/6 12817
                                                                                                                               128/8 128/9 128/11 128/12 128/16
                                                                                                                               128/22 128/22 129/4 129/11 130/2
              122/13 122113 141124 152/13         150/5 153/12165/11                    involved [21 29/24 81/23
              162/8 162/21                       infraction [11 10110                   Iraq [2] . 163/2 163/3                 130/21 13114 131/23 132/1 132115
             idea [41 130116 130/25 136/20                                                                                     132/18 133/8 133/12 133/16 134/5
J    ,,!
              152/21
             identifiable [21 47/2 10118
                                                 initial [6] 1617 18/2 18/3 69112
                                                  82/5 108/3
                                                                                        is [457)
                                                                                        isn't (5] 104/13 104/13 162/23
                                                 initially [4] 14917 150/17172112 166/3 175/3
                                                                                                                               134/5 13611 137113 137/15 140/13
                                                                                                                               140/22 140/24 142/14 144/19
             identification [5] 33/18 4017        175/22                                issue [12] 61115 10017 103/25          145/19 146/5 146/9 146/10 146/15
              40/18 48/5 51110                   initiated [11 23/8                      104/5 104111 142/16 169/18            147/25 147/25 149/8 149/9 149110
u            identified [I4] 29/9 31/16 31118 innocence [3] 11/19 77113 163/6
              47/12 101/19102/21108/13           innocent [1] 176/4
                                                                                         169/19 I69/25 175/4 179/10
                                                                                         179/10
                                                                                                                               149/12 149/13 149116 149/20
                                                                                                                               149/21 149/22 149/22 149/24
              I 08/24 10911 109/2 109/3 109/3 . inquisitoriaL[2] __ 163/3_163.!4 _ -·-- issued.[l] ..22/2L _____ .:_ _        _149/25_1 50/Ll50.!6.J 511_7 154/24
~   ---    · 1. 84Ll58.4/17 84/L8 24124
                                                                                                                               180/10 18111 181/2 I82/8 182111
                                                                                                                               182/22
                                                                                                                              jac~ets ltl 43/482/!7 118/9
             impact [2] 55/9 55/22               in~erior [4] 42/8 60/4 60116 76/4       9511 95117 95/17 9617 98/19           118/12 118/13 171/1
             impeach [3] 7717 142/22 14311       interrogation [1] 1i/11                 101/14 103/3 104115 105/17           jail [29] 9/21 10/6 12/3 12/5 12/15
J            important (2] 176/20 176/21
             in-car [I) 144/11
                                                 interview [3] 88/1 93/20 182/3          105/22 105123 106/24 106/25           13/12 13/18 13/1914/16 15/23
                                                                                                                               24/3 35/6 96/14 96/22 97/4 97/9
                                                 interviewing [2) 93/11 93/13            107/24 111/17 115/18 120/22
             in-depth [I) 27/22                  intoxicated [2] 63111 63/11             124/17 126/2 128/14 133/14 134/6      120/20 122/1 122116 136117 137/3

~
             inadmissible Ill 14/12              introduce [6] 9/18 10/5 26/25           134/6 134/8 142/13 144/1 145/2        139/6 139/15 139121 142/20
             incarcerated [21 12118 15/9          78/16 96/1 157111                      147/23 148111 149121 149/22           148/15 148/16.167/20 17311
             incident [4) 12/24 15/23 104/8      introducing [I] 17/13                   149/22 150/14 151/2151/3 152/25      jailer [1] '10112
              104/20                             inventoried [1] 59/6                    153/15 163/21 164/3 164/15 165/4     January [1) 79/4

]            include [2] 36/22 77/9
             included [4) 143/23 156/20
                                                 inventories [1) 105/5
                                                 inventory [73) 6/12 6113 16/8
                                                                                         165/8 166/6 166/11 167/2 168/14
                                                                                         168/14 169110 169/10 169/11
                                                                                                                              Jason [4] 5/21 157/3 15717 157113
                                                                                                                              jeans [16] 4917 49/13 49115 49/19


                                                                                   ..

~
                                                                        Demse C. Philltps, CSR
           ----- -------·- -------------------------   -----·---------·----~--------·--·-------      ------··- -----------------------------       --,-----~--~------------·--




]
0          J
                                                       State v David Duane Greer
                                                49/1 54/3 54/5 54/22 55/19 60/10
                                                62/11 65/1 70/6 71/17 73115 75/6
                                                                                           11/14112     Vol 4
                                                                                     173/5 173/6173/16 174/8 174/12
                                                                                    174/13 174/13 174/20 175/8
                                                                                                                                 137112 138/5 138119 13911 139110
                                                                                                                                 142/9 142/12 142/14 142/18 143/9
                                                                                                                                                                         10




0           jeans ... [I2] 50/4 51/16 51/23     82/17 84/14 86/8 90117 92/17
             52114 52/20 64/4 65/9 93/4 93118 92/18 92/20 94/4 98/9 98/13 10017
             93/23 10517 173/14                 101/11 102123 103/2 103/15 104/6
                                                                                     175/10 175111 175111 176/6 17617
                                                                                    177/15 177123 178/6 178/20
                                                                                     178/21 179113 179/17 179/19
                                                                                                                                 144/2 144/6 165/3 166/21 172113
                                                                                                                                 172/25 181/6 181/15 181115
                                                                                                                                 181121
            jigsaw [3] 180/20 182/16 182/17     104119 105/25 107/22 108/10          179/21 179/23 179/24 180/11                LEE (I] 2/5


D           job [6] 175114 175/16 175117         108/10 112/22 114/8 114111          180112 180113 182/6 182/8 182/10           left [IO] 46/10 96/17 105/1 114/3
             176/22 182/15 182116               114/17115113115/19116/24            182112                                       117/3 117/5145118161116161117
            Jones[I]2111                         116/25 116/25 117/15 117120        knowing (I] 117/9                            181123
            judge [125] 1117 7/4 7/5 7/16 7/25 121/6 12117 124/5 124/14.130/10      knowingly [3] 164/5 170/2 17012             legal [2] 118/23 171/4
                                                                                    knowledge [I4] 60/15 74/18                  legally [I] 110/8

0
             8115 8/16 9/4 9/10 10/25 11/17      136/24 137111 137/23 140/6 14111
             12/17 13/3 13/6 14/1 14/8 14/10     14115 144/8 144/20 148/1 149113    74/21 74/24 84/4 88/9 89/21 89/22           length [2] 56/4 94/24
             14124 15/6 15/19 15/20 15/24 16/2 149/18 149/21 150114 151/11           117/25 149/19 150/5 156/11                 lengthy [I] 168/9
             16/14 16/2217/3 17/21 18/17         152/8 153/17158/1415917 159/18      178/18 179/18                              less [5] 120/5 12417 152/16
             19/16 19/19 20/6 21/24 22/22       165/2 165115 170/4 174/22175/6      known [IO] 67/16 101124 102114               170113 170/17

D            26/19 29/8 33/15 34/1 34/9 34/12 175/9 176/1 177/19177125 182/17
             34/20 40/4 41/2 41/8 42/15 42/18 ·ustice ril 167/15
             45125 48/2 53/25 57/9 57/11 62/9
                                                                                     108/20 108/21 108/24 109/13
                                                                                     109/15 11017 11 0/8
                                                                                    knows (4) 108/21 129/4 129/4
                                                                                                                                let [23) 22/9 38/4 46/3 46115
                                                                                                                                 46/24 49/24 63/12 77/23 80/21
                                                                                                                                 84/17 8717101/16113/5115/4
             73112 7617 7811 78/9 80115 85/24 K                                      12917                                       120/18 121/6 121/9 123/19 127/3

0            86/25 87/10 89/2 89/24 90/5 90/7 keep [6] 23/20 53/2 72/16 118/4
             92/21 95/13 99/6 99112 I 0017
             100/14 100117 100122 101121
                                                 118/13 119118
                                                keeping (1) 158/13
                                                                                   L
                                                                                   L-A-K-E-S-H [I) 1119
                                                                                                                                 132/8 139/9 152/5 184/21
                                                                                                                                let's [22) 37/15 57/20 76111 90117
                                                                                                                                 100/10 114/8 120/3 142/8 15211
             102/23 I 03/21 103/24 103/25       keeps(!) 17111                     L-A-K-E-T-H (1] 9617                          154/5 160110 161/21 163/17

0            104/18 105/24 106/12 106116
             106/24 107119 107121 108/18
             111/6 112/3112/8 112/14 115/2
                                                Kenneth (I] 72/25
                                                kept [2) 52/23 80/6
                                                key [1) 67/11
             121/20 127/8 13717 141113 141/16 kidnapped [3) 116/10 140/5
                                                                                   L-E-D-E-S-M-A (1] 78/18
                                                                                   lab [4) 67/1 67/15 68/2 68/2
                                                                                   lack [I) 27/24
                                                                                   ladies [10) 22/8 76/11 86/1 100/10
                                                                                                                                 163/20165/22170/6 176118
                                                                                                                                 177/24178/1 178/2 178/3 183119
                                                                                                                                level [I) 28/3
                                                                                                                                levels [1) 169/4
                                                                                    151/21 160/6 161123 162/3 183/11
0
             141/21142/3 142/6142/11 143/18 173/9                                                                               liability (2) 61/15 172/5
             144/7147113 151/18 152/13          kidnapping [4] 116/13 131110        184/20                                      liability-type [I] 61/15
             152/19 153/1 153/10 153/22          139/11 148/25                     Lakesh [2) 1118 95/17                        license [3] 6118 I 0217 I 02/9
             153/25 154/20 156/23 157/6         kind (41) 10/12 1917 23/22 25/1    Laketh [5] 5/17 95/16 95/17                  lie [16) 13113 138/3 176/19 178/8
             158/18 160/16 160119 161/3         25/5 30/4 30/19 30/21 32/4 32/8     95/22 96/6                                   178/9 178/12 178/13 178117

0            161/10 161113 161/15 161116        32/19 33/2 34/23 37/11 37/16       land [I) 169/10
             161/19163/4163/9 167114 16812 37/25 38/1 42/214317 43/22 44/23 Langley [1] 8/16
             177/9                              46/8 49/1 54122 54/24 62/13 66110 large [11) 25/2 37/12 39/2 57/1
                                                                                                                                 178/20 180/5 180/6 180/8 180/9
                                                                                                                                 180/17 182/13 182/14
                                                                                                                                lied [7) 179/23 180/12 180/14
            judges [4) 163/11 165/20 165/21      68/16 68/25 69/23 77/8 82/12 86/8 70124 70/25 91118 108/8 118/19                180/14 180/14 181/l 182/22

0            166/25
            judging [I) 177/11
            Judgment [IJ 20/23
                                                9517 112/22 114115 130110 138/16 170/25 17116
                                                 158/13 159110 178/23
                                                kinds (1] 38/2
                                                                                   larger [2) 118/12 170/25
                                                                                   last [7] 11/7 69117 70/10 72/12
                                                                                                                                lies [1) 180/16
                                                                                                                                life [4] 46/17 177/6 177110 178/6
                                                                                                                                lift [1] 46/11
            judicial [2) 1/8 100119             knew [I6) 23/10 23114 93/17         86/1 116/2 162/14                           lifted [I] 61/3

0           jump [I) 37/22
            jumpsuit [I) 1217
            junction [I] 100/21
                                                 117/12 130/25 13117132/20

                                                 149/11 172/22 172/23 183/3
                                                                                   late [I) 15/4
                                                 132/21 134123 135/1 135/4 136/4 latent [2] 69/9 70/5
                                                                                   later [I2] 1114 20/1 34/15 511I1
                                                                                                                                lights [5] 23116 23/20 32/12 14417
                                                                                                                                 164/13
                                                                                                                                like [72) 10/10 12/20 20/6 2116
            jurors [1) 176114                ·- ~'!i~I~U~!l§?L~        _  _  _  _  J36illJ42/1'U4JL1_'!   1351n ---             _23/~_24/5 24/22 24/24..27119..29115.


0         - ju,.Y[79]17lTI278 157f816Jf
             16/116/11 16/15 16118 17/18
                                                know [I48) 11/21 12/4 12/13 14/3 146/23 150/18 172/25 182/3
                                                 14118 15/11 15/12 17/13 18/1      Jaw [13) 24/5 49/25 59/19 6317
             18/13 19/14 21111 22/3 22/6 22/10 18/17 21/20 29/1 37/9 42/21 43/21 100118 103/22 104/14 108/23
             25116 26/25 27/17 35/3 37/8 49/3 45/4 53/10 57118 58/12 59/22 60/5 109119 110/9110/14 162/4 177/19
                                                                                                                                 29/15 31/23 32/13 35/21 35/24
                                                                                                                                 36112 3711 37/3 37/9 37117 37/20
                                                                                                                                 39/1145/8 46/22 47115 47/18 49/1
                                                                                                                                 50123 51/5 54/4 59/13 61/8 66/9
             50112 50120 50/24 56/13 64/23      61/2 61/21 6312 63/6 64/2 64/8     laying [2] 3917 39/12                         66111 71/13 7317 73/19 74/23 76/8

0            76113 78/3 78/6 78116 87/1 96/2
             97/19 99/19 100/8 100/9 100112
                                                6617 66/13 66/14 66117 67/5 68/13 laymen's [I) 54/23
                                                70/23 7116 72/5 7217 72/8 75/18
             109/9112/1112/5123/13123/15 75119 76/18 81/1 82/19 91115
                                                                                   lead [2) 32/11 119/9
                                                                                   learned [I] 17817
                                                                                                                                 82/11 82/17 82/17 84/14 85/23
                                                                                                                                 89/13 91113 98112101117114115
                                                                                                                                 115/12 116/23 119111 124/18
             12411 124/23130115 130/19          91115 92/10 94/6 94/8 94/11 96/18 least [IO] 29/23 29/25 65/18 67114             126116 126/17 126/24 130/9 141/1

0            134/23 135/22 151125 153/24        98/3 102114 102/24 102/25 103/1 67/20 70/14 75/24 93/19 117/25
             15417 154/24157112 158/4 160/12 103/5 10317 103/18 104/14 104/19 150113
             160/25 161/22 162119 162/20         107122 10817 108/11 109/9 111112 leather [7] 6/10 25/3 39/3 146/5
                                                                                                                                 145/5 149/25 159/5 162/22 162/23
                                                                                                                                 165115 171/5 174/22 177/5 177/9
                                                                                                                                 177115 182/17 184/22 184/25
             162/21 163/916717 167113 168/9 1 III13 111120 111121 112/23            146/9 164121 164/23                         liked [I] 111/5

0            175/23 177/517717 183/12 183/14 112125117/4119/11122/3123/16 leave [S) 2417 117/2 168/20
             183/15 183/16 183/20 183/22         129/3 129/22 130/1 134/1 134/5
             184/3 18417 184/16 184123 185/6 138111 138/13 140111 144/24
                                                                                    176/20 185/3
                                                                                   led [2] 1617 56124
                                                                                                                                likely [3] 65/5 67/8 16917
                                                                                                                                limit [3) 14/1 14/6 3711
                                                                                                                                limited [I] 1417
             185112                              149/24 150/9 150113 150/18        Ledesma [53] 5/14 5/16 44/10                 limiting [I] 1412
            jury's [2) 11/3 43/21                156113 159/17 159119 163/21        44/11 71/5 73/23 74/1 74/4 75/8             line [I] 95/4
D-          just (106] 7/6 9/1 1116 12/9 14/23 163/22 163/25 164/2 164/6 164119 75/13 78/9 78/12 78/17 10112
             15/6 15111 15/11 15/15 18113        164/22 164/23 165/2 165/16 168/8 101/22 108/21 108/21 109/14
                                                                                                                                link (2] 68/9 87/24
                                                                                                                                linking [I] 10113
             18114 18114 19/1 19/1 21/19 2417 169/10 169118 170/2 17111 17112 111/13 127/21 131/6 13117 132/14                  Lisa [I] 8/11
             31/5 32/4 35/4 36/3 37/23 38/2      171/2 17116 171118 171/22 171/25 132117 133/5 133/15 134/3 135/19              list [8] 29/22 36/4 61/13 61118

O            3917 4217 43/22 43/24 44/23 46/4 172/8 172/9 172/9 172/10 172/14 135/21 135/24 136/5 136/25 137/3                   104/4 105/4 156/13 156/15


                                                                                     ..
D- - - - ---- --- -- --~---- --------        --   -----   ~----
                                                                    Demse C. Phillips, CSR
                                                                  - - - - - - - - - - - - - - - - - - - - - - - - - ------ ------ - - - - - - - - - - - · - -----   -   ----- -- -- --   --



0
0         L                                     M
                                                        State v David Duane Greer          11114112   Vol 4
                                                                                   members [2] 26/25 29/21              morning (6] 7/3 7/4 26/24 96/1
                                                                                                                                                        11


                                                                                   memories (1] 168117                   154/17 185/14

0--       listed (3] 36/21 99/18 156/15
          listen (4] 181/6 18119 181/14
           183/1
                                                M-C-K-1-N-N-E-Y (1] 1119
                                                machine (1] 1/19
                                                mad (7] 113/23 114/12 115/12
                                                                                   memory (3] 30/1 140/14 140/15
                                                                                   men's (2] 25/2 70/25
                                                                                   mentioned (3] 60/5 71116 92/6
                                                                                                                         most (3] 38/14 94/16 171/22
                                                                                                                         mostly (1] 83/5
                                                                                                                        mother (2] 129/13 164/25
          listing (2] 87/24 104/2                116/25 119112 140/16 14112        mere [1] 98/9                        motion (11] 16/9 16/21 18115


0         literally (4] 24/10 45/19 158/7
           165/23
          little (31] 23/20 38/16 39/21 46/23
           50117 55/8 55/19 57/2158112
                                                made [9] 32/2 34/24 36/11 91/14 merely [1] 108/14
                                                 123/25 124/2 145/11 155/11
                                                 181/20
                                                magical [1] . 176/24
                                                                                   message (1] 167/18
                                                                                   met (2] 163/1 170/4
                                                                                   meta1[1] 37/18
                                                                                                                         19/13 34/19 100118 100121 111/24
                                                                                                                         121/16121117121125
                                                                                                                        motive [3] I06/6 106/10 I 06/11
                                                                                                                        mouth (l] 99/2


0          61/11 65/6 70/17 74/11 90/12         magistrate [2] 103/19 I 03/21      methamphetamine (2] 25/13            move [2] 163/20 166/6
           90/17108/12114/8116/11118/17         mail (1] 152/8                      99/18                               movement (1] 33/22
           121/8 133/1 14116 144/20 145/21      Main [1] 2/11                      middle [1] 35/4                      moving [1] 17/22
           161/24164/13 165/10 168/5 179/9      majority (1] 127/2                 midst (1] 19/21                      Mr (56] 8/5 16/8 20/9 22/15 22/23 ·
           180123 182117 .                      make (23] 21117 21119 21/21        might [6] 11/2 12/5 88/4 91114        23/4 23/6 23/7 26/10 26/23 3119

0         live [3] 115/18 !40/6 1'73114
          Lived [1] 135/15
          lives (2] 177/1 178/7
                                                 24/10 26/10 30/21 35/3 35/8 41118 91114 106/9
                                                 50/20 59/17 6311 87/2 I 04/19
                                                 115/17 121122 127/11 136/2
                                                                                   mind [14] 50/19 98/19 119/20
                                                                                    130/20 130/20 130121 135/6
                                                                                                                         36/14 57/13 62/20 72/24 73/14
                                                                                                                         74/9 74/25 75/9 76/17 78/15 86/14
                                                                                                                         86/16 86/22 87/12 87/14 88/4 88/9
          living [7] 27/2 96/9 118/25 119/15     149/23 161/25 162/15 170/23        140/18 16117 163/19 167/6 168/11     91122 93/2 95/25 96117 97/13 98/6

D          119/18 123/1 12312
          loaded [5] 41119 41120 53/14
           53117 55/25
                                                 177/2
                                                makes [1] 63/7
                                                making [5] 36/3 80/7 109/16
                                                                                    169123 176/10
                                                                                   mine (3] 114/21 115/24 182/25
                                                                                   minute [16] 911 49/24 73/22
                                                                                                                         98/25 99/1 112/13 112118122/25
                                                                                                                         127/11 128/15 137/10 144/5
                                                                                                                         147/15 150/24154/10 154/15
          loading (1] 64/23                      110/8 174115                       76/11 100/10 123/15 124/5 127/10     156/2 157110 159/16 162/9 162/16

0         locate [2) 30/5 81/9
          located [7) 18/9 23/6 30/15 30/17
           60/17 61/5 8!118
          location [6] 35/10 60/21 92/4
                                                male [1) 108/8
                                                malfunction (1) 95/5
                                                man [2] 176/4 179112
                                                man's [1] 99/2
                                                                                    129/3 129/21 129/24 133/6 134/23
                                                                                    160/10 176116 179/7
                                                                                   minutes [8) 9/5 43/22 152/16
                                                                                    161/4 167/25 181123 184115
                                                                                                                         162/17168/1 168/6 176/15
                                                                                                                        Mr. [6] 17/21 20/11 34/22 38/11
                                                                                                                         90/20 112/7
                                                                                                                        Mr. Gray (2] 17/21 112/7


0          118/24 156/4 156/8                   management [2) 170/3 179/13         184123                              Mr. Greer [3) 20/11 38/11 90/20
          locations (2] 32/3 80/4               many (8] 28/6 29/24 29/25 I 03/3 Miranda [1] 83/14                      Mr. Young [1) 34/22
          locked [I] 115116                      103/3 103/4 108/4 152111          .miscellaneous [1] 105/6             Ms (32) 23/4 23/6 24/2 29/20 30/6
          lone (1) 179/10                       March [2] 12/19 173/24             misdemeanors [4] 77/9 120/1           30/20.31/9 31/16 33/10 38/11
                                                Marine (2] 162/24 162/25            120/2 122/11'                        38/12 38/18 38/23 39/10 43/17

0
          long [52) 13/23 27/5 27/7 28/2
           35122 49/23 50/13 50/16 50/17        marked [16) 19/24 23/17 23/17      misfire (1] 95/5                      44/5 44/9 47/15 47/24 52/20 56/25
           51/4 51/5 52/11 55/15 55/16 56/2      29/16 30/2 31123 32/7 33/18 40/7 missing [2] 24/14 63/2                 57/3 57/6 75/9 82/21 83/7 83/11
           64/10 64/10 64/14 64/19 65/5          40/17 48/5 51/10 58/II 93/22      mixed [1] 39110                       83/14 83/18 83/21 85/16 86/22
           65/19 65/25 78/22 79/1 79/8 79/13     107/9 151/1                       mom (2] 127115 180/2                 Ms. (1] 38/16

0          94/3 94/4 94/5 94/8 94/9 94/10
           94110 94113 94/17 94/21 104/9
           I 05/9 105/9 I 08/24 113/2 129/15
                                                markings [3) 65/16 82/18 173118 moment [7] 45/20 114/12 116/24
                                                match [3) 68/3 68/5 68/6
                                                matched [1] 69/10
                                                                                    124/19 135/4 136/4 183/3
                                                                                   momentarily [1) 15/20
                                                                                                                        Ms. Campbell [I) 38116
                                                                                                                        much [14) 9/6 12/11 65/2 72/16
                                                                                                                         94/9 116/3 117/8 124/7 139/14
           134/16 141120 150/14 156/19          matches (1] 174/11                 moments (1] 82/5                      156/19 158/15 185/5 185/7 185/11

0          15611916115 166/24 173/15
           173/16 181/12
          longer (2) 122/9 185/9
                                                matching [1) 102/6
                                                matter (4] 9/11 67/23 100/13
                                                 185/6
                                                                                   money [1] 103/5
                                                                                   Monishia [57) 5/13 16/5 2311
                                                                                    23/18 24/21 25/24 26/3 26/4 26/5
                                                                                                                         murder (1) 66/20 ·
                                                                                                                        must [2) 111/7169/16
                                                                                                                        my (59) 10/4 14/17 16/8 16/24

0-        1Qng!i..nL9~lO_~-~ __ -~ _.. ~ . ~
          look (22] 8121 41/4 44/24 54/4
           66/8 85/3 86/8 91/11 97/20 112/22
                                                !JlaUers[!] J51/ll~ _ . ~ ______ .. 28/24 A9/1.0 5.1/23_52/1152/18. ~
                                                may (42] 7/9 33/14 40/3 40/5
                                                 41112 41/14 45/24 48/1 54/15
                                                                                    53/4 63/15 67/20 7111 71/7 73/15
                                                                                    73/23 74/5 80118 81115 81/24 83/3
                                                                                                                        .21/1 27/J 30/1.65/24_73/7 18/17 ...
                                                                                                                         89/21 96/17 10113 101/14102/25
                                                                                                                         104/9107/4108/7111114114/2
           115/25 11611 140/4 152/5 169/14       54/21 58118 62/9 63/10 63/12       83/6 85/1 85/3 90/24 92/6 93/13      115/9116/16118/22119/21
           178/20 180119 180121 180/24           67/24 7115 74/22 74/22 75/22 8911 101/4110/6112/8112/15112/21           120114 12116 125/5 126/21 126/22
           18211 182116182/19                    92/2194/20 95/3 98/8102/14

0
                                                                                    144/16 146/19 151/6 155/20           12711 127/2 127/2 130/5 130/5
          looked [7) 32/13 37/9 62/12 71/13      106/6 106/11 106/18 115/2 118/16 157/20164/17 164/23 166/15             131/10133/19134/4 134/4 134/4
           101/23 118/15 141/9                   121/19 121125 12717 144/7 154/19 170/12174/7 174/22 175/8 176/3         134/6 134/6 134/8 136/1 138/11
          looking (13] 23/3 23/14 31/17          158/17 168/2 172/4173/13 173/24 179/1 179/25 180/14 180/16 181/3        138/12 140118 140119 140119
           35/25 37/10 44/4 80/13 80/16          175/9 186/13                       181/3 181/7                          140/25 149/21 150/17 165/5 170/9

0          80/19 94/4 115/19 150/8 153/6
          looks [4] 45/8 89/13 101/17 145/5
          lose (2] 176/21 176/23
                                                maybe (11) 13/9 15/14 46/23        Monishia's (5) 90/13 142112
                                                 94/25 138/4 152/21 173/11 175/8 174/12 174/16 180/7
                                                 175/9 175/9 182/2                 month (2] 12/2~ 69/13
                                                                                                                         171/4 172115 175/3 175/14 175/16
                                                                                                                         186/13
                                                                                                                        1Jiyself(9) 8/13 58/3 8()/2 81/19
          lot [21] 8/6 24118 28110 28/12        McKinney [5] 5117 1119 95/16       months [6] 13/20 96/21 120115         89111 99/16107/3 118/14 144/16

~          35122 37113 38/3 43/4 43/21 60/9
           63/7 65/24124/17136/10 139/16
           140117 148/24 163/1 163/1 163/2
                                                 95/22 96/3
                                                mean (26] 8/20 12/5 15/13 19/1
                                                 31/23 35/20 35/21 56/3 98/24
                                                                                    129/17 129/18 139/22
                                                                                   Montoya (1] 162/9
                                                                                   moral (3] 77/8 119/25 122/12
                                                                                                                        N
                                                                                                                        name (9] 11/7 11/8 27/1 78/17
           163/14                                I 02/24 103/4 I 06/17 106/25      moral-turpitude-type [1] 122/12       87/21 96/5 101/8 112/19 132/11

0         loud [1] 17116
          loved (2) 63/19 135/13
          low [1] 110/22
          LP (1) 108110
                                                 108/10114/11 118/10129/10

                                                 140/25 143/2149/11 170/18
                                                means [3) 27117 99/3 163/4
                                                                                   more [21] 7/23 27/22 38/3 44/22
                                                 130/2 137/25 138/3 140115 140/15 70/4 70/5 86/8 105/8 I 08112
                                                                                    110/23 118/22 124/6 133/1 150/8
                                                                                    152/11 152/14 15411 154/3 163/8
                                                                                                                        named (2] 28/24 136/15
                                                                                                                        Narcotics [2] 27/12 79/11
                                                                                                                        nature (5] 58/10 59/2 63/20 65/17
                                                                                                                        95/8
                              I




0         lunch (2) 142/7 152/3
          lying (3) 178/13 180/3 181/25
                                                meant (1] 86/4
                                                measure [1) 94111
                                                                                    169/6 181/7
                                                                                   Moreover (2] 109/19 110/13
                                                                                                                        neatly [1] 117/18
                                                                                                                        necessarily (1] 98/24



fl                                                                                 .   '
                                                                     Demse C. Philhps, CSR
-bl~-----··-- ------~---~-~----------~--------------------.                       ------- ----- -~---- ---- --------------~·----~ - - ------·--- --

n
.......
0                                                                State v David Duane Greer
                                                                185/11
                                                                                                   11114112     Vol 4
                                                                                                  110/19126/20157/18164/10
                                                                                                                                                                   12

                                                                                                                                     46/4 48/14 49/9 50/17 5117 51/15
                     1-N------------lnowhere (I) 105/5 ·                                          165/23 170/14 170/18 171/17        52/10 53/20 55/16 55/18 56/19

0-,                   need [I8) 7/6 8/21 17/1 54/24
                      84/16 84/19103/1 107/10 11118
                                                               number [9) 2115 23/2 23/16 36/22 171121 171/22
                                                                10119 102/8 102/9 141/20 141/23 officers' [I) 171120
                       116/9119/23141/21141/23160/8 numbered 121 1/1618617                       official (5] 1/22I62/9186/4
                                                                                                                                     57/21 61/23 62/23 72/21 78/3 78/5
                                                                                                                                     80/4 82/19 99/2 106/1 108/15
                                                                                                                                     110/17112/1112/4117/1117/5
                       173/25174/1174/2180/17                                                     186/13186/17                       118/1118/23118/25119/19
                                                               0
0                     needed [8) 9/2510/23 87/25
                      96/25 97/8 113/23 121/5 142/19 o'clock [I] 185/13
                      neither [I] 8/13
                      never [12) 13/17 66/10 73/.6
                                                               oath [6) 76/15 112/12 154/10
                                                                175/22176113 176114
                                                                                                 often [I) 20/22
                                                                                                 oh (9) 73/22 98/11 129/2 147/25
                                                                                                                                     11911912017121/19123/11
                                                                                                                                     125/14 126/17 126/:24 127/5
                                                                                                  149/25 150/1 172/15 180/9 182/2 128/23 133/11 135/18 135/19
                                                                                                 okay~[285] ~                        141/3.143/12153/24.154/6155/8
                       108/13147/18 147121 148/2               object [7] 11/17 16/15 18/191917 once (IO) 31115 31118 34/23 34/23 158/14 159/6 160/25 161/21 162/2
0                      170112170115 170/16173/6
                       177119
                      new[I] 55113
                                                                142/13142/21 161/9
                                                               objection [30) 8/15 11/2 15/16
                                                                                                  54/25 84/17 84/18 85/11 143/12
                                                                                                  177/2
                                                                15/2219/920/434/5 34/1034/19 one[63) 9/1710/241111816/18
                                                                                                                                     163110164/12164/14164116
                                                                                                                                     170/1917114 178/2 178/14 182/24
                                                                                                                                     183/6183117183/19185/4
                      next (9) 43/21 78/8 95/15 99/11          48/21 48/22 54/9 54/10 80115       18/10 20/18 20/21 21/1 24/20 25/1 outlined [I] 99/21

0                      114/5 134/9142/2 16617 180/22
                      NFL [1) 162/22
                      nice [3) I31/11 173118 184/24
                                                                85/24 85/25 86/25 90/5 9016 9017 28/8 28/9 30/1 30/6 32/23 38/4     outside [4) 16/17 19113 100/8
                                                                100/2 10711 107/13 129/6 143/24 38/6 39/2 39/2I 5115 51122 55/24 I66/I3
                                                                143/25 156/25 160/20 I60/21       56/2 63/3 63/19 72/21 89/19 92/I6 outstanding (5) 75/11 80/20
                      no (225)                                  160/23                            99/17 10017 102112 103/22 106/I4 80/24 81/1 83/9

0                     No. [4) 1/3 33/19 42/13 74/4
                      No. IO (1) 74/4
                      No.ll (1) 42/13
                                                               objections [3) 8/23 4117 9011
                                                               objections to [I) 90/1
                                                                                                  107/5 107/9115/5 115/10 117/15 outweigh [2) 14/13 14/14
                                                                                                  119/3 119/4 122/17 143/6 148/8
                                                             . objective [4) 178/12 178119180/4 I55/12 155/12 156/18 156/20
                                                                                                                                    outweighed [I) 15/1
                                                                                                                                    outweighs (I] 12/11
                      No. I2-03324-CRF-272 [I) 1/3              180/15                            157/18 160/8 168/8 169/2 169115 over [38] 9/21 29/6 29/15 31/21

0                     No.3 [I) 33/19
                      nobody (1) 34/24
                      nobody's [I] 104/25
                                                               observe [I] 145/18
                                                               observed [1) 141/8
                                                               obviously [8) 28110 55/5 76/2
                                                                                                   169/16 171/21 175/13 176/19
                                                                                                  176/20179/16 179/17 179/17
                                                                                                  180/20 180/22 183/2
                                                                                                                                     32/14 32/16 32/24 3617 43/13 46/8
                                                                                                                                     58/2 71/10 74/25 75/6 85/3 102/2
                                                                                                                                     102119 108/17 109/19 111/8 11317
                      Nods (5] 122/15 123/3 130/12              76/3 9411 102/13 129/3 137/2     one-page (1] 72/21                  11417 114/24 117121 120/15 12111
                       131112 134/12                           occasion (4) 10/16 28/22 29/18    ones (1) 38/6 -                     126/12 127/4 152/2 155/11 160/8
0                     Noise [I) 17/14
                      none [3) 98/15 165/18 178/24
                      nonsensical (1] 177/20
                                                                96/24                            ongoing (1) 98/21                   161123 166/6 171/9 178/23 179/13
                                                               occupants [4) 59/17 75/23 75/23 only [2I] 12/23 16/3 16/11 I6/13 184/1 184/11
                                                                75/24                              18/IO I9/13 50/I4 68/9 77/I2     over-sized (1]. 7I/IO
                      Noon [I] 153/3                           occur [1) 27/22                    93/18 10112I I07/4 I08/5 I09/I2 overrule [1) 19/8

0                     normally [2) 29/I4 I25/9
                      Nos [4) 41/5 41111 48/19 48/24
                      nose [1] 55/21
                                                               occurred [2] I3/I6 I8617
                                                               occurring (1) 20/13
                                                                                                   110/4 110/22 I39/13 I64/20
                                                                                                  165/16 179/20 179/Z.2
                                                               off(14) 8/12 9/9 46112 55/10 67/1 open [6) 44/21 54/3 75/19 81/6
                                                                                                                                    overruled (3) 15/17 129/9 143/17
                                                                                                                                    oversized [2). 91/18 118/18
                                                                                                                                    own [3) 24/15 106/20 147/2
     ..
                      not [253)                                 67/I5 68/2 68/25 72/10 72/22       117/6 18617                      owned [4) 85/16 85/20 86/16

0         /
              .-      noted [2) 22/19 29/10                     103121 140/8 140/8 145/5
                      nothing [12) 35/8 63/2 95/13 99/6 Off-the-record [I) 9/9
                       133/24 149/12 149/14 149/19             offense [19) 12/25 13/16 14116
                                                                                                 opened (1) 44/24
                                                                                                 opening (3) 22/20 22/23 26/11
                                                                                                 operating [1) 36/23
                                                                                                                                     170/23
                                                                                                                                    owner [3) 62/2 72/6 86/23
                                                                                                                                    ownership (5] 137/19 138/4
                       156123 159121 16517 172/23               15114 16/6 20/13 25/14 66/24     opportunities [1] 63118             142/17146/5 172113

0                     notice [5) 39/19 41/24 43/4 44/6
                       4617
                      noticed [1) 39/23
                                                                69/13 99/20 99/22 100/24 100/24 opportunity [4) 4114 60/14 62/13 owning [1] 147/5
                                                                120/10 120/23 139118 153/19
                                                                163/25 17113
                                                                                                   160/18
                                                                                                 opposed (2) 28/3 56/25
                                                                                                                                    owns iii 2317 .
                                                                                                                                    p
                   __ N~v~_m~_!:_l~]_ 1Q:!_3/~ 41]._JlJ. 61?__ !!_ffens!~HL 1~]0 2712J _________ !!P!!!!.l_!_Ul MtZ._ __ -~ __

0                      7/2

                       19/17 19/20 22/12 22/20 25/23
                                                               offer [I2] 16/2 34/1 41/2 48117
                      now [118] 10/3 11/3'13/1216/20 53/24 89/25 90/199/13106/25
                                                                107/3 107114 143/22
                                                                                                 orange [I) 1217
                                                                                                 order[3) 14/11177/16184/14
                                                                                                 original (I) 72/6
                       29/11 30/4 33/13 35/5 36/24 38/4 offered [11) 6/4 16/13 20/3 34/4 originally (2) 12/18 13/15
                                                                                                                                    p.m [I] 79/25
                                                                                                                                    packed [I] 117/18
                                                                                                                                    packet (I] 20/24
                                                                                                                                    packing [3) 12317 123113 124/1
                       40/17 41/17 41/24 43/1144/3 44/6 41/6 48/20 54/2 90/4 99/24 143/19 other (40) I0/1II2/16I5/9I8/20 page [6] 3/3 4/3 5/3 72/2I 153/14
0                      44/15 44/15 45/13 45/23 46/3 4617 186/10
                       47/13 48/25 49/15 49/24 50/4 5119 offering (4) 16/10 17/20 18/12
                       52113 53/9 53/21 55115 56/2 56/13 19/25
                                                                                                  2I/16 24/5 24/25 32/23 34/19
                                                                                                  36/12 39/22 4117 46/11 53/21
                                                                                                                                     184/1
                                                                                                                                    paid (2] 186112 186112
                                                                                                  60/24 60/25 6117 67/23 74/22 80/5 paid/will (1) 186/12
                       56117 57/25 58/8 59/5 59/22 61/2 office [22) 7/10 13/10 18/6 23/3          80/5 92/4 92/18 10617 110/5       pair [6) 4917 49113 49/15 51/16

0                      61/11 61/21 62/25 64/8 65/1 6617 23/21 24/5 27/4 27/14 32/19 35/11 115/25 119/23 120/16 139/17
                       66117 66/23 68/16 68/19 68/24            51119 59/24 69119 78/21 78/22
                       69112 69/21 70/9 70/23 72/24 7411 79/6.80/1 8017 88/19 105/11
                                                                                                                                     64/4 93/4
                                                                                                   140/25 147/1 148/9 151122 159/6 pants [2) 43/1 145/6
                                                                                                   159110 164/20 169/1 182/3 185/2 paragraphs [I) 21/15
                       74110 81/16 81/23 82/10 83/2 8317 157/14 157/16                             186/6                           ·parents [:i] 63/20 179/1
                       83/17 84/4 84/I6 85/2 85/14 86/12 officer [28] 9/23 9/24 10115 16/16 others (I) 38/25                        parole (5) 11124 12/1 I2/25 20/20
LJ                     87113 90/16 97/10 98/5 109/1
                       113/16116116116/20117/25
                                                                18119 19/2 20/20 28/5 6112161/25 otherwise (3) 2617 105/24 178/12 20/21
                                                                74/1474/1578/24791196/396/10 our[8) 9/I810/517/482/I690/8 part[4] 46/996/22104/15169/24
                       118/5 118/25 121/19 122/20               96112 102/12 102/14 I03/2 136115 100117 177/1 178110                partial [3) 46/23 68/6 70/14

0                      123115 123/20 124/5 126/2 128/1 144/12 151115 173/3 173/15
                       129/21 134/313717 137/25 139/1 174/10 174/23 17511
                       141/4142/6143/21144/13144118 officer's [2) 69/24173111
                       145/4 145/21 14917 15116 152/11 officers [24) 18/20 23/25 24/9
                                                                                                 ourselves [I] 66/5                 participate (3) 28/22 37/5 88/15
                                                                                                 out (94] 12/20 12/2013/18 15/18 participated [I] 3717
                                                                                                   18/518/619/22111122/3 22/5       particular[28) 9/141112212/16
                                                                                                  23/3 23/25 24/1 2417 25/13 29114 12/24 14/16 29/18 30/6 64/20 65/5


0                      15317 153122162/21 169/4 170117 24113 24117 30/3 33/6 35/13 36112 29/19 30/19 33/6 37/3 39/12 40110 66/4 67/6 68/9 69/9 70/3 83/22
                       171117172/217217176/13178116 46/1174/22100/25104/2110/4                    40/1440/2142/242/445/1045/20 88/488/989/994/2095/9101/6



_Q ~~- ______ ____ -~~---~-~------~~------~--- __D~en~Is~e~c__~Ph~i~_ips_,~~~--------~ -~----~-~~--~-----~-----------------~ ________ __
                                                                                                                                                        13
                                                      State v David Duane Greer 11114/12 Vol 4
                                             173/17 182/20                     175/8 175/10 175114 175115                176/7 181118
          1-p-----------ipictures (5) 25/3 60/15 60/16                         175/16                                   probation [7) 120/10 120/18
          particular... [7] 105/4 109/21    92/23 171/19                      possessing (1) 164/6                       121/11 121115 122/3 138/13
           130110 147/16 148/20 156/7       piece (5) 67/5 70/4 149/18 169114 possession [19) 9/20 25/13 25/21           170/19
           163116                            180/20                            86/24 87/4 87/8 99/18 120/5 164/5        probative [8) 12111 13/25 14/12
          parties (7) 7/23 8/18/234/12      pieces (6) 37117 46/23105/25       167/2170/1170/5177/17177/17               1411414/1514/2515/215/7

0          99115 186/6186/10
          partners (1) 79115
          pass (22) 57/8 73/12 74/7 76/6
                                             165/11 180/23 182/17
                                            pile (1) 117/15
                                            pin (1) 55/8
                                                                               177/18 179/8 179/10 179/17 184/4
                                                                              possibilities [1) 124/22
                                                                              possibility [6) 21/14 115/12
                                                                                                                        probative/prejudice (1) 13/25
                                                                                                                        problem [7) 8/20 12/2 56/7 59119
                                                                                                                         101/7 173/16 175/11
           76/7 87110_91/20 92/19 95/12     pistoL(22)_25/7 25/22 40/2141/6 _ 121116124/13 140/23.141/1                 problems (1) 36/.7
           97111 99/5 122/23 137/8 141/12   41/17 45/17 48/9 50/14 64/23 66/8 possible [15) 59/11 60/24 61/1            Procedurally [1) 36/17
D          147113 150/22 151118 155/24
           156/22159/14 159/20184/10
          passenger (7) 23119 37/1 37/12
                                            66/9 66/14 69/4 94/20 94/25 95/2 65/18 65/21 66/25 67114 67/19
                                             115/18116/18116/20116/22
                                             117/4 179113
                                                                               70113 92/4 9811140121 174/11
                                                                               175/13 179/25
                                                                                                                        procedure [3) 35/6105/3 106118
                                                                                                                        proceed [2) 121/25168/2
                                                                                                                        proceedings [5) 1/15 1/18 143116
           43/12 43/18 63/12 164/16         pistols [2) 94/14 94/19           potential (3] 59/18 67/8 67/23             186/6 186/9

0         passenger's [4) 44/19 44/21 156/7 place [5] 12/3 23/5 64/19 114/13 potentially [7) 67/5 67/7 68110
           158/5
          past[5] 103/11 109/18 110116
                                             162110
                                            placed (11] 13116 63/16 112/11
                                                                               69/23 70/13 101110 117/6
                                                                              powder [1] 46/8
                                                                                                                        process [2) 20/24 46/9
                                                                                                                        prohibitive [1] 14/9
                                                                                                                        pronounce [1) 96/5
           119/22124121                      113/10113/14114/2121/11          power [1) 37/17                           proof(7] 109/23169/5 169/21

0         patrol [16] 28/3 29116 30/2 31/20 140/22 141/4 162/8 170/20
           31/22 71/4 71/8 84/10 90/25 91/1 places (1] 32/15
           138/24 141/5 144/12 145/25       plan [1] 19/25
                                                                              precisely [5) 60/20 60/22 105/8
                                                                               116/21117/4
                                                                              prefers [1] 103/22
                                                                                                                         173/2 177/25 178/3 178/17
                                                                                                                        proper (4] 52/8 95/4100/20
                                                                                                                         184114
           151/12170/21                     planned [1] 117/17                prejudice [2] 12/11 13/25                 properly [1] 95/3

0         pause [3] 9/3 12611 162/1
          peace [2] 78/24 79/1
          pending [6] 12/25 103/8 121/4
                                            play (4] 118/16 163/8 168/16
                                             178/4
                                                                              prejudicial [5] 12/4 14/2 14/13
                                                                               15/2 15/8
                                            playing [6] 144/10 146/13 146117 preparation [1) 186/11
                                                                                                                        property [6] 24/14 24/15 35/7
                                                                                                                         35/19 36/13 115/9
                                                                                                                        pros [2] 20/12 77/2
           121/5 121/20149/5                 151/10151/17 178/17              prepare [1] 57/17                         prosecute [1) 177116

0         penitentiary [1] 20/24
          people [11] 24/15 24/15 29/15
           3Jil7 47/4 110/10 16311 175/25
           176/1917817178/8
                                            plea (3] 7/21 22/18 121121
                                            plead (1] 22115
                                            please [11] 26/25 29/4 96/2
                                             157112168/21 176/20 177/6
                                                                              prepared (2) 89/19 160/8
                                                                              preponderance [1] 169/6
                                                                              presence [4] 16/17 19/13 50/20
                                                                               100/8
                                                                                                                        prosecuted [1] 13117
                                                                                                                        Prosecution [1] 57/25
                                                                                                                        prosecutor [13] 8/16 60/5 61/12
                                                                                                                         64/2 66/7 68/19 69/3 90114118116
          percent [6] 25/25 169/7 171/1      183/12 183/24 184/2 184/11       present (4] 36/5 77/24 141/8               147/17 147/22150/10 163/5
0          171/14175/17 179/24
          perception [1] 176/24
                                            pocket [10] 25/8 40/2 41/23 41/25 157/18
                                             42/5 48/8 48/8 49/15 130/10
          performed [3] 72/10 74118 74/20 164/22
                                                                              presentation [2) 100115 160/7
                                                                              presented [2] 22/14 91/3
                                                                                                                        Prosecutor's [1] 71/16
                                                                                                                        prosecutors (1] 168/14
                                                                                                                        prostitution (1] 122/13
          period [1) 70/19                  pockets [5) 25/6 39/25 40/1 45/11 preserve [1] 35/7                         protect [4] 36114 36/14 172/5

0         Permission [1] 34/8
          person [28) 20/21 29/1 63/13
           68/14 71/18 71/21 87/25 88/1
                                             47/19                            preserved [1) 69/25
                                            point [38] 10/13 13/22 21117 29/4 preserving [1) 70/20
                                             30/4 33/9 38/4 39/2 43/16 44/16 Presiding [1] 1/17
                                                                                                                         180/16
                                                                                                                        protection [4] 116111 140/10
                                                                                                                         142/19 148/21
           101/8 101/10101/19 108/4 108/6 45/9 56119 57/9 58/15 58/21 73/24 presumptive [1) 110/8                       protects [2] 24113 24/14

0          109/4 109116 109/16 109/18 110/8 85/2 89/24 90/2 98/13 98/14 99/12 presumptively [4) 108/25 109/14
           111/12111115111119111/21
           111122118/11 149/15 149/23
                                             100/17113/21120/23123/25
                                             124/2 132/23 133/21 134/19
                                                                               110/9110/14
                                                                              pretext (1] 106/18
                                                                                                                        protruded (1] 65/2
                                                                                                                        prove[8] 20/1820/19142/22
                                                                                                                         163/6 168/22 168/23 175/15
           163/5 177/19                      135/17 140121141114 142113       pret!)' (13) 9/1_? 72/1f!___ 791_1U2L9_   __172{)] __ _ _

0         perso-n's[l]35/7 --- ---- --- 1"437i8-14Sil7Ii5ti8i76i14- -- i"i6i3-fl7/SI24f7145/9145/14
          personal [5) 65/25 74/21 74/24
           88/8 166112
          personally [3] 66/16 8113 8115
                                            pointed [3] 33/7 55/11 109/20
                                            points [2] 21/5 2118
                                            poking (1] 42/4
                                                                               149/3 15116 152/25 158/15
                                                                              prevent [1] 90/8
                                                                              previously (10] 34/2 34/10 41/3
                                                                                                                        proven (2) 103111109/18
                                                                                                                        proves [1] 166/1
                                                                                                                        provide [1] 92/3
                                                                                                                        provided [1] 34/2

g         persons [1] 76/4
          petite [2] 38117 118/11
          Petraeus [I] 178/16
                                            police (13] 28/5 31/23 32/11       92/7 110115 112/11 143/19 144/3
                                             113/7126/20 128/15 131/4 138/17 154/13 173/8
                                             142/24I64/10 170/18174/22        primarily (4] 59/15 60/10 60/11
                                                                                                                        public (1] 24/7
                                                                                                                        publish [2] 34/8 42/16
                                                                                                                        published (1] 42/20
          Phillips [3] 1/22 186/4 186/16     179/4                             63/19                                    publishing [1) 34/13
          phone [3] 80/10 1011914I/23       policies (1] 37/1                 primary (2] 106/9 106/10                  pull [12] 29/15 31/20 32/14 55/4

0         photo [2] 65/12 172/3
          photograph [8] 6/7 617 6/8 6/8
           6/9 6/9 48/9 48/9
                                            policy [17] 6/13 24/5 24/8 35/12 print [7] 717 8/25 21/8 69/9 70/6
                                             35/17 59/24 60/2 88/19 104/6
                                             105/2 105/11 106117 106/20
                                                                               70/14 70/14
                                                                              printed [3] 70/10 70/11 153113
                                                                                                                         55112 102119 106/1 108117 111/8
                                                                                                                         152/9 159/6 164/11
                                                                                                                        pulled [21] 32/15 40/10 40/14
          photographing [1) 48/14            106/25 I07/7 107/21 111/4        priiitirig (l] 69/12                       46/21 45/9 45/:20 53/20 58/2 74/24

0         photographs[3] 24/1948/19
           48/25
          physical [I] 85119
                                            polled [1] 184/7
                                            ponytail [1] 29/7
                                            poor (1] 105/19
                                                                              prints [6] 47/247/947/1169/5
                                                                               69/8 69/24
                                                                              prior (14] 20/13 20114 25/17
                                                                                                                         102/2113/7114/7114/24117/21
                                                                                                                         120/14 121/1 126/12 127/4 159/2
                                                                                                                         159/2 171/9
          picl{ [6] 25/435/9 39/17 84/12    popped [I] 164113                  32/16 60/4 60/17 88/7 88/13 88/14        pulling [3] 32/24 32/24 58/23

0          105116180/20

          picking [2) 105/17 175/23
                                            portion [1] 14/7
          picked (4] 36/6 39/19 127/1 168/9 portions (2] 143/20 186/5
                                            position (2] 52/9 55/6
          pickup [5] 23/7 23/8 3111 37/12 possess [2] 52/19 170/2
                                                                               93/1193/13 99118129/15 151/7
                                                                              priors (1] 7/21
                                                                              probable [3] 109/24 109/25 169/6
                                                                              probably [15) 7/10 26/2 26/5
                                                                                                                        pulls (1] 23/22
                                                                                                                        purchased [I] 174/7
                                                                                                                        purpose [9] 16/9 17/13 31/21
                                                                                                                         61/12 104/3 105/10 178111 178119

0          48/10
          picture (5] 94/4 105/8 172/6
                                            possessed [11] 167/5 167/8
                                             170/12 170/13 170115 173/10
                                                                               29/22 29/23 29/25 30/1 65/7 13311
                                                                               140/23 150/10152/15 170/22
                                                                                                                         180/15
                                                                                                                        purposes (16] 16/2 16110 16/13



0~-----   ___________________________:>en~=·-~hillips~-=SR                                    _____________________




0
0                   p
                                                                     State v David Duane Greer
                                                             126/16 126123 127/5 128/21
                                                                                                            11/14112    Vol 4
                                                                                                     reliable (16) 92/1 101112 102/22       revoke (2] 121/5 121117
                                                                                                                                                                              14



                                                             128/23 131/3 148/25 149/15 17317         102/24 103/3 103/7 103/12 108/6       revoked (3] 120/19 121/2 12211

D-~
!
                    purposes ... [13] 18113 18114
                    1811519/1220/133/18401740/18
                    48/5 51/10 99/14 109/10 143/21
                                                             178111 178/17 178/19 180/4 180/8
                                                             180/9 180/10
                                                            reasonable [25] 110/3 110/4
                                                                                                      108125 109/14 109/18 110/9
                                                                                                      110/14 110/16 111/16 111117
                                                                                                     relive (1] 119/22
                                                                                                                                            revolver [4] 40/2 54/23 115/22
                                                                                                                                            115123
                                                                                                                                            revolvers [1] 95/2
                    purse [2] 24/22 38/19                    110/18 110122 110/25 11117              rely [1] 106/10                        rewind [2] 144/20 145/12

0                   pursuant (4] 24/4 34114 111/3
                     143/19
                    purview [1] 8711
                    put [241 -7/-14 -12/'7 34/14 4211 · -
                                                             165/14 167/8 168/22 168/24 169/5
                                                             16919 169/16 169/22 173/11 174/6
                                                             174/17175/18176/1 176/11178/1
                                                             1"78/1178/6·180/11·182/6-           ·
                                                                                                     relying [21 10917 10919
                                                                                                     remain [1] 184/23
                                                                                                     remains [1] 106/4
                                                                                                     remember [41] 8/5·8/6 3 7/17
                                                                                                                                            Ricardo (5] 5114 5116 78/12 78/17
                                                                                                                                            144/2
                                                                                                                                            Rick [10] 44/11 78/9 131/6 131/7
                                                                                                                                             132114 135/24 136/5 142/9 166/21


0                   46/4 50116 51/4 51/11 52/1 55/6
                     106/2114/22116/21117/4118/3
                     12617 126/20 130/10 140/6 140/14
                     165/22171114 180123 182/15
                                                            reasons [3] 106/7 106/14 172/4
                                                            rebuttal [31 4/10 142/6 152/14
                                                            recall [12] 76/8 76/10 91112
                                                             116/21 117/5 141122 142/9 154/9
                                                                                                      37/21 60/20 75/17 75/20 82/10
                                                                                                      82/13 82/21 84/11 124/1 7 124/22
                                                                                                      124/24 125/2 125/11 125/12
                                                                                                      125/13 125/19 125/20 126/19
                                                                                                                                             181120
                                                                                                                                            ride (31 126117 136116 136/19
                                                                                                                                            riding [1] 58/1
                                                                                                                                            rifle [20] 49/23 50/13 50/16 5115
                    putting [11 180/19                       156/3 158/20171/14 171/24                129123 131/15 131119 132/19            55/15 56/3 64/10 64/15 64/19

0                   puzzle [4) 180/20180/20 182/16
                     182118
                                                            received (8] 75/8 80/10 8116
                                                             86/22 87/13 88/3 10113 184/14
                                                            receiving [21 8817 109/4
                                                                                                      134/16 136/16 136/16 136/21
                                                                                                      139/8 140/18 140/19 140/20
                                                                                                      156/12 165/12 165/15 166/13
                                                                                                                                             65125 94/4 94/5 94110 94/13 94/17
                                                                                                                                             95/1 105/9156/19173/15 173/17
                                                                                                                                            right (247]
                    Q                                       recently [2] 6217 118/22                  168/13 168/21171112 175/25            right-hand (1] 25/8

0                   quadruple [II 19/6
                    quality [1] 7017
                    quarterback [1] 162/22
                                                            recess [31 76/14 153/3'185/16
                                                            recognize [11] 31/3 3115 40/8
                                                             40/19 48/6 51112 96/18 115/5
                                                                                                     remove [3] 24/1 35/10 159/10
                                                                                                     removes [1] 21114
                                                                                                     Rene [3] 5/13 112/15 112/21
                                                                                                                                            rights [3] 83/15 83/15 83119
                                                                                                                                            rip [1] 41125
                                                                                                                                            ripped [1] 42/7
                    question [18] 30/13 42/12 46/25          115/8 115/19 144/12                     rephrase [1) 84/17                     ripping [1] 37/3

0                   9117 91/8 98/9 11111 126/22
                    129/10 13P/20 135/6 149/17
                     149/21178/8 178/24 179/3 179/16
                     18117
                                                            recognized [1] 23/14
                                                            recollection [1] 133/2
                                                            record [20) 1/1 7115 7/18 7/25 8/4
                                                                                                     replace (1] 12/6
                                                                                                     replacement [1] 36/8
                                                                                                     report [11] 9/15 57/17 61/12
                                                                                                                                            rise [1] 183/24
                                                                                                                                            road [3] 24/4 35/5 181122
                                                                                                                                            roadside [2] 135/18 181115
                                                                                                                                            roadway [1] 31120
                                                             919 1116 16/2 16/10 16/13 18114          61/13 61123 62/5 62/6 89/13 97/17
                                                                                                                                            roll [1 I 145/14
0                  questions [7] 20/7 90/14 92/20
                     119/23 141114 146/4151119
                    quick [61 7/15 80/21 92/20 145/9
                     153/8 154/4
                                                             29/8 34/15 108/19 110111 112120
                                                             122/9 186/7 186/9 186/11
                                                            recorded [4] 97/14 97/15 146/2
                                                             151/13
                                                                                                      97/18 97/25
                                                                                                     reported [21 1/18 186/8
                                                                                                     reporter [61 1/22 92/25 123/4
                                                                                                      130/13 186/4 186/17
                                                                                                                                            rolling [1] 145/13
                                                                                                                                            roof(!] 45/18
                                                                                                                                            room [61 100/10 162/10 167/7
                   quicker [11 20/23                                                                 REPORTER'S [41 1/1 18617                177/3 183/12 184123.

0
                                                            recording [41 33/21 126/3 126/4
                   quite [21 20/22 57/3                      168/16                                   186/9 186/11                          rotate [6] 51/8 52/8 55/13 55/21
                   quote [1] 125/20                         records [4] 71117 72/17 75/10            reporting (11 17717                     55/22 64/24
                   JquotilllLlll 12417                       97/22                                   represent [1] 9/16                     rotates [1 I 55/6

0\                  R
                    R-1-C-A-R-D-0 (11 78/18
                    raise [2] 20/8 22/8
                                                            recover (21 39/2 159/3
                                                            recovered [1 I 159/5
                                                            RECROSS [2] 74/8 9311
                                                            RECROSS-EXAMINATION [21
                                                                                                     represented [21 7/19 8/1
                                                                                                     request [21 69/18 183/15
                                                                                                     requested [1] 186/6
                                                                                                     required [3) 109/19 109/23 110/2
                                                                                                                                            rotation [1] 95/4
                                                                                                                                            round [4] 50/14 50115 5519 55/13
                                                                                                                                            rounds [21 52/5 54/6
                                                                                                                                            rule [2) 104/6 176/1
                    range [1) 178/4                          74/8 93/1                               requires [1) 162/4                     rules [25] 9/25 10/1 10/2 10/8

0'                  Ranger [91 3111 37/12 84/6 84/8
                    85/8 144122 166/11 166112 166/14
                     rape (21 116113 148/25
                     raped [2J_H0/5_173/9 _ _ _ __
                                                            recuse [1] 8/13
                                                            red [2] 82/25 128/9
                                                            redacted (1] 143/21
                                                                                                     Reserve [1] 26/12
                                                                                                     residue [1] 46/10
                                                                                                     respective [1 I 186/10
                                                                                                                                             10/20 10/23 11120 11121 12/1
                                                                                                                                             13/10 14/9 14/22 97/1 97/8 97/10
                                                                                                                                             98/10 98/16 98/18 98/18 167/19
                                                            redirect [6]--73/-13 9lf2.1 137/9 --     responded-[!} 9/24- -           --~·
                                                                                                                                            -167/20 -167/2H76/25-1 77/1-1 7"7/l

-D -                 reach (2] 45/14 104/14
                     reached (11 183/22
                   · reaching [1] 104/16
                                                             143113 150123 182/2
                                                            refer [1] 132/8
                                                            reference [2] 89/8 155111
                                                                                                     response [10) 10/1 10/22 86/19
                                                                                                      9ll4 97/3 9717 97/9 I 08/18 113/24
                                                                                                      14617
                                                                                                                                            run [3) 7/10 10117 174/5
                                                                                                                                            running [2] 15/22 175/12
                                                                                                                                            RYAN (5] 2/4 163/14 165/15
                     read [71 9/15 99/19 160/9 162/4        referenced (1 I 109122                   responsibility (3) 166/22 172/14        166/5 167117
                     162/5 162/7 184/2

0                                                                                                                                           s
                                                            referencing [2) 11125 10717               173/12
                    reading [II 22/12                       referring (21 15/12 137/17               rest [7] 3917 39/12 74/11 100/3
                    ready (131 15/18 15/1915/25 17/1        reflect [2] 7/25 29/9                     126/8 142/3 160/3                     S-H [1] 95/18
                     22/3 53/17 78/2 112/1 153/23           reflects [1] 186/9                       rested [41 100/5 100/14 142/4          sadly [11 166/3
                     153/24 160113 160/25 183/17            refresh [1) 168/16                        160/4                                 safe (21 94/21 98/8

0                   real (181 7115 46/17 80/21 98/14
                     106/2210812134/21 135/1 135/2
                     168/9 169/25 170119 183/3 183/4
                                                            refused [2] 9/24 13/9
                                                            regard [1] 38/18
                                                            regarding [11 34/13
                                                                                                     rests [11 100/4
                                                                                                     result [21 72/9 174/6
                                                                                                     resulted (1] 7/20
                                                                                                                                            safekeeping (1] 45/18
                                                                                                                                            safety [1] 117/23
                                                                                                                                            said [761 8!12 17/21 18/20 28/5
                     18314 183/4 I83/4-184/24               regards [6] 18/20 20/16 46/20            resulting [1] 11113                    29/11 33/5 34/24 49/25 49/25 50/4

0                   realize [2) 25/5 177/11
                    realized (11 7/21
                    really [19] 15/12 59/11 65115
                     65/16 72/20 75/20 82/4 101117
                                                             51/3 52/13 59/25
                                                            registered [31 ~2/25 179/J.~
                                                            reinstate [11 121/6
                                                                                                     resume (1] 151122
                                                                                                     retire [1) 183/12
                                                                                                     retired [6) 76/13 100/12 151125
                                                                                                                                            5114 55115 56/13 56/23 73/9 73/19
                                                                                                                                            74/3 80/11 83/17 85/15 86113
                                                                                                                                            86120 90/16 91/2 93/12 93/20
                                                            related [1] 6317                          160112 183/14 185/12                  97/21 11111 111/12111/16113/20

0                    104/8 105/17124117 127111
                     133/11 133/13 134/10 169123
                     177114 179/8 180/6
                   ·realm [1] 178/17
                                                            relationship [8) 31/10 31111
                                                             92/14 92/18 113/1 113/3 131/9
                                                             135/11
                                                                                                     retrieved [1] 156/18
                                                                                                     review [31 97/19 103/6 160/18
                                                                                                     reviewed [51 33/19 62/5 103/19
                                                                                                                                            115112116/23119/12121/4123/6
                                                                                                                                            123/8 123/25 124/1 124/8 124/18
                                                                                                                                            126/6 126/10 128/22 132/4 132/8
                                                                                                                                            133/18 136/9 136/11 136112 14111
                                                            released (2] 185/8 185/12                 150/10 150113


0
                    reason [24] 18110 53/2 59/15            relevance [1] 11118                      revisits [1] 173/1                     142/16 143/11 143/13 146/8 146/9
                     62/25 68/8 104/ I 106/6 I 06/8         relevant [2] 17/9 17/9                   revocation [2] 12/25 13/2              146/11 147/8 147/21 148/2148/6


 .                                                                                                   . .
Q   .   _____ __
             _,    ------------------------~~--
                                                                                    Demse C. Phillips, CSR
                                                                -----~-----------~-~-----~------                              ----------------------------------------




0
0                                                      State v David Duane Greer         11114112     Vol 4
                                                                                  147/10 147/18 147/21 148/2 148/4 158/5 161/12 169/1 170/9 170/9
                                                                                                                                                        15


        s                                     seat [14) 2217 23119 26/17 42/10
                                               43/18 56111 78/11 95/20 126/21     148/6 148/8 148/8 148/11 148/11 181/21 184/6 184/16

D--,
(
        said ... [15] 148/8 155/2 163/10       156/6 15617 157/5 164/12 166/20 148/15 148119 148119 148/20
         165/4 165/4166117 170115 170116 seated [10) 22/6 78/6 7817 112/5
         17111 172/14 173/15 173/25
                                                                                  148/20 148/24 149/9 149/11
                                               112/6154/7 154/8 161/22 183/20 149/12 149/19 149/20 149/24
                                                                                                                       sides (2) 160/4 161111
                                                                                                                       sigh [6) 91115 149/10 149/12
                                                                                                                        149/16 15017 172/22
         175/25 177115 182/4                   183/21                             149/25 150/4 150/5 150/17 150/18 sighed [1) 150/4

0       Sam [2) 136/15 166/20
        same.[25] 20/20 35/21 40/13
         40/13 40/24 40/24 49113 51114
                                              seats [5) 37/3 37/22 37/23 3917
                                               96117
                                              second [3) 54/16 150/25 162/21
                                                                                  164/18 166/17 166/17 166/18
                                                                                  166/18 170/13 170/14 170/14
                                                                                                                       sighing [1) 91113
                                                                                                                       sighs [2) 149/25 172/21
                                                                                  170/17 170/25 170/25 17111 171/3 sight [1) 119/19
         51/22 52/22 531-19-53/20-94/22       seconds-[1) 7/7                    --171/5 17"1/5 i71/7--H1/10 1-71/11 - sign [4) 62/22 -103/2-l 150/15

0        99/17 114123 116/2 154116 156/9 secure [4) 35/10 59/16 59/16
         161/19161/20 163/5 167/22 171/3 59/16
         174/3 176/25
        sample [2] 67/16 67/20
                                              secured [1) 43/16
                                                                                  171/11171112171112171/13
                                                                                  171114 171115 172/8 172/14
                                                                                   I 72117 172/21 172/21 172/21
                                                                                  172/22 172/22 172/23 172/23
                                                                                                                        177/4
                                                                                                                       signature [3) 62/16 62/20 89116
                                                                                                                       signatures [1) 62/14
                                                                                                                       signed [3] 19/24 61125 99/15
                                              security [1] 17717

0       sat [1) 173/25
        satin [1] 128/9
        satiny [I] 18217
        satisfied [2] 176/2 176110
                                              see [42] 18/5 21/6 21/15 23/8       172/25 173/1 17317 173/8 173/8 significant [1) 127/19
                                               23/24 24/19 25/3 27/20 29/2 30/20 173/9 173/9 173/10 173113 17417 silly [2] 30113 42/12
                                               31/6 31/23 33/22 42/22 45/5 46/12 174/15 174/15 176/4 180/8 181114 simple [1] 182/19
                                               47119 55/3 55/19 58/10 58/20       181120 181/24 182/2 182/3 182/4 simpler [1] 20/23
        saved [1] 9/5                          65117 68/3 71/4 72/6 75/23 76/3    182/7 182/10 182/11 182/14 183/2 simply [4] 109/15 171124 174/19

0       saw [20] 21/7 23/13 31119 45/13        79/19 81/5 82/4 8517 103/6 108/16 183/3 183/6                            17617
         46/4 71/6 85/11 116/2 158/4 158/4 124/15 135/8 145/13 150/2 153/2 she's [21] 25/25 38/17 44/6 84/3 since [5] 13/23 27/6 27/9 2817
          159/3 164/8 164/11 164111 164/14 159/9 165/18 169/14 175/14             142/16 143/1 144/18 144/19            92/15
         164116165/2 166/15 166/19182/9 seeing [1] 44/17                           148/23 170/16 170/19 170/20         single [3] 51/15 81117 170110

D       say [61) 13/24 26/6 31122 38/13       seemed [1] 39/21
         38/21 43/20 6017 63/8 64/24 65/13 seems [1) 37117
         66/21 7017 71114 72/3 74112 75118 seen [8) 49/3 58/16 63114 63/23
                                                                                  170/20 170/20 172/12 173/12          sir [344]
                                                                                  173/13 176/3 180/16 181/6 181/25 sit [2] 55/3 161/23
                                                                                 sheet [7) 57/19 57/20 57/22 8917 sitting [7] 24/4 2417 29/6 35/4
         86/4 88/20 9817 98/8 98/19 98/20 100/25 119/7 181125 182/13              89/19 173/21 173/21                   96/17 131/16.144/21

0        98/23 98/24 I 03/2 106/14 116/4 seize [1) 52/14
          116117 117123 120122 121117
          125/4 130/4 130/9 130113 132/6
                                              seized [1) 69/22
                                              selection [2) 25/17 177/5
          134/13 137122 138/6 139/17 141/6 self [3] 70/20 140/2 140/4
                                                                                 sheets [1) 156/20                     situation [2) 77/24 117117
                                                                                 shell [14) 64/3 64112 64/19 65/8 situations [1) 63/6
                                                                                  65/13 65/19 66/4 66/I5 93/3 93/I8 six [1) 29/23
                                                                                  93/24 I 05/9 I73/5 173/I4            size [11] 56/4 57/1 57/2 64/6

0         143/5 146/20 I47/4 147/10 148/8 Self-defense [2] 140/2 140/4
         148/11 148112 I48/20 149/16
         154/1164/17 168/13 168/14
          172/17 174/25 175/3 176/11
                                              self-preserving [1) 70/20
                                              send [2) 67115 167/18
                                              sense [10) 21/17 97/20 121/22
                                                                                 shells [5) 66/9 68/20 68/24 70/10 64/17 65/9 70/24 93/4 10517
                                                                                  9519
                                                                                 Sheriff's [22] 18/6 23/3 23/16
                                                                                                                        166/13 17113
                                                                                                                       size-wise [1] 64/17
                                                                                  23/21 24/5 27/4 27/I4 32/19 35/11 sized [2) 37/20 71110
          177/16 180121 183/6                  149123 168119 176/I7 177/1 177/6 44/I3 5II19 59/23 78/2I 78/22          slight (1] 8/5

0       saying [I9) 11/1017/7 36/24 73/7 178/5 178110
         98/13 123/21 I24/11 124/12 12511 sent (7) 67/1 68/2 68/25 72/10
          125/6 12517 125/8 125/9 125110       72/22 122/1 179/4
                                                                                  79/6 88/I8 96/4 96/10 105/11
                                                                                  136/15 157/14 157/16
                                                                                 shirt (3) 2917 82/25 145/6
                                                                                                                       slump [1) I62/23
                                                                                                                       small [9) 15/7 37/11 37/21 37/22
                                                                                                                        37/23 38/15 40/2 108/9 118/11
         125/21 133/5 I42/25 170111           sentence (2] 20/24 21/11           shock [1]182/24                       smudged [1) 70/6

0         174/20

          150/17150/18 178/22 181/10
                                              separate (2] 16/17156/15
        says [IO] 26/2 105/6 149/9 149/24 separately (I] 57118
                                              sequestration (1] 77/24
                                                                                 shocker [1] 170/19
                                                                                 shocking [1) 175/2
                                                                                 shook [1] 86/9
                                                                                                                       snap [1) 5517
                                                                                                                       sold [1] 72/18
                                                                                                                       sole (2) 13/1 18/3
D- -   _ J8!1J4Is2a5 ___ ~ __
        SBOT [3) 2/4 2/5 2/I 0
        scared (2) 133/13 138/9
                                           . _Sergeant .(1]_84/9 _ _ - ··-- _ shoot-(2]-.531L7-178/l __ __ __ _ -- some-(51)-10/1 1-15/13 I6/I7 2017- .
                                              serious [1] 149/3
                                              serve [2) 23/4 29/19
                                                                                 short (13] 50/15 50/15 5114 53/13 20/25 23/I7 23/I7 24/22 24/23
                                                                                  54/6 58/5 64/9 64/14 76/14 94/1       24/24 28/23 28/23 30/4 33/8 3617
        scenario [2] 109/21 125/11            set (2) 44/23 168/4                 94/8 94/12 94/13                      38/7 38/2I 38/22 44/23 4617 46/10
        scene [9] 59116 66/24 143/10          setting [I] 45/17                  shorter [3) 50/I6 65/6 94/I 0          48/25 50/1 55/19 60/24 67/11

D         143/11 145/9 I45117 146/19
          157123 165/6
        scenes [2) 66/I8 174/10
        SEAL [I) 186/13
                                              seven [4] 161113 161/14 167/24
                                               172116
                                              several (2] 29/21 134/3
                                              sexual [I] 116110
                                                                                 shorts (2) 68/20 94/19
                                                                                 shot (I) 166/5
                                                                                                                        73/24 80/4 80/5 80/5 85/2 89/11
                                                                                                                        90/14 91/14 94119113123114110
                                                                                 should [9) 35/I2 77/24 90/8 92/24 1I8/3 1I8/I6 120/20 120/22
                                                                                  95/17 I26/15 168/11 168/25            124/20 140121 142/5 145/6 148117


0
        search (51) 6/I3 16/8 16/25 17/24 shadow [12] 165/16 178/2 178/18 I69/22                                        I50/5 I50/5 152/21 I70/6178/23
         25/5 36112 36118 36/25 37/6 39116 178/25 179112 179119 179/21           shouldn't [4) I6/14 I7/17 126/25 somebody (5) 14/21 23/9 91/7
         59/5 59/8 59/23 60/18 84/22 84/24 179/25 180/12 180113 182/8              167/12                               140/5 177/16
         85/4 88115103/10 103/13 103/16 182112                                   sbow_(2J) 2617 33/17 36/5 4016        somebody's [1] 35/13
          Hi3/l8 103/23_ 103ii3 i 04/J 104/8 Shakes (I] 122/21                    40117 46/2 46/3 48/4 5119 53/9       somehow [1) 177/2
[J       104116 104/20 105/2 105/12
         105113 105115 105117 105/19
                                              she [137] 24/22 26/2 38/19 43117 55/1 56/2 82/19 93/22 115/4
                                               5717 71/3 71/4 71/6 71110 71111
                                                                                                                       someone [5) I4/19 63/11 80/14
                                                                                  150125 155/6 158/21 I65/9 165110 81/16 12917
         105121 105123 106/2 106/5 106/7 73/16 82/25 84/2 85/23 86/7 86113 166/3                                       something [28) 7/I4 10/17 19/18
         106/9 106114 I 06/15 I 06119          90/16 90/24 9111 91/2 9116 91/14 showed (4] 57/5 68/21 91/3              21/20 24/13 33/5 42/1 46/22 47/18

0        107123 107/24 107/25 108/1
         109122 109123 111/3 158/2
        searched [I] 35/22
        searches [I) I0417
                                               91114 91/17 92/10 92/12 92/15
                                               93112 141/16 142114 142/16
                                               142117 142/19 142/20 142/23
                                                                                   164/10
                                                                                 shown [2] 49119 16717
                                                                                 shows [2) 133/4 172/20
                                                                                                                        59/12 63/20 80/6 85/4 93/19
                                                                                                                        106/11 117/2 11717 117/9 132/4
                                                                                                                        135/10 149/11 150/1 150/6 171/13
                                               143/2 143/3 143/6 143/8 143/9     sic [I) 12115                          I73/13 175/2 176/24 178/13

0       searching [2) 30119 60/4
        seasoned [I) 173/3
                                               143/10 143112 143112 143/13       side [I7] 8/12 8/14 39/21 43112
                                               146/20 147/4 147/8 147/8 147110 44/19 44/23 75/25 77/3 103/25
                                                                                                                       sometime [I] 12/19
                                                                                                                       sometimes [6) 68/6 69/8 69/8




D~- -- ------------
                                                                             ..
                                                                  Demse C. Phillips, CSR




[J
                                                                                                                                                                   \




0      s
                                                           State v David Duane Greer
                                                 stated [3] 97/24 170/1 170/13
                                                                                               11/14112     Vol 4
                                                                                        such [6] 11119 21110 37/18 100/19     177/5 177/25 179/8
                                                                                                                                                              16



                                                 statement [12] 10/6 10/24 11/11         117/3 122/6                         talking [28] 12114 12/24 13/21

0      sometimes... [3] 98/23 176/21
        176/24
       Somewhat [I] 129/17
                                                  11/20 12112 22/23 26/11 86/2
                                                  101/12 102/23 111/16 170/11
                                                 statements [I] 22/20
                                                                                        sufficient [3] 103112 103/20
                                                                                         109/24
                                                                                        Suite [2] 1123 2/6 ·
                                                                                                                              15/13 18/19 30114 35/24 36/13
                                                                                                                              44/9 46/24 73/23 85/2 85/9 85/21
                                                                                                                              86/22 109/25 11 011 II 0/2 124/21



n
       somewhere [3] 8417 84119 10119 states [3] 106/17 16317 167115                    supervising [1] 96/22                 125/13 126/22 143/9 163/13
       sophomore Ill 162/23                      stating [1] 164/24                     supervision [2] 20/16 25/18           163/i4 169/23 171123 181/6
       sorry [3] 9/4 81/21 147/25                statute [1] 99/22                      support [2] 106/13 110/24             181111
       sort [4] 60/67113 103/25 119/14 stay [3] 118/13 119/17 184/22                    supports [1] 108/20                  tamper [2] 59/12 104110
       so_und_[l] .181/7.                      . stayed.[1] __ 1!9!l't                . supp0         T
                                                      State v David Duane Greer        11/14/12    Vol 4
                                              55119 63/3 63/6 64/8 65115 65/16 77/1 77/2 89112 98/23 100/22
                                                                                                                                                   17

                                                                                                                   times [8] 63/10 103/3 103/4 I 08/4
                                              68/3 71/24 72/9 88/18 88/18 94/11 108/11 111/15 12317 123/13 124/2 134/3 139113 14317 181/19

0--.
!
          thank. .. [11] 112114 157/2 157/6 98/3 100/25 I03/15 104/5 106/5
           159/13 159124 159/25 160/11
           167/23 16817 185/5 185111
                                              I08/IO 109/11 110117 1IOI17
                                              110123 110/24 11111 115118
                                                                                 137/11 139/17 143/6 163/13        tinted [5] 75/16 75/22 76/3
                                                                                 I68117 I77/8 177/9 177/23 178/6 102113 102115
                                                                                think [43] 7/5 7/9 7/17 7/23 8116 tip [5] 108/24 109/4 109/13
          Thanks [I] 155/23                   119/22121/8 121116I24/13           9/15 1219I2110 1411 14/11 14/23 109/16110/9


0         that [119I]
          that's [I34] 8/5 10/25 12/3 I3/6
                                              126/I6129/10 130/1 130119
                                              I40123 140/25 148/25 149/12
           13/9 13/I4 16118 17/2 17/4 17/10 149/14 163123 169/18 17017
        . llfl6 \8Zl2 19116 ZP/21 29121. _ .L7.0111J.75/10.175lll 17.617
                                                                                 14/24 15/6 1517 37118 42115 57/5 titled [I] 1115
                                                                                 65/22 78/1 82/12 85/5 85/5 101113 Tobacco [1] 72/13
                                                                                 104123 104/24 105/22 105/22
                                                                                 1211A 12118124/5.124/6 12417
                                                                                                                   today [13] 25/10 26/2 29/2 40/14
                                                                                                                    124/23 12811 128/18 163/13
n          21124 23/1124111 25110 31/12       176/23 176/24 178/11 178/11        124/11 I29/8 152/25 153110         168110 18017 18118 181114 18317

u          34/20 3511 36/13 41/21 4217 43/2 178116 178/18 178/19 180/3 180/4 156/17 16717 171121 174/21
           44/5 44/10 4511 45/2 45/8 55/24    180/8 180/17 18119                 174/25 175/9 176/8
                                                                                                                   together [10] 2317 32/8 75/9
                                                                                                                    115/11 119/15 122119 167/1
                                                                                                                    180/19 180/23 182115
           56/20 59/15 61/3 6114 61/5 61117 therefore [4] 17/8 63/1 65/4        thinking [2] 118/4 152/5
           61118 62/4 63117 65/14 6817 7112 109111                              thinks [1] 171113                  told [55] 8/11 10/22 17/23 19/3

0          71120 71/23 72/4 72/4 72/13 72/25 therein [1] 70/11
           7317 86111 87 /I 88/3 93119 94/1  Theresa [1] 17114
                                                                                this [254]
                                                                                thorough [I] 11114
           94/3 94/5 94/12 94/24 96/8 100/20 these [33] 15/9 16/3 16/11 16/22 those [58] 14/19 17/2 17/4 1717
                                                                                                                    47/14 56/13 74/2 74/22 80114 93/6
                                                                                                                    97/8 123112 123115 124/5 125/24
                                                                                                                    127/21 129/2 129/21 132/3 13217
           102/11 I02/24 103/22 104/6 105/8 16/23 17/20 18/12 23/IO 23/12        18/4 18/71817 18/21 1917 I9112     132/14 133/15 134/3 13417 134/8

0          106/17106/20 107/4I07/6 10717 29/19 41/4 48/11 48/12 48/12
           107/9107/25 109/19110/2 1I0/10 48/25 49/1 51111 51112 51114
           II 0/11 110111 11 0/15 111117      51/18 51/22 52/11 53/19 55/2
                                                                                 21/16 23/4 23/5 24/3 32/6 33/11
                                                                                 48/6 48/22 49119 50/4 52/1 52/5
                                                                                                                    134123 135/24 135/25 I35/25
                                                                                                                    136/5 136/9 136/19 138/16 139/1
                                                                                 52/24 53/13 54/6 54/II 56/5 64/6 139/23 140/10 142114 143/9
           115/9 116/411617116/18116/19 55/15 108/11 110/9 111115 Il4/22 65/9 67/11 67/15 68/3 68/10 68/20 I47/17 154/23 162/19 165/15

0          122/10 124/8 125/5 125/9 125/10 143/21 165112 171117 182/16
           125112 127112 127/18 132/11
                                                                                 68/21 68/24 68/24 72/16 72/I7

           132/14 133/19 134/5 140/5 140/10 17/10 18/4 18/5 18/9I8/10 20/18 114/13 114118 I18/1 122114
           142/15 144/16 I4817I50/17          20/I9 20119 21/15 2317 23/10       I56/20 163/12 168/17 169/13
                                                                                                                    176/12 177/12 177/20 17911180/9
                                             they [149] 13/23 16/5 16/1617/10 88/16 103/19 10517 I06/2 II0/18 I81/15 1811I5 181/16 I81/16
                                                                                                                    181120 I8217 182110 183/2
                                                                                                                   tolerance [1] 55/20
                                                                                 169115 171/21 177/8 177/9 180/15 too [11] 11/22 15/15 17/16 50/17
0
           153/19 I58121 164/25 16617         23/11 23/13 23/13 23/I4 23114
           168/25 168/25 169113 169/19        23/15 23/15 23/19 23/20 23/25      180123                             52/11 55/16 71113 91118 103/25
           169/21 170115 170/22 171122        24/I 24/8 24/9 24/21 25/1 25/4    though [I9] 63/6 63/24 64/10        139114 172/5
           174110174121175/3175/6175/11 25/5 25/6 2517 2517 30/23 30/24          6611 76/8 94/18 94/19 106/9       took [8] 32/13 43/8 85/18 124/25
           176/9176/13 I76/20 177/4 177/8 3II1 31110 31111 31118 31/19 3217 106/10 117/4 121119 I28/1 139/I8 I25/3 14115 175/22 176/13

0          177!12177114177/19I78/3179/2 33/12 48/16 51/17 51124 52/3 52/4 156/4 159/3 164/15 167/19 I72/2 tools [1] 37/18
           179/2 179/3 180/6
          thefts [2] 122112 122/13
                                              52/22 53/16 53/20 54/8 55/3 55/16 173/18
                                              55/18 68/2 68/5 68/6 70/11 70/20 three [7] 8/11 13/20 51/9 14317
                                                                                                                   top [6] 4311 45114 60/25 60/25
                                                                                                                    73/20 156/10
          their [23] 7/6 11/19 14/17 2117     72/16 72/I6 75/10 75/21 77/3       143/8 181118 181119               torn [1] 48/8

0          3517 63/20 100/15 101110 105/2

           10717 107/21 111/3 140/7 160/2
                                              80/20 80/24 8111 8116 84/12 85/5 threw [1] I71115
           106/9 106/IO 106117 106/20 107/6 85/9 87/1 9118 92/1 92/24 93/24
                                              94/16 100115 10113 1011410115
                                                                                through [31] 7/21 20116 20/23
                                                                                                                   total [2] 28/6 186/11
                                                                                                                   touching [1] 47/4
                                                                                 24/20 25/6 36/3 36/20 37/10 45110 tow [3] 24/11 84/16 84/19
           170/9175/16 177118 177/18          10115 101115 101/17101123 102/1 47/13 47114 47/19 47/24 48/6         toward [I] 44/22

0         them [45] 12/6 18/9 18111 22/5      102/1 102/2 102/6 104/2 104/5      48/12 48/13 48/18 54/25 61117
           23/5 23/8 23/I1 23/14 23/15 23/17 104/20 106/4 106/8 106/10 106114 8112 8113 94/13 126/21 140/17
           23117 23122 23/22 29/22 30/21      108115108117110/16111/9            1411915317 168/11 170/6170/8
                                                                                                                   towed [6] 24/6 24/11 24/16 35/14
                                                                                                                    61/14 62/25
                                                                                                                   towing [2] 84/14 84/15 .


o-         30/21 31/18 31120 48113 5I/20      111123 114/21 118/3 120/14 121/4 17111717¥1.____ -·-·- ·--- --- to_wn_[3]_30/.6_3_00.'l 63£8_ --· -·· - .
       ·- -53!20 547H3/2r137f7 75!f2786 T2Vsl21/6f2I/16f33!15i34/20 throw [2] 178/I 180/22
           80/19 82/19 82/19 82/19 9118       140/6 14017 14115 141/9 142115

           152114 154/5 161121 162/2 164111 158/13 162114 162119 168/23
                                                                                thrown [1] I2711
           98115 10113 110/15 112/4 118/14 144/15 148/1 15011 157/22 158/4 throws [1] 17 1111
                                                                                thumbs [1] 161124
                                                                                                                   trace [1] 72/8
                                                                                                                   traced [1] 72/6
                                                                                                                   track [2] 176/21 176/23
                                                                                                                   tracked [1] 72/6.


o          165/13 171122 !83117 183/19
          themselves [11 54/4
          then [71] 8120 917 12/20 12/20
           12/21 13/10 13118 15/14 17/11
                                              168/23 169/1 169/2 169/14 169/16 time [81] 8116 1 Ill 11/4 I2/23
                                              170/4 170/6 17017 17119 17119
                                              171110 171124 172/6 173/24
                                                                                 13/4 13/19 25/15 28/10 28112
                                                                                 31/10 32116 33/9 35/22 36/23
                                              174117 174/19 175/4 176/1 17917 43/21 44/16 45/9 55/12 70/19
                                                                                                                   tracking [1] 74/10
                                                                                                                   traffic [9] 18/4 23/9 23/9 59/2
                                                                                                                    74118 74/20 100/24 110/2 145/10
                                                                                                                   training [3] 28110 28/16 165/25
           23/21 24/23 25/1 30/2 36/8 48/11 17917 184118 184119 184/24 -         71/18 71/22 73/6 8011 97/4 99112 transactions [1] 103/11

0          5517 55/10 61125 62/1 62/1 62/16 they'll [31 20/22 55/16 184/24
           62/19 64122 6711 67115 67/16 68/1 they're [251 12/4 23/25 24/3
           71111 84/9 98/1 102/16 104/15      24/17 24/20 43116 50/11 51114
                                                                                 99/21103/5116/2117/21 117125 transcription [I] 186/5
                                                                                 118/8 118/8 119/4 119115 120/9    transported [3] 136/14 136/14
                                                                                 120/11 120/20 I2113 12I/7 12117 137/3
           105/17 110/6111122 114/18          53/21 59/18 59/18 70/19 70/21      121124 123/1 123/22 124/i8        traveied [I] 162/25
                                                                                                                   traveling [I I 58/10
D          118/18 118122 119/1 119/18
           121121 122/10 122110 122/11
                                              82117 101111 101/18104/14          124/20125/16 128/14 129115
                                              110/10 142/11154/3 166/1 171/18 132/23 134/2 134/16 134/19
           123/21 126/6126/10 132/3 132/17 171122 174/19 177/3
                                                                                                                   Travis [I I 1116
                                                                                 135117 138/6 140/9 140/16 141/14 trial [11] 113 1/11 19/21 2011
           142/17 148114 149/9149/9 149/16 they've [3] 108/5 111111 163/2        143/18 145/17 145118 146/18        25/24 100/19 109/11 151/24 166/4

D          149/25 150113 150/18 155/15       thing [19] 9/I4 12/23 16/18 35/21 147/5 147117 15017 150114 151/13 168/9 170/8
           162/5 166/4 166/6 166/23 171115 55/8 98/21 101/22 103/22 106117 151124 160/8 160/11 162/12 163/2 tried [2] 65115 66/8
           173/24 179/16 181/3 181/8 181/9 129/2 134/9 155/19 156/9 174/3
           181/14 18211182/4
                                                                                 163114 I66/24 168/8 170118        tries [1] 55/21
                                              176/19176/20178/16183/2183/9 181112 181120 183/8 184/19 185/5 trigger [4] 55/4 55/9 55/13 67/12
          there [187]

D
                                             things [29] 8/6 9117 1917 24/20     18517                             trip [1] 117/18
          there's [60] 23/16 24/18 41/25      24/25 25/1 29/15 58/9 66/9 72/17 timely [11 100118                   trouble [13] 26/3 117/13 119/13


                                                                               ..
                                                                 Demse C. Phillips, CSR
-D ----------------------·-
0
J         T
                                                                  State v David Duane Greer
                                                         underneath [1] 55/6
                                                                                                      11/14/12
                                                                                            variety [1] 28/14
                                                                                                                         Vol 4

                                                                                                                                       w
                                                                                                                                                                               18



                                                         understand [16] 131114/617119 various (5] 24/25 32/3 37/18 38/2
           trouble ... [10] 134/10 134/16                 19/20 57/25 66/23 97/18 98111       67/16                                           waiving [1] 7/24
            136110138/15 15011166/24                     98/17 121/10 124/20 124/20 125/8 vehicle [102] "H!-/-I-0-231T3"L476                 walked [6] 84/9 85/6 8517 90119
            173113 177116 181112 183/4                    126/22 149117 150/9                -2-4lJ-JA/8~4!-l0-25i'T-2'51'2filJ71=            90/24 14917
           truck [59],~24i~24'f4=24J-.I.·S-Q4/-!-9· understanding [4] 14/17 16/8             ..3.0J-2-3-a@/·2-§-3-1:(4-9-3+rfii:§2:/24::-    walking [3] 43/24 4511 45/2
            2ttt22-25ft':l:l=r6~::Jl71'5~1/+H-2/-2H' '93/23 13 6/3                          -J212~35/4-3S/4·-35f5-:3-5/8                     walks [1] 123111
            3~37/6 37/9 37111                            understood (1] 31112                 3"51ttl""3S~5il4.-:351·I-~                     wall (1] 119119
            31Ll6.31Ll-6-3-1/-J..9-3 8/-l=-3-8-fl-38123- unduly [1] 12/4                     J6/1 iJ6L2.Q-3-6R:-B6t23-:3-7J24.--· want (54] 7/22 16/16 21119 21/20
          ~/5':'4-oti-HtJt~?/T.l uniformed [1]· 30/3                           ,5 8/-1~8tb-58-/6-5,gjr2@ r6-Vlk62f2 - 21121 26/3 28/192.9/23 49/5 5119
            4"5t1·0-4*1-4-4-St-1-H.i·47f·~ unit [2] 27115 58/12                            .&2.J-2-j-6iJ-&6Si·l"S~L:/~4-1S/-3-7.51-lO· 56/22 59/15 61114 62111 62/12
           -~52.J-2.:t;..56MootGc6-ff!'~t9>-             United [2] 16317 167115             ff:S-fJ:-5-75-/-~l-3--8-lfto-817T7               69/24 69/25 74/1 74/2 76/23 77119
             w~i-'==rr47T9114723-                        units [4] 30/2 31120 31122 74/11    -8N2.Q-82:~4:19·8¥Hl-84/J-2                      83/18 96/16 96/20 98118 98/19
          '"mm-r29t&H+Fr1·s-1"1~I-3-3.f.rr 'ilrtlawful [1] 184/4                              E4t'1"6847T8'84RQ.8-1/H 88/4                    117/1 117/9 117112 119/22 121/24
             L4.1/6-14-7/-I-!+5-41z:3:'1 ~/6 unless [1] 17511                                '8-&-JffrS9"/~efM.rJ.0·1-/HOT/6.                 124/14 127111132/18 135/8:·136/2
            ;~917 ci·6~12.1-1-7-9.L2-J...7.9ri 181 I 1   unlikely [1] 70/5                   .J.O·U2:0:':.rD2/2:1.02/6J.02/J,_l04/4           138/15 139/16 140/6 142/6 152/8
            ~                                            unmarked [3] 23/21 32/1 3217        rl'el5/4··t 08/9"f68TI'4:o1;08/-f'7-ttfit6- 16115 161112 166/22 16817 168/18
                                                                                                                                              172/13 172113 176/4 176/5 176/6
           true [10] 104/8 105/23 169/8                  unnamed [1) 103110                   Hi'l"troTIO'/Yv-t·Wf-I-9-111/8
            169112 175/19 180/8 182/8 182/13 until (3] 12118 121120 145/17                   r+-J..l.R-4-l-l.J/-7-J.30/l'1--1-3-7/.YT5-tfl-2. 178/14 184/18185/9
            183/2 186/5                                  up [100] 7110 8/10 9/10 9/24 11/3 --J-5-t/·1:6-J.591+~1.$.9/-2· l6;4t2-1'64/ 14 wanted [7] 7/25 8114 11/3 104/19
           truly [1] 186/9                                16/16 21/20 24/14 25/4 27/21        1-641171667TOI:66/-20_17 tH-                    116/25 116/25 14112
           trunk [1] 37/2                                 32/24 32/25 35/10 36/6 37/13 38/4 m~SLU--1.18/.2_4_ wanting [1] 119/12
           trust [2] 138/16 14211                         39/17 39/20 44/23 45/4 45/6 45/14 I 'Hlfl5-PlW4-H9t6-I-79/1"4--Q2120. ~ants (2] 8/12 107/13
           truth [7] 101/11 132/5 13217                   45/21 46/15 48/8 49112 49/24     1-~2                                               WARD [7] 2/5 78/15 91122 144/5
             143/3 175/24 178/14180117                    51/18 51/20 55/13 55/23 6113 63/2 vehicles [9] 23/16 29/24 32/6                     150/24 162116162/17
           truthful [6] 92/1 138/5 142/23                 65/16 66/20 71/4 75/21 80/5 84112 32/18 32/19 32/23 33/23 35/22                     Ware [7] 5/21 80/2 81/19 81/20
             170/14170/17 171121                          85/6 8517 85/18 90/24 92/24 95/4 88/23                                              157/3 15717 157/13
           truthfully (1) 108/5                           102/1113/22114/8115/16116/17 veracity (1] 101111                                    warm [2] 118/13 171/2
           try [8] 26/6 27/22 46/11 52/1                  116/25 118/14 121/9 123/13         verbal [1] 91115                                 warning [1] 161112
            64/19 66/4 121/9 127/3                        123/19 124/1 124/8 124112 124/12 verdict [7] 153/12 153/21 183/22 warnings [1] 16113
           trying [2] 98/11 168/4                         124113 124/24 125/3 125/20 126/6 184/1 184/2 184/10 184113                          warrant [25] 6/5 6/5 11/25 12/20
           tuck (1] 118/14                                126110 127/1 130/3 130/4 130/5     version [1 J 162/9                               13/5 13/5 13/17 1711 17/2 19/2
           turn (1] 23/15                                 130/9 130/11 131115 139/9 140/24 very [17] 9/6 12111 38114 38/17                    33/6 59/5 75/5 I 03110 I 03113
           turned [1] 32112                               141/21 142/22 145/13 149/1 14917 54/21 80/23 82/2 I 08/23 11112                     103/16 103/19 103/23 103/23
           turns [1] 24/14                                151/23 152/9 162/18 165/11           143/10 143/11 154/4 182/11                     108/1 109/22 109/24 120/14
           turpitude [3] 77/8 119/25 122112 165113 166/5 166/15 167/6 16717 182/19 182/20 18517 185/11                                        121/19 138/11
           TV [3] 27/20 46/15 166/8                       167/13 168/4 171/13 174/15         veteran [1 J 173/3                               warrants [33] 16/4 16113 16/24
           twice [2] 50/21 16118                          174/16174/23 175/15 176/20         victim [7] 59/6 84/2 84/3 92/8                    17/4 17/8 17/12 17/2018/4 1817
           tWiddle [1] 161124                             178/21 17917 180/20 182/2           92/16 139/11 148/24                             18/22 18/25 22/25 23/4 23/5 23/11
           two [29] 1817 21116 28/8 28/9                 upon [6] 17/23 17/24100/24          video [37] 6/6 6/6 23/24 33/19                   23/12 23/25 24/3 28/23 29119
             5615 96/17 101/18 104/2 105/25               102/6 I 04116 182/23                34/4 36/9 42/20 43/10 43/22 57/5 31121 33/11 75/4 75/10 75/11
             106/2 110110 113/2113/4 113/5               upset [6] 98/6 98/9 98/23 119/21     58/16 7116 98/2 98/3 118/15                     80/24 8111 8117 83/9 101119
             117/15 122113 139/22 143/6                   172/22 172/23                        144/10 144/11 145/13 146113                    108115 11112 157119
         _ J52D4J5!1/U5A/3_16W6.J61/17. urge[2]-l00/17-l00/2l-- - ---- -146/17-15118 1-§1/l0-1-51/17 -1-5 8/4 was-[510]- - - -- -- -                                         - -    --

             162/15167/1167/1168/14 172/4 urgence [1] 90/8                                     164/9 164/10 164/11 164/20                     washing [1] 178/23
             181/23                                      us [16] 9/5 1811 25/10 29/23 5211 164/25 165/2 165/9 165/25 18115 wasn't [31] 18/4 52118 58/11
           type [18] 21/15 28/2 49/22 51/22 57/5 72/1 72/2 87/21 97/20 101113 181/25 182/9 182/13 183/15                                      63115 65/2 71111 97/10 I 08/8
             52/22 53/1 59/1 59/23 61/15 62/19 111/23 120115 160/11 165/18                   videos [1] 103/6                                 119/12119/12126/412817128/10
            82118 87/24 9117 91114 92114                  178110                             videotape (2] 132/25 133/4                       132/24 133113 134/1 135/19
            97/19 12213 122/12                           usable [3] 4711 47/6 47/9           videotaped (2] 132/22 143/12                     135/25 136/1 139/2 139114 139114
           types [4] 66/25 72/16 72/17 7717 use [4] 12/9 54/23 143/3 166/12                  view [1] 183/15                                  142/23 146/25 147/18 164119
          Itvoo Ill 95117                                used (3] 106/18 162/24 167/24       violate [1] 121115                               164/20 165/6 166/17 166118
          u                                              using [3] 33/2 110/23 176/17
                                                         usuallv i21 123/11 125/5
                                                                                             violates [1] 102/25
                                                                                             violation [1] 59/2
                                                                                                                                              174/13
                                                                                                                                              waste (2] 11/3 43/21
           ugly (1] 79/19                                                                                                                     watch [3] 36/9 46/15 18114
           Uh [5] 18/8 21/4 21113 85/22            v                                         virtually [1] 24/5
                                                                                             visit (5) 7/6 119/23 148/14 184116 watched [1] 165/18
             132/6                                       V.Dire [1] 5/1~                       184/22                                         watching (2] 58/8 164/20
         . Uh-huh (5] 18/8 21/4 21113 85/22 vacuum [1] 180/18                                visited [8] 21/2 2117 90113 102/12 way [29] 11/19 20/18 20/21 20/23
             132/6                                       vague [1] 140/15                      137/12 139/10 148/16 171/5                     58/14 58/15 66/4 66/20 67/4 68113
           ulterior [1] 106/6                            vaguely [1] 125/12                  voice (4] 166/21 18116 181110                    68/25 86/11 110118 121/10 121116
           ultimately [9] 13/8 13/10 1617                valid [3] 17/8 106/8 106113           183/1                                          140/4 148/8 153118 163/9 165/16
            32/18 80/12 83/8 86/23 8717                  validity [2] 17/12 18/21            voir [4] 163/15 165/15 176/12                    171/20 17211 175/5 175110 175/11
             114/18                                      Valley [1] 79111                      177/20                                         17617 178/2 18311 183/1
           under [IS] 13/16 14/19 23/5 37/2 value [5] 1211114/14 14115 14/25 volume [6] 112 3/2 4/2 5/2 6/2                                   ways [7] 20/19 58/12 101/15
            39/9 63116 76115 83/15 110/14                 1517                                 186/6                                          105114 108/24 143/8 181/19
             1l2/12 13811914115154/10                  · van [1] 23/22                       Volumes [1] 112                                  we [246]
']           156/10 185/9                                vantage [2] 58/21 98/13                                                              we'd [4] 11117 76/8 159/21



                                                       _________________ ..
                                                              Demse C. Phiihps, CSR ______________________________
~----­                                                                                                       "




]
,J        w
                                                          State v David Duane Greer           11/14/12     Vol 4
                                                  35/16 35/20 35/24 36/2 36/5 37/9 101/24 103/10 104/14 114/13
                                                  37/16 37/25 38/1 39/23 40/1 4118 114/13 114/18 116/21 117/4
                                                                                                                               wish (2] 184/6 184/16
                                                                                                                               within (11] 25114 25115 27114
                                                                                                                                                                 19




n~~        we'd ... (1] 177115
           we'll (15] 15/20 22/12 22/20
                                                  42/25 45/4 45/8 45/16 46/8 46/24 117/17 118/24 119/18 12017 123/8 99/21 103/19 104/4 105/5 163/25
                                                  48/4 48/14 49/22 51/6 51/12 56/21 127/24 140/14 143/9 150/2 152/22 165/24 166/10 167110
           48/11 89/24 90/1 142/5 142/9           56/22 57/3 58/12 58/16 61/4 7411 156/3 158/25 159/1 159/2 159/17 without (7] 80111 80/23 83/17
            151/21 151124 153/2 157/3 16011       74/2 74/22 75/2 79/10 79/24 80/9 159119 165/2 171119 171/24 172/8 83/24 85/14 86/13 117/2

0           162/12 185/13                         80/11 80/11 82/10 82/13 82/15         172/9 175118                           witness (55] 9113 20/10 26/16
           we're [31] 7/5 12/24 13/21 15/19       82/16 83117 84/16 84/18 84/24        wherever (1] 116/24                     33/14 40/3 41112 41/16 42/11
            15/25 16/18 17/3 1717 17112 17115     8517 85/12 85/14 85/19 86/4 86/13 whether (14] 66/14 6917 94/3               45/24 48/1 50/25 51/25 54/15
           21120 32/3 35/24 36/3 36/7 36/8        86119 89/5 90/16 91/2 91/4 91/15 94/16101/11 102/14 105/23                   54/20 56112 57/8 59/1 73112 74/7
           42/15 44/4 64/23 I 05/1 106/1          93/12 93/20 9619 97/3 97/7 97/21 108/10117/5 121/5156/5156/9                 76/6 76/7 78/10 86/2 87/10 89/1

0           I 06/2 I 09/25 11 011 110/1 110/23
            153/23 169123 175/12 178/15
            178/22
                                                  98119 99/2 100/13 100/20 102/9        169/18 177/10                          91120 92/19 95/12 95/19 97111
                                                  102/10 103/22 10511 10717 107/8 which (18] 14/17 1617 16/24 2116 99/5 99/8 112/12 122/23 12717
                                                  107/8 11017 111112 113/20 113/24 21112 50/14 89/25 94/25 95/3                137/8 141112 142/22 142/22
           we've (12] 50/21 76/17 104/10          114/9 115/15 115/21 122/3 124/6 99/14 99116 109/24 113/16 115/5 147/13 150/22 151118 154119

0           I 05/4 113/16 115/17 118/15
            151/22 160/6 16717 173/17 173/17
           weapon (12] 6/10 6/11 46/12
                                                  124/8 124/22 125/5 125/9 125/10 122/12 128/9142/15 186/7
                                                  125/12 12917 130/2 132/4 132/6
                                                  142/15 143/5 144/17 145/3 14617 56/19 84/24 85/2116/11 127/3
                                                                                                                               155/24 156/22 157/4 158/17
                                                                                       while [20] 30/19 32/1 34/22 39/16 159114 159/20 164/24 167/4
                                                                                                                                168/12 170/9 170110 186/13
           50/25 5211 52/5 54/2 55/25 56/8        147/22 148/20 158113 158/21           128/24 129/19 131116 135117            witnessed (1] 73/6

D           104115 104117 177117
           weapons (3] 24/1 3317 94/16
           wear (5] 57/4 118/8 118/10
                                                  163/17 164/4 164/9 166113 168/11 140/11 140/16 142/20 155/8
                                                  168/13 168/25 170/6 17017 171112 158110 161124 163/13
                                                  171123 172/2 172/3 174/6174/13 whiskey (1] 166/6
                                                                                                                               witnesses [8] 3/8 4/5 4110 99/13
                                                                                                                               152111 152/14 154/2 166/1
                                                                                                                               women's (1] 38114
            118/12171/7                           174/25 175/25 176/13 177/14          white (1) 58/23                         won't [6) 5118 52/8 64/22 94/15

0          wearing (49) 29/5 2917 42/25 43/1
           43/4 4317 44/6 57/6 71/10 73/16
           73/20 73/20 82/13 82/15 82/16
           91/17 108/8 108/8 118/17 118/19
                                                  177/23 177/24 178/20 180/6
                                                  180114 180/15 180121 180/24
                                                  181/4 181/11 181114 183/5
                                                                                       who [29] 23/13 23/14 24/15 25/20 111/23 118/23
                                                                                        29118 31/6 31/8 36/23 58/1 63/12 word (6] 27/25 99/2 132/20
                                                                                        72/6 74/14 80/16 81/14 83/5 85/16 132/20 162/5 162/5
                                                                                                                               word-for-word (1) 162/5
                                                  what's (22] 11/6 24/8 33/17 35/6 85/20 86/23 8717 102/21 144/15


0
            119/1 119/2119/4 128/3 128/5          35/16 37/20 40/6 40/17 42/4 43/15 144/24 145/1 149/8 165/23 167/4 words [1] 124/6
            128/6 12817 128/8 128/8 128110        44/17 47/20 53/10 79/5 93/22 94/9 170/23 174/4 175115                        wore [1] 118/9
            128/16 128/21 128/22 144/18           103/9 103/13 109/19 110/20 151/1 who's'(?] 14/16 44/3 44/9 63112             work [7] 28/3 28/3 35/2 79117_
            144/19 145/3 145/5 145/19 164/14       155/6                                87/4 103111 182/21                     96/14 14911 152/2
            164/17 164119 166/9 166/16            whatever [9) 13/23 26/1 35/9         whoever (1] 185/8                       worked [6] 66/17 79/11 91/24

0           166/17166119 17113 171/6 18217
            182/10
           wears [1) 170/25
                                                  55/11 59/16 114/1 114/12 116/24 whoever's (1] 149/22
                                                  149/20
                                                  whatsoever (1] 100/25
                                                                                       whole (8) 101/22 104/3 105/10
                                                                                  -· 106/17 145/13 153/16 164/5
                                                                                                                               9217 92/12 108/22
                                                                                                                               working (1) 157/15
                                                                                                                               works [5] 35/3 36116 54/23 67/4
           weather (1) 82/1 I                     when (121] 10/22 12/9 12/21           178/16                                 121/10

.0         week [6) 69/17 70110 72/12 72112
            173/23 174/5
           weeks [4) 8/11 146/23 162/18
                                                  13/16 23/20 25/4 29/19 32/10 35/3 whose [11] 24/15 30/25 71/25              world (2] 111/12 163/1
                                                  35113 36/5 37/10 39/19 40/1 40/14 71/25 85/13 115/23 132/1 132/20 worth (2] 1517 174/13
                                                  40/25 43/8 45/9 45/20 47/13 47/13 137123 167/3 172/20                        would (103] 11118 14/24 15/2
            173/8                                 47/18 47/24 53/14 53/20 5915 59/8 why [51] 13/14 17/19 38/13 50111 16/15 17/8 17/11 21/6 2116 2119

 0         weight[!) 11115
           weird (1) 176/25
           well [56] 8/4 9/15 12/6 17/9 20/13
                                                  6115 62/2 69/16 69/21 70/3 7113       52/7 52/17 53/2 61/17 65/23 74/18 21115 26/24 29/4 34/1 36/24 38/21
                                                  7115 72/10 73/16 81/17 84/5 84/16 74/20 74/24 80/3 80/19 83/25
                                                  8517 85/19 85/21 90/13 91/3 9117 102/12 105/24 105/25 116/9
                                                                                                                               38/25 41/2 43/20 45/9 48/17 51/5
                                                                                                                               5116 52/23 54/3 57/2 57/4 58/6
         . 35/7.38/..'1_38118 46/2_48/12_60/10.   93/6 971.7-98/5-98/.15-106/5-1 09/2l -1·16/.l8-1·16/l9-117f.lll27/18 ..... - 65/.J-6514-65/5 65/6 651"7 6612 67/8 .

0          60125 67/20 68/11 69/24 71111
           71/14 82/6 87/3 87/14 89/10 89/16
           90/1 97/3 98/15 98/17101116
            103/3 103/3 103/15 103/17 104/13
                                                   115/11 116/20 117/14 118117
                                                  118/20 118/22 118/25 119114
                                                                                        138/3 138/8 138/10 140/1 140/3         67/11 67/12 67119 69/21 73/3 73/3
                                                                                        140/10 149/12 165/4 165/5 17111 75/22 78/16 93/1193/12 93119
                                                  119/17 120114 121/1 12113 121/4 172/21172/22 17411 174/2 174/5 94/10 94/18 96/1 9817 98/8 98/22
                                                  123/8 123/11 123/12 124/1 124/5 176/19 177/4 178/8 178/8 179114 100117 102/13 102/16 I 02/17
            106/12 106116 108/23 122/14           125/24 126/1 J 126/22 127/1           180/3 180/6 180/13 180/14 18112 103/22 104/9 105/21 106/4 107/24

0           125113 126/19 128/2129/3 131119
            133/5 139/9 143/2 146/25 148/4
            149/1 149118153/23 164/8 170/18
                                                  128/11 128/12 128/15 130/3 130/3 181/25 182/5 182/14
                                                  130/9 131/6 131123 133/10 133115 will (39] 9/2 10/14 10115 10/24
                                                  136/4 136/13 137/11 138/16
                                                                                                                               109/2411114112/8 116/9117/6'
                                                                                                                               117/8117/22118/4118/8119117
                                                                                        16/11 19/7 22119 26/1 34/6 35/18 119/18 119/25 120/2 122/12 124/7
           173/25 174/8 178/22 180/21 182/2       138/18 139/14 139/23 141/4 141/4 41/9 48/23 52/3 52/4 54/11 55/2             125/5 125/9 131/2 132/25 133/2

0          went[8) 12/21 13/18 29/19
            118/25 120115 122116 14119
           171/17
                                                  142/22 145/8 145/14 148/14 150/4 5517 5519 55/10 55/13 55/21 94/16 136/4 141116 142/3 142/12 142121
                                                  150113 150114 154/22 159/3 159/5 94/19 95/2 95/2 99/13 99/25 100/3 149112 149/l5 149/21 153/11
                                                  162/10166/21.167/6168/18              100/8 105/6 107115 160/11 162/9 153118156/24157/11 158/6161/9
           were (193)                             170/13 170/14 171/4 172/12            172/9 176/2 176/14 177/15 184/14 165/4 165/5 171/7 172/7 172/21

0          weren't [8) 17/7 98/12 128/2
           133/12 138/5 145/8 174/3 174/14
           what(174] 8/21 9/16 9/22 10/10
                                                  172/19 173/1 173/11 173/24 175/9 186/12
                                                  180/19181/518116181/10182111 WILLIAM (1] 2/5
                                                  182/18                               willingly (1] 8/13
                                                                                                                               172/22 173/18 175/3 176/1
                                                                                                                              wouldn't [10] 59111 64/24 101123
                                                                                                                               117/9124/14149/23173/15
           10114 10/22 12114 13112 13/24          whenever [7] 55/4 55/21 58/2         winch (2] 24/24 37/17                   173119175/1 178/12

·0         14/3 15/3 15112 17/2 17113 17/23
           17/25 17/25 18/20 20/22 21/1 I
           21/21 23/1 I 25/10 25/1 9 25/25
           27/2 27/14 27/15 27/17 27/18
                                                  68/2 7114 14917 175/23               windbreaker (1) 82/18
                                                  where [56] 18/22 24/9 27/11 30/8 windbreaker-type (1] 82/18
                                                  32/1 32/4 35/24 39/5 41/22 43/10 window [3) 164/1 167/11 178/2
                                                                                                                              wrap [3] 124112 124/13 130/3
                                                                                                                              wrapped [13) 124/8 124/1 I 12517
                                                                                                                               125/20 126/6 126/10 130/3 130/4
                                                  44115 44/16 60/16 60/22 63/10        windows (7] 75/16 75119 75/21           130/5 130/9 130111 140/24 171113
           27119 30/11 31/12 31/15 32/10

0          32/22 33/21 33/22 35/6 35/12
                                                  63/18 64/13 71/6 73/6 73/9 82/1
                                                  82/19 88/3 92/23 94/12 10119
                                                                                        75/22 76/3 102/13 102/16
                                                                                       wise [1) 64/17
                                                                                                                              wrapping [2) 124/24 125/2
                                                                                                                              wrecker (4) 35/9 36/6 62/1 62/17



-Q~-·----- -----··---· ____________________._E.:_~Ise_C. Plul~p~~~~ ________ -------··----·--·-·______........-. _ _
                                                                                        ..
                                                                                                                                                                        -··




0
                                                                                                                                                                                20
                                                     St at e v. Da VI"d D u ane Greer   11/14/12         Vol 4
                                             I80/24 181/24 I82113 I82/2I
            w                                I85/6

J-,   wrecking [I] 24/I2"
      write [I) 97125
      writing [3) I9/22 I9/23 I86/6
                                            you-all [8) 59/5 59/24 95/7 98/5
                                             II7/2I I62/10 I76/2 I76/6
                                            Young [16] 5118 5/20 26/15 26/20
      written [1] 99/I4                     27/1 34/22 79115 I54/9 I 54/I 0

J     wrong [4) I06/11 I49/I2 I49/I4
        I65/7
      wrote 121 97/17 97/18
                                             I54112 I54116154/22 I58/l I58/5
                                             I58/IO I58/20
                                            your [119] 9/18 19/8 20/8 20/20
           ·x                               -21/2122/8 26/I4 30/5 3015- 34/I9.
                                             35/16 41/12 45/13 58/9 58/9 58/20
J     XL 121 II912 119/2
       y
                                            59/8 60/I5 66118 68/169/7 76/18
                                             77/3 77/li 77111 77/I6 78/7 79/5
                                             79/21 84/4 88/3 89/22 92116 94/22
       y'all (46) 30/4 30/19 30/20 3I/3      95/15 96/5 96h6 98/13 99/1 99/II
u      31/5 31/15 31117 33/2 33/6 33/22 109/20 112/19 113/5 113/21
       35/3 35/6 35/11 43/8 43/24 44/16 113/25 114/9115/II 116/4116/12
        47/I3 47/I4 48114 49116 52/I4
                                                                                                                                                            -
                                            II6/2I II7/14li7/23 II7/25
       56119 73/I6 80112 I14/24 I23/I        1I9/4 I2III5 I22/9123/7123113

J       123/6 I23/23 126/I1 I26/I7           I23/I9 124/2 124/6 I26/2 I26/8
        I26!23 126/23 I27/3 127/5 128/11 126/11126114 128/1 128/14
        I28/l4 I28/15 128/24 131/9           128/I9 130/4 I30/20 I33/2 133114
        134/20 I35/II I35/I7 153/4155/8 I35/6136/3 136/6I3611I 137/25
       ·I6I/I2 I76117
J      y'all's [3] 32/I8 35/6 36/25
       yard [2) 24/11 24/12
                                             139/2 140/12 141/23 I42/2 145/I4
                                             I46/18 I47/22 I48/1149/17
                                             149/21 149/24 161/24 162/5
       yeah (33) 8/17 8/I8 18/16 21/23       162/11 163/19 166/12 167/6 168/8

~
        34/I6 73/10 77/I4 I04/18 107/12 . I68/10 168/11 I68/16 168/19
        118/3118/7I20/5 120113123/10. 168/25 I69/22 I70121 176/l 0
        123/18 124/10 125/4 126/15 129/5 176/17 176/18 177/6 177/10178/5
        13I/14131125 133/3 133/20            178/5 178/7182/15 182/16 I82/18


l
        134/22 134/25 135/3 137/5 138/15 183/12 183/23 184/8 185/3 185/5
        139/7 143/11 147/25 161/7 161/10 185/5
       year'[7) 22/24 28/20 96/21 120/10 yours [3) 57/18 123/21174/24
        121/l 140/12 167/11                 yourself(10] 26/25 38/5 58/4


r      years [17) 20/14 21112 25117 28/4 78/16 81117 96/1 157/11-167/3
        28/6 28/8 49/25 78/23 79/2 79/4
        79/9 79114 I13/1 113/4 113/5
        162/25 164/1
       yes [395)
                                             178/8 181/7
                                            yourselves [1) 166/9



l      yesterday [10) 7/16 17121 17/23
        21/3 25/16 51/19 51/25 66/9
        125/14 168/10
     _ Y.!!t.[3J_l1/12.J.                                                       2




l    1                      A P P E A R A N C E S

     2

1    3   ATTORNEY(S) FOR STATE:

     4       RYAN CHARLES CALVERT
J            SBOT NO. 24036308
     5       WILLIAM LEE WARD
             SBOT NO. 24077302
]    6       Assistant District Attorneys
             300 East 26th Street, Suite 310
     7       Bryan, Texas    77803
]    8
             Telephone:   979-361-4320


     9   ATTORNEY(S) FOR DEFENDANT:
J
    10       EARL R. GRAY
]   11
             SBOT: 24007265
             Gray, Granberry & Jones
             103 N. Main Street
]   12       Bryan, Texas
             Telephone:
                             77803-3235
                          979-822-4759
    13

J   14

    15
J   16

    17
1
    18
]   19

    20
]
    21

]   22

    23
]   24

]   25

                             DENISE C.PHILLIPS, CSR
                             OFFICIAL COURT REPORTER
                              272ND DISTRICT COURT
                                                                 3



     1                         CHRONOLOGICAL INDEX

     2   November 15, 2012                                Volume 5

     3                                                        Page

     4
         Enhancement paragraphs presented                        5
     5   Defendant's plea                                        5
         Witness sworn                                           6
]    6   STATE'S WITNESSES:

     7   BRYAN WADE RUEBUSH:
]    8      Direct Examination By Mr. Ward                       6
            Cross-Examination By Mr. Gray                        8
     9
1        Witness sworn                                          12
    10
         GREG SILBER:
    11
            Direct Examination By Mr. Calvert                   12
    12      Voir Dire Examination By Mr. Gray                   20
1           Direct Examination Continued By Mr. Calvert         25
    13      Voir Dire Examination By Mr, Gray                   26
            Direct Examination Continued By Mr. Calvert         27
1   14      Cross-Examination By Mr. Gray                       36

    15   State rests                                            36

l   16
         Witness sworn
         DEFENDANT'S WITNESSES:
                                                                37




l   17

    18
         KENNETH GREER:

            Direct Examination By Mr. Gray                      37

l   19
            Cross-Examination By Mr. Ward
            Redirect Examination By Mr. Gray
                                                                41
                                                                44

    20   Witness sworn                                          45
I   21   ANNETTE GREER

    22      Direct Examination By Mr. Gray                      45
            Cross-Examination By Mr. Ward                       so
    23      Redirect Examination By Mr. Gray                    52

    24   Defendant rests                                        53
         State closes                                           53

I   25

                               DENISE C.PHILLIPS, CSR
                               OFFICIAL COURT REPORTER
I                               272ND DISTRICT COURT
                                                                                4
1

     1                          CHRONOLOGICAL INDEX
1
     2   November 15, 2012                                            Volume 5

     3                                                                     Page

     4   Closing Argument by Mr. Calvert                                        54
         Closing Argument by Mr. Gray                                           56
     5   Ruling of Court                                                        58
         Reporter's Certificate                                                 61
     6

     7                          ALPHABETICAL INDEX

     8                                         Direct         Cross      V.Dire

     9   Greer, Annette                            45           so
                                                   52
    10
         Greer, Kenneth                            37           41
    11                                             44

    12   Ruebush, Bryan Wade                         6           8

    13   . Silber, Greg                            12                      20
                                                   25                      26
    14                                             27           36

    15
                                   EXHIBIT INDEX
    16
                                  State's Exhibits
    17
         EXHIBIT          DESCRIPTION           OFFERED       ADMITTED
    18
         17        Judgment and    Sentence              15      17
    19   18        Pen Pack                              26      27
         19        Pen Pack                              20      25
    20   19-A      Judgment and    Sentence              20      22
         20        Judgment and    Sentence              30      30
    21   21        Judgment and    Sentence              30      30
         22        Indictment                            28
    22   23        Judgment and    Sentence              28      29

    23    24       Fingerprint card                      36      36

    24

    25

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
                                  272ND DISTRICT COURT
0                                                                          5




0    1

     2
                           p R 0    C E E D I

                             November 15, 2012
                                                 N G   s


0    3                 THE COURT:     Have a seat.

     4                 MR. GRAY:    Good morning, Judge.
B    5                 THE COURT:     Good morning, sir.     Ready to

0    6   proceed?

     7                 MR. CALVERT:     Just about, Judge.      If you'll
0    8   give me just a moment to finish getting stuff marked.


0    9

    10
                       THE COURT:

                       MR. GRAY:
                                      All right.

                                    Defense is ready.

0   11                 MR. CALVERT:     I'll tell you what, Judge, to

    12   save the Court time, we have a live witness.        Do you want
0   13   to go ahead    oh, we need to arraign the Defendant on the

0   14   paragraphs.

    15                 THE COURT:     Go right ahead.
0   16                 MR. WARD:    Judge, do I need to read the


0   17

    18
         entire --

                       THE COURT:     No,   just read the enhancements.

0   19                 (Enhancement Paragraph One presented.)

    20                 THE COURT:     Hold up.     On that first
0   21   enhancement, how do you plead, Mr. Greer?

0   22                 THE DEFENDANT:       Not true.

    23                 THE COURT:     Not true.    All right.      Go ahead.
0   24                 (Enhancement Paragraph Two presented.)


0   25                 THE COURT:     On that one, how do you plead?
                             DENISE C.PHILLIPS, CSR
                             OFFICIAL COURT REPORTER
0
.
                              272ND DISTRICT COURT


0
0                                                                                6




0    1

     2
                            THE DEFENDANT:

                            THE COURT:
                                               Not true.

                                           Not true will be noted in both

0    3   counts.

     4                      Opening statement?
0    5                      MR. CALVERT:     Judge, we'll waive opening.

0    6                      MR. GRAY:    We will as well.

     7                      THE COURT:     All right.     Call your first
0    8   witness.


0    9

    10
                            MR. WARD:    State calls Bryan Ruebush.

                            (Witness sworn.)

0   11                      THE COURT:     Have a seat.        Go right ahead.

    12                           BRYAN WADE RUEBUSH,
0   13   having been first duly sworn, testified as follows:

0   14                            DIRECT EXAMINATION       ·

    15   BY MR.    WARD:

0   16       Q.      Good morning, sir.       Could you state your name and


0   17

    18
         spell it for the court reporter?

             A.      Yes.    Bryan, with a Y, Wade, W-A-D-E, Ruebush,

0   19   R-U-E-B-U-S-H.

    20       Q.      And you work for BPD; is that correct?
0   21       A.      Yes, sir.

0   22       Q.      How long have you worked for BPD?

    23       A.      A little over seven years.

0   24       Q.      And are you a certified peace officer?


0   25       A.      Yes, sir.

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
0                                  272ND DISTRICT COURT


0
0                                                                           7



       1          Q.   How long have you been a certified peace officer?
0--
       2          A.   A little over seven years.

0      3          Q.   Okay.     What's your current assignment with BPD?


0      4

       5
                  A.

                  Q.
                       I'm a patrol officer.

                       Okay.     How long have you been a patrol officer?

0      6          A.   Roughly five years.

       7          Q.   What are your duties as a patrol officer?
0      8          A.   Take calls for service, patrol my area, you know,


0      9

      10
           self-initiated activity, that kind of thing.

                  Q.   Okay.     Now, I'm going to direct your attention to

0     11   the Defendant.        Do you recognize the Defendant?

      12          A.   Yes,    I do.
0     13          Q.   How do you recognize the Defendant?

0     14 A. I stopped him in 200- -- stopped him in 2007.

      15   Also had to go to court on that in Houston working with
0     16   ATF.


0     17

      18
                  Q.

           stopped him?
                       Okay.     Do you remember what day it was that you



0     19 A. It was August 8th of 2007.

      20          Q.   Okay.     Do you remember why you stopped him?
0     21          A.   Yes.     It was an expired registration on the

0     22   vehicle he was driving.

      23          Q.   Okay.     And what happened when you stopped him?
0     24          A.   He was arrested for outstanding warrants; and


0     25   during that stop, we found crystal methamphetamine and a

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
D                                       272ND DISTRICT COURT


0
                                                                          8



     1   gun.

     2          Q.   Okay.

0    3                       MR. WARD:   Pass the witness, Judge.

                                   CROSS-EXAMINATION
0    4

     5   BY MR. GRAY:

0    6          Q.   This was quite some time ago; is that right?

     7 A. It was in 2007, yes.
0    8          Q.   When you observed him driving, was he violating


0    9

    10
         any traffic laws at all?

                A.   Other than the expired registration, no.

0   11          Q.   Okay.     So, he wasn't driving recklessly or

    12   exceeding the speed limit or endangering anyone that you
0   13   saw?

0   14          A.   No.

    15          Q.   He didn't try to run from you?
0   16          A.   No.


0   17

    18
                Q.   Whenever you actually placed him under arrest,

         did he use any force against you at all?

0   19          A.   No.

    20          Q.   He cooperated fully?
0   21 A. I would say so.

0   22          Q.   Okay.     Now, you indicated that you had searched

    23   the vehicle; is that correct?
0   24          A.   Yes.


0   25          Q.   Did you have a search warrant for 'that vehicle?

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
0                                   272ND DISTRICT COURT



0
0                                                                             9




o,-
 .
       1          A.   No .

       2          Q.   Okay.    When you had placed him under arrest, did

0      3   you,    I guess, as you'usually do, place him in handcuffs

       4   put him in the back of the patrol car?
 B     5          A.   Yes.

 0     6          Q.   Okay.     So, he was not in a position to get to any

       7   type of evidence or weapon or anything like that; is that
 0     8   fair to say?


'0     9

      10
                  A.

                  Q.
                       Yes.

                       Okay.     And so, you searched the vehicle; and what

 0    11   do you find; and where do you find it at?

      12          A.   There was a black leather satchel in the back of
 0    13   a passenger compartment on the very top -- there was a lot

0     14   of stuff in there, but that was the very -- that was the

      15   thing on the very top.
0     16                       In that black satchel, there was a bank bag;


0     17

      18
           and in that bank bag was where the gun was.          Also, in that

           same leather satchel, there was a sunglass case; and in

[l    19   that sunglass, case was .9 grams of crystal

      20   methamphetamine and drug paraphernalia.
0     21                       MR. GRAY:    Judge, we would object to the

0     22   reference as to this being crystal methamphetamines at

      23   this point.        That's hearsay.   There's been no lab report.
0     24   There's been no testimony


0     25                       THE COURT:    Sustained as to that portion

                                      DENISE C.PHILLIPS, CSR
                                      OFFICIAL COURT REPORTER
0                                    f 272ND DISTRICT COURT




0
0                                                                          10



0-    1   only.

      2                     MR. GRAY:    Okay.

0     3       Q.   (By Mr. Gray)    So, as to just the -- I guess, the


0     4

      5
          firearm, what type of firearm was that?

              A.    I know it was a      :380 -- B West   .380 handgun.

0     6       Q.    Okay.     As to that particular weapon or where you

          found that, was there any kind of identifying information,
      7
0     8   a license or anything identifying or linking that pistol


0     9

     10
          and where you found it to David Greer?

              A.    Yes.

0    11       Q.    What would that be?


0    12

     13
              A.    There was a card for his parole officer with the

          date on it.      And while he was in the back of my patrol

0    14   car, he stated to his girlfriend that he had an

     15   appointment with his --
0    16                     MR. GRAY:    Objection as to hearsay, Judge.


0    17

     18       Q.
                            THE COURT:

                   (By Mr. Gray)     Okay.
                                          Sustained.

                                             There was some type of a

0    19   parole card, but did you actually visit with any type of a


D    20

     21
          parole officer to verify any of that information?

              A.    No, but he did state that that was his bag.

0    22                     MR_ GRAY:    Objection as to hearsay.

     23                     THE COURT:    Sustained.
0    24       Q.   (By Mr. Gray)    All right.    As to this gun that was


0    25   found, was there any kind of testing, any kind of prints

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
0                                   272ND DISTRICT COURT



0
0                                                                        11



0-    1   run on it or anything of that nature?

                 A.   Yes.
      2

0     3          Q.   Okay.    That was sent off to the lab; is that

      4   correct?
0     5          A.   Our CSI processed the gun.

0     6          Q.   Okay.    Now, he never tried to go for that weapon

      7   or anything of that nature; is that right?
0     8          A.   Not for the gun, no.


0     9

     10
                 Q.

                 A.
                      Okay.     So, he didn't endanger you in any way?

                      He made -- there were things that he did that

0    11   were suspicious to me that I thought he might hurt me,

     12   yes.
0    13          Q.   Okay.     Did he -- did he grab the weapon and point

0    14   it at you?

     15          A.   No.     There was a club at his right-hand side,

0    16   though, that I think he was trying to go for when I was


0    17

     18
          talking to him.

                 Q.   Okay.     You say you think he was trying to go for

0    19   it.     Did he pick it up and swing it at you?

     20          A.   No.
0    21          Q.   Was it in his hand?

0    22          A.   No.

     23          Q.   And you did not get permission to search that bag

0    24   that was back there in the back of the vehicle?


0    25          A.   That's correct.

                                    DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
0                                    272ND DISTRICT COURT



0
D                                                                          12



0-     1

       2
               Q.     And you didn't actually get any kind of

           permission to search any of the vehicle; is that correct?

0      3       A.     That's correct.


n      4

       5
                           MR. GRAY:

                           MR. WARD:
                                         Judge, we pass the witness.

                                         Nothing further,   Judge.

0      6                   THE COURT:     You can step down, Officer.

      7                    THE WITNESS:     Thank you.
0      8                   THE COURT:     Call your next.


0      9

     ·1o
                           MR. CALVERT:     Call Greg Silber.

                           Your Honor, may Officer Ruebush be finally
o·   11    excused?


0    12

     13
                           THE COURT:     He's finally excused.

                           (Witness sworn.)

0    14                    THE COURT:     Have a seat.   Go right ahead.

     15                                GREG SILBER,
0    16    having been first duly sworn, testified as follows:


0    17

     18    BY MR. CALVERT:
                                    DIRECT EXAMINATION



0    19        Q.     Would you state your name for the record?

     20        A.     Greg Silber, S-I-L-B-, as in boy,
0    21        Q.     And what do you do for a living?
                                                              -E-R.




0    22 A. I'm an investigator with the Brazos County

     23    District Attorney's Office.

0    24        Q.     How long have you done that?


0    25       A.      Four years.

                                    DENISE C.PHILLIPS, CSR

u                                   OFFICIAL COURT REPORTER
                                     272ND DISTRICT COURT


0
n                                                                       13



0    1

     2
               Q.

               A.
                    And prior to that, what did you do?

                    I spent 27 years as a San Antonio police officer

0    3   before I   retired from them; and then,   I spent three and a

     4   half years with the College Station Police Department
A    5   before moving to the D.A. 's Office.

0    6         Q.   So, you've been a certified peace officer for how

     7   long?
0    8         A.   Getting pretty close to 35 years now.


0    9

    10
               Q.   And in your career, have you received specialized

         training with regards to fingerprint identification,

0   11   detection and comparison?

    12         A.       have.
0   13         Q.
                    I

                    And describe for me briefly what that training

0   14   is.

    15 A. I've had over 500 hours of specialized training
0   16   in fingerprints and comparison, classification.      Besides


0   17

    18
         the training -- just having the training,     I've also taught

         courses in fingerprint classification and fingerprint

0   19   comparison.      Spent over eight years in the San Antonio

    20
0   21
         Police Department Latent Office doing comparison of crime

         scene prints, going to the morgue,     identifying deceased

0   22   persons that were unknown.

    23         Q.   And in your' career as a police officer and as an

0   24   investigator, have you had occasion to put that training


0   25   to use on actual cases?

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
0                                272ND DISTRICT COURT


0
D                                                                               14



[l    1 A. I have.

      2       Q.    On many occasions?

0     3       A.    Many.


B     4

      5   Judge?
                              MR. CALVERT:     May I approach the witness,




0     6                       THE COURT:     You may.

      7       Q.   (By Mr. Calvert)        Investigator Silber,     I'm going to
0     8   show you what I've marked for identification purposes as

[l    9   State's Exhibit 24; and I ' l l ask you if you recognize

     10   that?

0    11 A. I   do.


0    12

     13
              Q.

              A.
                    And what is that?

                    It's two inked impressions of the Defendant's

0    14   right thumb.

     15       Q.    And who took those fingerprints of the
0    16   Defendant's right thumb?


D    17

     18
              A.

              Q.
                    I did.

                    And when did you take those?            Was it today?

0    19       A.    Yeah,      about 15 minutes ago.

     20       Q.    Okay.       And when you say,       "the Defendant," the
0    21   person who's thumbprints are on State's Exhibit 24, is

0    22   that the Defendant in this. case, Dave Greer?

     23 A. It is.

0    24       Q.    I now want to --


0    25                       MR. CALVERT:     Well, first of all,

                                    DENISE C.PHILLIPS, CSR
                                                                      at this


                                    OFFICIAL COURT REPORTER
0                                    272ND DISTRICT COURT


0
n                                                                          15



0~    1   point, Judge,   I will offer for all purposes State's

      2   Exhibit 17, which is a certified copy of a judgment.          It's

0     3   previously been shown to Defense counsel.         This is the one


0     4

      5
          that they stipulated to yesterday.

                          (State's Exhibit No. 17, Judgment and

0     6                   Sentence, offered.

      7                   MR. GRAY:    Judge, we would -- well, a couple
0     8   of things.    We would object as.to the Judgment and


0     9

     10
          Sentence being hearsay and not properly authenticated.

          Also, we stipulated to the fact that he had been convicted

0    11   of a felony and that five years had not expired since his

     12   rele~se   of supervision.    But we did not specifically
0    13   stipulate to any particular judgment.         We just -- there

0    14   was just -- there was no judgment offered.         There was no

     15   stipulation to judgment.      We stipulated as to those facts.
0    16                   THE COURT:    I understand.     Why do you object


D    17

     18
          to the actual judgment when you've already stipulated that

          it•s true?

0    19                   MR. GRAY:    Just that.   We have not -- we

     20   have stipulated that he is a felon and that it was within
0    21   five years of the expiration of his being released from

0    22

     23
          the supervision, as to that element of the guilt/innocence

          phase.    But we have in no" way stipulated to any Judgment

u    24   ·and Sentences, any prints, anything of that nature.


0    25                   The judgment also contains additional

                                DENISE C.PHILLIPS, CSR

u                               OFFICIAL COURT REPORTER
                                 272ND DISTRICT COURT


0
                                                                               16


       1    allegations, Judge,     these enhancement paragraphs, which we

       2    are not stipulating toi and we. are -- we object to as
]
       3    well.


}      4                      MR. CALVERT:     Briefly, Judge.   The

       5    stipulation that was signed by both the Defendant and his
J.     6    counsel yesterday -- I don't recall the exhibit, but it

       7    was offered int6 evidence in front of the jury --
1      8    specifically states that the David Greer who is the

       9    Defendant in this case is one and the same individual who
·}'
  .


      10    was convicted in the cause number from this judgment,
]     11    State's Exhibit 17,     for possession of methamphetamine,

      12    which this judgment is for.

      13                      And as to the hearsay objection,     this is a

      14    certified copy of a public document.         It's not hearsay.

      15    So,   the Defendant has already stipulated on the record and

      16    in evidence that he is one and the same individual that is

      17    listed -- that was convicted in this case right here.
J
      18    That links this judgment to him.

l     19                      The only other hurdle you have to get over

      20    is hearsay,    and it's not hearsay because it's a certified
J
      21    copy of a public document.

      22.                    THE COURT:      I overrule the objectipn.
J
      23          Q.   (By Mr. Calvert)   Investigator Silber,   I'm going to

      24    refer you now

      25                     THE COURT:      It's admitted.

                                    DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
                                     .272ND DISTRICT COURT
0                                                                              17



0-    1                      (State's Exhibit No. 17 admitted.)

      2          Q.   (By Mr. Calvert)    I'm going to refer you now to

0     3   what's just been admitted as State's Exhibit No. 17.            Is

      4   this a judgment for a felony of possession of
B     5   methamphetamine

0     6 A. It is.

      7          Q.        out of Grimes County in 1997?
0     8 A. It is.


0     9

     10   that
                 Q.    Now, I'm going to flip to the second page of

                      of State's Exhibit No. 17, and does it appear that

0    11   this is a judgment from a jury trial?

     12 A. It does.
0    13          Q.    And is there a finding in State's Exhibit 17 by

0    14   the jury that the same Defendant was also convicted in

     15   Cause No. 15341 in the 85th Judicial District Court in
D    16   Brazos County of burglary of a habitation?


0    17

     18
                             MR. GRAY:    Judge, can I have a running

          objection, so that I'm not interrupting constantly as

0    19   to --

     20                      THE COURT:    Yes, you may have a running
0    21   objection --

0    22                      MR. GRAY:    -- hearsay?

     23                      THE COURT:    -- as to State's 17 and any
0    24   information contained therein.


0    25          Q.   (By Mr. Calvert)    Did the jury find that to be
                                   DENISE C.PHILLIPS, CSR
0/                                 OFFICIAL COURT REPORTER
                                    ~72ND DISTRICT COURT




0
n                                                                        18



0-    1

      2
          true?

              A.      It did.

      3       Q.      And with respect to that case, Cause No. 15341,

          I'm now going to refer you to what I've marked for
B     4

      5   identification purposes as State's Exhibit 19-A.       That's

,Q    6   19-Alpha.     I'm going to ask you to look at that and tell

      7   me if you recognize what that document is.
0     8 A. It's a judgment.


0     9       Q.      Is that a certified copy of a judgment bearing

     10   that same cause number, 15341?

D    11 A. It is.

     12       Q.      And is that out of the 85th in Brazos County?
0    13 A. It is.

0    14       Q.      Is it for burglary of a habitation?

     15 A. It is.
0    16       Q.      Now,   if you flip to the second page of State's


D    17

     18
          Exhibit 19-A,      is there a thumbprint made on the second

          page of State's Exhibit 19-A?

0    19       A.      There is.

     20       Q.      Did you have occasion this morning to compare the
0    21   thumbprint on State's Exhibit 19-A to the prints that you

[1   22   took off of the Defendant today?

     23 A. I did.

0    24       Q.      And what did you find?


0    25       A.      They were one and the same.

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
0                                  i272ND DISTRICT COURT

                                   I
0
[]                                                                         19



0     1       Q.   They came from the same individual?

      2       A.   Correct.

lJ    3       Q.   Okay.     Now,    I'm now going to refer you to State's

          Exhibit 19.    Do you recognize that as a certified copy of
0     4

      5   what's called a pen pack?

D     6 A. I do.

      7       Q.   And is a pen pack just a certified document from
0     8   TDC containing judgments, essentially?


0     9       A.

              Q.
                   Correct.

                   Is one of the judgments in this pen pack that
     10

0    11   same case,    Cause No. 15341 out of Brazos County?

     12            It is.
0    13
              A.

              Q.   And does this same pen pack, does it belong to an

(J   14   individual named Dave Greer?

     15 A. It does.
0    16       Q.   And does it assign that individual a particular


0    17

     18
          TDC number?

              A.   It does.

0    19       Q.   Does this pen pack contain the judgment for --

     20   the same judgment for Cause No. 15341?
0    21 A. It does.


0    22

     23
              Q.   Does the same pen pack also contain a separate

          judgment for a separate offense, Cause No. 15269?

0    24 A. It does.


0    25                    MR. CALVERT:    Judge,   at this point,

                                    DENISE C.PHILLIPS, CSR
                                                                     I'm


                                    OFFICIAL COURT REPORTER
Q                                    272ND DISTRICT COURT



0
n                                                                           20



n    1

     2
         going to offer State's Exhibits 19 and 19-A . . These have

         previously been shown to Defense counsel, and they -- both

D    3   of which are certified copies of public documents.

     4                    (State's Exhibits No. 19 and 19-A, Pen
D    5   Packet and Judgment and Sentence, offered.)

D    6                    MR. GRAY:     Can I take the witness on voir

     7   dire?
0    8                    THE COURT:     Yes,   sir.


0    9                        VOIR DIRE EXAMINATION

    10   BY MR. GRAY:

0   11       Q.   As to State's Exhibit 19, that contains

    12   several -- appears to be several fingerprints.             You were
0   13   not able to identify those

0   14       A.   No,    they're

    15       Q.   As to David Greer; is that right?
0   16       A.   They're very poor quality.            No.


0   17

    18
             Q.   Okay.     And there is a photo contained therein,

         but you're not a photograph expert?

0   19       A.   No.

    20       Q.   Okay.
D   21                    MR. GRAY:     Judge, we would object.       We have

0   22   a running objection as to the Judgment, 19-A.             We have no

    23   additional.objections as to that.             But as to 19, we would
0   24   object, Judge, that it hasn't been properly authenticated.


0   25   It's hearsay.     It may appear to be a Judgment and

                                   DENISE C.PHILLIPS, CSR

u                                  OFFICIAL COURT REPORTER
                                    272ND DISTRICT COURT


0
0                                                                       21



~    1   Sentence.     There is a photograph contained therein, but

     2   there is -- has been no testimony to identify this

0    3   photograph as being one and the same.


B    4

     5   my client's.
                          In addition, Judge, the prints do not match

                         And I don't think it's proper --

0    6                    THE COURT:    You mean, you can't compare

     7   them?
0    8                   MR. GRAY:     You can't compare them, the


D    9

    10
         quality of -- and I don't think it's proper to simply take

         one judgment that we've objected to -- and I know it's

0   11   been admitted, but incorporate it into this judgment; and

    12   therefore, this judgment is okay.       I don't think that's
0   13   the way it works, and I don't think that's proper.

D   14                    If they want to prove up that pen pack, I

    15   think they need to have identifying prints or someone from
0   16   TDC to testify as to that.


D   17

    18
                         MR. CALVERT:     May I respond, Judge?

                         THE COURT:     I'm not sure I follow how you're

0   19   trying to do this.     It's all convoluted.

    20                   MR. CALVERT:     Certainly, Judge,   I can
0   21   explain it.

0   22                   THE COURT:     Okay.

    23                   MR. CALVERT:     State's Exhibit 19-A, which
0   24   the Defense, I believe -- and correct me if I'm wrong,


0   25   Earl -- the Defense has no further objection to 19-A.

                                DENISE C.PHILLIPS, CSR .
g                               OFFICIAL COURT REPORTER
                                 272ND DISTRICT COURT


0
n                                                                       22



0--    1                 MR. GRAY:    No further objection.

       2                 THE COURT:     19-A is admitted.

0      3                 (State's Exhibit No. 19-A admitted.)


D      4

       5
                         MR. CALVERT:     19-A is a felony judgment for

           burglary of a habitation that contains a good fingerprint

0      6   that has been compared to and matched to this Defendant.

       7   So, 19-A, there's no question.     It's a certified copy of a
0      8   good judgment that is linked to this Defendant.


D      9

      10
                         19-A is also listed in -- as one of the

           priors that the jury found to be true in State's Exhibit

D     11   17, which has already been admitted and stipulated to by

      12   the Defendant that he is one and the same individual.
0     13                 So,· that conviction for that case,

D     14

      15
           specifically Cause No. 15341, is sufficiently linked to

           this Defendant.   That gets us to State's Exhibit 19, which

0     16   is a pen pack which also contains that same judgment.        The


0     17

      18
           same judgment that is represented by 19-A, Cause

           No. 15341.

D     19                 Specifically, State's 19 is a pen pack

      20   relating to an individual named Dave Greer; and it is
D     21   assigned a particular TDC number,    408765.     Contained


0     22   within that same pen pack under that name and that TDC

      23   number, as I said,   is the same judgment, State's Exhibit

0     24   19-A, Cause No. 15341, as well as an additional judgment,


D     25   Cause No. 15269, also out of Brazos County, also out of

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
D                                272ND DISTRICT COURT



D
                                                                          23
1
      1   the 85th, also on a defendant named Dave Greer with the
l-
      2   same prosecutor, the same defense attorney, the same

      3   judge.

      4                    THE COURT:     So, it's kind of a

      5   circumstantial proof of the same?

      6                    MR. CALVERT:    Certainly, Judge; and that

      7   gets to the next thing I was going to talk about.

      8                    Mr. Gray refers to the lack of identifiable

      9   prints with respect to -- and really the only judgment

     10   here we're talking about is Cause No. 15269, because we

     11   have a good print on the other one.

     12                    And there's lots and lots of case law that

     13   goes back a long way on how you prove up judgments, and

     14   there are -- there's nothing magical about fingerprinta.

     15   There's two hurdles you have to get over.

     16                    One, you have to show that it's a -- you can

     17   get over hearsay.     It's a certified copy of a public

     18   document.

     19                    The second hurdle is you have to link it

     20   somehow to the individual who's on trial.        But there is no

     21   one exclusive way of doing that.       There's a variety ways

     22   of doing that.

     23                    And specifically, one case that I know of is

     24   Flowers v.    State, and the cite for Flowers v. State is 220

     25 S.W.3d 919.    In that case, they actually didn't have a

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
                                  272ND DISTRICT COURT
n                                                                       24



~·    1   certified copy of a -- it was a DWI case.       They didn't

      2   have a certified copy of the judgment.     They had a docket

D     3   entry off the court's jacket and a certified copy of the


B     4

      5
          defendant's driver's license pack which listed a

          conviction.     But there actually was no certified copy of

0     6   the judgment.

      7                   Another case is Paschall, P-A-S-C-H-A-L-L,
D     8   v.   State, that's cited as 285 S.W.3d 166.     And like I


0     9

     10
          said, there's a litany of cases on this.

          two that I grabbed this morning.
                                                         These are just



0    11                    The point of this, Judge, is the Court talks

     12   about in here -- and I'm reading from Paschall -- to
0    13   establish the defendant has been convicted of a prior

0    14   offense, the State must prove beyond a reasonable·doubt

     15   that, one, a prior conviction exists; and, two, the
0    16   defendant is linked to that conviction.       And they cite


D    17

     18
          Flowers on that, which is the other case that I just

          cited.   No specific document or mode of proof is required

0    19   to prove these two elements.    While evidence of a

     20   certified copy of a final judgment and sentence may be a
0    21   preferred and convenient means, the State may prove both

0    22   of these elements in a number of ways, including

     23   documentary proof such as a judgment that contains
0    24   sufficient information to establish both the existence of


0    25   a prior conviction and the defendant's identity as the

                                DENISE C.PHILLIPS, CSR

D                               OFFICIAL COURT REPORTER
                                 272ND DISTRICT COURT


D
                                                                       25



 1   person convicted.         Any type of evidence, documentary or

 2   testimonial, might suffice.

 3                       THE COURT:   All right.   I ' l l admit it.

 4                       (State's Exhibit No.   19 admitted.)

 5                       THE COURT:   The objection is overruled.

 6                       DIRECT EXAMINATION (CONTINUED)

 7   BY MR. CALVERT:

 8         Q.     All right.     State's Exhibit 19, which has just

 9   been admitted,        Investigator Silber, you told us earlier

10   contains the same judgment for burglary of a habitation

11   that's listed iri 19-A; is that correct?

12         A.     That's correct.

13         Q.     Does it also contain a separate judgment for

14   Cause No. 15269 against this Defendant for another

15   burglary of a habitation?

16 A. It does.

17         Q.     Now,   I'm going to refer you to State's Exhibit

18   18.     Is that another pen pack?

19 A. It is.

20         Q.     Is that a certified copy of a pen pack?

21 A. It is.

22         Q.     And is there a cause number for the judgment

23   contained in State's Exhibit 18?

24         A.     There is.

25         Q ..   And what is that cause number?

                               DENISE C.PHILLIPS, CSR
                               OFFICIAL COURT REPORTER
                                272ND DISTRICT COURT
0                                                                           26
A. It's 1717585.
0--    1

       2       Q.     Is that the same cause number that is also

0      3   referenced in and found true in the judgment contained in

       4   State's Exhibit 17?
0      5 A. It is.

0      6       Q.     And is that also -- does the court in this

       7   exhibit,   the 85th in Brazos County, match the court
0      8   referenced in State's Exhibit 17?


0      9

      10
               A.

               Q.
                      It is -- it does.

                      Is it also for an individual named Dave Greer?

0     11       A..    It is.

      12       Q.     All right.    I'm also going to --
0     13                   MR. CALVERT:     Well, at this point, Judge,

0     14   I'm going to offer State's Exhibit 18 on the same basis.

      15   It's a pen pack for that cause number.
0     16                   (State's Exhibit No. 18, pen packet,


D     17

      18
                           offered.)

                           THE COURT:     Same objection?

0     19                   MR. GRAY:    Can I take the witness on voir

      20   dire, Judge?
0     21                   THE COURT:     Yes.


D     22

      23   BY MR. GRAY:
                               VOIR DIRE EXAMINATION



0     24       Q.     In regards to State's Exhibit 18, there's also a

      25   set of prints included on the last sheet.         You were not
D                                  DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
w-
                                    272ND DISTRICT COURT



0
0                                                                                 27



0--    1   able to link those prints to my client, David Greer; is

       2   that correct?

D      3          A.     They're not identifiable, no.


0      4

       5
                  Q.     Okay.

                                 MR. GRAY:    Pass the witness.

0      6                         Judge, we would -- we would object under the

       7   same rationale that we objected to the prior exhibit, that
0      8   they have not provided sufficient evidence to prove up his


0      9   identity and link him to that particular judgment.

                                                           It '11 be radmitted.
      10                         THE COURT:   Overruled.

0     11                         (State's Exhibit No. 18 admitted.)

      12                         DIRECT EXAMINATION   (CONTINUED)
0     13   BY MR.      CALVERT:


0     14          Q.     Mr. Silber, I now want to refer you to -- well,

      15   actually, before we move on, State's Exhibit 18, which was
0     16   just admitted,         is that a Judgment of Conviction for the


0     17

      18
           felony offense of theft?

                  A.     It is.

0     19          Q.    And was the Defendant sentenced to five years in

      20   TDC?
0     21          A.     He was.

0     22          Q.    Now,     I want to refer you to what I've marked for

      23   identification purposes as State's Exhibits 22 and 23.
0     24   Are both of those certified copies of public documents?


0     25          A.    They are.

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
0                                       272ND DISTRICT COURT


D
0                                                                           28



0      1         Q.   State's Exhibit 22,    is      is that a certified

       2   copy of an indictment?

D      3 A. It is.

       4         Q.   And State's Exhibit 23,     is that a certified copy
B      5   of the judgment that goes along with that indictment?

0      6 A. It is.

       7         Q.   Does State's Exhibit 23 contain a set of
0      8   fingerprints?


0      9

     ·10
                A.

                 Q.
                      It does.

                      And were you able to compare the fingerprints

0     11   from State's Exhibit 23 to the Defendant in this case and

      12   the fingerprints you took from him?
0     13 A. I did.

0     14         Q.   And what did you find?

     15 A. I found that they belonged to the Defendant.
0    16                    MR. CALVERT:     Judge,   at this point, we'll


0    17

     18
           offer State's Exhibits 22 and 23, both of which are

           certified copies.

0    19                    (State's Exhibits No. 22 and 23,      Indictment

     20                    and Judgment and Sentence, offered.)
0    21                    MR. GRAY:    Judge, we would have no

0    22    additional objections other than what we've -- have a

     23    running objection as to State's Exhibit 23.

0    24                    THE COURT:     Objection is overruled.    22 and


0    25    23   are admitted.

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
0                                 272ND DISTRICT COURT


[J
0                                                                                  29



n.     1

       2
                               (State's Exhibit No. 23 admitted.)

                              MR. GRAY:      Well, as to 22, Judge,    I have a

0      3   separate objection.

       4                       THE COURT:'    Okay.
B      5                      MR. GRAY:      As to 22, there's no prints, .and

0      6   I'd also object to relevance.              It's an indictment.     An

       7   indictment    i~   no indication of guilt,        and I would -- I
0      8   would also object that it's unduly prejudicial.              It's also


0      9

      10
           cumulative.        We would object to 22.

                               THE COURT:     Why are you offering an

0     11   indictment?

      12                       MR. CALVERT:     It shows what he was charged
0     13   with -- specifically what the allegation was that he

0     14   ultimately -- they pled him down to a lesser.

      15                      MR. GRAY:      Judge,    I would object as to
0     16   relevance.     It's not relevant as to what he was charged


0     17

      18
           with.

                               THE COURT:     I'm going to sustain the

0     19   objection to 22.

      20       Q.   (By Mr. Calvert)         State's Exhibit 23, which was
0     21   just admitted,       is that a Judgment of Conviction for this

0     22   Defendant from October of 2010, convicting him of theft?

      23 A. It is.

0     24       Q.    And was he sentenced to serve one year in the


0     25   Burleson County jail?

                                     DENISE C.PHILLIPS, CSR

o··                                  OFFICIAL COURT REPORTER
                                      272ND DISTRICT COURT



0
n                                                                         30



0-    1

      2
                A.    He was.

                Q.     I'm now going to refer you to State's Exhibits 20

0     3   and 21.     Are both of those certified copies of public

      4   documents as well?
0     5         A.    They are.

0     6         Q.    And do both of those contain a thumbprint?

      7         A.    They do.
0     8         Q.    And did you have occasion to compare the


0     9

     10
          thumbprints in State's 20 and 21 to the Defendant?

                A.    I did.

0    11         Q.    And what did you find?

     12 A. I found that the thumbprints in 20 and 21 do
0    13   match the Defendant.

0    14                     MR. CALVERT:     We would offer State's 20 and

     15   21.

0    16                     (State's Exhibits No. 20 and 21, Judgment


0    17

     18
                            and Sentences, offered.)

                            MR. GRAY:   No additional objections to those

0    19   two, Judge.

     20                    THE COURT:      Those objections are overruled.
0    21   20 and 21 are admitted.


0    22                     (State's Exhibits No. 20 and 21 admitted.)

     23         Q.   (By Mr. Calvert)   With respect to State's 20, is-
0    24   that a Judgment of Conviction for evading arrest from here


0    25   in Brazos County?

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
0                                  272ND DISTRICT COURT


0
u                                                                        31



0     1 A. It is.

      2         Q.    Is that in 1997?

D     3 A. It is.

      4         Q.   And State's Exhibit 21, is that a conviction for
B     5   reckless driving?

0     6 A. It is.

      7         Q.   Here in Brazos County from 1997?
D     8 A. It is.


0     9

          17.
                Q.    Okay.    Now,    I want to go back to State's Exhibit

                 This was the original judgment that I asked you
     10

0    11   about.     What's the date of that judgment?

     12 A. It's going to be November 6th of      '97.
0    13         Q.   And is that a conviction of possession of

0    14   methamphetamine?

     15 A. It is.
0    16         Q.   And does it indicate that he received a


0    17

     18
          punishment of 40 years, four zero years in TDC?

                A.    It does.

0    19         Q.   Okay.     Referencing you to State's Exhibit 19, the

     20   pen pack that contains ·two convictions for burglary of a
0    21   habitation,    flipping to the third page of State's Exhibit


0    22   19,   is that a judgment granting this Defendant deferred

     23   adjudication probation?

0    24         A.   Correct.


0    25         Q.    Flipping to the next page, does it indicate a

                                      DENISE C.PHILLIPS, CSR
                                      OFFICIAL COURT REPORTER
0                                      272ND DISTRICT COURT


[!
0                                                                            32



o.    1

      2
          number of violations of his probation that were alleged

          against the Defendant?

0     3 A. It does.

              Q.    Specifically, that he used marijuana,         correct?
0     4

      5       A.    Correct.

[1    6                   MR. GRAY:    Judge,    I would object to anything

      7   contained therein as hearsay.         Also,   it's not relevant.
0     8   It's unduly prejudicial.         If they want to bring in those


0     9   particular people to testify to that, bring in lab

     10   reports, testing,     that kind of stuff, that's one thing.

0    11   But to just reference particular bad acts that may or may

     12   not exist and violations that may or may not exist, we
0    13   would object.

0    14                   THE COURT:       This is in the pen pack?

     15                   MR. CALVERT:       It's in the pen pack, Judge.
D    16                   THE COURT:       What do you say to that?


0    17

     18
                          MR . .CALVERT:

                          THE COURT:
                                             Judge, this document

                                           Underlying charges?

D    19                   MR. CALVERT:       Well,   if you'll let me, Judge

     20   I can clear that up with one question from this witness.
0    21                   THE COURT:       All right.

0    22       Q.   (By Mr. Calvert)    I'm going to flip back to --

     23                   THE COURT:       I've got your objection under
0    24   advisement now.


0    25       Q.   (By Mr. Calvert)    I'm going to flip back a couple

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
0                                 272ND DISTRICT COURT


0
0                                                                                33


        1   of pages in State's Exhibit 19.            Is this an Order Revoking
0---
       .2   Probation and convicting the Defendant of the offense for

D       3   which he was placed on deferred?

                        It is.
B       4

        5
                   A.

                   Q.   And does this contain the same allegations that

0       6   were listed violating his probation just a minute ago on

        7   that other page?
0       8 A. It appears to be.


0       9

       10
                   Q.

                   A.
                        And were they found true by the Court?

                        Yes, sir.

0      11          Q.   Okay.     Did       is one of those violations a

       12   criminal trespass?
0      13          A.   Yes.

0      14                       MR. GRAY:    May I continue to have a running



u
       15   objection as to any references contained therein as to any

       16   unadjudicated act?          In addition, Judge, we're not


0      17

       18
            objecting in regards to 404(b) notice as to any of the

            judgments.     They have given me notice on that.         I do not

0      19   have any notice in regards to bad acts contained within

       20   t~at    Judgment and Sentence.
0      21                       THE COURT:    You do have an objection to bad

0      22   acts within that?

       23                       MR. GRAY:    Yes,   I do.

0      24                       THE COURT:    They weren't furnished to you?


0      25                       MR. GRAY:    That would be notice as well,

                                        DENISE C.PHILLIPS, CSR
                                        OFFICIAL COURT REPORTER
0                                        272ND DISTRICT COURT


0
0                                                                            34



0-    1

      2
          Judge.      I mean, those weren't listed on 404(b) notice as

          to -- you know,      they're going to go through 57 Condition I

0     3   violations, that, one,          I haven't received 404(b) notice


0     4

      5
          to; two, that we have -- they still have to prove all of

          this stuff beyond a reasonable doubt for you to consider

0     6   it.

      7                      And I don't think we can just take a
0     8   Judgment and Sentence            yes, if it's a certified copy,


0     9

     10
          that J and S may come in for the purpose to establish that ,

          he committed this act or revoked or was sentenced, but not

0    11   every piece of hearsay within hearsay contained within

     12   that document.
0    13                      THE COURT:     Well,   I'm going to admit the

0    14   document, but I'm going to take it only as a basis to

     15   revoke and not the truth of the prior allegations.
0    16          Q.   (By Mr. Calvert)     Did -- was one of the allegations


0    17

     18
          found true by the court that criminal trespass?

                 A.    Correct.

8    19                      THE COURT:     And your running objection is

     20   granted.
0    21                     . MR. GRAY:    Okay.    Thank you.

0    22          Q.   (By Mr. Calvert)     And is -- what was that violation

     23   for?

0    24          A.    Marijuana.


D    25          Q.    And the next one?

                                    DENISE C.PHILLIPS, CSR

o·
.
                                    OFFICIAL COURT REPORTER
                                     272ND DISTRICT COURT


D
0                                                                        35



0--.    1       A.    Methamphetamines.

        2       Q.    And the next one?

0       3       A.    Methamphetamines.

        4       Q.    Does it also say he was hanging around people
0       5   that he wasn't supposed to be hanging around?

0       6       A.    Correct.

        7       Q.    Did he also -- does it indicate the Defendant
G       8   admitted to his probation officer that he left the county


0       9   without notifying his probation officer or the court?

       10 A. It does.

0      11       Q.    And did he also have some technical violations

       12   for not paying fees and that kind of thing?
0      13       A.    Correct.

0      14       Q.    Does it also indicate that he failed and was

       15   found true to have failed to participate in counseling
0      16   that he was ordered to do?


0      17

       18
                A.

                Q.
                      It does.

                      And for this offense, was he sentenced to

0      19   ten-years confinement in TDC?

       20       A.    He was.
D      21       Q.    In the other judgment that's in here,   in this

D      22   same pen pack, was he sentenced to five-years confinement

       23   in TDC?

0      24       A.    He was.


0      25                  MR. CALVERT:   Judge, I would offer -- just

                                 DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
0                                 272ND DISTRICT COURT



0
n                                                                       36




0    1

     2
         to keep it all together,    I would go ahead and offer

         State's Exhibit 24, which is the fingerprint card.

0    3                  (State's Exhibit No. 24,    fingerprint card,

     4                  offered.}
0    5                  MR. GRAY:    Judge, we have no obj'ection to

D    6   that.

     7                  THE COURT:     24 is admitted.

0    8                  (State's Exhibit No. 24 admitted.}


n    9

    10
                        MR. CALVERT:     I'll pass the witness, Judge.

                              CROSS-EXAMINATION

0   11   BY MR. GRAY:

    12       Q.   As to everything that you've testified in regards
0   13   .to the Judgment and Sentences, you don't have any personal

0   14   or direct knowledge as to any of those allegations or any

    15   of the facts contained in any of those allegations; is

0   16   that right?


0   17

    18
A. I do not.

                        MR. GRAY:    Pass the witness.

0   19                  MR. CALVERT:    No further questions, Judge.



u   20

    21
         We'd ask that he be finally excused.

                        THE COURT:     You're finally excused.


0   22                  THE WITNESS:    Thank you, Your Honor.

    23                  THE COURT:     Call your next.

0   24                  MR. CALVERT:    We'll rest, Judge.


0   25                  MR. GRAY:    Judge, we would waive any kind of

                              DENISE C.PHILLIPS, CSR
                              OFFICIAL COURT REPORTER
0                              272ND DISTRICT COURT



0
n
L
                                                                           37



0--    1    opening at this point, but we would call Kenneth Greer to

       2    the stand.

0      3                      THE COURT:   Okay.

                              (Witness sworn.)
B      4

       5                      THE COURT:   Have a seat.

n      6

       7
                                      KENNETH GREER 1

            having been first duly sworn, testified as follows:
0      8                            DIRECT EXAMINATION


0      9

      10
            BY MR. GRAY:

                Q.    Mr. Greer, can you hear me okay?

D     11        A.    Yes.

      12        Q.    Okay.     And how are you related to David Greer?
0     13        A.    He's our first son.

0     14        Q.    Okay.     And do you -- do you and your wife have

      15    any other children?

0     16        A.    We have one.


0     17

      18
                Q.

                A.
                      Okay.     Is that a brother?

                      He's got another son.

0     19.       Q.    Okay.     And I kind of want to do this in a

      20    piecemeal thing.      I'd like to talk about the first part of
0     21    his life with you and the later part with his mom.       But

0     22    going back to his childhood, did -- how far did he get in

      23    school?

0     24 A. I believe he completed the ninth grade here in

      25    Bryan public schools.
D                                   DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
8                                    272ND DISTRICT COURT



0
0                                                                                          38



o-.    1       Q.     Okay.     How did he do in school?

       2       A.     He did fairly well.        I mean, he passed.

0      3       Q.     Okay.     In visiting with his teachers, was it a

       4   situation that he could have done better if he applied
0      5   himself?

0      6       A.     Oh, yeah,    from what his teachers told us, yeah,

       7   they said if he had-- he could have done a lot.better.

n      8       Q.     Okay.


0      9

      10
               A.

               Q.
                      Because he had the inteliigenc~ to do it.

                      Okay.     And,    in fact; did -- and I understand this

0     11   may have occurred ~hile he was incar~erated, btib did he

      12   obtain his GED? ·
0     13       A.     Yes.     Yes, he did.

0     14       Q.     And do you know how well he did?

      15       A.     Well,    from what we understand, he made one of the

0     16
                                                   &-i '.' _,,......
           highest grades ever made over in Linden School.
                                                                        .



0     17

      18
               Q.     Okay;     Was he actually required to retake it

           because they didn't belie:ve he scered .so high?

0     19       A.     Well,    I don't know if    h~     retook it, but they

      20   tried to make him retake it.          But it was never -- I'm not
0     21   for sure if he had to retake it or not.·


0     22       Q.     Okay.     Did he have a normal childhood for the

      23   most part?

0     24       A.     Yes,    as far as -- you know,                   as far as what we


0     25   consider normal nowadays,         you know.

                                       DENISE C.PHILLIPS, CSR
                                       OFFICIAL COURT REPORTER
0                                       272ND DISTRICT COURT



0
D                                                                                 39


         1       Q.      Okay.     And at some point, he started getting in

         2   trouble with the law; is that right?

         3       A.      Yes.

         4       Q.      About when was that, do you think?

         5       A.      Oh,    I think,   like, 16 ..   I think he was around 16

0
_7
         6   years old.



n        7

         8
                 Q.

             anything?
                         Okay.     What do you attribute that to,      if




8        9

        10
                 A.      Well, we found out he was running with some older

             guys; and what I've read through the years,            these older

I1      11   guys have gotten into trouble themselves and have been

        12   adjudicated in cases.
0       13       Q.      Not to make any excuses --

0       14       A.      Right.

        15       Q.      -- for David.       I mean, he can choose whatever
0,·     16   direction in life he wants to go?


D       17

        18
                 A.      Exactly.

                 Q.      What kind of person is he?

0       19       A.      A very good person.        Good natured person.    A

        20   helpful person.        When I need help, you know, he's always
0       21   there, you know.

0       22       Q.      Okay.    And I -- and you've heard all the

        23   allegations that the State has -- and you were here during

0       24   the jury trial as well; is that right?


0       25      A.       Yes.

                                       DENISE C.PHILLIPS, CSR
,o···                                  OFFICIAL COURT REPORTER
                                        272ND DISTRICT COURT



0
                                                                                    40


      1         Q.    Okay.     And you've -- you've listened to some of

      2   the        some of the allegations and the judgments and the
nu    3   crimes that the State's alleged that he has committed.


B     4

      5
          So, he's had some problems in the past with the law;

          that fair to say?
                                                                              is




0     6         A.    Uh-huh.

                      Okay.
                                  I have to agree to that.

                                He has paid for those convictions.           Is
      7         Q.
0     8   that a true indicator of who he is?


0     9

     10
                A.    Not really.        I mean,   just bad choices and -- but

          as far as an individual, he's a good person, you know.

D    11         Q.    Obviously,    this is a -- this is the type of case

     12   that the Judge has the ability to sentence him in a wide
0    13   variety of time in the penitentiary.             But in all

0    14   likelihood, he will go to prison for a period of time.                    Do

     15   you understand that?

0    16         A.    Yes.     Uh-huh.


0    17

     18
                Q.

          parole out.
                      Okay.     But obviously 1 there's an ability to

                             At that point, do you think if he's given

0    19

     20
          that opportunity to come back out, he'd be okay in

          society?
0    21         A.    Well, we've been visiting with him at the jail;

0    22   and he told us the other day,            "I think it's   ~ime   for a

     23   change."

0    24         Q.    Okay.     I know it's late in life, obviously,          for


0    25   him; but I guess folks can change at any time?

                                    DENISE C.PHILLIPS, CSR

o·                                  OFFICIAL COURT REPORTER
                                     272ND DISTRICT COURT



0
fl
,)
                                                                                       41


        1          A.     Correct.
D---
_J
        2                        MR. GRAY:    I'll pass the witness.
_o      3                        THE COURT:     How old is he?

        4                        MR. GRAY:    He's 45.
0\      5                        THE WITNESS:     Forty-five.        Uh-huh.

0       6                        THE COURT:     Okay.

                                       CROSS-EXAMINATION
                                                         Go ahead, sir.

        7
8       8   BY MR.      WARD:


0       9

       10
                   Q.     Mr. Greer, I just have a few questions for you.

            You said David's your first son?

0      11          A.     Yes.

       12          Q.     And you love him?
0      13          A.     Oh, yes.

D      14

            world?
                   Q.     Love him more than probably anything in the

       15
0      16          A.     Well, all my family, yeah.         I don't love him any


0      17

       18
            more than I love my other son, you know.

                   Q.     But you don't want to see anything bad happen to

0      19   him?

       20          A.     Oh, no.    I don't think anyone       -~    if anyone ever
0      21   wants to see something bad with their children, there's

0      22   something wrong with them.

       23          Q.     And you've been there for him his whole life?

0      24          A.     Consistently.


0      25          Q.     And you provided him advice about the things that

                                       DENISE C.PHILLIPS, CSR

0'                                     OFFICIAL COURT REPORTER
                                        272ND DISTRICT COURT



0
n                                                                        42



0    1   he's been doing wrong in his life?

     2       A.     Oh,    ye~.


0    3       Q.     And you know all the bad things that David has


0    4

     5
         done throughout his life?

             A.     Yes.     Uh-huh.

0    6       Q.     And you know that in order to stop doing the

     7   things that he's doing, he's going to have to change his
0    8   ways?


0    9

    10
             A.

             Q.
                    Yes,    I sure do.    I mean, yeah.

                    And that he's had multiple opportunities.       In

0   11   fact,    this will be his fourth felony conviction; and he


0   12

    13
         still hasn't changed his ways.

             A.     Is that a question you're making to me?

D   14

    15
             Q.

             A.
                    Yeah.

                    I mean, did you ask me a question?
0   16       Q.     Did you know this is going to be his fourth


0   17

    18
         felony conviction?

             A.     I didn't know which number it would be.

D   19       Q.     But you know he's had multiple felony

    20   convictions?
0   21       A.     Oh, yes,      I knew he had two different numbers.

0   22       Q.     Did you know his last conviction was for 40

    23   years?

0   24       A.     Yes.    Yes.


0   25       Q.     And you don't think that that would be enough --

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
0                                   272ND DISTRICT COURT


0
l
~·
                                                                                  43



l
:~
           1   enough motivation for him to change his wa~s back in 1997?

           2 A. I can't say yes or no.         I mean, you know, because
lJ             he paroled out in '05; and, I mean,            I know what y'all have
           3


}          4

           5
               shown here; but yes, he's done good,

                      Q.
                                                              too, you know.

                           Did you talk to him about changing his ways after

1          6   he paroled out?

           7          A.   Oh, yes.       Uh-huh.
1          8          Q.   Did you know that he was arrested in 2007 for

           9   carrying a gun and having suspected drugs on him?
J
          10          A.   That drug part is brand-new to me, but I knew

}         11   about the gun thing.             It was -- it was thrown out, is all

          12   I know.     He was never prosecuted for it.
 ]
          13          Q. · Do you know that between the time that he went to
 ~
          14   ja~l    for 40. years in Grimes County in his first couple of
 J
          15   felonies, he had another unlawful possession of a weapon?

 ~        16   Did you know that?

          17 A. No,    I don't know that one.
 J
          18          Q.   Okay.        Do you know he was in jail in Burleson

 J        19   County

 1        20          A.   Yes.
     J
          21          Q.   -- in 2010?

          22          A.   Yes, which I think was reduced to a misdemeanor.
     J
          23   I don't know.        I   mea~,   that's what I understood.   I don't
     ~
     ~    24   know.

          25          Q.   David has children; is that correct?
     l.                                     DENISE C.PHILLIPS, CSR
                                            OFFICIAL COURT REPORTER
     J                                       272ND DISTRICT COURT
                                                                       44



    A.      Yes, three.

    Q.      All boys or boys and girl?

    A.      One girl and two boys.

    Q.      One girl and two boys.      Okay.     What kind of

effect has his life had on his children?

    A.      Not a positive one, but yet all three of them

still love him.

    Q.      Okay.     What do you mean by not a positive effect?

    A.      I mean, they see what's going on; and they want

to not do the same things, put it that way.

    Q.      Isn't it true that they've been in and out of

trouble as well?

    A.      No, one has.

    Q.      Okay.

    A.      And he was a minor at that time, and he's doing

good now.

    Q.      Okay.

    A.      The other two, the daughter has a -- his first

grandchild, our first great grandbaby.

                    MR. WARD:   Nothing further, Your .Honor.

                         REDIRECT EXAMINATION

BY MR. GRAY:

    Q.      Mr. Greer, you've -- you've worked very close

with my law firm; is that right,        ov~r    the last,   I guess,

nine months?

                          DENISE C.PHILLIPS, CSR
                          OFFICIAL COURT REPORTER
                           272ND DISTRICT COURT
lJ                                                                            45


)
 \       1       A.    Several months.
!····
         2       Q.    Several months.        And you've assisted in any

         3   possible way that you can in his defense, and you've

         4   always cooperated with us and everything, didn't you?

         5       A.    Yes.     Uh-huh.

         6                     MR. GRAY:     Pass the witness.

         7                     MR. WARD:     Nothing further, Judge.

         8                     THE COURT:     You can step down, sir.

         9                     Call your next.

        10                     MR. GRAY:     We would call Ms. Greer, his mom,

        11   Judge.

        12                     (Witness sworn.)

        13                     THE COURT:     All right.

        14                                ANNETTE GREER,

        15   having been first duly sworn, testified as follows:

        16                            DIRECT EXAMINATION

        17   BY MR. GRAY:

        18       Q.    Can you state your name for the record?

        19       A.    Annette Greer.

        20       Q.    Annette, I apologize.        I know you corrected me

        21   yesterday.     I think I left you some messages and called

        22   you Lynette.      So, I apologize for that.

        23                     How are you related to David?

        24      . A.   His mother .

        25       Q.    Okay.    And we've already heard from his father
                                      DENISE C.·PHILLIPS, CSR
                                      OFFICIAL COURT REPORTER
                                       272ND DISTRICT COURT
                                                                             46



     1   that he has another sibling, a brother; is that right?

     2         A.    Uh-huh.

     3         Q.    Okay.     And I know his dad had mentioned his

     4   children.     What are their -- two boys and one girl; is

     5   that right?

     6         A.    Uh-huh.     Danielle is 23.

     7         Q.    Okay.     What are their ages?

     8         A.    She's 24 and has the grandbaby.

     9         Q.    Okay.

    10         A.    And David Wayne is 20, fixing to be 21.         And

    11   Damian, his youngest,          is fixing to be this month 16.

1   12         Q.    Okay.     And his daughter just recently had a
t   13   grand -- a child?

    14         A.    Uh-huh.     He's two.

    15         Q.    He's two.        Okay.   And has David had an

    16   opportunity to see the child?

    17         .A.   Oh, yeah, they're close .

    18         Q.    Okay.

    19         A.    That's what possessed him to straighten his life

    20   up.

    21         Q.    Okay.     Now,    I guess that would be -- that would

    22   be his only grandchild; is that right?

    23         A.    Uh-huh.

    24         Q.    Is it a boy or girl?

    25         A.    A little boy.

                                      DENISE C.PHILLIPS, CSR
                                      OFFICIAL COURT REPORTER
                                       272ND DISTRICT COURT
                                                                         47



t.
1
      1          Q.   A boy.

      2                       Okay.   We've heard some about his growing up

      3   as far as his school life and talked a little bit about

      4   his children.

      5                       Would you agree with your husband/ his

      6   father,     that, at some point, he started getting in trouble

      7   with the law?
t
)
      8          A.   Yeah.

      9          Q.   Okay.     And I understand that that's probably

     10   something you're not horribly proud of; is that fair to

     11   say?

'I   12          A.   That's right.
J
     13          Q.   And-David is 45; is that right?

     14          A.   Uh-huh.     Yes.

     15          Q.    Is his birthday in December?

     16          A.   Yes.

     17          Q.   He has been in jail here in Brazos County for a

     18   period of time; is that right?

     19      . A.     Uh-huh.

     20          Q.   And that's,      I guess, one'of the reasons why

     21   you-all have worked so well with our office is because

     22   he's been in jail; but you guys have been out and able to

     23   work with us; is that right?

     24          A.   Uh-huh.

     25          Q.   Are you aware of any kind of health problems that

                                      DENISE C.PHILLIPS, CSR
                                      OFFICIAL COURT REPORTER
                                       272ND DISTRICT COURT
0                                                                                 48


[~(           1   he has at all?
    ~   ·.
~~

                      A.      Oh, yeah.

n
              2

              3       Q.      And what would that be?

              4       A.      He's a bad diabetic.     He has to have insulin
0             5   every day.     His legs, they're going numb due to a back

0   '
              6   injury and just his overall health.

              7       Q.      Okay.     As to the diabetes, has he had that all
D
-             8   his life?


D             9

             10
                      A.

                      Q.
                              No, he's had that, like, five years.

                              About five years?

u            11       A.      Uh-huh.

             12       Q.      And does he have to -- so, he has to take insulin
0            13   shots?

u            14

             15
                      A.

                      Q.
                              Yes, every day.

                              Okay.     Has there been any problems or any issues

D            16   while he's in jail as far as his diabetes?


D            17

             18
                      A.      Oh, yeah.     They don't -- you know, when you

                  have -- when you're a diabetic, you need to be on a

0            19   special diet; and all they gave him is starches, which

             20   makes his blood sugar go sky high.
0            21       Q.      Spikes, right?


0            22

             23
                      A.

                      Q.
                              Right.

                              Okay.     I know as to his -- his legs, and we

0            24   haven't had him necessarily walk a lot in this trial or

             25   anything like that, but they did seize a couple of canes
0                                           DENISE C.PHILLIPS, CSR
                                            OFFICIAL COURT REPORTER
0                                            272ND DISTRICT COURT


(}
                                                                             49



        1   in the evidence that came out in the jury trial in the
1--.

        2   listing.     Does he use a cane?

l       3         A.    Yes, he uses a cane all the time.

        4         Q.    Is that due to his legs?
l       5         A.    Uh-huh.     Because his knee just goes out, and he

        6   just hits the ground.

        7         Q.    As I explained to -- and you were here when I was

        8   speaking to his dad,       the Judge has a pretty significant

        9   range of punishment in the case, depending on what occurs.

       10   If no enhancements are found true,       this is actually a

       11   third-degree felony;       so, the punishment range would be two

       12   to ten.     If one enhancement is true,    it's two to twenty;

       13   and if two enhancements are true,       there's a possibility

       14   he'd be looking at a minimum of 25 all the way to life.

       15   So,   there's everywhere from two technically all the way up
\
u      16   to life.     So,    there's a pretty significant range of

       17   punishment.        But he will have to do some time in prison

       18   for sure.     We know that.

       19                       You know, what are your concerns as to any

       20   kind of a significant or a long sentence?

       21 A. I'm afraid he'll die in prison.

       22         Q.    Would that be to       I guess he's not exactly a

       23   spring chicken; is that fair to say?

       24         A.    (Nods head.)

       25         Q.    And also,    some of his health concerns?

                                     DENISE C.PHILLIPS, CSR
~;                                   OFFICIAL COURT REPORTER
I.
j                                     272ND DISTRICT COURT


}
                                                                           50



      1          A.   (Nods head.)

      2                      MR. GRAY:   I'll pass the witness.

      3                              CROSS-EXAMINATION

      4   BY MR. WARD:

      5          Q.   Ma'am,   I   just have a couple questions for you.

l     6                      Your husband said that David is your first

      7   son?
}    .8          A.   Yes.

      9          Q.   And I'm an only son myself; so,     I know that you

     10   probably love him more than just about anything, right?

     11 A. I love them all.

     12          Q.   You want to see him do well.

     13          A.   Yes.

     14          Q.   And you don't want to see him get in trouble?

     15          A.   (Shakes head. )

     16          Q.   You've always been there for him?

     17 A. We practically raised his kids.      We have two of

     18   them now.

     19          Q.   You tried to help him change?

     20          A.   Yep.

     21          Q.   And tried to help him change when he got out of
,
'I   22   prison the first time; is that right?
(
     23          A.   We always help him.

     24          Q.   You tried to help him when he got out of prison

     25   the second time; is that right?

                                    DENISE C.PHILLIPS, CSR
                                    OFFICIAL COURT REPORTER
                                     272ND DISTRICT COURT
                                                                           51



     1       A.    Yep.

     2       Q.    And you probably really tried to help him when he

     3   got out of the prison this last time; is that true?

     4       A.    Yes.

     5                     THE COURT:     What's the other son's name?

     6                     THE WITNESS:     Will.

     7                     THE COURT:     Will?

     8                     THE WITNESS:     Uh-huh.   David and WilL

     9                     THE COURT:     Okay.

    10                     THE WITNESS:     My son's name is Dave Greer,

    11   not David.   His name is Dave.

    12       Q.   (By Mr. Ward}     Do you remember when Dave was in

    13   prison in 1995?

    14       A.    Yes.

    15       Q.    It seems like a long time ago, doesn't it?

    16       A.    Yes.

    17       Q.    Was he still a young man then?

    18       A.    Yes.

    19       Q.    Did he try to change his ways when he got out?

    20       A.    He always tries to change his ways.

    21       Q.    Do you remember when he went back to prison in

    22   1987?

    23       A.    Yeah.

    24       Q.    And do you remember when he got out, did he try

    25   to change his ways then?

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
                                   272ND DISTRICT COURT


}
                                                                          52


      1       A.      Yes, pretty much.

      2       Q.      And when he went to prison again in 1997, when he

0     3   got out, did he tell you that he was going to try to

          change his ways then?
0     4

      5                      You have to answer yes or no for the court

D·    6   reporter.

      7       A.      Yes.
0     8                      MR. WARD:      Nothing further,   Judge.


D     9                           REDIRECT EXAMINATION

     10   BY MR. GRAY:

0    11       Q.      We've heard a lot of the bad acts that he's done,

     12   the prison sentences; and the Prosecution is continuing to
0    13   reference those.        I mean,    there's a good side to --

0    14       A.      Oh, yeah.

     15       Q.      -- Dave, though,       isn't there?
D    16       A.      Uh-huh.


D    17

     18
              Q.

          others?
                      Has he -- have you seen him be generous to



     19       A.      Oh, yeah.

     20       Q.      What would be an example of that?
D    21       A.      Well, you could be broken down on the side of the

0    22   road, and Dave's going to be the first one to stop and

     23   help you.     He'll help anybody.
0    24       Q.      In fact,    there was a witness we had planned to


0    25   call, human services,' Charmaine; and she was not able to

                                   DENISE C.PHILLIPS, CSR
                                   OFFICIAL COURT REPORTER
0                                   272ND DISTRICT COURT


0
}                                                                                53




1-    1

      2
          get off of work; but do you have any specific knowledge as

          to how he might have helped her?
l
J     3         A.    Yeah, he was --

      4                       MR. WARD:     Objection,     Judge,    hearsay.

      5                       MR. GRAY:     Not if she has direct knowledge.

      6                       THE COURT:     I'm going to go ahead and hear

      7   it.

      8                       Go ahead,    sir.

      9         A.    Her car air-conditioner had gone out,              and she was

     10   talking to him,       and he got her the part and took it to her

     11   that afternoon,       and she appreciated it.

~    12         Q.   (By Mr. Gray)      Did he charge her anything for that?
j
     13         A.    No,   he did not.

1
j
     14         Q.    Okay.     You've seen him interact with his -- I

     15   guess not only his kids, but even more importantly, his

J    16   grandson;    is that right?

     17 A. Oh, yeah.

     18         Q.    Okay.     And

     19         A.    He takes .his kids fishing.

     20                       MR. GRAY:     Pass the witness.

     21                       MR. WARD:    Nothing further,         Judge.

     22                       THE COURT:     You can step down, ma'am.

     23                       Call your next.

     24                       MR. GRAY:    Judge, we would rest.

     25                       MR. CALVERT:        Close.

                                      DENISE C.PHILLIPS, CSR
1                                     OFFICIAL COURT REPORTER
d                                      272ND DISTRICT COURT


l
J
n                                                                          54



D     1                   THE COURT:    Final arguments.

      2                  CLOSING ARGUMENT BY MR.     CALVERT

D     3                  MR. CALVERT:    Judge,    I can stand here all

      4   day and try; but I would never, ever be able to sum this
0     5   case up any better than the Defendant did when he told

o-    6   that jailer,   "I don't follow the rules.      I'm not going to

      7   start now."    And he has spent literally a lifetime showing
0     8   us and showing you that.


D     9

     10
                          You know, it is not enough that'sometimes

                                                       It's not enough
          he's capable of being nice to people.

0    11   that sometimes he takes care of his children.        Those are

     12   things that all of us are supposed to do and expected to
D    13   do every day of our lives, anyway.        And yet with him, time

D    14   and time and time and time again here we are with his

     15   stated philosophy,    "I don't follow the rules.     I'm not
0    16   going to start now."


0    17

     18
                          I mean, he's been to prison three separate

          times for four separate felonies.        He's breaking into

D    19   people's houses.     He's stealing.     He's carrying guns.

     20   He's involved with drugs.     This is somebody who, you know,
0    21   in 1997, a jury in Grimes County made it very, very clear

D    22   that they want our community and communities to be done

     23   ,with this individual.

0    24                  They gave him a 40-year pop, so that law

     25   enforcement and people in the community would no longer
D                                DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
o·                                272ND DISTRICT COURT


0.
                                                                         55
'I

l     1.

      2
           have to deal with him because he's not going to stop

           committing crimes.

J     3                   And he got the benefit of parole.    And, you

      4    know, Counsel asked his dad in this case if he gets the
J
      5    benefit of parole, will he change his way -- well, he was

1     6    on parole.   He's on parole until 2037 from the last time

n     7    that he went to prison.     And since he's been out on
~     8    parole,_he's been arrested,    I believe, at least three

~
j
      9    times:   He's been convicted of now multiple offenses since

     10    he's been on parole.

~    11                   He got arrested for a felony in 2010 in

     12    Burleson County, and they pled it down to a misdemeanor
~    13    that he got the max on.     They could have revoked him right

     14    then and sent him back to TDC, and they didn't.     He got
J
     15    another benefit; and yet, here we are again.
~    16                  The Defendant has communicated to you, both


~
     17    through his lifestyle, his choices, his actions and

     18    literally his words.     He is not going to stop.

~    19                  And so, Judge,    I'm asking you for so years

     20    because he got 40 on his last one.     He's on parole for the
J
     21    next 25 years anyway, so let's do another 25 on top of

     22    that.

     23                   I agree, it's sad; and it's not easy to

     24    stand here and ask for this and say this; but I agree with

     25    his mother that he's probably going to die in prison.      But

                                  DENISE C.PHILLIPS, CSR
                                  OFFICIAL COURT REPORTER
                                   272ND DISTRICT COURT
                                                                         56
]

~·    1   he has put himself in that position and no one else.

      2                 There is not a soul in this world that needs

1     3   to feel bad or guilty about what happens to this

      4   individual because he has made his bed, and it's time for

      5   him to lie in it.

      6                 And so, Judge, I'm asking you on behalf of

      7   these individuals right here sitting behind me that they

      8   do not have to deal with this person in the community

      9   anymore.

     10                 THE COURT:     Mr. Gray?

     11                  CLOSING ARGUMENT BY MR. GRAY

     12                 MR. GRAY:     Judge, normally this offense

     13   would be a third-degree felony.     It would be two to ten

     14   years in prison.    The maximum would be ten years.    Because

     15   he's had some prior convictions and some prior run-ins

     16   with the law, he's enhanced.

     17                 If you find those allegations as true, as to

     18   both enhancement paragraphs, he's looking at 25 to life.

     19   If you find one of the enhancement paragraphs, he remains

     20   at a second degree, it's two to twenty.

     21                 But, Judge, what concerns me in these types

     22   of hearings, especially on the punishment, we have

     23   judgment after judgment after judgment that we lose focus

     24   of the offense itself.     Yes, he violated the law.   We may

     25   not agree with the jury's decision.      We may not be happy

                               DENISE C.PHILLIPS, CSR
                               OFFICIAL COURT REPORTER
                                272ND DISTRICT COURT
0                                                                         57



0    1

     2
         with it, but we respect it.

                          But what occurred?     There was a   .22 pistol,

D    3   lowest possible caliber, smallest possible bullets, in a

     4   co~t    behind the seat in a vehicle that he was driving.
8    5   There's no indications that he led the police officers on

D    6

     7
         any kind of a high speed chase.

         attempt to get the gun.
                                                He did not in any way


0    8                    It was found in the coat.     He didn't try to


0   .9

    10
         shoot at the officers, didn't try to resist the officers .

         There's no evidence from the State of Texas that this is a

0   11   violent man.

    12                    Primarily, everything revolving -- whether
0   13   it's a gun offense or it's a theft       offen~e,   we know where

0   14   it's all tying.     It's all tying to this methamphetamine.

    15   If youlre in that world of methamphetamines, you're going
0   16   to carry a gun.     It's not good, but that's the life they


0   17

    18
         live.    But there's no indication that he ever harmed a

         person or attempted to harm a person in any way.

D   19                   You know, if it was you or I or even the

    20   prosecutors or really anybody in this entire courtroom, if
0   21   we were in that vehicle and that pistol was behind us,

0   22   it's not even against the law.        But because he's been to

    23   prison, he is under a different set of rules.         And that

0   24   pistol should not have been there.

    25
0                        Judge, as to what they've proven up as to

                               DENISE C.PHILLIPS, CSR
                               OFFICIAL COURT REPORTER
0                               272ND DISTRICT COURT


0
0                                                                      58



0    1

     2
         evidence in their punishment side of the case, again, we

         do believe there are some issues with those judgments.        We

D    3   would ask that you find those not true and restrict your


D    4

     5
         range of punishment to the two to ten.

                         However, we respect your decision, whatever

0    6   that may be.    If you do decide to enhance him to the 25 to

     7   life, we would obviously ask for something on the low end
D    8   of the 25.


D    9

    10
                         Judge,    25 years in prison for a 45-year-old

         that's a diabetic and that has problems is a long time.

0   11   These other sentences, Judge, yes, they are relevant as to

    12   punishment; but he has paid his debt to society for these.
0   13   I mean, these aren't just judgments that were never

0   14   punished.    He went to prison.     He has paid his debt tb

    15   society for those.       So, it's not as if he was never
0   16   punished for those offenses.


0   17

    18
                         Each and every day he does in prison, Judge,

         is going to be hard time due to his age and due to his

D   19   physical problems.

    20
0   21
                        Again,     if you decide to find those

         enhancement paragraphs true, Judge, we would ask that you

0   22   restrict that punishment to 25 years.

    23                             RULING OF COURT
D   24                  THE COURT:      All right.   Stand up, Mr. Greer.


0   25                   (Defendant complied.)

                                  DENISE C.PHILLIPS, CSR

0                                 OFFICIAL COURT REPORTER
                                   272ND DISTRICT COURT


0
n                                                                       59



0    1

     2
                         THE COURT:     The Court finds both

         enhancement counts to be true and assesses your punishment

0    3   at 30 years in the Institutional Division of the Texas

     4   Department of Criminal Justice.        You are hereby sentenced
0    5   to 30 years.

0    6                   MR. GRAY:    Thank you, Your Honor.

     7                   THE COURT:    Mr. Greer, you have a right to
0    8   appeal your case.    If you can't afford counsel, I'll


0    9

    10
         appoint one for you.

                         MR. GRAY:    Judge, he's sort of referenced

0   11   that already.    He would like appointed appellate counsel.

    12   I would not want to be that appointed appellate counsel.
0   13   I'd ask that you just appoint somebody off the list.

0   14                   THE COURT:    Okay.    All right.   Are you

    15   hired?
0   16                   MR. GRAY:    No, Judge.


0   17

    18
                         THE COURT:

                         MR. GRAY:
                                       You were appointed?

                                      He's indigent.

D   19                   THE COURT:    We'll go ahead and appoint him a

    20   lawyer on appeal.
0   21                   MR. GRAY:    Okay.    Judge, I appreciate that.


0   22

    23
                         COURT COORDINATOR:

         is Mary Hennessy.
                                                 The next one on the list



0   24                   THE COURT:    Stay in touch with your lawyer,


0   25   Mr. Greer, because if you lose at the first level of

                                DENISE C.PHILLIPS, CSR
                                OFFICIAL COURT REPORTER
0                                272ND DISTRICT COURT


D
                                                                    60
[I
D     1

      2
          appeal, you can appeal it to the next level; but if you

          don't know that you lost, you might miss the 30-day
[l    3   deadline to appeal to the next level.

      4                 THE DEFENDANT:   All right.
0     5                 (Proceedings concluded.)

0     6

      7
D     8


0     9

     10

0    11

     12
0    13

0    14

     15
0    16


0    17

     18

D    19

     20
0    21

0    22

     23

0    24


0    25

                              DENISE C.PHILLIPS, CSR
                              OFFICIAL COURT REPORTER
0                              272ND DISTRICT COURT



D
r?




     0      1
                                                                   State v. David Duane Greer 11115/12 Vol 5
                                                  23 (12) 4/22 27/23 28/4 28/7                         979-822-4759 fl] 2/12                  22/25 22/25 23/J 25/13 26/2 26/6
           1 - - - - - - - - - - - - 1 28/11 28117 28!19 28/23 28/25                                   A                                      2611 o 26112 26/24 2916 2918 2918

     0-·     '05 [1) 43/3
             '97 f11 31112
                                                    29/1 29/20 46/6                                   1 . . : . . : : - - - - - - - - - - - l 32/7 35/4 35/7 35/11 35/14 49/25
                                                  24 [8) 4/23 14/9 14/21 36/2 36/3 ability [2) 40/12 40/17
           ~....1..!..~~'-----------1 36/7 36/8 46/8                                                   able [6] 20/13 27/1 28/10 47/22
                                                                                                                                             always [5) 39/20 45/4 50/16 50/23
                                                                                                                                              51/20
           1-------------124007265 (1] 2110                                                              52/25 54/4                          Annette [4] 4/9 45/14 45/19 45/20

     D      -E-R Ill 12/20                        24036308 [I) 2/4
           1-=-~..!.J.....:.=~-------124077302 [I] 2/5
           1 - - - - - - - - - - - - - - t 2 5 (10) 4/13 4/19 49/14 55/21
             .22 (1) 57/2                           55/21 56/18 58/6 58/8 58/9 58/22 50/10 56/3
                                                                                                       about [17) 5/7 14/19 23/7 23110 another [8) 24/7 25/14 25/18
                                                                                                        23/14 24/12 31111 37/20 39/4          37118 43/15 46/1 55/15 55!21
                                                                                                        41/25 43/5 43/11 47/2 47/3 48/10 answer [I) 52/5
                                                                                                                                             Antonio [2) 13/2 13/19
             .380 (2) I 0/5 10/5                   26 [2) 4/13 4/19                                    above [3) 1/15 61/5 61/7              any [40) 8/9 8/18 9/6 10/7 I 0/19
     0     "".9~J..::r1.l.--"'l.9/'-'-1~9--------i26th [3) 1/23 2/6 61/18
            /
           1 - - - - - - - - - - - 1 2 7 2 (1) 1/3
                                                  27 (3) 4/14 4/19 13/2
                                                                                                       above-styled [1) 61/7
                                                                                                       above-titled [1) 1/15
                                                                                                       act (2) 33/16 34/10
                                                                                                                                              10/20 10/25 10/25 11/9 12/1 12/2
                                                                                                                                              15/13 15/23 15124 17123 25/1
                                                                                                                                              33/15 33/15 33117 33/19 36/13
           l!-'/s!..JI~i11~61~11~5--------1272nd [4) 1/8 1122 6114 61/17                               actions [1) 55/17                      36/14 36/14 36115 36/25 37/15

     D       1
             I0-13-00049-CR [I] 1/4
                                                   28 (2) 4/21 4/22
           1 - - - - - - - - - - - - - 1 2 8 5 [I) 24/8
                                                   29 ri1 4/22
                                                                                                       activity (1) 7/9
                                                                                                       acts (4) 32/11 33/19 33/22 52/11
                                                                                                       actual (2] 13/25 15117
                                                                                                                                              39/13 40/25 41/16 45/2 47/25
                                                                                                                                              48/15 48/15 49119 5311 54/5 57/6
                                                                                                                                              57/6 57/18 61110
             103 [I] 2/11                                                                              actually (8] 8117 10/19 1211 23/25 anybody (2] 52/23 57/20
                                                   3 - - - - - - - - - - - - - - 1 2 4 / 5 27/15 38/17 49/10
     0       12 [1) 4113
             12/31113 (1] 61/20
             13 (1] 61/20
                                                1
                                                  30 (6] 4/20 4/20 4/21 4/21 59/3
                                                     59/5
                                                                                                       addition [2) 2114 33/16
                                                                                                                                             anymore (1) 56/9
                                                                                                                                             anyone [3) 8/12 41120 41/20
                                                                                                       additional (5) 15/25 20/23 22/24 anything [12] 9/7 10/8 1111 11/7
             IS (5) 3/2 4/2 4/18 5/2 14119         30-day [I] 60/2                                       28/22 30118                          15/24 32/6 39/8 41114 41/18 48/25

     0       15269 (4] 19/23 22/25 23/10
              25/14
                                                   300 [3) 1/23 2/6 61/18
                                                   310 [I) 2/6
             15341 (8] 17/15 18/3 18/10 19111 3235 [I] 2112
                                                                                                       adjudicated [I] 39/12
                                                                                                       adjudication (I] 31/23
                                                                                                       admit (2] 25/3 34/13
                                                                                                                                              50/10 53/12
                                                                                                                                             anyway (2) 54/13 55/21
                                                                                                                                             apologize [2) 45/20 45/22
               19/20 22/14 22/18 22/24             35 [I) 13/8                                         admitted [21] 4/17 16/25 17/1         appeal [5] 59/8 59/20 60/1 60/1

     0
             15th [I] 1114                         36 [3) 4/14 4/23 4123                                 17/3 21111 22/2 22/3 22/11 25/4      60/3
             16 (3] 39/5 39/5 46/11                37 [I] 4/10                                           25/9 27/10 27/11 27/16 28/25 29/1 Appeals (1) 114
             166 (1] 24/8                          3rd ril 61113                                         29/21 30/21 30/22 35/8 36/7 36/8 appear [2) 17110 20/25
             17 (14) 4118 4/18 15/2 15/5 16/11                                                         advice (1) 41/25                      appears (2) 20/12 33/8
               17/117/3 17/10 17113 17/23 22/11 4                                                      advisement [I] 32/24                  appellate (2) 59/11 59/12

     0        26/4 26/8 31110
             1717585 (1) 26/1
             I8 [8] 4/19 25/18 25/23 26/14
                                                   40 (4] 31117 42/22 43/14 55/20
                                                   40-year [I] 54/24
                                                   404 (3]33117 34/1 34/3
                                                                                                       afford (I] 59/8
                                                                                                       afraid [1] 49/21
                                                                                                       after [3) 43/5 56/23 56/23
                                                                                                                                             applied [I] 38/4
                                                                                                                                             appoint [3] 59/9 59/13 59/19
                                                                                                                                             appointed [3) 59111 59/12 59/17
              26/16 26124 27/11 27/15              408765 [I) 22/21                                     afternoon [I] 53/11                  appointment [I] 10115

     0       19 (13] 4/1919/4 20/1 20/4 20/11 41 [I] 4/10
              20/23 22/15 22/19 25/4 25/8 31/19 4221 (2) 1/24 61/19
              31/22 33/1                           4320 (I] 2/7
                                                                                                       again (5) 52/2 54/14 55/15 58/1
                                                                                                         58/20
                                                                                                                                             appreciate (1] 59/21
                                                                                                                                             appreciated (I] 53/11
                                                                                                       against [4) 8118 25/14 32/2 57/22 approach [I] 14/4
             19-A (18] 4/20 18/5 18/17 18/18 44 (1] 4/11                                               age (1) 58/18                         are (33) 6124 7/7 14/21 16/216/2

     0         18/21 20/120/4 20/22 21/23 21125 45 [3] 4/9 41/4 47113
              22/2 22/3 22/4 22/7 22/9 22/17
              22/24 25/11
                                                   45-year-old [I] 58/9
                                                   4759 Ill 2/12
                                                                                                        ages [I) 46/7
                                                                                                       ago [4) 8/6 14/19 33/6 51115
                                                                                                       agree [5) 40/6 47/5 55/23 55/24
                                                                                                                                              20/3 23114 24/9 27/24 27/25 28117
                                                                                                                                              28/25 29/10 30/3 30/5 30/20 30/21
                                                                                                                                              37/12 45/23 46/4 46/7 47/25 49/10
             19-Aipha [I) 18/6                                                                           56/25                                49/13 49/19 54/11 54/12 54/14

     0       1987 [1) 51122
             1995 [I] 51/13
                                                   5
                                                   50 [2) 4/9 55/19
             I997 (6] 1717 3112 31/7 4311 52/2 500 [I] 13/15
           1-5"-.:4~/2::..!1_ _ _ _ _ _ _ _-152 [I] 4/9
                                                                                                       ahead [10) 5113 5115 5/23 6/11
                                                                                                         12/14 36/1 41/6 53/6 53/8 59/19
                                                                                                       air (1) 53/9
                                                                                                        air-conditioner [1) 53/9
                                                                                                                                              55/15 58/2 58/11 59/4 59/14
                                                                                                                                             area [I] 7/8
                                                                                                                                             aren't (I] 58113
                                                                                                                                             ARGUMENT [2) 5412 56/11
             2                                   1-:;!5~7.1!itl~l3!:!4~/2'---------lall [40) 5/9 5/23 6/7 8/9 8/18
     0     1-------------16
             20 [13) 4113 4/19 4/20 4/20 30/2 1 - - - - - - - - - - - - 1 26/12 32/21 34/4 36/1 39/22 40/13 arraign (I) 5113
              30/9 30/12 30/14 30/16 30/21         6482 (2) 1/22 61/16
                                                                                                                                             arguments (1] 54/1
                                                                                                         10/24 14/25 1511 21119 25/3 25/8 around [3) 35/4 35/5 39/5

                                                                                                        41/16 42/3 43111 44/244/6 45113 arrest [3) 8117 9/2 30/24
              30/22 30/23 46/10                  f.:!6:!!th!..JL'-'!.il~3.:..:..11.!..!12=--------i 47/21 48/1 48/7 48/19 49/3 49114 arrested (4) 7/24 43/8 55/8 55111
     0      200 [I) 7/14
             2007 (4) 7/14 7/19 8/7 43/8
             2010 [3) 29122 43/21 55111
                                                   7                                                    49/15 50/11 54/3 54/12 57/14
                                                1 - - - - - - - - - - - i 57/14 58/24 59114 60/4 6115 61/7 ask (9) 14/9 18/6 36/20 42/15
                                                   77803 [2) 1123 2/7                                  allegation [I) 29113
                                                                                                                                             as (82)

                                                                                                                                              55/24 58/3 58/7 58/21 59/13
            2012 [4) 1114 3/2 4/2 5/2              77803-3235 [I) 2/12                                 allegations [9) 16/1 33/5 34/15       asked (2) 31110 55/4

     0      2013 [1) 61/13
            2037 [1) 55/6
            204 (2] 1123 61/18
             2I [10] 4121 30/3 30/9 30112
                                                 ~7!!.87!.!0::::31...~o1~11....:6"-!l.!..!./1~9-------l 34/16 36114 36/15 39/23 40/2
                                                  8
                                                1 - - - - - - - - - - - - - l a l l e g e d [2) 3211 40/3
                                                   85th (4) 17/15 18/12 23/1 26/7
                                                                                                         56117

                                                                                                       along [I) 28/5
                                                                                                                                             asking [2) 55/19 56/6
                                                                                                                                             assesses [I) 59/2
                                                                                                                                             assign (1) 19/16
                                                                                                                                             assigned [I) 22/21
                                                 1!=8~th:!..'J..::
                                                              ri~l7.:....;11~9----------1Aipha [I) 18/6
     0        30115 30/16 30/21 30/22 31/4
              46/10
            22(11)4/204/21·27/2328/1
                                                   9
                                                1------------lalready[S]l5!1716/1522/11
              28117 28/19 28/24 29/2 29/5 29/9 919 [I] 23/25
                                                                                                       ALPHABETICAL [I) 4/7
                                                                                                        45/25 59/11
                                                                                                                                             assignment [1) 7/3
                                                                                                                                             Assistant [I] 2/6
                                                                                                                                             assisted[!) 45/2
                                                                                                                                             ATF [I) 7116


     0        29/19
            220 (1) 23/24
                                                   979-361-4221 [2) 1124 611I9
                                                   979-361-4320 [1) 2/7
                                                                                                       also [27) 7/15 9/17 13117 15/10
                                                                                                         15/25 17/14 19/22 22/9 22/16
                                                                                                                                             attempt [I) 57/7
                                                                                                                                             attempted [I] 57118




     u                                                                       Den1se C. Phillips, CSR




     [J
0                                                  State v David Duane Greer
                                         BRAZOS (14] 1/7 1/17 12/22
                                                                                   11115/12
                                                                            chase (1] 57/6
                                                                                                Vol• 5
                                                                                                               copy (16] 15/2 16/14 16/21 18/9
                                                                                                                                                2


    A                                     17/16 18/12 19/11 22/25 26/7      chicken [1] 49/23                   19/4 22/7 23/17 24/1 24/2 24/3

0   attention [1] 7/10
    attorney [3] 2/3 2/9 23/2
    Attorney's [1] 12/23
                                          30/25 31/7 47/17 61/2 61/4 61/18 child [2] 46/13 46/16
                                         breaking [1] 54/18
                                         briefly [2] 13/13 16/4
                                                                            childhood [2] 37/22 38/22
                                                                            children (7] 37/15 41/21 43/25
                                                                                                                24/5 24/20 25/20 28/2 28/4 34/8
                                                                                                               correct [21] 6/20 8/23 11/4 11/25
                                                                                                                12/2 12/3 19/2 19/9 21/24 25/11
    Attorneys [1] 2/6                    bring [2] 32/8 32/9                 44/5 46/4 47/4 54/11               25/12 27/2 31/24 32/4 32/5 34/18

0   attribute (1] 39/7
    August [1] 7/19
    authenticated [2] 15/9 20/24
                                         broken (1] 52/21
                                         brother [2] 37/17 46/1
                                         Bryan [11] 1/16 1/17 1/23 2/7
                                                                            choices (2] 40/9 55/17
                                                                            choose [1] 39/15
                                                                                                                35/6 35/13 41/1 43/25 61/5
                                                                                                               corrected [1] 45/20
                                                                            CHRONOLOGICAL [2] 3/l 4/1 correctly [1] 61/9
                                                                            circumstantial [1] 23/5            cost [1] 61/11
    aware Ill 47/25                       2/12 4/12 6/9 6/12 6/18 37/25
                                          61/19 I                           cite [2] 23/24 24/16               could [5] 6/16 38/4 38/7 52121
    B                                    bullets [1] 57/3                   cited [2] 24/8 24/18                55/13
    back [IS] 9/4 9/12 I 0/13 11/24      burglary[6] 17/16 18/14 22/5       classification [2] 13/16 13/18     counsel [8] 15/3 16/6 20/2 55/4
     11/24 23/13 31/9 32/22 32/25         25/10 25/15 31/20                 clear [2] 32/20 54121               59/8 59/11 59/12 61/6
    37122 40/19 43/l 48/5 51/21 55/14    Burleson [31 29/25 43/18 55/12     client [1] 27/1                    counseling [1] 35/15

0   bad (10] 32111 33/19 33/21 40/9
    41/18 41/21 42/3 48/4 52111 56/3
    bag (4] 9/16 9/17 10/21 11123
                                         c
                                         caliber (1] 57/3
                                                                            client's [1] 21/5                  counts [2] 6/3 59/2
                                                                            close (4] 13/8 44/23 46/17 53/25 county (20] 1/7 l/17 12/22 17/7
                                                                            CLOSING (2] 54/2 56/11              17/16 18112 19/11 22125 26/7
    banli [2] 9/16 9/17                  call [9] 6/712/812/9 36/23 37/1    club [1] 11/15                      29/25 30/25 31/7 35/8 43/14 43/19

0   basis [2] 26/14 34/14
    be [45] 1/15 6/2 10/11 12/10
     17/25 20/12 20125 22/10 24/20
                                          45/9 45/10 52/25 53/23
                                         called [2] 19/5 45/21
                                         calls (2] 6/9 7/8
                                                                            coat [2] 57/4 57/8
                                                                            College (1] 13/4
                                                                            come [2] 34/9 40/19
                                                                                                                47/17 54/21 55/12 61/2 61/18
                                                                                                               couple (5] 15/7 32125 43/14 48/25
                                                                                                                50/5
    27/10 31/12 33/8 33/25 35/5 36/20    CALVERT [5] 2/4 12/18 25/7         committed [2] 34/10 40/3           courses [1] 13/18

0   40/19 42/11 42/16 42/18 42/25
     46/10 46/11 46/21 46/22 48/3
     48/18 49/11 49/14 49/22 52/17
     52/20 52/21 52/22 54/4 54/22
                                          27/13 54/2
                                         came [3] l/15 19/1 49/1
                                         can [17] 12/6 17/17 20/6 21/20
                                          23/16 26/19 32/20 34/7 37/10
                                                                            committing [1] 55/2
                                                                            communicated [1] 55/16
                                                                            communities [1] 54/22
                                                                                                               court [23] 1/3 1/4 1/6 l/22 1/22
                                                                                                                5/12 6/17 7115 17/15 24/11 26/6
                                                                                                                26/7 33/9 34/17 35/9 52/5 58/23
                                                                            community [3] 54/22 54/25 56/8 59/1 61/4 6114 61/761117 61117
    56/13 56/13 56/14 56/25 58/6          39/15 40/25 45/3 45/8 45/18 53/22 compare [5] 18/20 21/6 21/8        court's [1] 24/3
D    58/18 59/2 59/12 61/6 61/12
    bearing [1] 18/9
                                          54/3 60/1
                                         can't (4] 2116 21/8 43/2 59/8
                                                                             28/10 30/8
                                                                            compared [1] 22/6
                                                                                                               courtroom [1] 57/20
                                                                                                               CR [1] 114
    because [13] 16/20 23/10 38/9        cane [2] 49/2 49/3                 comparison [4] 13/11 13/16 13/19 CRF [1] l/3


0    38/1843/247/2149/5 55/1'55/20
    56/4 56/14 57/22 59/25
    bed [1] 56/4
    been [37] 6113 711 7/5 9/23 9/24
                                         canes (1] 48/25
                                         capable (1] 54/10
                                         car [3] 9/4 10/14 53/9
                                         card (5] 4/23 10/12 10/19 36/2
                                                                             13/20
                                                                            compartment [1] 9/13
                                                                            completed [1] 37/24
                                                                            complied [1] 58/25
                                                                                                               crime [1] 13/20
                                                                                                               crimes [2) 40/3 55/2
                                                                                                               criminal [3] 33/12 34/17 59/4
                                                                                                               Cross [5] 4/8 8/4 36/10 41/7 50/3
     12/1613/615/3 15/1017/3 20/2         36/3                              computerized [1] l/18              CROSS-EXAMINATION (4] 8/4

0    20/24 2112 21/11 22/6 22/11 24/13
     25/9 3717 39/11 40/21 41/23 42/1
     44/ll 45/15 47/17 47/22 47/22
                                         care [1] 54/11
                                         career [2] 13/9 13/23
                                         carry [1] 57/16
                                                                            concerns [3) 49/19 49/25 56/21
                                                                            concluded (1] 60/5
                                                                            Condition [1] 34/2
                                                                                                                36/10 41/7 50/3
                                                                                                               crystal [3] 7/25 9/19 9/22
                                                                                                               CSI [1] 11/5
     48/15 50/16 54/17 55/7 55/8 55/9    carrying [2] 43/9 54/19            conditioner (1] 53/9               CSR [3] 1/22 61/16 61/16

0    55/10 57/22 57/24
    before [4] 1116 13/3 13/5 27/15
    behalf [1) 56/6
                                         case [21] 9/18 9/19 14/22 16/9
                                          16/17 18/3 19/11 22/13 23/12
                                                                            confinement (2] 35/19 35/22
                                                                            consider [2] 34/5 38/25
                                          23/23 23/25 24/l 24/7 24/17 28/11 Consistently [1] 41/24
                                                                                                               cumulative (1] 29/9
                                                                                                               current Ill 7/3
                                                                                                               D
    behind (3) 5617 57/4 57/21            40/11 49/9 54/5 55/4 58/1 59/8    constantly [1) 17/18

0   being (5] 9122 15/9 15/21 21/3
     54/10
    believe [5] 21/24 37/24 38/18 55/8
     58/2
                                         cases [3] 13/25 24/9 39/12
                                         cause [20) 1/3 1/16 16/1017/15
                                          18/3 18/10 19/11 19/20 19/23
                                          22/14 22/17 22/24 22/25 23/l 0
                                                                            contain [6) 19/19 19/22 25/13
                                                                             28/7 30/6 33/5
                                                                                                               D.A.'s [1) 13/5
                                                                                                               dad [3) 46/3 49/8 55/4
                                                                            contained [11) 17/24 20/17 21/l Damian [1) 46/11
                                                                             22/21 25/23 26/3 32/7 33/15 33/19 Danielle [1] 46/6

0   belong [1) 19/13
    belonged (1] 28/15
    benefit [3) 55/3 55/5 55/15
    Besides [1) 13/16
                                          25/14 25/22 25/25 26/2 26/15 6117 34/11 36/15
                                         Certainly [2] 21/20 23/6

                                          16/14 16/20 18/9 19/4 19/7 20/3
                                                                            containing (1] 19/8
                                         certified (24) 6/24 7/1 13/6 15/2 contains [8] 15/25 20/11 22/5
                                                                             22/16 24/23 25/10 31/20 61/5
                                                                                                               date [2) 10/13 31/11
                                                                                                               daughter [2] 44/18 46112
                                                                                                               Dave [9] 14/22 19/14 22/20 23/1
                                                                                                                26/10 51/10 51/11 51/12 52/15


0
    better [3) 38/4 38/7 54/5             22/7 23/17 24/1 24/2 24/3 24/5    continue [1] 33/14                 Dave's [1) 52/22
    between [1) 43/13                     24/20 25/20 27/24 28/1 28/4 28/18 CONTINUED (2) 25/6 27/12           DAVID [16] 1/8 10/9 16/8 20/15
    beyond [2) 24/14 34/5                 30/3 34/8                         continuing (1) 52/12                27/1 37/12 39/15 4213 43/25 45/23
    birthday [1] 47/15                   certify [3) 61/5 6119 61/11        convenient [1) 24/21                46/10 46/15 47/13 50/6 51/8 51/11
    bit (1) 47/3                         chambers [1) 61/7                  convicted (7) 15/10 16/1 0 16/17 David's [1] 41/10

0   black [2] 9/12 9/16
    blood [1) 48/20
    both (12] 6/2 16/5 20/2 24/21
                                         change [11] 40/23 40/25 42/7
                                          43/1 50/19 50/21 51/19 51120
                                          51/25 52/4 55/5
                                                                             17/14 24/13 25/1 55/9
                                                                            convicting [2] 29/22 33/2
                                                                                                               day [1 OJ l/14 7/17 40/22 48/5
                                                                                                                48/14 54/4 54/13 58/17 60/2 61113
                                                                            conviction [13) 22/13 24/5 24/15 deadline [1) 60/3
     24/24 27/24 28117 30/3 30/6 55/16   changed [1) 42/12                   24/16 24/25 27/16 29/21 30/24     deal (2) 55/1 56/8

0    56/18 59/l
    boy [4] 12/20 46/24 46/25 47/l
    boys (5) 44/2 44/2 44/3 44/4 46/4
    BPD [3) 6/20 6/22 7/3
                                         changing [1] 43/5
                                         charge [1) 53/12
                                         charged [2) 29/12 29/16
                                                                             31/4 31/13 42/11 42/17 42/22      debt [2) 58/12 58/14
                                                                            convictions [4) 31/20 40/7 42/20 deceased [l) 13/21
                                                                             56115                             December [1) 47/15
                                         charges (1) 32/18                  convoluted [1) 21/19               decide [2] 58/6 58/20

0   brand(1]43/10
    brand-new [1] 43/10
                                         CHARLES [1] 2/4
                                         Charmaine [1) 52/25
                                                                            cooperated [2] 8/20 45/4           decision [2) 56/25 58/5.
                                                                            copies [4) 20/3 27/24 28/18 30/3 defendant [33) 219 5/13 7/11 7/11


                                                                            ..
                                                              Dentse C. Phillips, CSR




D
n    D
                                                State v David Duane Greer
                                         48/12 49/2 58117
                                                                                   11115112
                                                                             exceeding [1] 8112
                                                                                               Vol 5
                                                                                                                  fixing [2] 46/10 46/11
                                                                                                                  flip [4] 17/9 18/16 32/22 32/25
                                                                                                                                                   3


                                        doesn't [I] 51/15                    exclusive [1] 23/21
     defendant. .. [29] 7/13 14/20      doing [7] 13/20 23/21 23/22 42/1     excused [4] 12/11 12/12 36/20        flipping [2] 31/21 31/25
      14/2216/5 16/9 16/15 17/14 18/22 42/6 42/7 44/15                        36/21                               Flowers [3] 23/24 23/24 24117
      22/6 22/8 22/12 22/15 23/l 24/13 don't [20] 16/6 21/5 21/9 21/12       excuses [1] 39/13                    focus [1] 56/23
      24/16 25114 27/19 28/11 28/15      21113 34/7 36/13 38119 41116        exhibit [51] 4/15 4117 14/9 14/21    folks [1] 40/25

0     29/22 30/9 30/13 31/22 32/2 33/2 41118 41/20 42/25 43/17 43/23
      35/7 54/5 55/16 58/25              43/23 48117 50/14 54/6 54115 60/2
     defendant's [S] 3/16 14/13 14/16 done [71 12/24 38/4 38/7 42/4
                                                                              15/2 15/5 16/6 16/11 17/1 17/3
                                                                              17/10 17113 18/5 18/17 18/18
                                                                              18/21 19/4 20/11 21/23 22/3 22/10
                                                                                                                  follow [3] 21/18 54/6 54/15
                                                                                                                  following [1] 1114
                                                                                                                  follows [4] 6/13 12/16 37/7 45/15
      24/4 24/25                         43/4 52/11 54/22                     22115 22/23 25/4 25/8 25/17 25/23   force [1] 8/18


0    defense [7] 5/1 0 15/3 20/2 21124 doubt [2] 24/14 34/5                   26/4 26/7 26/8 26/14 26/16 26/24    foregoing [1] 61/5
      21/25 23/2 45/3                   down [6] 12/6 29/14 45/8 52/21        2717 27/11 27/15 28/1 28/4 28/7     Forty [1] 4115
     deferred [2] 3 1/22 33/3            53/22 55/12                          28/11 28/23 29/1 29/20 3114 31/9    Forty-five [1] 41/5
     degree [3] 49/11 56113 56/20       driver's [1] 24/4                     31/19 31/21 3311 36/2 36/3 36/8     found [14] 7/25 10/7 10/9 10/25
     Denise [4] 1122 61/4 61115 61/16 driving [5] 7/22 8/8 8/11 3115         exhibits [10] 4/16 20/1 20/4 27/23    22/10 26/3 28115 30112 33/9 34/17

0    Department [3] 13/4 13/20 59/4
     depending (I] 49/9
     describe [1] 13/13
                                         57/4
                                        drug (2] 9/20 43/10
                                        drugs [2] 43/9 54/20
                                                                              28/17 28/19 30/2 30/16 30/22 61/9
                                                                             exist (2] 32/12 32/12
                                                                             existence [1] 24/24
                                                                                                                   35115 39/9 49/10 57/8
                                                                                                                  four [3] 12/25 31/17 54/18
                                                                                                                  fourth [2] 42/11 42/16
     DESCRIPTION [1] 4117               DUANE [1] 1/8                        exists [1] 24/15                     front [1] 16/7

0    detection [1] 13/11
     diabetes [2] 48/7 48/16
     diabetic [3] 48/4 48/18 58/10
                                        due [4] 48/5 49/4 58/18 58/18
                                        duly [4] 6/13 12/16 3717 45/15
                                        during [2] 7/25 39/23
                                                                             expected [1] 54/12
                                                                             expert [1] 20/18
                                                                             expiration [2] 15/21 61/20
                                                                                                                  fully [1] 8/20
                                                                                                                  furnished [1] 33/24
                                                                                                                  further (10] 12/5 21125 22/1
     did [51] 8/18 8/25 9/2 10/19 10/21 duties [1] 7/7                       expired [3] 7/21 8/10 15/11           36/19 44/20 45/7 52/8 53/21 61/9

0     11/1011/1311/1311/1911/23
      13/1 14/17 14/18 15/12 17/25 18/2
      18/20 18123 18/24 28/13 28/14
                                        DWll1l 24/1
                                        E
      30/8 30/10 30/11 33/11 34/16 35/7 Each [1] 58/17
                                                                             explain [1] 21/21
                                                                             explained -Ill 49/7
                                                                             F
                                                                                                                  G
                                                                                                                   61/11


                                                                                                               gave (2] 48/19 54/24

0     35/11 37/22 37/22 38/1 38/2 38/10 EARL [2] 2/10 21125
      38/11 38/13 38/14 38/22 42/15     earlier [1] 25/9
      42/16 42122 43/5 43/8 43/16 48/25 East [3] 1/23 2/6 61/18
      51/19 51/24 52/3 53112 53/13 54/5 easy [1] 55/23
                                                                             fact [4] 15/10 38/10 42/11 52/24 GED [1] 38/12
                                                                             fac~s [2] 15/15 36/15
                                                                             failed [2] 35/14 35/15
                                                                             fair [4] 9/8 40/5 47/10 49/23
                                                                                                               generous [1] 52/17
                                                                                                               get (10] 9/6 11/23 12/1 16/19
                                                                                                                23/15 23117 37/22 50/14 53/1 5717
      57/6                              effect [2] 44/5 44/8                 fairly [1] 38/2                   gets [3] 22/15·23/7 55/4

0    didn't[ll] 8/15 111912/1 23/25 eight [1] 13/19
      24/1 38/18 42/18 45/4 55/14 57/8 element [1] 15/22
      57/9                              elements [2] 24/19 24/22
                                                                             family [1] 41116
                                                                             far [6] 37/22 38/24 38/24 40/10
                                                                              47/3 48/16
                                                                                                               getting [4] 5/8 13/8 3911 47/6
                                                                                                               girl [5] 44/2 44/3 44/4 46/4 46/24
                                                                                                               girlfriend [1] 10/14
     die [2) 49/21 55/25                else [1] 56/1                        father [2] 45/25 47/6             give [1] 5/8 ·

0    diet (1] 48/19
     different [2] 42/21 57/23
     dire [4] 20/7 20/9 26/20 26/22
                                        end (1] 58/7
                                        endanger [1] 11/9
                                        endangering [1] 8/12
                                                                             feel [1] 56/3
                                                                             fees [1] 35/12
                                                                             felon [1] 15/20
                                                                                                               given [2] 33/18 40/18
                                                                                                               goes [3] 23/13 28/5 49/5
                                                                                                               going [37] 7/10 13/21 14/7 16/23
     direct [10] 4/8 6/14 7/10 12/17    enforcement [1] 54/25                felonies [2] 43/15 54/18           17/2 17/9 18/4 18/6 19/3 20/1 23/7

0     25/6 27/12 36/14 37/8 45116 53/5 enhance [1] 58/6
     direction [1] 39/16
     DISTRICT [8] l/6 1/8 1/22 2/6
                                        enhanced [1) 56116
                                        enhancement [9] 5/19 5/21 5/24
                                                                             felony [10] 15/11 17/4 22/4 27/17 25/17 26/12 26/14 29/18 30/2
                                                                              42/11 42/17 42/19 49/11 55/11
                                                                              56113
                                                                                                                31/12 32/22 32/25 34/2 34113
                                                                                                                34/14 37/22 42/7 42/16 44/9 48/5 .
      12123 17/15 61/4 61/17             1611 49/12 56118 56/19 58/21 59/2   few [1] 41/9                       52/3 52/22 53/6 54/6 54/16 5511

[J   Division [I] 59/3
     do [58] 5/12 5/16 5/21 5/25 7/11
                                        enhancements [3] 5118 49/10
                                         49/13
      7/12 7/13 7/17 7/20 9/3 9/11 9/11 enough [4] 42/25 43/1 54/9 54/10
                                                                             final [2] 24/20 54/1
                                                                             finally [4].12/10 12/12 36/20
                                                                              36/21
                                                                                                                55/18 55/25 57/15 58/18
                                                                                                               gone [1] 53/9
                                                                                                               good [13] 5/4 5/5 6116 22/5 22/8
      12/21 12/21 1311 14/11 15/16 19/4 entire [2] 5/17 57/20                find [10] 9/11 9/11 17/25 18/24    23111 39/19 39/19 40110 43/4


0
      19/6 21/4 21/19 30/6 30/7 30112   entry [1] 24/3                        28/14 30/11 56/17 56/19 58/3      44/16 52/13 57/16
      32116 33/18 33/21 33/23 35116     especially (I) 56/22                  58/20                            got [14] 32/23 37/18 50/21 50/24
      36117 37/14 37114 37119 38/1 38/9 essentially [1) 19/8                 finding [1] 17/13                  5113 51/19 51/24 52/3 53/10 55/3
      38114 39/4 39/7 40114 40118 42/9 establish [3) 24/13 24/24 34/9        finds [1] 5911                     55/11 55/13 55/14 55/20
      43/13 43/18 44/8 44/10 49/17      evading [1] 30/24                    fingerprint [7] 4/23 13/10 13/18 gotten [1] 39111

D     50112 51112 51/21 51/24 5311

      6114
                                        even [3) 53/15 57/19 57/22
      54112 54/13 55/21 56/8 58/2 58/6 ever [4] 38/16 41120 54/4 57/17
                                        every [5] 34/11 48/5 48/14 54/13
                                                                              13/18 22/5 36/2 36/3
                                                                             fingerprints [7] 13/16 14/15
                                                                              20/12 23/14 28/8 28/10 28/12
                                                                                                               grab [1] 11113
                                                                                                               grabbed [1] 24/10
                                                                                                               grade [1] 37/24 ·
     docket [1) 24/2                     58/17                               finish [1] 5/8                    grades [1] 38/16

0    document [9) 16/14 16/21 18/7
      19/7 23118 24/18 32/17 34112
      34/14
                                        everything [3] 36/12 45/4 57/12
                                        everywhere [1] 49/15
                                        evidence [10) 9/7 16/7 16/16
                                                                             firearm [2] 10/4 I 0/4
                                                                             firm [1] 44/24
                                                                             first [17] 5/20 617 6113 12/16
                                                                                                               grams [1] 9119 ·
                                                                                                               Granberry [1] 2/11
                                                                                                               grand [1] 46/13
     documentary [2] 24/23 2511          24119 2511 27/8 4911 57110 58/1      14/25 3717 37/13 37/20 41/10     grandbaby [2] 44/19 46/8

0    documents [3) 20/3 27/24 30/4

      19/15 19/1619/18 19119 19121
                                         61/5
     does [30] 17/10 17/12 19/13 19113 exactly [2) 39117 49/22
                                        EXAMINATION [14] 6114 8/4
      19/22 19/24 25113 25/16 26/6 26/9 12/17 20/9 25/6 26/22 27112 36110
                                                                              43/14 44/18 44/19 45115 50/6
                                                                              50/22 52/22 59/25
                                                                             fishing [1] 53/19
                                                                                                               grandchild (2] 44/19 46/22
                                                                                                               grandson [1] 53/16
                                                                                                               granted [1] 34/20
                                                                             five [8) 7/6 15111 15/21 27119    granting [1] 31/22


0
      28/7 28/9 31/16 31118 31/25 32/3 37/8 41/7 44/21 45/16 50/3 52/9        35/22 4115 48/9 48/10            GRAY [13] 2/10 2/11 8/5 20110
      33/5 35/4 35/7 35/10 35/14 35117 example [1] 52/20                     five-years [1] 35/22              23/8 26/23 36/11 37/9 44122 45/17


                                                                        ..
0                                                            Demse C. Phlihps, CSR




0
0
                                                                                                                                                        4
                                                      State v David Duane Greer        11/15112    Vol 5
                                            Hennessy [1] 59/23                 incarcerated [1] 38/11
     G                                      her [5] 53/2 53/9 53110 53110      included [2] 26/25 6116
                                                                                                                    K

[l    GRAY ... [3]52/10561105611I
      great [1] 44119
      GREER [26] I /8 4/9 4/I 0 5/2I
                                             53/I2                             including [1] 24/22
                                            here [16] 16/I7 23110 24/I2 30/24 incorporate [1] 2111I
                                             3I/7 35/2I 37/24 39/23 43/4 47/I7 INDEX [4] 3/1 4/I 4/7 4/I5
                                                                                                                    keep [1] 36/1
                                                                                                                    Kenneth [3] 4110 3711 37/6
                                                                                                                    kids [3] 50/17 53/I5 53/19
       I 0/9 I4/22 16/8 I9/I4 20/I5 22/20    4917 54/3 54/14 55/15 55/24 5617 indicate [4] 31/16 31125 35/7         kind [15] 7/9 I0/7 I0/25 10/25


D      23/1 26/10 27/I 37/1 37/6 37/10      hereby [2] 59/4 6115                35/14                                I2/l 23/4 32/10 35/12 36/25 37/19
       37/12 4I/9 44/23 45/10 45/14         high [3] 38/18 48/20 57/6          indicated [1] 8/22                   39/18 44/4 47/25 49/20 57/6
       45/19 5I/IO 58/24 59/7 59/25         highest [1] 38/16                  indication [2] 29/7 57/I7            knee [1] 49/5
      Greg [4] 4/13 12/9 I2/I5 I2/20        him [53] 7/I4 7/I4 7/18 7/20 7/23 indications [1] 57/5                  knew (2] 42/21 43/IO
      Grimes [3] I717 43/14 54/21                                              indicator (1] 40/8                   know (44] 7/8 I0/5 21/10 23/23

B
                                             8/8 8/17 9/2 9/3 9/4 11/17 16/18
      ground [1] 49/6                        27/9 28/12 29/14 29/22 38/20      indictment [7] 4/21 28/2 28/5        34/2 38/I4 38/19 38/24 38/25
      growing (I] 47/2                       40/12 40/21 40/25 41112 41/14      28/19 29/6 29/7 29/11               39/20 39/21 40/10 40/24 41117
      guess (8] 9/3 I 0/3 40/25 44/24        41/16 41119 41/23 41125 43/1 43/5 indigent [1] 59/18                   42/3 42/6 42/16 42/18 42/I9 42/22
       46/2I 47/20 49/22 53/15               43/9 44/7 46/19 48/19 48/24 50110 individual [12] 16/9 16/16 19/1      43/2 43/3 43/4 43/8 43112 43/13
      guilt (2] 15122 29/7                   50112 50/14 50/16 50/I9 50121      I9/14 19/16 22/12 22/20 23/20       43/16 43/17 43/18 43/23 43/24
      guilt/innocence [1) 15/22              50/23 50/24 5112 52/17 53110       26/10 40/10 54/23 56/4              45/20 46/3 48/17 48/23 49/18
      guilty [1) 56/3                        53/14 54/13 54/24 55/1 55/13      individuals (1) 56/7                 49/I9 50/9 54/9 54/20 55/4 57113
      gun [10] 8/1 9117 I 0/24 11/5 1I/8     55/14 56/5 58/6 59/19             information (4] 10/7 10/20 17/24      57/19 60/2

0      43/9 43/11 5717 57/13 57/16
      guns (1] 54119
     I!!UVS 131 39/10 39/1147/22
                                            himself (2] 38/5 56/1
                                            hired [1] 59115
                                            his (85]
                                                                                24/24
                                                                               initiated (1] 7/9
                                                                               injury [1] 48/6
                                                                                                                    knowledl'e 131 36/14 53/1 53/5
                                                                                                                    L
                                                                                                                    lab [3] 9/23 1113 32/9
                                            hits [1] 49/6                      inked (1] 14/13
     H
0    habitation [6] 17116 18114 22/5
     25110 25115 31/21
     half[1] 13/4
                                            Hold (1] 5/20

                                            Honorable (1] 11I6
                                            horribly [1] 47/IO
                                                                               innocence (1] 15/22
                                            Honor (4] 12/10 36/22 44/20 59/6 ins (1] 56/15
                                                                               Institutional (1] 59/3
                                                                               insulin (2] 48/4 48/I2
                                                                                                                    lack (1] 23/8
                                                                                                                    last [6] 26/25 42/22 44/24 51/3
                                                                                                                     55/6 55/20
                                                                                                                    late (1) 40/24
     hand (3] ll/15 Il/2I 61/13                                                intelligence [1] 38/9                Latent (1] I3/20

0
                                            hours (1] 13/I5
     handcuffs [1] 9/3                      houses (1] 54/I9                   interact (1] 53/14                   later (1] 37/2I
     handgun (1] I 0/5                      Houston (1] 7115                   interrupting [1] I7/I8               law [9] 23/I2 39/2 40/4 44/24
     hanging [2) 35/4 35/5                  how [17] 5/2I 5/25 6/22 7/I 7/5    investigator (5] 12/22 I3/24 14/7     47/7 54/24 56/16 56/24 57/22
     happen [1) 41118                        7/13 I2/24 13/6 21/I8 23/I3 37/I2 I6/23 25/9                           laws [1] 8/9

D    happened [1) 7/23
     happens [1) 56/3
     happy [I] 56/25
                                             37/22 38/1 38/14 4I/3 45/23 53/2 involved (1] 54/20
                                            However [1] 58/5
                                            huh [17) 40/6 40/16 4115 42/5
                                                                               is [165]
                                                                               isn't [2] 44/11 52/15
                                                                                                                    lawyer (2] 59/20 59/24
                                                                                                                    least (1] 55/8
                                                                                                                    leather [2] 9/12 9/18
     hard (1] 58/18                          43/7 45/5 46/2 46/6 46/14 46/23   issues (2] 48/15 58/2                led (1] 57/5

0    harm (1) 57118
     harmed [I] 57117
     hasn't [2] 20/24 42112
                                             47/14 47/19 47/24 48/11 49/5 5118 It'll (1] 27/10
                                             52/16
                                            human [1] 52/25
                                                                               it's (43] 14/13 15/2 I5/I8 I6/I4
                                                                                I6/20 16/20 16/25 18/8 20/25 21/5
                                                                                                                    LEE [1] 2/5
                                                                                                                    left [2] 35/8 45/21
                                                                                                                    legs [3] 48/5 48/23 49/4
     have [76)                              hurdle (2] 16/19 23/19              21/9 211IO 211I9 22/7 23/4 23/I6    lesser [1] 29/14

0    haven't [2] 34/3 48/24
     having [6] 6/I3 12116 13/17 37/7
      43/9 45/15
                                            hurdles [1] 23115
                                            hurt [1] 11111 .
                                            husband 121 47/5 50/6
                                                                                23/I7 26/I 26/15 29/6 29/8 29/8
                                                                                29/I6 31/12 3217 32/8 32/15 34/8
                                                                                40/22 40/24 49/I2 54/10 55/23
                                                                                                                    let [1] 32/I9
                                                                                                                    let's [1] 55/21
                                                                                                                    level [3] 59/25 60/1 60/3
     he'd [2] 40119 49114                                                       55/23 56/4 56/20 57/13 57/13        license [2] 10/8 24/4
                                            I
0    he'll [2) 49/21 52/23
     he's [43] 12112 37113 37/18 39/20
     40/4 40110 40/18 4114 42/1 42/7
      42/7 42110 42/19 43/4 44/15 46/14
                                            I'd [3] 29/6 37/20 59113
                                            I'll [7] 5/11 14/9 25/3 36/9 41/2
                                             50/2 59/8
                                                                                57/14 57114 57/16 57/22 58/15
                                                                               itselff1l 56/24
                                                                               J
                                                                                                                    lie (1] 56/5
                                                                                                                    life (15] 37/21 39/16 40/24 41/23
                                                                                                                     42/1 42/4 44/5 46/19 47/3 48/8
                                                                                                                     49/14 49/16 56/18 57/16 58/7
      46115 47/22 48/4 48/9 48/16 49/22     I'm [32] 7/4 7110 12/22 14/7       jacket (1] 24/3                      lifestyle [1] 55/17

0     52/11 54/I 0 54/17 54118 54119
      54119 54/20 55/1 55/6 5517 55/8
      5519 55/10 55/20 55/25 56115
                                             16/23 17/2 17/9 17/18 18/4 18/6
                                              I9/3 19/25 21118 21124 24/12
                                             25/17 26/12 26/14 29/18 30/2
                                                                               jail (7] 29/25 40/21 43/14 43/18
                                                                                47/17 47/22 48/16
                                                                               jailer [1] 54/6
                                                                                                                    lifetime [1] 54/7
                                                                                                                    like [8] 9/7 24/8 37/20 39/5 48/9
                                                                                                                     48/25 51115 59/11
      56/16 56/18 57/22 59110 59118          32/22 32/25 34/13 34/14 38/20     Jones [1] 2/11                       likelihood [1] 40/14

0    head [3] 49/24 5011 50115
     health [3] 47/25 48/6 49/25
     hear [2] 37/10 53/6
                                             49/21 50/9 53/6 54/6 54/15 55119 judge [67]
                                             56/6
                                            I've [7] 13/15 13/I7 14/8 18/4
                                                                               judgment [62]
                                                                               judgments (7] 19/8 19/10 23/13
                                                                                                                    limit [1] 8/12
                                                                                                                    Linden [1) 38116
                                                                                                                    link [3] 23/19 27/1 27/9
     heard [4] 39/22 45/25 4712 52/11        27/22 32/23 39/10                  33/18 40/2 58/2 58/I3               linked [3] 22/8 22/14 24116

0    hearings [I] 56/22
     hearsay (15] 9/23 I 0/16 10/22
      15/9 16/13 16/14 16/20 16/20
                                            identifiable [2] 23/8 27/3         JUDICIAL [2] 1/8 17/15
                                            identification [4) I3/10 I4/8 18/5 jury [8] i6/7 17/11 17/14 17/25
                                             27/23                              22/10 39/24.49/1 54/2I
                                                                                                                    linking [I] 10/8
                                                                                                                    links (1] I6/18
                                                                                                                    list [2] 59/13 59/22 '
      17/22 20/25 23/17 32/7 3411I          identify [2] 20113 2112            jury's [1] 56/25                     listed [6] I6/17 22/9 24/4 25/1I


0     34/II 53/4
     held (2] 1115 I/17
     help (8] 39/20 50/19 50/21 50/23
      50/24 5112 52/23 52/23
                                            identifying [4] I0/7 10/8 I3/21
                                             21/I5
                                            identity [2] 24/25 27/9
                                            III [1] 11I6
                                                                               just [29] 5/7 5/8 5/18 10/3 I3/I7
                                                                                I5/I3 I5/14 I5/19 17/3 I9/7 24/9
                                                                                24/I7 25/8 27116 29/2I 32/11 33/6
                                                                                34/7 35/25 40/9 4I/9 46/I2 48/6
                                                                                                                     33/6 34/I
                                                                                                                    listened [1] 40/I
                                                                                                                    listing (1] 49/2
                                                                                                                    litany [1] 24/9
     helped [1] 53/2                                                                                                literally (2] 54/7 55/I8

0
                                            importantly [1] 53/15               49/5 49/6 50/5 50/10 58/13 59/13
     helpful (1) 39/20                      impressions [1] I4/I3              Justice [1] 59/4                     little [4] 6/23 7/2 46/25 47/3


                                                                               ..
0                                                                 Demse C. Ph!lhps, CSR




0
n     L
     1----------~ 24/10
                                                                                        State v David Duane Greer
                                                                  morning [5] 5/4 515 6116 18/20                       O
                                                                                                                               11/15/12 Vol 5
                                                                                                                                                            54/13 54/22
                                                                                                                      1 - - - - - - - - - - - j O U t (23) 17/7 18/12 19/11 22/25
                                                                                                                                                                                          5




0     Jive [2] 5/12 57/17
      Jives [1) 54/13
      living [I] 12/21
      long [9) 6/22 7/1 7/5 12/24 I317 move [1) 27/15
                                                                  most [1] 38/23
                                                                  mother [2) 45/24 55/25
                                                                  motivation [I) 4311
                                                                                                                       object [13) 9/21 15/8 15/16 16/2
                                                                                                                         20/21 20/24 27/6 29/6 29/8 29/9
                                                                                                                         29115 32/6 32/13
                                                                                                                       objected [2] 21/10 2717
                                                                                                                                                            22/25 39/9 40118 40/19 43/3 43/6
                                                                                                                                                            43/11 44111 47/22 4911 49/5 50121
                                                                                                                                                            50/24 51/3 51/19 51/24 52/3 53/9
                                                                                                                                                            5517
        23/13 49/20 5I/15 58/10                                   moving [1] 13/5                                      objecting [1] 33/17                 outstanding [1] 7/24
!]    longer [I] 54/25
      look [1] 18/6
                                                                  Mr [26] 5/21 6/15 8/5 12/18 20110 objection [2I] 10/1610/22 16/13 over [9] 6/23 7/213/15 13/19
                                                                    23/8 2517 26/23 27/13 27/14 36/1I 16/22 17/18 17/21 20/22 21/25                         16/19 23/15 23/17 38/16 44/24
       looking [2] 49/14 56/18                                      37/9 37/10 41/8 41/9 44/22 44/23 22/1 25/5 26118 28/23 28/24 29/3 overall [1) 48/6
      lose [2) 56/23 59/25                                          45/17 50/4 52/10 54/2 56/10 56/11 29/19 32/23 33/15 33/21 34/19                        overrule [1] 16/22

0      lost [1] 60/2
      lot [4) 9/13 3817 48/24 52111
      lots [2] 23/12 23/12
                                                                    58/24 5917 59/25
                                                                  Ms [1) 45110
                                                                  much [1) 52/1
                                                                                                                         3615 53/4

                                                                                                                         30/20
                                                                                                                                                           overruled [4) 25/5 27/10 28/24
                                                                                                                       objections [4) 20/23 28/22 30/18 1-'3~0::..:12~0:..-_ _ _ _ _ _ _--t
                                                                                                                                                           p
      love [7] 41/12 41/14 41/16 41/17 multiple [3) 42/10 42/19 55/9                                                   observed [1] 8/8

 0      4417 50110 50111
       low (1] 5817
       lowest [1] 57/3
                                                                   must [1] 24/14                                       obtain [1] 38/12                   P-A-S-C-H-A-L-L [1] 2417
                                                                  my [9) 7/8 10/13 21/5 27/1 41/16 obviously [4) 40/11 40/17 40/24 pack (20) 4/19 4/19 19/5 1917
                                                                    41/17 44/24 51/IO 61/13                              5817        ~                      19/1019/13 19/19 19/22 21/14
     rL"-l.!!vJne::.!t~te:..LI~IlL...4.:.:5::..:12~2,___ _ _ _-t.!!;m=v!se:.!!lfu'fl.!..IlL...:::50~/.£...9_ _ _ _ _--ioccasion [3] 13/24 18/20 30/8        22/16 22/19 22/22 24/4 25/18

.0    M                                                           N
     1 - - - - - - - - - - - t - - - - - - - - - - - i o c c u r r e d [3) 38111 57/2 6117
       ma'am [2) 50/5 53/22                                        name [7) 6/16 12/19 22/22 45/18 occurs [1) 49/9
                                                                                                                       occasions [I) 14/2                   25/20 26/15 31/20 32/14 32/15
                                                                                                                                                            35/22
                                                                                                                                                           packet [2) 20/5 26/16
       machine [1] 1/19                                             51/5 51/10 51/11                                    October [1] 29/22                  page [8] 3/3 4/3 17/9 18/16 18/18

 0
       made [6] 11/10 18/17 38/15 38/16 named [4] 19/14 22/20 23/126/10 off[5) 11/3 18/22 24/3 53/1 59/13 31/21 31/25 3317
        54/21 56/4                                                nature [3] 11/1 1117 15/24                            offense [9) 19/23 24/14 27/17      pages [1] 33/1
       magical [I] 23/14                                           natured [1) 39/19                                     33/2 35/18 56/12 56/24 57/13      paid [5] 4017 58/12 58/14 61112
      Main [I) 2/11                                                necessarily [1) 48/24                                 57/13                              61/12
       make [2) 38/20 39/13                                       need [5] 5113 5116 21/15 39/20                       offenses [2] 55/9 58/16             paid/will [1) 61/12

 0     makes [1) 48/20
       maldng [1) 42/13
       man [2) 51117 57/11
                                                                    48/18
                                                                   needs [1] 56/2
                                                                   never [6) 11/6 38/20 43/12 54/4
                                                                                                                        offer (7] 15/1 20/1 26/14 28/17
                                                                                                                         30/14 35/25 36/1
                                                                                                                                                           Paragraph (2] 5/19 5/24
                                                                                                                                                           paragraphs [5] 5/14 16/1 56/18
                                                                                                                        offered [IO) 4/1715/615/14 1617 56/19 58/21
       many [2) 14/2 14/3                                           58/13 58/15                                          20/5 26/17 28/20 30/17 36/4 61/10 paraphernalia [1) 9/20

 0     marijuana [2) 32/4 34/24
      marked [4) 5/8 14/8 18/4 27/22
      Mary [1) 59/23
                                                                   new [1) 43/10
                                                                  next (12] 12/8 2317 31/25 34/25
                                                                                                                       offering [1) 29/10                  parole (11) 10/12 10/19 10/20
                                                                                                                       office [4) 12/23 13/5 13/20 47/21 40/18 55/3 55/5 55/6 55/6 55/8
                                                                    35/2 36/23 45/9 53/23 55/21 59/22 officer [14) 6/24 7/1 7/4 7/5 717                     55/10 55/20
       match [3) 21/4 2617 30/13                                    60/1 60/3                                          . 10/12 10/20 12/6 12/10 13/2 13/6 paroled [2) 43/3 43/6

 0     matched [I] 22/6
       max [1) 55113
       maximum [1) 56/14
                                                                   nice [1) 54/10
                                                                   nine [1) 44/25
                                                                   ninth [1) 37/24
                                                                                                                         13/23 35/8 35/9
                                                                                                                       officers [3) 57/5 57/9 57/9
                                                                                                                                                           part [5] 37/20 37/21 38/23 43/10
                                                                                                                                                            53/I 0
                                                                                                                        Official [4) 1/22 61/4 61/I3 61/17 participate [I) 35/I5
       may (19) 12/10 14/4 14/6 17/20                              no [76)                                             oh [14] 5/13 38/6 39/5 41/13        particular [7] I0/6 15/13 19/16

 0      20/25 21/17 24/20 24/21 32/11
        32/11 32112 32/12 33/14 34/9
        38/11 56/24 56/25 58/6 61113
       mean [15] 21/6 34/1 38/2 39/15
                                                                  No. [2] 1/3 22/18
                                                                  No. I2-03324-CRF-272 [1] 1/3
                                                                  No. 15341 [I) 22/18
                                                                  Nods [2] 49/24 50/1
                                                                                                                         41/20 42/2 42/21 4317 46/17 48/2 22/21 27/9 32/9 32/11
                                                                                                                         48/17 52/14 52/19 53/17
                                                                                                                       okay (76]
                                                                                                                       old (3] 39/6 41/3 58/9
                                                                                                                                                           parties [2] 61/6 61/10
                                                                                                                                                           Paschall (2] 2417 24/I2
                                                                                                                                                           pass [9] 8/3 12/4 27/5 36/9 36/18


0
        40/9 42/9 42/15 43/2 43/3 43/23                            normal [2] 38/22 38/25                              older [2] 39/9 39/10                 41/2 45/6 50/2 53/20
        44/8 44/9 52/13 54/17 58/13                               normally [1] 56/12                                   one [40] 5/19 5/25 15/3 16/9        passed [1] 38/2
      means [1] 24/21                                              not [64]                                              16/16 18/25 19/10 21/3 21/10 22/9 passenger [1] 9113
       mentioned [I] 46/3                                          noted [1] 6/2                                         22/12 23/11 23/16 23/2I 23/23     past [1] 40/4
      messages [1] 45/21                                           nothing (6] 12/5 23/14 44/20 4517 24/I5 29/24 32/10 32/20 33/11                         patrol [6] 7/4 7/5 7/7 7/8 9/4

0      methamphetamine [6) 7/25 9/20 52/8 53/2I
        16/11 17/5 31/14 57/14
      methamphetamines [4) 9/22 35/1 33/25 34/1 34/3
                                                                  notice [6] 33/17 33/I8 33/19
                                                                                                                         34/3 34/I6 34/25 35/2 37/16 38/15 10/13
                                                                                                                        43/17 44/3 44/4 44/6 44/13 46/4
                                                                                                                        47/20 49/12 52/22 55/20 5611
                                                                                                                                                           paying (1) 35/12
                                                                                                                                                           peace [3] 6/24 7/1 13/6
        35/3 57115                                                 notifying (1] 35/9                                    56119 59/9 59/22                  pen [21] 4/19 4/19 19/5 1917

0     might (4) 1I/1I 25/2 53/2 60/2
      minimum [1] 49/14
      minor [1] 44/15
                                                                  November [5) 1/14 3/2 4/2 5/2
                                                                    31/12
                                                                   now (24] 7110 8/22 1116 13/8
                                                                                                                        only [7] 10/1 16119 23/9 34/14
                                                                                                                         46/22 50/9 53/15
                                                                                                                       open [1] 6117
                                                                                                                                                            19/10 19/13 I9/19 I9/22 20/4
                                                                                                                                                            21/14 22/16 22/19 22/22 25/18
                                                                                                                                                            25/20 26/15 26/16 31120 32/14
      minute [I] 33/6                                               14/24 16/24 17/2 17/9 18/4 18/16 opening [3] 6/4 6/5 37/1                              32/15 35/22

0     minutes [I] 14/19
      misdemeanor (2) 43/22 55/12
      miss (1) 60/2
      mode [1) 24/18
                                                                    19/3 19/3 25/17 27/14 27/22 30/2 opportunities (I] 42110
                                                                    31/9 32/24 44/16 46121 50/18 5417 opportunity (2] 40/19 46/16
                                                                    54/16 5519
                                                                   nowadays [I] 38/25
                                                                                                                       order [2) 33/1 42/6
                                                                                                                       ordered [1) 35/16
                                                                                                                                                           penitentiary (I] 40/13
                                                                                                                                                           people [4] 32/9 35/4 54/10 54/25
                                                                                                                                                           people's (1) 54/19
                                                                                                                                                           period (2) 40/14 47/18

0     mom (2) 37121 45/10
      moment[!) 5/8
      month (1) 46/11
      months [3) 44/25 4511 45/2
                                                                   numb [1) 48/5

                                                                    22/21 22/23 24/22 25/22 25/25
                                                                    26/2 26115 32/1 42/18
                                                                                                                       original [1) 31/10

                                                                                                                        28/22 3317 35/21 37/15 40/22
                                                                                                                        41/17 44/18 51/5 58/11 61/6
                                                                                                                                                           permission [2) 11/2312/2
                                                                  number [12) 16/10 18/10 19/17 other [14] 8/10 16/19 23/11 24/17 person [IO] 14/21 25/1 39/18
                                                                                                                                                           39/19 39/19 39/20 40/10 56/8
                                                                                                                                                           57118 57/18
      more [4) 41/14 41/17 50/10 53115 numbered (2) 1/16 6117                                                          others [1] 52/18                    personal [I] 36113

0     morgue [I] 13/21                                             numbers [I) 42/21                                   our [6) 11/5 37/13 44/19 47/21      persons [I] 13/22




[]                                                                             Dentse C. Phillips, CSR




0
lJ           p
                                                          State v David Duane Greer
                                                 Prosecution [1) 52/12
                                                  prosecutor [1) 23/2
                                                                                             11/15/12
                                                                                       report [1) 9/23
                                                                                                         Vol 5

                                                                                       reported [2) 1118 61/8
                                                                                                                         schools [1) 37125
                                                                                                                         scored [1) 38/18
                                                                                                                                                          6



              phase (1] 15/23                     prosecutors [1) 57/20                reporter [5) 1122 6117 52/6 6114  SEAL [1] 61/13
D---..        Phillips [4) 1122 6114 61/15 61116 proud [1) 47/10
              philosophy (1] 54115                prove [7) 21114 23113 24/14 24/19
                                                                                        61/17
                                                                                       REPORTER'S [4] Ill 61/7 61/9
                                                                                                                         search [3] 8/25 11123 12/2
                                                                                                                         searched [2] 8/22 9110
              photo [1] 20/17                     24/21 27/8 34/4                       61111                            seat [5) 5/3 6111 12/14 37/5 57/4
                                                                                                                         second [6J. 17/9 18/16 18/17 23119
D             photograph [3) 20118 2111 21/3 proven [1) 57/25
              physical [1] 58/19
              pick [1) 11/19
              piece (1) 34/11
                                                  provided (2] 27/8 41125
                                                  public [7] 16114 16/21 20/3 23117
                                                   27/24 30/3 37/25
                                                                                       reports [1) 32/10
                                                                                       represented [I) 22/17
                                                                                       requested [1] 61/6
                                                                                       required [2] 24/18 38/17
                                                                                                                          50125 56/20
                                                                                                                         see [6) 41/18 41/21 44/9 46/16
                                                                                                                          50/12 50/14
              piecemeal [1] 37/20                 punished [2) 58114 58/16             resist [1] 57/9                   seems (1) 51/15

fJ            pistol [4) 10/8 5712 57/21 57/24
              place [1) 9/3
              placed (3) 8/17 9/2 33/3
                                                  punishment [11) 1/11 31117 49/9
                                                   49/11 49/17 56/22 5811 58/4 58/12
                                                   58/22 59/2
                                                                                       respect [5] 18/3 23/9 30/23 57/1
                                                                                        58/5
                                                                                       respective [1) 61/10
                                                                                                                         seen [2) 52/17 53/14
                                                                                                                         seize [1) 48/25
                                                                                                                         self [1) 7/9
              planned [1] 52/24                   purpose [1) 34/9                     respond [1) 21117                 self-initiated [1) 7/9

D             plead [2] 5/21 5125
              pled [2] 29114 55/12
              point[ll] 9/23 ll/13 15/1 19/25
                                                  purposes [4] 14/8 1511 18/5 27/23
                                                 lout -[41 9/4 13/24 44110 56/1
                                                                                       rest [2] 36/24 53/24
                                                                                       restrict [2] 58/3 58/22
                                                                                       retake [3] 38/17 38/20 38/21
                                                                                                                         sent [2] 11/3 55114
                                                                                                                         sentence [15] 4/18 4/20 4/20 4/21
                                                                                                                          4/22 15/6 15/9 20/5 2111 24/20
               2411126/13 28/16 37/1 3911 40/18 Q                                      retired [1] 13/3                   28/20 33/20 34/8 40/12 49/20

D              47/6                               quality [2] 20/16 2119
              police [5] 13/2 13/4 13/20 13/23 question [4) 22/7 32/20 42/13
               57/5                                42115
                                                                                       retook [1) 38/19
                                                                                       revoke [1] 34/15
                                                                                       revoked [2] 34/10 55/13
                                                                                                                         sentenced [6] 27/19 29/24 34110
                                                                                                                          35/18 35/22 59/4
                                                                                                                         sentences [5] 15/24 30/17 36113
              poor [1) 20/16                      questions [3] 36/19 41/950/5         Revoking· [1) 33/1                 52/12 58111

0             pop [1) 54/24
              portion [1] 9/25
              portions [1] 61/5
                                                 louite Ill 8/6
                                                  R
                                                  R-U-E-B-U-S-H [1] 6/19
                                                                                       revolving [1) 57/12
                                                                                       right [43] 5/9 5115 5/23 6/7 6/11
                                                                                        8/610/24 11/711/15 12/14 14/14
                                                                                        14/16 16/17 20115 25/3 25/8 26/12
                                                                                                                         separate [6) 19/22 19/23 25113
                                                                                                                          29/3 54/17 54118
                                                                                                                         serve [1] 29/24
                                                                                                                         service (1] 7/8
              position [2] 9/6 56/1
                                                  raised [1) 50/17                      32/21 36/16 39/2 39/14 39/24     services [1] 52/25
0             positive [2) 44/6 44/8
              possessed [1) 46/19
              possession (4) 16/t'l 17/4 31113
               43115
                                                  range [4) 49/9 49/11 49/16 58/4
                                                  rationale [1] 27/7
                                                  read [3) 5116 5/18 39/10
                                                                                        44/24 45/13 46/1 46/5 46/22 47/12
                                                                                        47/13 47/18 47/23 48/21 48/22
                                                                                        50/10 50122 50125 53116 55/13
                                                                                                                         set [3] 26/25 28/7 57/23
                                                                                                                         seven [2) 6/23 7/2
                                                                                                                         several [4) 20112.20/12 4511 45/2
              possibility [1] 49113               reading [1) 24/12                     5617 58/24 5917 59/14 60/4       Shakes [1) 50115

0             possible (3) 45/3 57/3 57/3
              practically [1] 50/17
              preferred [1) 24/21
                                                  ready [2] 5/5 5/10
                                                  really [4) 23/9 40/9 5112 57/20
                                                  reasonable [2] 24/14 34/5
                                                                                       right-hand (1] 11/15
                                                                                       road [1] 52/22
                                                                                       Roughly [1] 7/6
                                                                                                                         she [4) 52/25 53/5 53/9 53111
                                                                                                                         She's [1] 46/8
                                                                                                                         sheet [1] 26/25
              prejudicial [2] 29/8 32/8           reasons [1] 47/20                    Ruebush [5) 4/12 6/9 6/12 6/18    shoot [I) 57/9

0    /
         I
              preparation (1] 61/11
               presented (2) 5/19 5/24
              Presiding (1] 1117
                                                  recall (1) 16/6
                                                  received (3] 13/9 31116 34/3
                                                  recently (1) 46/12
                                                                                        12/10
                                                                                       rules [3) 54/6 54/15 57/23
                                                                                       RULING [1) 58/23
                                                                                                                         shots [1) 48/13
                                                                                                                         should [I] 57124
                                                                                                                         show [2) 14/8 23/16
              pretty [4] 13/8 49/8 49/16 52/1     reckless (1] 31/5                    run [3] 8/15 1111 56/15           showing [2] 54/7 54/8

0              previously [2] 15/3 20/2
              Primarily (1] 57112
              print (1) 23/11
                                                  recklessly [I] 8/11
                                                  recognize [5] 7111 7/13 14/9 18/7
                                                   19/4     I

                                                  record [7) Ill 12/19 16/15 45/18
                                                                                       run-ins [1] 56/15
                                                                                       running [7]17/17 17/20 20/22
                                                                                        28/23 33/14 34119 39/9
                                                                                                                         shown [3) 15/3 20/2 43/4
                                                                                                                         shows (1] 29/12
                                                                                                                         sibling (1] 46/1
              prints (10] 10/25 13/21 15/24                                            RYAN Ill 2/4                      side [4) 11115 52/13 52/21 58/1


0               18/21 21/4 21115 23/9 26/25 27/1 61/7 61/9 61/11
               29/5                               REDIRECT [2] 44/21 52/9
              prior [8) 13/1 24/13 24/15 24125 reduced [1) 43/22
               27/7 34/15 56/15 56/15             refer [8] 16/24 17/2 18/4 19/3
                                                                                       s
                                                                                       S-1-L-B [1) 12/20
                                                                                       S.W.3d [2] 23/25 24/8
                                                                                                                         signed [1) 16/5
                                                                                                                         significant [3] 49/8 49/16 49/20
                                                                                                                         Silber [8) 4/13 12/9 12115 12/20
                                                                                                                          1417 16/23 25/9 27114
              priors [1) 22/10                     25/17 27/14 27/22 30/2              sad [1) 55/23                     simply [1) 2119

0            'prison [18) 40/14 49/17 49/21

               52/12 54117 5517 55/25 56114
                                                  reference .(3) 9/22 32/11 52/13
               50/22 50/24 51/3 51/13 51/21 52/2 referenced [3] 26/3 26/8 59110
                                                  references [1) 33115
                                                                                       said [5) 22/23 24/9 38/7 41/10
                                                                                        50/6
                                                                                       same [29) 9/18 16/916/16 17/14
                                                                                                                         since [3) 15/11 5517 5519
                                                                                                                         sir [9) 5/5 6/16 6/21 6/25 20/8
                                                                                                                          33/10 4116 45/8 53/8
               57/23 58/9 58114 58/17             Referencing [1) 31119                 18/10 18/25 19/1 19/11 19113     sitting [1) 5617

 D            probably [5] 41114 47/9 50/10
               5112 55/25
               probation (6) 31/23 32/1 33/2
                                                  refers [I] 23/8
                                                  reflects [1) 61/9
                                                  regards [5) 13110 26/24 33/17
                                                                                        19/20 19/22 21/3 22/12 22/16     situation (1] 38/4
                                                                                        22/17 22/22 22/23 23/2 23/2 23/2 sky [1] 48/20
                                                                                        23/5 25/10 26/2 26/14 26/18 2717 smallest [1) 57/3
               33/6 35/8 35/9                      33/19 36/12                          33/5 35122 44/10                 society [3)40/20 58/12 58/15

 D             problems (5] 40/4 47/25 48/15
               58/10 58/19
              proceed [I] 5/6
                                                  registration [2) 7/21 8/10
                                                  related [2) 37/12 45/23
                                                  relating (1) 22/20
                                                                                       San (2) 13/2 13119
                                                                                       satchel [3) 9/12 9/16 9118
                                                                                       save [1) 5112
                                                                                                                         some [16) 8/6 10/18 35/11 39/1
                                                                                                                          3919 40/1 40/2 40/4 45/21 47/2
                                                                                                                          47/6 49/17 49/25 56/15 56/15 58/2
              proceedings [5) 1115 1/18 60/5      release (1) 15/12                    saw [1) 8/13                      somebody [2) 54/20 59/13

 0             6116 61/9
              processed (I) 11/5
              proof (3) 23/5 24/18 24/23
              proper [3) 2115 21/9 21113
                                                  released (1] 15/21
                                                  relevance [2] 29/6 29/16
                                                  relevant [3) 29/16 3217 58/11
                                                  remains [1] 56119
                                                                                       say (11] 8/21 9/8 11118 14/20

                                                                                        55/24
                                                                                       SBOT (3) 2/4 2/5 2/lO
                                                                                                                         somehow [I] 23120
                                                                                        32/16 35/4 40/5 43/2 47111 49/23 someone [I) 21115
                                                                                                                         something [4] 41/21 41122 47110
                                                                                                                          58/7
              properly [2) 15/9 20/24             remember (5) 7117 7/20 51112         scene [I) 13/21                   sometimes [2) 54/9 54111

 0             prosecuted [1) 43112                51121 51/24                         school [4] 37/23 38/1 38116 47/3 son [6) 37/13 37118 41110 41117


                                                                                       ..
 0                                                                     Demse C. Phillips, CSR




 0
                                                                                                                                                    7
                                                 Stt
                                                  a e v. Davt'dD uane G reer          11/15/12     \fol 5
                                                                                48/25 54/22 54/24 55/12 55113     trying [3) 11116 11/18 21119
    s                                    T                                      55114 5617 57/16 58/11            twenty (2) 49/12 56/20
    son ... [2) 50/7 50/9                take [8] 7/8 14/18 20/6 21/9 26/19    they're [6] 20/14 20/16 27/3 34/2 two (24) 5/24 14113 23115 24110
    son's [2] 5115 51/10                  3417 34/14 48/12                      46/I7 48/5                         24/15 24/19 30119 3I/20 34/4
    sort [I] 59/10                       takes [2] 53/19 54/11                 they've [2] 44/11 57/25             42/21 44/3 44/4 44/18 46/4 46114
    soul [I] 5612                        talk [3] 2317 37/20 43/5              thing [7] 7/9 9/I5 2317 32/10       46/15 49/11 49/12 49/13 49115

n   speaking [I] 49/8
    special [I] 48119
    specialized (2] 13/9 13115
    specific [2] 24/18 53/1
                                         talked [I] 47/3
                                         talking [3] 11117 23110 53110
                                         talks (I] 24/11
                                         taught [I] 13117
                                                                                35/12 37/20 43/11

                                                                                4217 44/10 54/12
                                                                                                                   50117 56/13 56/20 58/4
                                                                               things [7] 11/10 I5/8 4I/25 42/3 tying [2] 57/14 57/14
                                                                                                                  type [6] 917 10/4 10/18 I 0/19 25/I
                                                                               think [17] I11I6 II/I8 2I/5 2119 40/11
    specifically [7] 15112 16/8 22/14    TDC [IO] 19/8 19/17 21/I6 22/21        2IIl2 21/13 21115 3417 39/4 39/5 ltvoes fll 56/2I ·
     22/19 23/23 29/13 32/4
    speed [2] 8/12 57/6
                                          22/22 27/20 31117 35/19 35/23
                                          55/14
                                                                                39/5 40/I8 40/22 41120 42/25
                                                                                43/22 45/21
                                                                                                                  u
    spell [I] 6117                       teachers [2] 38/3 38/6                third [3] 31/21 49/11 56/13        Uh [I7] 40/6 40/16 41/5 42/5 4317
    spent [4] 13/2 13/3 13119 54/7       technical [I] 35/11                   third-degree [2] 49/11 56113        45/5 46/2 46/6 46/14 46/23 4 7114

D   Spikes (I] 48/21
    spring [I) 49/23
    stand [4) 37/2 54/3 55/24 58/24
                                         technically [I) 49/15
                                         Telephone (3) 2/7 2/12 61119
                                         tell [3) 5/11 18/6 52/3
                                                                               this [75]
                                                                               those (24) 14/15 14/18 15/15
                                                                                                                   47/19 47/24 48/11 49/5 5118 52/16
                                                                                                                  Uh-huh (17] 40/6 40/16 41/5 42/5
                                                                                20/13 27/1 27/24 30/3 30/6 30/18 43/7 45/5 46/2 46/6 46/14 46/23
    starches [I] 48/19                   ten [5] 35/19 49/12 56/13 56/14        30/20 32/8 33/11 34/1 36114 36/15 47/14 47119 47/24 48/11 49/5 5118
                                          58/4                                  40/7 52/13 54/11 56/17 58/2 58/3 52/16
D   start (2) 54/7 54/16
    started [2) 39/1 47/6
    state [I6) 1/6 2/3 6/9 6116 10/21
                                         ten-years [I) 35/19
                                         testified [5) 6/13 12/16 36/12 3717
                                                                                58/15 58116 58/20
                                                                               though [2] 11/16 52/15
                                                                                                                  ultimately [i) 29114
                                                                                                                  unadjudicated [I) 33/16
     12/19 23/24 23/24 24/8 24/14         45/15                                thought [I) 11/11                  under [6) 8/17 9/2 22/22 27/6

0    24/21 39123 45/18 57/10 6111 6114
    STATE'S [62)
    stated [2) I 0/14 54/15
                                         testify [2] 21/16 32/9
                                         testimonial [1] 25/2
                                         testimony [2) 9/24 21/2
                                         testing [2] 10/25 32/10
                                                                               three [5] 13/3 44/1 44/6 54117
                                                                                55/8
                                                                               through [3] 34/2 39/10 55117
                                                                                                                   32/23 57/23
                                                                                                                  Underlying [1) 32/18
                                                                                                                  understand (5] 15/16 38/10 38/15
                                                                                                                   40/15 47/9
    statement [1) 6/4                                                          throughout (1] 42/4
    states [1] 16/8                      TEXAS [14] 116 117 1117 1122          thrown [1) 43/11                   understood [1] 43/23
0   Station [1) 13/4
    Stay [1) 59/24
    Ste (I) 61118
                                          1/23 217 2112 57/10 59/3 6111 6114
                                          61/16 61118 61/19
                                         than [6) 8/10 28/22 41114 41117
                                                                               thumb [2] 14/14 14/16              unduly [2] 29/8 32/8
                                                                               thumbprint [3] 18117 18/21 30/6 unknown [1] 13/22
                                                                               thumbprints [3] 14/21 30/9 30/12 unlawful [1] 43/15
    stealing [I] 54/19                    50/10 54/5                           time (23] 5/12 8/6 40113 40/14     until [1] 55/6

0   stenotype [I] I/18
    step (3) 12/6 45/8 53/22
    still [4) 34/4 42112 44/7 51117
                                         Thank [4] 12/7 34/21 36/22 59/6
                                         that (283]
                                         that's [18] 9/23 11125 12/3 18/5
                                                                                40/22 40/25 43/13 44115 47118     up [12] 5/20 11/19 21114 23/13
                                                                                49/3 49/17 50/22 50/25 5113 51/15 27/8 32/20 46/20 47/2 49/15 54/5
                                                                                54/13 54/14 54114 54/14 55/6 56/4 57/25 58/24
    stipulate [1] 15/13                   21112 21113 24/8 25/11 25/12          58/10 58/18                       us [9) 22/15 25/9 38/6 40/22 45/4

0   stipulated [8) 15/4 15110 15/15
     15/17 15/20 15/23 16115 22/11
    stipulating [1) 16/2
                                          32/10 35/21 43/23 46/19 47/9
                                          47/12 47/20 57/16 58/10
                                         theft [3] 27117 29/22 57/13
                                                                               times [2] 54/18 55/9
                                                                               titled [I] 1115
                                                                               today [2] 14118 18/22
                                                                                                                   47/23 54/8 54/12 57/21
                                                                                                                  use [3] 8/18 13/25 49/2
                                                                                                                  used [1] 32/4
    stipulation (2) 15/15 16/5           their [4] 41121 46/4 4617 58/1        together [1] 36/1                  uses [1) 49/3

0   stop (5) 7/25 42/6 52/22 55/1
     55/18
    stopped [5) 7/I4 7/14 7118 7/20
                                         them [7] 13/3 21/7 21/8 41122
                                          44/6 50111 50/18
                                         themselves [1] 39/1I
                                                                               told [4] 25/9 38/6 40/22 54/5
                                                                               too [1] 43/4
                                                                               took [4] 14/15 18/22 28/12 53/10
                                                                                                                  usuallv fll 9/3
                                                                                                                  v
                                                                                                                  V.Dire [1) 4/8
     7/23                                then [5] 13/3 51117 51125 52/4        top [3] 9/13 9/15 55/21
                                                                                                                  variety [2] 23/21 40/13
D
    straighten [1) 46119                  55/14                                total [1] 61111
    Street(4] 1123 2/6 2/1161118         there (36] 9/12 9/13 9/I4 9/16        touch [1] 59/24                    vehicle [8] 7/22 8/23 8/25 9/10
    stuff [4] 5/8 9114 32110 34/5         9/18 10/7 10/12 10/18 10125 11110    traffic [1] 8/9                     11124 12/2 57/4 57/21
    styled [I) 61/7                       11115 11/24 15/13 15/14 15114        training [6] 13110 13/13 13115     verify [I] 10/20 '
    such [I) 24123                        17/13 18/I7 18/19 20/17 21/1 21/2     13/17 13/17 13/24                 very [8] 9113 9/14 9/15 20116

0   suffice (I] 25/2
    sufficient (2] 24/24 27/8
    sufficiently [I) 22/14
                                          23/14 23/20 24/5 25/22 25/24
                                          39/21 41/23 48115 50/16 52/15
                                          52/24 56/2 57/2 57/24 58/2
                                                                               transcription [I) 6115
                                                                               Travis [I] 1116
                                                                               trespass [2] 33/12 34/17
                                                                                                                   39/I9 44/23 54/21 54/21
                                                                                                                  violated [1] 56/24
                                                                                                                  violating [2] 8/8 33/6
    sugar [1) 48/20.                     there's [I9] 9/23 9/24 22/7 23/12     trial [6) 1/3 17/11 23/20 39/24    violation [I] 34/22

0   Suite (2) 1/23 2/6
    sum [I] .54/4
    sunglass (2) 9/18 9119
                                          23/14 23/15 23/21 24/9 26/24 29/5
                                          40117 41/21 49/13 49115 49/16
                                          52/13 57/5 57/10 57/17
                                                                                48/24 4911
                                                                               tried [6] 1116 38/20 50/19 50/21
                                                                                50/24 51/2
                                                                                                                  violations [5] 32/1 32112 33/11
                                                                                                                   34/3 35/11
                                                                                                                  violent [I] 57/11
    supervision (2] 15/12 15/22          therefore [I] 21/12                   tries [1] 51120                    visit [1) 10/19

0   supposed [2] 35/5 54/12
    sure (4] 21/18 38/21 42/9 49/18
    suspected (I] 43/9
                                         therein [5] 17/24 20/17 2111 32/7
                                          33/15
                                         these [11] 16/1 2011 24/9 24/19
                                                                               trouble [5] 39/2 39/11 44/12 47/6 visiting [2] 38/3 40/21
                                                                                50/14                             voir [4) 20/6 20/9 26/19 26/22
                                                                               true (22) 5/22 5/23 6/1 6/2 15/18 volume [4) 112 3/2 4/2 61/6
    suspicious (I] 11111                  24/22 39/10 5617 56/21 58111          18/1 22/10 26/3 33/9 34/17 35/15 Volumes fll 1/2
                                                                                                                  w
0   sustain [I] 29/I8
    Sustained [3] 9/25 10/17 10/23
    swing [1) 11119
    sworn [8) 6/10 6113 12/13 12/16
                                          58/12 58/13
                                         they (37] 15/4 18/25 1911 20/2
                                          21/14 21115 23/25 24/l 24/2 24/16
                                          27/8 27/25 28/15 29/14 30/5 3017
                                                                                40/8 44/11 49/10 49/12 49/13 51/3
                                                                                56/17 58/3 58/21 59/2 6115
                                                                               truly [I] 61/9                     W-A-D-E (1] 6/18
                                                                                                                  Wade [3] 4/12 6/12 6/18
                                                                               truth [I] 34/15
     37/4 3717 45/12 45/15                32/8 33/9 33/18 33/24 34/4 3817      try [7] 8/15 51119 51/24 52/3 54/4 waive (2] 6/5 36/25
0                                         38/18 38119 44/9 44/9 48/17 48119     57/8 57/9                         walk [I) 48/24




Q
                                                                               0   0


                                                               Demse C. Phtlhps, CSR




D
                                                                                                                     8
                                                  ·State v David Duane Greer       11115/12 Vol 5
                                         whole [1] 41/23                    your [30] 6/7 61167/'} 717 7110
    w                                    why (4] 7/20 15116 29/10 47/20      12/8 12/10 12/19 13/9"13/23 32/23
    want [14] 5/1.2 14/24 21114 27/14    wide [1] 40112                      34119 36/22 36/23 37/1441/10
    27/22 31/9 32/8 37/19 41118 44/9     wife [1] 37114                     44/20 45/9 45118 47/5 49119 50/6
    50/12 50/14 54/22 59/12              will [11] 6/2 6/6 1511 40/14 42/11 5016 53/23 58/3 58/5 59/2 59/6
    wants [2] 39/16 41121                119/17 5116 5117 51/8 55/5 61/12    59/8 59/24
    WARD [4] 2/5 6/15 4118 50/4
    warrant [1] 8/25
                                         WILLIAM [1] 2/5
                                         within [6] 15/20 22/22 33119
                                                                              z
    warrants [1] 7/24                    33/22 34/11 34/11                  zero (1] 31117
    was [99]                             without (1] 35/9
    wasn't [2] 8/11 35/5                 witness [21] 5112 6/8 6/10 8/3

D   way [12] 1119 15/23 21113 23/13
    23121 44/10 45/3 49/14 49/15 55/5
    57/6 57/18
                                          12/4 12/13 14/4 20/6 26119 27/5
                                         32/20 36/9 36/18 37/4 4112 45/6
                                         45/12 50/2 52/24 53/20 61/13
    Wayne [I] 46110                      WITNESSES [2] 3/6 3/16

0   ways (10] 23/21 24/22 42/8 42/12
    43/1 43/5 51119 51120 51125 52/4
    we [62]
                                         words [I] 55/18
                                         work [3) 6/20 47/23 53/1
                                         worked [3] 6/22 44/23 47/21
    We'd [I] 36/20                       working [I] 7/15

D   we'll [4] 6/5 28/16 36/24 59/19
    we're [2] 23/10 33/16
    we've [6] 21110 28/22 40/21 45/25
                                         works [1] 21/13
                                         world [3] 41/15 56/2 57/15
                                         would [44] 8/219/211011112/19
    47/2 52/11                            15/7 15/8 20/21 20/23 27/6 27/6

0   weapon [5] 9/7 10/6 11/6 11113
    43/15
    well (25] 6/6 14/25 1517 16/3
    22/24 26113 27/14 29/2 30/4 32/19
                                         28/21 2917 29/8 29/9 29/15 30/14
                                         32/6 32/13 33/25 35/25 36/1 36/25
                                         37/1 42/18 42/25 45/10 46/21
                                         46/21 47/5 48/3 49/11 49/22 52/20

0   33/25 34113 38/2 38/14 38/15
    38/19 39/9 39/24 40/21 41116
    44112 47/21 50/12 52/21 55/5
    went [5] 43/13 51/21 52/2 5517
                                          53/24 54/4 54/25 56113 56/13
                                          56/14 58/3 5817 58/21 59111 59/12
                                         writing [1] 6116
                                         wron!!r3l 21/24 41/22 42/1
    58114                                y
0   were [16] 11/10 11111 13/22
    18/25 20112 26/25 28/10 32/1 33/6
    33/9 39/23 49/7 57/21 58/13 59/17
                                         y'all [1] 43/3
                                         yeah [15] 14/19 38/6 38/6 41116
    61/8                                  42/9 42/14 46/17 47/8 48/2 48/17

0   weren't [2] 33/24 3411
    West [I] 10/5
    what[46] 5/11 717 7/17 7/23 9/10
                                          51123 52/14 52/19 53/3 53/17
                                         year [3] 29/24 54/24 58/9
                                         years [29] 6/23 7/2 7/6 12/25 13/2
     10/4 10/11 12/21 13/1 13/13 14/8     13/4 13/8 13/19 15111 15/21 27/19

0    14112 18/4 1817 18/24 25/25 27/22
    28114 28/22 29/12 29/13 29116
    30/11 32/16 34/22 38/6 38/15
                                          31/17 31/17 35/19 35/22 39/6
                                          39/10 42/23 43114 48/9 48110
                                          55119 55/21 56/14 56/14 58/9
    38/24 3917 39/10 39/18 43/3 43/23     58/22 59/3 59/5
    44/4 44/8 46/4 4617 46/19 48/3       Yep (2] 50/20 51/1
D   49/9 49119 52/20 56/3 56/21 57/2
    57/25
    what's [6] 7/3 17/3 19/5 31111
                                         yes [56) 6118 6/21 6/25 7112 7/21
                                          8/7 8/24 9/5 9/9 10110 11/2 11112
                                          17/20 20/8 26121 33/10 33113
    44/9 51/5                             33/23 34/8 37/11 38/13 38/13

0   whatever [2] 39115 58/5
    when [22] 7/23 8/8 9/2 11/16
     14/18 14/20 15/17 39/4 39/20
                                          38/24 39/3 39/25 40/16 41/11
                                          41/13 4212 42!5 4219 42/21 42124
                                          42/24 43/2 43/4 4317 43/20 43/22
    48/17 48/18 49/7 50121 50/24 51/2     4411 45/5 47114 47116 48/14 49/3

D   51/12 51119 51/21 51124 52/2 52/2
    54/5
    Whenever[!] 8/17
                                          50/8 50113 51/4 51114 51116 51118
                                          52/1 52/5 5217 56/24 58/11
                                         yesterday [3] 15/4 16/6 45/21
    where (5] 9/11 9/17 10/6 10/9        yet [3] 44/6 54/13 55115

0   57/13
    whether [1] 57/12
    which [20] 15/2 16/1 16112 20/3
                                         you [200]
                                         you'll [2] 517 32/19
                                         you're [8] 20/18 21118 36/21
                                                                                                                 '


    21/23 22111 22/15 22/16 24/4          42/13 47110 48/18 57115 57/15

0   24117 25/8 27115 28/17 29/20 33/3
    36/2 42/18 43/22 48119 6117
    while (4] 10/13 24/19 38/11 48/16
    who [5] 14115 16/8 16/9 40/8
                                         you've [13] 13/615/17 36112
                                          39/22 40/1 40/1 41123 44/23 44/23
                                          45/2 45/3 50116 53/14
                                         you-all (1] 47/21
    54/20                                young (1] 51/17
    who's [2] 14/21 23/20                youngest [1] 46/11


                                                                              ..
                                                              Demse C. Phillips, CSR




0
[1                                                                          61



[1~-
·'
        1   THE STATE OF TEXAS

        2   COUNTY OF BRAZOS

0       3


0       4

        5
                I, DENISE C. PHILLIPS, Official Court Reporter in and
            for the 272nd District Court of Brazos, State of Texas, do
            hereby certify that the above and foregoing contains a

0       6
            true and correct transcription of all portions of evidence
            and other proceedings requested in writing by counsel for
            the parties to be included in this volume of the
        7   Reporter's Record in the above-styled and numbered cause,
0       8
            all of which occurred in open court or in chambers and
            were reported by me.

0       9       I further certify that this Reporter's Record of the
            proceedings truly and correctly reflects the exhibits, if
       10   any, offered by the respective parties.
0      11       I further certify that the total cost for the
            preparation of this Reporter's Record is $ 0~0 ..;~::~.    and
0      12   was paid/will be paid by ~G....(..b ~ Q_p~ \....
                                                           ~
                                                             .
       13       WITNESS MY HAND AND OFFICIAL SEAL this the 3rd day of
0      14
            May, 2013.



0      15

       16
D      17
                                      Texas CSR
                                      Official Court Reporter
                                      272nd District Court
0      18                             Brazos County, Texas
                                      300 East 26th Street, Ste. 204
       19                             Bryan, Texas 78703

0      20
                                      Telephone:
                                      Expiration:
                                                  979-361-4221
                                                   12/31/13


0      21

       22

0      23
                                                               CERTIFIED
o.     24

       25
                                                               TRANSCRIPT
0                                DENISE C.PHILLIPS, CSR
                                 OFFICIAL COURT REPORTER
                                  272ND DISTRICT COURT
o~
     /                                                                              1




r---~.        1                          REPORTER'S RECORD

              2                        Volume 6. of 6 Volumes
]             3             Trial Court Cause No. 12-03324-CRF-272


]             4              ·court of Appeals No. 10-13-00049-CR

I             5

l             6

              7
                  THE STATE OF TEXAS

                  vs.
                                                     IN THE   DIS~RICT


                                                     BRAZOS COUNTY, TEXAS
                                                                         COURT OF


]             8   DAVID DUANE GREER                  272nd JUDICIAL DISTRICT

              9
1
             10

1            11

             12
~-
             13                              EXHIBITS

l            14

             15

l            16                             CERTIFIED
                                            TRANSCRIPT
]            17
                            •
             18

L            19

             20
1.           21              Denise c. Phillips, Texas CSR #6482
                        Official Court Reporter - 272nd District Court
)            22                 300 East 26th Street, Suite 204
                                     Bryan, Texas    77803
             23                          979-361-4221
t            24

             25
L    ·t



ri\
         '                              DENISE C.PHitLIPS, CSR
                                        OFFICIAL COURT REPORTER
                                         272ND DISTRICT COURT


!

     \
1I                                                      2




l     1

      2
                             A P P E A R A N C E S



]     3   ATTORNEY(S) FOR STATE:

      4       RYAN CHARLES CALVERT
]             SBOT NO. 24036308
      5       WILLIAM LEE WARD
              SBOT NO. 24077302
]     6       Assistant District Attorneys
              300 East 26th Street, Suite 310
      7       Bryan, Texas    77803
l     8
              Telephone:   979-361-4320


      9   ATTORNEY(S) FOR DEFENDANT:
J
     10       EARL R. GRAY
              SBOT: 24007265
]    11       Gray, Granberry & Jones
              103 N. Main Street
     12       Bryan, Texas    77803-3235
]             Telephone:   979-822-4759
     13

]    14

     15
iJ
     16

     17
J
     18

]    19

     20
J    21

]    22

     23

J    24


]    25

                              DENISE C.PHILLIPS, CSR

r                             OFFICIAL COURT REPORTER
                               272ND DISTRICT COURT



 1
0                                                                        3



[!    1   THE STATE OF TEXAS

      2   COUNTY   OF   BRAZOS

n
L     3       I, DENISE C. PHILLIPS, Official Court Reporter in and
          for the 272nd District Court of Brazos, State of Texas, do

B     4

      5
          hereby certify that the following exhibits constitute true
          and complete duplicates of the original exhibits,
          excluding physical evidence, offered into evidence during

D     6
          the jury trial in the above-entitled and numbered cause as
          set out herein before the Honorable Travis B. Bryan, III,
          Judge of. the 272nd District Court of Brazos County, State
      7   of Texas, and a trial, beginning November 13, 2012.
0     8       I further certify that the total cost for the
          preparation of this ~orter' s Record is $ ~C1.~0and was
D     9   paid/will be paid by CYG.-z...o~ CD~~        . ..
     10       WITNESS MY OFFICIAL HAND on this,    the 3rd day of May,
D    11
          2013.


0    12

     13
0    14                              Texas CSR
                                     Official Court Reporter
0    15                               272nd District Court
                                     Brazos County, Texas
     16                              .300 East 26th Street, Ste. 204
0    17
                                     Bryan, Texas 77803
                                     Telephone:   979-361-4221
                                     Expiration:   12/31/13
0    18

     19

0    20


0    21

     22

0    23

     24
                                                           CERTIFIED
0    25
                                                           TRANSCRIPT
o·                               DENISE C.PHILLIPS, CSR
                                 0FFICIAL COURT REPORTER
                                 1272ND DISTRICT COURT
0
0                                                              4




n     1

      2
                               CHRONOLOGICAL INDEX

                                                         Volume 6
[J    3    ·Reporter's certificate                              3
            Sta.te 's Exhibit No. 1                             5
      4     State's Exhibit No. 2                               6
0     5
            State's Exhibit No. 3
            State's Exhibit No. 4
                                                                7
                                                                8
            State's Exhibit No. 5                               9
0     6     State's Exhibit No. 6
            State's Exhibit No. 7
                                                               10
                                                               11
      7     State's Exhibit No. 8                              12

0     8
            State's Exhibit No. 9
            State's Exhibit No. 10
                                                               13
                                                               14
                                                               15
            State's Exhibit No. 11

0     9

     10
            State's Exhibit No. 12
            State's Exhibit No. 14
            State's Exhibit No. 15
                                                               16
                                                               17
                                                               18
            State's Exhibit No. 16                             19
D    11     State's Exhibit No. 17
            State's Exhibit No. 18
                                                               20
                                                               21
     12     State's Exhibit No. 19                             22
0    ·13
            State's Exhibit No. 19-A
            State's Exhibit No. 20
                                                               23
                                                               24
            State's Exhibit No. 21                             25
0    14     State's Exhibit No. 22
            State's Exhibit No. 23
                                                               26
                                                               27
     15     State's Exhibit No. 24                             28

0    16


0    17

     18

0    19

     20
0    21

0    22

     23

0    24


0    25

                               DENISE C.PHILLIPS, CSR
                               OFFICIAL COURT REPORTER
0                               272ND DISTRICT COURT


0
n                                    5




0     1

      2

0     3

      4
D     5

n     6

      7
D     8


0     9

     10

0    11

     12   State's Exhibit No. 1
0    13      Arrest Warrant

0    14   (Record Purposes only}

     15
0    16


0    17

     18

0    19

     20
D    21

0    22

     23

0    24


0    25

           DENISE C.PHILLIPS, CSR
           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT


·o
                                                                                                                        H-
n                                                                                          Race
                                                                                           Age:
                                                                                           HI
                                                                                                   w
                                                                                                   45
                                                                                                    5' II"
                                                                                                                                  Sex M
                                                                                                                                  Dob 12/22/66
                                                                                                                                  Wt 218
                                                                                           Hair     Brown                         Eyes Brown

      THE STATE OF TEXAS                                               PID: 26619800
                                                                       DA Complaintil 12-0 I 051


0                     VS.


      DAVIU IJUt\NI'. GREER
                                                                       13ook il
                                                                       OIT 22990002 229'.1000 I
                                                                       Cause No.
                                                                       Charge: BlJi~CLARY OF HAllli"ATION
                                                                       llURGLARY OF llUILDING


0                                                                      Justice Court No.   .....
                                                                       Agency BPD 12·0 I 00799




0    TO ANY PEACE OFFICER FOR THI' STATE OF TEXAS: GREETINGS

     WHEREAS wmplaint has been """Je by the undersigned Arfianl who upon his oath says that he has good reason to
     believe and docs l.>clicvc thm in th~ Cuunty or Brazos and State of Texas one
                                                      DA YID DUANE GREEit


0    hcreinahrcsentcd in and to said Court. that the said Dt\ VID GREER. in the County of
     Brazos mill State of Texas on or wnt·d by Frt•d Wampler.


0    PARAGI{;\PH TWO: and it is further presented in and tv !mid Court. that th~ said[)/\ VID GREER, in the County
     of Brazos and State ol'Te:-J!3Rl:~~~~J81·ffl Y OF THE STATE.                                                                                         I
                                                                                                                                                              I.,
                                                                                                                              ·'.
                                                                                                               /J-;·fiJJ;~:
                                                                                                                 l :-'.J  ..

0                                                                                                                  ..       --~-~--

                                                                                                                             .-.·1




0                                                                            13y:___ _



0    NOW TIII'RITORE. YOU t\IU·. HEI{I·:IlY COMMANDED
     TO ARI County. J"cxas. or(2)1flk-fl~ s- ond:-(C1o"tl mnpplicable nct 1 ~q ~
                                                                                         --~--~----
0    - --

     WARH.'\NI
                         --
     13 fcl7.os Lllltlll\ lc:-o:t:s
                                        *
                                        j
                                                 STATE'S
                                                 EXHIBIT
                                                                 • -By _______ •...


                                                                                                             11J. fi\MAb
                                                                                                               '···-
                                                                                                                        _


                                                                                                                      Vi:l)
                                                                                                                              -
                                                                                                                                  L'ca«Otliccl




                                        1           l                                                        ,,~,

D                                       ~                          I                                         ~:.
                                                                  .
                                                                   !
0                                    6



o.    1

      2

0     3

      4
0     5

0     6

      7
0     8


0     9

     10

0    11

     12   State's Exhibit No. 2
0    13      Arrest Warrant

0    14   (Record Purposes only)

     15
0    16


0    17

     18

0    19

     20
0    21

0    22

     23
0    24


0    25

           DENISE C.PHILLIPS, CSR

o·         OFFICIAL COURT REPORTER
            272ND DISTRICT COURT


D.
                                                                                                                )-j- - () ;: :_ r/ .·.-'_,       > -t
                                                                                               Race   w                  Sex F
                                                                                               Agl·   27                 Dub 07118/84
                                                                                               HI     5'5"               WI 120
                                                                                               Hnir    Brown             Eyes Hazel

      THE STATE OF TEXAS                                              1'10: 17023
                                                                      DA Complaint// 12-0 I 050

[1               vs.                                                  Book II
                                                                      Off22'1Y0002 22'19000 I
                                                                      Cause No.
      MONISH IA CMvii'BELL                                            Charge: BUUGL~\j_{_Y_O_ItH)~iJiTATION

                                                                      ~~~t i~~ ~~~~~~N~F-~~~J-~~~~{_ _________
                                                                            1


0                                                                     Agcnc.y BPD 12-0 I 007'19




0    TO ANY PEACE OFfiCER FOI{ THE STATE OF TEXAS: GREETINGS

     WHERI·:AS complaint has been made by the undersigned Affiant who upon his oath says that he lws good reason to
     bclicw and dues believe that in the Cuu11ty or 13razos and State or Texas one
                                                      MONISH lA CAMI'Ill~LL

0    hcrcinalkr rclerrc·d to as the Dcli.:ntlant. heretofore on or about January 24,2012. did

     then nnd there intentionally or kncHvingly enter a lmbitation, without the effective conscni of Fred Wampler, the
     owner thereof, and allemptcd to commit or committed then or property, to-wit: computer and a rnzor, owned by
     Fred Wmupler,

0    PARA(jl{f\I'H TWO: and it is furihcr presented in and to said Court, thai the said iVIONISHIA CAMPBELL, in the
     County ui' Brazos and State ofTc.xas on or about the 24th day or January. 2012 did



0     then and th~re, with intent to commitlhcfl. enter a lmbitalion, without the effective consent of Fred Wampler. lhe
     owner thercoL

     COUNT rWO: and it is rurihcr presented in and to said Court. that the said lviONISHI1\ CAMPBELL, iri the
     County or l3raws and State orT~xas on ur about the 21)~                Y
                                     Vera Lara-Hooge
                                                                                                                                         ;_;_J
                                    Justice of the Peace


0                         Bru:zo3 County, Texas
     AGAINST THE PEACE t\ND DIGNITY OF THE STATE.
     Grand Jury Witnt·ss:                                                           (J /}                                 :·-.:         --·,
                                            s~b/ibt·tlberore                    -·----~~ _/_f;__2fj{:r·
                                                                                                                                        .. _,;
                             Sworn 10 and                          me un

D    _c__~~-r- ~__:_- -------·
     AITI~ntl
                                                                                         --            "(_J               :D                                    7



n.
l_
      1

      2

0     3

      4
6     5

0     6

      7
0     8


D     9

     10

0    11

     12   State's Exhibit No. 3
0    13           Video

0    14

     15
0    16

     17
fJ   18

0    19

     20
0    21

0    22

     23

0    24


0    25

           DENISE C.PHILLIPS, CSR
           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT



0
[{
0
0
0
n
0
0
0
0.
0
0
0
D
0
0
D
     ·''


0
0
[j
u                                      8


        1
0---
        2

0       3


a       4

        5

[l      6

        7
0       8


0       9

       10

0      11

       12   State's Exhibit No.   4
0      13        Photograph

0      14

       15
0      16


D      17

       18

0      19

       20
0      21

0      22

       23

0      24


0      25

             DENISE C.PHILLIPS, CSR
o--
 -
             OFFICIAL COURT REPORTER
              272ND DISTRICT COURT


0
'l
Iu I
,,
i
L.i
    l

C\
i   I

L.J




Ll




\
0                                     9




0--    1

       2

0      3

       4
0      5

0      6

       7
0      8


0      9

      10

0     11

      12   State's Exhibit No. 5
0     13        Photograph

.0    14

      15
0     16


8     17

      18

0     19

      20
0     21

0     22

      23

0     24


0     25

            DENISE C.PHILLIPS, CSR

u           OFFICIAL COURT REPORTER
             272ND DISTRICT COURT


0
q
 \ )
 l_.:

 ,-,
(.   I'


 t.J
0                                     10


       1
G-·    2

n      3

       4
8      5

0      6

       7
0      8


Q      9

      10

0     11

      12   State's Exhibit No. 6
0     13        Photograph

0     14

      15

0     16


8     17

      18

0     19

      20
0     21


0     22

      23

0     24


0     25

            DENISE C.PHILLIPS, CSR
            OFFICIAL COURT REPORTER
0            272ND DISTRICT COURT



0                                          ~
                                      11
D
f}-    1

       2
[]     3

       4
6      5


0      6

       7

0      8


0      9

      10

0     11

      12   State 1 s Exhibit No. 7
0     13         Photograph

0     14

      15

0     16


0     17

      18

0     19

      20
D     21


0     22

      23

0     24


n     25

            DENISE C.PHILLIPS, CSR
            OFFICIAL COURT REPORTER
0            272ND DISTRICT COURT


~·
~I
]
]
]         THE STATE OF TEXAS           §

          COUNTY OF BRAZOS             §
]
J    In the 272ND DISTRICT COURTof Brazos County, Texas the Honorable TRAVIS
     BRYAN Ill Judge Presiding, the following proceedings were held and the
     following instruments and other papers were filed in this cause to wit:
J
                      Trial Court Cause No.   12-03324~CRF-272
J
       THE STATE OF TEXAS              §       IN THE DISTRICT COURT OF
J
              vs.                      §       BRAZOS COUNTY, TEXAS

1      David Duane Greer               §       272ND DISTRICT COURT


J



]
J

]
]
]
]
                      CAUSE NO. 12-03324-CRF-272



THE STATE OF TEXAS                §          IN THE DISTRICT COURT OF

        vs.                       § .·.      BRAZOS COUNTY, TEXAS

David Duane Greer                 §          272ND DISTRICT COURT


                              INDEX                                                 PAGE

•    INDICTMENT (FILED JUL. 12,           ..•.•...........•.........•............          1
     2012J
•   WARNING       BY     MAGISTRATE       .......................................          2
     (FILED JUL. 12, 2012)
•    DEFENDANT'S REQUEST TO               .......................................      3-6
     PROVIDE NOTICE OF OTHER
     CRIMES, WRONGS OR ACTS,
     ANY     OPINION      REGARDING
     HIS/HER      CHARACTER        OR
     GENERAL REPUTATION AND
     PRIOR      CRIMINAL       RECORD
     (FILED JUL. 17, '2012)
•    DEFENDANT'S REQUEST FOR              .......................................          7
     DESIGNATION        OF     EXPERT
     WITNESSES (FILED JUL. 17,
     2012)
•   'REQUEST      FOR       DISCOVERY     .......................................     8-10
     (FILED JUL. 17, 2012)
•    MOTION        TO        SUPPRESS     .......................................    11-12
     STATEMENTS (FILED JUL. 17,
     2012)
•    DEFENDANT'S        MOTION     TO     .......................................    13-14
     SUPPRESS         (SEARCH      OF
     PERSON AND/OR PERSONAL
     BELONGINGS               WITHOUT
     WARRANT) (FILED JUL. 17, 2012)
•    DEFENDANT'S        MOTION     TO     .......................................    15-17
     SUPPRESS (INVALID SEIZURE/
     ARREST/
     RESTRAINT/DETENTION
     WITHOUT      WARRANT ·(FILED
     JUL. 17, 2012)
                                                                                              \__
J

l   ..   DEFENDANT'S
         SUPPRESS
                            MOTION
                          (SEARCH
                                       TO
                                       OF
                                            .......................................   18-19


l   •
         V;EHICLE) (FILED JUL. 17, 2012)
         ORDER
           I
                  APPOINTING. ATTORNEY
         (!riLED JUL. 24, 2012)
                                            .......................................      20

    •    ~FFIDAVIT IN SUPPORT OF            .......................................   21-23
J        COURT APPOINTED ATTORNEY
         (FILED JUL. 24, 2012J
~   •
    •
         LETTER (FILED JUL. 24, 2012)
         LETTER (FILED JUL. 27, 2012)
                                            .......................................
                                            .......................................
                                                                                         24
                                                                                         25
    •    MOTION. FOR SPEEDY TRIAL           .......................................   26-27
]        (FILED AUG. 10, 2012)
    •    DISCOVERY        ORDER    (FILED   .......................................      28
         AUG. 31, 2012)
J   •    MOTION FOR DISCOVERY OF            .......................................   29-32
         EXCULPATORY                 AND
         MITIGATING EVIDENCE (FILED
]        QCT. 28, 2012)
    •    A.MENDED                           .......................................      33
         COMMITMENT/RELEASE ORDER
J        (FILED NOV. 16, 2012)
    •    TRIAL COURT'S CERTIFICATION        .......................................      34
         OF DEFENDANT'S RIGHT OF
J        APPEAL (FILED NOV. 16, 2012)
    •    ORDER APPOINTING ATTORNEY          .......................................   35-37
]        (FILED NOV. 16, 2012).
                                            .......................................
    •    JURY LIST (FILED NOV. 16, 2012)                                              38-39
    •    STRIKE liST (FILED NOV. 16,        .......................................   40-45
J        2012)
    •    COURT'S CHARGE TO THE JURY         .......................................   46-51
         (FILED NOV. 16, 2012)
]   •    JUDGMENT OF CONVICTION BY          .......................................   52-58
         JURY (FILED NOV. 19, 2012)
    •                                       .......................................
~
         SECOND.               AMENDED                                                   59
         COMMITMENT/            RELEASE
         ORDER (FILED NOV. 19, 2012)
    •    MOTION FOR NEW TRIAL AND           .......................................   60-63
J        MOTION     IN    ARREST     OF
         JUDGMENT (FiLED DEC. 13,
         2012)
J

J

]
0
0    •   STATE'S      OPPOSITION      TO   .......................................   64-66
         DEFENDANT'S      MOTION    FOR
0        NEW TRIAL AND OBJECTION TO
         ANY     UNTIMELY      AMENDED
         MOTION FOR NEW TRIAL (FILED
10       DEC. 20, 2012)
     •   MOTION FOR NEW TRIAL AND          .......................................   67-69

:o       MOTION      IN    ARREST
         JUDGMENT (FILED JAN. 03,
                                      OF

         2013)
                                           .......................................
0    •
     •
         LETTER (FILED JAN. 03, 2013)
         REQUEST FOR PREPARATION           .......................................
                                                                                     70-71
                                                                                     72-73
         OF REPORTER'S RECORD AND
:O       DESIGNATION OF MATTERS TO
         BE INCLUDED. (FILED FEB. 06,
         2013)
;0   •   NOTICE OF APPEAL (FILED FEB .
         12, 2013)
                                           .......................................     74

     •   REQUEST FOR PREPARATION           .......................................   75-76
iO       OF REPORTER'S RECORD AND
         DESIGNATION OF MATTERS TO
         BE INCLUDED (FILED FEB. 12,
:0   •
         2013)
         WRITTEN            DESIGNATION    .......................................   77-78
         SPECIFYING     MATTERS     FOR
:0       INCLUSION ·     IN     CLERK'S
         RECORD (FILED FEB. 12, 2013)_

:o   •
     •
         DOCKET SHEET
         CLERK'S CERTIFICATE
                                           ·······································
                                           .......................................
                                                                                       79
                                                                                       80


.0
.0
0
0
0
0
0
n                                                                                                Race W
                                                                                                 Age 45
                                                                                                 Ht   5'11"
                                                                                                                               Sex M
                                                                                                                               Dob 12/22/66
                                                                                                                               Wt 210
                                                                                                 H~ir Brown                    Eyes Bruwn

0         THE STATE OF TEXAS                                             PJD: 26619800
                                                                         DA Complaint# 12-Q2607
                     VS.                                                 Book II


0         DAVID GIU!ER AKA l>A VE GREBR
                                                                         Off 52030024
                                                                         Cause No . .ll.=J)~'-\- (n.R- ·~"7--­
                                                                         ChHrge: UNLAWFUL POSSESSION J.·ifiA-RM BY
                                                                         FELON
                                                                         Justice Colllt No. [J-Q2434·F
                                                                         Agency I.ICSO 12-1615


         TN THE NAME AND BY AUTHORITY OF THE STA TF. Of TEXAS:

         The Grand Jury of Brazos CoUilty, State of Texas, duly or,pmized at the July Term, 2012, of the 272nd District
         Court of said C'-istrict Court of Grimes County, Texas, inTentionally or
         knowingly posse.'!.    n   STATE OFTEXAS
                                          0:JI a1r~:.L                    §
                                                                          §
                                                                                              WARNING BY MAGISTRATE


    0   COUNTY OF BRAZOS

        THISISTO~'EYTHATI,ROSEJONES
        _Lt'l_:/0
                                                                          §

                                            TNTHECAP/\CJTYOFMAGlS.rnATE DTD,ON 05115/12,
                   ·am/mAT BCDC ADMINISTER THE WARNINGS REQUIRED BY ARTlCLF. 15.17 OF THE TEXAS CODE
                                                                                                     WARNING#: 4265%



        OF CRIMINA     CEOURE TO:

    0   NAME.: DAVID DUANE GREER
        ADDRESS: 5177 JliLIF. CJR., BRY 1\N, TX 77807
                                                                                                  PID NO.: 26619800
                                                                                                  DOB(AGE): 12122/66
        PHONE: 979·59S-35ll                                                                       D L/1 n NO: TX-08609286

        WHO APPEARED BEFORE ME IN 13RAZOS COUNTY, TEXAS. SPECIFICALLY, I INf-ORMED THIS PERSON AS
        FOLI.OWS:
                      TilE   ACCl~~ATION AND ANY APl'lDAVIT dJARGES YOU W11li TllF. OfH!NSF.(S) OF.




0           2.
            3.
                       IF YOU ARI:! CllARGt:IJ WITH ANY fEI..Ol'IV OI'Ft:NSF., YOU HAVE THf RIUUT TO A:-< EXA~INfNG TRIAl.;
                       YOI; I lA VETII[! KIGHT TO RfMAIJ' SU.f':NT ANJ) MAKE NO STATF.MENT AT AI..L. ANY STATF.Mt:NT YOU MAKE MAY RF. t:SED
                       AS cVlDr:NC.:E 1\GI\INST YOU AT YOUR TRIAL;


0           4.         IF YO!JC.:IiOOSE 'IOMAKI:" A STATt:MENT, YO!.: MAY TER:v!INATfTill:" INTERVIEW AT At'.Y TIM OR ATrORNEYS REPRC':>"'NT!NG THE STATE;
                       IF YOU 1\Rf: UNABLE TO EMPWY A LAWYER, YOU HAV!:: THE RKlHT TO HAVF A LA \VYI1R APPOINTED T() COUNSEL WITH


0           7.
                       YOU l'RI()K TO ANl> Dl IR!J'G ANY SUCH QUtSTIONit.G OR INTERVIEW;
                       IF YOU WISII TO REQUEST A COVRT-AI'I'OJNT£() ATTORNF-Y:
                       a.    YOtJ MUST COMPU:Tc A WRn-r!Th APPLICATIOI\' UNDER OATilrOR A COURT·Al'I'OI(>(TI]D A1TORN!::Y:
                       b.    TH£ APPLICATION MUST CONTAIN SUFFICU:::.\IT FINANCIAL INFORMA'I10N TO r."NAALE A JUDGt:: TO DETERMII-:1:: If YOII
                             ,\RF. 1:-IUIGF.NT:
                       c..   Rl::ASONAIU.E ASSISTANCt:: V,'ll.l. m; PROVIDI:."D TO COM PI .ETE THE AI'PLICATION. 11' NEEDED;
                       A ltf.QUEST FOR A (..'OURT-AI'POINTlilJ ATfORNEY WILL liE Dt:rER~INED WITHIN TIIREE (3) WOK KING DAYS AFTER TilE



0                      REQl1!'$T IS Rf.CEJVliD lfYOli IU!MAI}I IN JMI. AND flO NOT. RONLJ Olrf OF JAIL;
                       IF VOU ARE fOUND TORE INDIGF.I'-:T AND AN ATTORNEY IS APPOINTHLJ. T'HEATTOR:-U,Y WH.L ATTF.MI'T TO CONTACT YOU
                       tlY Tilt: l!"NJ) OF THf \'o.'EXT WORKING DA V AFTER !3EING APPOINTI::"D.


              ACCUS~ DOES
0       THE                            _DOES NOT WANT TO REQUEST A COURT-APPOINTED ATI'DR)';EY.

              10. TH[ COURT f.INIJS Tl!Al PROilARLF. CAUSf.. _IJQES _DOF.~ NOT F.XISI' IN TillS MA1Tt:R.
              II   W YOU ARt NOT AU S CITIZEN, 00 YOU WA:-.IT YOUK CONSULATE TO BF. NOT!F!F.D? _NO, _YES.



0
0
0                                                                                                                 6y
                                                                                                                               JUL 1 2 2012
                                                                                                                       11R¢.rzx ~ m
                                                                                                                               iiAAIUH, DIST CLERK
                                                                                                                                                Deputy
        Form• 5015 Wl!1llin& b)' MugisHarc




0
0
0
                                                                               Page2
n
n                                      CAUSE NO. 12-03324-CRF-272

    THE STATE OF TEXAS                             X
0   vs.                                            X        OF
    DAVID GREER                                    X        BRAZOS COUNTY, TEXAS
0
0                 DEFENDANT'S REQUEST TO PROVIDE NOTICE OF OTHER
                   CRIMES, WRONGS OR ACTS, ANY OPINION REGARDING
                   IDS/HER CHARACTER OR GENERAL REPUTATION AND

0                             PRIOR CRIMINAL RECORD



0   TO THE HONORABLE JUDGE OF SAID COURT AND THE PROSECUTOR IN TIDS
    CASE:

0           Now comes the Defendant and requests pursuant to Rules 404(b) and Rule 609(f), Texas
    Rules of Criminal Evidence and Art. 37.07, Sec. 3(g) and Art. 38.37 Code of Criminal
    Procedure, that the State provide notice of other crimes, wrongs or acts, any opinion regarding
0   his/her character or general reputation and prior criminal record and in support thereof would
    sliowtlie folloWing:--- - - - ·
0                                                      I.
            That Rule 404(b) states:
0           (a)    Other crimes, wrongs, or acts. Evidence of other crimes, wrongs, or acts is not
                   admissible to prove the character of a person in order to show that he acted in
0                  conformity therewith. It may, however, be admissible for other purposes, such as
                   proof of motive, opportunity, intent preparation, plan, knowledge, identity, or

0                  absence of mistake or accident, provided, upon timely request by the accused,
                   reasonable notice is given in advance of trial of intent to introduce in the State's

0                  case in chief such evidence other than that arising in the same transaction.



0           That Rule 609(f) states:



0           (f)    Evidence of a conviction is not admissible if after timely written request by the
                   adverse party specifying the witness or witnesses, the proponent fails to give to

0
0                                             Page3
0
0
D           the adverse party sufficient advance written notice of intent to use such evidence
            to provide the adverse party with a fair opportunity to contest the use of such
0           evidence.
     That Art. 37.07 Sec. 3(g) states:

D
     (g)    On timely request ofthe Defendant, notice of intent to introduce evidence under

0           this article shall be given in the same manner required by Rule 404(b ), Texas
            Rules of Criminal Evidence. If the attorney representing the state intends to

0           introduce an extraneous crime or bad act that has not resulted in a fmal conviction
             in a court of record or a probated or suspended sentence, notice of that intent is

0           reasonable only if the notice includes the date on which and the county in which
            the alleged crime or bad act occurred and the name of the alleged victim of the

'0           crime or bad act. The requirement under this subsection that the attorney
             representing the state give notice applies only ifthe defendant makes a timely

0            request to the attorney representing the state for the notice.



0    That Art. 38.072 Sec. 2 (a) states:


             This article applies only to statements that describe the alleged offense that:
0    (2)


             (1)     were made by the child against whom the offense was allegedly
0                    committed; and
             (2)     were made to the first person, 18 years of age or older, other than the
0                    defendant, to whom the child made a statement about the offense.
             (b)     A statement that meets the requirements of Subsection (a) of this article is
0                    not inadmissible because of the hearsay rule if:
             (1)     on or before the 14th day before the date the proceeding begins, the party
0                    intending to offer the statement:
             (A)     notifies the adverse party of its intention to do so;

0            (B)     provides the adverse party with the name of the witness through whom it
                     intends to offer the statement; and

0
0                                        Page4

0
0
)l
 u             (C)     provides the adverse party with a written summary of the statement;
               (2)     the trial court fmds, in a hearing conducted outside the presence of the
0                      jury, that the statement is reliable based on the time, content, and
                       circumstances of the statement; and
·-o-·
  --
               (3)     the child testifies or is available to testify at the proceeding in court or in
                       any other manner provided by law.

:Q      That Art. 38.37 Sec. 1 states:
        ( 1)   This article applies to a proceeding in the prosecution of a defendant for an

0       offense under the following provisions of the Penal Code, if committed against a child
        under 17 years of age:

0              (1)
               (2)
                       Chapter 21 (Sexual Offenses);
                       Chapter 22 (Assaultive Offenses);

0              (3)
               (4)
                       Chapter 25.02 (Prohibited Sexual Conduct);
                       Chapter 43.25 (Sexual Performance by a Child); or

:0             (5)     an attempt or conspiracy to commit an offense listed in this section.



:0      That Art. 38.37 Sec. 2 states:



0       (2)    Notwithstanding Rules 404 and 405, Texas Rules of Criminal Evidence, evidence
               of other crimes, wrongs, or acts committed by the defendant against the child who
               is the victim ofthe alleged offense shall be admitted for its bearing on relevant
0              matters, including:


 :0            (1)
               (2)
                       the state of mind of the defendant and the child; and
                       the previous and subsequent relationship between the defendant and the
                       child.
 0
        That Art. 38.37 Sec. 3 states:

 0
        (3)     On timely request by the defendant, the state shall give the defendant notice of the
                state's intent to introduce in the case in chief evidence described by Section 2 in
               the same manner as the state is required to give notice under Rule 404(b), Texas

 0
 0                                       :Page 5

 0
0
n                     Ru1es of Criminal Evidence.
                                                         II.
0             Defendant requests that he be provided the notice required by the Rules 404(b), 609(f),
       Art. 37.07 Sec.(g), Art. 38.072 Sec. 2(a); Art. 38.37 Sec. 1; Art. 38.37 Sec. 2; and Art. 38.37 Sec .
 :.n
.[J    3 of other crimes, wrongs or acts other than that arising in the same transaction and any evidence
       of prior criminal record. Defendant requests this notice to be provided far enough in advance of

:n     trial that he will be able to adequately investigate these other acts.
              WHEREFORE, PREMISES CONSIDERED, defendant prays that this request be
       noted in the record.


                                              Respectfully submitted,




                                              Bryan. TX 77803
                                              (979) 822-4759
                                              (979) 779-0575 Facsimile .
                                              SBOT: 24007265
                                              ATTORNEY FOR DEFENDANT


                                         CERTIFICATE OF SERVICE
              I hereby certify that a true and correct copy of the foregoing Motion has been delivered to
       the prosecuting attorney on the date it was file .




                                                  Page 6

0
     "\


f]
n                                         CAUSE N0.12-03324-CRF-272


n         THE STATE OF TEXAS
          vs.
                                                        X
                                                        X
                                                               IN THE 272Nn DISTRICT COURT

                                                               OF


0         DAVID GREER                                   X      BRAZOS COUNTY, TEXAS



0               DEFENDANT'S REQUEST FOR DESIGNATION OF EXPERT WITNESSES


[}        TO. THE HONORABLE JUDGE OF SAID COURT AND THE PROSECUTOR IN TIDS
          CASE:
0                 Now comes the Defendant, by and through his/her attorney of record, and respectfully
          requests, pursuant to Texas Code of Criminal Procedure Article 3 9 .14(b), the State in the above

0         styled and numbered cause to provide the Defendant, at least twenty (20) days in advance of
          trial, the names and addresses of all witnesses they may use at trial to present evidence under
:0        Rules 702, 703, and/or 705 ofthe Texas Rules of Evidence.
                  The Defendant seeks the information requested to enable proper preparation and to avoid

0         unnecessary delay at trial.



0
0
0
0
                                           CERTIFICATE OF SERVICE

0                 I hereby certify that a true and correct copy of the foregoing Motion has been delivered to
          the prosecuting attorney on the date itE~

0
0
0                                                 Page 7

0
0                                     CAUSE N0.12-03324-CRF-272


[J    THE STATE OF TEXAS
      vs.
                                                    X
                                                    X       OF


8     DAVID GREER                                   X       BRAZOS COUNTY, TEXAS



fj                                     REQUEST FOR DISCOVERY



0     provided:
               Now comes Defendant and requests the following items and information be



0           1. All statements by the Defendant pursuant to Tex. Code Crim. Proc.

:0             Art. 38.22 and all written statements made by the Defendant in connection with this
               offense with which the Defendant is herein charged.

 lJ      2. All objects and tangible property taken by the State during the course
               of its investigation of the offense with which the Defendant is herein charged, and
               any items which may be introduced at trial.
:O       3. Any written waivers or consent forms signed by the Defendant.

:Q          4. The name of the case agent who investigated this case.
            5. The prior criminal record of the Defendant including all arrests and ·
               convictions whether as a juvenile or as an adult.
0           6. All final adult felony convictions and misdemeanors of moral turpitude
               on the part of all witnesses called by the State.
0           7. A complete list of any_ and all extraneous offenses by the Defendant,
               evidence of which the State could offer as exception to the general rule prohibiting
0              proof of extraneous offenses, pursuant to Tex. Rules Crim. Evid. 404(b).
            8. Any exculpatory and/or mitigating evidence within the possession,
0              custody, or control of the State, the existence of which is known, or by the exercise
               of due diligence may become known to the State.

0           9. Any photographic lineups shown in the course of the investigation of
               this case.

0
0                                              Page 8
        10. The final results of any laboratory test or any other analytical test
            pertaining to evidence in this case.
        11. Copies of any prior convictions of the Defendant which may be used
            for jurisdictional, enhancement, or impeachment purposes.
        12. AU    pho~ographs   taken, or used, in the course of the investigation of this
            case.
        13. Prior to voir dire, a list of all the names of prospective prosecution
            witnesses who have knowledge and likely will be used at the guilt/innocence phase
            and the punishment phase of the trial, with a continuing duty on the part of the
            State to disclose the names of rebuttal witnesses as soon as they become known.
        14. All statements made by any party or witness to this alleged offense,
            whether written or oral, which might in any manner be material to either the guilt
            or innocence of the Defendant or the punishment, if any, to be set in this case,
            pursuant to Tex. Rules Crim. Evid. 615.
         15. AU handwritten and typed reports prepared by peace officers who
            investigated and participated in any manner in the preparation of these charges
            against the Defendant, pursuant to Tex. Rules Crim. Evid. 615.




     Defendant requests that discovery be completed within a reasonable time before trial, with the
     State being under a continuing duty to supplement with any of the above items that comes to its
     attention.
            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this request be
     noted in the record.




                                              Page 9
[J
D
0                                         Respectfully submitted,


fJ
0                                        ~Earl Gray
                                          103N.M.
                                          Bryan, TX 77803
                                          (979) 822-4759
                                                          et


                                          (979) 779-0575 Facsimile
0                                         SBOT: 24007265
                                          ATTORNEY FOR DEFENDANT

D                                    CERTIFICATE OF SERVICE

0           I hereby certify that a true and correct copy of the foregoing Motion has been delivered to
     the prosecuting attorney on the date it was file


0
0
0
0
0
0
0
.o
0
0
[J
                                            Page 10

0
n
0                                    CAUSE NO. 12-03324-CRF-272


0
-/
     THE STATE OF TEXAS
     vs.
                                                    X
                                                    X        OF

[J   DAVID GREER                                    X        BRAZOS COUNTY, TEXAS



0                                 MOTION TO SUPPRESS STATEMENTS



0    TO THE HONORABLE JUDGE OF SAID COURT:
            Now comes the Defendant in the above entitled and numbered cause and moves the Court

0    to suppress the statements made by Defendant for the reasons stated below:
                                                        I.

D           Defendant moves to suppress any statements made by the Defendant, whether oral or
     written including, but not   ~ted   to, statements made to the officer, whether in or out of custody,

0    on the following grounds:
            A.      Any oral or written statement made by the Defendant was not freely and

D    voluntarily made.
            B.      Any oral statement made by the Defendant was made as the result of a custodial

;0   interrogation was not recorded as provided in Article 38.22, Texas Code of Criminal Procedure.
            C.      In the alternative, if any oral statement was recorded, it. was made without the
     Defendant first having knowingly, voluntarily and intelligently waived any rights set out in the
0    warning and as required by the Miranda case.
            D.      The Defendant was not properly warned of his rights pnor to making the
D    statement.
            E.      The statement was the product of any illegal detention and/or arrest.
:0          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the above evidence be
     suppressed and that no mention be made of said evidence directly or indirectly by the prosecutor
;0   or any of the witnesses for the state and that the prosecutor be instructed to remind his witnesses
     that no mention is to be made of this evidence.

D
0
lJ                                            Page 11
0
     /



0
n
.J                                            Respectfully submitted,



0                                             Earl Gray

n                                             I 03 N. Main Str
                                              Bryan, TX 77803
                                              (979) 822-4759
                                              (979) 779-0575 Facsimile
0                                             SBOT: 24007265
                                              ATTORNEYFORDEFENDANT

0                                        CERTIFICATE OF SERVICE
                I hereby certify that a true and correct copy of the foregoing Motion bas been delivered to
0        the prosecuting attorney on the date it was filed.


0                                             ~17-
fJ                                                  ORDER

0               On this the_ day of _ _ _ _ _ _ _ , 2012, came on to be considered the above
         and foregoing Defendant's Motion to Suppress

D        Statements and said Motion is hereby GRANTED/DENIED.



0
                                                      JUDGE PRESIDING
D
0
[J
0
0
0                                                Page 12

0
0
0                                   CAUSE N0.12-03324-CRF-272


u    THE STATE OF TEXAS
     VS.
                                                 X
                                                 X        OF

-n   DAVID GREER                                 X        BRAZOSCOUNTY,TEXAS



:0                               DEFENDANT'S MOTION TO SUPPRESS
     (SEARCH OF PERSON AND/OR PERSONAL BELONGINGS WITHOUT WARRANT)


 0   TO THE HONORABLE JUDGE OF SAID COURT:

·0          Now comes the Defendant in the above styled and numbered cause, and files this his
     Motion to Suppress and, in connection herewith, would respectfully show the Honorable Court
     the following:
:0                                                   I.
            Members oflaw enforcement did then and there search Defendant's person and/or
:Q   personal property and did seize alleged contraband belonging to Defendant without a warrant
     and:
0    1)     without reasonable suspicion;
     2)     without probable cause;
0    3)     without exigent circumstances;
     4)     without said seizure and/or search being reasonably related to the time and scope of the
0           initial detention;
     5)     without Defendant's consent;
(1   6)     upon purported consent of Defendant which was given involuntarily and as the result of
            coercion;

0    7)
     8)
            upon purported consent of a person(s) who had no authority to give consent; and/or
            upon purported consent of a person(s) who gave such consent involuntarily and as the

D           result of coercion.



0           Wherefore, Defendant prays the Court to set this Motion to Suppress for hearing and,
     upon hearing evidence adduced in support thereof, fmd that such search and seizure were

0    unlawful and in violation ofthe Fourth Amendment of the United States Constitution and Article



0                                            Page 13
     ..
n
fJ        1, § 9 of the Texas Constitution, and order that all evidence obtained as a result thereof be
          suppressed and excluded pursuant to the exclusionary rule and Code of Criminal Procedure
rJ        Article 38.23(a).


0
D                                               Earl Gray
                                                103 N. Main Street

0                                               Bryan, TX 77803
                                                (979) 8224759
                                                (979) 779-0575 Facsimile
                                                SBOT: 24007265
0                                               ATTORNEY FOR DEFENDANT


0                                          CERTIFICATE OF SERVICE
                  I hereby certify that a true and correct copy of the foregoing Motion has been delivered to

0         the prosecuting at!Dmey on the date it w~~


0                                                Earl Gray



0
'0
0
[J
0
0
0
0                                                 Page 14
0
    0
    n                                     CAUSE NO. 12-03324-CRF-272

         THE STATE OF TEXAS                             X
    0    vs.                                            X        OF

;.'.D    DAVID GREER                                    X        BRAZOS COUNTY, TEXAS
'LJ

:o                            DEFENDANT'S MOTION TO SUPPRESS
              (INVALID SEIZURE/ARREST/RESTRAINT/DETENTION WITHOUT WARRANT)

,n
itJ      TO THE HONORABLE JUDGE OF SAID COURT:
                 Now comes the defendant in the above styled and numbered cause, and files this his/her
tO       Motion to Suppress and, in connection herewith, would respectfully show the Honorable Court
         the following:
:0                                                          I.
                 Defendant was involuntarily seized, arrested, restrained, detained, and/or taken into
:0       custody without warrant by law enforcement members whom:
         1)      did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into
:o               custody have probable cause and/or reasonable suspicion to believe that the Defendant
                 was in a suspicious place;
.0       2)      did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into
                 custody have probable· cause and/or reasonable suspicion to believe that the Defendant
'0
I    .           had committed some felony or breach of the peace;
         3)      did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into

0                custody have probable cause and/or reasonable suspicion to believe that the Defendant .
                 was wanted in connection with a completed felony;

0        4)      did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into
                 custody have probable cause and/or reasonable suspicion to believe that the Defendant

0                had committed an assault resulting in bodily injury to another person and that there was
                 danger of further bodily injury to that person;

0        5)      did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into
                 custody have probable cause and/or reasonable suspicion to believe that the Defendant

0
0                                                Page 15
    [J
n'
L_


0           had committed an assault resulting in bodily injury to a member of Defendant's family or
            household;
0    6)     did not, at the moment of such seizure, arrest, restraint, detention, and/or taldng into
            custody have probable cause and/or reasonable suspicion to believe that the Defendant

B           had committed the offense of Violation of a Protective Order, as defmed by Texas Penal
            Code Section 25.08;
0.   7)     did not, at the moment of such seizure, arrest, restraint, detention. and/or taking into
            custody have probable cause and/or reasonable suspicion to believe that the Defendant

n           was in possession of a weapon and constituted a threat to said law enforcement members
            or others; and/or

nJ   8)     did not, at the moment of such seizure, arrest, restraint, detention, and/or taking into
            custody have probable cause and/or reasonable suspicion that the Defendant was

[J          committing an offense within the officer's presence or view.



0           Wherefore, Defendant prays the court to set this Motion to Suppress for hearing and,
     upon hearing evidence adduced in support thereof, find that Defendant's seizure, arrest, restraint,
     detention, and/or taking into custody was unlawful under the- 4th Amendment of the United States
0    Constitution and Article I Section 9 of the Texas State Constitution, and order that all evidence

Q    obtained incident to, pursuant to and as a result of such unlawful seizure, arrest, restraint,
     detention, and/or taking into custody, whether tangible or intangible, and/or any oral or written
     statements made by Defendant, at the time of or following such unlawful seizure, arrest,
D    restraint, detention, and/or taking into custody be suppressed and excluded pursuant to the
     exclusionary rule and Code of Criminal Procedure Art. 38.23(a).
0                                           Respectfully submitted,

0
0                                           Earl Gray
                                             103 N. Main
                                           . Bryan, TX 77803
                                                            eet

                                             (979) 822-4759
0                                            (979) 779-0575 Facsimile
                                             SBOT: 24007265
                                            ATTORNEY FOR DEFENDANT
0
0                                             Page 16
u
                                     CERTIFICATE OF SERVICE
            I hereby certify that a true and correct copy of the foregoing Motion has been delivered to
     the prosecuting attorney on the date   i~~


                    .                       Earl Gray
.0
:0
:o
fo



0
0
0
;0
D


                                             Page 17
[J
     }   ';
     1


                                               CAUSE NO. 12-03324-CRF-272

              ffiE STATE OF TEXAS                          X
              vs.                                          X        OF
              DAVID GREER                                  X        BRAZOS COUNTY, TEXAS


                                       DEFENDANT'S MOTION TO SUPPRESS
                                            (SEARCH OF VEIDCLE)


              TO THE HONORABLE JUDGE OF SAID COURT:

     \               Now comes the Defendant in the above styled and numbered cause, and files this his
     J
              Motion to Suppress and, in connection herewith, would respectfully show the Honorable Court

              the following:

                                                               I.

                    ·Members of law enforcement did then and there enter and search Defendant's vehicle and

              did seize property belonging to Defendant without a valid search warrant and:

              1)     without reasonable suspicion;

              2)     without probable cause;

              3)     without exigent circumstances;

              4)     without Defendant's consent;

              5)     outside the time and scope of the alleged reason for initial detention of the Defendant;

              6)     upon purported consent of Defendant which was given involuntarily and as the result of
                     coercion;

              7)     upon purported consent of a person(s) who had no authority to give consent;

              8)     upon purported consent of a person(s) who gave such consent involuntarily and as the
                     result of coercion; and/or

              9)     when Defendant's vehicle was not actually or readily mobile.
!1                   In addition, any search of said vehicle pursuant to any search warrant executed
if

.l
if
                                                     Page 18
      on the date of the offense exceeded the scope of said search. warrant.

             Wherefore, Defendant prays the Court to set this Motion to Suppress for hearing and,

      upon hearing evidence adduced in support thereof, find that such search and seizure were
El
      unlawful and in violation of the Fourth Amendment of the United States Constitution and Article

0     1, § 9 of the Texas Constitution, and order that all evidence obtained as a result thereofbe

      suppressed and excluded pursuant to the exclusionary rule and Code of Criminal Procedure

      Article 38.23(a).




 0                                          Respectfully submitted,



:f]
0
                                         ~  Earl Gray
                                            103 N. M
                                                             · ·
                                                         treet .
                                            Bryan, TX 77803
                                            (979) 822-4759
                                            (979) 779-0575 Facsimile
                                            SBOT: 24007265
0                                           ATTORNEY FOR DEFENDANT


0                                      CERTIFICATE OF SERVICE
             I hereby certify that a true and correct copy of the foregoing Motion has been delivered to
      the prosecuting attorney on the date it~
D
0
0
0
0
0
                                              Page 19
0
                                                No.

THE STATE OF TEXAS

                                                                        COUNTY COURT AT LAWN

                                                                        BRAZOS COUNTY, TEXAS




                                       ORDER APPOINTING ATTORNEY




         I hereby appoint _ _   ft~. . -'r- - '('- -_u=·"-a~·. . .:. ,_. ;. .A~-\f-1_____ ,
                                     tv"--"-'                                                 an attorney found by the

Court to be competent, to represent the defendant in the above numbered and entitled cause, and to continue

to represent the defendant until the case is concluded, including appeal, if any, or until released by written

order of this Court.

         SIGNED on this {   f              day of___,/---=-.fl/\_/U----H-?=-    ,?0 {2 .

                                                                PRESIDING JUDGE

Copy was:          0 Mailed to:                 HIJ:&to:
                                                :\---r-t1 05{)
                                                                                              'Yn!J
                                                                                              (j LL    Cfl'S~ 1
                                                                                                                 /'
Attorney Appointed                                      Address                                   Phone Number


Copy was:          D Mailed to:                 ~Delivered to\)ai /
Defendant                                               Address                                   Phone Number


Original to:
Copies to:             g~~~~~::y~CLL .??.,~L!:!,p,rtm    Offense(s): _ _ _ _ _ _ _ _ _ _ _ _ _ __                      Date of Offense: ______ Date of Arrest:
J
                                          AFFIDAVIT IN SUPPORT OF COURT APPOINTED ATTORNEY


]     By signing this application you are swearing, under oath, that an attorney does not now represent you, that your right to representation
    by an attomey'·~ not been waived and that the information that you are providing is true and correct.                 ·

      To be considered for court appointed counsel, everv question on this form must be answered. If the question does not apply to
    you, place an N/A in the blank. Failure to answer every question could result in yotir application· not being considered. If you need
    assistance, notify the person in charge of taking this application.

    section 1.
    Last name: ___;:::;;,.-9J~..f..l.=-~.,_~---r"-:-
    Address:_~L...P""""•' Pmperty.
0 SeOJrities{Bonds/CDs
0 Retirement Plans
                           "'~" lndkate all """"
                              ~
                          }J4-/L- .
                                             0
                                             Uvestod< . $
                                        0 Bank Accounts_~
                                                            ru a 0 or N/A in the blank A'
RenVHouse payment    $ "    r Food           7  $~0 Utilities                $__·_        Telephone        $_'-/__
                            $W"'             ': $~            Ch~d care
                                                                      $*=
Fuel/Maintenance              Cell Phone                                     $____LZ_     School Lunches $.4::,_
School tuition       ~        Church            $L_ Credit Cards $-                       Doctor/Dentist ~  r-
Medical Insurance    $£_      Auto insuran-ce                 Ufe Insurance $~            Auto payment $~
Other transportation $_1"__   Haircuts/Nails    $             Bank Loans     $~ Cable/Satellite $~
Furniture payments   $ t'     Entertainment     $             Oothing        $ v          Child Suzrt         v                      .J
Other (Describe)     $L_      Other (Describe) $ ?)           TOTAL MONTHLY EXPENSES: $ t /                 --

Section 3: Miscellaneous Information            ///"                          /J\
Are there any co-defendants in your case? QYes         no       IT    ~.             ,.1:     /""
                                                                      /_,\1,._~-"----+-(\-a-,.--';;. 0 P. 1
                                   *      Communication Result Report ( May.17. 2012                                                             3:30PM) x : · *
 0                                                                                                                       Fax      Header)             Brazos      County   Ma,istrate    1


      Dale/Time: May. 17. 2012 3:25PM
 0    Fi 1e
       No. Mode                             D t'            t'                                                                                                                  Page
      ----------------------                    es 1na 1on                                                                       Pg(s)                        Result           Not     Sent
~a    8206 Memory TX              ----;~~;~~~~----------------------------;~----------;~------------------------


 :0
 0
 0    ------------------------------ --------------------------------------------------------
              Reas.on for er,ot                                                               ------------~-
                  E. 3l
                    E.l) Ha.na VIJ     or       line       fail
                          No   a.nswe r                     E. 2) Bu•y


 0                E. ~  Exceeded rna  E -ma. s z e
                                                )C.,             i I      i                                 E.4)       No     facsimile             connection




 0
·0
:0
·o
0                                         ~ oq I'OIIJ>UO> O>pn ':>011110 P"JI!l"'J7U"
                                                                                   '!ooddl 1a!Jm1:1a! 'J>OP"f"''> " ...., "'{{Jwn> JUO!'AJOJ> "'11 ~.. ., ·
                                                                                   P'"""l"'"" ..oqo "'{{ "!~PJ>>Ijl JU=olo.l 0) 'luo-DO "'! 03 P1UO


0
                                                         SVlGI.l 'J..J.NnO:l SO'ZYl!1i

                                            -          'ONif>YllY .D!OO:>.uw!o:J

                                          .omo:>J.:>ra!Sia - - . - l H L N I




0
0
                                                                         Page 23
0
0                                     ·.:'• ···....
                                                .
                                                               -,       .    '   .
                                      ~         .            .                       '. '




0
                                       •    •.          /r                  '•   •


                                           0                                    ~             .'        .                -~
                                                    .                              .
-o                                   ..

                                     .    '
                                              ;,



                                                   .
                                                       ' ~




                                                             '
                                                                 ~




                                                                     ',
                                                                          .




0    Karl Gray
     Attclrncy
                                                                                                         Jay Granberry ·
                                                                                                         Attoml!)'
     Board Cortlficc! Criminal Ulw                                                                       lloard Certlftcd Criminal L3w

     Dun Joneli                                                                                         Amandu Jouett
     Alto may                                                                                          - Attorney
                                                                                       July 25, 2012

                 272"d District Court
                 Attn: Lisa Parker; Court Coordinator
                 300 East 26th Street
'0               Bryan, TX 77803

                            RE:      The State ofTexas v. David Duane Greer
0                                    Cause No: 12"03324-CRF.:.272



0                The above named defendant is set in the 272"d District Court of Brazos County for an Arraignment and
                 Pretrial on July 30. 2012. Counsel is re~uesting said Arraignment and Pretrial be reset for the reason that
                 Counsel's presence is required in the 85 District Court for a Preferentially set Jury Trial in The State of

.0               Texas vs. Kenneth Lloyd Holmes; Cause No: 10-05180-CRF-85.

                 If you have any questions, please contact me at the number above. As always, thank you for your time
                 and consideration in this matter.
0
0
0
0
0
0
0                CC: DISTRICT ATTORNEY'S OFFICE
                 VIA FAX: 1361-4368
0
0                                                                                      Page 25
0
D
0                                         NO. 12-03324-CRF-272                    I'!
                                                                                        AUG 10 2012
                                                                                        ~""·
[l    STATE OF TEXAS                                 §
                                                     §
                                                           IN THE DISTRICT COU

      vs.                                            §     272ND JUDICIAL DISTRICT

0     DAVID DUANE GREER
                                                     §
                                                     §     BRAZOS COUNTY, TEXAS


0                                   MOTION FOR SPEEDY TRIAL

     TO THE HONORABLE JUDGE OF SAID COURT:
[]
            Now comes David Duane Greer, Defendant, by and through undersigned counsel, and

0    moves the Court for a speedy trial in this cause, and shows the following:

            1.      David Duane Greer is guaranteed the right to a speedy trial under the Sixth and
0    Fourteenth Amendments to the United States Constitution, Article I, Section 10 of the Texas

0    Constitution, and Articles 1.03(3) and 1.05 of the Texas Code of Criminal Procedure.         See

     Doggett v. United States, 505 U.S. 647 (1992); Strunk v. United States, 412 U.S. 434 (1973); and
0    Barker v. Wingo, 407 U.S. 514 (1972). See also State v. Munoz, 991 S.W.2d 818 (Tex. Crim.

0 Ohio App. 1999).

            2.      David Duane Greer was arrested on May 14, 2012 for a crime which allegedly
0    occurred on February 16,2012. Trial has not been scheduled.


0           3.      David Duane Greer will be prejudiced should trial not be held as soon as possible,

     for the reason that David Duane Greer has been incarcerated in the Brazos County Jail since May

0    14, 2012. He has been unable to make bond in this case. David Duane Greer maintains his


0    innocence to the offenses charged.

            WHEREFORE, PREMISES CONSIDERED, David Duane Greer moves that trial in

0    this case be scheduled as soon as possible.


0
0
                                           .Page 26
0                                          !
n
D                                              Respectfully submitted,
                                               Gray, Granberry & Jones

D                                              103 N. Main St.
                                               Bryan, TX 77803
                                               Tel: (979) &22-4759

0                                              Fax: (979) 779-0575



0                                              By:_h:!f%4.-A...:~~~g.....""""'------­
                                                  Ear Gray
                                                  State Bar No. 24

0                                                 Attorney for Earl Gray



0                                  CERTIFICATE OF SERVICE

           This is to certify that a true and correct copy of the above and foregoing document was

0   served on the District Attorney's Office, Brazos County, Texas, by hand delivery on the date it

    was filed.
0
0
0
0
0
0
D
0
0
0
                                         Page 27
0
0
n                                                            X


n                                     kA
                                                             X
                                                             X

                                                 DISCOVERY ORDER
             On this day the above numbered and entitled cause was called for a pretrial hearing. The defendant,
     defendant's attorney, and the Assistant District Attorney representing the State appeared. The Court hereby
     orders that the State produce and permit the inspection of, and the copying and/or photographing of the
     following items:                                               .                             _


0    I. All statements by the Defendant pursuant to Tex. Code Crim. Proc~·Af!.~~.iitdhi¥i.tH·written statements
        made by the Defendant in connection with this offense with which the Defendaiifis herein charged.
     2. All objects and tangible property taken by the State during the course of its investigation of the offense
        with which the Defendant is herein charged, and any items which may be introduced at trial.

0    3. Any written waivers or consent forms signed by the Defendant.
     4. The name of the case agent who investigated this case.
     5. The prior criminal record of the Defendant including all arrests and convictions whether as a juvenile

0       or as an adult.                                                                                  ·
     6. All final adult felony convictions and misdemeanors of moral turpitude on the part of all witnesses called
        by the State.


0    7. A complete list of any and all extraneous offenses by the Defendant, evidence of which the State could
        offer as exception to the general rule prohibiting proof of extraneous offenses, pursuant to Tex. Rules
        Crim. Evid. 404(b).
     8. Any exculpatory and/or mitigating evidence within the possession, custody, or control of the State, the

0       existence of wh1ch is known, or by the exercise of due diligence may become known to the State. .
     9. Any photographic lineups shown in the course ofthe investigation of this case.
      I 0. The final results of any laboratory test or any other analytical test pertaining to evidence in this case.

0     II. Copies of any prior convictions of the Defendant which may be used for jurisdictional, enhancement, or
          impeachment purposes.
      12. All photographs taken, or used, in the course of the investigation of this case.

0     ~-~-,;fi}~~~i~iF~-~~~~~:- _ _ _ _ --,~4~~~~ti;~#A~tit.~~m~~~1~-~~~~r~&iii~ ~ .
     --..dll1)'..Q_n_ili_~_,part•of the-State to d1sclose ilie names of retuttal Witnesses as soon as tney become known.
      14. All statements made by any party or witness to this alleged offense, whether written or oral, which might

0         in any manner be material to either the guilt or innocence of the Defendant or the punishment, if any, to
          be set in this case, pursuant to Tex. Rules Crim. Evid. 615.                       .
     · 15. All handwritten and typed reports prepared by peace officers who investigated and participated in any
           manner in the preparation of these charges agamst the Defendant, pursuant to Tex. Rules Crim. Evid. 615.

0
0
0     Discovery is to be completed within a reasonable time before trial, with the State being under a continuing
      duty to supplement with any of the above items that comes to its attention.

0
0
0                                                                  Page 28
[I
n
0                                                    CAUSE NO. 12-03324-CRF-272

                STATE OF TEXAS                                        §     IN THE 272N° DISTRICT COURT
                                                                      §
                vs.                                                   §     OF
                                                                      §
                DAVID DUANE GREER                                     §     BRAZOS COUNTY, TEXAS


                 MOTION FOR DISCOVERY OF EXCULPATORY AND MITIGATING EVIDENCE

               TO THE HONORABLE JUDGE OF SAID COURT:

                       Now comes the Defendant, DAVID DUANE GREER, by and through the undersigned

               counsel, and respectfully moves this Court to order the State to disclose all evidence in its

               possession and in the possession of its agents, which is both favorable to Defendant and material

               either to guilt or to punishment, including impeachment evidence.

                           1.        Such disclosure is required by the Due Process Clause of the Fourteenth

               Amendment to the United States Constitution. See Brady v. Maryland, 373 U.S. 83, 87 (1963);

               see also United States .v. Bagley, 473 U.S. 667, 675-78 (1985). Disclosure is also required under

               the Due Course of Law provisions of Article I, §§ 13 and 19 of the Texas Constitution.

                       2.            Rule 3.09(d) of the Texas Disciplinary Rules of Professional Conduct requires

               prosecutors to "make timely         disclo~ure   to the defense of all evidence or information known to

               the prosecutor that tends to negate the guilt of the accused or mitigates the offense, and, in
:[l
'              connection with sentencing, to disclose to the defense and to the tribunal all unprivileged

:0             mitigating information known to the prosecutor, except when the prosecutor is relieved of this

               responsibility by a protective order of the tribunal".
'0                     3.            This motion seeks a Court order instructing the State's attorney to make available

:0             for Defendant's inspection and copying or photocopying all evidence meeting the following

               criteria:

'0
u
.0 -'   -···-~~-·-------·-      ·-.-- .                     Pag~ ~9.                                           ·------~----
0
0                    a.       evidence or Information within the possession, custody or control of the

                     State ofTexas, or any of its agencies, and which is known to be in existence or by
0                    the exercise of due d.iligence may become known to the State's attorney, and

·8                   b~      .which is fuvorable to' theDefendant on the issue of guilt or innocence, or

                     c.      · which may_ tend · to mitigate or lessen punishment in the .event the
D                  _ Defendant is fotind :guilty. Brady v. Maryland, 3J3 U.S. 83 S. Ct. 1194, 10


0
-       "-'
                     L.Ed.2d. 215 (963).



D   I
              4.     The request for Brady material includes, but is not limited to the following:

                              ~y ~~ video ~ec()~                    from David Duane Greer on or about May 14,2012.

                    g.      The names and addresses of all persons who have, or who may have,
0                   information favorable to the Defendant.

0                   h.      The names and address of all persons interviewed by the State in

                    connection with this case, but whom the State does not intend to call as witnesses
fl                  in this case.


0                   1.      Any information which may tend adversely to effect the credibility of any

                    person called as a witness by the State, including the arrest and/or conviction

0                   record of each State witness, and including any offers of immunity or lenience,


'0                  whether made directly or indirectly, to any State's witness in exchange for

                    testimony.

!0
            WHEREFORE, PREMISES CONSIDERED, David Duane Greer prays that this Court
:0   order the State to disclose all exculpatory and mitigating evidence in its possession.

 0                                                 Respectfully submitted,
                                                   Gray, Granberry and Jones; Attorneys at Law
                                                   103 N. Main St.
0                                                  Bryan, TX 77803
                                                   Tel: (979) 822-4759
                                                   Fax: (979) 779-0575        .·""'
0                                                                           .---7.;
                                                                         ~
0                                                  By:
                                                         WI~····
                                                                  .-'

                                                         State ar o. 24007265

0                                                        Attorney for David Duane Greer



 0
 0
 0                                        ..   :_P~_g~   _31
 0
D
0                                                                     CERTIFICATE OF SERVICE
                      I hereby certify-that a true and ~rrect copy of the foregoing Request has been delivered

D      to the prosecuting attorney at the Brazos County Courthouse on the date~led.
                                                                        /~/~ / /

B                                                                                    EARLen:Y _:_ . .
n-
D
0
0
0
0
0
0
0
0
0
0
0
0---   -·····-·· -·-····-···---·--·--········· ··------· ····•·····        Page_3.2.. .·-- .
0
n
u
0
     TilE STATE OF TEXAS

0    Vs.

    1Av1'c\ Di-to__n e..


     To:     The Sheriff of Brazos County, Texas


     Brazos County, Texas, effective at ---+:-'-':---'.-'-.I....--L-.........,.--+---"-"..__'-------
                -.;:---in the Brazos County Jail
                  ~j in the Institutional Division of the Texas Department of Criminal Justice
                _ _ _ in a State Jail Facility
                          _ _ _ as a condition of community supervision
                          _ _ _with referral to the State Boot Camp
                          _ _ _ work release is authorized
                                  _ _ _ each SUM T W Th F Sa from                                 m. until           m.
                                  _ _ _according to the schedule _ _ __
     ___to be held in the Brazos County Jail
                _ _ _without bail, until further order of this Court
                _ _ _until transported to a Substance Abuse Felony Punishment Facility
                _ _ _pending appeal from his conviction of a felony .
                _ _ _until sufficient bail is posted in the amount of$. _ _ _ _ _ __
                          -....,--- in cash or surety bond fonn
                          _ _ _ in personal bond form

0                                   _ _ _upon the attached conditions;
     __,._ _t.o be released from custody on the above charge(s)
                                                                                                  without conditions

     -~_,___CREDIT FOR TIME SERVED

0    _ _ _UPON RELEASE, Defendant is to report to the Brazos County District Clerk (Collections) to
                    pay court costs of$
                    fine of$
                                                                           ; attorney fees of$ _ _ _ _ __
                                                  ; restitution o f $ - = - - - - - - - - -
                   lay-out court costs of$ ....?c:GI    CO
                                                             &               /7J
0                                                _J r •
     _ _ _TO RUN CONCURRENT W I T H - - - - - - - - - - - - - - - - - -

     _ _ _S,PECIAL INSTRUCTIONS:
0    _ _ _YOU ARE ORDERED TO OBTAIN AND BRING PROOF OF TB TESTING                               This ·Court Order.was
          ON THE FIRST DAY THAT YOU REPORT TO JAIL. FAILURE TO

0         COMPLY WILL RESULT IN WORK RELEASE BEING REVOKED A..ND
          STRAIGHT TIME ORDERED. Defendant's i n i t i a l s - - - - - -
                                   ·\~)~
0             SIGNED this the       -    d




0                                             Presiding Judge

                                                . ~~9~ . ~~·--                        .....   ___ ___
                                                                                                ....


0
n
0                                                 CAUSE N0.12          -C -~:~·= 4- ~ (_[.:. '~~·;;,..\\• ltf                              ()
                                                                                           ('c)               ...    '1'V
0    THE STATE OF TEXAS                                        §       . IN THE J:.fJ- DISTRICT C~RT                          ~,



B
                                                               ~
                                                                ~         OF BRAZOS COUNTY, TEXAS-·
                                                                                                              ·.     {);v7'~
                                                                                                                       .· .        .   u
                                                                                                                                       O
[l                   TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

     1. Judge of the trial court, certify this criminal case:

0    ~   Is not a plea-bargain case, and the defendant has the right of appeal. [or J
     o is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial
0        and not withdrawn or waived, and the defendant has the right of appeal. (or]
     o   Is a plea-bargain case, but the trial court has given permission to appeal, and the defendant

0    o
         has the right of appeal. [ or]
         Is a plea-bargain case, and the defendant has NO right of appeal. [or]

0    o   The defendant has waived the right of appeal.



0                   0:,'                      ""{~
0
0
0
0
                                                                          State Bar o exas 10 number:,_ _ _ __
0    Telephone number:----'-----
                                                                          Mailing address: _ _ _ _ _ _ _ __

     Fax number (if any): _ _ _ _ _ __                                    Telephone number. _ _ _ _ _ _ __
0                                                                         Fax number (if any): _ _ _ _ _ _ __

     • "A defendcnt in a criminal case has the right of appeal under these rules. The bial court sl'iall enter a certification of the

0    defendant's right to appeal in every case in which it enters a judgment of guHt or other appealable order. In a plea bargain case-
     that is, a case in which a defendant's plea was guilty or nolo contendfe and the punishment did not exceed the punishment
     recommended by the prosecutor and agreed to by the defendant - a defendant may appeal only: (A) !hose matters that were
     raised by written motion filed and ruled on before trial, or (B) after getting the trial courfs permission to appeal." TEXAS RULE

0    OF APPELLATE PROCEDURE 25.2(a)(2).

                                                        Page 34
0
0
                                                                                     ,., :TfTJl-1: i.-:~:.:---~-\
0                                          No. 12-03324-CRF-272
                                                                                     \f)·.~.J-1-~ ::,-,,n:
                                                                                     ;
                                                                                     ;          w;r:   i   jj
                                                                                                                  -··..


                                                                                                                'ln1?
                                                                                                                                    ,-•1

                                                                                                                                           ;

0       THE STATE OF TEXAS                                     272ND DISTRICT CJ         TPT,/)~h.~:h~:-:-·;
                                                                                    ~~_f;JJJ
                                                                                                        . ~: t. \l
0       vs.                                                   IN

        DAVID DUANE GREER                                      BRAZOS COUNTY, TEXAS

ll                              ORDER APPOINTING ATTORNEY                                                               ;-__ ;_.;                ·'   'l
                                                                                                                                           __ , __ :·ti 1
0                                                                                                                                                      l
                                                                                                                                                       \



               On this November 15, 20 l2, let it be known that the Court found good cause to re
0       the court appointed attorney from this case.                                                                        . •'


                 It is therefore, ORDERED, ADJUDGED AND DECREED, that EARL GRAY, a
:0      licensed attorney by the State of Texas is hereby released in this case and no longer represents

:0      DAVID DUANE GREER, Defendant in the above numbered cause(s).

                On this November 15, 2012, let it be known that this Court found good cause to appoint
 0      an attorney to represent the Defendant in any post-conviction writ and/or appeal proceedings in
        the above numbered cause(s).

~o               I hereby appoint MARY HENNESSY, an attorney found by the Court to be competent,

        to represent DAVID DUANE GREER, Defendant in the above numbered and titled cause in any

    0   post-conviction writ and/or appeal proceedings, if any, or until released by wdtten order of this

        Court.
:O
.   .
                 SIGNED on Thursday, November 15,201

·o
    0
    0
0                                                                                   Order Appointing Attorney


0                                                                                                 Page I of2



                                              :Page 35
0
n
0
0
·B   Copy was:     D Mailed to:           D Delivered to:     D Transmitted by fax to:

     MARY HENNESSY                  403 Alamo St.                         979-277-0757

.o   Attorney Appointed
                                    Brenham, Tx 77833
                                            Address ·
                                                                          FAX: 979-277-0030
                                                                                   Phone Number


-o   Copy was:     D Mailed to:           D Delivered to:     Custody status:


:0   DAVID DUANE GREER
     IN JAIL
     Defendant                                Address                                 Phone Number

:0   Copy was faxed to Office of the Brazos County District Attorney
     VIA FAX NO. (979) 361-4368
,Q
·0
'0
0
0
.0
0
0
0                                                                               Order Appointing Attorney


0                                                                                             Page 2 of2



                                           Page 36
.o
                                                                                                                                                                                                  P.
                                            C0 r.-,rr un ; cd i on Re su1t Re:· o r t ( No v. 1?. L012 i 0: 34MA ) "                                                             1:


0
                                                                                                                                    1)      Or~::~                 c~~nty   272~d     D•   ~t   Court
                                                                                                                                    2)


     Dd-e /T i me : Nov. 15. 2012 10: 33AM

0    Fi 1e
      N:J. Mode                              Des! ina! ion                                                                                                            Res u1:
                                                                                                                                                                                                Page
                                                                                                                                                                                                Not Sent

     8961 Memory TX                          91--979-27/-0J30----9581832                                                               P.         2                   OK
                                             DISTRICT ATTORNEY                                                                                                        OK


·o

             R~a.$(1   1C·r    ~rrC"r
                       1)     Hang up or        line         "fa.tl                                             E. 7)        Bo~sy
                       3)     No a.r~vre•                                                                       E.4)         No  id.L:.imilt:                      t:onnection
                       5)     Exct:c:dt:d    ma.x.    [·mail             ~•.:e




                                                     TilE STATE OF TEXIIS                                       272ND DIS11Ucr COORT

                                                     vs                                                         D.'
                                                     DAVID DUANE GREER                                          BltAZOS COUNIY, TEXAS


                                                                               ORDER Al'l'OlNTING A'ITORNEY


                                                            On this November· 15, 2012, )Ot it be. blown lbar the Court found t;ocd         cau.Jt" 111   sdcaP:
                                                     lhD oourt ~pojncc4 a.1tCmoy hom Ibis case.

                                                             It is 1hcrd'oae. ORDERED, ADJUDGiiD AND PECREED, that EARL GRAY, •

                                                     lic:cnm! l'llllomcy Py 1bc Snd:e of Texas is llz:Rb:y ll:l:a:s:t:d in 1his case a:nd no lonptr tt:pie$01U

                                                     DA VW I'JUANl:: 0~ , ~ftouwtan1 in lht:. abate 1'1bJnberej C3\Ue(a).

                                                             C'blthisND¥anbcr lS. 2012,. tet it bcknoWD Jblt dnr CourtfOWld eond.caQSC":.to appoird
                                                     n IIIU>mc;f "' lCf"==' rh: Ddcndanlln lUIJ' poso-amviclian Wlit ami/or app:al """""'llinzo in
                                                     1hlo .oove lllllllbacd """'c(•).




0
                                                             l b=by oppoilll MARY HI!I\'NESSY,.., ollunJD
                      16·2892-LIST OF JURY CHOSEN-Criminai-Erther Court-Class 2 11~·811

            e·· ~- ........ ~. · .... -                .IIP'ft:: ...... ·    ~\-'••' ~"""li._ ...... ~t:,·.·,t';;:i,i~~W#®\&-*"•• _   · .. •-        --~   :;1   c

        ·   ~~     \00-)e.tn'o(?\                               \3,            S'o)C)          No .. /~·-o3l ~i--~/"-           ;J7;1.

0           ,·1

            ~~                                 THE STATE OF TEXAS                                              In The    d]d 'ttd. .~\ c+                              Court,
            l                                                                 VL

[J                                                                                                                                         of


:D                                                                                                              --=b!..-.L-\-ICC"""",_7-'-':o.S~"'----- County, Texas.
                                                                                       Defendant _ _
                                                                                                    ,JURY CHOSEN                                     .
                                                                                                           Lo~Y4tN         /1. /ll/'e 70
0                                                                                                     1

                                                                                                      2.   ~o(Je.RT        .R, Ces-s.vll                                                   (
                                                                                                                                                                                               -


:D
,~
                                         ..    .   .    . ._     •; ~-~.·:
                                      ··.:.:

                                                                                                      5    /1/1~/>/1 z, CRi/!'18ei\H/
,0                                                                                                    6    C:~LLJe,f/o Cot3o5


·o
                                                                                                      9    l'f'o6ei(T 13, /-1/1 s/1
.0                                                                                                   10

                                                                                                     11
                                                                                                           v,'c!oR//l /. C/tRTeK
                                                                                                           Lu/s C. £s-hNo
                                                                                                     r2    Lv C/t5 J. I,RV/~
tD                                                                                                   13 _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                     14 _ _ _ _ _ _ _ _ _ _ _ _ _ __

0
\1




Q__P_""'_r_-e_or=_r,r,_,_"~~_i._/I-·/_'J_-~_o._.,,.
                  •:""=~-.   ,:-. ... ~~-:-:-.,-..:--l\B,m.--==:--•:-;;-li\Jif':~oi.,:=-~.-:••·..:..~~\j.:#&.-="i:--·~~-:.~--••~~··~·-·•a.      'o"JORT.''""•' ··1~'· . . . •,~-·-- -~~f       •




                                                                                      _ _ _ _ _ _ _-·~-·--~-·-                                                                             ·


!0
:o
0
0
0
0                                                                                                  :Page 38
 LJ
                                                          >In·-~


                                                   '!
                                               I
                                               I•_;                            16-2892
                                                                                                                      .
                                               li                      No.12-o35 ;;l/-c,RP~J;l ~
                                               ~                                                                      ~
                                               ,
                                               I.J
                                                  •                THE STATE OF TEXAS,

                                                                                 vs.
                                                                                                                      It




                                               ,.=1       011vi{) /Jv/I~Ye CReel.
                                               :~
                                                  ~·
                                               ~~

                                               ~
                                                                                                                                                                                      0)
                                                                                                                                                                                      M

                                               !l~~: - - - - - -  --                                                                                                                  C1)
                                                                                                                                                                                      en
                                                               Defendant.                                                                                                             m
                                               ~I
                                                                                                                                                                                      D.
                                                                            JURY CHOSEN
                                               I·J1,_,

                                                                               FILED

                                                          [\}0\le~c 10
                                                                                                                                    I
                                                    .
                                               :~·I .['',,c...rc.
                                                         \['..               -1-\c;.m \; o
                                                                                         I




                                               ,..'
                                               ,,!
                                                                                                                       •··
                                                                                                                       '
                                               ·~                                                                     .I
                                               -.
                                               -~
                                                                                                epuly.                ~~,;1
                                                                                                                           '
                                               1• .

                                               ·:.          ;~~1
                                                                                                                      Y/
                                                                                                                      ~-:



                                                                                                                               ~   r.:_ _______ ,   ~   ;_-_____ ::oiL   ~~   ~_::~         ~
,...--:-"1   ~":1   ~:--'\   ~~   (."~   ~~   ~~.;.,"")        I-·------~     ~:""1      ~~   t:;. _______   ::-.?\
          STATE OF TEXAS ·.
                                                                 I
                 Vs
          DAVID DUANE GREER

[J\       12-03324-CRF-272




8
0
0
0
0
0
0
.Q                         DEFENSE STRIKES
                                                                     -~-U~Rf   ----   ---~-~!

      -
0
                                                                     /?:'~~
           ~t:=~~::;j;d.   EXCUSED


                                             Juryw.,,.lttiOOot

0                                            November 13, 2012.
                                             Remaining panel dismissed at
                                             the same time.


0                                            Ernie J. Montoya,
                                             Bailiff



0
0
D
 lJ                                            Page 40

 0
n      STATE OF TEXAS
                Vs
       DAVID DUANE GREER
       12-03324-CRF-272
                                                 November 13 2012
       46. JOHN JOSEPH                     61.              '               76.

0      ALBERNAZ
       47. OMER LLOYD
       EVERETT
                                           62.                              77.

       48. JEFFREY MA IT                   63.                              78.
:0     WATSON
       49. VENESA ANN HEIDICK              64.                              79.



:0
       50. ERIC KARSTEN                    65.                              80.
       BARDENHAGEN
       51. JULIA ANN GOOD.                 66.                              81.



0      52. BEVERLY THOMPSON
       KUHN
       5J . .I\J't:J-H..I:i HIU n n ~.-
                                           67.

                                           68.
                                                                            82.

                                                                            83.
       ---                  !/l,'oo/1
:0     54.~:..!Lf'l-l

       ~
       SS:-8€ t.B v r~n v
                                ·~
                          "") !l'I>IJ
                                      70.
                                           69.                              84.

                                                                            85.
       ~                  ) //.''/511
,o     :Jo. U"HLIST(NF ~
       T~~LL
       ) I.
                       ) 1/''IS/i
               mADART~ 72.
                                  71.                                       86.

                                                                            87.
       NTCl.              I 1/:ooll
1D·    5~ND.
       A...LJ,Gm ...,.~utK
                           .___-/_ 73.
                            ) //ys/1
                                                                            88.

       )9:-RlillNDA JO~ 74.                                                 89.
                           I    /l:y.>/1
·D
        In!-
        ov. ~ER PFTTIJ:. __., 75 .                                          90.
       .J:ll.!.Q-&h. 1 l1 ) //."/§'#
                          STATE STRIKES


                            DEFENSE STRIKES


!0         t:::::.-c::::q=:~ EXCUSED
                                                         Jury was selected at /J,''Isf
                                                       November 13, 2012.

0                                                      Remaining panel dismissed at
                                                       the same time.

                                                       Ernie J. Montoya,
·.fl
.u                                                     Bailiff




                                           ---·-------·          '•   ...




~o

0
0                                                        Page 41
0
           n
       0
      :8

      iO       7        221163 .
                        221421
                                         MANCHI
                                         SCHLECHTE    NICH~~S
                                                                                  EDWIN
                                                                                  iAI\IN
                                                                                                  May 22 1987
                                                                                                       .7      •n<>"
               8
                                                                                  LAND            February 8, 1949
               10       223160           SMITH        ROBERT

                                                      ld   17,                    lr.                       '"
                                                                                   LAURIE         November 30 1946
               13       224679           SCHLITTER    REBA

     iO        -

               15
                        \'>'lAQ"ZIO

                        224893
                                         loo   ~•c

                                         GAUMBERTTI
                                                        '('"'

                                                      MARISA
                                                                 lt::l   ·~·c::
                                                                                   z
                                                                                        ·~
                                                                                                            """
                                                                                                  Al!QUSt 6 . 1952
               16       225220           COBOS        GILBERTO                                    February 21, 1955
               17       226198           HOLT         MICHAEL                      LEE            September 29          1952
                   '"   ·~..,,...,,..,                ~r                           ln.- ,,..,..        ~'2"1     10lU

                                                      rTn.hlY_                                        '"'.A Hl51l.
               20        226494           SMITH       KEVIN                         SCOTT          September 9 1966 ---..

               22        226615           PARKER      BRENT                         KEITH          July 29 1957
               23        226666           HENRY       SARAH                         ANN            December 12 1985
               24        227248           MCINTYRE    DAVID                         p              July 22 1954
               '>o:::   j.-,07'>"<7             ~     VI\Mt::

               26        227331           HASH        ROBERT                        BRUCE          May 28 1957
               27        227377           FROSCH      CAROL                         BROWN          June 2, 1949

               29        227575           CARTER      VICTORIA                      RAY            December 12 1957
               30        227586           MOORE       SHARON                        ALICE          November 19 1956
               31        227663           FREDERICK   PAULA                         KATHRYN        A_pfil14, 1970
               32        227670           ESPINO      LUIS                          CARLOS         October 6 1988

 0             33
               34
                        1
                         227689
                         227799
                                          IRVIN
                                          MOORE
                                                      LUCAS
                                                      CASEY
                                                                                    JAMES
                                                                                    JOE
                                                                                                   November 24 1982
                                                                                                   November 22, 1982



 0
               36 227995                  STECKMAN    BETTY                         UTECHT         May 30 1950
               37 228069                  ARIAS       ANTONIO                                      July 21 1963
               38 228100                  PFITZER     ANTHONY                       D.             September 24 1956
               39 1228234                 NELSON      NANCY                         HICKS          July 18 1947
               ~40~f-2=2=87=8~8~-fB~O~O~N=E__________-fKA~R~E~N~-------fK~·------------~D~e~c~e~m~b~e~r2s.~1~9~55~~-
               41       228937           DAVIS        JAMES                        A              June 29 1960
               42       228969           FORD         VIRGINIA                     A              June 15, 1965



 0
0
0
0                                                            Page42
n    _(

     43
     44
          Summons
          1
          229176
          229203
                              last
                             !BARKER
                              HAQUE
                                     N~mc                     Firsc Name

                                                              COREY
                                                              MOHAMMED
                                                                            Middle Name
                                                                           MICHAEL
                                                                           ENAMUL
                                                                                           Date of Birth
                                                                                           Mav 17, 1974
                                                                                           Auoust 3 1959


0    45
     46
     47
          229285
          229379
          229398
                              STRONG
                              ALBERNAZ
                              EVERETI
                                                              STEVE
                                                              JOHN
                                                              OMER
                                                                           A
                                                                           JOSEPH
                                                                           LLOYD
                                                                                           June 13 1960
                                                                                           July 31 1960
                                                                                           January 9 1947
     48   229425              WATSON                          JEFFREY      MATT            September 20, 1971

D    49
     50
          229430
          229545
          -~z::;o::;4
                                 HEJDICK
                                BARDENHAGEN
                        ______ '1(;;000  ··-- --   ...   ..
                                                              VENESA
                                                              ERIC
                                                              JULIA
                                                                           ANN
                                                                           iij.J   i
· I 3eat Assignment
            3TATE OF TEXAS. COUNTY OF BRAZOS



             Attendance List Printed During/After Voir Dire
             T ue, Novem b er 13 , 2012 a t 8 : 00 AM V o1r
                                                         . D'1re ID : 1368                                                                        i


                                                                                                                                                                                      --~
                                                                                                                                                  \
             Court Name: 272nd District Court                                                                                          >----~·    t            ;:..
                                                                                                             l\(t~/'
                                                                                                                                                                      ..,.....
                 ..                                                                                                                               I
                                                                                                                                                  ~--
                                                                                                                                                                      ..
                                                                                                                                                                                 :;




                 E
                 ~
                       Summons            Last Name                                  First Name         Middle Name       Date of Birth
                                                                                                                                                                                        )
           1           218979             cox                                        KATHRYN            PATRICIA         October 25, 1965
           2           219062             NIETO                                      LORYNN             MARTINEZ         December 13, 1972
           .,.        [.,
                                 -                                                       IDII                                                           IA.IO .


           4          220044              SPARKS                                     JEFF               SCOTT            AUQUSI 22 1967
           5          220079              KELLING                                    RONALD             DANIEL           March 1."1958
J          6          220913              CESSNA                                     ROBERT             RANDALL          October 31 1952
           7          221163              MAN CHI                                    MALATHI            REDDY            May 22 1967
           8          221421              SCHLECHTE                                  NICHOLAS           EDWIN            May 22. 1987
:l
           9          222554              WELSH                                     HALLEY              ANN              March 7 1986
J          10         223160              SMITH                                     ROBERT              LAND             February8, 1949
           11         223308              SLOVAK                                    BOBBY               JOE              March 21 1950
           12         223333              BERNAL                                    ELIZA               G                Jul}' 2 1971
            '0         ,,.,   ·~..,,.,
                                         I SCHI ITT.J;;J;L                          REBA                                                   . '](\       '"''"
           14         224879             BLAIR                                      JACQUELINE          MARIE            July1,1961
           15         224893             GALIMBERTTI                                MARIS A             z                Auqust 6, 1952
           16         225220             COBOS                                      GILBERTO                             February 21, 1955
           17         226198             HOLT                                       MICHAEL             LEE              September 29 1952
                                                           ''"',...,..,,... .....   1-r.-. '"'          lo.=...>rr              · ..,.,_   ono

           19         226310             HERNANDEZ                                  TONY                L                August4. 1958
                                                                                                        •cornTT          ~
                                                                                                                                   0 10"6
          ""
          21          226502             LAMB                                       CHAD                DWAYNE           January 19 1976
          22          226615             PARKER                                     BRENT               KEITH            July 29; 1957
          23          226666             HENRY                                      SARAH               ANN              December 12 1985
                                                                                    1.-.~
          -"'·                                                                                          n
                                                                                                                                ..,.., '""'·
          '>"-                                                                      IYIWFI                                                 ·'>n        !ot::n

          26          227331             HASH                                       ROBERT              BRUCE            May 28, 1957
                                         I"'K'
                                                                                    lf'ID,-,            co,-,• ""           "n"'   ?   1<1LlQ

          28          227569             LAVENDER                                   STEVEN              LAWRENCE        June 18 1976
          29          227575             CARTER                                     VICTORIA            RAY             December 12. 1957
          30          227586             MOORE                                      SHARON              ALICE           November 19 1956
          31          227663             FREDERICK                                  PAULA               KATHRYN         April14 1970
          32          227670             ESPINO                                     LUIS                CARLOS          October 6 1988
          33          227689             IRVIN                                      LUCAS               JAMES           November 24. 1982
          34          227799             MOORE                                      CASEY               JOE             November 22, 1982
          35          227811             MASTERSON                                  SAMUEL              AARON           March 1 1983
          36          227995             STECKMAN"                                  BETTY               UTECHT          May 30. 1950
          37          228069             ARIAS                                      ANTONIO                             July 21 1963
          .">0                                                                         ,,.,.., ......
          39          228234             NELSON                                     NANCY               HICKS           July 18 1947
           1.0.                          .,,..,...,   <=                               •nr•                            1.....               ..,       •nr:t:

          41          228937             DAVIS                                      JAMES               A               June 29, 1960
          42          228969             FORD                                       VIRGINIA            A               June 15 1965


J------




                                                                                                        !Page 44
                               ·. l-100


1
}-----=-¥--~~-~+-------i




    ~u


    ~
             ..-or




    ~
     ~
        rJ




                     Page 45
lJ

J                                         CAUSE NO. 12-03324-CRF-272

     STATE OF TEXAS                                            §                IN THE DISTRICT COURT
J
     vs.                                                       §                OF BRAZOS COUNTY, TEXAS

     DAVID GREER


J
     LADIES AND GENTLEMEN OF THE JURY:

J
     Possession of a Firearm by a felon, alleged to have been committed on or about February 16,

     2012 in Brazos County, Texas. To this charge, the defendant has pleaded not guilty.

                                                               I.
            A person who has been convicted of a felony commits an offense if he possesses a

     firearm after conviction and before the fifth anniversary of the person's release from

     confinement following conviction of the felony or the person's release from supervision

     under community supervision, parole, or mandatory. supervision, whichever date is later.
J
        "Firearm" means any device designed, made, or adapted to expel a projectile through a barrel
J    by using the energy generated by an explosion or burning substance, or any device readily

     convertible to that use.
 J
       "Possess"
         .
                 means t.h~. c;cg:~,
                                  ....
                                       ~~~~gdypconttol,
                                         .  . ..
                                            •,    '· -·.
                                                       .
                                                         o(tnanagemerit
                                                           . :. -. ·: ........ '····. of property.
                                                                     '   ·.~·   ..   -~




       ·''Felony" means an offense so designated by law or pm~~mble by death or confinement in a

     penitentiary.




                                                               1
                                                               ~ ~




                                                   Page 46
                                                   I




                                                   I
  A person acts intentionally, or with intent, with respect to the nature of his conduct or to a

result of his conduct when it is his conscious objective or desire to engage in the conduct or

cause the result.

  A person acts knowingly, or with knowledge, with respect to the nature of his conduct or to

circumstances surrounding his conduct when he is aware of the nature of his conduct or that the
                                             "'
circumstances exist. A person acts knowingly, or with knowledge, with respect to a result ofhis

conduct when he is aware that his conduct is reasonably certain to cause the result.

                                                  II.
  Now, if you find from the evidence beyond a reasonable doubt that on or about the 16tll day of

February, 2012 in Brazos County, Texas, the defendant, David Greer, did then and there having

been convicted of the felony offense of Possession of Methamphetamine on the 6tll day of

November, 1997 in Cause number 13, 603 in the 278tll District Court of Grimes County, Texas,

intentionally or knowingly possess a firearm before the fifth anniversary of the Defendant's

release from supervision under community supervision, or parole, or mandatory supervision

following conviction of said felony, then you will find the defendant guilty of the offense of

unlawful possession of a firearm as charged in the indictment.

  Unless you so find beyond a reasonable doubt, or if you have a reaSonable doubt thereof, you

will acquit the defendant and say by your verdict "Not Guilty."

                                                    III.

       A grand jury indictment is the means whereby a defendant is brought to trial in a felony

prosecution. It is not evidence of guilt nor can you consider it in passing upon the question of


                                              -2-



                                      Page 47
0
0     guilt of the defendant.


D                                                                                                  IV.

              You are instructed that our law provides that the failure of the defendant to testify shall
0     not be taken as a circumstance against him, and during your deliberations you must not allude

D     to, comment on, or discuss the failure of the defendant to testify in this cause, nor will you refer

      to or discuss any matter not before you in evidence.
0                                                                                                  v.
              All persons are presumed to be innocent and no person may be convicted of an offense

      unless each element of the offense is proved beyond a reasonable doubt. The fact that a

      defendant has been arrested, contirled, indicted or otherwise charged with an offense gives rise

      to no inference of guilt at trial. The law does not require a defendant to prove his innocence or
                                                         .               .                                                                    .                                             .

      produce any evidence at alL ~e_p~~~-~I"IlP.~~!?_~~~~ti'o~:f1~~~~h~~b.~~¢.~Il:'~fcP!.0
0           the weight to be given to their testimony, but you must be governed by the law you receive in


0           these written instructions.

                     After you retire to the jury room, you should select one of your members as your
~6
            Presiding Juror.· It is his or her duty to preside at your deliberations, vote with you, and when

-.~         you have unanimously agreed upon a verdict, to certify to your verdict by using the appropriate


0           fonn attached, hereto, and signing
                                        .
                                               the same
                                                    .
                                                        as Presiding. Juror.

                     I~··delih'?~ating·.oi\•thlf'.rfltiSf'Ori:o~~~6risider;·':r~fet'Eo;:'not~'dJ~~~$c6iriy'rhattef~Q!:."··
0          -~_sue:npt's~Owntby~th~·t.wJd¢,~¢-~;'in;··tae~c.~§~~@~~tl:r~J~~~a~onable~~Q.fe~:ac~~gg:ffi:~~~§~i.:PE~.~-~.


0         ·_-Jt~iSt>te>nl;Y-:J[~.iTii{tfu'eAyitness-Stand,::,or;;t~ngihle.:items'-.adihitterl.~fi:a~o~;~xi:9~~P~~:~~-~t~~~-:.j·?_tf·+s.
                                                  .    '   .   .                                .                  .                   .

          --P.~Fm;i.tted-,to%'lieP¢_jye¥.;6v-i'd15i}"~~~i:¥e'gafdih'g,the  .. ca·se':...You should    not consider       nor mention      any
0            .......
                ,        ~.  . . ,......
                              ._.   _; __- .       --· ·. . ..      -··-··         --~-- ..-·. ···---         ··-·-- ···-··---··-·····
                                                                                                        ·----~----------------.




            £_e~s~~~~J~no~1~4ge ~~ inf0
[)       juror ju_st because that juror did or did not take notes. Your notes are not official transcripts.


D        They are personal memory aids, just like the notes of the judge and the notes of the lawyers.

         Notes may be valuable as a stimulant to your memory. On the other hand, you might make
:ilJ
 . Cl"
         an error in observing or you might make a mistake in recording what you have seen or heard.

         Therefore, you are not to use your notes as conclusive authority to persuade fellow jurors of

         what the evidence was during the trial.

                 After you have retired, no one has any authority to comm~Jlicate with you_ except the
:O       bailiff. You·may communicate with the judge in writing through the bailiff, but do not
           I                                                                     '   .,   •




:0       attempt to talk to the bailiff, or the attorneys, or the judge, or anyone else concerning any        -~



         question you may have.
10               After you have reached a unanimous verdict, and the Presiding Juror has signed the

!0       appropriate form, notify the bailiff that you have reached a verdict.


!0
·o
:o
               Signed this   fl    day of    Nb{,        2012.
 0                             I




 0
 0                                                               residing Judge
                                                                272nd District Court

 0                                                        -5-

 0                                               ,Page 50
 0
D
0                                     CAUSE NO. 12-03324-CRF-272


0   STATE OF TEXAS

    vs.
                                                      §

                                                      §
                                                             IN THE DISTRICT COURT

                                                             OF BRAZOS COUNTY, TEXAS

0   DAVID GREER                                       §      272nd JUDICIAL DISTRICT


0                                         VERDICT OF THE JURY



D         We, the Jury, fmd the defendant, David Greer, Not Guilty.


0
0                                                     Presiding Juror


          We, the Jury, find the defendant, David Greer, Guilty, of Unlawful Possession of a Firearm by a
0   Felon as charged in the indictment.

0
0                                                     Presiding Juror


0
0
0
0
0
0                                                     -6-


0
                                            Page 51
0
n~
 ~
-,
                                                  CASE      No. 12-03324-CRF-272
                                                                INCIDENT NO./TRN: 9206382438
                                                                                                          COUNT Single



0    THE STATE OF TEXAS                                                                 §
                                                                                        §
  v.                                                                                    §

0    DAVID GREER
                                                                                        §
                                                                                        §
                                                                                        §
     STATE ID No.: TX.03329636                                                          §

                                             JUDGMENT OF CONVICTION BY JURY
0.   Judge Presiding:           HoN.   TRAVIS BRYAN, III
                                                                                        Date Judgment
                                                                                        Entered:                11/14/2012
                                                                                        Attorney for
     Attorney for State:        RYAN CALVERT                                            Defendant:
                                                                                                               EARL GRAY

0    Offense for which Defendant Convicted:
     UNLAWFUL POSSESSION OF FIREARM BY FELON
     Charging Instrument:                                                               Statute for Offense:

0    INDICTMENT
     Date· of Offense:
     2/16/2012
                                                                                        46.04(a) Penal Code



0    Degree of Offense:
     HABITUAL FELONY
     Verdict of Jury:
                                                                                        Plea to Offense:
                                                                                        NOT GUILTY
                                                                                        Findings on Deadly Weapon:
     GUILTY                                                                             NIA
                                                                                                                                                 I
0    Plea to  1'1
     Paragraph:
               Enhancement
                                               NOT TRUE
                                                                 Plea to 2nd Enhancement/Habitual
                                                                 Paragraph:
                                                                 Findings on 2nd
                                                                                                        NOT TRUE
     Findings on 151 Enhancement

0    Paragraph:
     Punished Assessed by:
     COURT
                                               TRUE              E!lhancement!Habitual Paragraph:
                                                    Date Sentence Imposed:
                                                 11/15/2012                  11/15/2012
                                                                                                        TRUE
                                                                                             Date Sentence to Commence:



0    Punishment and Place
     of Confinement:
                                     JUDGE SENTENCED DEFENDANT TO THIRTY(30) YEARS
                                     INSTITUTIONAL DIVISION, TDCJ
                                           THIS SENTENCE SHALL RUN CONCURRENTLY.

             D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
0    Fine:
     $NIA
                                               Court Costs:
                                               $259.00
                                                                         Restitution:
                                                                         $NIA
                                                                                               Restitution Payable to:
                                                                                               0 VICTIM (see below)           0
                                                                                                                                                     .

                                                                                                                                  AGENCY/AGENT (see below)
     Sex Offender Registration Requirements do not apply to the Defendant. TEx. CODE CRIM. PRoc. chapter 62.
D    The age of the victim at the time of the offense was           N/A .
                         Tf Defendant is to serve sentence in 'J'DCJ enter incarceration periods in chronological order.
                         From 2/16/2012 to 3/21/2012 From 5/14/2012 to 11115/2012                  From
0
                                                                                                               to
     Time                From         to               From              to                 From     to
     Credited:
                         If Defendant is to serve sentence in county jail or is given ercdit toward fine and costs. enter days credited below.


0                        N/ADAYS             NOTES: N/A
             All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
               This cause was called for trial in Brazos County, Texas. The State appeared by her District Attorney.
               Counsel /Waiver of Counsel (select one)

00   [8] Defendant appeared in person with CounseL
         Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
               It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
     instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the

0    jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.
               The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
     guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
     verdict in _the presence of Defendant and defense counsel, ·if any.                                                             ·

0              The Court received the verdict and ORDERED it entered upon the minutes of the Court.
                                                    r;reer.dl2·0332+af
                                                                              Page 52                          Pa~o   l of2




0
0    0
               Punishment Assessed by Jury I Court I No election (select one)
         Jury. Defendant entered a plea and filed a written election to have the juzy assess punishment. The jury heard evidence relative to
     the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
     the juzy was brought into Court, and, in open court, it returned its verdict as indicated above. ·              ·
-o   ~ Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
     Court assessed Defendant's punishment as indicated above.
     0 No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
     evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.

0             The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
     GUlL TY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
     provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
              The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
     restitution as indicated above.
               Punishment Options (select one)
     ~ Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
     Sheriff of this County to take, safely convey, and deliver Defendant to the Director, lnstitutiona~ Division, TDCJ. The Court
0    ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
     custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
     from confinement, Defendant proceed immediately to the Brazos County District Clerk's Collection Department. Once there, the
     Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered
     by the Cqurt above.
     0 County Jaii-Confine~ent f Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
     the custody of the Sheriff of Brazos County, Texas on the date the sentence is to commence. Defendant shall be confined in the

0
     Brazos County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
     immediately to the Braws County District Clerk's Collection Department. Once there, the Court ORDERS Defendant to pay, or make
     arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
     0 Fine Only Payment. The punishment assessed against Defendant is for a F1NE ONLY. The Court ORDERS Defendant to proceed
     immediately to the Office of the Brazos County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all
     fines and court costs as ordered by the Court in this cause.
              Execution I Suspension of Sentence (select one)
     ~ The Court ORDERS Defendant's sentence EXECUTED.
     0 The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
     supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
     community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
     judgment by reference.
              The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                                  F.;,_rthermore, the following special findings or orders apply:




                                            gnoer .d 12 ·03324 -o:f                          Paeo. 2 of2
                                                                      . Page 53

 u
                                          BRAZOS COUNTY OFFICE OF THE SHERIFF
                                                  CHRISTOPHER C. KIRK
                                     Mike Wilson,         CHIEF DEPUTY                                         1700     HIGHWAY 21 WEST
                                     WAYNE DICKY, JAIL ADMINISTRATOR                                       BRYAN, TEXAS     77803-1300

                                                                   Date of
     TO WHOM IT MAY CONCERN:                                      Sentence:                                11/15/2012

     This letter shall serve as a certification that the below names individual:

     Name                          GREER, DAVID D.                    Cause#                         12-03324-CRF-272



0    Offense:
                                      UNLAWFUL POSS
                                         FIREARM
                               ------~~~~-------
                                                                      Offense Date:                            02/16/2012

     TRN#:                                        9206382438

0    TX SID#                           TX03329636                     SO SID#                              26619800

.    DOB:                                                                                                               MALE
0
                                 12/22/1966       RACE:
                                                             - - -WHT
                                                                   ----            GENDER:

     Has the following arrest record with the Brazos County Sheriff's Office:



n    DETAINER PLACED:               DATE IN                           DATE OUT                       DAY SERVED

·0   SOOK #229324

     DETAINER PLACED:
                                    DATE IN

                                    DATE IN
                                                     2/16/2012        DATE OUT

                                                                      DATE OUT
                                                                                      3/21/2012      DAY SERVED

                                                                                                     DAY SERVED
                                                                                                                                  35


     BOOK #232201                   DATE IN         05/14/2012        DATE OUT        11/15/2012     DAY SERVED                186

D    DETAINER PLACED:               DATE IN                           DATE OUT                       DAY SERVED
     BOOK#                          DATE IN                           DATE OUT                       DAY SERVED


0    DETAINER P'LACED:
     BOOK#
                                    DATE IN
                                    DATE IN
                                                                      DATE OUT
                                                                      DATE OUT
                                                                                                     DAY SERVED
                                                                                                     DAY SERVED


0    DETAINER PLACED:
     BOOK#
                                    DATE IN
                                    DATE IN
                                                                      DATE OUT
                                                                      DATE OUT
                                                                                                     DAY SERVED
                                                                                                     DAY SERVED

     DETAINER PLACED:               DATE IN
0    BOOK#                          DATE IN
                                                                      DATE OUT
                                                                      DATE OUT
                                                                                                     DAY SERVED
                                                                                                     DAY SERVED

     DETAINER PLACED:               DATE IN                           DATE OUT                       DAY SERVED

0    BOOK#

     TOTAL DAYS SERVED
                                    DATE IN

                                                  221
                                                                      DATE OUT                       DAY SERVED




D    ORDER WORKED BY               C?~Zm.u
                                  --~---------------
                                           979-361-4806
                                                                      DATE:             11/16/2012 (revised)



     OFFICE (979) 361-4900       ..        ADMINlSTRATION (979) 361-4992 . .           FAX (979)361-4905




0                                                                    Page 54

0
0
                              TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                                                      1
                                         PEN PACKET DOCUMENT CHECKLISf

           CHECK ONE:              0    Prison     0      State Jail      D    SAFPF              0   SAIP (Boot Camp)


0    Please Print
     OFFENDER'S NAME: GREER                                                   DAVID                                              D
                                   ~~-----------------------------------------------------=
                                                   Last                                   first                                  Ml
     Gender: __M
               ___                 TX03329636          12-03324-CRF-272
                 MIF             SID/DPS Number        CAUSE Number(s)
          272ND                    BRAZOS                                         9206382438
       Court Nwnber              County Name!           Co. Offender/             TRNNumber                       FBI Number
                                   Number               SPN Number

     Indicate whether offender is regular needs or special needs (mark one): Regular Needs             0        Special Needs     D
     Ifspecial needs, explain:



0    REQUIRED DOCUMENTS FOR ALL OFFENDERS:                                                                               CHECK
      1.  Standardized Feloll}' Judgment Form- Official Certified Copy                                                       0
      2.  A COJlY ofthe defendant's criminal history                                                                         0
      3.  A written repc>_rt describing each offense for which the defendant is sentenced to TDCJ                            0
      4.  A copy of the indictment or information on each offense for which the defendant is sentenced to                    0
          TDCJ
      5.  A copy of the Jail Conduct Report                                                                                  0
     REQUIRED DOCUMENTS FOR ALL OFFENDERS (IF PREPARED):                                                                 CHECK
      6.  Deta.iners, Holds or Warrants                                                                                      0
      7.  Pre- or Post-Sentence Investigation Report                                                                         0
      8.  Revocation Report                                                                                                  0
      9.  Psychological/Psychiatric Evaluation                                                                               0
      10. Client Supervision Plan                                                                                            0
      11. Texas Uniform Health Status Update (For Special Needs SAFP sentenced offenders copy ofTUHSU                        0
          must be provided to TDCJ when Pen Packet Document Checklist is submitted for admissions scheduling.
          For ALL offenders TUHSU must be delivered to the TDCJ unit with the. offender at time of physical
          admission.)

0     12. Victim Impact Statement


              I CERTIFY THAT ALL DOCUMENTS CHECKED ABOVE ARE ATTACHED
                                                                                                                             0



0                                 (PLEASE WRITE LEGIBLY):


     Printed Name of Person Completing Checklist            Title               Contact Information for Person Completing Checklist
                                                                                        (Area code, phone number, extension)




_o   Signature of Person Completing Checklist




0     1
          Companion Definitions and Guidelines Available


0
D                                                  ·Page 55

0
n                                                          . "l
                                                           )1;CJ
                                                                      ....




0
                                                                  :   ~.-




                         No. 12-03324-CRF-272
0
    THE STATE OF TEXAS                    IN THE 272ND DISTRICT COURT

D   VS.                                   OF


0   DAVID DUANE GREER                     BRAZOS COUNTY, TEXAS



0
0
0
0
0
G                                      Date: _ _ _ _ _ _ __


0
u
D
0
0                                          Right Thumb Print



0
D                         Page 56

0
n
[)
                                           TEXAS DEPARTMENT OF CRIMINAL JUSTICE

0                                           CORRECTIONAL INSTITUTIONS DIVISION
                                          CLASSIFICATION AND RECORDS DEPARTMENT
                                                    ADMISSIONS SECTION

0                                    JAIL CONDUCT REPORT
     GREER, DAVID.                                                                12-03324-CRF-272
D    OFFENDER NAME (Last, First, Middle)
                                                     TX03329636
                                                         SID NUMBER                 CAUSE NUMBER


G              I certify that the above captioned offender has committed no serious acts of
     _ _ _ _ _ misconduct while in my custody.


0    -----
                   I certify that the above captioned offender committed serious acts of misconduct as
                   follows:


0    INCIDENT:




D
       ..
0
 E   Dates subject has been arrested and released on the above cause number in chronological order:

                              IN                                              OUT
                         2/16/12                                            3/21/12
 0                       5/14/12                                           11/15/12

 0
 0
 u
     TDCJ COORDINATOR


     COUNTY SHERJFF'S DEPARTMENT


 u   ** This form should accompany all offenders' commitment papers transferred to the Texas Department of
     Criminal Justice. **
     Attention:     CRO State Ready Section


 0
 u                                            Page 57

 0
n
0    'Brazos Ccru.nty ·
                                                                      St., Suite 216
                                                           300 'E. 2fY;,
                                                               'Bryan 1X 77803

0                                                            (979) 361·4230•4240


                                  :Marc Jfamfin
0                                   'District CCerk


0
~
0       I HEREBY ACKNOWLEGE RECEIPT OF THE TDC PACKET ON:



0                            DAVID GREER

                        12-.03324-CRF-272

u          CAUSE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                      FROM THE DISTRICT CLERK'S OFFICE.

0    PREPARED BY:_.__ A. MORGAN_ _ _ _ _ DATE: 11/1.9/1.2

E.
     RECEIVED BY:_ _ _
                     ]C£__;'   ~.._4.....__~--~-+---DATE:_.-1., . .:~.-~. .:. . _·
                                                                           l.....l.\-+-\

D                                       \WI                                         \

0
0
D
0
0
u                                   Page 58

u
0
0                 THE STATE OF TEXAS




:0                To:     The Sheriff of Brazos County, Texas



0                 Brazos County, Texas, effective at ---1-:'"':---?-.·o
                                               NO. 12-03324-CRF -272 ·
B         STATE OF TEXAS                                     §     IN THE DISTRICT CO
                                                             §
n         vs.

          DAVID DUANE GREER
                                                             §
                                                             §
                                                             §     BRAZOS COUNTY, TEXAS

0                 MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGMENT
'0       TO THE HONORABLE JUDGE OF SAID COURT:


 0               · COMES NOW, David Duane Greer, the Defendant in the above styled and numbered cause,

         and files this Motion for New Trial and Motion in Arrest of Judgment pursuant to Rules 21 and 22 of

0        the Texas Rules of Appellate Procedure, and in support thereof would show this court the following:


:0                1.     The Defendant was sentenced on November 15, 20 J2. This Motion, filed within the

         thirty-day timetable, is therefore timely. A hearing must be commenced before the 75th day after the

·D       sentence, which is January 29, 2012, or this motion is overruled by operation oflaw.

                  2.     The verdict in this cause is contrary to the law and the evidence. See Tex. R. App. P.
'0       21.3.


 G                3.     The trial court has the discretion to grant a new trial in the interests ofjtistice, as the

         Court of Criminal Appeals has emphasized:

 0                For more than one hundred and twenty years, our trial judges have had the discretion to grant


 0               new trials in the interest of justice. In Mullins v. State, 37 Tex. 337, 339-340 (1872-73 ), the

                 Supreme Court, which at that time had criminal jurisdiction, held:
 0'                      ... The discretion of the District Court, in granting new trials, is almost the only


 0                       protection to the citizen against the illegal or oppressive verdicts of prejudiced,

                         careless, or ignorant juries, and we think the District Court should never hesitate to

 0                       use that discretion whenever the ends of justice have not been attained by those



 0
     u                                              Page ~0

     0
fl.
,_)



n                              verdicts.

              State v. Gonzalez, 855 S.W.2d 692 (Tex. Crim. App. 1993).

D                    4.        For the foregoing reasons, and for such other reasons that may arise on the hearing of

              this Motion, Defendant requests a new trial.
·o                   WHEREFORE PREMISES CONSIDERED, Defendant prays that the Court set aside the
                           .               '

 D        L   judgment of conviction entered in this cause and order a new trial on the merits.

                                                              Respectfully submitted,

 D                                                            MARY HENNESSY

 0                                                            P.O. Box 2536
                                                              Brenham, Texas 77834
                                                              Tel: (979) 277-0757
                                                              Fax: (979) 277-0030
 D                                                                   .·-"\               ;



 0                                                            By: _ _     . --+----"-'-'-_____.""'----t----
                                                                        /'__
                                                                  Mary Hennes
                                                                  State Bar No. 09472300
 G                                                                Attorney for David Duane Greer



  n                                            CERTIFICATE OF PRESENTMENT


  D                  By signature above, I hereby certify that a true and correct copy of the above and foregoing

              has been delivered by facsimile transmission to the Office for the 272nd Judicial District Court of

  D           Brazos County, on this day, December 11, 2012.


  0
  0                                              CERTlFJCA TE OF SERVICE


  0                  This is to certify that on December 11, 20 12, a true and correct copy of the above and

              foregoing document was served on the District Attorney's Office, Brazos County, Texas, by

      0                                                                                               2




      u                                                  Page 61

      0
0
n       facsimile transmission to: 979-361-4368.




0
B
0
0
0
0
D
0
n
0
D
0
0
0   (

                                                   3
0
0
- - - - - - - __ . Page 62

0
0                                        MARY B. HENNESSY

B                                          ATTORNEY AT LAW
                                               P.O. Box 2536
                                         Brenham, Texas 77834-2536
                                                                                 [)(; i=-i i.. t:::
                                                                               JI"""L..--'---
                                                                                                      jl/}
                                                                                       fU o'clock -'1-1      M
                                            Tele. (979) 277-0757
0                                           Fax: (979) 277-0030

                                                 December Jl, 2012
8     Marc Hamlin
      Brazos County District Clerk
0     300 East 26th St., Suite 216
      Bryan, TX 77803


D     Re: 12-03324-CFR-272; The State of Texas v. David Duane Greer; In the 272nd District Court,
      Brazos County, Texas


0     Dear Mr. Hamlin,

             Enclosed please find Defendant's Motion For New Trial and Motion In Arrest of Judgment

0     in connection with the above referenced matter.

             Please file in your usual manner.

u            Thank you for your cooperation.


0
G
D     Enclosure


0     cc:    Brazos County Assistant District Attorney's Office Via facsimile # (979) 361-4368

             Client

n
"'


0
D
D
tfr                                               Page 63
[l                                                                                                                                                                   '• --~7:.-
                                                                                                                                                                     ·-~~;; ....            __   .: ..
                                                                                                                                                                                                         .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                 -

                                                                                                                                                                                                                     P····-- .
                                                                                                                                                                                                                     ~- .:_ .. _ :!!~




G
0        THE STATE OF TEXAS

         V.                                                                                                 §                  OF BRAZOS COUNTY, TEXAS
B        DAVID GREER                                                                                        §                  272nd JUDICIAL DISTRICT
0         STATE'S OPPOSITION TO DEFENDANT'S MOTION FOR NEW TRIAL
                                    AND
0        OBJECTION TO ANY uNTIMELY AMENDED MOTION FOR NEW TRIAL

               Pursuant to Tex. R. App. P. 21.5, the State opposes, in writing, the Defendant's
0
         Motion For New Trial.
0              On November 15, 2012, the Defendant was found guilty of the offense of

D    .
         possession of a firearm by felon, and he was sentenced to 30 years in the IDTDCJ.


0             _On December 13, 2012, the Defendant filed his motion for new trial. He alleges

         one ground:
Q              1.         that the "verdict in this cause is contrary to the law and the evidence."

0        (Motion, p. 1).


0        A.
               He prays for a new trial. (Motion, p .. 2).

               The 'Defendant's motion.should be. denied_ without a hearing because his
                                                                                                                                -                             . . .-· ·· - -,_.                                  - -- - -------
0              mrili~1fii~i!Q"i--~J!iin.2ri~~~b.i.~~ffiai~it'.                                                                       ---.F,:~~-·-


               "As a prerequisite to a hearing, and as a matter of pleading, motions for new
0        trial must
                                .             .                           . .
                         be ~i.lpported by an' affidavit of either the accused or someone else
                                                                                                     .

               -·~·_··'     motion must be supported by affidavit. Marquez v. State, 356 S.W.2d 797,799 (Tex.

     Crim. App. 1962). The defendant's motion for new trial must contain an affidavit

     where the affiant has personal knowledge of the facts or be "some other person who

     was in a position to know the facts." Dugard v. State, 688 S.W.2d 524, 528 (Tex.

     Crim. App. 1985).

           In this case, the motion for new trial is not supported. by an affidavit. The

     Defendant's motion should be denied without a hearing on this basis alone.

     B.    The Defendant's motion should be denied without a hearing because his
           ground for new trial may be deter~ned from the trial record.

           The Defendant is not entitled to a hearing on his motion where his ground for

     new trial may be determined from the trial record. See Reyes v. State, 849 S.W.2d
812, 816 (Tex. Crim. App. 1993).

     C.    The State objects to any untimely amended motion for new trial, if fJ.led,
           and to any order purporting to grant any untimely amended motion for
           new trial.

           Tex. R. App. P. 21.4 allows a defendant to amend her motion "within 30 days

     after the date when the trial court imposes or suspends sentence in open court .... " The
                                      I                       .
·.


0    Defendant was sentenced on November 15,2012. Therefore, the last day to timely file


n    an amended motion for new trial was December 15,2012.

           The State objects to any untimely amended motion for new trial, if filed, and to

 0   any order purporting to grant any untimely amended motion for new trial. See State v .

.B                                               2




0                                         Page 65
0
0
0    Moore, 225 S.W.3d 556, 570 (Tex. Crim. App. 2007).

0                                             PRAYER


0          WHEREFORE, the State prays that the Defendant's Motion for New Trial be

     denied without a hearing.

n
0                                                        ~--ly_WJ
                                                      Douglas owell, III
                                                      Assistant District Attorney
0                                                     300 East 26th Street, Suite 310
                                                    · Bryan, Texas 77803
0                                                     (979) 361-4320
                                                      State Bar Number: 10098100

0                                CERTIFICATE OF SERVICE
           This is to certify that a true and correct copy of the foregoing State's Opposition
u    to Defendant's Motion for New Trial was delivered to~ Hennessy, P.O. Box
     2536, Brenham, TX 77834 on this the '2--0 day of            --t2fc             , 2012.

D
~.
D
D
[l
0
0                                               3




0                                       Page 66

u
     12/11/2012   12:1B      '379277EH330                             t'1ARY HENNESSY                           PAGE     02/05




                                                    NO. 12-03324-CRF-272

           STATE OF TEXAS                                        §.
                                                                 §
           Y$.                                                   §
                                                                 §
           DAVID DU~.o\..~ GREER                                 §      BRAZOS COlJ"NTY,
                                                                                                    By

                  MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGME:vf

          TO THE HONORABLE Jl.Jl>GE OF SAJD COURT:

                  CO:tvfES 1\0W, David Duane Greer, the Defendant in the above styled and numbered cause,

          and filc:s this Motion for }.Jew Trial and Motion in Arrest of Judgment pursuant to Rules 21 and 22 of
)_

          the Texas Rules of Appellate Prucetlure, and in .supporllh~eofwould .show this court the fullovving:

r                 1.      The Defendant was sentenced on November 15, 2012. This Motion, filed v.ithln the

          thirty-day timetable, is therefore timely. A hearing must be commenced before the 75th day after the
t         sentence, which is January 29, 2012, or this motion is overruled by operation of law.

                  2.      The verdict in this cause is contrary to the law and the evidence. See Tex. R. App. P.

          21.3.

                  3.      The trial_ court has the discretion to grant a new trial in the interests of justice, as the

          Coun of Criminal Appeals has emphasized:

                  For inore than one hundred and twenty years, our trial judges have had the discretion to grant
t

!                 new trials in the interest of justice. In Mullins v. State, 37 Tex. 337, 339-340 (1872-73), the

                  Suprem~   Court, which     a~   that time had criminal jurisdiction, held:
r                         . - . The   d1~cretion   of the District Court, in graritiD.g new trials, is almost the only

                          protection to the citizen against the illegal or oppressive verdicts of prejudictd,

                          careless, or ignorant juries, and we think the District Court should never hesitate to

                          use that discretion whenever the ends of justice have not been attained by those

                                                                                                                    1




                                                         Page 67
    12/11/2012 12:10       97927713030                                HARY HENNESSY                    PAGE     03/El5




                       verdicts.

         State v. Gonzalez, 855 S.W.2d 692 (Tex. Crirn.. App. 1993).
                                                                                                                         I
                4.      For the foregoing reasom, and for such other reasons that may arise on the hearing of

         this Motion, Defendant requests a new trial.

                \VHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court set aside the

         judgment of conviction entered in this cause and order a new trial on the merits.

                                                        Respectfully submitted,


                                                        lviARY HENNESSY
                                                        P.O. Box 2536
                                                        Brenham, Texas 77834
                                                        Tel: (979) 277-0757
                                                        Fax: (979) 277-00.30
                                                                      ,...   _... ........
                                                                  i                     ~

                                                              ~                     ~~/lL..----,
                                                        By:                                    I
                                                              Mary Hennes ;
                                                              State Bar No. 09472300
                                                              Attorney for David Duane Gree1·



                                     CERTIFICATE OF                   PRESENTME~T


                By signature above, I hereby certify that a true and correct copy of the above and foregoing

         has been delivered by facsimile transmission to the Office for the 272nd Judicial District Court of

         Brazos County, on this day, December 11, 2012.




                                         CERTIFICATE OF SERVICE

                This is to certify that on December 11, 2012, a true and correct copy of the above and

         foregoing document was served on the District Attorney's Office, Brazos County, Texas, by
                                                                                                           2


I
~
                                                 Page 68
    12/11/21312   12:113   S7S277BB30                     PAGE   !34/135




\
!
         facsimile transmission to: 979-361-4368.

l
J




                                                             3




                                                Page 69

                                                I
n                                                                                                                         I LED
                                                                                                               ---1o'clockp_M


0                                                  272"n DISTRICT COURT
                                                   BRAZOS COUNTY, TEXAS
                                                       Brazos County Courthouse
                                           300 East 26th Street Suite 204, Bryan, Texas 77803
                                                                                                                     JAN 0 3 2D13




B                        Tefephone: (979) 361-4220
                                                          Travis B. Bryan III
                                                           Judge Presiding
                                                                                      Facsimile: (979) 361-4517


                                                                                                    Ernie J. Montoya -Bailiff
       Lisa Parker-Court Coordinator
       Connie Rodrigue~-Administrative Secretary                                         Kaetheryne Kyriell - Court RePQrter
.o:                                                                                      Denise C. MacKay- Court Reporter


                                                       December 18, 2012

D
0     MARY HENNESSY                                               DISTRlCT ATTORNEY, BRAZOS COT.JNTY
                                                                  ATTN: DOUG HOWELL; RYAN CALVERT

0     VIA FAX NO. 979-277-0030
                                                                  VIA FAX NO. (979)361-4368


0     RE:      Cause No. 12-03324-CRF-272; State of Texas vs. DAVID DUA.¥E GREER
               in the 272nd Judicial District Court of Brazos County, Texas

      Dear Mrs. Hennessy:

              The Court has received the Motion for New Trial which you filed in the referenced cause. In
      the Motion, it appears that you are requesting a hearing on the Motion for New Trial. Pursuant to the
      Local Rules, the 272nd £ourt regqires .Y.9lLt.9_._r~.m~~st a hearing .I?.X. f11i!!g a Setting_R~g11est fgrm~
      the DistricLClerk~~Lo_ffi.t.e.. This setting request form gives rrie the necessarY information I need in
      setting this matter for hearing. This Setting Request form. can be obtained from the County's website at
      wv.w.brazoscountvtx.gov (go under Courts and then under forms).

               Please file this Setting Request form at your earliest opportunity.

              If you have any questions, please do not hesitate to call              me.




                                                           Lisa Parker
                                                           Court Coordinator



0                                                        Page 70
0
                                                                                                                                                                                                             P.
                                                                                                                                      D~c.        '8. 2012 12:f1GFM)                   * ::
                                                                                                                                                        1)      3-· .. :o•   c~uoty    272~ttembcr ll, 2012




                                                           l:OS


                                                                   Th: Ccu:t hM n:cci¥Cd the MotiCtn !or New Trial ">bic.h )'OU filed .in dtc dcr=cai callSC- hi.



0
                                                           zbc r~cm, :1 app:ao.s tha: 1DU are requesrinr D haari.:lg on lhc Motion fur Nc:w Trial. Po.ouant to k
                                                           l.oooi Rules, th< 2'17"' Collrt requi= you ., reqocst o b:aDng br .!!li!!l; o S.lti:>j; R.eq....., ft=o with
                                                           the DCaria CleJkl$ office. ThU: PCtting RqCCSt form gM:.s me th:. nec-es:sacy iniarmiJ\icn I DOI:d in
                                                           s                           9792770030                          MARY HENNESSY                               PAGE     02/04
02/04/2013    09:35




                                              NO: 12-03324-CRF -272

      STATE OF TEXAS                                       §     IN THE DISTRICT
                                                           §
      vs.                                                  §
                                                           §
      DAVID DUANE GRF.ER                                   §     BRAZOS COUNTY, TEXAS


                      tu;OUEST FOR PREPARATION OF REPORTER•S RECORD
                         AND DESIGNATION oF·MATIEBSTO BE INCLUDED

     TO THE CLERK AND COURT REPORTER OF SAID COURT:

              Now comes Da·vid Duane Greer, Defendant in the ahove styled and numbered cause, and

     requests the court reporter or reporters who made the record in this cause to prepare a reporter's

      record, and that the testimony included in the reporter's record be in question and answer form.

              David D~ne Greer designates mat the following matters be included in the reporter's record:

              1.         Testimony of all 'W-itnesses, heard in and outside tbe jury's presence, including

      quesrions and objections of counsel and the ruling and remarks of the Court thereon;

              2.         Voir dire ofjury venire, including objections of counsel and the ruling and remarks of .

      the Court thereon;

              3.         Arguments and opening and closing statements of coun~eL including objections of

      counsel and the ruling and remarks of the Court thereon;

              4.         All matters heard outside the presence of the jury, including pre-trial, trial and post-

      trial hearings, charge conferences and bench conferences, objections, rulings, and remarks of the

      CoUI1   thereon;

              "5.        All bills of exception and testimony thereon, including objections of counsel, and the

      ruling and remarks of the Court thereon;

               6.        TesLimony taken during sentencing proceedings, including ru:guments and objections

      of counsel, and the ruling and remarks of the Court thereon;
                                                                                                                1




                                                   Page 72
      132/04/2!H3   0'3:35      97927701330                       MARY HENNESSY                             PAGE    03/04
r
}                   7.       All exhibits offered or introduced into evidence.

                    WHEREFORE, PREMISES CONSIDERED~ David Duane Greer respectfully prays that

           this Court grant this request, and order p(eparation of the reporter's record in Lhis case.

                                                           Respectfully submitted,


                                                           MARY HENI\'IESSY
                                                           P.O. Box 2536
:1'                                                        Bren.harn, Tt:Xlli> 77834
1                                                          Tel: (979) 277-0757
                                                           Fax: (979) 277-00_30



                                                           By:_ _ _ _-1---~------'~--­
                                                               Mary HerUlessy
                                                               State Bar No. 09472300
                                                               Attorney for David Duane Greer



                                              CERTIFICATE OF SERViCE

                    This is to cenify that on February 4, 2013, a true and correct copy ofthe above and foregoing

            document was served on the District Attorney's Office,_ Brazos County, Brazos, by facsimile

            transmission to Y7Y-36l-4368.




                                                                                                               2




                                                      Page 73
]
}                                        NO. 12-03324-CRF -272

     STATE OF TEXAS                                   §     IN THE DISTRJC
                                                      §
     vs.                                              §
                                                      §
     DA YID DUANE GREER                               §     BRAZOS COUNTY, TEXAS


                                         NOTICE OF APPEAL

    TO THE HONORABLE .JUDGE OF SAID COURT:

           Now comes David Duane Greer, Defendant in the above styled and numbered cause, and

    give.s this written notice of appeal to the Court of Appeals of the State of Texas from the judgment of

    conviction and sentence herein rendered against David Duane Greer.

                                                  Respectfully submitted,


                                                  MARY HENNESSY
                                                  P.O. Box 2536
                                                  Brenham, Texas 77834
                                                  Tel: (979) 277-0757
                                                  Fax: (979 277-0030


                                                  By=-----~-'--------\--------.,.
                                                    Mary Henness,
                                                    State Bar No. 094 72300
                                                    Attorney for David Duane Greer


                                     CERTIFICATE OF SERVICE

           This is to certify that on February 4, 2013, a true and correct copy of the above and foregoing

    document was served on the District Attorney's Office, Brazos County, Bra.Zos, by facsimile
                                                                  ,
    transmission to 979-361-4368.




                                            Page 74

I
]

                                           NO. 12-03324-CRF -272
]
     STATE OF TEXAS                                     §     IN THE DISTRJCT C
                                                        §
     vs.                                                §
                                                        §
     DAVID DUANE GREER                                  §     BRAZOS COUNTY, TEXAS


                    REQUEST FOR PREPARATION OF REPORTER'S RECORD
                      AND DESIGNATION OF MATTERS TO BE INCLUDED

    TO THE CLERK AND COURT REPORTER OF SAID COURT:
                                                                                           I
           Now comes David Duane Greer, Defendant in the above styled and numbered cause, and

    requests the court reporter or reporters who made the record in this cause to prepare a reporter's

    record, and that the testimony included in the reporter's record be in question and answer form.

           David Duane Greer designates that the following matters be included in the reporter's record:

           l.        Testimony of all witnesses, heard in and outside the jury's presence, including

    questions and   o~jections   of counsel and the ruling and remarks ofthe Court thereon;

           2.        Voir dire ofjury venire, including objections of counsel and the ruling and remarks of

    the Court thereon;

           3.        Arguments and opening and closing statements of counsel, including objections of

    counsel and the ruling and remarks of the Court thereon;

           4.        All matters heard outside the presence of the jury. including pre-trial, trial and post-

    trial hearings, charge conferences and bench conferences, objections, rulings, and remarks of the

    Court thereon;

           5.        All bills of exception and testimony thereon, inc! uding objections of counsel, and the

    ruling and remarks of the Court thereon;

           6.        Testimony taken during sentencing proceedings, including arguments and objections

    of counsel, and the ruling and remarks of the Court thereon;




                                               Page 75
1
                7.      All exhibits offered or introduced into evidence.

               WHEREFORE, PREMISES CONSIDERED, David Duane Greer respectfully prays that

        this Court b>Tant this request, and order preparation of the reporter's record in this case.

                                                       Respectfully submitted,


                                                       MARY HENNESSY
                                                       P.O. Box 2536
                                                       Brenham, Texas 77834
                                                       Tel: (979) 277-0757
                                                       Fax: (979) 277-0030




                                                       By:·---------r~--------~~------­
                                                         Mary Hennessy
["~,
I                                                        State Bar No. 094 72300
i
                                                         Attorney for David Duane Greer



                                          CERTIFICATE OF SERVICE

               This is to certify that on February 4, 2013, a true and correct copy of the above and foregoing

        document was served on the District Attorney's Office, Brazos County, Brazos, by facsimile

        transmission to 979-361-4368.




                                                                                                            2




                                                 Page 76

    I
:0                                                                                                    ILED /J
                                                                                            .......::.c.Joc._o'clock ~M
0         STATE OF' TEXAS
                                              NO. 12-03324-CRF-272

                                                           §     IN THE DISTRICT COU
                                                                                                  FEB 1 l Z013
                                                           §
D         vs.                                              §
                                                           §
                                                                 272od JUDICIAL DISTR~~~~=~Q~

          DAVID DUANE GREER                                §     BRAZOS COUNTY, TEXAS


                               WRITTEN DESIGNATION SPECIFYING
0                           MATTERS FOR INCLUSION IN CLERK'S RECORD

         TO THE CLERK OF SAID COURT:
D               Now comes David Duane Gi:eer. Defendant in the above styled and numbered cause, and

         pursuant to Rule 34.5(a)(l2) and 34:5(b), Texas Rules of Appellate Procedure, designates the

         following matters to be included in the Clerk's Record:

0               1.      Complaint;


0               2.

                3.
                        Capias;

                        Affidavit of indigency:

0               4.      Correspondence and communication between Court and counsel;

                5.      All motions and pleadings filed by the slate or the defendant and not otherwise

                required to be included under Rule 34.5(a), Texas Rules of Appellate Procedure;

                6.      All orders issued by Court and not otherwise required to be included under Rule

                34.5(a). Texas Rules of Appellate Procedure;

                7.      Jury pane! lists;


D               8.      Jury strike lists of the state: the defendant and the Court;

                9.      Juror information forms;
'01
_,   '          ] 0.    All verdict forms submitted to the jury;


0               11.

                12.
                        Sentence;

                        Commitment;




                                                   Page 77
1
                13.    Motion for New Trial;
l               14.    Communications between Court and jury;

~·              15.    Objections to Court's Charge and Special Requested Jury Instructions, and rulings by
j

                the Court;

                16.    All exhibits admitted into evidence;

                17.    All defense exhibits offered into evidence but not received in evidence;

                18.    Those items identified in Rule 34.5( a)(l) through ( 11 ), Texas Rules of Appellate

                Procedure, and all other matters required by the Texas Code of Criminal Procedure, or any

:l:             other law.
'.J)


                                                       Respectfully submitted,
    ~
    ~
                                                       MARY HENNESSY
                                                       P.O. Box 2536
                                                       Brenham, Texas 77834
                                                       Tel: (979) 277-0757
                                                       Fax: (979) 277-0030




                                                       By: _ _ _ _-+--ft-1---'----~...-="------­
                                                           Mary Henne y
                                                           State Bar No. 09472300
                                                           Attorney for David Duane Greer


    n
    :]                                   CERTIFICATE OF SERVICE

                This is to certify that on February 4, 2013, a true and correct copy of the above and foregoing

         document was served on the District Attorney's Office, Brazos County, Brazos, by facsimile

         transmission to 979-361-4368.




                                                                                                             2




                                                 Page 78
                                                                   CRIMINAL DOCKET- CAUSE                   NO.l2-03324-CRF~(..'1L

                              NAMES OF PARTIES                                    ATTORNEYS                       KIND OF ACTION             I DATE OF FILING
                              THE STATE OF TEXAS                                  COMTE,KARA                         UNLAWFUL     I       07/13/12
                                                                                                                    POSSESSION
                                         vs                                                                      FIREARM BY FELON I CHARGfNG INSTRUMENT

                          GREER, DAVID DUANE                                          DEFENSE                                                Indictment

                                                                            tfu \ (:;r CLJ
          DATE OF                                                             ORDERS OFlfHE COURT
          ORDERS

 Month/Day/Year
                                                                                                                                                                                          CJ)
                                 A 12-PT ~t-- ·l/x                                                                                                                                        ,....
 I
 '7
           11 lz_
           ~LP \ L              LJ-v_f?t_ ~      r~·               rz:
                                                                     S&-t
                                                                              _           .
                                                                             7 -"-/3_o_ArZP--'---_---,-Brr/.-,-3--------------1                                                            G)
                                                                                                                                                                                           m
     B     I?     lz_           --1/t/;::?--J(;~J_ ~ G~Jo \·hL}us)                                                                                                                         ta
 <6       flo II& I !:Lt/ ·!&                   shill~ -~/z_s--:-           CCfJI      la-·20/u_~_/_3_       2·1?Jf-?--~~l~- 5·3/S!t-                                                     &.\.
   q i.;2S 112- I ".L:- (; ZrnJ~~~j -0'tc-r~~.~rd >- (Y1L,;l?~                                              { : -f-t. r0. SJ-7Jf7c~ J.~ ~ ; ·h
                    .tl:0 ·J--R ·~ p~~ ,--tn_})~L~-__:6____ !~-·- r"f , --h-

     ..
     ''    \ LJ I I z..          ,1n.J
                                          n'
                                          ~~
                                                      ~__? L'\_.         Q~~
                                                        k()l:ld- -- Ql'e-A-j~~-
                                               0l1rr1t.r1- ~:~·/J.u·       ,")
                                                                                  M
                                                                                                Q    =
                                                                                         '(.ire_~~,(_\\

                                                                                                        v
                                                                                                                (\1       \(' 1\                                                     12


)____               1
}

                    2
)                   3

                    4

                    5

I                   6

                    7
l                   8

                    9
}
                   10

)                  11

                   12    State's Exhibit No. 8
]
                   13         Photograph

.}                 14

                   15

~                  16.

                   17
}
                   18

1                  19

                   20
    J              21

                   22
1
                   23

 I                 24

                   25
    1
              ..          DENISE C.PHILLIPS, CSR
    ~:--···

                          OFFICIAL COURT REPORTER
    }                      272ND DISTRICT COURT
D                                    13



0-    1

      2

0     3


8     4

      5

0     6

      7
D     8


0     9

     10

0    11

     12   State's Exhibit No. 9
0    13        Photograph

o~   14

     15

0    16


D    17

     18

0    19

     20
0    21


0    22

     23

0    24

     25
0          DENISE C.PHILLIPS, CSR
           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT



0
u                                      14



n
L.-.
        1

        2

0       3

        4
F
)
 l.

        5


D       6

        7

0       8


0       9

       10

0      11


u      12

       13
            State's Exhibit No. 10

                Leather jacket

D      14

       15

D      16


0      17

       18

0      19

       20
0      21


0      22

       23

D      24

       25
lJ           DENISE C.PHILLIPS, CSR
             OFFICIAL COURT REPORTER
.o            272ND DISTRICT COURT



u
0                                            15



0·-
-:-:.·   \
              1

              2

fl
                                        16
D
l        1
Lr       2

;n       3

         4
11
l_ .•
         5


D        6

         7

D        8

         9
0.      10

0       11

        12   State's Exhibit No. 12
0       13    Bullets from weapon


0       14

        15

D       16

        17
0       18

0       19

        20
0       21


0       22

        23

D       24

        25
0             DENISE C.PHILLIPS, CSR
              OFFICIAL COURT REPORTER
0              272ND DISTRICT COURT


.]                                           1-/
                                     17
0
n     1

      2

0     3

      4
8     5

D     6

      7

0     8


0     9

     10

0    11

     12   State's Exhibit No. 14
0    13        Stipulation


D    14

     15

0    16


o·   17

     18

0    19


u    20

     21


0    22

     23

0    24


0    25

           DENISE C.PHILLIPS, CSR
           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT



0
0
     STATE OF TEXAS v. DAVID GREER                     12-03324-CRF-272




     The parties have stipulated that the Defendant in this case is one and the same David Greer that was
     convicted of the felony offense of Possession of Methamphetamine on the 61h day of November, 1997,
     in Cause Nuinber 13,603 in the 278 111 District Court of Grimes County, Texas and that the offense date in
     this case, February 16, 2012, was before the fifth anniversary of the Defendant's release from

r~   supervision following his conviction of that felony.
LY

0
      -""< K_n/ t-v0 .·        ~
                                   ~,
     David   t3.Zr             -                                      Attorney for the St9 e

D
0
0
     Atto    ey-f~t
0




D
0
                                                                               ;



                                                                                                       STATE'S
                                                                                                       EXHIBIT
                                                                                                         I~
}


                                             BRAZOS COUNTY OFFICE OF THE SHERIFF·
l                                                VEHICLE INVENTORY REPORT

                                                                                   Time                                                       Location (({i··fer (1--H',(::_'
         Case Number                       Date offnvenlory
         .'1   - ( &I J                    :}    '-J/ / : '       "-I   7                          /tf~·)                                     -A·f- ~ Ut/JI.fJa.l:.Z :
         De fen dan t (last, first, m i)                                           DOB                                                        Address         _,..   .       ~::·




          (,::_f« i! 1--- ·         /)1/   v-
                                                                                                                             Body Style
                                                                                                                                  2d:VC?r
                                                                                                                                              Color            .
                                                                                                                                                       /JtY.-v/< 1}/v'-f_ .
                                                                                   Year                                      Vehicle Identification Number
}        ·License Number
         .'ff/ (Y /).) q
                                           State
                                                 -r~-/'
                                                         )
                                                              .
                                                                                                                              I FT y R 1/.t-1/ t, z Pl! {, 0) I 7
         { } Recovered Stolen Vehicle                                                                                                         { } Abandoned Vehicle ·
l        { } Prisoner Vehicle                                                                                                                 { } Seized Vehicle
J        { } Other (Specify)

                                             Vehicle Contents                                                                     Rcmovec!                  W)lere Stored
    ~    Quantity,                         Description (brand, color, serial number)                                              · YorN ..
    J
           I                                ftah
                                           'v
                                                          tl//. ~/tt~                                                              IL/            !Jcl.a/7fvck".
               (                           Lv-1'~.4 c I~ I th·c7                                                            "·•     .
                                                                                                                                  /{ /                 lr                           /i
                                           ;f~ cl IJ(.~..-c-1#( C.t! e; c:n
                                                                                                                                                                      ·-·* ···---.-~·- ... ~ ....__    ~.

                                                                                                                                                                                 ,,-",,\·~~.
                                                                                                                                                                                   ,··•11 ...
                                                                                                                                                                                                  ".    ,'




0-                               Vehicle Contents                                                        Removed                  Where Stored
         Quantity
0
                               Description (brand, color, serial number)                                  Yor N

              1                i)uL {"'v ,, c;/;;.;r-;..-.:X \{'", I\·'Q\.\.                         (\'A,".
                    \                                                                                    f'0
0                       (      s;J~.-L-1                 \ou.x         (,..J
                                                                               /'7:_,                                       19


       1
l·
       2

       3

       4

       5
\
J .
       6

       7

       8

1      9
1
'
      10

}     11

      12   State's Exhibit No. 16
}
      13   Inventory Search Policy

      14

      15
~
u     16

      17

      18

}     19

      20

      21

      22

      23

      24

      25

             DENISE C.PHILLIPS, CSR
             OFFICIAL COURT REPORTER
              272ND DISTRICT COURT
l
l~
                                    BRAZOS COUNTY OFF1CE OF THE SHERIFF

J
            GENERAL· ORDER: 31

J       DISTRIBUTION:          . ALL SWORN PATROL DEPUTIES/RESERVE DEPUTIES/CRTh1illAL
                                 INVESTIGATORS

        SUBJECT:                   JNVENTORY OF ALL TOWED VEHICLES /POUCY I PROCEDURE I
:J
                                   REPORT FORM

l       l               PURPOSE

                        The purpose of this directive is to provide guidelines for the inventory of vehicles.
J      ll.           . POLICY

                      It shall be the policy of this department to conduct an inventory of the contents of all
J                     motor vehicles that are recovered, seized, impound~ or taken into the custody of the
                      Department. This shall include vehicles ofarrested persons which are towed from the
                      scene of an arrest, regardless ~f where the vehicle is stored. The inventory of
J                     impounded motor vehiCles shall be conducted for the following purposes:

J ;                   ...
                      1
                              T!!e: ::::-c~ection of the owners property whit~ it remains in police custody;
                     2.       The protection of the Department and it's officers against claims or disputes
                              over lost or stolen property; and
                     3.       The protection of officers from potential danger.

                     impounded, or taken
                                      in custody ofthe Department shall be limit~ to those locations withln
                                      the vehicle where items ofvalue could reasonably be stored, including:
                                      a.      the passenger compartment;
                                      b.      under the hood;
                                      c.      inside the tnmk, and
                                      d.      within containers located inside the vehicle.
D
D·.         VEHicLE INVENTORY REPORT
      B.

0           1.         Every vehicle inventory shall be documented on a VEHICLE" ·
                       .INVENTORY REPORT FORM.
                                                                                                  \




G           2.         The Vehicle Inventory Report shall be attached to the appropriate
                       arrest report (if any) and forwarded to the Records Section.

0           3.         All items ofvalue shall be recorded on the Vehicle Inventory Report .
                 .r······"-.. "-··-····-=-=~..;:.;77"-=~-~--~=~,....,....---~___;~~
            4.         In most cases, the property should be left inside the impounded
D                      vehicle. It: however, the vehicle canpot be reasonably secured or the
               property is of such value that the officer does not believe it would be
               safe to leave it in the vehicle, the property shall be logged into the
0           ~ Property!Eviderice unit for safeke_eping. Any .property removed :froJ.Il
            . the vehicle shall be noted onthe Vehicle Invento ·-Re ort, indicatin__g
               w ere 1 was or . ny amage to the vehicle that is noticed at the
0             time ofthe mvenrory shall also be noted on the report.

            5.         A Vehicle Inventory Report is required whether the vehicle contains
0                      any valuable property or not. When there is no property of value to
                       inventozy, the offieer shall indicate ''NONE" in the appropriate·
                       location on the form.
D          6.         .. The siBJl#Ure of the owner or driver of-the inventoried vehicle should
                       e; obtained on the Vehi.clelnventory Report, when practicable. The

0                        signature of the driver of the wrecker towing the vehicle. shall be
                         obtained.


0          DISCOVERY OF EVIDENCE

           1.         :U: in the course of a vehicle inventory> the officer discovers an item
0                     that constitutes. contraband or evidence connected to the commission
                      of a criminal offense, the officer shall seize the evidence and _process


0          2.
                      -
                      it according to the established procedures of this Department.

                       The· discovery of contraband or evidentiary items during a vehicle
                       inventory may provide probable cause to believe that inaccessible

0                 _
                       portions ofthe v~cJe'may contain additional contraband or evidence.
                      .If sq,_ a ~~!i..~t ~b?.JI be Qbtained to search those portions of
                       the vehicle ·'Yhich would not ordinarily be subject to inventozy.

0          3.         When contraband or evidentiary items are discovered, the vehicle
                      inventory shall be completed whether a search warrant is obtained to

0                     search inaccessible portions of the vehicle or not.                  ',.
                                                                                                      . . . •,
                                                                                                            ~




D
0
                                           20
l
l         1

          2

J         3

          4
j
          5

          6
J
          7

l         8


l         9

         10

l        11

         12    State's Exhibit No .. 17
~
.J
         13    Judgment and Sentence

         14
J
         1.5

J        16

         17
J
         18

J        19

         20
J        21

         22

         23

 ~   \
         24

         25

                 DENISE C.PHILLIPS, CSR
                 OFFICIAL COURT REPORTER
                  272ND DISTRICT COURT
          ~   ·-.:.•       .   .....                                                       -


          .\. . .'p




                                                       NO.l3,603
                      THE STATE OF TEXAS                 X         IN THE 278th JUDICIAL

                      v.                                 X         DISTRICT COURT OF

                      DAVID GREER                     X          GRIMES COUNTY, TEXAS
                                       JUDGEMENf ON VERDICT OF GUILTY BY IDRY
                                             PUNIS~ FIX;ED BY JURY
                                              NO PROBATION GRANTED

                      JUDGE PRESIDING: JERRY SANDEL           DATE OF JUDGEMENT: NOV 6, 1997

                      ATTORNEY FOR                            ATTORNEY FOR
                      THE STATE: KELLY WEEKS                  THE DEFENDANT: BRENT CAHILL

                      OFFENSE CONVICTED OF:         POSSESSION OF METilAMPHETAMINE 4-200 GRAMS
                                                    HABI1UAL
                      DEGREE: FIRST (25-99)
                      DATE OF OFFENSE: 10-5-SJi9S ~

                      CHARGING -INSTRUMENT: INDICTMENr

                      PLEA: NOT GUILTY

                      VERDICT: GUILTY

                      PLEA TO ENHANCEMENr: TRUE
                      FINDING: TRUE



                       PUNISHMENT ASSESSED BY: IDRY

                       DATE SENTENCE IMPOSED: 11~97                 COSTS: $159.50

                       PUNISHMENT AND PLACE OF CONFINEMENT: FORTY (40) YEARS CONFINEMENT IN
                       TDCJ-ID

                       DATE TO COMMEN"CE: 11-6-97

                       TIME CREDITED: 3 DAYS ·                      RES1TIUI10N: $140.00 TO TEXAS
                                                                    DEPARlMENTOFPUBUC SAFETY

                       CONCURRENT UNLESS OTHERWISE SPECIFIED:




STATE'S


 ']
EXHIBIT
0

0        ...   '•'




0                            On the 3RD dey ofNOVEMBER. 1997 the above named and numbered cause was called for
                     trial The parties appeared as fullows: the State ofTexas by her Assistant DiStrict Attorney and the
                                                                                                                               .-

                     Def!:ndant, I?.AVJI:> G~ m~..!l.~~con~~J3-~-~ Both parties announced
0l                   ready for trial The Defundant, having requested ajury ~-ell1e.red a plea of not guilty to the offense
                     ofPOSSESSION OF METIIAMPHETAMINE 4-200 .GRAMS, a felony committed on the 5TH day
                     of OCTOBER, 1995 as charged in the indictment. herein;_. thereupon; a jwy, to-wit: STEVEN
                     KEATING, . mxi eleven others, having been duly selected, impaneled, and sworn, who having heard

0   ;~
                     the indictment read, and the Defendant's plea thereto, and havirig heard the eVidence submitted, and
                     having been duly dwged by the Court, retired in the charge of the proper officer to consider their
                     verdict. and afterwards were brought into open court by the proper officer, the Defendant and his
                     counsel being present and in due form of law returned into open court the following verdict, which

0                    was received by the court. and is here and now entered on the minutes of the court. to-wit:

                            "We, the jwy, find the defendant, DAV1D GREER, guilty of POSSESSION OF
                            METIIAMPHETAMINE 4-200 GRAMS."

0   ..
                                                                           /S/ STEYEN KEATING
                                                                           FOREMAN OF THE JURY


o:::                         Thereupon, the Def\.'1ldant having elected to have his punishment. assessed by a jwy, and such
                     jury was called back into the box and heard evidence relative to the question of punishment and
                     thereafter retired in the charge of the proper officer to consider their verdict, and afterwards were
                     brought into open court by the proper officer, tlie Defendant and his counsel being present, and in

0   ..
                     due form of law returned the following verdict:

                                     We, thejwy, having found the defendant, David Greer, guilty ofthe offense
                             of Possession of Methamphetamine 4- 200 grams further find that the allegations in
                             Paragraph II of the indictment with respect to the defendant being the same person
D                            who had been convicted of Burglary of a Habitation in Cause Number 15,341 in the
                             85th Judicial District Court of Brazos County, Texas on the I 8th day of April, I 984
                             and priorto the commission of the offense ofPossession ofMethamphctaminc 4 - 200
                             grams, for which defendant has been convicted in this case is "True". Furthermore,

0                            we find that the allegations in Paragraph Ill ofthc indictment with respect to the
                             defendant being the same person who had been convicted of Theft $750.00 -
                             $20,000.00 in cause number 17,175-85 in the 85th Judicial District Court of Brazos

o:                           County, Texas on the lOth day of June, 1987 after the defendant's .conviction for
                             Burglary of a Habitation mentioned above was final prior to the conunission of the
                             offense of Possession ofMetharnphetamine 4- 200 grams for which the dcli:ndant has
                             been convicted in this case is "True". We assess defendant's punishment at
                             confinement in the Texas Department of0    ~j       ~''-~----~----· -c·.           ....;.·_.:.__   _;__   _:_--'--"--'-------'---_,_,_---·~·__;__ _.:..._.;..___;__ _




0-
D
0
          ..... ·~a



0                             It is therefore ORDERED, ADJUDGED, AND DECREED by the Court that the
                      Defendant, DAVID GREER, is GUILTY of the offense ofPOSSESSION OF .
                      METIIAMPHETAMINE 4 - 200 GRAMS and said Defendant committed the offense on the sm

0                     day of OCTOBER, 1995, and further that the allegations in Paragraph II ofthe indictment with
                      respect to the defendant being the same person who had been conViCted of Burglary of a
                      Habitation in Cause Number 15,341 in the 85th Judicial District Court of Brazos County, Texas
                      on the-18~ day of April, 1984 and prior to the commiSsion of the offense of Possession of

0                     Methamphetamine 4 - 200 grams.,· for which defendant has been convicted in this case is "True".
                      Furthermore, we find that the allegations in Paragraph m Ofthe inqictment with respect to the
                      defendant being the same person who.had been convicted ofTheft $750.00- S2o;ooo.oo in cause
                      number 17,175-85 in the 8:Sth Judicial District Court ofBrazos.County, Texas on the lOth day of
                      June. 1987 after the defendant's conviction for Burglary of a Habitation mentiOned al?ove was
D                     final prior to the commission of the offense of· PoSsession ofMethamphetamiile 4 • 200 grams for
                      which the defendant has been convicted in this case is "True": Piuiishment has been set at
                      confinement in the Institutional Division of the Texas Department of Criminal JuStice fur a period

0                     of FORTY (40) YEARS.

                             The Defendant, being asked by the Court if sufficient legal reason existed why the
                      sentence of this Court shoUld not be pronounced, failed to give such rea5on, whereupon the Court
                      proceeded in the presence of said Defeixlantand his Attorney to pronounce sentence.
0                             It is the order of this Court that the Defendant, DAVID GREER, who has been adjudged
                      GUILTY of the offense ofPOSSESSION OF METHAMPHETAMINE 4-200 GRAMS, be, and
                      is hereby, sentenced to confinement in the Institutional Division of the Texas Depa.rtJrielit of
0                     Criminal Justice for FORTY (40) YEARS and that the Defendant be immediately taken by the
                      Sheriff of GRIMES County, Texas and by him safely conveyed-and delivered to the Institutional
                      Division of the Texas Department of Criminal Justice there to be coD.fined in the manner and for
                      the term aforesaid.

D                             The Defendant is remanded to the custody of the GRIMES County Sheriffuntil the Sheriff
                       can obey the directions of this senteocc:.


0
0                      APPEAL: __~~~-·-----


0
0
                                                                                               Vol 22z.. Pg J..-:3.':2.

D
[J
0-·
0                   \




8
0
                                                          N0.13,603

              THE STATE OF TEXAS                               X              IN TIIE DISTRICf COURT OF

              vs.                                              X              GRIMES COUNlY, TEXAS

              DAVID GREER                                      X              278TII DISTRICf COURT

                                                   CHARGE OF THE COURI

              LADIES AND GENTLEMEN OF THE JURY:

                         The defendant, DAVII> GREER, stands .charged by. indictment with the offense of
 o~.  i       intentionally and knowingly possessing, with intent to deliver, a controlled substance, namely
      "
              methamphetamine, in an amount of at least 4 grams but less than 200 grams, by aggregate weight,

              including adulterants and dilutants, alleged to have been committed on or about· the 5th day of

              October, 1995 in Grimes County, Texas. The dc;fendant has pleaded not guilty.

                                                                   I.

                         Our law provides that a person commits an offense if he intentionally or knowingly

              possesses, with intent to deliver, a controlled substance.

                         Methamphetamine is a controlled substance.

                         You arc instructed that by the term "possession", as used herein, is meant the actual care,

              custody, control, or management of the controlled substance at the time in question.

                        . A person commits an offense only if he voluntarily engages in conduct, including an act, an

             : o!I)ission; ~- p~ssession.

                         With ~csp:ect to the "possession" charged, you are instructed that such possession is a

              volun~ iOssessor knowingly obtains or receives the thing possessed or is aware of his

              contro~-.of the-thing:for a sufficient time to terminate his control. Such possession need not be




                                                                                          Vol M Pg660

0
0
D
0
0
0
0
0
0
0
0
0
    ..       '
         '
0
u
0
0
0
n                                    21




0    1

     2

0    3

     4
0    5

0    6

     7
0    8


u    9

    10

0   11

    12   State's Exhibit No. 18
0   13          Pen pack


0   14

    15

0   16

    17
0   18

0   19

    20
0   21


0   22

    23

0   24

    25
0          DENISE C.PHILLIPS, CSR
           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT



0
0
n--.                                                                              AFFIDAVIT


0            THE STATE OF TEXAS
             COUNTY OF WALKER                ::>

B                  "My name is Kelly Enloe, I am over twenty-one years of age, of sound mind, capable of making this
             aftidavit, and personally acquainted with the facts herein stated.
[l                 I am employed as the Chairman of Classification and Records for the Texas Department of Criminal
             Justice- Correctional Institutions Division, and my office is located in Huntsville, Texas.
             I clo hereby certify that the attached information provided on inmate GREER, DAVE

0            TDCJ/BPP# 454082                   ,cause# 1717585, are true and correct copies of the original records now
             on file in my office maintained in the regular course of business within the                      •


                                   --
•
                 (:;\  ..
                 .
                   ...   -
                         ~




                                                          \
                 ~
                 ~                               \
                                                  I           ·'


                                                      ~
                  ..



    ....... __




                             ...



                                        _;_     ...-
                                              --._1
                                                                  ·.o              F l•L?. D        I
                                                                              Al&:..!:Wit'doel~..
                                        NO.   17 I 175-8~ ...·:
                                                                                 JUN 101987




               .J11l)QSDrT   011 PUA Of Ctllt.TY 01. ltOLO ~U UPOU COUJ:T
                                       ll.UVEt or JtJU nUL



    Ju.q. P-rodd1q: !f.t. fKP           ...'\. CF C..'UILTY



0-   7H!: STAtt OP' Ti.::U.S                                                                     IN
                                                                                                                  JUN! 01987
                                                                                                              =?wl~Nni-Sa?.Y.IffiJ>F
     'JS                                                                        r.
                                                                                                              -~~.'
0                                                                                                  eSTif        .Jt.rtiCIAL OIS1.RICT




fJ             Th.e !)et(l!l~nt l~vln9 been indi-:~eod in t~ ~l:>ove

     bored c••1ae for tha !olor.y of!enao of                                          tbdt S7.}Q··S2D,ooo
                                                                                                         entl.tlod· and ·own-
                                                                                                                                      and


0    •.h.~a    e.tuae    b~.-l'l'J       thia   da~.e    called f?r trial. the 5tA:te ap~ared by its




0                           o~~:.::!:.::f:.:;;ll:....--------~------
     and the O.far.dA.nt. _ _                                                                                     appo•re-::.1 in

     per a.o n anval oi
                                   a~      t.h• Court,        anont attachc.d to the ottonae and ot
                                                                                                                                adl:lor.lah~r!




 0
 0
     1n ontortr-.q tho ple.a1 ·tho Court                            tnqu-lrod 1t there waa a ploo.                    a9roe~:oent

     t>.t tw.o-en • ._. Stat• Q.nd tl\.e Dcfo".

     t>o!e~r.t
                        ~:.--n1tt~

                         H       ti">a
                                            to •1thd.uov hl•             p!~a

                                          he. adai•ribl~
                                                                                       .tl'nd chat any    a~o.telD'tnt

                                                                                                  A~nt·     vo.11 mentally

 0   co=petent at\<2 that th,; plea
     D1t!'~·~.nt         h.avl:lq         con~•nted
                                                              w~a   !reelr a·'d -viJlUl\tat'ily 4nt:orad, ar.d the
                                                             in ..,.rit1nq, in c:p.tn court:, to va1ve the


 0   OP93Arance. con!rontation. ar.d croaa-exa4!nation of
      con&urnt~          to th-o atipula tior. ot evidence •nd to th•
                                                                                                         v1tn•~•••

                                                                                                         intr~uetlcn
                                                                                                                         and    h3vin~

                                                                                                                               o!


 0    t~at:~ny           by a!t1d4v1ta,

     ~OCW>Ctnt:~:-y ev1denc~t.
                                                       •ritten        sto.t~nta             of witneaaea, and any other

                                                 a.r.d auch waiver and c:oniSent having been approved



 0
 0
 0
D                                                        - JURY WhiVED - PENI~~y ~0/0R rrNc


0       ~'-'!
                                                                                    ·,·
                                                                                    .,
                        the Court in wri tinthl"f             l~   b4ll' t.huHOt.                          the OXU't      p~,            ita the presence
0
                                                            tlhereupoA

         ·,   ~         tM O.twn4Ant, to              ~                ae.no~     &9&1nat the Dofenodant aa .t'ollolofa,
         • : t           h     ~    order        ot   ~ ~t         thAt the Defeft4ant.            DAYI gam

0                                                         • who "-8 bHQ a4j~ to be tuUtr ot the oftcnn




0        :c:- a tena ot                                Uu,.{...,.,.l_ _ _ _ _       year~      be delivered by the

         !:".c:rUf of               ara~roe       COaaty,    ~.           1...-diatc~ly    to the Dir.ctor of Corr.ct..i.ona,

0        .:;r otMr per.OQ                    l~lly

                        :vnd&nt ahall be confined 1n the
                                                          aathoriz.-4 to re0                                                                          ·~t_
                                         - JURY WAIVED -      ~£NIT~~~              ANO/OR FINE

                                                               .   .
           ~·    d-efendant vas rem.llnded. t.o jeil un;il tho Sl'lorit! can obey


0    th• direoct1onl! of thia

           '!he deten.:iant
                                    aer.t~•lCC.                        '
                                    rtt      0
      [J.-
              ..a-='•~L=$~#~DBZ~~-----------------

              ~--------------------------- ~~------------------

  8
  0
 [J
 0
 0
 0           i.ii'Y._



 [1                                                                          -.
                                                                                                                    ,
                                                                                                                   [~

 []                                                                                                                '!
.0
0
'0           ~~~~--~u~·~~~-----------~From, _____
                                                ~ ____oo_·_.__________


0
-./
             SGNilla ___5yrs
                        _ _• _ _ _ _ _ _ _ S..ltef.ce &egma ..---3-_l_o-a7

             Rslumed J!_ lllml        lR EIIIIUai 00.   liB' ~. ltllf
                                                                      ____________

                                                                           AS 408765 IS a::JC.

               ArceurrJ:l2-87
             0.,                          Ago 20-eEi     ,_... lla:Ml    Eyee      Brownlieight   5-9     Weight _166
                                                                                                                   __

D            ~ian Jl1r:1dy                        Dale of Bitth      12- 22"-66        Pface of BitthBr.ll%os   ():) TJc

             RoJittenc:o lltyaD 'rX                                                    ~_-
                                                                        Nationafity_ _ _ ____________

D            Scan &   ~t wUQXlD up:- lft:sd              b8C:k,.opt"DCZlr top 1ft lhl.dr,



[]
0
Ill""'"

    0                                     22



    0-     1

           2

    0      3

           4
    B      5

    u      6

           7
    0      8


    D      9

          10

    0     11

          12   State's Exhibit No. 19
    0     13          Pen pack

    0     14

          15
    0     16


    0     17

          18

     0    19

          20
     0    21


     0    22

          23

     0    24


     0    25

                DENISE C.PHILLIPS, CSR
                OFFICIAL COURT REPORTER
     Q           272ND DISTRICT COURT



    0
n                                                                                                         ..

("l
ll·
 _J·'·
                                                                          AFFIDAVIT


D                  THE STATE OF TEXAS                3
                   COUNTY OF WALKER                  3

B                       "My name is Kelly Enloe, I am over twenty-one years of age, of sound mind, capable of making this
                   affidavit, and personally acquainted with the facts herein stated.

D                       I am employed as the Chairman of Classification and Records for the Texas Department of Criminal
                   Justice- Correctional Jnstihttions Division, and my office is located in Huntsville, Texas.
                   I do hereby certify that the attached information provided on inmate GREER DAVE

0                  TDCJ/BPP# 408765                  ,cause# 15269, 15341, are true and con·ect copies of the original records
                   now on file in my office maintained in the regular course of business within. the Classification and
                   Records Office of the Texas Department of Criminal Justice- Correctional Institutions Division.

0                             In witness whereof, I have heret0 set my hand this the 4th day of September 2012.



0                  nh
                                                                     Kelly Enloe,
 0                                                                   Chairman
                                                                     Classification and Records

 D
 D
 0
                   The cl irector shall certify under the seal of' the Correctional Institutions Division the documents received

 0                 under Subsections (a) and (c) of Article 42.09 Code of Criminal Procedure. A document certified under
                   this subsection is self-authenticated for the purpose of Rules 90 I and 902, Texas Rules of Criminal
                   Evidence.

 D                 Article 42.09, Subsection 8(b), as amended by S. B. I 067, Acts 1993, 73d leg.


0                  (Rev.l2/02)


0
0         m

         "'
         Ill
                     STATE'S
                     EXHIBIT
         ~              I~.
0        :i1
         "'"-ffi


.0
B
         \~
0         ~~-
          .
              '
                  -
                  ~·



0                 '-"
              ~
0             ~
0
0
0'




0

0
0    L                  _j

~
D
                                                                                           tlO.          15,269
                                                                                                                                                     .,I
         'mE :;TATE UF TEXI'.S                                                                           I }                              IN 'l'llt::


 .J      vs.                                                                                                                              DRI\ZOS
·:ell,




           DA"E GREER                                                                                                                     ~5TH/~                          JUD!CII\L DISTRICT



-o                 The     defen~ant
                                               :_'1_1! O_G_M_F._~:_T_r._:_·71::!!_. f'_i,_F_r~_n_R! NG_•_1\_D;;..l_::Uc.=D:..:I:.. :C:.. ;f,:.:.•'l'.:...::.I.;:0_}1

                                                  havln~ ~~~n                           1n11cte~                    in the above ncmbcred and entitled

         . cau5e for the felon] offP.nsc of___                                                    --'0-=-'--------
                                                                                                     But:'tlarv of a Habitation
                                                                                                                       ==_.:..;;::..;,_______

D         ancl this
          th~
                            cau~e

                  3tatc arpcnrcct by its
                                        bcin~            called for trint on ---~-u_,g:..u_s_._t_2_2______ , 19 ~-4-,

                                                                         /\n~JnLnnt/01otr1ct                                        1\ttornc~,                          J.    o. Langley

0                 - - - - - - - - - - ' ana the Cefendant , ___n_a_v_e_ Greer
         a ppe ;, red in person 'ltld by h::?d by             t.h~    Court ·)f t.hr.                          r;:~nr.c              of puni:;hrncnt .:Jtt.;c:hr.·J to                                  t~hc       orrcn:;c

0
0         in    ~rtering

          was mentally
                                 the plea.
                                   CO"'PC~~nt
                                                                It further aprParcd to
                                                                and          t:ll~!.         the }"llC'l                 w;:~;;
                                                                                                                                         t~c

                                                                                                                                     vo:untarll.v
                                                                                                                                                     Court that the defendant
                                                                                                                                                                         cn~;;rccJ.          The

          ~efrnd~nt          then        can~cntcd                     In writinG in open Court to                                                             w~iv~          the ;Jppccrancc,

0         r:onf:-ont,:ti-:ln il!"ld             cross-~x;:-ni niJ~.l.o•\                                 of witnf                                                    !:h,.       t!::"f~:ld:lnt.                 ~n       p:"ohnt.ion                     for                         '
                                                                                                                                                                        _.l_~.!LJ..!..Ql __year5.



0          f\lc:d
                    0:1

                      <1   ~~c-tl-:-n
                                        4th .

                                          to p:-or;cc:-!.J".n
                                                                       of --·------!"::~b                                                                                                                        ~




D                                                                                                                       I
                                                                                                                        fi
                                                                                                                        ~
D-
D           fln    t hi~   t he          .: tn
     D•:Ccntlant ;.~ppc:al'Cu jn open Cot:r:
                                                         tl:l)'   nr      tt"Cscrot ond the Stntc .:~ppc;ll'Otl rcpros·cntc<1.

     by   its     Assist~~t/Di5trict              ~ttorncy,               Laurie A. -Hubbell                 This
     C•)llt"t, ;J(tcr hovinl! hc:.r-:l the State's H'ltion to Atljudicutc .und hcurinl:

D    cvidcn~o

     DcfcnJ~nt
                    o!fcr~ri

                     violiltcrl
                                  by    ~oth     p3rtics,         is of the opinion and finds that the
                                       the conditions of ~robaticn imposed upon him                    ilS   follows,


D
      In that tho da!ondont, DAV~ GR~ER, on Janu~ry· 2~, 1985, did then a~d there
D     i;1 Brazos Co'-lnty, Taxa!>, in!.cntion-~lly und knowingly enter the llcll.day.,
      Inn in Coll~ga StAtion, ~ithout th~ con~cnt o( the owner ~nd waa there-ore
      arre5tod !6~ criminol tres~o~s:


D     In that. the tlefend~Snt, ~'>Vt: GP.r:En. on November 14, 1~84, and Febt:u'ary 27,
      19e5, did lhen and thcr~ iro~cst an ill~gal substance, tc-wit:

      In that the
                                                                            ma~ij~anu;

                      def~ndant, DAV[ G~~~R. en April 4, 1985, ~ay 22, 19~S,·June 5,
      1?;95 . ..,nd Aucl th"!t·c ur.;e a con~.: .. \lcd !;ubstdnce,
      to-w1t:      methAmphetnrnin~~:

      In that the cle!enc.1nt., or,vr: GR~E!l, on July 9, 190':., did then and there
      use a controlled substance, to-wit: rHet.h.Yr.•phet<1mines:


D     In that, th~ dc!,.:1dl!int DJ\Vl: c.nsr:n, un Septerr.t;:_or 3, 1985, did th•· .. ,•r.d
      ther~ acl,.it to his probation o!'!icer, Gloria r!cGo~:en, th·~-1: he, the se~id
      do!~nd~nt, had been aasociatinry with harmful and clisreput~blc character~;

      !n ~hat tho dGfendant, CA~E GREER, has failed to m~intain suitable'and

0     stable employment:

      ln that the deftttH.lant, 0.\V!: crt:ER, on llovc"'bcr 14, 1984, and June s,
      1985, did then and there admit to his probation officer, Glorio :lcGow~n,
      tlil!"1:. ha, the saitl ..defendant, hi!d left Br"·azoo County, Ttn{a~e, \~i':hout the
D     written consent o! the Court;

      In thllt the de!endJJnt, 01\.Vl: GPEEI1, faii'ed to p<1y probation fc":s                           f.or the
      month:~ of .:·..::-:..:, .7.....
        ~



        J
                                     ..                                             0

        1-.
        J
                           The Coul"t, hearing th'l Defcndont'3 pleo. ther,~to,                                                                    the ;JVide,l~O submitted,

                           (J:'Id the OITf,'J"'cnts of counsel,                                      found the Defend:.nt i:Uilty of the offcn3e of
        J                            Bur]lary of o Habitation                                                                           a~        ch~rged        in the         i~dictment

                           _,nd .1ss-:-s~crl the puni ~h~cnt :n: confiner.•en\: in t'tc Texas Department of

            J              C:orrcc! tons            for ;)       tcr~       o(                        f i·;e     !·5)                 yc:~rs.



                                      :T    IS     fll[REFOP~          CONS!DERE),                       ~RDERfD,                 ADJUDGED               AND_DECR~ED            by the Court
                           til.:Jt   the Dcfcr.uar.t              tlo h.:Jn.· .1ntl recover of the Dth            day

                           of                                                               •    J J_£,              to the __1..!!_~}!___ u.Jy                           o{


                                      _,_,lj)j,j.O,ui;J;'4ut-'>'--'- - - - - - - - ,            l ~-_-_k:::_ ,     f0T       ;)      t 0 I ,1 1    0 (                           days
            ]                                                                                                                                                   t.:;, 3'-11     '"   go;- -h.,. TJ,o;; fr;
                                                                                                                                                                                               (}_ • .._ .-f;
                                                                                                                                                                   ,19        TilE 5ThTE Or TJ::JUIS                                                   !N Till-:

                                                                                  85th
                                                                                 -·--·-

0               On ·the:
                          ORDCR Rt:VOK l HC::

                         lBt.h d~y of      ~r i1 .        , 1? S4 , t ,· ~· ~ ·, -' .
        d_u,!_Y and lcrqdly c::onviclct.l-(nrlc o[ (cnac or 8~.1~!-.~ d
                                                                                        ,-
                                                                                      on _·:_.
                                                                                               , .·
                                     in U>ov~ cntlll~d;.o.!:"l """''l.iC-r:cJ c.su•c nnpp_~.~nfi'limcttt

0       .... u i•.oaa.ed oE       ~ 0 (lO)    . .Y,?.~.'i\!.1.~ c~n(ii\OIIOCnt in tho :lToxoa
        Dol..:v-t...:nt. ot Cora:ee~onal' ll'X~~ nnd thn {"'f>O.,_ltion ot tho
        aont.otk:O - • auapcri:dcl'i'aV:h>t: nr thu ,r~t'onl'tnnt: .ond tho
        6oCoMant ..,.,. placed on l"roh.~tion ~or a porlo.l nr __ _!!;!_{!~- ycnr~t/
        mno..
0             On the lOth    "'"'Y of       ~to!;>:er          • 1? · 85
        PtOtion to POvoke th boinq pr:.tMnt and. the Slotc op~·ar.cid llY her        . .              . .      .
        IM tho Covrt, after Mvinq hc.:ard a~ eonaidor"d t~.                              to' a       .         to
        vr-~tion .. nd heerin9 the c~·id0                                     .
        t,o Court      La    ot t~ opinlc:m "'"d rind• Aa D r.'ict t;hl!t: lho uarcndont violated

0       t~ tcrfiiJI    ~Nd    e<>n4n:to":o or htli prnb.1tion .~,. follow:-~, In wit::
         l.n that the detend4nt, DAVE GRr.r~. n-n~ .of tho owner and waa ~herotoro

0        arrested for erlain4l troapeas1

         In tMt the defendant, MY£ _CRZ:ER, on Hovembor 14, 1984, and Pebru'ary 27,
         198~,did t.ho.n and thero inqoD\: An illoqal IIUblltAnca, to-witl mari1.uanaJ

0        ln that t.ho defond4nt, OAV&. Cltl:Y.R, On April 4, .1985., K«y 22, 1965, June 5,
         19$5, and ~t 21, 1-915, did then a~ thoro use a controlled aubatanco,
         to-itJ       -~tuaines:

         ln that the defendant. DAVE GREER, on July 9, 1985, did thon and there
0              oontrollod •ubat.nctr 3, 1985., did then and
        tlMra ~t to his prob-ation otricer, Gloria McGowen, that ho, tho said

0       dofend&nt, had boon aaaociatinq vith hartlt'ul and disreputable characterlf 1
        In that tho defendant, DAVE GREER. h.u !~tile-d to maintilin auit~ble ;and
        atablo eftPloy=ontl


0       In \:Mt the doteod.ant, "».VE GREER, on lk>vembctr H, 1984, and June 5
        1'_15, did then and there ~•it to hia probation officer, Gloria t~en
        ~ M,
        vritt.en
                      tM     ~id d•f•ndant. had left Bra:z:oa county. Texaa, \fithout tn~'
                    cons.an~: l"lf    the Court;                    ·


u       In that the defendant, DAVE GREER, failed to p~y prob~t1on tees for
        aontha of Jun•, .July, Auber of 1985;

        ln tMt the de.fend«nt, DAVE GREER, failed to keep his cur.few on Octo~r
                                                                                                                the

        31, 1984, and Augu•t 7, 1985; and,

0       In that the defendant, DAVE GREER
        counsel inq.                      '
                                                             failed to participate in drrtn 4buae
                                                                                         -.,



0
            .   -
    0
    0
    0
    0
              IT IS THEREFORE ORD~RED, ~DJUOGEO ~NO DECREED by the Court, that
    the order suspending the i!llpOsition of the sen~cnce ~ and pl·a.cinq the Dc-
    fenOnt !or the ~E>e=n~e="lf~"'i~t:::-­
    of                                    , tho victi~ ot ~ha prisionera cri~e,
    •• a cc~1t1on ol hu; parole 1.n accvrd(lnc!! with Art. 42 •.12 Sec. 15 (q).

                  Th« Defendant zhall rocoivoe credit on his sentence for the ti111e
    l~nt   l.•; ~a11 in the abovcr Atylod and numbered cauae !r0111 the                  lfith day of
        JaXUA.JtT              , 19 _£__• to the     18th     day of        '·'n"nr
    19, !4         , tor ~ total of       ,,.             days credit_,.....,....,......""y______
        -r;    v--...    C•"''1'i.:l:..........A \...;.h.,_ c--.-...p -tl:.          \.;'\1-l.'   _,..., 'l~-f-1.. T);sr-,.,·c.-1
                 Si.Qned thi11         =r~._        d11y of            b!,   (jv-L .......~, 19                C........,..t- .f
                                                                                                              "t,.AZ..u    Co-h
                                                                                                                    "Tt+'t.s:  I


                                                                             BSTH         jUDICI~L DISTRICT


                                                                       BRAZOS COUNTY, TEXAS

                        ~~OT!C:E       or   ;,i'PEA.L   :o.·;..s   )-;CJT Pt:P.Ft:Cn;o.

                                       it..Ll r;.~ ,;:             ,
                        w.   o. Bl!RU:?,· bt:1RY:i:'f CLERk
                        B~ZOS COUNTY, PRYMI,. TEXAS
                        BY.  -   '         I

                                   \        .··,";' .. (·~:./
                        DEPUTY ·• ·
      0
      D-
      O
                                                                  ct.ASSIFICATIOH - - - - - - - - - - - -


      0                                                           REFEREHCE - - - - - - ' - - - - - - - - -




     0
     0
     0
  0
  0
  0                                                                                            ' .
                                                                                             .. ..
                                                                                             ... ~
                                                                                         \ ... .;r

                                                                                         ...;. .....
                                                                                         ·
                                                                                                     •
                                                                                                     ,·




 0                 ft~           -·
                  ~
 0
 0
0              408765    G~


           Dale Recefved,_ _...-..:11::::.-_,s-"-"'ss"-------- Received From,_ ___,D:o:.RliZO=:.:sc....co=·------
           Crime l UJC w. rr c 2) c 2-syr.s>
0          Sent8oce _ _...;s::..~rrs=-~·-------Sentence Begins
           Retumodas _____________________________
                                                               10,..17-85




 0         Dale Returned
           Complexion      ~
                                      Age 18-84   Hair ·BOCHi
                                            Date of Birth
                                                                  Eyes BiOtl
                                                                  12-22-66
                                                                                Height !HO
                                                                               Place of Birth
                                                                                                            Weight _1""4""5__
                                                                                                          mzoo ro.TX
0          Residence    BIWB, TX
           Scars & Marks:
                                                                NatiooaJity._ _~.AM!?.R!CNl=""""'-=.=--------




0          Ex-5ervice:

0
l                                        23




l        1

         2

         3

         4

         5

         6

         7

         8


1
j
         9

        10

        11

        12   State's Exhibit No. 19-A

        13    Judgment and Sentence

        14

        15

        16

        17

        18

        19

        20

        21

    ~   22

        23

        24

    J   25
    u
               DENISE C.PHILLIPS, CSR
               OFFICIAL COURT REPORTER
                272ND DISTRICT COURT
Ill""'"




          n    (Felony Probation- Plea of Guilty/Nr                         Contendere - Art. 42.12. Sec. 3.

                                                                                         NO.       15,341
                                                                                                                                   r·       0
                                                                                                                                                )




          [l            THE STATE OF TEXAS

                        vs                                                                          X
                                                                                                                                           IN THE DISTRICT COURT OF

                                                                                                                                          85th               JUDICIAL DISTRICT
                THE ST                  ~,c;Q.I,l,NT)' OF BRAZOS
                                         ~tm'irici or Bruos COWI!y, TelW,

          0
                !,Man:          ,
                do.html)o cerlify II= lbD f'Greaoiil& is a 1n10 aa4 cotroiit ·copy
                of 1bc oriSUial; lhl& ecrti~ Rlfhcu dlllt II= SSNJ hlwO bcoen               JUDGMENT
                ~Inc-No !~/.·                        Z·S                                                                                              18 l9H4
                A1TBIT:*"       Hamlla
                MARCHAMli_N.DU!rtct~. BrazosCo!m!y, Teua                                                                                .\'f.--(). nunm, o !fr. ct.m.~
          D    By:         J~111~• r;ou~rf•j!f~ .. .'J
                                                                                                                                             .n 1 e         an   num
                                                                                                                                                                              ;
                                                                                                                                                                          ·.-cause
                                                                                                                   ."'\\•      . -"-"'-c::\ \ -=.'-!.
                        being this day called for trial, the State appeared by her Ass1s't"a;t'/D1s net A ttorrley and the Defendant,

          0                      David Greer                            , appeared in person and by Counsel,
                        and both parties announced ready for· trial. The Defendant, in person and in writing, in open court, having·
                                                                                                                                                    Travis Bryan

                        waived his right of trial by jury, such waiver being with the consent and approval of·the Court and now


          0             entered of record on the minutes of the Court, and such waiver being with the consent and approval of
                        the Assistant/District Attorney in writing and filed in the papers of this cause before the
                        Defendant enter'ed his plea herein, the Defendant wa~ed/waived arraignment in writing,


          0
                        and, in open court, pleaded guilty/nolo contendere to the charge contained in the indictment/
                        inf~n. Thereupon, the Defendant was admonished by the Court of the range of punishment
                        attached to the offense, of the fact that any recommendation of the Assistant/District Attorney as to
                        punishment was not binding upon the Court, and that if the punishment assessed· did not exceed the

          0             punishment recommended by the prosecuting attorney and agreed to by the Defendant and his attorney,
                        the trial Court ,must give its permission to the Defendant before he may prosecute an appeal, and
                        that if the Court rejected the plea agreement, the defendant would be allowed to withdraw his plea


          0             and the fact that he/s-Re-had pled guilty or any evide'nce introduced may not be admitted against
                        the Defendant on the issue of guilt or punishment in any subsequent criminal proceeding; and it plainly
                        appearing to the Court that the Defendant was mentally competent and that the plea was freely and
                        voluntarily entered, the said plea was accepted by the Court and is here entered of record upon the minutes.

          0             The Defendant,.having in open court, in writing, waived the appearance, confrontation, and cross-
                        examination of witnesses, consented to the stipulation of evidence and to the introduction of testimony
                        by affidavits, written statements of witnesses, and any other documentary evidence; and such waiver

          0             and consent having been approved by the Court in writing and filed in the papers of the cause, the said
                        plea of the Defendant was received and entered of record upon the minutes. The Court. having heard
                        the   indictment/i~ion                   read, or the Defendant's waiver or reading of the                                    indictment/i~on,

                        the Defendant's plea thereto, the evidence submitted, and the argument of Counsel thereon, found the
          D             Defendant guilty as confessed by him of the offense of                                     burglary of a habitation
                        a felony, and assessed the punishment at confinement in the Texas Department of Corrections/
                       :l'&l1uoos:>Jl:oN!1L'Oj!o.Xlil for __ten           (1 D)            (cJ.avx}dyears) and a fine of$                                    -0-

          0                 IT IS THEREFORE CONSIDERED, ORDERED, AND ADJUDGED by the Court that the Defendant
                        is guilty of the offense of                    burglary of a habitation                                                             , a felony, arid that

          0             the said Defendant committed the said offense on
                        and that he be punished by confinement in the Texas Department of
                         ten
                                                                                                        the~                day of ;_.,\Ys'-\,0....>'-..


                                      ~~)(years). and that the State of Texas do have and recover of the Defendant all costs of
                                                                                                                                 Corrections/Boamoo~b;Xd(;il
                                                                                                                                                                    ,   19~.
                                                                                                                                                                                  for



          [J            the prosecution. for which execution will issue.


                            HOWEVER, On this               \'1\\-.       day of _ _...:A'-'.J"p.=r-"i'-"1=-----·   19~,            the Court after due consideration
                        is of the opinion, and so finds, that the ends of justice and the best interests of both the public and the

          D             Defendant will be served if the imposition of the sentence in this cause is suspended and the Defendant
                        is placed on probation under. the supervision of the Court.




          D                 IT IS THEREFORE FURTHER ORDERED by the Court that the imposition of the sentence in
                        this cause be and the same is hereby suspended during the good behavior of the Defendant, and that the
                        Defendant be and is hereby placed on probation for a period of                                       ten ( 10) years                            , beginning


          u              on this date, under the supervision of the Court and the duly appointed and acting Adult Probation

                           STATE'S
                           EXHIBIT
                            1"16
                                                 s County, Texas, provided that the Defendant shall comply with the following terms
                                                of probation:



          0                                                                               COUIH.COPY
1:1-




                                                       . i




         ·-liihiiL'n!lT~i.C: .: ..:..:::~~:::. ~~.



~   --

         ~~'~l?":•#c~~: . I /J{;l .
          l):-\~11;·; .:· .. .:;.;::: ...·· •. -·~···- -··!

         ---~-if!f/(l-·-·-~                              -'
0         THE STATE OF TEXAS

          vs
                                                                                                                           X

                                                                                                                            X
                                                                                                                                                                    IN THE DISTRICT COURT OF

                                                                                                                                                                    85th       JUDICIAL DISTRICT
               [)A Vi:
           ~GREER                                                                                                                                                   BRAZOS COUNTY, TEXAS

                                                                                          CONDITIONS OF PROBATION
            In accordance with the authority confP,rrecl by the Adult Probation and Parole law of the State of Texas, you
          have been placed on probation on this\         clay of~pri 1             1)1\'
                                                                               , 19--.8it_, for a period of ten years for

D         the offense of
          by the Honorable
                           burglary of a ha itation
                            W. T · McDonald, Jr · , Judge, 85th Judicial District Court. Brazos County, Texas.
          It is the Order of tht! Coun thnt you comply with the followino conditions or probation in that you shall durina lhe period of probation:




0                            Commit no offense against the laws of this State or any other State or of the United Stones or of any governmental entity; further. you cue to report
                             to your Probation Officer within 4.8 hours i( arrested or Qt.icstioned by a law enforcement officer;

                             Avoid injurious and vicious habits, refrain from using alcoholic bevcr,:-->J"" -.....~"" C}..,::" ~
    /'(,_ (y) Obtain aGED certificate or high school diploma within'=3:65=~s from the
              date of Order.


0         Signed this\         SA\\_\
                                                                                    ..    . .. ,,.,
                                                                                                      EILED
                                                                                    Af..:Li.:L.o• clocl0
     TilE STI\TE OF TEXI\S                                                 .
                                                                           ·                IN TilE         nn;'I'!HC'!' COUH'I' 01'
                                                                                                                           /./          IoJLED}
     vs                                                                                     ......?5-t:.£:_ JU! Igi,ftr.J:r ~~~EnK
                On. the 18th clay o [ __ ·--~pri;L    ·        , .19 84 , l:hc       ~ - .       '   .    • uty
     duly an·d le9a lly conv ic t.cd ro •: the of (en se of Burglary of a               ab at ·on

B      . '·
     was assessed at
                            ·in the ul>ovc entitled unll nuiiil.iei'QJ""C::..,-usc--ii.i1d-):)ui1Tsliment" __ _
                               ·1'en (l.G..)   years~~ con finemcnt in the (•rexa.s
      Dep.:~rtmcnt of Correct~ons) ~.i}fxlx-~~»Af}t;m{XJXIJ4~~ nncl the imposition o·f. th~!
      sentence was suspe,nded clu.:ill•J till.! ~oocl behav.i.<>l." or tho du[cndunt ancl the

0
      defendant was placed on r>robati.on for a period of                 Ten (10)             ye;)rs/
     x'~ID\'SJ<                                                       --------                          .

          On the lOth   duy oL      October      , 19 85     ,                                                 thoeo
                                                                           redacted mC&usc No.        I53Lfl · XS'
                                                                           ATil!ST: MICC Hamlin
                                                                           MARC ~f:IUN,_ ~~~· Bru.os Coaaty. Tcxns
                                                                           By:         J!-.J,j -~~JIV                 . Deputy      .




          34A550
                                                                                                                                                           /
0              I'r IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court, that
     the order suspending the imposition of the sentence, and placing the De-
[l   fendant on probation, heretofore entered in this said cause be, and the same
     is hereby revoked.               ·
               The Court further finds that the best interest of society and

0    the Defendant will.be served by imprisonment in the (Texas Department of Cor-
     rections) XH~X~MKX~MMHX~XX~XX~ and therefore the ~~~~~~~~­
     MMX (reduced pu~isnment ofl
     Corrections)
                                          5~~~~ ~ears/~~ in the (Texas Department of
                   (Bf:lili(fliX~(SliiUt¥X~,.1!.· ~s hereby ordered to be served.


0              ON THIS the   4th day of
                                                    SENTENCE

                                              November     , 19 ~. the State
     appeared by"her Assistant/District Attorney, and the Defendant appeared in

0    open Court in person, his attorney also being present, for the purpose of
     having sentence pronounced in accordance with the judgment herein rendered
     and thereupon the said defendant was asked by the Court whether the Defendant
     had any legal reason to say why sentence should not be pronounced; and the
     Defendant answered nothing in bar there6f, whereupon the Court proceeded,

0    in the presence of the Defendant, to pronounce sentence as follows:
                 IT IS THE ORDER OF THE COURT that the said Defendant, who has beeri
     adjudged guilty of the offense of .     _B_~lary~~~~itati~n·~~~~~~-­


0    and \'lhose punishment has been assessed by the Court at confinement ~n the
     (Texas Department of Corrections) X~~~~~ for a term of
      five (5) years.
               --be delivered by the Sheriff of Brazos County, Texas, to the Warden

0    of the Texas Department of Corrections, or other persons legally authorized
     to receive such convicts, and·that said Defendant shall be confined in said
     Texas Department of Corrections for xroxJoi.~~~xMXXKMx~~
     xxxxxxxxxX~~X~x~~X~~~~x        five (51  years, in. accordance with the laws
     governing the Texas Department of Corrections.
0              --be delivered to the Sheriff of Brazos county, Texas, or other
     persons 1 ga. y authorized to rece            victs, and that said Defendant
     shall be confined in said Brazos County Jail for a                · days)

0    (years) in accordance with the laws governing the Brazos County Jail.

               It is further Ordered, Adjudged and Decreed by the Court that the
     Defendant shall pay restitution or reparation in the amount of $
     payable to the Brazos County ~dult Probation Department for the ~b-e_n_e~f~i't~-
     of                                , the victim of the prisioners crime,
     as a condit1on of his parole in accordance with Art. 42.12 Sec. 15 (g).

                  The Defendant shall receive credit on his sentence for the time

D    sperit in jail in the above styled and numbered cause from the
     ..,~~~-~~-,-=-:-::--~~-.:-=:-' 19               1   to the
     19,~~---' for a total of --~~~~~~~--~----~--.a~a-y--s credit-.~-~~~~~~~-
                                                                                  day of
                                                                                                        day of


                Y ~      C a "' C. '-'- -r -ra...-k w',-h.__ c..">v\~ .. -/:b. )~, ~b 1 i~ 'l~--/-1._ 1) is (-l",·c:r
                   Signed this       Lf-~       day of     1\.\   d~/           1   19 •               c, .__,..t-   .f
                                                                                                      ""Srli_z._os   Co.....h 1
                                                                                                            f!..-f'1.S       I
                                                         \t=-e ~~h--~
                                                          PRESIDING JUDGE
                                                                                                  c
                                                                                                ( {)''
                                                                                                      ~
                                                                  85TH       JUDICIAL DISTRICT
0                                                          BRAZOS COUNTY, TEXAS


0
0
0
0
0                                     24



0--    1

       2

0      3


n      4

       5

0~     6

       7
0      8


0      9

      10

0     11

      12   State's Exhibit No. 20
0     13   Judgment and Sentence

0     14

      15
0     16                                   -,


0     17

      18

0     19

      20
0     21

0     22

      23

0     24


o~    25

            DENISE C.PHILLIPS, CSR
            OFFICIAL COURT REPORTER
0            272ND DISTRICT COURT


0
0
[]   ...

                                                                                                                                                 Page 1 ofl
                                                                         No.

                   THE STATE OF TEXAS                                                           *        IN THE COUNTY COURT

                     VS.                                                                        *        AT LAW Ne:-1""/NO. 2


B                          .I)~,.J -L.. })...::c~.JV:             - C~-..ee.~-                  *        BRAZOS COUNTY, TEXAS




0                                                                 JUDGMENT + SENTENCE


0                               On this date the above numbered and entitled cause was regularly reached

                   and       called    for        trial.          The         State           appeared    by      her      County         Attorney         and

1J                 _ _ _ _ _.........c.·          .c. D0                                      25



0--.    1

        2

0       3


0       4

        5

0       6

        7
0       8


0       9

       10

0      11

            State's Exhibit No. 21
0      12

       13   Judgment and Sentence

0      14

       15
0      16


0      17

       18

D      19

       20
0      21

0      22

       23
0      24


0      25

             DENISE C.PHILLIPS, CSR

o·           OFFICIAL COURT REPORTER
              272ND DISTRICT COURT


0
1
1
J
                                                                     No.

              THE STATE OF TEXAS                                                     *
              VS.                                                                    *     AT LAW N0.1/NO. 2

                    D.,..vf                                                                 BRAZOS COUNTY, TEXAS




                                                          JUDGMENT                   +   SENTENCE


                           On this date the above numbered and entitled cause was regularly reached

              and      called      for     trial.          The         State    appeared       by         her.         County               Attorney               and
                                               :i)   CA --.J ,__         h, k~N.       Gr·J>.-e-r
              hereinafter· refen:ed to as defendant, appeared in person and through attorney

              --------.>_ _ _ _ _ _(waived            his/her right to an

              attorney in WTiting) and in open court plead Guilty/Nohr€mrtendre-to the charge of
                                              (6:_ l>\'- \ €_.ss S~-r,; >I\,.....__,~
              as alleged in the information. Thereupon the defendant was admonished by the Court

              of the consequences of said plea and the Court, having heard the evidence which

              substantiates the defendant's guilt as confessed by him/her of the above offense,
              which occurred on the                      7-&-)-~'-          day of        ::r.     ..J_,y;__                                               , 19   c17 .
                          It is therefore ordered, adjudged, and decreed by the Court that on this date

              the defendant is guilty of the above offense as charged in the information in this cause,

              and as confessed by him/her in the plea of guilty herein made, and the Court, having heard

              evidence on the question of punishment and argument of counsel, thereupon fixed the

              punishment by payment of a fine in the amount of $_s_,()"'--=C-,_)____.(ancl by

              confinement in the Brazos County Jail for a term of_ _c....~.J.....(.L.)__ days) and that the

              State of Texas do have and recover of the said defendant all costs of this proceeding

              incurred, for which let execution issue in accordance with the laws governing the State
              of Texas.

                          SIGNED TI-IIS                 ;2'7{~-k....       DAY OF_ _        ___.:/-c...:~c...:::U,_',-r.jt-··-.....:....J"-"3"-~---·_ _,    19_Tf._.

    *i   STATE'S
         EXHIBIT                                                                                          I
    ~ _.lL..~--(-
    ~
0                                    26



o.    1

      2

0     3

      4
fJ    5

0     6

      7

0     8

      9
.D
     10

fJ   11

     12   State's Exhibit No. 22
0    13         Indictment

0    14       (Not admitted)

     15
0    16


0    17

     18

0    19

     20
0    21


0    22

     23

0    24


0    25

           DENISE C.PHILLIPS CSR
                               1

           OFFICIAL COURT REPORTER
0           272ND DISTRICT COURT


0
0                                     27



D      1

       2

0      3

       4
0      5

0      6

       7

D      8


0      9

      10

D     11


u·    12

      13
           State's Exhibit No. 23

           Judgment and Sentence

D     14

      15
0     16


0     17

      18

0     19                                   ·.~

      20
0     21

0     22

      23

0     24


0     25

            DENISE C.PHILLIPS, CSR
            OFFICIAL COURT REPORTER
0            272ND DISTRICT COURT

(~\
L~
0
                                                                            /

[1-- '                                                           CAUSE NO. 13,934
                                                          INCIDENT NO./TRN: 9151867087

 DrHE STATE OF TEXAS                                                            §          IN THE 21sT DISTRICT
                                                                                §
                                                                                           COURT
[f·                                                                             §
                                                                                §
         DAVE DUANE GREER                                                       §          BURLESON COUNTY, TEXAS
                                                                                §
[JSTATE ID NO.: TX03329636                                                      §

rl.                       JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
U,. Judge Presiding:              HON. Reva L. Tows lee Corbett·
                                                                                                   Date Judgment
                                                                                                   Entered:            October 29, 2010
 1
                        ,         Jennifer Lively                                                 Attorney for
            ttorney for State:    Elizabeth Whittington                                           Defendant:           Trey Dunne

   Theft less than $1.500
   tharging lnstrume~t:
!l)NDICTMENT ·
   Date of Offense:
                                                                                                   Statute for Offense:
                                                                                                   31.03 Texas Penal Code

(')May 18, 2010
} -{pegree of Offense:                                        I Plea to Offense:                                I Findings on Deadly Weapon:
                                                              I GUILTY
.,_,
 - CLASS "A" MISDEMEANOR
            nns ofP!ea Bargain:
                                                                                                                IN/A

U
I
           .se (1) year in the Burleson County Jail, $1,499.00 restitution (Restitution is .Joint and Several with co-defendants- #13,950-
         Jason Ray Greer and #13,951- Billy Mike Harris, Jr.), court cost and court appointed attorney fee
..L.

U      p]      t 1' E 1        t p
            ea o • • n 1ancemen aragrap 11:
 J Findings on pt Enhancement
                                                    N/A

                                                    N/A
                                                                                Plea to 2nd Enhancement/Habitual
                                                                                Paragraph:
                                                                                Findings on 2nd Enhancement/Habitual
                                                                                                                                     N/A

      Paragraph:                                                                Paragraph:                                  N/A
     /Date Sentence Imposed:          October 29,2010                               I
                                                                                    Date Sentence to Commence:   I OCtober 29, 2010
Y    \
      Punishment and Place of
      Confinement:                    One (1) year in the Burleson Count}' Jail
                                                 TIDS SENTENCE SHALL RUN CONCURRENTLY.
                                                                                                 ime Credited: 118 days

_j                I 1SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A.
   [ ] Jn accordance with Section 12.44(a) Penal Code, the Court finds that thE!,ends of justice would best be s(!rved by punishment as a Class A
  -misdemeanor. Defendant is adjudged to be guilty of a state jail felony and is ·assessed punishment indicated above.                        ·
   line:                      Court Costs:                  Restitution:                      Restitution Pavable to:
                              $ 229.00 court cost
 S N/A                                                                                        VICTIM (see below)
                              S 400.00 court appointed      $ 1,499.00
                              attorney fee                                                    AGENCY/AGENT          (see below)
  Ir 1 Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
TSex Offender Registration Requirements do npt apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62
·'\The age of the victim at the time of the offense was N/ A.

      All pertinent information, names and assessments indicated nbuvc nrc incorporated into the lnngunge of the judgment below by reference.
                 This cause was called for trial in Burleson County, Texas. The State appeared by her Assistant/District Attorney.
[J               Counsel/ Waiver of Counsel (select one) ·
         ":I Defendant appeared in person with Counsel.
           JDe                          ·gently, and voluntarily waived the right to representation by counsel in writing in open court.
                           STATE'S
u-·                        EXHIBIT
                             2)                                                 BOO/{   f·111     /'PAGE
                    ~
                   zw                                                                                          766
0                  0.
0
D
                   Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea indicated above to
       •h_e lesser included offense of the indictment- Theft less than $1,500- a Class "A"· Misdemeanor. The Court then admonished
 .. ·      fendant as require        r   ~

     l
     T
     ,~
                                             FINGERPRINTS OF DEFENDANT

     ~·         On this       the--=-..J~tf:._____ _ _ day of ----1k2~.. . : : :.if7=r. _'~_           ;......!'                 _ _____:_ _• ___:'            20__._,/    (}~--
     J          Came to be Taken Below the Right Hand Finger and Thumb Prints of:

     ]          -'-/J~a~~:....;::::._,L...l..ofi2C,.._~Lti~a"'-L-:'!flf~e!Jz~.
                                                                        ·          -=----·---=-----the DEFEND.ANT ·
                                                                          __..:.;te/V=-=-·


                                                   ~ c{l j/f!.. .L /
                In Cause No.                  /   J1 f J f                                             ~ the 21st District Court of Burleson County
     J
                By:      b,,J,l;_].0SMq6_~
    ]
    J

 ]
,I                                                                                                                    .·.   ·.

J                                                                                                                  :-~·:;(:·_;·_.:··' ., ·;


          Signature of PERSON TAKING PRINTS
                                                                                                                                    BQ.OKJ-1.117  PAGE 7 6 8
                                                                                                                                              ---------~~--------· , ..___ vf
                                                                                                                                                               t ····..:
J

1-

J




}

J

1

I
1
)
}

     .
         ;),:-;~\
         ·-.  ..
               \\ '//    •');::
     ; _; ~ /~(~~~ : ~; £.
     \. .;;:;:":Y~.~:. ·:~;~~
     TH E--s:ratg~:Of.~fExAs:
)    County··of -Burleson:
      I, Joy Brymer District Clerk of Burleson
      County, Texas, do hereby certify that the
I_    above is a true and correct copy of the
     .original on file in my office.
                                      28
1
       1
1--
       2

J      3

a      4
u
       5

~      6

       7
J      8

j      9

      10
}     11

      12   State's Exhibit No. 24
j
      13      Fingerprint card

      14
1
      15
}     16

      17
 l
      18

 1    19

      20

      21

 i}   22
 ~


      23

      24

      25

            DENISE C.PHILLIPS, CSR
            OFFICIAL COURT REPORTER
             272ND DISTRICT COURT
]



}
'i                                               lEAVE BLANk              TYPE OR PRINT ALL INFORMATION IN BLACK

~ APPLICANT   lASTt;;~,\ ~;:: ~ ~ ~                                                                                           MIDDLE NAME                     STATE'S
                                                                                                                                                              ~I BIT
'k-~~~~-------+~~--~~--~----~~Si!
I -liATURE OF PERSOtl FINGERPRINTED                            AliASES AKA
                                                                                                                                                                 c~
                                                                                                                                                   ~
    ,..SIDENCE OF PERSOtJ   f.'i~JGERPRINTEO


     '
[
'
                                                               CITIZENSHIP       ill
>ATE
                                                               YOURNO.      OCA

                                                               FBINO.    E.1iJ
                                                               ~~~~~~~~----~CLA~
                                                               ARMED FO!ICES NO. Mtli) --------------------------------------------

I    ASQ~:   F!NCERPRHHE.D
                                                               SOCIAl SECURITY NO.     ~
                                                                                                          REF.

                                                               MISCe!LAtlEOUS NO.      Mtl.U




                                               2. R. IN DEl<       3.   ~. MIDDt~                                •. R. RING                             S. R. Ullll




}

                                               7.L.ItJ
l\
l                                    FEDERAL BUREAU OF INVESTIGATION
                                   UNITED STATES DEPARTMENT OF JUSTiCE
                  l.LOOP                        WASHINGTON, D.C. 20537

                                                      APPLICANT
                                           TO OBTAIN CLASSifiABLE fiNGERPRINTS:

                                           I. USE BLACK PRINTER'S INK.
                                           2. DISTRIBUTE INK EVENLY ON INKING SLAB.
                                           3. WASH AND DRY FINGERS THOROUGHLY.
                                                         CASE NO. 10-13-00049-CR

         IN THE TENTH COURT OF APPEALS
                  WACO, TEXAS


                  DAVID GREER,
                                     Appellant

                        vs.
               THE STATE OF TEXAS


     ON APPEAL FROM THE 272nd DISTRICT COURT
              BRAZOS COUNTY, TEXAS
             CAUSE NO. 12-03324-CRF-272



                  STATE'S BRIEF

J
                              JARVIS PARSONS
J                             DISTRICT ATTORNEY
                              BRAZOS COUNTY, TEXAS

J                             Douglas Howell, III
                              Assistant District Attorney
J                             State Bar No. 10098100
                              300 E. 26th Street, Suite 310
'l                            Bryan, Texas 77803
j                             (979) 361-4320
                              (979) 361-4368 (Facsimile)
J
J
J
J
                         IDENTITY OF PARTIES AND COUNSEL

        APPELLANT:                    David Greer

        Trial Counsel:                Earl Gray
                                      103 North Main
                                      Bryan, Texas 77803

        Appellate Counsel:            Mary Hennessy
                                      P.O. Box 2536
                                      Brenham, Texas 77834

    J   THE STATE OF TEXAS:          .Jarvis· Parsons
                                      District Attorney
    ]                                 3 00 E. 26th Street, Suite 310
                                      Bryan, Texas77803

        Trial Counsel:                Ryan Calvert
                                      William Ward
                                      Assistant District Attorneys

        Appellate Counsel:            Douglas Howell, III
]
                                      Assistant District Attorney

]       TRIAL COURT:                  Hon. Travis Bryan, III
                                      Presiding Judge




J

l
J

J

J
                                        1
J
        l
        _]



                                                   TABLE OF CONTENTS
        ]
             IDENTITY OF PARTIES AND COUNSEL ......................................................... ~ ...... .i

    J        TABLE OF CONTENTS .............................................................................................. ii

             INDEX OF AUTHORITIES ........................................................................................ iii
    J
             STATEJ\1ENT REGARDING ORAL ARGillvfENT ................................................... 1
    J
             STATEJ\1ENT OF THE CASE ................. ;.................................................................... 1
    ]        STATEJ\1ENT OF FACTS ............................................................................................ 2
                    '
    J        SUMJ\1ARY OF THE ARGUMENT ..................................................................... 12

             STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO. 1 ..................... 13

                        The evidence was legally sufficient to prove that Appellant
    ]                   intentionally and knowingly possessed the revolver.

]            STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.2 ..................... 21

                        The trial court did not err in denying Appellant's motion to suppress
J                       evidence where the stop was legal. (4 RR 100-103, 108-111).

             STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.3 ..................... 21
]
                        The trial court did not err in denying Appellant's motion to suppress
J                       evidence where the resulting inventory of the vehicle was proper. (4
                        RR 103-107, 111).
]
             STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.4 ..................... 29

J                       Appellant was not denied effective assistance, for allegedly failing to
                        timely urge his motions to suppress, where the trial court properly
                        overruled his motions.
]
             STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.5 ..................... 31
J

                                                                     11
     l
    1
         STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO. 5 ..... :............... 31

                   The trial court did not err when it admitted extraneous evidence of a
                   statement made by Appellant over relevance and Rule 403 objections.
                   (4RR9-15).

         PRAYER ....................................................................................................................... 39

         CERTIFICATE OF SERVICE .................................................................................... 39
]
         CERTIFICATE OF CO:rvt:PLIANCE WITH TEX. R. APP. P. 9.4 ........................ 40
]

]
],


1


J


J




                                                                        111
        1
        ]
                                                INDEX OF AUTHORITIES

            STATUTES

    J
        l   Tex. Code Crim. Proc. art. 28.01, § !. ............................ :........................................ 29

            Tex. Code Crim. Proc. art. 38.04 ............................................................................. 15

            CASES
    J
            Alexander v. State, 740 S.W.2d 749 (Tex. Crim. App. 1987) ....... ,........................ 14
    ]
            Alvarado v. State, 912 S.W.2d 199 (Tex. Crim. App. 1995) .................................. 15

            Bollinger v. State, 224 S.W.3d 768 (Tex. App.-Eastland 2007, pet. ref d) ..... 5, 16

            Broadnax v. State, no. AP-76207 (Tex. Crim. App. December 14, 2011) .......... 32

            Brown v. State, 911 S.W.2d 744 (Tex. Crim. App. 1995) ................................ 32, 36
    ]
            Calloway v. State,743 S.W.2d 645 (Tex. Crim. App. 1988) ................................... 29
]           Diltz v. State, 172 S.W.3d 681 (Tex. App.-Eastland 2005, no pet.) ..................... 29

J           Easley v. State, 986 S.W.2d 264 (Tex. App.-San Antonio 1998, no pet.) ........... 14

            Espinosa v. State,
            194 S.W.3d 703 (Tex. App.-Bouston [14th Dist.] 2006, no pet.) ........................ 38

]           Ex parte Martinez, 330 S.W.3d 891 (Tex. Crim. App. 2011) ................................. 30

            Garcia v. State, 919 S.W.2d 370 (Tex. Crim. App. 1994) ...................................... 14
]

            Gigliobianco v. State, 210 S.W.3d 637 (Tex. Crim. App. 2006) ...................... 34, 38
J
            Heiselbetz v. State, 906 S.W.2d 500 (Tex. Crim. App. 1995) ................................ 15

1           Hernandez v. State, 939 S.W.2d 692 (Tex. App.-Fort Worth 1997, pet. refd) .... 15

J

                                                                   lV
    1
        ]
            Hurtado v. State,
        ]
            881 S.W.2d 738 (Tex. App.-Houston [1st Dist.] 1994, pet. ref d) ....................... 21

            Jackson v. Virginia, 443 U.S. 307 (1979) ............................................................... 14
    J
            Skillern v. State, 890 S.W.2d 849 (Tex. App.-Austin 1994, pet. refd) ................ 14
    ]
            Jagaroo v. State,
            180 S.W.3d 793 (Tex. App.-Houston [14th Dist.] 2005, pet. refd) ..................... 30
Jones v. State, 963 S.W.2d 826 (Tex. App.-Texarkana 1998, pet. ref d) ............. 36

            King v. State, 895 S.W.2d 701 (Tex. Crim. App. 1995) ......................................... 14

    ]       Lockett v. State, 16 S.W.3d 504 (Tex. App.-·Houston [1st Dist.] 2000, pet. refd)32

            McCoy v. State, 932 S.W.2d 720 (Tex. App.-Fort Worth 1996, pet. refd).......... 15
    ]
            Montgomery v. State, 810 S.W.2d 372 (Tex. Crim. App. 1990) ............................ 31
]
            Moreno v. State, 755 S.W.2d 866 (Tex. Crim. App. 1988) ................................... 15
]
            Powellv. State, 189 S.W.3d 285 (Tex. Crim. App. 2006) ..................................... 39

J           Rachal v. State, 917 S.W.2d 799 (Tex. Crim. App. 1996) ...................................... 31

            Rojas v. State, no. 01-94-00550-CR
            (Tex. App.-Houston [1st Dist.] March 30, 1995, pet. ref d) ......................... 24, 27

]           Romero v. State, 800 S.W.2d 539 (Tex. Crim. App. 1990) .................................... 31

            Saxton v. State, 804 S.W.2d 910 (Tex. Crim. App. 1991) ...................................... 15
]
            State v. Mechler, 153 S.W.3d 435 (Tex. Crim. App. 2005) ............ 33, 35, 36, 37, 38
J
            Stout v. State, no. 0 1-11-00773-CR
            (Tex. App.-Houston [1st Dist.] November 8, 2012 no pet.) ........................... 17, 21




                                                                v
        Strickland v. Washington, 466 U.S. 668 (1984) ...................................................... 30

        Swarb v. State,
        125 S.W.3d 672 (Tex. App.-Houston [1st Dist.] 2003, pet. dism'd) ................... 33

        Thompson v. State, 9 S.W.3d 808 (Tex. Crim. App. 1999) .................................... 30
    ]
        US v. Loaiza-M~rin, 832 F.2d 867 (5th Cir. 1987) ................................................ 28
    l   Yaws v. State, 38 S.W.3d 720 (Tex. App.-Texarkana 2001, pet. ref d) ............... 24
    J

        RULES

        Tex. R. App. P. 38.1 (i) .......................................................................................... 32

        Tex. R. Evid. 403 ................................................................................................... 33



    ]                                                                                                ,;,:·>····




    ]


J

J

J

]

1J



J

                                                                  Vl
]
                                    CASE NO. 10-13-00049-CR
    ]
                              IN THE TENTH COURT OF APPEALS
                                       WACO, TEXAS
    J

                                         DAVID GREER,
                                                             Appellant

    ]                                           vs.
                                     THE STATE OF TEXAS
    J

                 ON APPEAL FROM THE 272nd JUDICIAL DISTRICT COURT
                              BRAZOS COUNTY, TEXAS
                             CAUSE NO. 12-03324-CRF-272


                                         STATE'S BRlEF


J       TO THE HONORABLE COURT OF APPEALS:

]              COMES NOW, the State of Texas, by and through its District Attorney, and

        ,files this brief in response to the points of error alleged by Appellant, and would

        respectfully show the Court the following:

                      STATEMENT REGARDING ORAL ARGUMENT

               The State requests oral argument only if granted to Appellant

                                  STATEMENT OF THE CASE

             . On July 12, 2012, Appellant was indicted for the felony offense of unlawful
1
        possession of firearm by felon. (CR at 1). On November 14, 2012, Appellant ple
1
                                                     1
J
                \

        1

        ]
            not guilty to a jury. ( 4 RR 22). The jury found Appellant guilty of the offense. ( 4

            RR 184). The trial court found the two enhancement paragraphs to be true and

            assessed punishment at 30 years in the institutional division of the Texas

    ]       Department of Criminal Justice. (5 RR 59).

                                        STATEMENT OF FACTS

                    Investigator Terry Young (Brazos County Sheriffs Office) testified that

            on February 16, 2012, he helped execute arrest warrants against Appellant and

            Monishia Campbell. ( 4 RR 28). Young stated that there were at least six officers

            from the Criminal Investigation Division, all in different unmarked vehicles, that
    ]
            were out attempting to serve the warrant against Appellant. (4 RR 29). Appellant
]
            and Campbell were eventually located in a black Ranger pickup that was registered
]           to Greer's father. (4 RR 30-31, 73). Because it was daytime, both Appellant and

]           Gampbell were recognized in the truck. (4 RR 31 ). A marked patrol car was sent in

            to make the stop of the vehicle. "(4 RR 31 ). The truck did not immediately stop. ( 4
]
            RR 32). It proceeded for about a block, even though there was a place for the truck
]
            to pull over before it did. ( 4 RR 32). The truck stopped after an urimarked car

J           pulled in front of Appellant's truck, the driver of the unmarked car got out and

]           pointed a weapon. (4 RR 33). State's exhibit 3 (video of the stop) was admitted. (4

            RR 34). Appellant was driving, and Campbell was in the front passenger seat. (4 R
J
            43; State's exhibit 3).
J

                                                     2
J
    ,
    ·\
    I
    J
               Young described what is done with a vehicle, that is sitting in the middle of
    ]
         the road, after an arrest ofthe driver is made. (4 RR 35). The vehicle is towed to a

    J    secure location after property in the vehicle is inventoried. (4 RR 35). In this case,

         the truck was inventoried by Young after Appellant's anest. (4 RR 36, 38). Young
    J
         testified that he found the following in the bed of the truck: power winch, pieces of
    ]
         metal and tools. (4 RR 37). The back compartment area (behind the seats)

         contained clothing, a cane and a bag with more clothing. ( 4 RR 3 8). The bag with

         clothing appeared to belong to Campbell because it contained small women's

         clothing, and Campbell was "very petite." (4 RR 38). Young also recovered a
                                                                             1
         large, black leather jacket (State's exhibit 10). (4 RR 39).            It was also in the back

         compartment behind the seats and was not in the bag of clothing. (4 RR 39). He
]
         checked the pockets and found a .22 revolver (State's exhibit 11) in the pocket. (4
                   2
]        RR 40).       State's exhibit 3 (video of the stop) was played; as it played, Young

         noted that the video showed him taking out the jacket, finding the revolver and
J
         then setting it on top of the roof of the truck. (4 RR 45). Young noted that he

         attempted to find usable fingerprints on the weapon, but could not. ( 4 RR 47).

               Young also inventoried the bag with women's clothing and checked the

         pockets. (4 RR 47). A pair of blue jeans was located; inside a pocket he found a .22


J              Photo of jacket admitted as State's exhibit 4. (4 RR 48; 6 RR State's exhibit 4).
         2
               Photo of revolver admitted as State's exhibit 6. (4 RR 48; 6 RR State's exhibit 6).
1
                                                        3
     l
     ]                                     3
         long rifle bullet. ( 4 RR 49).        Young explained that the revolver could not fire the
                                                                     I   ,.
     ]
         .22 long rifle bullet because the revolver was~ chambered only for a .22 caliber
                                                                 v




     J   . short round. (4 RR 50). Specifically, the .22 long rifle would stick out of the

         cylinder of the revolver preventing the cylinder from rotating. (4 RR 51-52).
    1
         Young noted that he did not seize the .22 long rifle bullet from the jeans as
    J
         evidence because it did not fit the revolver and was not illegal for Campbell to

    J    possess in the first place. (4 RR 53). Young found that the revolver was fully

    ]    loaded with .22 short bullets, and it was ready to shoot. (4 RR 53).

                Young_~greed      that Appellant was not wearing_ the jacket when the truck was
J
         stopped. (4 RR 56). Appellant was wearing a tank top and camouflage pants. (4 RR
]
         4 3 ). Young concluded that the jacket belonged to Appellant because it was an extra

J        large size and would fit Appellant, as opposed to Campbell. The video of the stop

J        and inventory (State's exhibit 3) also showed Campbell to already be wearing a
                                               ~                              ~             I

'l       jacket. (4 RR 57).
J

                On cross-examination, Young stated that he assisted Deputy Ficke with the
]
         inventory. (4 RR 57). Ficke actually prepared the inventory sheet. Based on the

J        video, Young did not believe that Appellant's          tru~k    was speeding at the time it was
l
~        stopped. (4 RR 58). Nor did he witness the truck commit a traffic violation. (4 RR

         3
J                Photos of jeans and bullet admitted as State's_ exhibits 8 and 9. (4 RR 48; 6 RR State's
         exhipits 8 & 9).

J
                                                          4
        59). The jeans, that contained the .22 shell, were a size 5. (4 RR 64). Young also
    ]
        agreed that there are three sizes of .22 bullets: .22 short, .22 long and .22 long rifle.

    ]   (4 RR 64). Although a .22 long rifle bullet would not fit in the revolver, a .22        long~,


        bullet would. ( 4 RR 64-65). Young agreed that the actual shell was -not collected,

        although a pl).oto was taken. (4 RR 65; see 6 RR State's exhibit 8).                 Young
J
        believed that the actual shell was a .22 long rifle, and not a 22 long, because he
1
J
        had had '·'a lot of personal experience with .22s, and my personal belief is that it's a

]       long rifle." (4 RR 65). He had not tested the revolver and did not know if it would
                4               .
        fire.       ( 4 RR 66). The revolver was not swabbed for DNA, nor was amy DNA

        testing done. (4 RR 68-69). The revolver was not tested for fingerprints until a
]
        week before trial, at the request of the District Attorney's Office,. (4 RR 69). The

J       bullets in the revolver were not tested. (4 RR 70). In the video, Campbell was

]       wearing a jacket, which was too big for her to wear. (4 RR 71 ). An ATF (Alcohol,
                                       I




        Tobacco and Firearms) trace was sent off; no. - report came back on the original
                                                                          .'        ·~




        owner. (4 RR 72). The truck that Appellant was driving was registered to his dad.

        (4 RR 72-73 ). Young did not witness .Appellant say that he owned the revolver. (4

        RR 73).

                    Young reiterated that. the reason for the stop of the truck was to execute


        4
               Although this was not argued on appeal, it is noted that the State was not required to
        prove that the firearm was operable. See Bollinger v. State, 224 S.W.3d 768, 775 (Tex. App.-
        Eastland 2007, pet. ref d).

                                                     5
            an-est wan-ants. (4 RR 75). He did not actually make the stop; Deputy Ficke did. (4

            RR 74). Investigator Ledesma had received information that Campbell and

            Appellant were together in the truck and had wan-ants; Ledesma confirmed the

            outstanding wan-ants. (4 RR 75). Young did not remember if the truck had dark
    1
            tinted windows. (4 RR 75).
        ]
                  Investigator Ricardo Ledesma testified that, on Feb1uary 16, 2012 at

            approximately 2:00 p.m., he received a phone call from an informant. (4 RR 80).

            As a result, he started looking for a vehicle inhabited by Appellant and Campbell;

            dispatch confirmed that both had outstanding warrants. (4 RR 80-81 ). During the
    J
            stop, he was in a car at the very back. (4 RR 82). It was a cool day; he was wearing
    ]
            a wind breaker jacket. (4 RR 82). Campbell had on a red shirt and camouflage
    ]
            jacket. ( 4 RR 83). Ledesma read Campbell her Miranda rights after her arrest. (4

]           RR 83 ). She agreed to speak with Ledesma. (4_ RR 83 ). Ledesma knew Campbell

            as a victim in a previous case ~e had investigated. (4 RR 84 ).
J
                  Because everyone in the truck was arrested, it had to be towed. (4 RR 84 ).
J
            An inventory search was conducted. (4 RR 84). During the inventory, the revolver

J           was found in the jacket. ( 4 RR 85). Ledesma took the jacket to Campbell to

J           determine who it belonged to. (4 RR 85). Campbell's demeanor "was more of a

            surprised look and just kind of shook her head as no." (4 RR 86). Appellant also
]
            denied owning the jacket. (4 RR 86). Appellant was ultimately alTested for
J
                                                      6
J
l
l       possession of the revolver. (4 RR 87).

J   \
              On cross-examination, Ledesma stated that he could not provide the name of

J       the informant. ( 4 RR 87). The informant provided information that Appellant

        might be in a particular vehicle. (4 RR 88). Deputy Ficke actually filled out the
J
        inventory report (State's exhibit 15) for the truck. ( 4 RR 89-90). Campbell was in
J       the back of a patrol car when he showed her the jacket; she had a demeanor "when

J       you ask somebody a question - or even children, you ask them a question, and they

J       immediately deny it." (4 RR 91). Again, Campbell was wearing an oversized

        jacket. (4 RR 91 ).
J
              On re-direct, Ledesma stated that he had worked with the confidential
J       informant before, and he had proved reliable and truthful. (4 RR 92). The

J       infonnant only provided a possible location for Appellant._(4 RR 92).

J              On re-cross, Ledesma was aware that the .22 long rifle bullet was found in

        the size 5 jeans. (4 RR 93). Ledesma was shown State's   exhibit~'   photo of the .22
J
        bullet. (4 RR 94). He opined that the bullet in the photo was a .22 long rifle
J       because of his experience with a .22. (4 RR 94). He did not request any ballistic

J       tests on the revolver or shells. ( 4 RR 95).

J              Officer Laketh McKinney (Brazos County Sheriffs Department) testified

        that he was a detention officer in the jail. (4 RR 96). On August 29, 2012, he
J
        supervised Appellant in the jail. (4 RR 96). When he told Appellant that he needed
J
                                                       7
]                                       I
                                        j,
        to follow the rules, Appellant replied "that he was in jail for not following the

    l   rules, and he wasn't about to start now." (4 RR 97).

    J         On cross-examination, McKinney agreed that "every word out of this man's

        [Appellant's] mouth was exactly what he means." (4 RR 99). McKinney noted that

        it was an ongoing thing for Appellant to not do what he was being asked to do. (4

        RR 98).

              State's exhibit 14 (stipulation that Appellant was the same person convicted

        of possession of methamphetamine, as listed in the indictment) was admitted. (4

        RR 99).
]
        Appellant's evidence during guilt-innocence
]
              Monishia Campbell stated she was in a relationship with Appellant for
]
        about two years. (4 RR 113). On February 16, 2012, she and Appellant were

J       arrested. The day before her arrest, she was mad at Appellant and had packed her

        things; she grabbed whatever clothes and a gun, placed it in a bag and left. ( 4 RR
J
        114). On the day she was arrested, she had called Appellant to come pick her up;
J
        they got pulled over. (4 RR 114). The revolver was hers, and not Appellant's. (4
]       RR 115-116). She did not remember.where she had put the revolver when she left;

j       in the heat of the moment, she just stuffed wherever she could. (4 RR 116). She

n       covered it up because she did not want Appellant to know that she had it; he was a
j
        felon, and she did not want to get him in trouble: (4 RR 117).
]
                                                 8
    ]
              The jacket in question was Appellant's, but she wore all his jackets. ( 4 RR
    ]
        118). She opined that Appellant did not know that the gun was back in the truck. (4

    ]   RR 119). She admitted that she had a conviction for possession of crack cocaine

        out of Galveston County, and she was on probation at the time of her arrest. (4 RR
    ]

        120). She was arrested on the Galveston County warrant when they were pulled
    l   over in Bryan. (4 RR 120). Her probation was later revoked, and she did eight

        months in Galveston County. (4 RR 120). She also had convictions for theft and

]       prostitution. (4 RR 122).

]             During cross-examination, Campbell agreed that she had spoken with the

        prosecutor out in the hall the day before she testified. (4 RR 121). During that time,
]
        she told the prosecutor that she had wrapped the gun in clothes and put it in a black

        duffle bag with the rest of her clothes. (4 RR 126). She also said that the gun was

J       still wrapped up in her clothes and in that black duffle bag when they got pulled

        over. ( 4 RR 126). Campbell stated that the gun should have been in the duffle bag.
J
        (4 RR 126). Before theywere pulled over, there was no reason to have the gun out.
]
        (4 RR 127).

1             Campbell stated that the jacket (State's exhibit 10) was Appellant's. (4 RR

        129, 130). Appellant's mother had given the jacket to him a few months before the

        stop; the jacket was significant because it had survived a fire. ( 4 RR 127). She had

        told the same thing to Ledesma at the time of her arrest. (4 RR 127, 132).


                                                  9
        Campbell stated that Appellant was wearing the camouflage jacket when they were

        anested, not her. (4 RR 128). The jacket (State's exhibit 10) was in the duffle bag

        in the back seat area at the time of her anest. ( 4 RR 128). Again, she wrapped the

        gun in .clothes and stuffed it in the duffle bag; she did not stick it in a particular

        pocket of the jacket. (4 RR 130).
    1
    J
              She was not aware that her conversation with Ledesma, after her anest, was

        videotaped. (4 RR 132). She now testified that, when Ledesma asked about the

        gun, she wasn't really surprised, just scared. ( 4 RR 133). She admitted that she

        immediately told Ledesma, at time of het anest, "no, no, no, no, no, that's not my
    ]
        gun .... " (4 RR 133). She also told Ledesma "That's Hillbilly's [Appellant's]
    ]
        jacket, and I didn't know that there was a gun. It's not my gun. It's not my gun." (4
    ]
        RR 134). She also asked Ledesma: "Is Hillbilly going to get in trouble for a long

    ]   time?'' (4 RR 134). She testified that, at the time of their anest, she knew

        Appellant was a convicted felon, and it would be bad for Appellant if he were
J
        caught witha gun. (4 RR 135). She also told the officer who transported to jail that
J
        she "had no idea that there was a gun in the car." ( 4 RR 136).

1             On re-direct, Campbell stated that she wasn't completely truthful with

J       Ledesma because she did not know if she had a wanant for her anest or if she had

        a felony. ( 4 RR 138). She was not present when the officers inventoried the truck.
1
        (4 RR 141).
]

                                                 10
       State's rebuttal evidence during guilt-innocence

               Investigator Ricardo Ledesma was recalled. (4 RR 144). The entire,

       unredacted video/audio of State's exhibit 3, showing the stop, was played for the
    '---·                  ...                          l   '                   ,,




       jury. 5 (4   RR 143-144). It sh~wed Campbell wearing the camouflagejacket. (4 RR
        144). Appellant was wearing a black cut off t-shi1i and camouflage pants. (4 RR

        145). Appellant was not wearing a jacket at the time of his arrest.· (4 RR 145).

       Again, Appellant told Ledesma that the leather jacket (State's exhibit 10) was not

       his. (4 RR 146). At no time did Campbell ever tell Ledesma that the revolver was

       hers. (4 RR 146). A few weeks later, Ledesma spoke to Campbell again in the jail;

       she did not say that the gun in the truck was hers at that time, either. (4 RR 147).

               Investigator Terry Young stated that the leather jacket was not found

       inside the black duffle bag that contained all Campbell's clothing. (4 RR 155).

               Investigator Jason Ware stated he was on scene when Investigator Young

        inventoried the truck; when Young recovered the jacket, it was not removed from

        any kind ofbag. (4 RR 159).

               On cross-examination, Ware said he did not know exactly where in the truck

1       5
            The unredacted version of State's exhibit 3 was admitted to impeach the testimony of
     . Campbell. Specifically, the prosecutor noted th(:l.t:
J
              ... I asked her [Campbell] three or four different times three or four different
             ways if that conversation she was talking about with Ledesma where she told him
1             it was not defendant's gun was at the scene that day. She very clearly said: "Yeah, ·
              it was at the scene that day." Once she found out she was being videotaped, on
              redirect, she changed her testimony and said that happened later.
        (4RR 143).

                                                       11
        l
        l   it was; just that it was in the backseat area. (4 RR 159).
        ]
                                   SUMMARY OF THE ARGUMENT

        j   No.1

        j          Appellant claims that the evidence is legally insufficient to establish enough

            links connecting him to the fireatm. Here, the evidence shows that Appellant              ,
    1
            exercised control, management, or care over the revolver.

            Nos. 2 & 3

                   Appellant claims, in his second issue, that the trial court erred when it denied

            Appellant's motion to suppress evidence following an alleged unjustified stop.

    ]       However, officers had reasonable suspicion to stop the vehicle Appellant was driving
    J
            in order to identify him and his passenger and serve outstanding arrest warrants.
    ]
                   In his third point of error, Appellant claims that the trial court erred when it

    ]       denied Appellant's motion to suppress evidence following an alleged illegitimate

            inventory search. Appellant argues that (1) Appellant's father should have been
    J
            contacted to retrieve the vehicle and (2) the inventory did not list every item of
l           property, and thus, did not comply with the guidelines and procedures of the Brazos

J           County Sheriffs Department.

J                  Texas courts have generally found impoundment to be reasonable when the

            driver was alone when arrested or when passengers could not show they were
]
            licensed drivers. Here, both Appellant and Campbell were placed under arrest.
~
                                                      12
J
        1
        ]
                   Both the inventory list and policy were admitted. Although the inventory list

    1       did not include every piece of property, there is no evidence in the record that the

    l       department's standardized procedures were not followed.

            No.4

                   Appellant argues that trial counsel failed to present the motions to suppress

            prior to trial; he claims that counsel was ineffective, "in the event that the Court
    ]
            determines that the complaints presented in Points of Error Two and Three were         ~


    J       not preserved for review." Because the trial comi properly denied the motions to

    ]       suppress, trial counsel cannot be held to be ineffective.

            No.5

                   Appellant claims that the trial court erroneously admitted extraneous

            evidence of his statement made to a jailer. Specifically, when the jailer told

            Appellant that he needed to follow the rules, Appellant replied "that he was in jail

            for not following the rules, and he wasn't about to start now." Before trial began,
J
            counsel objected based on relevance and whether its probative value was
]
            substantially outweighed by the danger of unfair prejudice. However, said
]
            evidence was properly admitted to show Appellant's intent, which was contested.

                   STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.1

                   The evidence was legally sufficient to prove that Appellant
1                  intentionally and knowingly possessed the revolver.

]                  In his first point of error, Appellant claims that the evidence 1s legally

                                                      13
        insufficient to support the jury's verdict. He argues that the "State failed to establish
    l
    J   enough links connecting Appellant to the frreann." (Appellant's brief, p. 13).

        Standard of review

    ]         The standard for reviewing the legal sufficiency of evidence is whether,

        viewing the evidence in the light most favorable to the jury's verdict, any rational
    ]
        trier of fact could have found beyond a reasonable doubt all the· essential elements
    J   ofthe offense charged. Jackson v. Virginia, 443U.S. 307, 319 (1979); Skillern v.

    ]   State, 890 S.W.2d 849, 879 (Tex. App.-Austin 1994, pet. refd). The standard of

    ]   review is the same in both direct and circumstantial evidence cases. King v. State,

        895 S.W.2d 701, 703 (Tex. Crim. App. 1995). The State may prove its case by
]
        circumstantial evidence if it proves all of the elements of the charged offense
]
        beyond a reasonable doubt. Easley v. State, 986 S.W.2d 264, 271 (Tex. App.-San

]       Antonio 1998, no pet.)(citing Jackson, 443 U.S.' at 319). The sufficiency of the

        evidence is determined from the cumulative effect of all the evidence; each fact in
J
        isolation need not establish the guilt of the accused.        Alexander v. State, 7 40
]
        S.W.2d 749, 758 (Tex. Crim. App. 1987).
]
              It is important to remember that all the evidence the jury was permitted,

j       properly or improperly, to consider must be taken into account in determining the

        legal sufficiency of the evidence. Garcia v. State, 919 S.W.2d 370, 378 (Tex.
]
        Crirh. App. 1994).
J
                                                   14
J
    l         The jury is the exclusive judge of the facts proved, the weight to be given
    l   the testimony, and the credibility of the witnesses. See Tex. Code Crim. Proc. art.

    J   38.04; Alvarado v. State, 912 S.W.2d 199, 207 (Tex. Crim. App. 1995). The jury is

        free to accept or reject any or all of the evidence presented by either party. Saxton
    J
        v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991). The jury maintains the

        power to draw reasonable inferences from basic facts to ultimate fact. Hernandez

        v. State, 939 S.W.2d 692, 693 (Tex. App.-Fort Worth 1997, pet. refd).

    ]   Moreover, the reconciliation of evidentiary conflicts is solely within the province

    ]   of the jury. Heiselbetz v. State, 906 S.W.2d 500, 504 (Tex. Crim. App. 1995).

              Under the Jackson standard, the reviewing court is not to position itself as a
    ]
        thirteenth juror in assessing the evidence; rather, it is to position itself as a final

        due-process safeguard insuring only the rationality of the fact finder. Moreno v.

        State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). It is not the reviewing court's

        duty to disregard, realign, or weigh the evidence. Jd. The jury's verdict must stand
]

        unless it is found to be irrational or unsupported by more than a "mere modicum"
J
        of evidence, with such evidence being viewed in the light of Jackson. !d. The

1       legal sufficiency of the evidence is a question of law. McCoy v. State, 932 S.W.2d
720, 724 (Tex. App.-Fort Worth 1996, pet. refd).

        Applicable caselaw-knowing possession

              Applicable caselaw regarding proof of a knowing possession is found in
]

                                                  15
        J

    1
            Bollinger v. State, 224 S.W.3d 768 (Tex. App.-Eastland 2007, pet. ref d):
    l
    J

    ,l            We analyze the sufficiency of the evidence to prove possession of a
    J             firearm by a felon under the rules adopted for determining the
                  sufficiency of the evidence in cases of possession of a controlled
                  substance. Nguyen v. State, 54 S.W.3d 49, 52 (Tex.App.-Texarkana
    J             2001, pet. refd). The State must prove the following: (1) that the
                  accused exercised actual care, control, or custody of the firearm; (2)
    J             that he was conscious of his connection with it; and (3) that he
                  possessed the firearm knowingly or intentionally. Id. (citing Brown v.
                  State, 911 S.W.2d 744, 747 (Tex.Crim.App.l995)).
    J
                  2. Possession.
    J
                          A person commits a possession offense only if he voluntarily
                   possesses the prohibited item. TEX. PEN.CODE ANN. § 6.0l(a)
    ]
                 · (Vernon 2003). Possession is a voluntary act "if the possessor
                   knowingly obtains or receives the thing possessed or is aware of his
                   control of the thing for a sufficient time to permit him to tenninate his
                   control." TEX. PEN.CODE ANN.§ 6.0l(b) (Vernon 2003). The ~tate
                   does not have to prove that the accused had exclusive possession of
J                  the firearm; joint possession is sufficient to sustain a conviction. Cude
                   v. State, 716 S.W.2d 46,47 (Tex.Crim.App.1986). The State can meet
]                  its burden with direct or circumstantial evidence, but it must establish
                   that the defendant's connection ·with the firearm was more than
                   fortuitous. Brown, 911 S.W.2d at 747.
]
                         When the firearm is not found on the accused's person or is not
J                 in the accused's exclusive possession, additional facts must
                  affirmatively link the accused to the firearm. Jones v. State, 963
S.W.2d 826, 830 (Tex.App.-Texarkana 1998, pet. refd} Factors that
]
                  may establish affirmative links include the following: whether the
                  firearms were in a car driven by the accused, whether the firearms
]                 were in a place owned by the accused, ·whether the firearms were
                  conveniently accessible to the accused, whether the firearms were
                  found , in an enclosed space, and whether the accused made any
J                 affmnative statement connecting him to the firearms. Corpus v. State,
                  30 S.W.3d 35; 38 (Tex.App.-Houston [14th Dist.] 2000, pet. refd). No
J                 set formula of facts exists to dictate a finding of affirmative links

                                                     16
J
    l
    J
              sufficient to support an inference of knowing possession. Taylor v.
    l         State, 106 S.W.3d 827, 830 (Te~App.-Dallas 2003, no pet.). The
              affirmative links ordinarily emerge from an orchestration of several
              factors and the logical force they have in combination. Nguyen, 54
    l         S.W.3d at 53.
        Bollinger v. State, 224 S.W.3d at 773 -774.

        Applicable holding-knowing possession offirearm ·
    l          In Stout v. State, no. 01-11-00773.:...CR, 2012 WL 5457470 (Tex. App.-
    J

    ]   Houston [1st Dist.] November 8, 2012, no pet.)(not designated for publication) the

        comi found that the defendant knowingly possessed the firearm in question:
    ]
                      The State's evidence establishes a number of links between
               Stout and the gun. First, Stout was driving the vehicle at the time the
J              gun was found. See Bates, 155 S.W.3d at 217 (relying, in part, on
               evidence that defendant was driver of borrowed vehicle in which gun
               was found inside compartment under front passenger seat and that
               other people who had access to vehicle denied knowledge of gun).
               Second, the other passengers in the vehicle denied that the gun
               belonged to them, as did the vehicle's owner; there was no evidence
               tending to contradict these assertions. See id. Third, although Stout
]              did not. own the vehicle, the jury could have inferred that he had a
               greater right to possession of the vehicle than the other two passengers
               because the vehicle belonged to Stout's mother. l61 See id.; Bell v.
j              State, 356 S.W.3d 528, 533 (Tex.App.-Texarkana 2011, pet. granted)
               (observing that jury could reasonably conclude that defendant had
J              greater right to possession of vehicle than other occupant because
               vehicle belonged to defendant's wife or girlfriend). Fourth, Stout was
               in close proximity to the gun and had access to it from the driver's
J              seat. See Robinson v. State, 174 S.W.3d 320, 326 (Tex.App.-Houston
               [1st Dist.] 2005, pet. refd) (observing that contraband was
]              "conveniently accessible" to defendant whert it was "within the close
               vicinity of the accused and easily accessible while in the vehicle so as
               to suggest that the accused had knowledge of the contraband and

        6
               In this case, the truck, that Appellant was driving, was registered to his father. ( 4 RR 73).
J       He had a greater right to possession ofthe vehicle than Campbell.

                                                         17
J
               exercised control over it.").
        Stout v. State, 2012 WL 5457470, *2.

        Discussion

              Here, the following evidence shows that Appellant exercised control,

        management, or care over the revolver:

           • Both Appellant and Monishia Campbell had warrants for their arrest. (4 RR

              28, 75).

    1      • A marked patrol car was sent in to make the stop of the vehicle. (4 RR 31 ).
    j
              The truck did not immediately stop. (4 RR 32). The truck stopped after an

              unmarked police car pulled in front of Appellant's truck, and the driver of

    ]         the unmarked car got out and pointed a weapon. (4 .RR 33 ).

    J      • Appellant was driving the vehicle, and Campbell was in the front passenger

              seat. (4 R 43; State's exhibit 3). The vehicle was registered to Appellant's
    ]
              father. ( 4 RR 73 ).
J
           • The back compartment area (behind the front seats) was a small extended

J             area. ( 4 RR 3 7). It contained clothing, a cane and a bag with more clothing.

J             (4 RR 38). The bag with clothing appeared to belong to Campbell because it

              contained small women's clothing, and Campbell was "very petite." (4 RR
J
              38).



]

j                                                18
        • A large, black leather jacket (State's exhibit 10) was also in the back

           compartment behind the seats and was not in the bag of clothing. (4 RR 39).

           A .22 revolver (State's exhibit 11) was found in the pocket. (4 RR 40).

        • Appellant was not wearing     ~jacket   when the truck was stopped. (4 RR 56).

           Although it was a cool day on February 16th (4 RR 82), Appellant was

           wearing only a tank top and camouflage pants. (4 RR 43). Inv. Young
    ]
           concluded that the jacket belonged to Appellant because it was an     extr~   hu·ge

    ]      size and would fit Appellant, as opposed to Campbell. The video of the stop

    ]      and inventory (State's exhibit 3) also shows Campbell to already be wearing

           a jacket. (4 RR 57).                                  ··        '"/
    ]
        • At the time of his arrest, Appellant denied owning the jacket (State's exhibit
    ]
           10). (4 RR 86).

J       • At the time of her arrest, Campbell told Inv. Ledesma "That's Hillbilly's

           [Appellant's] jacket, and I didn't know that there was a gun. It's not my gun.
J
           It's not my gun." (4 RR 134). She also asked Ledesma: "Is Hillbilly going to

           get in trouble for a long time?'' (4 RR 134).

        • At trial, Campbell confirmed that the jacket belonged to Appellant because

           his mother had given it to him. (4 RR 127).

J       • Campbell testified that, at the time of their arrest, she knew Appellant was a

           convicted felon, and it would be bad for Appellant if he were caught with a
J


                                              19
        ]
                   gun. (4 RR 135). She also told the officer, who transported her to jail, that
        ]                      -
                   she "had no idea that there was a.gun in the car." (4 RR 136).

        ]
        I
                • When Officer McKinney told Appellant that he needed to follow the rules,

        ]          Appellant replied "that he was in jail for not following the rules, and he

                   wasn't about to start now." ( 4 RR 97).
    ]
                • Although Campbell later testified, on behalf of Appellant, that the revolver
    J
                   was hers, said testimony was impeached:

                         );;-- Campbell admitted that she was a convicted felon.(4 RR 120).

    ]                    );;-- Campbell erroneously testified that Appellant was wearing the

                            camouflage jacket when they were arrested. ( 4 RR 128).
    J
                         );;-- Campbell erroneously testified that the jacket (State's exhibit 10)
    J
                            was in the duffle bag in the back seat area at the time of her arrest

    J                        (4 RR 128).

]                        );;-- She stated that she wrapped the gun in clothes and stuffed it in the

                             duffle bag; she did not stick the revolver in the jacket's pocket. (4
J
                            RR 130).
]
                         );;-- Again, the leather jacket was not found inside the black duffle bag

J                            that contained all Campbell's clothing. (4 RR 155, 159).

                   Viewing the evidence in the light most favorable to the verdict, the logical
J
            ' force from the above links is sufficient for the jury to have concluded beyond a
J

                                                      20
l
                                                                     I
                                                                         I


            reasonable doubt that Appellant exercis~d care, custody, control, or management
                                                                     i       -

            over the revolver. See Stout v. State, 201:zl WL 5457470, *2.
                                                                     I


                  Appellant first point of error is wit~out merit and should be ove1ruled.
                                                                     I

                                                                     I
                  STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.2
        J                                                        I
                  The trial court did not err in/I denying Appellant's motion to
        ]         suppress evidence where the stop was legal. (4 RR 100-103, 108-
                  111).                          i
        J                                                        I
                  STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.3
                                                                 I
.       ]
                  The trial court did not err in1 denying Appellant's motion to
                  suppress evidence where the resJiting inventory of the vehicle was
                                                 I
                  proper. (4 RR 103-107, 111).   j
    J

                  In his second point of error, Appel\ant claims that the trial court erred when it
    ]                                                            l
            denied Appellant's motion to suppress evidence following an unjustified stop. In his
    ]       third point of error, Appellant claims that
                                                             I                   \
                                                        the trial court erred when it denied
                                       .           I
                                                             I

    ~
                                                             I

            Appellant's motion to suppress evidence ifollowing an illegitimate inventory search.
                                                             I

            Because Appellant argues both together, tpe State will respond in kind.
                                                             I
            Applicable law-standard of review and r~asonableness of stop
            .                                            I
                                                             i
                  In Hurtado v. State, 881 S.W.2dI 738, 741-742 (Tex. App.-Houston [1st
                                                         !
                                                         I
J           Dist.] 1994, pet. ref d), the court held/ that a police officer's initial stop of the
                                                     I
                                                     I
J           defendant's vehicle was valid:
                                                         i

                        A trial court's ruling on a i motion to suppress will not be set
                  aside absent a showing of abuse /of discretion. Maddox v. State, 682
S.W.2d 563, 564 (Tex.Crim.Appll985); Santos v. State, 822 S.W.2d
I

                  338, 339 (Tex.App.-Houston: [1st Dist.] 1992, pet. refd). To-
                                                     1
                                                     I
                                                     121
                                                     I
                                                     I
            ]


            ]
                 determine whether the trial court abused its discretion, the evidence is
                 viewed in the light most favorable to the ruling. Daniels v. State, 718
            J
                 S.W.2d 702, 704 (Tex.Crim.App.1986). At the hearing on a motion to
                 suppress, the trial judge is the sole fact finder and, a~ such, may
            J    believe or disbelieve all of or any part of any witness' testimony.
                 Taylor v. State, 604 S.W.2d 175, 177 (Tex.Crim.App. [Panel Op.]
                 1980); Santos, 822 S.W.2d at 339. Any finding supported by the
        J        record will not be disturbed on appeal. !d.
        1

        J        The stop

                       In his first point of error, appellant contends the trial court erred
        J        in overruling his motion to suppress and admitting evidence at trial
                 that was the fruit of an illegal stop.
        J
                          Appellant urges that outstanding warrants issued to persons
                  using the dealer's paper license tag were insufficient to provide
        J         reasonable~ suspicion that criminal activity was afoot, or that appellant
                  was connected to the activity; therefore, he reasons, the stop was
        ]         illegal. He first argues that because the State failed at the suppression
                  hearing to present any of the warrants, or any information as to who
                  issued the warrants, there was no evidence of reasonable suspicion of
    J           · criminal activity to justify the investigative stop. ·;:Alternatively, he
                  argues, there was no description of any person to -be arrested under
    ]             any of the ,warrants to justify the seizure of appellant:.~

                        An officer may briefly stop a suspicious individual in order
    J            to determine his identity or maintain the status quo momentarily
                 while obtaining more information. Haag v. State, 728 S.W.2d 375,
    ~
    ~
                 380 (Tex.Crim.App.1987). To justify such an initial detention, the
                 officer must be able to point to specific and articulable facts
]                which, in ·light of his experience or personal knowledge, together
                 with inferences drawn from the facts, reasonably warrant the
                 intrusion. Id. at 380. The "specific and articulable facts" must
J                objectively support (1) a reasonable suspicion by the officer that some
                 activity out of the ordinary is occurring or has occurred, (2) some
]                suggestion to connect the person detained with the unusual activity~
                 and (3) some indication that the activity is related to a crime. Id.

J


                                                     22
]
                        Here, Officer Ortiz initially stopped appellant's automobile
                 because his license check through his patrol car computer showed
    1
    .J
                 there were outstanding warrants for several persons who had
               . operated a motor vehicle using this particular dealer's tag. Ortiz's
    ]            purpose in stopping appellant was to determine if he was a person
                 nained in any of the outstanding warrants. Ortiz's suspicion that
                 appellant might be a person named on the warrants was
                 reasonable. Ortiz's reasonable suspicion did not need to rise to the
                 level of probable cause to believe appellant was the subject of one
                 or more of the warrants in order to authorize him to stop
                 appellant's car. See Stone v. State, 703 S.W.2d 652, 654
                (TeX:~Crim.App.1986).


                     Appellant does not dispute that Officer Ortiz received
              infonnation through his computer, as Ortiz testified. "A reasonable
              suspicion [to justify an investigative stop] may be based on articulable
              facts, even if such facts are ultimately shown to be inaccurate or
              false." Kelly v. State, 721 S.W.2d 586; 587 (Tex.App.-Houston [1st
              Dist.] 1986, no pet.) (police officer had reasonable suspicion to stop
    J         based on erroneous information that vehicle was stolen). The fact that
              appellant was not named in one of the outstanding warrants did not
              retroactively diminish Officer Ortiz's ability to stop appellant's vehicle
J
              and determine his identity and whether he was the subject of one or
              more of the warrants. Here, no warrant was introduced l7l because a
J             warrant was not ultimately the basis for appellant's arrest. Having
              stopped appellant, Ortiz was entitled to, and did, request appellant to
]
              present       his       driver's     license      and      identification.
              TEX.REV.CIV.STAT.ANN. arts. 6687b, § 13 & 6701h, § lB(a)
              (Vernon Supp.1994 ). By doing so, Ortiz promptly learned that
              appellant had no driver's license, for which he could be ticketed or
              arrested. TEX.CODE CRJM.P.ANN. art. 14.01(b) (Vernon 1977).
              Thus, the initial temporary detention was legal. We overrule
              appellant's first point of error.
         Hurtado v. State, 881 S.W.2d at 741-742.

                In Rojas v. State, no. 01-94-00550-CR, 1995 WL 134876 (Tex. App.-

J
         7
                Here, the warrants were admitted as State's exhibits 1 and 2 for purposes of the motion to
         suppress. (4 RR 19). At trial, Appellant did not contest whether the warrants were valid. (4 RR
]
         17).

                                                        23
    J
    I
        I
    J
            Houston (1st Dist.] March 30, 1995, pet. ref d)(not designated for publication), the
    l
    _J

            court also held that the stop of the vehicle was based on reasonable suspicion:

    J             The informant told the officer that the appellant and another would be
                  at the house and would leave in a blue Cadillac. Observation by the
                  surveillance officers confirmed the informant's information. When the
    J             officers stopped the appellant, Officer Prendergast told the appellant
                  he was conducting a narcotics investigation and asked if he would
    J             consent to a search of the car. Based on these facts, the trial court
                  could have reasonably concluded that reasonable suspicion existed at
                  the time of the stop to detain the appellant. See Fonseca v. State, 881
    J             S.W.2d 144, 150 (Tex. App.-Corpus Christi 1994, no p"et.) (officers
                  had reasonable suspicion relying on information obtained fro~
    J             reliable informant, substantiated by police observation); Sandoval [v.
                  State], 860 S.W.2d [255, 258 (Tex. App. Houston [1 51 Dist.] March
                  30, 1995, pet. refd)](officers, who were acting on information from
    J             the defendant's cousin that was substantiated by their observations,
                  made reasonable investigative detention).
    J
                         Law enforcement officers are not required to look the other
                  way and permit a crime to occur or a criminal to escape~ Sandoval,
    J             860 S.W.2d at 259.
            Rojas v. State, 1995 WL 134876, *5-6. (emphasis added).
J           Applicable law-inventory search

J                 In Yaws v. State, 38 S.W.3d 720, 724 (Tex. App.-Texarkana 2001, pet.

J           ref d), the court noted:

l                        After .making a lawful arrest, an officer may search a
J                 suspect's vehicle for the purpose of taking an inventory. Colorado
                  v. Bertine, 479 U.S. 367, 371, 107 S. Ct. 738, 93 L. Ed. 2d 739 (1987);
J                 Stephen v. State, 677 S.W.2d 42, 44 (Tex.Crim.App.1984); Backer v.
                  State, 656 S.W.2d 463, 464 (Tex.Crim.App.1983). Such a search is

J                 lawful as a valid exception to the warrant requirement of the Fourth
                  Amendment because the policies behind the warrant 'requirement are
                  not implicated in an inventory search. Bertine, 479 U.S. at 371, 107
J                 S.Ct. 738. In fact, issues of probable cause are irrelevant because

                                                     24
J
         l
             I
         I

         I
         _j
                 inventory searches are conducted not to investigate criminal activity,

         J       but to protect the owner's prope1iy while it is in police custody to
                 ensure against claims of lost, stolen, or vandalized property and to
                 guard the police from danger. !d. at 371-72, 107 S. Ct. 738; Illinois v.
         J       Lafayette, 462 U.S. 640, 643-44, 646-47, 103 S. Ct. 2605, 77 L. Ed. 2d
65 (1983).
        l
        J               An inventory search is permissible if it is conducted
                 according to a standard administrative procedure and is not
    J            merely "a ruse for a general rummaging in order to discover
                 incriminating evidence." Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct.
1632, 109 L. Ed. 2d 1 (1990); see also Lafayette, 462 U.S~ at 646, 103
    J            S.Ct. 2605. The State has the burden of demonstrating compliance
                 with its procedure, and its failure to show evidence that the search was
    J            conducted pursuant to its procedure invalidates the search. Gauldin v.
                 State, 683 S.W.2d 411, 415 (Tex.Crim.App.1984), overruled on other

    J            grounds, State v. Guzman, 959 S.W.2d 631 (Tex.Crim.App.1998).

                       However, adherence to a procedure, by itself, will not justify an
    J            inventory search if the initial seizure of the vehicle violates the
                 defendant's rights. See Stephen, 677 S.W.2d at 44 n. 1. Before an

    J            inventory search is lawful, there must first be a lawful
                 impoundment. Daniels v. State, 600 S.W.2d 813, 814
                 (Tex.Crim.App. [Panel Op.] 1980); Benavides v. State, 600 S.W.2d
    J            809, 810 (Tex.Crim.App. [Panel Op.] 1980). An impoundment is
                 lawful if, among other reason~, "the driver is removed from his

    J            automobile and . placed under custodial arrest and no other
                 alternatives are available other than impoundment to insure the
                 protection of the veh.icle." Benavides, 600 S.W.2d at 811; see also
    l
    _I           Daniels, 600 S.W.2d at 814-15.

                        Yaws contends the sheriffs office policy ignored the reasonable
J                alternative of having his wife come to the scene within fifteen minutes
                 to take possession of his truck. However, Texas courts have generally
J                found impoundment to be reasonable when the driver was alone when
                 arrested or when passengers could not show they were licensed
                 drivers. Stephen, 677 S:W.2d at 43-44 (passenger unable to produce
J                identification or driver's license); Backer, 656 S.W.2d at 464
I                (defendant alone when arrested on a public street a-p.d police could not
J                contact friend for whom defendant requested the car be left); Daniels,

                                                   25
J
              600 S. W.2d at 814-15 (passengers did not have operators' licenses
              and both the defendant's identity and the vehicle's owner were in
              doubt). Courts have not required police to try to contact a relative or
              friend of the accused to come to the scene to take possession of the
              vehicle.

                     In the present case, there is no indication .that the police
    J
              were using the inventory search as a pretext for discovering
              evidence. The officers testified about Bowie County's policy
    ]         regarding inventory searches and impoundments, and their
              adherence to that policy. The officers acted reasonably to protect the
              truck and its contents. We overrule Yaws' contention.

                     The trial court's judgment is affirmed.
J       Yaws v. State, 38 S.W.3d at 722 -723.(emphasis added).

        Discussion

               As to the stop, Appellant simply argues that, while Ledesma testified that the
J
        C. I. was reliable, he did not corroborate the C.I.' s tip that Appellant was driving a

J       vehicle of that description. (Appellant's brief, p. 21). Here, Young's and Lede~ma's

J       purpose in stopping Appellant was to execute a valid arrest warrant pending on

]       both Appellant and Campbell. Testimony indicated that Appellant was recognized

        as he was driving. (4 RR 31 ). Consequently/the _tip was corroborated because the_
J                                                           _i

        arrest warrant was confirmed, and· Appellant was determined to be driving the

J       vehicle by police. Even so, Hurtado mandates that "[a]n officer may briefly stop a
                                                                                        8
J       suspicious individual in order to determine his identity .... " Id. at 741.         Thus, the


J       8
               Moreover, law enforcement officers are not required to look the other way and permit a
        crime to occur or a criminal to escape. Rojas v. State, 1995 WL 134876, *6.
J
                                                     26
J
    facts of this case are even stronger than those found in Hurtado, where the reason

    for the stop was to determine if anyone in the vehicle had any of the outstanding

    warrants. As in Hurtado and Rojas, the initial stop was legal.

           As to the inventory search, Appellant argues that (1) Appellant's father should

    have been contacted to retrieve the vehicle and (2) the inventory did not list every

    item of property, and thus, did not comply with the guidelines and procedures of the

    Brazos County Sheriffs Department. (Appellant's brief, p. 23).

           Appellant's initial argument was overruled in Yaws, 38 S.W.3d at 724.

    ("Texas courts have generally found impoundment to be reasonable when the
1
    driver was alone when· arrested or when passengers could not show they were
J
    licensed drivers."). In this case, both Appellant and Campbell were placed under
J
    arrest and thus, the impoundment was reasonable.
                                            9
J          Although the inventory list          did not include every piece of prope1iy, there is
                                                ---·-·       ----~----   ...• ---   ..   .   -.   ·-··   ..   --   ..   ~-




    no evidence in the record that the department's standardized procedures were not·.
                                                    10
    followed. As noted in the policy                     ,   it does not require that every item be
J
    inventoried -- only "items · of value           ·~hall        be recorded on the Vehicle Inventory
                              .·.'


J   Report." (6 RR State's exhibit 16, Ill; B., 3)(emph~sis added). Her~·, Young

J   described that the property in the vehicle was inventoried to make sure nothing was

j   9
           The inventory list was admitted during the hearing as State's exhibit 15. (4 RR 90).
    10
          The "Inventory Search Policy" was admitted during the hearing as State's exhibit 16. (4
    RR 107).

                                                             27
    .1


    l
    .J


         damaged or stolen before the vehicle is towed to a secure location. (4 RR 35, 63).
    ]
         In this case, the truck was properly inventoried by Young and Deputy Ficke after

    J    Appellant's an;est. (4 RR 36, 38). Compare US. v. Loaiza~Marin, 832 F.2d
867 (5th Cir. 1987):
    J
                 ... the agent's failure to complete the inventory forms does not mean
    J           that the search was not an inventory search. Upon discovering the
                cocaine, the agent turned I;oaiza over to the D.E.A. and therefore had
                no reason to complete the inve:ptory form. Although the Border Patrol
J
                procedures indicate that the forms should have been completed, other
                courts addressing the same issue ,have concluded that failure to
J               compile the written inventory does not render the inventory search
                invalid. See United States v. Trullo, 790 F.2d 205, 206 (1st Cir.1986);
                 United States v. O'Bryant, 775 F.2d 1528, 1534 (11th Cir.l985). We
                 do likewise.
         Id. at 869.
J
               There is also no evidence in the record to support Appellant's contention
J        that the inventory search was, a "mere pretext for investigation." Young testified

l        that the inventory is done "to preserve the person's property in their vehicle, make

         sure nothing happens to it, that it's not stolen, damaged,   whatever..~."   (4 RR 35).
]
         Young stated that he was not looking for evidence: "we're just going through and
J
         making a list of all the items that are in the vehicle so that we can show that this is

         what was present in it when it was picked up by the wrecker." (4 RR 36). Again,

         the inventory was properly conducted after both Appellant and Campbell were

         arrested on valid warrants. See Diltz v. State, 172 S.W.3d 681 (Tex. App.-

         Eastland 2005, no pet.):

                                                    I
                                                   48
                                                   /
                    .. .inventory search of defendant's vehicle was· perfonned in
                    accordance with standard police department policy. The officer
                    testified that the police department has a written inventory policy. The
                    officer also testified that, pursuant to police department policy, a
                    wrecker was called prior to the inventory search. The officer further
                    testified that the inventory search was not begun until after appellant
        ]           was placed under arrest. There is no evidence in the record that the
                    department's standardized procedures were not followed. There is
                    also no evidence in the record to support appellant's contention that
    ]               the inventory search was a "mere pretext for investigation."
            Id. at 685.

                    Appellant's second and third points of error are without merit and should be

            overruled.

    ]               STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.4

                    Appellant was not denied effective assistance, for allegedly failing
    ]               to timely urge his motions to suppress, where. the trial court
                    properly overruled his motions.
    ]
                    Appellant argues that trial counsel failed to present the motions to suppress
                             11
    J       prior to trial        ;   he claims that counsel was ineffective, "in the event that the Court

            determines that the eomplaints presented in Points of Error Two and Three were

            not preserved for review." (Appellant's brief, p. 24). The State adopts its response

            to points of error two and three, supra, and responds as follows.


            11
                    A trial court's decision to hold a pretrial hearing on a suppression motion is discretionary
            with the court. Tex. Code Crirri. Proc. art. 28.01, § 1; Calloway v. State, 743 S.W.2d 645, 649
            (Tex. Crim. App. 1988). A trial court may elect to determine the merits ofthe motion during trial
            when the defendant lodges a proper objection. Jd. Even if a pretrial motion to suppress is called
1           to the attention of ~he trial court, no error is presented if the trial court, in its discretion, declines
            to hear the same. Calloway, 743 S.W.2d at 649. While the court is not required to hear any
            pretrial motion to suppress evidence, the accused retains his right to raise any appropriate
]
            objection at trial. Id

                                                               29
                  In order to prove an ineffective assistance of counsel claim, a defendant
        J   must show ( 1) by a preponderance of the evidence, that counsel's performance was
        l
        j   so deficient that he was not functioning as acceptable counsel under the Sixth

        ]   Amendment, and (2) there is a reasonable probability that, but for counsel's error

            or omission, the result of the proceedings would have been different. Strickland v.
    J
            Washington, 466 U.S. 668, 687-96 (1984); Thompson v. State, 9 S.W.3d 808, 812
    ]       (Tex. Crim. App. 1999).

    J             Appellant's ineffective-assistance claim fails because he did not meet his

    lJ      burden under the Strickland test. With respect to the first Strickland prong, to argue

            successfully that trial counsel's failure to object amounted to ineffective assistance
    J
            of counsel, Appellant must demonstrate, at a minimum, that the trial court would
    J       have committed error in overruling the objection in question.· See Ex parte

    J       Martinez, 330 S.W.3d 891, 901 (Tex. Crim. App. 2011); Jagaroo v. State, 180
S.W.3d 793, 800 (Tex. App.-Houston [14th Dist.] 2005, pet. ref d) ("Before this
    J
            court may conclude counsel was ineffective for failure to make an objection,
J
            appellant must show the trial court would have erred in overruling the objection.").

J           Appellant has failed to make this showing. Here, counsel objected, and the trial

~           court properly denied the motiqn.

                  Appellant's fourth point of error is without merit and should be overruled.
J
l
J

                                                     30
]
    --,

    _j



    J                                                    r
                STATE'S REPLY TO APPELLANT'S POINT OF ERROR NO.5
    I
    _j
                The trial court did not err when it admitted extraneous evidence
                of a statement made by Appellant over relevance and Rule 403
    J           objections. (4 RR 9-15).


    J           Appellant claims that the trial court erroneously admitted extraneous

          evidence of his statement made to a jailer. Specifically, when the jailer told
J
          Appellant that he needed to follow the rules, Appellant replied "that he was in jail
J         for not following the rules, and he wasn't about to start now." (4 RR 97). Before

J         trial began, counsel objected based on relevance (4 RR 11) and whether its

l         probative value was substantially outweighed by the danger of unfair prejudice. (4
J
          RR 12). The trial   cou~   overruled the objections. (4 RR 15). Said evidence was
J         properly admitted to show Appellant's intent, which was contested.
J         Standard of review
                                                \




J               The admissibility of evidence, including evidence that may have implicated


J         an extraneous offense or other bad act, is reviewed under an abuse of discretion

          standard. See Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crirn. App. 1990).
J         As long as the trial court's ruling is within "the zone of reasonable disagreement,"

J         there is no abuse of discretion. See Rachal v. State, 917 S.W.2d 799; 807 (Tex.

J         Crim. App. 1996). The trial court is entitled to considerable deference with regard

          to its determinations of fact, and so long as it is correct on any theory of law, the
J
          trial court's ruling should be sustained. See Romero v. State, 800 S.W.2d 539, 543-
J
                                                    31
J
    44 (Tex. Crim. App. 1990).

    Relevance

       As noted in Broadnax v. State, no. AP-76207, 2011 WL 6225399 (Tex. Crim.

    App. December 14, 2011):

             Only relevant evidence is admissible. [footnote omitted] Relevant
         evidence is "evidence having any tendency to make the existence of
         any fact that is of consequence to the determination of the action more
         probable or less probable than it would be without the evidence."
J
         [footnote omitted] Therefore, to be relevant, evidence must be
         material and probative. [footnote omitted] Evidence is material if it is
]        "shown to be addressed to the proof of a material proposition, i.e., any
         fact that is of consequence to the determination of the action.;,
    Broadnax v. State, 2011 WL 6225399, * 11.

    Discussion-relevance

          First, it must be noted that the Appellant provided no argument as to why the

    statement was not relevant. (Appellant's brief, p. 26). This presents nothing for

    review. Tex. R. App. P. 38.1(i) (stating that a brief must contain a clear and

    concise argument supporting the contentions made with appropriate citation to

    authority and the record); Lockett v. State, 16 S.W.3d 504, 505 n: 2 (Tex. App.-

    Houston [1st Dist.] 2000, .pet. ref d) (holding that a conclusory statement supported

    by neither argument nor authority presents nothing for review) ..

          In the alternative, the State was required to prove that Appellant possessed

    the firearm knowingly or intentionally. (CR at 1). See Brown v. State, 911 S.W.2d
744, 747 (Tex. Crim. App. 1995). Here, Appellant placed his intent at issue when



                                 I
                                             32
                                 I
 he denied owning the jacket that contained the revolver. (4 RR 86). Campbell also

 testified that she owned the gun (4 RR 116), and that Appellant was not aware that

 the revolver was in the truck. (4 RR 119). "The extraneous offense evidence is

 relevant because it logically makes elemental facts-intent and knowledge-more

· or less probable, and it makes the defense's evidence, attempting to undermine

 these elemental facts, more or less probable." Swarb v. State, 125 S.W.3d 672,
                                                                                           \
 683 (Tex. App.-Houston [1st Dist.] 2003, pet. dism'd).

 Rule403

       Tex. R. Evid. 403 provides: "Although relevant, evidence may be excluded

. if its probative value is substantially outweighed by the danger of unfair prejudice,

 confusion of the issues, or misleading the jury, or by considerations of undue

 delay, or needless presentation of cumulative evidence." Tex. R. Evid. 403. "Rule

 403 favors admissibility of relevant evidence, and the presumption is that relevant

 evidence will be more probative than prejudicial." Montgomery, 810 S.W.2d at

 3 89. "All Rule 403 rulings are subject to three general considerations: 1) the trial

 judge should exercise his power to exclude evidence under Rule_403 sparingly; 2)

 the trial judge's discretion under Rule 403 is not an invitation to rule reflexively or

 without careful reasoning; 3) the trial judge may not exclude evidence merely

 because he disbelieves the testimony." State v. Mechler, 153 S.W.3d 435, 443-

 444 (Tex. Crim. App. 2005)(Cochran, J. concurring)(footnotes omitted).


                                           33
     J
     I
     __j
                 A Rule 403 analysis regarding unfair prejudice requires the trial court to
    J      balance the following factors:

    j           . 1. the inherent probative force of the proffered item of evidence along with


    J            2. the proponent's need for that evidence, against

                 3. any tendency of the evidence to suggest decision on an improper basis,
    J            4. any tendency of the evidence to confuse or distract the jury from the main
l   _j
                 Issues,

J                5. any tendency of the evidence to be given undue weight by a jury that has


J                not been equipped to evaluate the probative force of the evidence, and

I                6. the likelihood that presentation of the evidence will consume an
J
                 inordinate amount of time or merely repeat evidence already admitted.
J          Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. J\pp. 2006)(emphasis
           added).
J          Relevant facts-hearing
J                Concerning the Rule 403 objection, the court heard the following:

J                       Mr. Calvert [prosecutor]: Judge I think we limit the prejudicial effect


J                by, of course, limiting the conversation to, you know, not a description of

                 what was going on; and we do not talk about any of the escalation that
]
                 happened after that.

J                          The Court: I understand you limit it, but is the limited portion even-.-

J                          Mr. Calvert: I don't believe it is, Judge.


J                                                       34
                 The Court: -- prohibitive of the rules.

                 Mr. Calvert: I don't believe it is, Judge. I think in order for it to be

          admissible -- or excuse me, inadmissible, the probative effect has to

          substantially outweigh any -- or excuse_ me -- the prejudicial effect has to

          substantially outweigh the probative value.

                 The probative value in this case is you have a defendant who's in jail

          on this particular offense, which it's my understanding is- their defense is

          going to be it was   no~   his gun. He didn't even know it was there. It belonged

          to someone else. And yet under those circumstances and in the context of

          that defense, you have him telling somebody "I'm in here for not following
}
          the rules."

J   (4 RR 14).

    Discussion-Rule 403

]         A balancing of the above Giglio bianco factors shows that the trial court did

    not abuse its discretion in admitting the testimony concerning Appellant's
J
    statement.

J   1.    Probative Value

]        -This factor "looks to the evidence's probativeness or how compellingly the

    evidence serves to make a fact of consequence more or less probable." State v.
J
    Mechler, 153 S.W.3d at 440.


                                                35
            l
            I
            ,/




            J
                       Again, the State had to prove the following: (1) that the accused exercised
            1
            y
            J
                 actual care, control, or custody of the firearm; (2) that he was conscious of his

            ]    connection with it; and (3) that he possessed the firearm knowingly or

                 intentionally. Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995).·The
            J
                 State can meet its burden with direct or circumstantial evidence, but it must
        J
                 establish that the defendant's connection with the firearm was more than
        ]
                 fortuitous. Brown, 911 S.W.2d at 747.When the firearm is not found on the

        1
        j        accused's person or is not in the accused's exclusive possession, additional facts .
        ~


        ]        must affirmatively link the accused to the firearm. Jones v. State, 963 S.W.2d 826,

                 830 (Tex. App.-Texarkana 1998, pet. refd).
    1
    j

                       Here, the revolver was not on Appellant's person. He denied that the jacket
    ]
                 was his. Campbell recanted what she had told Ledesma at the time of her arrest
    1
    ~            and, at trial, stated that the weapon was hers and that Appellant was not aware that

                 it was in the truck. Thus, Appellant's statement (thaLhe was in jail for not
J
l                following the rules, and he wasn't about to start now} is probative because it
J
                 assisted the jury in determining his intent. .He was acknowledging that he was in
J                jailfor an offense where he did not follow the rule-- that a felon cannot posses~ a
                      ·     .           .    .                . . . . ~/LZfi-l7·
                 firearm. Th1s factor we1ghs m favor of adm1ssib1hty.
                                                                                   ~- /A rA·I Jfh!.
                                                                         · ·; . /}? , •
                                                                                                         ~£
                                                                                                  1!. ,r, 'L---
J
                  .                                                    ;0/tf 11-fj r.;J lri//JD/11     r
                 2.    Need for the evidence
J
                       This factor includes a consideration of "whether the proponent has other
]


                                                         36
     ]
         evidence establishing this fact and whether this fact is related to a disputed issue."

    l    Mechler, 153 S.W.3d at 441. As noted above, Campbell recan~ed-what s~e had told

    J    Ledesma at the time of her arrest and, at trial, stated that the weapon was hers and
    1
         that Appellant was not aware that it was in the truck. Appellant's statement was
    J
         related to a disputed issue - his intent. This factor also weighs in favor of
    1
         admissibility ..
    1
    J
                Again, the first two factors are weighed against the remaining four factors.

    ]    3.     Unfair prejudice
                               _,.._.   ..


    ]           This factor looks to whether the evidence has the potential to impress the

         jury in some irrational but indelible way. Mechler, 153 S.W.3d at 440. However,
    1j
         Rule 403 does not exclude ·all prejudicial evidence, only "unfairly" prejudicial
    ]    evidence. Id. As discussed above, the evidence of Appellant's statement was

         relevant and probative of Appellant's intent and knowleqge to commit the offense.

         Therefore, the evidence is not unfairly prejudicial because it relates directly to the

         offense charged. See id. at 440-41.

         4.     Confusion of the issues
]
                In Mechler, the Court of Criminal Appeals    note~   that because the evidence

         related directly to the charged offense, "a jury could not be distracted away from

         the charged offense regardless of the time required to present the results." Mechler,

~
         153 S.W.3d at 441.
J

                                                  37
1
J
         5.    Misleading the jury
l]
               This factor addresses whether the jury will be misled by the evidence when

     J   conducting a Rule 403 balancing test. '"Misleading the jury' refers to a tendency

         of an item of evidence to be given undue weight by the jury on other than
    1
         emotional grounds." Gigliobianco, 210 S.W.3d at 641. As noted in Espinosa v.
    J
         State, 194 S.W.3d 703 (Tex. App.-Houston (14th Dist.] 2006, no pet.):
    ]
                      Rule 403 of the Texas Rules of Evidence carries a presumption
               that relevant evidence must be more probative than prejudicial. Jones
               v. State, 944 S.W.2d 642, 652 (Tex.Crim.App.1996); Ho, 171 S.W.3d
               at 301. Evidence should be excluded only when there exists a clear
 ]             disparity between the danger of unfair prejudice and the probative
               value of the evidence. Jones, 944 S.W.2d at 652. To be unfaiily
               prejudicial, there must be "an undue tendency to suggest [a] ,decision
               on an improper basis, commonly, though not necessarily, an
               emotional one." Rogers, 991 S.W.2d at 266. The jury's lack of
']             familiarity with the interactions between people in jail and those
               guarding them does not create an undue tendency to suggest the
               jury will be inflamed by those statements and make a punishment ·
J              decision on their emotions, rather than the facts before them.
         Espinosa v. State, 194 S.W.3d at 710. (emphasis added).

J        6.    Undue delay and needless   pres~ntation   of cumulative evidence

J             The time to develop the evidence was relatively short; the entire examination

         of Officer Laketh McKinney took approximately four (4) pages of the reporter's
1
         record. (4 RR 96-99).
1J
               Weighing all of the factors, while giving deference to the review of a Rule

         403 determination, shows that the trial court did not abused its discretion by

         admitting evidence of Appellant's statement. See Powell v. State, 189 S.W.3d 285,    i




                                                38
J
         J
         J   289 (Tex. Crim. App. 2006)(holding that probative value of other-acts evidence
,_!
     l
             that defendant was on parole and that fireann was found on ground near driver's

             side of vehicle was not substantially outweighed by danger of unfair prejudice.).

                   Appellant's fifth point of error is without merit and should be overruled.

     I                                            PRAYER
     J
                   Wherefore, premises considered, the State of Texas respectfully prays that

     J       the judgment of the trial court be affirmed.
 l
 _j                                                         Respectfully submitted,
                                                            JARVIS PARSONS
                                                            DISTRICT ATTORNEY
 J                                                          BRAZOS COUNTY, TEXAS

J
J                                                           ~t@
                                                            Douglas owell, III
J                                                           Assistant District Attorney
                                                            State Bar No. 10098100

J
                                       CERTIFICATE OF SERVICE
l
J

                   I do hereby certify that a true and correct copy of the State's Brief was
J
             mailed to Mary Hennessy, P.O. Box 2536, Brenham, TX 77833 on this            2/    day
lJ
             of   ~u'-)             '2013.
]
J
                                                       39
J
r .
        l
         I
        1
        J
        1
        .J

                   CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 9.4 ·
    ]
                  I certify that the foregoing document has a word count of 10,007   based
    '1
    j
             on the word count program in Word 2003. .

    J

    l
    J




J



1

J


]




l
J




1
j




                                                  .40
1
]                   CASE NO. 10-13-00049-CR
]                    IN THE COURT OF APPEALS
                     FOR THE TENTH DISTRICT
l                        AT WACO; TEXAS

1
                     DAVID DUANE GREER
J                                 vs.
                        STATE OF TEXAS
]
          Appeal from the 272nd Judicial District Court of
]                     Brazos County, Texas
                    Cause No. 12-03324-CRF-272
J
]                     BRIEF OF APPELLANT

]   Attorney for Appellant:             Attorney for Appellee:
    Mary Hennessy                       Jarvis Parsons
J   Law Office of Mary Hennessy         Brazos County District Attorney
    P.O. Box 2536                       Brazos County Courthouse
]   403 West Alamo Street
    Brenham, Texas 77833
                                        300 East 26th Street, Suite 310
                                        Bryan, Texas 77803
    Telephone: 979-277-0757             Telephone: 979-361-4320
]   Facsimile: 979-277-0030             Facsimile: 979-361-4368


J
    ORAL ARGUMET WAIVED

]
J

J
J
1
l                            NAMES OF ALL PARTIES

]          Appellant:       David Duane Greer
                            TDC #809333
                            295-IH-45
j                           Huntsville, TX 77320-8443


J          Appellate Counsel: Mary Hennessy
                             State Bar No. 09472300
]                            P.O. Box 2536
                             Brenham, Texas 77833
                             Telephone: 979-277-0757
]                            Facsimile: 979-277-0030

J          Trial Counsel:   Earl R. Gray
                            State Bar No. 24007265
                            103 N. Main Street
]                           Bryan, Texas 77803
                            Telephone: 979-822-4759
1
:l
           Appellee:        State of Texas

           Counsel:         Ryan Charles Calvert
                            State Bar No. 24036308
                            William Lee Ward
                            State Bar No. 24077302
                            Assistant Brazos County District Attorneys
                            300 East 26th Street, Suite 310
                            Bryan, Texas 77803
                            Telephone: 979-361-4320
                            Facsimile: 979-361-4368

     Trial Court:           The Honorable Travis B. Bryan, III
                            272nd Judicial District Court
                            300 East 26th Street, Suite 204
                            Bryan, Texas 77803
                            Telephone 979-361-4221


                                                                         11
J

l
                                     TABLE OF CONTENTS
l   Names of all Parties ................................................................................ ·ii
l             ..
    Table of Authorities ................................................................................. .iv

l   Issues Presented .....................................................·.................................. vii

l
    Summary of Argument ............................................................................. vii
J
    Statement of the Case ............................ ;..................................................... 2
J
    Statement of Facts ....................................................................................... 3

l   Argument. ....................................................................................... ~ ........... 9

J            PointofErrorNo.l: ...................................................................... 9
             THE EVIDENCE IS LEGALLY INSUFFICrENT TO SUPPORT A CONVICTION
             FOR 1'HE OFFENSE OF POSSESSION OF A FIREARM BY A FELON
J
             Point of Error No. 2: ....................................................................... 14
             THE TRIAL ERRED IN DENYING APPELANT'S MOTION TO SUPPRESS
J            EVIDENCE FOLLOWING AN UNJUSTIFIED STOP


             Point of Error No. 3: ...................................................................... 14
J            THE TRIAL ERRED IN DENYING APPELANT'S MOTION TO SUPPRESS
             EVIDENCE FOLLOWING AN ILLEGITIMATE INVENTORY SEARCH

J            Point of Error No. 4: ..................................... ,................................ 24
             APPELLANT WAS DENIED EFFECTIVE ASS IT ANCE OF· COUNSEL DUE TO
             TRIAL COUNSEL'S FAILURE TO TIMELY URGE HIS MOTIONS TO SUPPRESS
J            AND TO TIMELY OBJECT TO THE ADMISSION OF EVIDENCE SEIZED AS A
             RESULT OF AN IMPROPER STOP AND SEARCH

J            Point of Error No. 5: ...................................................................... 26
             THE TRIAL COURT ERRED IN ADMITTING, OVER APPELLANT'S OBJECTIONS
             UNDER TEXAS RULES OF EVIDENCE 401,403, A STATEMENT MADE BY
J            APPELLANT


J
                                                                                                                        111
J

J
n
0     Prayer ................................................... ;........................................ 28

0     Certificate of Service ........................................................................... 28


8
0
0
0
0
~10
0
0
0
0

0
0                                                                                                               lV




[J
I
J
l                                                TABLE OFAUTHORITES

J             CASES:

              Balentine v. State, 71 S.W.3d 763 (Tex. Crim. App. 2002)                               20
J             Benavides v. State, 600 S.W.2d 809 (Tex. Crim. App. 1980)                              23

J             Bollinger v. State, 224 S.W.3d 768 (Tex. App.- Eastland 2007, pet. ref d)               12

!\            Brooks v. State, 323   ~.W.3d   893 (Tex. Crim. App. 2010)                              9
_I
              Brown v. Stare, 911 S.W.2d 744 (Tex. Crim. App. 1985)                                  13

J             Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000)                       14, 15

              Carter v. State, 851 S.W.2d 390\Tex. App.- Fort Worth 1993, pet ref d.)          26,27,28
J
              Christian v. State, 592 S.W.2d 625 (Tex. Crim. App. 1980)                             22

J             Clayton v. State, 235 S.W.3d 772 (Tex. Crim. App. 2007)                                11

              Daniels v. State, 600 S.W.2d 813 (Tex. Crim. App. 1980)                                 23
J
              Davis v. State,93 S.W.3d 664 (Tex. App.- Texarkana 2002, pet. refd                      12

J             pavis v. ~S~tate, 947 S:W.2d 240 (Tex. Crim. App. 1997)                                20
          /

     ,'

              Edwards v. State, 813 S.W.2d 572 (Tex. App.- Dallas, 1991, pet ref d)                    9
J
              Evers v. State, 576 S.W.2d 46 (Tex. Crim. App. 1978)                                    22

J             Ex parte Felton, 815 S.W.2d 733 (Tex. Crim. App. 1991)                                  25
Fla. v. Wells, 495 U.S. 1, 109 L. Ed. 2d 1, 110 S. Ct. 1632 (1990)                      23
J
              Garcia v. State, 43 S.W.3d 527 (Tex. Crim. App. 2001).                                  20
J             Gill v. State, 625 S.W.2d 307 (Tex. Crim. App. 1981)                                22,23

              Grant v. State, 989 S.W.2d 428 (Tex. App.--Houston [14th Dist.] 1999, no pet.)          11
J
              Hall v. State, 86 S.W.3d 235 (Tex.App.-Austin 2002, pet. refd)                          11
J             Hereford v. State, 339 S.W.3d 111 (Tex. Crim. App. 2011)                                15
                                                                                                           v
J

J
Jackson v. Virginia, 443 U.S. 307 (1979)                                         9, ll

King v. State, 953 S.W.2d 266 (Tex. Crim. App. 1997)                               27

Lasterv. State, 275 S.W.3d 512 (Tex. Crim. App. 2009)                               11

Mappv. Ohio, 367 U.S. 643 (1961)                                                    19

Matson v. State, 819 S.W.2d 839 (Tex. Crim. App. 1991)                              10

AfcGoldrick v. State, 682 S.W.2d 573 (Tex. Crim. App. I 985)                       13

McMann v. Richardson, 397 U.S. 759 (1970)                                           24

lvfontgomer.v v. State. 810 S.W.2d 3 72 (Tex. Crim. App 1990) (op. on reh 'g)      27

Aforales v. State, 32 S.W.3d 862 (Tex. Crim. App. 2000)                           27

Oli~·er   v. U.S'., 466 U.S. 170 (1984)                                             20

Poindexter v. State. 153 S.W.3d 402 (Tex. Crim. App. 2005)                          13

Powell v. Alabama, 287 U.S. (1932)                                                  24

Rojas v. State, 797 S.W.2d 41 (Tex. Crim. App. 1990)                                20

South Dakota v. Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976)       22

State v. Rudd, 255 S.W.3d 293, (Tex. App.- Waco 2008, pet. refd.)                   20

Strickland v. Washington, 466 U.S. 668 ( 1984)                                      24

Texas v. Griffey, 241 S.W.3d 700 (Tex. App.-Austin 2007)                           22

United States v. Muniz-Melchor, 894 F.2d 1430 (5th Cir. [Tex.] 1990)                20

United States v. Martinez, 486 S.W.3d 855 (5th Cir. 2007)                            21

Weeks v. State, 894 S.W.2d 390 (Tex. App.-Dallas 1994, no pet.)                     25

Wicker v. State, 667 S.W.2d 137 (Tex. Crim. App. 1984)                               9
Will. v. State, 235 S.W.3d 742 (Tex. Crim. App. 2007)                            11

Woods v. State, 956 S.W.2d 33 (Tex. Crim: App. 1997)                                 20

                                                                                          Vl
 J
 ]   Wong Sun v. US., 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963)    22

     ·wright v. State, 603 S.W.2d 838 (rex. Crim. App. 1980)               12
 J
 J   STATUTES

]    TEX. PENAL CODE ANN. § 46.04                                          l2

     TEX. PENAL CODE ANN. § 1.07                                          12
 ]
     TEX. CODE CRIM. PROC. ANN. ART. 38.07 (Vernon 2009)                   18

]
     RULES
J
     Rule 401, TEX. R. EVID.                                              26
J    Rule 402, TEX. R. EVID.                                              26

J    Rule 403, TEX. R. EVID.                                              26


J
:]


J
]
]
]
J
                                                                                Vll .
J

J
0
0                                          ISSUES PRESENTED
                              .
0         Point of Error No. 1
                         THE EVIDENCE IS LEGALLY INSUFFICIENT TO SUPPORT A CONVICTION
                        · FORTHE OFFENSE OF POSSESSION OF A FIREARM BY A FELON
B         Point of Error No. 2

0                       THE TRIAL ERRED IN DENYING APPELANT'S MOTION TO SUPPRESS
                        EVIDENCE FOLLOWING AN UNJUSTIFIED STOP


0   '··
          Point of Error No. 3
                        THE TRIAL ERRED IN DENYING APPELANT'S MOTION TO SUPPRESS
                        EVIDENCE FOLLOWING AN ILLEGITIMATE INVENTORY SEARCH

0         Point of Error No. 4
                        APPELLANT WAS DENIED EFFECTIVE ASSITANCE OF COUNSEL DUE TO
                        TRIAL COUNSEL'S FAILURE TO TIMELY URGE HIS MOTIONS TO SUPPRESS
10                      AND 10 TlMEL Y OBJECT TO THE ADMISSION OF EVIDENCE SEIZED AS A
                        RESULT OF AN Itv,fPROPER STOP AND SEARCH

0         Point of Error No. 5

b
I
                        THE TRIAL COURT ERRED IN ADMITTING, OVER APPELLANT'S OBJECTIONS
                        UNDER TEXAS RULES OF EVIDENCE 401,403, A STATEMENT MADE BY
                        APPELLANT




~
r
                                      SUMMARY 0}' THE ARGUMENT

                 Appellant raises three issues for the Court's review. Appellant contends that no



~
          rational trier of facts could have found beyond a reasonable doubt that Appellant

          intentionally or knowingly possessed a firearm and that the evidence in support of the
0         conviction is legally insufficient and the case should be reversed and an acquittal entered.
I

r
ru               Appellant also contends that the trial court erred in denying Appellant's challenge

          to the stop of the vehicle he was driving. The stop resulted in a search of the vehicle that

          yielded the firearm that Appellant was convicted of unlawfully possessing. Alternatively,

u
I
                                                                                                    Vlll




~
r
    J
    J   in the event the Court determines that Appellant's challenge to the search was waived,

    J   Appellant complains that he was denied effective assistance of counsel due to trial

        counsel's failure to properly and timely urge the Motion to Suppress.
    J
J
J
J
J

J
J

1
J

J

J

J

J

}

~                                                                                                IX




J
-0
0
n    TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

            COMES NOW David Duane Greer, Appellant, by and through his attorney of record,
0    Mary Hennessy, and files this brief on appeal.

0
                           STATEMENT REGARDING ORAL ARGUMENT
0           Pursuant to TEX.R.APP.P.38.1(e), Appellant does not request oral argument. Although

0    this is a meritorious appeal of a criminal case, Appellant believes that the facts and legal


0    arguments are adequately presented in this brief and docs not believe the Court would be

     significantly aided by oral argument.

0
0                                  SUMMARY OF THE ARGUMENTS

            Appellant was charged and convicted of possession of a firearm by a felon. Appellant

     brings five grounds of error for the Court's review.

            Appellant in his first point complains that the evidence presented against him at trial was

     insufficient to support the jury's verdict of guilt against him because no rational fact finde:- could

     have found beyond a reasonable doubt that he intentionally or knowingly was in possession of

     the firearm found in the vehicle he was driving.

            His next points, numbers two through four, challenge the search of the vehicle he was

     driving that was stopped and searched. Specifically, Point of Error Two asks the Court to review

     the justification behind the initial stop. The vehicle Appellant was driving was stopped as a result

     of a tip from a confidential informant that Appellant, who was the subject of an arrest warrant,

     would be in the vehicle. The tip contained no informatiori other than that one fact and there was

                                                                                                          1
 1
 l   no corroboration by law enforcement that Appellant was, in fact, in the vehicle before it was


 J   stopped.

            Appellant also complains that the warrantless search that ensued was unconstitutional.
 ~   The State justified the search as an inventory search. However, the State failed to establish that
 l

 J   an inventory search was necessary, since the vehicle was owned by Appellant's father and law

     enforcement mad no attempt to contact him to come retrieve the vehicle. And, the officer
1    conducting the inventory did not follow the procedure established by the Brazos County

 J   Sheriffs Department for an inventory search.

            Appellant also asks that if the Court should determine that trial counsel did not timely
 ~   urge the motion to suppress, that the Court find he was denied effective assistance of counsel.

 j          Finally, Appellant complains that the trial court erred in overruling his objection to a

     statement he purportedly made to a jailer that he contends was not relevant to any issue in
 ]
     dispute, or, if found relevant, that its prejudicial effect far outweighed its probative value.

J
                                       STATEMENT OF THE CASE
J
            Appellant was indicted on July 12, 2012 for the offense of possession of a firearm by a

J    felon, alleging that, on or about February 16,2012, Appellant did then and there, having been

}    previously convicted of the felony offense of Possession of Methamphetamine intentionally and

     knowingly possess a firearm before the fifth anniversary of the defendant's release from

~    community supervision or parole. The indictment also contained two enhancement paragraphs.

i]   (C.R. 1).

            Trial was to the jury commencing on November 14,2012. (C.R. 79). Appellant was·
]    convicted on November 14, 2012. Punishment was to the Court and on January 27, 2012,

}                                                                                                         2
0
0   Appellant was sentenced to thirty years confinement in the Texas Department of Correction-


D   Institutional Division.

            Appellant gave timely Notice of Appeal.
0
0                                      STATEMENT OF FACTS


0          Terry Young, an investigator for the Brazos County Sheriff's Department, testified that

0   on February 16, 2012, he participated, along with other members of the Criminal Investigation

    Division and some uniformed officers, in the execution of arrest warrants for David Greer and
0   Monishia Campbell in Bryan, Texas. Mr. Greer and Ms. Campbell were in a black Ranger

    pickup and were pulled over by patrol officers, detained at gunpoint and arrested. (R.R. Vol. 4,

    pp 26-32).

            Subsequent to the arrest, Deputy Young conducted a vehicular inventory search. He

    described the vehicle·as an extended cab Ford Ranger pickup with a passenger compartment that

    had a small, extended area behind the seats. In the cab, he found "All kinds of clothing, just

    various items, a cane, a bag that had a lot more clothing in it." (R.R. Vol. 4, 36-38).

    He testified:

    Q: The clothing that was in the bag, did it appear to belong to Mr. Greer or Ms. Campbell?
    A: It appeared to belong to Ms. Campbell.
    Q: Why do you say that?
    A: Most of it was women's clothing, and it was very small..
    Q: Okay. And, Ms. Campbell is a little girl, right?
    A: Yes, she's very petite.
    Q: With regard to the- well, did Ms. Campb-::11, for example, did she have a purse in there?
    A: Yes.                                ·
    Q: So, it would be fair to say that some of the sniff- some of the items that were in the cab of
    the trunk clearly were associated with Ms. Campbell, ri~ht?
    A: Yes, sir.

                                                                                                       3
J
l    Q: And others were clearly not. Would that be fair?
     A: Yes, sir.
     (R.R. Vol. 4, 3 8).
J
                Deputy Young testified that he recovered a large, black leather jacket in the back
J
     compartment area behind the seats, just lying with the rest of the items. It was not in the bag of
J    \\{gat he referred to as Ms. Campbell's clothing. He found a .22 revolver in the pocket ofthe
     :,;'~:;,

J    j~~k~t. (R.R. Vol. 4, 39-40).
                He further testified that Appellant was wearing a tank top and that a lot of the officer's
J
     seen in the video were wearing jackets. Ms. Campbell was also wearing a coat. (R.R. Vol. 4, 43-

J    44).

}               He was unsuccessful in his attempt to find usable fingerprints on the revolver. (R.R. Vol.
J
     4, 47).

1
J               He further testified that he found a .22 long rifle bullet in the pocket of a pair of Ms.

:1   Campbell's jeans found in a duffle bag. (R.R. Vol. 4, 49-50).
!I
lJ
                Deputy Young opined that the .22 long rifle bullet could not be used in the .22 revolver,

     which is chambered only for a .22 short bullet and a .22 short is substantially shorter. (R.R. Vol.

     4, 50).
J
                Using 3 bullets, of the same type he stated were found in the jeans, Deputy Young

     testified that, while they could be loaded in the chamber of the .22 revolver, the chamber could

     not rotate to the proper point and would not fire. (R.R. Vol. 4, 51-52, 55).

                The actual bullet recovered from the jeans pocket _was returned to Ms. Campbell, as it

     was not illegal to possess such. (R.R. Vol. 4, 52-53). The revolver was loaded at the time it was

     discovered. (R.R. Vol. 4, 53).
                              '



                                                                                                             4
    l
    1           Deputy Young said the basis for his belief that the jacket belonged to Appellant was, as


    l   follows:

        A: The fact that the jacket is an extra large size, an9 that would be about the right size to fit the
        defendant, being quite a bit bigger than what Ms. Campbell was.
    u   Q: Okay. As I think you showed us in the video earlier, Ms. Campbell was earlier wearing a
        jacket.
        A: Yes, sir. She was.
        (R.R. Vol. 4, 57).


                On cross, Deputy Young agreed that the truck was disorganized and that there was a lot

    J   of stuff "everywhere':. (R.R. Vol. 4, 60).

               No pictures were taken of the interior of the cab of the truck prior to the search. And,

        Investigator Young could not remember precisely where the jacket was found in the back

        compartment and agreed that there may have been other clothes on top of the jacket. There was

        no identifying information in the jacket. (R.R. Vol. 4, 60-61).

                Deputy Young further testified on cross, that there is, in addition to the .22 short bullet

u       and the .22 long rifle bullet, a .22 long shell that falls between the other two in size. He

        acknowledged that a .22 long bullet would likely fit the revolver. (R.R. Vol. 4, 60-61 ).
J
        The following was aaduced on cross regarding the bullet found in Ms. Campbell's jeans:

j       Q (Mr. Gray): ... you did actually try to place the .22 long rifle shell in the -- in the chamber of
        this particular gun; is that right?
        A. We did with counsel, yes.
J       Q: Okay. And then- we won't do it in front of the jury, so we're not loading the pistol in the
        courtroom, but fair to say it wouldn't rotate?
        A: Correct.
        Q: Okay. Now, you would agree with me it just protruded by a hair. It wasn't that much, right?
        A: That is correct.
        Q: Okay. Would you, therefore, agree with me that a .222 long would likely fit in there, in that
        particular chamber as it would be a little shorter?
        A: Yes, you're right. It probably would.
        Okay. And as to that .22 caliber shell that was fow1d in the size 5 jeans, that was not collected; is
        that correct?

                                                                                                                5

l
J
J
]    A: That is correct.
     Q: Okay. We have a photo of it, but we don't have the shell; is that fair to say?
     A: That's correct, sir.
J    Q: Okay. And there's not really- I tried to blow it up. There's really no marking or indications
     that I could see as far as a brand or anything of that nature. Is it at least possible that that could
     have been a .22 long, that shell?
     A: I don't believe it was, sir.
     Q: But is it possible?
l    A: I don't think so, sir.
     Q: Why is that?
     A: I've had a lot of experience with .22s, and my personal belief is that it's a long rifle.
J    Q: You'd agree with me though, that if we actually had it here, that would be the better option,
     correct?
     A: Yes sir.
J    (R.R. V ol.4, 65-66).

            In addition, Deputy Young acknowledged that the gun could have been swabbed in
l
cJ
     different key areas, such as the trigger, hammer and handle, and sent, along with Appellant's and

J    Ms. Campbell's samples, to determine a possible match. He admitted this had not been done.

     The shells inside the chamber were not subjected to DNA analysis either, Nor were the shells
J
     dusted for fingerprints.

J    (R.R. Vol. 4, 67-68).

            Deputy Young confirmed that the jacket Ms. Campbell was wearing as captured on the
:)
-"

     video, was oversized. (R.R. Vol. 4, 71).

J           The registered owner of the vehicle driven by Appellant was Kenneth Greer, Appellant's

     father. (R.R. Vol. 4, 72-73).
J
            Ricardo Ledesne, a Brazos County Sheriffs Department investigator, testified that, while

J    on duty on February 16, 2012, he received a call from a confidential informant and, based upon

     the call, began looking for Appelhnt and Monishia Campbell in a particular vehicle with the
J
     intent of executing arrest warrants. (R.R. Vol. 4, 78-80).

J

                                                                                                              6



J
J
]           The weather was cloudy and cool and Investigator Ledesne was wearing a windbreaker

    and he recalled that Ms. Campbell was weariag a red shirt and a camouflage jacket. (R.R. Vol. 4,
J
    82).
J           As part of his involvement in the investigation, he spoke with Ms. Campbell and, when

J   the gun was found, took the jacket over to her to question her about who owned it. He said she

    looked surprised and shook her head no. He further testified that Appellant denied the jacket was
J   his. (R.R. Vol. 4, 83-86).

J           On cross, Investigator Ledesne confirmed that Ms. Campbell was wearing an oversized

    jacket. He also offered his opinion that the picture of the bullet found in the small jeans was from
J
    a .22 long rifle and said that it would not fire from a .22 revolver. (R.R. Vol. 4, 91-95).

]           Leketh McKinney, a Brazos County Sheriffs Department jailer, testified regarding an

    exchange he said he had with Appellant in the jail in August of 2013. Wherein, according to
J
    Deputy McKiney, upon being instructed to follow the rules, Appellant said that he "was in jail

J   for not following the rules and wasn't about to start now." (R.R. Vol. 4, 96-97).

            After the State rested, Appellant urged his Motion To Suppress, which was denied.
J
           Defense called Monisha Campbell, who identified herself as being Appellant's live-in

J   girlfriend at the time of the arrest. She stated that she and Appellant had fought the day preceding

    the arrest and as a res.ult she had intended to move out. She testified, that:

    I grabbed whatever clothes and items I could grab, and I grabbed a gun and placed it in my bag
    and left. (R.R. Vol. 4, 110-114).


           According to Ms. Campbell, the jacket inside of which law enforcement claimed to have

    found the gun, was not hers, but she thought she may have taken it into her possession in the rush

    to gather her property. (R.R. Vol. 4, 115).

                                                                                                      7
:1



               Ms. Campbell testified that she was certain that Appellant had no knowledge of the gun,

     as she kept its existence from him due to the fact that he was on parole. Her reason for having the
J
     gun was for self-defense because she had been the victim of a kidnapping and a rape and her
j
     assailant was out on bond. She testified that she was on probation out of Galveston County for

J    possession of cocaine at the time of the incident and was later revoked. She also admitted to theft

     and prostitution convictions. (R.R. Vol. 4, 115-121, 140).
1              On cross, Ms. Campbell stated that she had believed she would have wrapped the gun up

l    in clothes when packing to leave, and, when pressed, said she had a vague recollection of doing

     so. She further stated that the jacket in question did belong to Appellant and she told Officer
J
     Ledesne at the scene that it was 'Hillbilly's' jacket, referring to Appellant. She agreed with the

J    prosecutor that, if Appellant was unaware of the gun in the pocket, he would have no reason to

     deny ownership ofthejacket. She admitted that she had not accepted ownership ofthe gun when
J
     questioned at the scene by Officer Ledesne and then again claimed it was not hers, when

J    questioned in the patrol car by Deputy Belew. (R.R. Vol4, 127-136).

               Her explanation, given on redirect, for not being truthful at the scene regarding her
J
     ownership. of the weapon was that she was concerned about her probation. (R.R. Vol. 4, 137-

     139).

               After the defense rested, Detective Ledesne was called in rebuttal and a video was played

     that showed Appellartt in custody at the scene wearing no jacket, denying ownership of the black

     jacket and claiming ownership of the camouflage jacket. (R.R. Vol. 4, 144-146).

             ·"l On   re-cross, after the playing of the scene video for the jury, Detecitve Ledesne,

     acknowledged Ms. Campbell did sigh when asked about ownership of the jacket, despite his

     earlier testimony to the contrary, (R.R. Vol. 4, 150).

                                                                                                          8
1
J          Upon being recalled, Investigator Young testified that the black jacket containing the gun

    was not in the duffle bag. (R.R. Vol. 4, 154-155). He, again, on cross admitted he did not recall
J
    exactly where in the back of the cab the jacket was found and could not say if it was on or under
J   the other clothing. (R.R. Vol. 4, 155-156).

           Jason Ware, a Brazos County Sheriffs Department investigator, testified that he saw
J
    Invest[gator Young recover the black jacket from the vehicle. He could not say exactly from
J   where Investigator Young found he jacket, but he did not believe it was in a bag full of other

J   stuff. (R.R. Vol. 4, 159).


                                                                 I

                                  POINT OF ERROR NUMBER ONE

J
    THE EVIDENCE IS INSUFFICIENT TO SUPPORT THE VERDICT OF GUlL T BECAUSE
    A RATIONAL JUROR COULD NOT HAVE FOUND BEYOND A REASONABLE DOUBT
J   THAT APPELLANT WAS IN POSSESSION OF A FIREARM.


J                                      STANDARD OF REVIEW


~
          · In conducting a sufficiency review, the Court views the evidence in the light most

    favorable to the verdict and determines whether any rational trier of fact could have found the

    essential elements beyond a reasonable doubt. Brooks v. State', 323 S.W.3d 893, 899 (Tex. Crim.

    App. 2010); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The standard 1s the same for both

    direct and circumstantial evidence. Edwards v. State, 813 S.W.2d 572, 575 (Tex. App.- Dallas,

    1991, pet ref d). In evaluating a legal sufficiency challenge, the issue is not whether the court

    believes the State's evidence or believes the defense's evidence outweighs the State's evidence.

    Wicker v. State, 667 S.W.2d 137, 143 (Tex. Crim. App. 1984). The verdict may not be ·
J   overturned unless the verdict is irrational or unsupported by proof beyond a reasonable doubt.

                                                                                                        9
J
0
0   Matson v. State, 819 S.W.2d 839,846 (Tex. Crim. App. 1991).


0   Facts Relevant to Pointo[Error One

            Appellant's challenge to the sufficiency of the evidence presented at trial is directed at
0   the issue of whether or not Appellant was intentionally or knowingly in possession of the firearm

D   found in the search of the vehicle that he was driving. The relevant evidence is as follows:

    The vehicle was in complete disarray with stuff everywhere. (R.R. Vol. IV, 60).
0   There was no evidence that the gun would have been apparent to Appellant, as no pictures were
    taken demonstrating where property was located before the search. (R.R. Vol. IV, 60-61, 159).
    There was no evidence that it was found in clos~ proximity to Appellant 'or that he could have
0   reached it while driving. (R.R. Vol. IV, 60-61, 159).
    The vehicle was not owned by Appellant but by his father, Kenneth Greer. (R.R. Vol. IV, 72-73).
    There was no forensic evidence that connected Appellant with the firearm. (R.R. Vol. IV, 61, 67-
D   68).
    The testimony was that law enforcement's attempt at lifting fingerprints from the firearm was ··]
l
1                                 ARGUMENT AND AUTHORITIES

            Evidence is insufficient to support a conviction if considering all the record evidence in
J   the light most favorable to the verdict, no rational finder of fact could have found that each

    essential element of the charged offense was proven beyond a reasonable doubt. See Jackson v.

    Virginia, 443 U.S. 307,319,99 S. Ct. 2781,2789,61 L. Ed. 2d 560 (1979); Laster v. State, 275
S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

    App. 2007). Viewed in the light most favorable to the verdict, the evidence is insufficient under

    this standard in two circumstances: (1) the record contains no evidence, or merely a "modicum"

    ·of evidence, probative of an element of the offense; or (2) the evidence conclusively establishes a
                                                                         .   ;l:
    reasonable doubt. Jackson v. Virginia, 443 US. at 314; Laster v.~tate, 275 S.W.3d at 518;

    Williams v. State, 235 S.W.3d at 750.

            In conducting a sufficiency review, the appellate court considers both direct and

    circumstantial evidence and all reasonable inferences that may be drawn there from in making its

    determination. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). An appellate

    court determines whether the necessary inferences are reasonable based upon the combined and

    cumulative force of all the evidence when viewed in the light most favorable to the verdict. Id.

            Proof amounting to a strong suspicion or a probability of guilt will not suffice to establish

    guilt beyond a reasonable doubt. Hall v. State, 86 S.W.3d 235, 240 (Tex.App.-Austin 2002, pet.

    ref d). The proof must generate more than a strong suspicion or even a probability. Grant v.

    State, 989 S.W.2d 428,433 (Tex. App.--Houston [14th Dist.] 1999, no pet.). Appellant

    challenges the sufficiency of the evidence on the element of knowing or intentional possession.

            To prove possession of a firearm by a felon, the State was required to show that

                                                                                                       11
D
0    Appellant intentionally or knowingly possessed the firearm.


0    TEX.' PENAL CODE ANN.§ 46.04.

              Possess" means care, custody, control, or management.
D    TEX. PENAL CODE ANN. §1.07.

D             The jury was properly charged, in part, that in order to convict, they must find as follows:

     .. beyond a reasonable doubt that on or about the 16th day of February, 2012 in Brazos County,
0    Texas, the defendant, David Greer, did then and there having been convicted of the felony
     offense .... intentionally or knowingly possess a firearm.

0             The charge correctly defined intentionally and knowingly, as follows:

             A person acts intentionally, or with intent, with respect to the nature of his conduct or to a
0    result of his conduct when it is his conscious objective or desire to engage in the conduct or
     cause the result.
             A person acts knowingly, or with knowledge, with respect to the nature of his conduct or
0    to circumstances surrounding his conduct when he is aware of the nature of his conduct or that
     the circumstances exist. A person acts knowingly, or with knowledge, with respect to a result of
     his conduct when he is aware that his conduct is reasonably certain to cause the result.
D    (C.R.46-4 7).


0             To support a conviction for possession of a firearm, the state must show ( 1) that the

     accused exercised care, control, or custody of the firearm, (2) that the accused was conscious of

0    his connection with tli.e firearm, and (3) that he possessed the firearm knowingly or intentionally.


 0   Davis v. State, 93 S.W.3d 664, 667 (Tex. App.- Texarkana 2002, pet. ref' d). The State must

     establish that the defendant's connection with the firearm was more than just fortuitous .

.0   Bollinger v. State, 224 S.W.3d 768, 774 (Tex. App.- Eastland 2007, pet. ref' d).


 0            The State is charged with rhe burden of proving each essentiat element of the charged

     otiense beyond a reasonable doubt. Wi-ight ''· State. 603 S.W.2d 838, 840 (Tex. Crim. App.
0    1980).


0
0                                                                                                       12



0
                                                                                                             I

]
l           In viewing the evidence, detailed above, in the light most favorable to the verdict," the

     evidence was insufficient to support the jury's finding, implicit in its verdict, that Appellant was
J
     responsible for placing the gun inside the jacket. The State failed to establish enough links
J    connecting Appellant to the firearm. Futiher, the testimony of Monishia Campbell conclusively

J    established reasonable doubt.

            \Vhen the accused is not in exclusive possession or control of the place where the
J    contraband is found, it cannot be concluded that he has knowledge of or control over the

J    contraband unless there are additional independent facts and circumstances linking him to the

     contraband. Poindexter v. State, 153 S.W.3d 402 at 405 (Tex. Crim. App. 2005). As with 682 S.W.2d 573, 578 (Tex.

     Crim. App. 1985). However, the evidence must establish, to the requisite level of confidence,

     that the accused's connection with the contraband was more than just fortuitous. Poindexter. 105

     S.W.2d at 406; Bro-wn v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1985).

            The State will likely argue that the testimony that Appellant denied ownership of the

     jacket proves to a sufficient degree that he knew the firearm was inside. As argued by defense

     counsel, when confronted with such a question, Appellant would certainly have understood that
                                                                                      .".J


lJ   the question was being asked because something had been discovered in the jacket. While his

     statement might reasonably caused suspicion, it surely does not rise to level of proof beyond

     reasonable doubt.

            A review of the evidence as a whole makes clear the necessity for the Court to reverse the

     judgment of the Court and enter an order of acquittal in order to prevent manifest injustice.

     When the record is considered in its entirely, the evidence is insufficient to support a finding

                                                                                                        13
    0
    Q   beyond a reasonable doubt by a rational fact-finder that Appellant's connection with the firearm


    0   was conscious and that his possession of the firearm was knowing or intentional.



    0                               POINT OF ERROR NUMBER TWO

0              THE TRIAL            ERRED        IN DENYING           APPELANT'S           MOTION          TO


0       SUPPRESS EVIDENCE FOLLOWING AN UNJUSTIFIED STOP



·D                                POINT OF ERROR NUMBER THREE

0              THE TRIAL            ERRED       IN    DENYING         APPELANT'S           MOTION          TO

        SUPPRESS EVIDENCE FOLLOWING AN ILLEGITIMATE INVENTORY
0       SEARCH
0              The factual basis and legal authority relevant to points of error numbers two and three


0       being substantially the same, the points are discussed jointly herein in the interest ofbrevi~y.

                                            STANDARD OF RE:VIEW
 0      The standard of review of a Trial Court ruling on a Motion to Suppress is abuse of discretion. In


 D      reviewing the Trial Court's ruling, the AppeEate Court applies a bifurcated standard of review.

        The reviewing Court gives almost total deference to the Trial Court's determination of historical
.0      facts, while conducting a de novo review of the Trial Court's application of law to those facts.
                    (.



!o      Carmouche v. State, 10 S.W.3d 323,-327 (Tex. Crirn. App. 2000).



0              If the Trial Court's findings are supported by the record,. a reviewing Court will not

        disturb them and will only address questions of whether the Trial Court improperly applied the

0
I
        law to the facts. Absent explicit findings of historical fact, the evidence is viewed in a light most ·


0                                                                                                          14



b
I
n
0    favorable to the Trial Court's ruling. Carmouche v. State, 10 S.W.3d at 327. In the instant case,


0    there were no findings of fact or conclusions of law requested. Therefore if any theory supports
                          .
     the court's overruling of the Motion To Suppress then there is no error.
n           The AppeLlate Court in reviewing pure questions of law and mixed questions of law and


0    fact that do not depend on credibility determinations do not afford the trial judge the same degree

     of deference as is afforded in the trial court's factual findings. Such topics might include
0    determinations of reasonable suspicion or probable cause as well as other applications of the law

0    of search and seizure. An appellate court reviews these questions de novo. Hereford v. State, 339

     S.W.3d 111 (Tex. Crim. App. 2011 ).
0    Procedural history underlying suppression motion

0           Appellant filed three separate motions to suppress the evidence seized in the search of the

     vehicle:
0                                                                                  /


            Defendant's Motion To Suppress (Invalid Seizure/Arrest/Restraint/Detention Without

0    Warrant), specifically attacking the initial seizure of Appellant (C.R. 15-17).

            Defendant's Motion To Suppress (Search ofPerson And/Or Personal Belongings Without
0    Warrant), specifically attacking the search of Appellant's person and personal property without a·

0    warrant or otber exigent circumstances (C.R. 13-14).

            Defendant's Motion To Suppress (Search of Person And/Or Personal Belongings Without
[J
     Warrant), specifically attacking the search of the vehicle that resulted in the seizure of the

0    firearm following the seizure and detention of Appellant (C.R. 18-19).


0           It is clear that trial counsel had notified the Court prior to commencement of the trial that

     he was moving to suppress the evidence on both the grounds that the initial stop was unlawful

0    and that inventory search was improper, as evidenced by the pretrial discussion that ensued when


Q                                                                                                     15



0
0
0   the State offered into evidence outside the presence of the jury, arrest warrants for Appellant and


0   Monishia Campbell and Appellant's trial counsel objected:

    THE COURT: I don't understand. Why are you offering these warrants?
0   MR. CALVERT: Judge, Mr. Gray said yesterday that he was moving to suppress the evidence in
    this case. based upon·- what he told the Court yesterday was based upon the detention and the
    subsequent .inventory search, and that was what he advised the Court, and that was what he you
0   know, advised us. That he's challenging the initial detention.
            The sole basis for th~initial detention was those warrants. It wasn) a traffic stop. They
    didn't see lilm speeding~They were out there specifically to - the Sheriff's off1ce was out there
D   specifically to execute those warrants on those two individuals.
    THE COURT: Uh-huh.
                                                                                  r.. -~

    MR. CALVERT: They located them driving the vehicles, and that was the one and only reason
0   they stopped them.
    THE COURT: And your not offering these in front of the jury, just for the purpose-
                                                                                                 .,.,,
                                                                                                       ,~~~....
    MR. CALVERT: Just for record purposes, just fro purposes of the motion to suppress.
0   THE COURT: Yeah.
    MR. GRAY: Judge, you know, we- I am going to- I'm not going to allow hearsay to come in. I
    am going to object o hearsay. If an officer is talking about what other. officers said in regard to
0   the stop. But I'm not attacking the validity cf those arrest warrants. That's not where I'm going
    at all.
    THE COURT: You're attacking the existence ofthe- or the-
0   MR. GRAY: The arrest warrants? No, not at all. Just the basis for the stop. I mean, just because
    an arrest warrant existed, b=how did the officer find out that information? Was he told on the
    street? Did he get it from dispatch? Was it-
0   THE COURT: Alright.
    MR. GRAY: --triple hearsay. Because those kind of things I will object to.

D   THE COURT: I'm going to overrule your objection.
    (R.R. Vol. IV, 18-19).


0          Subsequently, during the case in chief, the State offered into evidence the firearm and the

    jacket in which it was found and Appellant's trial counsel stated:

0   No additional objections other than what we talked about earlier, Judge.
    At which point both exhibits were admitted before the jury.

0   (R.R. Vol. IV, 40-41).

    Then, when the State rested, Appellant's trial counsel urged his motion to suppress:

0   MR. GRAY: Judge, the State has rested, and they have concluded their presentation of the
    evidence in the case-in-chief.     ·

D
0                                                                                                        16



u
0
0               Judge, at this point, we would urge our suppression motion. It was timely filed, and the
       law is such that we can carry that into the trial for judicial economy, and that's what we did. But
0      this is the proper junction to urge that motion.
                A couple of things, Judge, the- we believe that the basis of the stop was an illegal stop. It
       was not based upon any traffic offense or any offense whatsoever that was seen by any of the
0      officers. There's no testimony as to that.
        ,       Investigator Ledesma had indicated that the information that they received linking them
     . to my client and Monishia was that there was a description that they were -- and that they were
0    ..
       .in this vehicle, and tlrey were driving this particular vehicle.
                The problem we run into, if this was a identifiable person, if even Dispatch had a name or
       a .phone number or an address, somewhere where we CO'.lld talk to this person, we could
[l     potentially determine their veracity, whether they're telling he truth or not. Just the generalized
       statement that this is a reliable confidential informant, I don't think that gets us there.
                Trial counsel argued to the Court that the only evidence tying the arrest warrants to the
0      vehicle that was stopped was the informant saying they would be in the vehicle. Pointing out for
       the Court that the officers did not identify Appellant as being in the vehicle before stopping it,
       the officers were not able to sec: in the tinted windows, officers did not have a license plate
0      number, and in fact, had nothing to hang their hats o o·~her than the confidential informant's tip.
       (R.R. Vol. IV, 100-102).

0            Appellant's trial counsel further argued to the Court that the search of the vehicle without

0    warrant could not be justified on the basis of an inventory search. The rationale being that it was

     not a full inventory search as required by department policy, rather it was a pretext investigatory
0    search. (R.R. Vol. 104-1 06).
                                                                                                     ,;
                                                                                                     .....



0                                                                   -~

             The Court denied the Motion To Suppress. (R.R. ""oi. IV, 111).
                                                                         to •.


u    Facts relevant to legality o(stop

             As set out above in the Statement of Facts, only two officers testified regarding the stop
                                                                                               -~'
0                                                                                     ;1.5,(

     and search of the vehicle, Office Terry was called to describe his duties assisting Deputy Ficke
                                                            ..
0    with the inventory search of the vehicle App'ellant was driving, and his discovery of the firearm.

             On the issue of the initial stop, Officer Terry testified that there were at least six officers

0    with the Criminal investigation Division in at least six vehicles, plus a number of marked


D    vehicles, involved in the execution of the arrest warrants for Appellant and Ms. Campbell. (R.R.



u                                                                                                            17


[J
                 Vol. IV, 29-30). Some ofthe officers got out with weapons drawn pointed at the truck Appellant

                 was stopped in. (R.R. Vol. IV, 33).
1
                            On direct, Officer Terry testified, when asked if the officers were able to identify
1                Appellant and Ms. Campbell in the vehicle, that, "we were." (R.R. Vol, IV, 31). However, on

1                cross, Officer Terry stated that he was a block or so behind everybody else when the stop

                 occurred. He also confirmed that if the vehicle had tinted windows it would be difficult tQ
]
                 identify occupants from the side of the vehicle. (R.R. Vol. IV, 58, 76).

J                           In regard to the initial stop, Investigator Ledesma testified that he received a phone call

                 from an informant after which he started looking for vehicle with David Greer and Monishia
~                Campbell, who had outstanding arrest warrants. Investigator Ledesma testified that he was

~                involved in the stop, but was "a pretty good distance back." (R.R. Vol. IV, 81-82).

                            On cross, Investigator Ledesma testified that he was given a description of the vehicle by
J

~                to the call, he had no lpowledge tying Appellant to that particular vehicle. (R.R. Vol. IV, 87-88).


~    '   \ ·..         ···· On redirect, Ledesma testified that he had worked with the confidential informant before
                        ..-.J                J

           '
                 and   ~    was reliable and truthful and they did not provide any information other than the possible

~                location for Appellant. (R.R. Vol. IV, 91-92).


J
                 Facts relevant to the legality o(the inventory search

J                           Officer Terry testified that he assisted Deputy Ficke in the inventory search and that


~                Deputy Ficke prepared the inventory sheet. According to Investigator Terry, there was "stuff

                 everywhere" in the truck. (R.R. Vol. IV, 57-58). He acknowledged on cross that the purpose of
~                the inventory search was to list all items in the vehicle to avoid liability issues (R. R. Vol. IV,


~                                                                                                                   18



l
..
'0
0    60-61 ). He admitted that on occasion he allows a detained person to call a family member to

·o   retrieve the vehicle, but not in this case. (R.R. Vol. IV, 63 ).

            The inventory form was admitted into evidence. (R.R. Vol. IV, 90, SE# 15). Appellant's

0    trial counsel argued that the inventory form did not L:Omply with the stated procedure of the


0    department, in that it did not list all items of property in the vehicle. The inventory form did not

     include the firearm, the bullet found in the jeans, and did not specify the items of clothing found,-
0    such as the jeans and -the· jacket. (R.R. Vol. IV, 105).


0           The vehicle was registered to Kenneth Greer, Appellant's father. (R.R. Vol. IV, 72).

            A copy of the Brazos County Sheriff's Department Inventory Policy was admitted into
0    evidence. It specifically requires that all items of value be listed in the inventory report. It further

0    specifically directs that the inventory procedure not be used as a pretext to conduct an ..

     exploratory search for incriminating evidence. (SE# 16).
0                                 ARGUMENT AND AUTHORITIES

0           It is axiomatic that persons are protec:ed from unreasonable searches and.seizures


0    through the Fourth Amendment to the United States Constitution and Art. 1, Sec. 9, of the Texas

     Constitution. Under these provisions, a search or seizure conducted without a warrant is pre se

n    unreasonable and therefore illegal under both constitutions unless the state shows proof of a valid


0    exception to the warrant requirement. The Fourth Amendment to the United States Constitution,

     which applies to states through the due process clause of the Fourteenth Amendment, governs all
[]   searches and seizures conducted by government agents. Al1 evidence obtained by searches and


0    seizures in violation ofU.S. Const. amend IV is, by that same authority, inadmissible in a state

     court. 5'e(;. U.S. CONST. amend. iV & XIV: 1Hopp v. Ohio, 367 U.S. 643 (1961). The statutory
                           .                           -                  ~-
lJ                                                         .


     exclusionary rule in Texas encompasses any evidence obtained by an officer in violation qf any

[J                                                                                                        19



0
]
]   law. TEX. CODE CRIM. PRO. ANN. Art. 38.23(a).

l         · A search is a governmental invasion of aperson's privacy. OLJ.ver v. U.S., 466     U.S.   170,

    177-178 (1984). A property seizure occurs when a governmental intrusion meaningfully. For
]
    Fomth Amendment purposes, any stop of a vehicle is a seizure and must be reasonable to be

J   lawful. Davis
              .... v. State, 947 S.W.2d 240, 243 (Tex. Crim. App. 1997) .

           Unless the law enforcement officer has a valid .reasonable suspicion to believe that an
J
    individual is violating the law, a temporary detention is unlawful Balentine   V.   State, 71 S.W.3d

    763 (Tex. Crim. App. 2002). Reasonable suspicion only exists where the officer has specific

    articulable facts that, when combined with rational inferences from those facts, would lead him

    to reasonably suspect a particular person will soon be, or has been engaged in criminal activity.

    Garcia v. State, 43 S.W.3d 527 (Tex. Crim. App. 2001); State v. Rudd, 255 S.W.3d 293,299

    (Tex. App.- Waco 2008, pet ref d.); Woods v. State, 956 S.W.2d 33 (Tex. Crim. App. 1997).

    Confidential Informant tip alone is not sufficient to justifY stop

           The theory that the law enforcement officers had a legitimate reasonable suspicion to stop

    the vehicle based solely on the tip from the confidential informant that Appellant was driving a

    vehicle of that description is not valid. While probable cause is not for required for a brief stop or
            ~-   ··---------


    detention, reasonable suspicion is. United States v. Muniz-Melchor, 894 F.2d 1430, 1438 (5th

    Cir. [Tex.] 1990).

            The facts at issue in this case are similar to those under consideration by the Court of

    Criminal Appeals in Rojas v. State, 797 S.W.2d 41,43-44 (Tex. Crim. App. 1990) where it was

    held that an anonymous tip not sufficient when it merely described vehicle and stated that

    contraband would be found inside it but provided no facts· confirming accuracy oftip.
                                          .                                                     '
           An anonymous tip that a particular vehicle would be at a particular location is not

                                                                                                         20
 n
 []     reasonable suspicion. A tip that a certain vehicle would be traveling on a certain roadway at a


 0      certain time does not provide sufficient factual basis to confirm credibility of the tip. Gilmer v.

        State, No. 06-09-00233-CR (TX APP-Texarkana-811211 0).
0              In the instant case, the informant was known by Investigator Ledesma and believed by

0       llliP- to be truthful and reliable. However, Investigat01:Ledesma not only failed to provide any
        specific situation where the informant had been proved so, he admitted that the informant
0       provided him no information other than that Appellant would be in such a vehicle. In addition,

0       Investigator Ledesma decline to identify the informant, denying    Ap~lant      the oppor:_tunity to

        explore the basis of Iuvestigator Ledesma's opinion. And, while Ledesma testified that he did
0       check and confirm that Appellant and Ms. Campbell had active warrants he did not run the

[J      license tag of the vehicle in question before the officers stopped the   vehi~ie.   The manner of the

        stop, with upward of six law enforcement vehicles converging on the vehicle and officers
0       approaching with weapons drawn, makes the stop even more intrusive and problematic.

[1             The U.S. Fifth Circuit Court of Appeals, when confronted with a similar question


0       determined that the trial court reversibly erred in denying defendant's motion to suppress the

        firearms that formed the basis for his felon-in-possession conviction. The Court found that the

0       defendant's Fourth Amendment rights were violated when the police conducted a stop of his

        vehicle for purposes of investigating another crime; the tip of an informant as to whom the
D
        government failed to adduce any evidence of his reliability, credibility, or past track record did

0       not supply reasonable suspicion for a stop where the only information corroborated from the tip


0       was innocent information as to defendant's identity and location. UYJ.ijed States v. Martine>, 486

        S.W.3d 855 (5th Cir. 2007). In this case, while there was testimony ofreliability, there was

0       absolutely
                         -
                     w corroboration of the tip.

0                                                                                                              21


j ',1
LJ
]


J          As held by the Third Court of Appeals, a known informant's tip is not reasonable

    suspicion when law enforcement fails to corroborate the tip. In that case, the manager of a
J
    restaurant contacted police about a person who was asleep in the fast food lane. However, when
]
    the police arrived the person was awake and appeared normaL The evidence of the DWT arrest

    was suppressed because the informant's tip was not corroborated and, therefore, reasonable
J
    suspicion based on the officer's observations alone did not exits. Tex.Es v. Griffey, 241 S.W.3d
J   700 (Tex. App.-Austin 2007).

J          Once it is established that the initial stop of the vehicle was not warranted, the discovery

    of Appellant in the vehicle and the execution of the arrest warrant does not cure the taint of the
J   initial invalid stop. If_it is established that the search or seizure was illegal, then not only is any

    evidence obtained thereby inadmissible, but any evidence discovered as the result or exploitation

    of that primary illegality is as well inadmissible as "fruit of the poisonous tree". Wo!!f{ Sun v.
J
    US, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).

           Even were this Court to find that the officers acted properly in stopping the vehicle, the

    search of the vehicle that followed cannot be justified. The only theory offered by the State in

    support of the warrantless search of the vehicle was that it was an inventory search, and that

    rationale falls for two reasons. An inventory search of a vehicle is warranted only when the

    driver is arrested and·no other person is available to drive the vehicle or "no other alternatives are

    available other than impoundment to insure the protecti1m of the vehicle." South Dakota v.

    Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976); Evers v. State, 576 S.W.2d 46

    (Tex. Crim. App. 1978); Christian v. State, 592 S.W.2d 625 (Tex. Crim. App: 1980); Gill v.

    State, 625 S.W.2d 307 (Tex. Crirr... App.   1981).fi~ the instant case, the vehicle was not owned by-·
    Appellant but by his father Kenneth Greer. According to Investigator Terry, he will on occasion

                                                                                                          22
0
n    call a family member to come retrieve a car when the driver is being arrested. The fact that the


0    car was actually owned by Kenneth Greer would seem all the more reason to contact him.

     Clearly, the intent of law enforcement in not doing so was to justify an investigatory search as an
n    inventory search. __:

0           Furthermore, the inventory search was not conducted in compliance with the guidelines

     and procedures dictated by the Brazos County Sheriff's Department, which require the officer to
D    list every item of property on the inventory form. The inventory form did not include the firearm,

D    the bullet found in the jeans,- and did not specify the items of clothing
                                                                             -
                                                                               found, such as the jeans ·

     and the jacket. _i _
0           A true inventory search of an automobile occurring outside the legal concepts of probable

0    cause or a search incident to valid arrest, is just that and nothing more. It means that, using a

     standard inventory form prepared pursuant to standard police procedure, a police officer or his
0    agent lawfully inventories the contents of a lawfully impounded motor vehicle. Daniels v. State,

0    600 S.W.2d 813 (Tex. Crim. App. 1980); Benavides v. State, 600 S.W.2d 809 (Tex. Crim. App.

     1980); Gill v. State, 625 S.W.2d 307 (Tex. Crim. App. 1981).
0           The Supreme Court has insisted that there be a real policy or regulation and that same be

0    directed at producing an inventory, not an exploratory criminal investigation:


0    The policy or practice governing inventory searches should be designed to produce an inventory.
     The individual officer must not be allowed so much latitude that inventory searches are turned
     into 'a purposeful and general means of discovering evidence of crime' ... " Florida v. Wells, 495

0    U.S. 1, 109 L. Ed. 2d 1, 110 S. Ct. 1632 (1990)



0           In the insist case, while there was a specific poli~y in effect that was designed at

     producing an inventory, the policy was not followed and, therefore, the search is not justified as

0    an inventory search. The trial court erred and abused its discretion in denying the Motion to


u                                                                                                        23


[J
0
D    Suppress. The firearm seized from the vehicle was the result of an illegal stop and an illegal


0    search and should have been suppressed.



D                               POINT OF ERROR NUMBER FOUR

0           APPELLANT WAS DENIED EFFECTIVE ASSITANCE OF COUNSEL


0    DUE TO TRIAL COUNSEL'S FAILURE TO TIMELY URGE HIS MOTIONS TO

     SUPPRESS AND TO TIMELY OBJECT TO THE ADMISSION OF EVIDENCE
D    SEIZED AS A RESULT OF AN IMPROPER STOP AND SEARCH

0           Appellant urges this Point of Error only in the event that the Court determines that the

     complaints presented in Points of Error Two and Three were not preserved for review. Appellant
0    incorporates here the facts and legal authority set out in Points of Error Two and Three.

0           Appellant has an absolute right to effective assistance of counsel at trial. U.S. CONST.

     VI & XIV; Powell v. Alabama, 287 U.S. (1932). Counsel must act within a range of competence
0    demanded of counsel.in criminal cases. McMann v. Richardson, 397 U.S. 759 (1970)

0           Trial counsel's failure to present the Motions to Supress filed prior to .trial and discussed


0    pre-trial constitutes deficient performance. The applicable standard is Strickland v. Washington,

     466 U.S. 668 (1984):
[]   As held by the United States Supreme Court, in Strickland v. Washington:


0    The benchmark for judging any claim of ineffectiveness must be whether counsel's conduct so
     undermined the proper functioning of the adversarial process that the trial cannot be relied on as
     having produced a just result.

0    Strickland v. Washington 104 S.Ct. at 2064.

     The Strickland stand~rd applies to a claim of ineffective assistance of counsel arising

0    under article I, § 10 of the Texas Constitution and under the Sixth Amendment to the U.S.

[J                                                                                                     24



0                                   I
                                    I
                                    I
                                   .I
0
0   Constitution. Hernandez v. State, 726 S.W.2d 53 (Tex. Crim. App. 1986).


0           The Court of Criminal Appeals of Texas, stated that:

    Under Strickland there are two tests a defendant who seeks relief must meet: 'First, the defendant
B   must show that counsel's performance was deficient.. .. Second, the defendant must show that the
    deficient performance prejudiced the defense.

0           And, in elaborating on the second prong, the Court said:

    The defendant must show that there is a reasonable probability that, but for counsel's
0   unprofessional errors, the result of the proceeding would have been different. A reasonable
    probability is a probability sufficient to undermine confidence in the outcome.
     Butler v. State, 716 S.W.2d 48, 54.

            The effectiver;ess of counsel is ordinarily gauged by the totality of the representation, but

0   a single error, if sufficiently egregious, can constitute ineffective assistance. Ex parte Felton, 815

    S.W.2d 733 (Tex. Crim. App. 1991). An Appellate Court does not inquire into trial strategy
0   unless no possible basis in trial strategy or tactics exists, Weeks v. State, 894 S.W.2d 390, 391

0   (Tex.App.-Dallas 1994, no pet.).

            This is such a case. Trail counsel was clearly aware of the pivotal role the suppression
D   issue had to the outcome of the case. Considering the totality of the circumstances, trial counsel's

0   performance was outside the range of professionally competent assistance. His actions were not


0   the result of reasonable professional judgment. There is no rational trial strategy that would

    warrant failing to present the suppression motion or obj..::cting to the admission of the firearm.

0   The fact that trial counsel did finally urge his motion underscores that his failure to do so timely


0   was not a strategy.

           Appellant's conviction should be reversed and he should be granted a new trial.

0

                                                                                                         25
TI
0                                  POINT OF ERROR NUMBER FIVE


0           THE TRIAL COURT ERRED IN ADMITTING, OVER APPELLANT'S

     OBJECTIONS UNDER TEXAS RULES OF EVIDENCE 401, 403, A
0    STATEMENT MADE BY APPELLANT

0           Prior to the commencement of the trial, the State made known to the Court their intention


0    of eliciting the testimony ofLakesh McKinney, a Brazos County Sheriff's Department jailer,

     who claimed that he confronted Appellant about a rule infraction and Appellant replied "I don't

D    follow rules. I'm in here for not following the rules; and. so, I'm not going to start now."


0    .Appellant objected on the basis of relevance and argued that it should be kept out under Texas

     Rule of Evidence 403, as the prejudicial effect substantially outweighed the probative value of

D    the alleged statement~ The Court overruled the objection and Deputy McKinney testified as to


0    Appellant's alleged statement before the jury. (R.R Vol. IV, 9-15, 96-97).

                                 ARGUMENT AND AUTHORITIES
0            Evidence is "relevant" if it has "any tel1dency to make the existence of any   f~tct   that is of

0    consequence to the determination of the action more probable or less probable than it would be

     without the evidence." TEX. R. EVID. 401 Relevancy is "predicated on a subjective relationship
0    between the proffered evidence and a fact that is of consequence to the determination of the

D    action. Carter v. S'tate. 851 S.W.2d 390, 391 (Tex. App. ·- Fort Worth 1()93. pet ref' d.) Evidence

     that is not relevant is not admissible. 'fEX. R. Evid. 402.
0           Even if this Court determines that the statement was relevant, its prejudicial effect

0    substantially outweighed any probative value. and it therefore should not have been admitted

     into evidence. TEX. R. EVID. 403. The effect upon the jury would clearly be to convey to them
0    that 1) Appellant was guilty of some other wrong or in:5·action while in custody; 2) that'

0                                                                                                           26


0
n     -   f.'




 0              Appellant was in custody for this or another offense; and 3) that Appellant if he was not


0               referring to the charged offense, was a criminal generally. Unfair prejudice means the tendency

                of the evidence "to prove some adverse fact not properly in issue or unfairly to excite emotions

0               against the defendant." Afontgomery v. State, 810 S.W.2d 372, 387 (Tex. Crim. App. 1990) (op.


0               on rch' g). ·rhcrefore, :'\ppellant' s objection to the evidence should have been sustained. Failure

                to do so was error.
0                             Upon determining that the admission of evidence was erroneous in a case where the en·or

0               wan non-constitutional, as here, the appellate court should then consider whether admission of

                the evidence was hannful. ·rhe error in admission will be disregarded error in admission if it did
Q,
                not affect Appellant's subst953 S.W.2d 266, 271 (Tex. Crim. App. 1997). The conviction will not be
D               reversed for non-con3titutional error if, after ex32 S.W.3d 862. 867 (Tex. Crim. App. 2000). If the Court does not have fair assurance that the
 0              judgment was not substantially S\vayed by the error, it is impossible to conclude that substantial

·o              rights were not atiected and the conviction must be reversed. Carter, 145 S. W.3cl at 710 .


.!0                           In the instant case, by the very nature of the charge itselC the jury was already apprised of

                the   f~1ct   that Appellant had previously been convicted of a felony. To add to that testimony

0               complained of certainly had a strong negativf: impact on the view of Appellant by the jury. It is


0               certainlv
                        ""
                           Iikelv.: that it could be the verv"' thing._. that caused them to convict on the basis of

                evidence that was far from overwhelming. Jurors \VOuld very likely be swayed by the evidence of

0               complained of that Appellant was simply a bad guy and, therefore, jurors would be naturaLly


0                                                                                                                       27



0
n
t ....!




n         inclined to infer guilfon the charged ofiense. See Carter, 145 S.W.3d at 710. For that reason,

[]        Appellant's conviction should be reversed.



0                                                  , PRAYER


n                WHERFORE, PREMISES CONSIDERED, Appellant, David Duane Greer, prays that

          based upon the argument and authorities herein, this Honorable Court reverse the judgment and
D         set aside Appellant's conviction.

0                                                      Respectfully submitted,


0                                                      MARY HENNESSY
                                                       P.O. Box 2536
                                                       Brenham, Texas 77834
0                                                      Tel: (979) 277-0757
                                                       Fax: (979. 277-0030

0                                                      By:==========F==========
                                                          Mary Hennes
0                                                         State Bar No. 09472300
                                                          Attorney for David Duane Greer

0
                                            CERTIFICATE OF SERVICE
0                This is to certify that on July 27, 2013, a true and correct copy of the above and foregoing
                                        .                                     '                             .



.0        document was served on the Brazos County District Attorney's Office, by U.S. Mail.


 0
 0
 0
D                                                                                                          28



o·